



EXHIBIT 10.1


NOTES PURCHASE AGREEMENT


This notes purchase agreement (this "Agreement") is made and entered into as of
February 2, 2018 (the "Closing Date") by and among Full House Resorts, Inc., a
Delaware corporation (the "Company"), the Guarantors (as defined herein) and
Sagard Credit Partners, LP, Great Elm Capital Corp. and certain entities named
in the Confidential Letter (as defined below) for which Pacific Investment
Management Company LLC is an investment manager or advisor (the "Purchasers").


Preliminary Statement


Subject to the terms and conditions contained herein, the Company will authorize
the issuance and sale of, and issue and sell, and the Purchasers will purchase
$100,000,000 aggregate principal amount of the Company’s Senior Secured Notes
due 2024 (the "Notes").


All capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Indenture (as defined below).


Agreement


The parties hereto, intending to be legally bound, agree as follows:


ARTICLE 1
SALE OF AND TERMS APPLICABLE TO THE NOTES


1.1    Purchase, Sale and Delivery of the Notes. Subject to the terms and
conditions of this Agreement on the Closing Date, the Company will issue and
sell to the Purchasers, the Notes and each of the Purchasers will purchase the
principal amount of Notes as set forth in a confidential letter, dated as of the
Closing Date, by and among the Company, the Guarantors and the Purchasers (the
"Confidential Letter"), at the aggregate purchase price of $98,000,000 (the
"Purchase Price").


In consideration for the Purchase Price, at the Closing, the Company agrees to
issue to the Purchasers (or their respective Affiliates, agents or custodians as
directed) the Notes. The Purchasers understand that the Company is under no
obligation to issue the Notes to the Purchasers unless the Company accepts and
signs this Agreement.


ARTICLE 2
CLOSING; DELIVERY


2.1    Closing. The closing ("Closing") of the purchase and sale of the Notes
hereunder shall be held at the offices of Shearman & Sterling LLP, located at
599 Lexington Avenue, New York, NY 10022, at 9:30 a.m. New York City time, on
the Closing Date, or at such other time and place as the Company may direct.


2.2    Delivery. At the Closing, the Company and the Guarantors, as applicable,
shall execute and deliver to the Purchasers and the other parties thereto, the
indenture in the form attached hereto as Exhibit A (the "Indenture"), the
security agreement in the form attached hereto as Exhibit D (the "Security
Agreement"), the Mortgages (as defined herein) in the forms attached hereto as
Exhibit E, the Intellectual Property Security Agreement (as defined herein) in
the form attached hereto as Exhibit F, the Assignments of Entitlement in the
form attached hereto as Exhibit G and the Environmental Indemnity Agreements in
the form attached hereto as Exhibit H (each of the Security Agreement, the
Mortgages, the Intellectual Property Security Agreement, the Assignments of
Entitlement, and the Environmental Indemnity Agreements, a "Security Document"
and, together with the Indenture, the Notes, the Guarantees and the Fee Letters,
the "Transaction Agreements").


At the Closing, the Notes shall be delivered by the Company through the
facilities of The Depository Trust Company ("DTC") and the Purchase Price shall
be paid by the Purchasers in immediately available funds to the account(s)
specified by the Company to the Purchasers. The Notes shall be evidenced by one
or more certificates in global form held by the nominee of DTC for the account
of the Purchasers (or their respective agents or custodians as directed) and
having an aggregate principal amount corresponding to the aggregate principal
amount of the Notes.


2.3    Conditions to Obligations of the Purchasers and the Company. The
obligations of the parties hereto are subject to the satisfaction, at or prior
to the Closing, of the following conditions precedent:







--------------------------------------------------------------------------------





(a)the representations and warranties of the Company and the Guarantors
contained in Article 3 hereof and of the Purchasers contained in Article 4
hereof shall be true and correct as of the Closing Date in all material respects
(or true and correct in all respects, if such representation or warranty
contains any materiality qualifier, including references to "material" or
"Material Adverse Effect");


(b)all agreements set forth in the blanket representation letter of the Company
to DTC relating to the approval of the Notes by DTC for "book entry" transfer
shall have been complied with and the acceptance for eligibility and clearance
of the Notes through DTC shall have been declared by DTC;


(c)the Company and the Guarantors shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by the Company and the Guarantors prior to or at the Closing
and after giving effect to the issue and sale of the Notes (and the application
of the proceeds thereof as contemplated herein) no default shall have occurred
and be continuing;


(d)the Company and the Guarantors, as applicable, shall have delivered to each
of the Purchasers each of the following, unless otherwise specified, properly
executed by an officer of the Company or the Guarantors, as applicable, each
dated the Closing Date, as applicable, and each in the form and substance
reasonably satisfactory to the Purchasers:


i.
executed counterparts of this Agreement;



ii.
executed Notes in global certificated form;



iii.
executed Indenture;



iv.
executed Security Agreement, together with:



aa.    certificates, to the extent such certificates are deliverable at Closing
under the applicable Gaming Laws, representing the Pledged Equity Interests (as
defined in the Security Agreement) referred to therein (if such Pledged Equity
Interests are certificated) accompanied by undated stock powers executed in
blank and instruments evidencing the Pledged Debt (as defined in the Security
Agreement) endorsed in blank;
    
ab.    copies of proper financing statements, duly authorized for filing on or
before the day of the initial Borrowing under the Uniform Commercial Code of all
jurisdictions that the Collateral Agent may deem necessary or advisable in order
to perfect the Liens created under the Security Agreement, covering the
Collateral (as defined in the Security Agreement) described in the Security
Agreement, together with evidence reasonably satisfactory to the Collateral
Agent that such financing statements have been filed on or before the Closing
Date;


ac.    completed Uniform Commercial Code lien search reports, dated on or before
the Closing Date, listing all effective financing statements filed in the
jurisdictions referred to in sub-clause (ab) above that name any of the Company
and the Guarantors as a debtor, together with copies of such other financing
statements;


ad.    copies of each Material Contract that is assigned to the Collateral Agent
pursuant to the Security Agreement, together with a consent to each such
assignment in form and substance reasonably acceptable to the Collateral Agent
duly executed by each party to such Material Contracts other than the Company
and the Guarantors; and


ae.    evidence that all other actions, recordings or filings that the
Collateral Agent may deem necessary or advisable in order to perfect the Liens
created under the Security Agreement has been taken;


v.
deeds of trust, trust deeds, deeds to secure debt, mortgages, ship mortgages,
leasehold mortgages and leasehold deeds of trust, in the forms reasonably
required by the Collateral Agent (with such changes as may be satisfactory to
its counsel to account for local law matters and covering the Mortgaged
Properties (the "Mortgages")), duly executed by the Company and the Guarantors,
together with:








--------------------------------------------------------------------------------





aa.    (1) evidence that counterparts of the Mortgages (other than the Rising
Star Vessel Security Document) have been duly executed, acknowledged and
delivered and are in form suitable for filing or recording in all filing or
recording offices necessary in order to create a valid first and subsisting Lien
(subject to Permitted Encumbrances (as defined in the Mortgages) and other
Permitted Liens) on the property described therein in favor of the Collateral
Agent for the benefit of the holders of the Notes and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid; (2)
the Collateral Agent shall be satisfied that (x) upon the filing and recording
of the Rising Star Vessel Security Document, the Collateral Agent (for the
benefit of the holders of the Notes) will have preferred ship mortgage on the
Rising Star Vessel, subject only to Permitted Liens, and (y) the Rising Star
Vessel Security Document will qualify for the benefits accorded a "preferred
mortgage" under Chapter 313 of Title 46 of the United States Code; (3) a
Certificate of Ownership (CG-1330) issued by the National Vessel Documentation
Center no earlier than ten days prior to the Closing Date showing Gaming
Entertainment (Indiana), LLC to be the sole owner of the Rising Star Vessel,
that the Rising Star Vessel is free and clear of all Liens of record, except for
Permitted Liens and the preferred ship mortgages that are the subject of the
Ship Mortgage Releases, and that the Rising Star Vessel is currently documented;
and (4) a certified Abstract of Title issued by the National Vessel
Documentation Center no earlier than seven (7) Business Days prior to the
Closing Date showing Gaming Entertainment (Indiana) LLC to be the sole owner of
the Rising Star Vessel and that the Rising Star Vessel is free and clear of all
Liens of record, except for Permitted Liens and the preferred ship mortgages
that are the subject of the Ship Mortgage Releases,


ab.    fully paid American Land Title Association Lender’s title insurance
policies (the "Mortgage Policies"), with endorsements and in amounts acceptable
to the Collateral Agent, issued by title insurers acceptable to the Collateral
Agent, insuring the Mortgages (other than the Rising Star Vessel Security
Document) to be valid first and subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, excepting only
Permitted Encumbrances and other Permitted Liens, and providing for such other
affirmative insurance and such coinsurance and direct access reinsurance as the
Collateral Agent may deem necessary or advisable,


ac.    American Land Title Association/American Congress on Surveying and
Mapping form surveys certified to the Collateral Agent and the issuer of the
Mortgage Policies by a land surveyor duly registered and licensed in the States
in which the property described in such surveys is located or otherwise
acceptable to the Collateral Agent, showing all buildings and other
improvements, the location of any recorded or visible easements, parking spaces,
recorded or visible rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Collateral Agent,


ad.    estoppel and consent agreements executed by each of the lessors of the
Mortgaged Properties, along with (1) a memorandum of lease in recordable form
with respect to such leasehold interest, executed and acknowledged by the owner
of the affected real property, as lessor, or (2) evidence that the applicable
lease with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary to give constructive notice to third-party
purchasers of such leasehold interest, or (3) if such leasehold interest was
acquired or subleased from the holder of a recorded leasehold interest, the
applicable assignment or sublease document, executed and acknowledged by such
holder, in each case in form sufficient to give such constructive notice upon
recordation and otherwise in form reasonably satisfactory to the Collateral
Agent,


ae.    evidence of the insurance required by the terms of the Mortgages, and


af.    a standard flood hazard determination with respect to each Mortgaged
Property and if such Mortgaged Property is a Flood Hazard Property, a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Company and each Guarantor relating thereto and, if applicable,
evidence reasonably satisfactory to the Collateral Agent of coverage under, and
a copy of the flood insurance policy and a declaration page relating to, the
insurance policies required by the Indenture;


vi.
an Assignment of Entitlements and Environmental Indemnity Agreement with respect
to the real property subject to each Mortgage (other than the Rising Star Vessel
Security Document);






--------------------------------------------------------------------------------







vii.
an intellectual property security agreement (the "Intellectual Property Security
Agreement"), duly executed by each of the Company and the Guarantors, together
with evidence that all action that the Collateral Agent may deem necessary or
advisable in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;



viii.
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of the officers of the Company and the Guarantors as the
Purchasers may require evidencing the identity, authority and capacity of each
officer thereof authorized in connection with this Agreement and the other
Transaction Agreements to which each of the Company and the Guarantors is a
party or is to be a party and the consummation of the transactions contemplated
under the Transaction Agreements;



ix.
such documents and certifications as the Collateral Agent may reasonably require
certifying as to the accuracy and completeness of each of the Company’s and the
Guarantors’ organization documents and evidencing that each of the Company and
the Guarantors is duly organized or formed, and that each of the Company and the
Guarantors is validly existing, in good standing and qualified to engage in
business in its jurisdiction of formation and, except to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect,
each other jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification;



x.
a favorable opinion of Brownstein Hyatt Farber Schreck, LLP, counsel to the
Company and the Guarantors, addressed to the Trustee, the Collateral Agent and
each Purchaser, and addressing such matters concerning the Company and the
Guarantors and the Transaction Agreements as the Trustee, the Collateral Agent,
and the Purchasers may reasonably request;



xi.
a favorable opinion of Bingham Greenebaum Doll LLP, local counsel to the Company
and the Guarantors in Indiana, addressed to the Trustee, the Collateral Agent
and each Purchaser, and addressing such matters concerning the Company, the
Guarantors, the Purchasers and the Transaction Agreements as the Trustee, the
Collateral Agent, and the Purchasers may reasonably request;



xii.
a favorable opinion of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, local
counsel to the Company and the Guarantors in Mississippi, addressed to the
Trustee, the Collateral Agent and each Purchaser, and addressing such matters
concerning the Company and the Guarantors and the Transaction Agreements as the
Trustee, the Collateral Agent, and the Purchasers may reasonably request;



xiii.
a favorable opinion of (A) Lewis Roca Rothgerber Christie LLP, local counsel to
the Company and the Guarantors in Colorado, addressed to the Collateral Agent
and each Purchaser, and addressing such matters concerning the Company and the
Guarantors and the Transaction Agreements as the Purchasers may reasonably
request and (B) of Jones Walker LLP, specialty counsel to the Company and the
Guarantors, addressed to the Collateral Agent and each Purchaser, and addressing
such matters concerning the Rising Star Vessel Security Document as the
Purchasers may reasonably request;



xiv.
a certificate of an officer or the secretary of each of the Company and the
Guarantors, (A) either (x) stating that the Company or the applicable Guarantor
has received all permits, consents (including governmental, shareholder and
third party consents), licenses (including Gaming Licenses) and approvals
(including all approvals from the applicable Gaming Authorities) necessary or
advisable in connection with the execution, delivery and performance by the
Company and the Guarantors and the validity against the Company and the
Guarantors of the Transaction Agreements to which it is a party and the
consummation by the Company and the Guarantors of the transactions contemplated
hereby and thereby, and such Permits, consents (including governmental,
shareholder and third party consents), licenses (including Gaming Licenses) and
approvals are in full force and effect and attaching evidence of the foregoing
as reasonably requested by the Collateral Agent or any Purchaser, or (y) stating
that no such permits, consents (including governmental, shareholder and third
party consents),






--------------------------------------------------------------------------------





licenses (including Gaming Licenses) and except as disclosed on Schedule 3.10,
and (B) stating that, except as disclosed on Schedule 3.10, all applicable
waiting periods (if any) have expired without any action being taken by any
Governmental Authority that could reasonably restrain, prevent or impose any
material adverse conditions on the Company and the Guarantors or the
transactions contemplated under the Transaction Agreements or that could
reasonably seek or threaten any of the foregoing and no law is applicable which
could have such effect; provided that, notwithstanding the foregoing, receipt by
the Company of approval of the applicable Gaming Authorities to the pledge by
the Company and its Subsidiaries of the equity interests in any Subsidiary
pursuant to the Security Agreement shall not be a condition to closing (and such
approvals may be permitted to be obtained within 150 days after the Closing
Date); provided further that, on or prior to the Closing Date, the Company shall
have submitted an application for approval of the same along with all other
information requested by the appropriate authorities;


xv.
an officer’s certificate certifying (A) that the conditions specified in
subsections (a), (b) and (c) above have been fulfilled and (B) that there has
been no event or circumstance since the date of the latest financial statements
that has had or would be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect;



xvi.
(A) pro forma consolidated balance sheets and statements of income or operations
and cash flows of the Company and its Subsidiaries as at the Closing Date, and
reflecting the consummation of the transactions contemplated under the
Transaction Agreements and (B) a business plan and budget of the Company and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Company, of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries on a quarterly
basis for the first two years following the Closing Date and on an annual basis
for each year thereafter during the term of this Agreement;



xvii.
certificates attesting to the solvency of each of the Company and the Guarantors
before and after giving effect to the transactions contemplated under the
Transaction Agreements, from its chief financial officer;



xviii.
for each of the Mortgaged Properties, the Phase I environmental assessment
reports in the Company’s possession, from an environmental consulting firm of
nationally recognized standing, which report shall identify existing and
potential environmental concerns and shall quantify related costs and
liabilities, associated with such properties, and the Purchasers shall be
reasonably satisfied with the nature and amount of any such matters and with the
Company’s plans with respect thereto;



xix.
copies of each employment agreement and other compensation arrangement with each
executive officer of the Company and the Guarantors or any of its Subsidiaries
as the Collateral Agent shall reasonably request;



xx.
evidence that all insurance required to be maintained pursuant to the
Transaction Agreements has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the holders
of Notes, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Company and the Guarantors that constitutes Collateral;



xxi.
a duly completed Compliance Certificate as of the last day of the fiscal quarter
of the Company ended September 30, 2017, signed by chief executive officer,
chief financial officer, treasurer or controller of the Company;



xxii.
evidence that the Existing Senior Credit Facilities have been, or concurrently
with the Closing Date are being, terminated, that all principal, premium, if
any, interest and fees and other amounts due and outstanding thereunder have
been, or concurrently with the Closing Date are being, paid in full and all
guarantees and security in support of any of the Existing Senior Credit
Facilities shall have been, or concurrently with the Closing Date are being,
discharged






--------------------------------------------------------------------------------





and released; provided, that the Warrants and the rights under the Warrant
Purchase Agreement shall survive termination of the Existing Senior Credit
Facilities; and


xxiii.
such other assurances, certificates, documents, consents or opinions as the
Purchasers reasonably may require;



(e)a Private Placement number issued by Standard & Poor’s CUSIP Service Bureau
shall have been obtained for the Notes;


(f)none of the Company and the Guarantors shall have changed its jurisdiction of
incorporation nor been a party to any merger or consolidation nor shall have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements;


(g)the Company, the Guarantors, the Trustee, and the Collateral Agent, as
applicable, shall have executed and delivered the Transaction Agreements to
which they are a party, in form and substance satisfactory to the Purchasers,
and the Purchasers shall have received copies thereof;


(h)prior to the Closing Date, the Purchasers shall have been furnished with
wiring instructions for the Purchase Price in accordance with this Agreement and
such other information as they may request;


(i)since the date hereof, there has not been any event or development in respect
of the Company that, either individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect;


(j)(i) all fees required to be paid to the Purchasers on or before the Closing
Date shall have been paid (including pursuant to any of the Fee Letters) and
(ii) unless waived by the Purchasers, the Company shall have paid all reasonable
fees, charges and disbursements of the respective counsels to the Purchasers
(directly to such counsel if requested by such Purchaser) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such reasonable
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Purchasers);


(k)the Closing Date shall have occurred on or before February 2, 2018;


(l)there shall not have occurred or be occurring any action, suit, investigation
or proceeding pending or, to the knowledge of the Company or any Guarantor,
threatened in writing in any court or before any arbitrator or governmental
authority that purports to affect or pertain to the Transaction Agreements or
the transactions contemplated hereby;


(m)the Purchasers shall have received, at least one (1) Business Day prior to
the Closing Date, all documentation and other information required by regulatory
authorities with respect to the Company and the Guarantors under applicable
"know your customer" and anti-money laundering rules and regulations, including
the PATRIOT Act; and


(n)on or prior to Closing, (i) the Purchasers shall have completed their
business, legal, and collateral due diligence, and, in each case, the results of
which shall be satisfactory to the Purchasers and (ii) the Company shall have
furnished to the Purchasers such further certificates and documents as the
Purchasers may reasonably request.


2.4    Termination. The Purchasers may, by notice to the Company, terminate this
Agreement at any time prior to Closing if in the opinion of the Purchasers
(acting in good faith) (i) there shall have been a change, whether or not
foreseeable at the date of this Agreement, in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls as would in its view be likely to prejudice materially the
ability of a party to comply with its obligations under any of the Transaction
Agreements; (ii) a general moratorium shall have been declared by either U.S.
federal or New York state authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States
shall have occurred; (iii) an event or circumstance giving rise to a Material
Adverse Effect has occurred or arisen after the date of this Agreement and is
continuing; (iv) the Company or any Guarantor shall have failed, refused or been
unable to perform any agreement or covenant on its part to be performed under
this Agreement when and as required; (v) there is an outbreak or escalation of
hostilities or national or international calamity or act of terrorism on or
after the date of this Agreement, or if there has been a declaration of a
national emergency or war or other national or international calamity or crisis
(economic, political, financial or otherwise), in each case which affects the
U.S. or international markets, making it, in the Purchaser’s judgment,
impracticable to proceed with the issuance or delivery of the Notes on the terms
and in the manner contemplated herein or (vi) all of the conditions listed in
subsection 2.3 of this Agreement shall not have been fully satisfied within
sixty (60) days following the date of this





--------------------------------------------------------------------------------





Agreement, and, upon such notice being given, the parties hereto shall (except
for any liability arising before or in relation to such termination) be under no
further liability arising out of this Agreement, save that clauses Section 6
(Expenses and Indemnification), Section 7.3 (Notices), Section 7.4 (Governing
Law; Jurisdiction; Jury Trial) and Section 7.6 (Entire Agreement) shall continue
in full force and effect.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Each of the Company and the Guarantors represents and warrants to the Purchasers
as of the Closing Date as follows:


3.1    Due Incorporation, Qualification, etc. The Company and each of the
Guarantors (i) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation; (ii) has the power and authority to
own, lease and operate its properties and carry on its business as now
conducted; and (iii) is duly qualified, licensed to do business and in good
standing as a foreign corporation, partnership or limited liability company, as
applicable, in each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification or license
and where the failure to be so qualified or licensed, individually or in the
aggregate could have a Material Adverse Effect.


3.2    Authority. The execution, delivery and performance by each of the Company
and the Guarantors of each Bond Document executed, or to be executed, by the
Company and the Guarantors and the consummation of the transactions contemplated
thereby (i) are within the power of the Company and the Guarantors and (ii) have
been duly authorized by all necessary actions on the part of the Company and the
Guarantors.


3.3    Enforceability. Each Bond Document executed, or to be executed, by the
Company and the Guarantors has been, or will be, duly executed and delivered by
the Company and the Guarantors, or will constitute, a legal, valid and binding
obligation of the Company and the Guarantors, enforceable against both the
Company and the Guarantors in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.


3.4    No Registration or Qualification. Without limiting any provision herein,
no registration under the Securities Act of 1933, as amended (the "Securities
Act"), and no qualification of the Indenture under the Trust Indenture Act of
1939, as amended ("TIA"), is required for the offer or sale of the Notes to the
Purchasers as contemplated hereby assuming the accuracy of the Purchasers’
representations contained in Section 4.3 hereof. The Notes will be, upon
issuance, eligible for resale pursuant to Rule 144A under the Securities Act and
no other securities of the Company are of the same class (within the meaning of
Rule 144A under the Securities Act) as the Notes and listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), or quoted in a U.S. automated
inter-dealer quotation system.


3.5    No Integration. Neither the Company, the Guarantors nor any of its
affiliates will, directly or through any agent, sell, offer for sale, solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that is or will be integrated with the sale of the Notes in
a manner that would require registration of the Notes under the Securities Act.


3.6    Reporting Status. The Company has filed all documents that the Company
was required to file under the Exchange Act (the "SEC Documents"). The SEC
Documents complied as to form in all material respects with the material SEC
requirements as of their respective filing dates, and the information contained
therein, together with any other information supplementally provided to the
Purchasers in connection with the transactions contemplated herein, did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except to
the extent that information contained in any such document has been revised or
superseded by a later filed SEC Document.


3.7    Capitalization. All of the issued and outstanding shares of capital stock
or other equity interests of the Company and the Guarantors have been duly
authorized and validly issued, are fully paid and nonassessable and were not
issued in violation of, and are not subject to, any preemptive or similar rights
other than those under the Warrant Purchase Agreement. All of the outstanding
shares of capital stock or other equity interests of each of the Company’s
Subsidiaries are owned, directly or indirectly, by the Company and are free and
clear of all Liens, other than Permitted Liens and those Liens imposed by the
Securities Act and applicable federal and state securities laws.


3.8    Solicitation. No form of general solicitation or general advertising
(prohibited by the Securities Act in connection with offers or sales) was used
by any of the Company, the Guarantors, or any of their respective Affiliates or
any person acting on their respective behalves in connection with the offer and
sale of any of the Notes, including, but not limited to, articles, notices





--------------------------------------------------------------------------------





or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio or the Internet, or any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising within the meaning of Regulation D under the Securities Act. Neither
the Company nor any of its Affiliates has entered into, or will enter into, any
contractual arrangement with respect to the distribution of the Notes except for
this Agreement.


3.9    Non-Contravention. The execution and delivery by the Company and the
Guarantors of the Bond Documents, executed by the Company and the Guarantors,
and the performance and consummation of the transactions (including the use of
the proceeds of the issuance of the Note) contemplated thereby do not (i)
violate any material Requirement of Law applicable to the Company and the
Guarantors; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material Contractual Obligation
of the Company or the Guarantors; or (iii) result in the creation or imposition
of any Lien (or the obligation to create or impose any Lien) upon any Property,
asset or revenue of the Company or the Guarantors (except such Liens as may be
created in favor of the Trustee for the benefit of the Secured Parties pursuant
to the Bond Documents).


3.10    Approvals.


(a)    All Governmental Authorizations and Gaming Licenses required for the
activities and operations of the Company and the Guarantors (including, without
limitation, any racing, video lottery, riverboat and/or casino gaming operations
or activities, as applicable) and the ownership of all Property owned, operated
or leased by the Company and the Guarantors (including, without limitation, all
gaming equipment) and, from and after the date of closing, the operation of the
Rising Star Vessel, have been duly obtained and are in full force and effect
without any known conflict with the rights of others and free from any unduly
burdensome restrictions, except where any such failure to obtain such
Governmental Authorizations and Gaming Licenses or any such conflict or
restriction could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. Neither the Company nor the Guarantors
have received any written notice, pleading or other written communications from
any Governmental Authority or Gaming Authority threatening or regarding (x) any
revocation, withdrawal, suspension, termination or modification of, or the
imposition of any material conditions with respect to, any Governmental
Authorization or Gaming License, or (y) any other limitations on the conduct of
business by the Company and the Guarantors, except where any such revocation,
withdrawal, suspension, termination, modification, imposition or limitation
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.


(b)    Except as set forth on Schedule 3.10(b), no Governmental Authorization or
Gaming License is required for either (x) the pledge or grant by the Company and
the Guarantors, as applicable, of the Liens to be created in favor of the
Trustee under the Bond Documents or (y) the exercise by the Trustee of any
rights or remedies in respect of any Collateral (whether specifically granted or
created pursuant to any of the Security Documents or created or provided for by
any Governmental Rule), except for (1) such Governmental Authorizations or
Gaming Licenses that have been obtained and are in full force and effect and
fully disclosed to each of the Holders, the Trustee, and the Purchasers in
writing, and (2) filings or recordings contemplated in connection with this
Agreement or any Security Document.


(c)    Except as set forth on Schedule 3.10(c), no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person (including, without limitation, the equity holders of
any Person) is required in connection with (x) the issuance of the Notes, (y)
the granting of Liens, and/or (z) the execution and delivery of the Bond
Documents executed by the Company and the Guarantors or the performance or
consummation of the transactions contemplated thereby, except for those which
have been made or obtained and are in full force and effect.


3.11    No Violation or Default. Neither the Company nor the Guarantors is in
violation of or in default with respect to (i) any Requirement of Law applicable
to such Person (including, as applicable, Indian Gaming Regulatory Act (Pub.L.
100-497, 25 U.S.C. ß 2701 et seq.), or any other Gaming Laws or tribal, horse
racing or video lottery laws) or (ii) any Contractual Obligation of such Person,
where, in each case, such violation or default could reasonably be expected to
have a Material Adverse Effect (nor is there any waiver in effect which, if not
in effect, could reasonably be expected to result in such a violation or
default). No Default or Event of Default has occurred and is continuing.


3.12    Litigation. Except as set forth in Schedule 3.12, no actions (including
derivative actions), suits, proceedings (including arbitration proceedings or
mediation proceedings) or, to the Company’s knowledge, investigations are
pending or threatened in writing against either the Company and the Guarantors
at law or in equity in any court, arbitration proceeding or before any other
Governmental Authority which (i) could reasonably be expected to (alone or in
the aggregate) have a Material Adverse Effect or (ii) seek to enjoin, either
directly or indirectly, the execution, delivery or performance by the Company
and the Guarantors of the Note Documents.


3.13    Real Property, Rising Star Vessel, Etc.





--------------------------------------------------------------------------------







(a)    All real property owned or leased by the Company and the Guarantors is
described in Schedule 3.13 (as supplemented from time to time by the Company in
a notice delivered pursuant to Section 7.3). As of the date of the issuance of
the Notes, the vessels listed on Schedule 3.13 are the only material vessels
owned by the Company and the Guarantors and such vessels have been duly
documented under the laws of the United States of America in the name of the
owner listed on Schedule 3.13, and no other action is necessary to establish and
perfect such owner’s title to and interest in the applicable vessels. The
Company and the Guarantors own and have good and insurable title, or a valid
leasehold interest in, all their respective properties listed on Schedule 3.13.
Such properties are subject to no Lien, except for Permitted Liens. Each of the
Company and the Guarantors has complied in all material respects with all
material obligations under all material leases to which they are a party and
enjoy peaceful and undisturbed possession under such leases. The real properties
owned by the Company and the Guarantors are taxed separately and do not include
any other property, and for all purposes the real properties may be mortgaged,
conveyed and otherwise dealt with as a separate legal parcel.


(b)    The Company and the Guarantors are in compliance with the Maritime
Transportation Security Act of 2002, as amended (including having vessel and
waterfront facility security plans submitted to and approved by the United
States Coast Guard), except to the extent that non-compliance could not
reasonably be expected to have a Material Adverse Effect.


3.14    Environmental Compliance. Neither the Company nor the Guarantors (A) has
violated any Environmental Laws, (B) has any liability under any Environmental
Laws or (C) has received notice or other communication of an investigation or,
to the Company’s knowledge, is under investigation by any Governmental Authority
having authority to enforce Environmental Laws, where such violation, liability
or investigation could have, individually or in the aggregate, a Material
Adverse Effect. There are no material actions or claims pending, or to the
knowledge of the Company and the Guarantors, threatened in writing, against
either the Company or the Guarantors pursuant to any Environmental Law or
seeking the recovery of Environmental Damages from either the Company or the
Guarantors. Except as set forth on Schedule 3.14, the Company’s and the
Guarantors’ use and operation of its business properties, and each of such
business properties which serve as Collateral (including real properties owned,
leased, managed or otherwise operated by the Company and the Guarantors) are in
material compliance with all applicable Environmental Laws and all other Laws
and Permits, including all applicable land use and zoning laws, and including
holding all material permits and approvals required for the use, maintenance and
operation of such properties. Except as set forth on Schedule 3.14, to the
Company’s knowledge no Hazardous Materials have been used, stored, treated,
disposed of, released or otherwise managed on, at or from any such business
properties (or any properties formerly owned or operated by the Company and the
Guarantors) in a manner that could reasonably be expected to result in a
Material Adverse Effect for the Company or the Guarantors under applicable Law.


3.15    Financial Statements. The financial statements of the Company and the
Guarantors, which have been delivered to the Holder and the Trustee, (i) are in
accordance with the books and records of the Company and the Guarantors, which
have been maintained in accordance with good business practice; (ii) except as
indicated in the accountant’s report, have been prepared in conformity with
GAAP; and (iii) fairly present in all material respects the financial conditions
and results of operations of the Company and the Guarantors as of the date
thereof and for the period covered thereby. Neither the Company nor the
Guarantors has any Contingent Obligations, liability for taxes or other
outstanding obligations which, in any such case, are material in the aggregate,
except as disclosed in the financial statements of the Company and the
Guarantors.


3.16    Creation, Perfection and Priority of Liens; Equity Interests.


(a)    The execution and delivery of the Collateral Documents (other than the
Rising Start Vessel Security Document) by the Company and the Guarantors,
together with the filing of any Uniform Commercial Code financing statements and
the recording of the U.S. Patent and Trademark Office filings and U.S. Copyright
Office filings delivered to the Collateral Agent for filing and recording, and
as of the date delivered, the recording of any mortgages or deeds of trust
delivered to the Collateral Agent for recording (but not yet recorded), are
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, as security for the Obligations, a valid and perfected first
priority Lien on all of the Collateral existing as of the date of such execution
and delivery (subject only to Permitted Liens). All outstanding Equity Interests
of the Company and the Guarantors are duly authorized, validly issued, fully
paid and non-assessable. Except as disclosed in Schedule 3.16, there are no
outstanding subscriptions, options, conversion rights, warrants or other
agreements or commitments of any nature whatsoever (firm or conditional)
obligating the Company or the Guarantors to issue, deliver or sell, or cause to
be issued, delivered or sold, any additional Equity Interests of the Company or
the Guarantors, or obligating the Company or the Guarantors to grant, extend or
enter into any such agreement or commitment. All Equity Interests of the Company
and the Guarantors have been offered and sold in compliance with all federal and
state securities laws and all other requirements of Law, except where any
failure to comply could not reasonably be expected to have a Material Adverse
Effect.







--------------------------------------------------------------------------------





(b)    Upon execution and delivery by Gaming Entertainment (Indiana) LLC of the
Rising Star Vessel Security Document and the due filing and recording of the
Rising Star Vessel Security Document with the National Vessel Documentation
Center, the United States Coast Guard, in Falling Waters, West Virginia, the
Rising Star Vessel ship mortgage will be a first "preferred mortgage" within the
meaning of the Ship Mortgage Act and will qualify for the benefits accorded a
"preferred mortgage" thereunder and no other filing or recording or refiling or
rerecording or any other act is necessary or advisable to create or perfect such
security interest under the Rising Star Vessel Ship Mortgage or in the mortgaged
property described therein.


3.17    Employee Benefit Plans. (i) Based upon the actuarial assumptions
specified for funding purposes in the latest valuation of each Pension Plan that
the Company and the Guarantors or any ERISA Affiliate maintains or contributes
to, or has any obligation under, the aggregate benefit liabilities of such
Pension Plan within the meaning of Section 4001 of ERISA did not exceed the
aggregate value of the assets of such Pension Plan. Neither the Company, the
Guarantors nor any ERISA Affiliate has any liability with respect to any
post-retirement benefit under any employee welfare plan (as defined in Section
3(1) of ERISA), other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, which liability for health plan
continuation coverage could reasonably be expected to have a Material Adverse
Effect.


(a)    Each Pension Plan complies, in both form and operation, in all material
respects, with its terms, ERISA and the IRC, and no condition exists or event
has occurred with respect to any such Pension Plan which would result in the
incurrence by either the Company and the Guarantors or any ERISA Affiliate of
any material liability, fine or penalty. Each Pension Plan, related trust
agreement, arrangement and commitment of the Company and the Guarantors or any
ERISA Affiliate is legally valid and binding and in full force and effect. To
the knowledge of the Company, no Pension Plan is being audited or investigated
by any government agency or is subject to any pending or threatened claim or
suit. Neither the Company, the Guarantors or ERISA Affiliate has engaged in a
prohibited transaction under Section 406 of ERISA or Section 4975 of the IRC
with respect to any Pension Plan which would result in the incurrence by the
Company, the Guarantors or ERISA Affiliate of any material liability.


(b)    Neither the Company, the Guarantors or ERISA Affiliate contributes to or
has any material contingent obligations to any Multiemployer Plan. Neither the
Company, the Guarantors nor ERISA Affiliate has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA or as a result of a sale of assets described in Section 4204 of ERISA.
Neither the Company, the Guarantors nor any ERISA Affiliate has been notified
that any Multiemployer Plan is in reorganization or insolvent under and within
the meaning of Section 4241 or Section 4245 of ERISA or that any Multiemployer
Plan intends to terminate or has been terminated under Section 4041A of ERISA.


3.18    Margin Stock; Other Regulations. Neither the Company nor the Guarantors
own any Margin Stock which, in the aggregate, would constitute a substantial
part of the assets of the Company or the Guarantors (taken as a whole), and not
more than 25% of the value (as determined by any reasonable method) of the
assets of the Company or the Guarantors is represented by Margin Stock, and no
proceeds of any note issuance will be used, whether directly or indirectly, to
purchase, acquire or carry any Margin Stock or to extend credit, directly or
indirectly, to any Person for the purpose of purchasing or carrying any Margin
Stock. The Company and the Guarantors are not subject to regulation under the
Investment Company Act of 1940,


3.19    Trademarks, Patents, Copyrights and Licenses. The Company and the
Guarantors each possess and either own, or have the right to use to the extent
required, all trademarks, trade names, copyrights, patents, patent rights and
licenses which are material to the conduct of their respective businesses as now
operated. The Company and the Guarantors each conduct their respective
businesses without infringement or claim of infringement of any trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property rights of any other Person (which is not the Company or
the Guarantors), except where such infringement or claim of infringement could
not reasonably be expected to have a Material Adverse Effect. Each of the
patents, trademarks, trade names, service marks and copyrights owned by the
Company or any Guarantor which is registered with any Governmental Authority is
set forth on Schedule 3.19.


3.20    Governmental Charges. The Company and the Guarantors have timely filed
or caused to be timely filed with the appropriate taxing authorities all Tax
Returns which are required to be filed by them. The Tax Returns accurately
reflected all liability for Taxes of the Company and the Guarantors for the
periods covered thereby and the Company and the Guarantors have paid, or made
provision for the payment of, all Taxes and other Governmental Charges which
have or may have become due pursuant to said returns or otherwise and all other
indebtedness, except such Governmental Charges or indebtedness, if any, which
are being contested in good faith by appropriate proceedings and as to which
adequate reserves (determined in accordance with GAAP) have been established.
All Taxes which the Company and the Guarantors were required by law to withhold
or collect in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party have been duly withheld
or collected, and have been timely paid over to the proper authorities to the
extent due and payable. Neither the Company nor the Guarantors has executed or
filed with the Internal Revenue Service or any other Governmental Authority





--------------------------------------------------------------------------------





any agreement or other document extending, or having the effect of extending,
the period for assessment or collection of any taxes or Governmental Charges.
3.21    Subsidiaries, Etc. Schedule 3.21 (as supplemented by the Company in a
notice delivered pursuant to Section 7.3) sets forth the Subsidiaries of the
Company, its jurisdiction of organization, the classes of its Equity Interests,
the number of Equity Interests of each such class issued and outstanding, the
percentages of Equity Interests of each such class owned directly or indirectly
by either the Company or the Guarantors and whether the Company or the
Guarantors owns such Equity Interests directly or, if not, the Subsidiary of the
Company or the Guarantor that owns such Equity Interest and the number of Equity
Interests and percentages of Equity Interests of each such class owned directly
or indirectly by the Company and the Guarantors. Except as set forth on Schedule
3.21 (as supplemented as set forth above), neither the Company nor the
Guarantors currently has any Subsidiaries. All of the outstanding Equity
Interests of each such Subsidiary indicated on Schedule 3.21 as owned by either
the Company or one of the Guarantors are owned beneficially and of record by
either the Company or one of the Guarantors free and clear of all adverse
claims. Each of the aforementioned Subsidiaries is organized under the laws of
the United States or any state thereof.


3.22    Solvency, Etc. Each of the Company and the Guarantors is Solvent and,
after the issuance of the Notes, will be Solvent.


3.23    Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
the Company or the Guarantors is a party, and there are no strikes, lockouts,
work stoppages or slowdowns, or, to the knowledge of the Company, jurisdictional
disputes or organizing activities occurring or threatened which alone or in the
aggregate could have a Material Adverse Effect.


3.24    No Material Adverse Effect. Since December 31, 2016, no event has
occurred and no condition exists which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


3.25    Accuracy of Information Furnished; Material Documents.


(a)    The Bond Documents, this Agreement and the other certificates, statements
and information (excluding projections) furnished by the Company and the
Guarantors to the Trustee, Collateral Agent and Holders in connection with the
Bond Documents, this Agreement and the transactions contemplated thereby, taken
as a whole, do not contain any untrue statement of a material fact. All
projections furnished by the Company and the Guarantors to the Holders, the
Trustee, and the Purchasers in connection with the Bond Documents, this
Agreement and the transactions contemplated thereby have been prepared on a
basis consistent with the historical financial statements described above,
except as described therein, have been based upon reasonable assumptions and
represent, as of their respective dates of presentations, the Company’s and the
Guarantors’ good faith and reasonable estimates of the future performance of the
Company and the Guarantors, and the Company has no reason to believe that such
estimates and assumptions are not reasonable.


(b)    The copies of the Bond Documents which have been delivered to the each
Holder and the Trustee in accordance with Section 2.2 and Section 2.3 are true,
correct and complete copies of the respective originals thereof, as in effect on
the issuance of the Notes, as applicable, and no amendments or modifications
have been made to the Bond Documents. None of the Bond Documents has been
terminated and each of the Bond Documents is in full force and effect. Neither
the Company nor the Guarantors is in default in the observance or performance of
any of its material obligations under the Bond Documents and the Company and the
Guarantors have taken all action required to be taken to keep unimpaired its
rights thereunder (other than possible defaults which may be the subject of any
litigation referred to in Schedule 3.12).


3.26    Brokerage Commissions. No person is entitled to receive any brokerage
commission, finder’s fee or similar fee or payment in connection with the
issuance of the Notes contemplated by this Agreement as a result of any
agreement entered into by the Company and the Guarantors. No brokerage or other
fee, commission or compensation is to be paid by the Holders with respect to the
issuance of the Notes contemplated hereby as a result of any agreement entered
into by the Company and the Guarantors, and the Company agrees to indemnify each
Holder, the Trustee, and the Purchasers against any such claims for brokerage
fees or commissions and to pay all expenses including, without limitation,
reasonable attorney’s fees incurred by the Trustee, the Collateral Agent and the
Purchasers in connection with the defense of any action or proceeding brought to
collect any such brokerage fees or commissions. No person is entitled to receive
any brokerage commission, finder’s fee or similar fee or payment in connection
with the Transaction Documents except any such fee that is being paid in full on
the Issue Date.


3.27    Policies of Insurance. The properties of the Company and the Guarantors
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Company or the Guarantors, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar





--------------------------------------------------------------------------------





properties in localities where the Company and the Guarantors operate. Schedule
3.27 sets forth a true and complete listing of all insurance maintained by the
Company and the Guarantors as of the date of the issuance of the Notes. The
policies set forth on Schedule 3.27 of the Indenture have not been terminated
and are in full force and effect, and each of the Company and the Guarantors has
taken all action required to be taken as of the date of this Agreement to keep
unimpaired its rights thereunder.


3.28    Agreements with Affiliates and Other Agreements. Except as disclosed on
Schedule 3.28, neither the Company nor the Guarantors has entered into and, as
of the date of the Closing Date does not contemplate entering into, any material
agreement or contract with any Affiliate of any Company and the Guarantors,
except upon terms at least as favorable to the Company and the Guarantors as an
arms-length transaction with unaffiliated Persons, based on the totality of the
circumstances. Neither the Company nor the Guarantors is a party to or is bound
by any Contractual Obligation or is subject to any restriction under its
respective charter or formation documents, which could not reasonably be
expected to have a Material Adverse Effect.


3.29    FCPA/Anti-Bribery. Neither the Company nor any of its Subsidiaries nor
any director, officer, or employee of the Company or any of its Subsidiaries
nor, to the knowledge of the Company and each of the Guarantors, any agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its Subsidiaries has: (i) used any funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government or regulatory official or employee, including of any government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office, or anyone
who holds a legislative, administrative or judicial position of any kind or
exercises a public function for a country or any public agency or enterprise of
a country; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption laws; (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit; or (v) been involved in any pending or
threatened anti-bribery or anti-corruption action, suit, proceeding or
investigation by or before any court, or government agency, authority or body,
or any arbitrator or nongovernmental authority in any jurisdiction. The Company
and its Subsidiaries have instituted, and maintain and enforce, policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.


3.30    Sanctions. Neither the Company nor any of its Subsidiaries, directors,
officers or employees, nor, to the knowledge of the Company or any of the
Guarantors, any agent, or affiliate or other person associated with or acting on
behalf of the Company or any of its Subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. Government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury ("OFAC") or the U.S. Department of State and
including, without limitation, the designation as a "specially designated
national" or "blocked person"), the United Nations Security Council ("UNSC"),
the European Union, Her Majesty’s Treasury ("HMT"), or other relevant sanctions
authority in the U.S. or any other jurisdictions (collectively, "Sanctions"),
nor is the Company, any of its Subsidiaries or any of the Guarantors located,
organized or resident in a country, region or territory that is the subject or
the target of Sanctions, including, without limitation, Crimea, Cuba, Iran,
North Korea, Sudan and Syria (each, a "Sanctioned Country"); and the Company
will not directly or indirectly use the proceeds of the issue and sale of the
Notes hereunder, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other person or entity: (i) to fund
or facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or the target of Sanctions; (ii) to
fund or facilitate any activities of or business in any Sanctioned Country; or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as purchaser,
advisor, investor or otherwise) of Sanctions. For the past five (5) years, the
Company and its Subsidiaries, directors, officers, employees, agent, affiliate
or other person associated with or acting on behalf of the Company or any of its
Subsidiaries have not knowingly engaged in and are not now knowingly engaged in
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country, or is or was involved in any pending or threatened action,
suit, proceeding or investigation related to Sanctions by or before any court,
or government agency, authority or body, or any arbitrator or nongovernmental
authority in any jurisdiction. The Company shall immediately notify the
Purchasers in writing if it becomes aware of facts or information which suggests
a breach of any applicable Sanctions.


3.31    Money Laundering. To the knowledge of the Company, the operations of the
Company and its Subsidiaries have been conducted at all times in material
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable anti-money laundering statutes of all jurisdictions
where the Company or any of its Subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental or regulatory
agency in any jurisdiction (collectively, the "Money Laundering Laws") and no
action, suit, proceeding or investigation by or





--------------------------------------------------------------------------------





before any court or governmental or regulatory agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company or any
of the Guarantors, threatened. The Company shall immediately notify the
Purchasers in writing if it becomes aware of facts or information which suggests
a breach of any applicable Money Laundering Laws.


3.32    Anti-Terrorism Laws.


(a)    None of the Company nor its Subsidiaries nor any of their respective
Affiliates is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.


(b)    None of the Company nor its Subsidiaries nor any of their respective
Affiliates nor their respective agents acting or benefiting in any capacity in
connection with the Notes, the Transaction Agreements or the other transactions
hereunder, is any of the following (each a "Blocked Person"):


i.
a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;



ii.
a person owned or controlled by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224;



iii.
a person with which any Purchaser is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;



iv.
a person that commits, threatens or conspires to commit or supports "terrorism"
(as defined in the Executive Order No. 13224);



v.
a person that is named as a "specially designated national" on the most current
list published by the U.S. Treasury Department Office of Foreign Asset Control
at its official website or any replacement website or other replacement official
publication of such list; or



vi.
a person affiliated or associated with any person in Section 5.22(b)(i) through
and including Section 5.22(b)(v) above.



(c)    None of the Company, its Subsidiaries, nor, to the knowledge of the
Company and the Guarantors, any of their respective Affiliates in connection
with the issue and sale of the Notes, the Transaction Agreements or the
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.


3.33    Stamp Duties. No stamp or other issuance or transfer taxes or similar
taxes or duties are payable by or on behalf of the Purchasers in respect of (i)
the creation, issue or delivery by the Company of the Notes, (ii) the purchase
by the Purchasers of the Notes as contemplated by this Agreement or (iii) the
execution, delivery and performance of the Transaction Agreements.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


Each of the Purchasers, severally and not jointly, represents and warrants to
the Company with respect to this purchase as follows:


4.1    Purchase for Investment Only. Such Purchaser is purchasing the Notes for
such Purchasers’ own account for investment purposes only and not with a view
to, or for resale in connection with, any "distribution" thereof for purposes of
the Securities Act. By executing this Agreement, such Purchaser further
represents that they do not have any contract, undertaking, agreement, or
arrangement with any person to sell, transfer, or grant participation to such
person or to any third person, with respect to any of the Notes. Such Purchaser
understands that the Notes have not been registered under the Securities Act or
any applicable state securities laws by reason of a specific exemption therefrom
that depends upon, among other things, the bona fide nature of the investment
intent as expressed herein.







--------------------------------------------------------------------------------





4.2    Investor Qualification. As identified in the signature page hereto, such
Purchaser qualifies as a "qualified institutional buyer" as defined in Rule 144A
(a)(1) under the Securities Act and/or is a non-"U.S. Person," as defined in
Rule 902 under the Securities Act. By virtue of such Purchaser’s experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company, such Purchaser is capable of evaluating the
merits and risks of the Purchaser’s investment in the Company and has the
capacity to protect such Purchaser’s own interests.


4.3    No General Solicitation or Advertising. Such Purchaser acknowledges that,
to its knowledge, neither the Company nor any other person offered to sell the
Notes to them by means of any form of general solicitation or advertising or
"directed selling efforts," including but not limited to: (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio or (ii) any seminar or
meeting whose attendees were invited by any general solicitation or general
advertising.


ARTICLE 5
COVENANTS


5.1    Use of Proceeds. The Company will use the net proceeds received from the
Notes to (a) pay fees and expenses incurred in connection with the Transaction
Agreements and the Transactions contemplated hereunder, (b) refinance the
Existing Senior Credit Facilities, (c) provide ongoing working capital, and (d)
provide funds for capital expenditures and for general corporate purposes.


ARTICLE 6
EXPENSES AND INDEMNIFICATION


6.1    Expenses. Whether or not the transactions contemplated hereby are
consummated, the Company will pay all reasonable and documented costs and
expenses (including attorneys’ fees) incurred by the Purchasers in connection
with, under or in respect of this Agreement, the Notes, or the other Transaction
Agreements.


6.2    Indemnity. The Company agrees to defend, indemnify and hold harmless the
Purchasers and their respective affiliates and their respective directors,
officers, attorneys, agents, employees, successors and assigns and each other
person, if any, who controls any of the Purchasers within the meaning of the
Securities Act and the officers, directors, employees and agents of such
controlling person (each, an "Indemnified Person") from and against any and all
liabilities, obligations, losses, damages, penalties, actions, claims,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever (including, without limitation, fees and disbursements of counsel to
any thereof) which may be incurred by or asserted or awarded against any
Indemnified Person, in each case arising in any manner of or in connection with
or by reason of this Agreement, the other Transaction Agreements or any
undertakings in connection therewith, or the proposed or actual application of
the proceeds of the Notes, or the transactions contemplated by this Agreement or
the other Transaction Agreements (all of the foregoing collectively, the
"Indemnified Liabilities") and will reimburse each Indemnified Person on a
current basis for all expenses (including counsel fees as they are incurred by
such party) in connection with investigating, preparing or defending any such
action, claim or suit, whether or not in connection with pending or threatened
litigation irrespective of whether such Indemnified Person is designated a party
thereto; provided that the Company shall not have any liability hereunder to any
Indemnified Person with respect to Indemnified Liabilities which are determined
by a final and nonappealable judgment of a court of competent jurisdiction to
have arisen from the gross negligence or willful misconduct of such Indemnified
Person or from the failure of such Indemnified Person to perform its obligations
hereunder. If for any reason the foregoing indemnification is unavailable to an
Indemnified Person or insufficient to hold an Indemnified Person harmless, then
the Company shall, jointly and severally, contribute to the amount paid or
payable by such Indemnified Person as a result of any Indemnified Liability in
such proportion as is appropriate to reflect not only the relative benefits
received by the Company and the Purchasers, but also the relative fault of the
Company and the Purchasers, as well as any other relevant equitable
considerations. The foregoing indemnity shall be in addition to any rights that
any Indemnified Person may have at common law or otherwise, including, but not
limited to, any right to contribution.


6.3    Survival. The obligations of the Company under this Article 6 will
survive the payment or transfer of any of the Notes, the enforcement, amendment
or waiver of any provision of this Agreement or the Notes, and the termination
of this Agreement.


ARTICLE 7
MISCELLANEOUS


7.1    Survival. The representations and warranties contained herein shall
survive the execution and delivery of this Agreement, the sale of the Notes and
the transfer by the Purchaser of any of the Notes or portion thereof or interest
therein and the payment of any Notes, and may be relied upon by any subsequent
holder of the Notes, regardless of any investigation made





--------------------------------------------------------------------------------





at any time by or on behalf of the Purchaser or any other holder of Notes, as if
made to such subsequent holder on the Closing Date, on the condition and
understanding that in no event shall any subsequent holder have any rights
greater than the Purchaser on the Closing Date, such reliance shall in no event
constitute a reissuance of the representations and warranties expressed herein,
and any such reliance also must be actual and reasonable under the circumstances
existing at the time such subsequent holder becomes a holder, including any
circumstances relating to changes in law, facts or any other developments
disclosed by the Company in SEC filings pursuant to the Exchange Act prior to
such time. All statements contained in any certificate or other instrument
delivered by or on behalf of any of the Company pursuant to this Agreement shall
be deemed representations and warranties of the Company under this Agreement as
of the date specified in such certificate or instrument.


7.2    Assignment; Successors and Assigns. Subject to the following sentence,
this Agreement may not be assigned by any party without the prior written
consent of the other parties. However, any of the Purchasers shall be permitted
to assign this Agreement without the prior written consent of the other parties
to any of their respective Affiliates or any successor so long as such assignee
executes a signature page to this Agreement and makes the representations and
warranties set forth in Article 4 hereof. For purposes of this Section 7.2,
"Affiliate" means with respect to any person, any other person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
first person, where "control" means the power to direct the management and
policies of the controlled person through ownership of voting shares or by
contract or otherwise, including in any event (x) the holding, directly or
indirectly, of greater than 50% of total voting rights of the controlled person
or (y) the ability to appoint more than half of the members of the board of
directors (or analogous body) of the controlled person. This Agreement and all
provisions thereof shall be binding upon, inure to the benefit of, and are
enforceable by the parties hereto and their respective successors and permitted
assigns.


7.3    Notices. All notices, requests, and other communications hereunder shall
be in writing and will be deemed to have been duly given and received (a) when
personally delivered, (b) when sent by facsimile upon confirmation of receipt,
(c) one (1) Business Day after the day on which the same has been delivered
prepaid to a nationally recognized courier service, or (d) five (5) Business
Days after the deposit in the United States mail, registered or certified,
return receipt requested, postage prepaid, in each case addressed to the Company
at Full House Resorts, Inc., One Summerlin, 1980 Festival Plaza Dr., Suite 680,
Las Vegas, Nevada 89135, Attn: Lewis Fanger, Chief Financial Officer with a copy
to Brownstein Hyatt Farber Schreck, LLP, 410 Seventeenth Street, Suite 2200,
Denver, CO 80202, Attn: Mark Oveson, facsimile number 303-223-1111, and as to
the Purchasers at the address and facsimile number set forth in Schedule 7.3.
Any party hereto from time to time may change its address, facsimile number, or
other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto. The Purchasers and the
Company may each agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures reasonably
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.


7.4    Governing Law; Jurisdiction; Jury Trial. THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT. ANY SUIT, ACTION OR
PROCEEDING AGAINST ANY OF THE COMPANY OR THE PURCHASERS OR ITS OR THEIR
RESPECTIVE PROPERTIES, ASSETS OR REVENUES WITH RESPECT TO THIS AGREEMENT (A
"RELATED PROCEEDING") MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK OR
ANY UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF
NEW YORK, NEW YORK, UNITED STATES, AND ANY APPELLATE COURT FROM ANY THEREOF, AS
THE PERSON BRINGING SUCH RELATED PROCEEDING MAY ELECT IN ITS SOLE DISCRETION.
EACH OF THE COMPANY AND THE PURCHASERS HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF EACH SUCH COURT FOR THE PURPOSE OF ANY RELATED PROCEEDING AND
HAS IRREVOCABLY WAIVED ANY OBJECTION TO THE LAYING OF VENUE OF ANY RELATED
PROCEEDING BROUGHT IN ANY SUCH COURT AND TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO AND THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY RELATED PROCEEDING OR ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.
EACH OF THE COMPANY AND THE PURCHASERS HAS AGREED THAT SERVICE OF ALL WRITS,
CLAIMS, PROCESS AND SUMMONSES IN ANY RELATED PROCEEDING BROUGHT AGAINST IT IN
THE STATE OF NEW YORK MAY BE MADE UPON IT AT THE ADDRESS FOR NOTICES SET FORTH
IN SECTION 7.3 OF THIS AGREEMENT. NOTHING IN THIS AGREEMENT SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. TO THE EXTENT THAT ANY OF THE COMPANY
OR ANY INVESTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR EXECUTION, ON
THE GROUND OF SOVEREIGNTY OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY,
IT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT. EACH OF THE
COMPANY AND THE PURCHASERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO





--------------------------------------------------------------------------------





TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


7.5    Headings. The headings in this Agreement are for convenience of reference
only and shall not constitute a part of this Agreement, nor shall they affect
its meaning, construction, or effect.


7.6    Entire Agreement. This Agreement embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.


7.7    Placement Agent’s Fees. The Company agrees that it shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, or
brokers’ commissions (other than for persons engaged by the Purchasers) relating
to or arising out of the transactions contemplated hereby, including the
placement agent fee of Wilmington Trust, National Association, which will be
paid out of the proceeds of the transactions contemplated hereby. The Company
shall pay, and hold the Purchasers harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any claim for any such fees or commissions.


7.8    Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.


7.9    Amendment; Waiver. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and the Purchasers.


7.10    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original instrument and all of which
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by electronic mail in Portable Document Format ("PDF"), such
signature shall create a valid and binding obligation of the person executing
(or on whose behalf such signature is executed) with the same force and effect
as if such facsimile signature page were an original thereof.


7.11    Limited Recourse. To the extent that this Agreement is executed by a
custodian or agent for any Purchaser, it is acknowledged that such custodian or
agent is executing this Agreement in its capacity as custodian or agent and not
in its own capacity and agreed that all obligations of a Purchaser contemplated
by this Agreement are limited to such Purchaser and its assets.


7.12    Purchaser Obligations Several and Not Joint. The obligations of the
Purchasers arising out of this Agreement are several and not joint with respect
to each Purchaser, in accordance with its proportionate purchase obligations
with respect to the Notes as set out opposite such Purchaser’s name in the
Confidential Letter, and the parties agree not to proceed against any Purchaser
for the obligations of another. To the extent that a Purchaser is a registered
investment company (a "Trust") or a series thereof, a copy of the Declaration of
Trust of such Trust is on file with the Secretary of State of the Commonwealth
of Massachusetts or Secretary of State of the State of Delaware. The obligations
under or arising out of this Agreement of a Purchaser which is a Trust are not
binding upon any of such Trust’s trustees, officers, employees, agents or
shareholders individually, but are binding solely upon the assets and property
of the Trust in accordance with its proportionate interest hereunder. If this
Agreement is executed by or on behalf of a Trust on behalf of one or more series
of such Trust, the assets and liabilities of each series of the Trust are
separate and distinct and the obligations of or arising out of this Agreement
are binding solely upon the assets or property of the series on whose behalf
this instrument is executed. If this Agreement is being executed on behalf of
more than one series of a Trust, the obligations of each series hereunder shall
be several and not joint, in accordance with its proportionate purchase
obligations with respect to the Notes as set out opposite such Trust’s name, as
it appears as a Purchaser in the Confidential Letter, and the parties agree not
to proceed against any series for the obligations of another.


7.13    Gaming Law. It is agreed and acknowledged that the Company and the
Guarantors are required to comply in all respects with all applicable Gaming
Laws in connection with the execution, delivery and performance of this
Agreement. Each Purchaser acknowledges that (i) it is subject to being called
forward by any Gaming Authority for licensing or a finding of suitability or to
file or provide other information, and (ii) all rights, remedies and powers
under this Agreement and the Bond Documents, including with respect to the entry
into and ownership and operation of the gaming businesses, and the possession or
control of gaming equipment, alcoholic beverages or a gaming or liquor license,
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and only to the extent that
required approvals (including prior approvals) are obtained from the requisite
Governmental Authorities. Each Purchaser agrees to cooperate with the applicable





--------------------------------------------------------------------------------





Gaming Authorities in connection with the administration of their regulatory
jurisdiction over the Company and the Guarantors, including, without limitation,
to the extent not inconsistent with the internal policies of the Purchasers and
any applicable legal or regulatory restrictions, the provision of such documents
or other information in its possession as may be requested by any such Gaming
Authorities relating to the Purchasers, this Agreement, or the Bond Documents.
Notwithstanding any other provision of this Agreement, the Company expressly
authorizes, and will cause each of the Guarantors to authorize, the Purchasers
to cooperate with the applicable Gaming Authorities as described above.


ARTICLE 8
DEFINITIONS
8.1    Definitions. The following are definitions used in this Agreement:


"Governmental Authorization" shall mean any permit, license, registration,
approval, finding of suitability or licensing, authorization, plan, directive,
order, consent, exemption, waiver, consent order or consent decree of or from,
or notice to, action by or filing with, any Governmental Authority.


"Governmental Charges" shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its Property or otherwise payable by such Person.


"Property" shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.


"Requirement of Law" applicable to any Person shall mean (a) such Person’s
Organizational Documents, (b) any Governmental Rule applicable to such Person,
(c) any Governmental Authorization granted by or obtained from any Governmental
Authority or under any Governmental Rule for the benefit of such Person or (d)
any judgment, decision, award, decree, writ or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.


"Rising Star Vessel" shall mean the vessel known as the Grand Victoria II,
official number 1027644.


"Rising Star Vessel Security Document" shall mean the first preferred ship
mortgage on the Rising Star Vessel made or to be made by Gaming Entertainment
(Indiana), LLC in favor of the Collateral Agent. 


"Solvent" means with respect to a Person on a particular date, that on such date
(i) the then fair saleable value of the property of such Person is (1) greater
than the total amount of liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person and (2) not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and due; (b) such Person’s capital
is not unreasonably small in relation to its business or any contemplated or
undertaken transaction; (c) such Person does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due; and (d) has not incurred any obligations
or liabilities with actual intent to hinder, delay or defraud either present or
future creditors of such Person and (ii) such Person is "solvent" within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.


"Tax Return" shall mean all tax returns, statements, forms and reports
(including elections, declarations, disclosures, schedules, estimates and
information returns) for Taxes.  




[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.


 
 
 
 
 
 
 
 
 
 
 
 
FULL HOUSE RESORTS, INC., as the Company
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
FULL HOUSE SUBSIDIARY, INC., as a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
FULL HOUSE SUBSIDIARY II, INC., as a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
STOCKMAN'S CASINO, as a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
GAMING ENTERTAINMENT (INDIANA) LLC, as a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Treasurer






--------------------------------------------------------------------------------





 
 
GAMING ENTERTAINMENT (NEVADA) LLC, as a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Manager
 
 
 
 
 
 
SILVER SLIPPER CASINO VENTURE LLC, as a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Treasurer
 
 
 
 
 
 
GAMING ENTERTAINMENT (KENTUCKY) LLC, as a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Treasurer
 
 
 
 
 
 
RICHARD & LOUISE JOHNSON, LLC, as a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Treasurer
 
 
 
 
 
 
FHR-COLORADO LLC, as a Guarantor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis Fanger
 
 
 
Name: Lewis Fanger
 
 
 
Title: Vice President, Chief Financial Officer and Treasurer








--------------------------------------------------------------------------------





Accepted as of the date first written above.


SAGARD CREDIT PARTNERS, LP, as a Purchaser
 
 
 
 
By:
Its general partner, Sagard Credit Partners GP, Inc.
 
 
 
 
 
 
 
 
 
 
/s/ Adam Vigna
 
 
Name: Adam Vigna
 
 
Title: Authorized Signatory
 
 
 
 
 
 
Signed at Toronto, Canada
 
 








--------------------------------------------------------------------------------







PACIFIC INVESTMENT MANAGEMENT COMPANY LLC, as authorized signatory on behalf of
certain Purchasers as set forth in the Confidential Letter
 
 
 
 
 
 
 
 
 
By:
/s/ Alfred T. Murata
 
 
 
Name: Alfred T. Murata
 
 
 
Title: Managing Director
 
 
 
 
 
 








--------------------------------------------------------------------------------







GREAT ELM CAPITAL CORP., as a Purchaser
 
 
 
 
 
 
 
 
By:
/s/ Adam Kleinman
 
 
 
Name: Adam Kleinman
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 












--------------------------------------------------------------------------------






SCHEDULE 3.10(b)


Governmental Authorization


1.
Pledge of equity securities of Stockman's Casino in connection with the Bond
Documents.



2.
Pledge of equity securities of Gaming Entertainment (Nevada), LLC in connection
with the Bond Documents.



3.
Pledge of equity securities of Gaming Entertainment (Indiana), LLC in connection
with the Bond Documents.



4.
Pledge of equity securities of Silver Slipper Casino Venture, LLC in connection
with the Bond Documents.



5.
Pledge of equity securities of FHR-Colorado LLC, in connection with the Bond
Documents.



6.
Trustee and the Noteholders will be required to obtain gaming approvals prior to
exercise of remedies in gaming collateral following an Event of Default.



7.
Mississippi requires that copies of the Bond Documents be filed with MGC
Corporate Securities Division within 14 days of Issue Date.



8.
Nevada Gaming Control Board Regulation 8.130 requires a report to be filed
within 30 days after the end of the calendar quarter in which the Issue Date has
occurred.



9.
Approval of the pledge of equity securities will have to be sought from the
Nevada Gaming Commission following the consummation of the transaction, such
approval will be sought within five Business Days following the Issue Date.



10.
Landlord Consent, by the Secretary of State, with the approval of the Governor,
for and on behalf of the State of Mississippi, and Silver Slipper Casino Venture
LLC, in favor of Wilmington Trust, National Association, and for the benefit of
Full House Resorts, Inc.



11.
Colorado requires that copies of the Bond Documents to be filed with the
Colorado Division of Gaming following closing, such filing will take place
within five Business Days following the Issue Date.



12.
Final ratification of an interim approval issued on January 29, 2018 of the Bond
Documents and the transactions contemplated thereby will have to be awarded by
the Indiana Gaming Commission following the Issue Date, which ratification shall
be obtained at the Indiana Gaming Commission's next scheduled business meeting
presently set for March 8, 2018 (or, if no action is taken at the Indiana Gaming
Commission's next scheduled business meeting, at the subsequent Indiana Gaming
Commission meeting). The Company has taken all necessary steps to initiate the
ratification process.










--------------------------------------------------------------------------------





SCHEDULE 3.10(c)


Governmental Authorization; Other Consents


1.
Pledge of equity securities of Stockman's Casino in connection with the Bond
Documents.



2.
Pledge of equity securities of Gaming Entertainment (Nevada), LLC in connection
with the Bond Documents.



3.
Pledge of equity securities of Gaming Entertainment (Indiana), LLC in connection
with the Bond Documents.



4.
Pledge of equity securities of Silver Slipper Casino Venture, LLC in connection
with the Bond Documents.



5.
Pledge of equity securities of FHR-Colorado LLC, in connection with the Bond
Documents.



6.
Trustee and the Noteholders will be required to obtain gaming approvals prior to
exercise of remedies in gaming collateral following an Event of Default.



7.
Mississippi requires that copies of the Bond Documents be filed with MGC
Corporate Securities Division within 14 days of Issue Date.



8.
Nevada Gaming Control Board Regulation 8.130 requires a report to be filed
within 30 days after the end of the calendar quarter in which the Issue Date has
occurred.



9.
Approval of the pledge of equity securities will have to be sought from the
Nevada Gaming Commission following the consummation of the transaction, such
approval will be sought within five Business Days following the Issue Date.



10.
Consent to First Lien Deed of trust, Leasehold Deed of Trust, Fixture Filing and
Security Agreement with Absolute Assignment of Leases and Rents, dated as of
February 2, 2018, by and among Cripple Creek Development Co., FHR-Colorado, LLC,
and Wilmington Trust, National Association.



11.
Landlord Consent, by the Secretary of State, with the approval of the Governor,
for and on behalf of the State of Mississippi, and Silver Slipper Casino Venture
LLC, in favor of Wilmington Trust, National Association, and for the benefit of
Full House Resorts, Inc.



12.
Landlord's Consent and Estoppel Certificate, dated as of February 2, 2018, by
and among Cure Land Company, LLC, Silver Slipper Casino Venture LLC, in favor of
Wilmington Trust, National Association, and for the benefit of Full House
Resorts, Inc.



13.
Consent to First Lien Leasehold Mortgage, Fixture Filing and Security Agreement
with Absolute Assignment of Leases and Rents, dated as of February 2, 2018, by
and among Rising Sun/Ohio County First, Inc., Gaming Entertainment (Indiana)
LLC, and Wilmington Trust, National Association, and for the benefit of Full
House Resorts, Inc.



14.
Colorado requires that copies of the Bond Documents to be filed with the
Colorado Division of Gaming following closing, such filing will take place
within five Business Days following the Issue Date.



15.
Final ratification of an interim approval issued on January 29, 2018 of the Bond
Documents and the transactions contemplated thereby will have to be awarded by
the Indiana Gaming Commission following the Issue Date, which ratification shall
be obtained at the Indiana Gaming Commission's next scheduled business meeting
presently set for March 8, 2018 (or, if no action is taken at the Indiana Gaming
Commission's next scheduled business meeting, at the subsequent Indiana Gaming
Commission meeting). The Company has taken all necessary steps to initiate the
ratification process.








--------------------------------------------------------------------------------





SCHEDULE 3.12


Litigation
 
None.







--------------------------------------------------------------------------------





SCHEDULE 3.13


Real Property; Rising Star Vessel, Etc.


Owned Real Property


 
Address
Entity
1
1560 and 1600 W. Williams Ave.
Fallon, NV
Stockman’s Casino
2
777 Rising Star Drive and 102 Industrial Access Rd.
Rising Sun, IN
Gaming Entertainment (Indiana) LLC
3
Condo Pad Parcel
Yacht Club Drive
28 Harbor Circle
Phase II, Hancock County, MS
Silver Slipper Casino Venture LLC
4
151 and 153 East Bennett Avenue, Cripple Creek, CO
FHR-Colorado LLC
5
173 East Bennett Avenue, Cripple Creek, CO
FHR-Colorado LLC
6
221, 233, 243, 247-249, 251 and 253 East Bennett Avenue, Cripple Creek, CO
FHR-Colorado LLC
7
260 East Warren Avenue, Cripple Creek, CO
FHR-Colorado LLC
8
The South 25 feet of Lot 8, Block 16, Fremont, now known as Cripple Creek,
County of Teller, State of Colorado
FHR-Colorado LLC
9
Lower River Road, Burlington, KY 41005
Richard and Louise Johnson, LLC
10
n/a East Carr Avenue, Cripple Creek, CO 80813
FHR-Colorado LLC
11
Lots 36-38, Block 17 Fremont, now known as Cripple Creek, County of Teller,
State of CO
FHR-Colorado LLC
12
Lots 5-8 and Lots 55-56, Cripple Creek First Addition, County of Teller, State
of CO
FHR-Colorado LLC
13
Lots 25-33, Block 9 Fremont, now known as Cripple Creek, County of Teller, State
of CO
FHR-Colorado LLC










--------------------------------------------------------------------------------





Leased Real Property (Lessee)


 
Address
Lessee
1
Portion of 111 Country Club Drive
Incline Village, NV
Gaming Entertainment (Nevada) LLC
2
5000 South Beach Blvd. and 5061 Shipyard Rd.
Bay St. Louis, MS
Silver Slipper Casino Venture LLC
3
Warehouse and Administration Building
8244 Lakeshore Road
Bay St. Louis, MS
Silver Slipper Casino Venture LLC
4
Welcome Center on Highway 90 and
7431 Highway 90
Bay St. Louis, MS
Silver Slipper Casino Venture LLC
5
Silver Slipper RV Park
5311 South Beach Boulevard, Bay St. Louis, MS
Silver Slipper Casino Venture LLC
6
217 East Bennett, Cripple Creek, CO
FHR-Colorado LLC
7
209 East Bennett, Cripple Creek, CO
FHR-Colorado LLC
8
120 North 2nd Street, Cripple Creek, CO
FHR-Colorado LLC
9
Lots 1 through 13, Block 17, Cripple Creek Freemont Addition, also known by
Teller County Assessor's Schedule Nos. R0000312 through R0000323.
FHR-Colorado LLC
10
Lots 29 through 36, Block 8, Cripple Creek Freemont Addition, also known by
Teller County Assessor's Schedule Nos. R0000288, R0000289 and R0000290.
FHR-Colorado LLC
11
776 Rising Star Drive
Rising Sun, IN 47040
Gaming Entertainment (Indiana) LLC
12
One Summerlin
1980 Festival Plaza Dr., Suite 680
Las Vegas, NV 89135
Full House Resorts, Inc.
13
Lots 11-16, Block 16, Fremont, now known as Cripple Creek, County of Teller,
State of CO
FHR-Colorado LLC





Vessels


 
Vessel
Owner
1
The Rising Star Vessel (as defined in the Notes Purchase Agreement)
Gaming Entertainment (Indiana), LLC








--------------------------------------------------------------------------------





SCHEDULE 3.14


Environmental Compliance


None







--------------------------------------------------------------------------------





SCHEDULE 3.16


Obligations of the Company or the Guarantors


1.
The Warrants issued pursuant to the Warrant Purchase Agreement.



2.
Full House Resorts, Inc. Annual Incentive Plan for Executives, effective as of
January 1, 2017, as amended (the "Annual Incentive Plan").



3.
Full House Resorts, Inc. Equity Incentive Plan, effective as of May 5, 2015, as
amended (the "Equity Incentive Plan").



4.
Those options granted by the Company to Lewis Fanger pursuant to an Employment
Agreement, dated January 30, 2015.



5.
Those options granted by the Company to Daniel Lee pursuant to an Employment
Agreement, dated November 28, 2014, as amended.



6.
Those options granted by the Company to Adam Campbell pursuant to an Award
Agreement, dated May 12, 2015.



7.
Those options granted by the Company to Alex Stolyar pursuant to an Award
Agreement, dated May 11, 2015.



8.
Those options granted by the Company to Elaine Guidroz pursuant to an Award
Agreement, dated May 12, 2015.



9.
Those options granted by the Company to John Ferrucci pursuant to an Award
Agreement, dated May 12, 2015.



10.
Those options granted by the Company to John H. Sheldon III pursuant to an Award
Agreement, dated May 12, 2015.



11.
Those options granted by the Company to Scott Ruhl pursuant to an Award
Agreement, dated May 12, 2015.



12.
Those options granted by the Company to Steven Jimenez pursuant to an Award
Agreement, dated May 12, 2015.



13.
Those options granted by the Company to Adam Campbell pursuant to an Award
Agreement, dated June 22, 2016.



14.
Those options granted by the Company to Alex Stolyar pursuant to an Award
Agreement, dated June 22, 2016.



15.
Those options granted by the Company to Daniel R. Lee pursuant to an Award
Agreement, dated June 22, 2016.



16.
Those options granted by the Company to Elaine Guidroz pursuant to an Award
Agreement, dated June 22, 2016.



17.
Those options granted by the Company to John Ferrucci pursuant to an Award
Agreement, dated June 22, 2016.



18.
Those options granted by the Company to John pursuant to an Award Agreement,
dated June 22, 2016.



19.
Those options granted by the Company to Lewis Fanger pursuant to an Award
Agreement, dated June 22, 2016.



20.
Those options granted by the Company to Marc Murphy pursuant to an Award
Agreement, dated May 23, 2016.



21.
Those options granted by the Company to Steven Jimenez pursuant to an Award
Agreement, dated June 22, 2016.



22.
Those options granted by the Company to Scott Ruhl pursuant to an Award
Agreement, dated June 22, 2016.



23.
Those options granted by the Company to Ellis Landau pursuant to an Award
Agreement, dated November 29, 2016.



24.
Those options granted by the Company to Carl Braunlich pursuant to an Award
Agreement, dated November 29, 2016.



25.
Those options granted by the Company to Craig Thomas pursuant to an Award
Agreement, dated November 29, 2016.



26.
Those options granted by the Company to Kenneth Adams pursuant to an Award
Agreement, dated November 29, 2016.



27.
Those options granted by the Company to Bradley Tirpak pursuant to an Award
Agreement, dated November 29, 2016.






--------------------------------------------------------------------------------







28.
Those options granted by the Company to Kathleen Marshall pursuant to an Award
Agreement, dated November 29, 2016.



29.
Those options granted to by the Company to W. H. Baird Garrett pursuant to an
Award Agreement, dated November 29, 2016.



30.
Those options granted by the Company to Kenneth Adams pursuant to an Award
Agreement, dated July 17, 2017.



31.
Those options granted by the Company to W. H. Baird Garrett pursuant to an Award
Agreement, dated July 17, 2017.



32.
Those options granted by the Company to Carl Braunlich pursuant to an Award
Agreement, dated July 17, 2017.



33.
Those options granted by the Company to Adam Campbell pursuant to an Award
Agreement, dated July 17, 2017.



34.
Those option granted by the Company to Daniel R. Lee pursuant an Award
Agreement, dated May 24, 2017.



35.
Those options granted by the Company to Benjamin Douglass pursuant to an Award
Agreement, dated July 17, 2017.



36.
Those options granted by the Company to Elaine Guidroz pursuant to an Award
Agreement, dated July 17, 2017.



37.
Those options granted by the Company to Lewis Fanger pursuant to an Award
Agreement, dated July 17, 2017.



38.
Those options granted by the Company to John Sheldon, III pursuant to an Award
Agreement, dated July 17, 2017.



39.
Those options granted by the Company to John Ferrucci pursuant to an Award
Agreement, dated July 17, 2017.



40.
Those options granted by the Company to Ellis Landau pursuant to an Award
Agreement, dated July 17, 2017.



41.
Those options granted by the Company to Kathleen Marshall pursuant to an Award
Agreement, dated July 17, 2017.



42.
Those options granted by the Company to Marc Murphy pursuant to an Award
Agreement, dated July 17, 2017.



43.
Those options granted by the Company to Scott Ruhl pursuant to an Award
Agreement, dated July 17, 2017.



44.
Those options granted by the Company to Steven Jimenez pursuant to an Award
Agreement, dated July 17, 2017.



45.
Those options granted by the Company to Alexander Stolyar pursuant to an Award
Agreement, dated July 17, 2017.



46.
Those options granted by the Company to Craig Thomas pursuant to an Award
Agreement, dated July 17, 2017.



47.
Those options granted by the Company to Bradley Tirpak pursuant to an Award
Agreement, dated July 17, 2017.










--------------------------------------------------------------------------------





SCHEDULE 3.19


Trademarks, Patents, Copyrights


TRADEMARKS
 
File No.
Mark
Owner
Application/
Registration No.
Status
1
F0402.0020
AMERICAN PLACE
Full House Resorts, Inc.
86/714,046
Pending
2
F0402 - 0003
FULL HOUSE RESORT AND CASINO
Full House Resorts, Inc.
3,680,085
Registered
3
F0402 - 0001
FULL HOUSE RESORTS
Full House Resorts, Inc.
3,250,160
Registered
4
F0402 - 0002
FULL HOUSE RESORTS and Design
Full House Resorts, Inc.
3,250,177
Registered
5
T0448US00
GRAND LODGE CASINO and Design
Gaming Entertainment (Nevada) LLC
3,760,969
Registered
6
F0402.0040 / T04479US00
PLAYERS ADVANTAGE CLUB
Gaming Entertainment (Nevada) LLC
2,639,239
Registered
7
F0402.0012
RISING STAR CASINO RESORT and Design
Full House Resorts, Inc.
4,313,520
Registered
8
F0402.0011
RISING STAR CASINO RESORT
Full House Resorts, Inc.
4,296,062
Registered
9
F0402.0013
RISING STAR REWARDS and Design
Full House Resorts, Inc.
4,177,845
Registered
10
F0402.0014
RISING STAR REWARDS
Full House Resorts, Inc.
4,090,079
Registered
11
F0402.0017
STOCKMAN’S CASINO
Full House Resorts, Inc.
4,494,260
Registered
12
 
THE LODGE AT RISING STAR CASINO
Full House Resorts, Inc.
4,966,002
Registered
13
F0402.0019
THE LODGE AT RISING STAR CASINO and Design
Full House Resorts, Inc.
4,966,001
Registered
14
F0402.0022
Christmas Casino
Full House Resorts, Inc.
5,130,618
Registered
15
 
Cripple Creek Christmas Casino
Full House Resorts, Inc.
87,749,537
Pending
16
 
CRIPPLE CREEK CHRISTMAS CASINO & INN
Full House Resorts, Inc.
87,749,545
Pending
17
 
Cripple Creek Christmas Inn
Full House Resorts, Inc.
87,749,541
Pending
18
 
DESIGN ONLY
Full House Resorts, Inc.
87,611,953
Pending
19
F0402.0200
QUEEN CITY MARKET and Design
Full House Resorts, Inc.
3,862,067
Registered
20
F0402.0017/1
STOCKMAN’S CASINO and design
Full House Resorts, Inc.
5,287,710
Registered
21
F0402.0024
The Crippled Cow
Full House Resorts, Inc.
5,325,829
Registered
22
[_____]
9,494 Lounge
Full House Resorts, Inc.
Serial #87691610
Pending
23
T06348C200
A TRUE COLORADO STYLE CASINO
FHR-Colorado LLC
20,121,212,537
Registered
24
T06349C200
BILLY’S CASINO
FHR-Colorado LLC
20,141,567,981
Registered
25
T06352C200
BRONCO BILLY’S TRUE COLORADO CASINO & HOTEL
FHR-Colorado LLC
20,151,582,869
Registered
26
T06347C200
BRONCO BILLY’S CASINO
FHR-Colorado LLC
20,121,155,619
Registered
27
T06351C200
BUFFALO BILLY’S CASINO
FHR-Colorado LLC
20,151,582,645
Registered
28
T06346C200
COLORADO’S BEST BET
FHR-Colorado LLC
19,921,047,268
Registered
29
T06350C200
CRIPPLE CREEK’S LUCKY CASINO
FHR-Colorado LLC
20,151,559,246
Registered








--------------------------------------------------------------------------------





Domain Names:


Domain Name1
Registrant
fullhouseresorts.com
Full House Resorts, Inc.
grandlodgecasino.com
Gaming Entertainment Nevada, LLC
risingstarcasino.com
Full House Resorts, Inc.
risingstarrvpark.com
Full House Resorts, Inc.
risingstarcasinorvpark.com
Full House Resorts, Inc.
thechristmascasino.com
Full House Resorts, Inc.
stockmanscasino.com
Stockman’s Casino
broncobillyscasino.com
Bronco Billy’s Casino2
broncobillys.biz
Full House Resorts, Inc.
americanplace.us
Advanced Computer Technology3
silverslipper-ms.com*
Silver Slipper Casino Venture LLC
silverslippersports.com*
Silver Slipper Casino Venture LLC
silverslipperfantasysports.com*
Silver Slipper Casino Venture LLC





PATENTS
None.




COPYRIGHTS
None.
































__________
1.    An asterisk (*) in this table denotes ownership with respect to the domain
name registration.
2.    Registrant to be corrected after Closing to reflect the correct Grantor’s
ownership.
3.    Registrant to be corrected after Closing to reflect the correct Grantor’s
ownership.







--------------------------------------------------------------------------------





SCHEDULE 3.21


Subsidiaries


 
Name
Jurisdiction of Organization
Class of Equity Security
Certificated (Yes/No)
Certificate Number
Equity Securities Outstanding
Percentage Owned by
Borrower
Ownership
1


Full House Subsidiary, Inc.
Delaware
Common Stock
Yes
No. 1
100
100%
Wholly Owned by Full House Resorts, Inc.
2


Full House Subsidiary II, Inc.
Nevada
Common Stock
Yes
No. 1
100
100%
Wholly Owned by Full House Resorts, Inc.
3


Gaming Entertainment
(Nevada) LLC
Nevada
Membership
Interests
No
N/A
N/A
100%
Wholly Owned by Full House Resorts, Inc.
4


Gaming Entertainment (Indiana) LLC
Nevada
Membership
Interests
No
N/A
1,000
100%
Wholly Owned by Full House Resorts, Inc.
5


Stockman’s Casino
Nevada
Common Stock
Yes
No. 5
1,000
100%
Wholly Owned by Full House Resorts, Inc.
6


Silver Slipper Casino Venture LLC
Delaware
Membership
Interests
Yes
N/A
1,000
100%
Wholly Owned by Full House Resorts, Inc.
7


Gaming Entertainment
(Kentucky) LLC
Nevada
Membership
Interests
No
N/A
N/A
100%
Wholly Owned by Full House Resorts, Inc.
8


Richard and Louise Johnson, LLC
Kentucky
Membership
Interests
No
N/A
N/A
100%
Wholly Owned by Full House Resorts, Inc.
9


FHR-Colorado LLC
Nevada
Membership Interests
No
N/A
N/A
100%
Wholly Owned by Full House Subsidiary, Inc.










--------------------------------------------------------------------------------





SCHEDULE 3.27


Insurance
 
FULL HOUSE RESORTS INSURANCE SUMMARY
As of 01/30/17
 
 
 
Line of Coverage
Policy Period
Insurance Carrier
Property
4/1/2017 - 4/1/2018
Zurich American Insurance Company
General Liability
4/1/2017 - 4/1/2018
Zurich American Insurance Company
Commercial Automobile
4/1/2017 - 4/1/2018
RLI Insurance Company
Workers' Compensation
4/1/2017 - 4/1/2018
Zurich American Insurance Company
Marine Liability
4/1/2017 - 4/1/2018
Zurich American Insurance Company
Pollution Liability
4/1/2016 - 4/1/2017
Water Quality Marine Insurance Syndicate
Excess Pollution
4/1/2017 - 4/1/2018
Evanston
Excess Marine Liability
4/1/2017 - 4/1/2018
Navigators Insurance Co
 
 
XL Specialty Insurance Co
Umbrella Liability
4/1/2017 - 4/1/2018
NSUI Program
Flood Policy (Cripple Creek)
5/13/2017 - 5/13/2018
American Bankers Insurance (NFP)
E&O
4/1/2017 - 4/1/2018 (3 Year Extended Period)
Westchester Fire Insurance Co
Crime
4/1/2017 - 4/1/2018
CNA Insurance Co
D&O
4/1/2017 - 4/1/2018
CNA Insurance Co
Excess D&O
4/1/2017 - 4/1/2018
Allied World Assurance Co
Excess D&O Side A
4/1/2017 - 4/1/2018
National Union Fire Insurance Co of Pittsburgh, PA
EPL
4/1/2017 - 4/1/2018
Federal Insurance Co
Fiduciary
12/12/17 - 12/12/18
Great American Insurance Co
 
 
 
SILVER SLIPPER - PROPERTY PROGRAM
Property
5/3/2017 - 4/1/2018
Various












--------------------------------------------------------------------------------





SCHEDULE 3.28


Agreements with Affiliates and Other Agreements


1.
The Annual Incentive Plan.



2.
The Equity Incentive Plan.



3.
Employment Agreement, dated November 28, 2014, between Full House Resorts, Inc.,
and Daniel R. Lee, as amended.



4.
Employment Agreement, dated January 30, 2015, between Full House Resorts, Inc.,
and Lewis A. Fanger.



5.
Employment Agreement, dated July 21, 2015, between Full House Resorts, Inc., and
Elaine L. Guidroz.



6.
Employment Agreement, dated July 21, 2015, between Full House Resorts, Inc., and
Alex J. Stolyar.



7.
Employment Agreement, dated November, 2013, between Full House Resorts, Inc.,
and John H. Sheldon, as amended.



8.
Employment Agreement, dated October 1, 2012, between Silver Slipper Casino
Venture, LLC and John N. Ferrucci.



9.
Employment Agreement, dated November 1, 2016, between FHR-Colorado, LLC and
Benjamin Douglass, as amended.



10.
Employee Contract, dated January 1, 2015, between Pioneer Group, Inc. and Marc
Murphy, as amended.



11.
Agreement Not to Compete, dated August 18, 2006, between Grand Victoria Casino &
Resort L.P. and Steven Jimenez.










--------------------------------------------------------------------------------








Exhibit A to Notes Purchase Agreement


Indenture


(Included as Exhibit 4.1)





--------------------------------------------------------------------------------








Exhibit B to Notes Purchase Agreement


Preliminary and Final Offering Memoranda





--------------------------------------------------------------------------------





OFFERING MEMORANDUM
 
 
CONFIDENTIAL





Full House Resorts, Inc.
$100,000,000 Senior Secured Notes due 2024
Full House Resorts, Inc. (the "Issuer"), is hereby offering $100,000,000 in
aggregate principal amount of its Senior Secured Notes due 2024 (the "Notes").
The net proceeds from the sale of the Notes will be used to refinance certain
existing debts, provide ongoing working capital, provide funds for capital
expenditures and for general corporate purposes.
Interest will be paid on the Notes quarterly on March 31st, June 30th, September
30th and December 31st of each year, commencing on March 31st, 2018. The Notes
will mature on February 2, 2024.
The Notes will be fully and unconditionally guaranteed, jointly and severally,
on a senior secured basis (the "Guarantees") by each existing and future direct
and indirect domestic subsidiary of the Issuer.
The Notes and the Guarantees will be secured, on a senior secured basis, by
liens on substantially all of our and the Guarantors’ assets, subject to certain
important exceptions and permitted liens.
This Offering Memorandum incorporates by reference the Notes Purchase Agreement
and related transaction documents attached hereto, including the Indenture
governing the Notes, including the redemption and repurchase prices, covenants
and transfer restrictions.
Investing in the securities involves a high degree of risk. See the "Risk
Factors" set forth in the Annual Report on Form 10-K of the Issuer for the year
ended December 31, 2016 and in any subsequent filing with the Securities and
Exchange Commission under Sections 13(a), 13(c), 14 or 15(d) of the Securities
Exchange Act of 1934, as amended.


 
 
Price: 98.000%
 
 

The Notes have not been, and will not be, registered under the U.S. Securities
Act of 1933, as amended (the "Securities Act"), or the securities laws of any
other jurisdiction, and are being offered and sold in the United States only to
"qualified institutional buyers", as defined under Rule 144A of the Securities
Act, pursuant to an exemption from registration under Section 4(a)(2) of the
Securities Act and to certain non-U.S. persons in offshore transactions outside
the United States in reliance on Regulation S under the Securities Act. The
Notes are not transferable except in compliance with the registration
requirements of the Securities Act or pursuant to an exemption therefrom and, in
each case, in compliance with the conditions to transfer set forth in the
indenture and the warrant agreement, as applicable.
We expect that delivery of the securities will be made through The Depository
Trust Company ("DTC") in New York, New York on or about February 2, 2018.
The date of this Offering Memorandum is February 2, 2018







--------------------------------------------------------------------------------





Summary of Terms
The summary below describes the offering and the principal terms of the notes
and the warrants. Certain of the terms and conditions described below are
subject to important limitations and exceptions and are subject to change based
on negotiations with investors. It should be read in conjunction with the
documents governing the offering and the Notes, including the Notes Purchase
Agreement, the indenture governing the Notes and the Notes, copies of which have
been delivered concurrently with this offering memorandum and are incorporated
by reference herein.
The Notes
 
 
 
Issuer
Full House Resorts, Inc.
 
 
Notes Offered
$100.0 million in aggregate principal amount of Senior Secured Notes due 2024
(the "Notes").
 
 
Distribution
Note sold in the United States only to "qualified institutional buyers", as
defined under Rule 144A of the Securities Act, pursuant to an exemption from
registration under Section 4(a)(2) of the Securities Act and to certain non-U.S.
persons in offshore transactions outside the United States in reliance on
Regulation S under the Securities Act. The Notes will be eligible for resale by
eligible investors pursuant to Rule 144A or Regulation S, as applicable, under
such the Securities Act.
 
 
Indenture Trustee
Wilmington Trust, National Association.
 
 
Collateral Agent
Wilmington Trust, National Association.
 
 
Calculation Agent
Wilmington Trust, National Association.
 
 
Maturity Date
February 2, 2024.
 
 
Use of Proceeds
The net proceeds from the sale of the Notes will be used to refinance certain
existing debts, provide ongoing working capital, provide funds for capital
expenditures and for general corporate purposes.
 
 
Closing Date
February 2, 2018.
 
 
Interest Rate
The interest rate for the Notes will equal the sum of (i) LIBOR plus (ii)
7.000%, as determined by the Calculation Agent; provided that such rate shall
increase by 0.500% from and after any CEO Divestment Date, as described in the
indenture governing the Notes. Interest shall be payable quarterly
 
 
Issue Price
98.00% (2.00% Original Issue Discount)
 
 
 
 
CUSIP/ISIN Numbers for the Note
CUSIP
ISIN
 
144A
359678 AA7
US359678AA74
 
Regulation S
U3232F AA5
USU3232FAA58
 
 
 
 
 
 
Guarantees
The Notes will be fully and unconditionally guaranteed, jointly and severally,
on a senior secured basis (the "Guarantees") by each existing and future direct
and indirect domestic subsidiary of the Issuer.
 
 
Security Interest
The Notes and the Guarantees will be secured, on a senior secured basis, by
liens on substantially all of our and the Guarantors’ assets, subject to certain
important exceptions and permitted liens.
 
 






--------------------------------------------------------------------------------





Mandatory Amortization
The Company will, upon five (5) Business Days’ notice thereof to the Holders
(with a copy to the Trustee) redeem on the last Business Day of each March,
June, September and December prior to the Maturity Date, commencing on March 31,
2018, $250,000 aggregate principal amount of Notes at a redeemable price equal
to 100% of the aggregate principal amount of the Notes to be redeemed, together
with accrued and unpaid interest and Additional Amounts thereon to the
redemption date.
 
 
Mandatory Redemptions
Certain Dispositions
The Company will, upon five (5) Business Days’ notice thereof to the Holders
(with a copy to the Trustee) within the first year, upon the Disposition of
property resulting in the realization of Net Cash Proceeds of more than
$2,500,000, redeem an aggregate principal amount of Notes equal to 100% of Net
Cash Proceeds within five (5) days after receipt thereof.
 
 
Certain Indebtedness
The Company will, upon five (5) Business Days’ notice thereof to the Holders
(with a copy to the Trustee) upon the incurrence or issuance by the Company or
any of its Restricted Subsidiaries of any Indebtedness not permitted under the
Indenture, the Company will redeem an aggregate principal amount of Notes equal
to 100% of all Net Cash Proceeds received therefrom within five (5) days after
receipt thereof by the Company or such Restricted Subsidiary.
 
 
Extraordinary Receipt
The Company will, upon five (5) Business Days’ notice thereof to the Holders
(with a copy to the Trustee) upon any Extraordinary Receipt received by or paid
to the Company or any of its Restricted Subsidiaries, the Company will redeem an
aggregate principal amount of Notes equal to 100% of all Net Cash Proceeds
received therefrom within five (5) days after receipt thereof by the Company or
such Restricted Subsidiary, provided that, no such redemption shall be required:
* if (x) Net Cash Proceeds are less than $25,000,000 or (y) Net Cash Proceeds
are greater than $25,000,000 but gaming operations at the affected property can
be restored for an amount less than $25,000,000, in each case if and the Company
or a Guarantor repairs, restores or replaces the assets from which such Net Cash
Proceeds were derived and,


* with respect to any Extraordinary Receipt, if the Net Cash Proceeds of which
are greater than $7,500,000 in the aggregate,


- (I) such repair, restoration or replacement shall be commenced within 180 days
after the related Receipt Date,


- (II) such repair, restoration or replacement can reasonably be completed
within 540 days after the related Receipt Date,


- (III) the Net Cash Proceeds, together with other unrestricted cash available
to the Company, are sufficient to defray the entire cost of such repair,
restoration or replacement, and


- (IV) no Default or Event of Default is expected to occur (including under
Section 4.41 hereof) prior to completion of such repair, restoration or
replacement.
 
 
Excess Cash Flow
Following the end of each Excess Cash Flow Period, the Company shall redeem the
Notes in an aggregate amount equal to the Required Percentage of Excess Cash
Flow for such Excess Cash Flow Period.
 
 
Optional Redemption
The Issuer may redeem all or a portion of the Notes from time to time at a
redemption price equal to the relevant prices set forth below times the
principal amount being redeemed:
 
Time Periods:
 
Percentage
 
On or after February 2, 2019 to February 1, 2020
 
102.000%
 
On or after February 2, 2020 to February 1, 2021
 
101.500%
 
On or after February 2, 2021 to February 1, 2022
 
100.500%
 
On or after February2, 2022
 
100.000%
 
plus accrued and unpaid interest thereon, if any, on the Notes to the applicable
redemption date.






--------------------------------------------------------------------------------





Covenants
The indenture governing the Notes will contain covenants that will both limit
our ability and the ability of our restricted subsidiaries to, or require us and
our restricted subsidiaries to, among other things:
 
*
incur or guarantee additional financial indebtedness;
 
*
create or incur liens on our assets;
 
*
pay dividends, make distributions, or make other restricted payments;
 
*
transfer, sell or dispose of assets;
 
*
enter into transactions with affiliates;
 
*
create and engage in certain transactions with Unrestricted Subsidiaries;
 
*
change our business;
 
*
make certain investments;
 
*
incur dividend or other payment restrictions affecting our restricted
subsidiaries;
 
*
make prepayments on junior or unsecured indebtedness;
 
*
amend organizational documents and leases of mortgaged property;
 
*
change accounting policies or reporting practices (except as required under
GAAP) or change the fiscal year; and
 
*
amend certain indebtedness or documentation relating to outstanding warrants.
 
 
 
 
 
 
In addition, the indenture will require us to:
 
 
 
 
 
 
*
make payments on the Notes;
 
*
maintain an office or agency in the United States;
 
*
provide relevant information to the Noteholders, including financial statements,
audit reports, and notices of default;
 
*
guarantee obligations related to the indenture and other bond documents and
provide security as collateral;
 
*
obtain gaming authority approvals necessary to make any pledges of equity
interests;
 
*
undertake further actions necessary to carry out the purposes of the indenture
and other bond documents;
 
*
maintain adequate insurance;
 
*
use the proceeds of the Notes as described herein;
 
*
pay and discharge all of our material obligations;
 
*
maintain, preserve, and protect our properties;
 
*
comply in material respects with all laws (including gaming laws);
 
*
maintain proper books and records;
 
*
permit inspection of our properties and the collateral by the holders, the
Trustee and the Collateral Agent;
 
*
maintain proper books and records;
 
*
comply with applicable environmental laws;
 
*
prepare and deliver certain environmental assessment reports;
 
*
make all payments and perform obligations of all leases of mortgaged properties;
 
*
perform and observe all material terms and provisions of each material contract;
 
*
maintain controlled accounts;
 
*
comply with certain covenants relating to sanctions, anti-terrorism, and
anti-corruption/anti-bribery laws, rules, and regulations;
 
*
maintain our total leverage ratio at certain levels; and
 
*
make certain payments to holders of warrants.
 
 
 
 
 






--------------------------------------------------------------------------------





Transfer Restrictions; No Registration Rights
We have not registered the Notes under the Securities Act or under the
securities laws of any other U.S. or non-U.S. jurisdiction. We will not be
required to, nor do we intend to, offer to exchange the Notes for Notes
registered under the Securities Act or otherwise register the Notes for resale
under the Securities Act. You may not offer or sell the Notes in the United
States except under an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.
 
 
 
 
 
Form and Denomination
The Notes will be issued only in registered form. The Notes will initially be
issued in minimum denominations of $1,000 and integral multiples of $1,000 in
excess thereof. The Notes initially sold will be represented by permanent global
notes in fully registered form, deposited with a custodian for and registered in
the name of a nominee of The Depository Trust Company ("DTC"). Beneficial
interests in the global notes will be shown on, and transfers will be effected
only through, records maintained by DTC and its participants.

Except as described herein, Notes in physical form will not be issued in
exchange for the global notes or interests therein.
 
 
 
 
 
Conditions Precedent
The Notes will not be issued or funded until the conditions precedent set forth
in the notes purchase agreement have been satisfied or waived.
 
 
 
 
 
Representations and Warranties
The Issuer will make the representations and warranties set forth in the notes
purchase agreement, including, but not limited to:
 
*
due incorporation and power to own assets;
 
*
authority to enter into the agreements related to the offering;
 
*
non-conflict with other obligations;
 
*
no consents or approvals;
 
*
power and authority;
 
*
validity and admissibility in evidence;
 
*
governing law and enforcement;
 
*
environmental compliance;
 
*
no defaults in place;
 
*
no insolvency;
 
*
no breach of law;
 
*
no proceedings pending or threatened;
 
*
eligibility under Rule 144A; and
 
*
no requirement to register as an investment company under the Investment Company
Act of 1940.
 
 
 
 
 
Events of Default
The Notes will be subject to the events of default set forth in the indenture,
including, without limitation:
 
*
non-payment;
 
*
breaches of covenants or representations and warranties;
 
*
cross-default;
 
*
insolvency;
 
*
inability to pay debts;
 
*
attachments and judgments;
 
*
invalidity of Bond Documents;
 
*
Change of Control;
 
*
license revocation; and
 
*
breach of a Permit.
 
 
 
 
 






--------------------------------------------------------------------------------





Required Noteholders
The holders of at least 75% in aggregate principal amount at maturity of the
Notes then outstanding voting as a single class.
 
 
 
 
 
Designated Noteholders
The holders of at least 25% in aggregate principal amount at maturity of the
Notes then outstanding voting as a single class.












--------------------------------------------------------------------------------





Book-Entry, Delivery and Form
The notes are being offered and sold pursuant to an exemption from registration
under Section 4(a)(2) of the Securities Act to "qualified institutional buyers",
as defined under Rule 144A of the Securities Act ("144A Notes") and to certain
non-U.S. persons in offshore transactions outside the United States in reliance
on Regulation S under the Securities Act (the "Regulation S Notes"). Except as
set forth below, notes will be issued in registered, global form in minimum
denominations of $1,000 and integral multiples of $1,000 in excess of $1,000.
The 144A Notes initially will be represented by one or more global notes in
registered form without interest coupons (collectively, the "144A Global
Notes"). The Regulation S Notes initially will be represented by one or more
global notes in registered, global form without interest coupons (collectively,
the "Regulation S Temporary Global Notes"). Beneficial ownership interests in a
Regulation S Temporary Global Note will be exchangeable for interests in a 144A
Global Note, a permanent global note (the "Regulation S Permanent Global Note")
or a definitive note in registered certificated form (a "Certificated Note")
only after the expiration of the period through and including the 40th day after
the later of the commencement and the closing of this offering (the
"Distribution Compliance Period") and then only (i) upon certification in form
reasonably satisfactory to the Trustee that beneficial ownership interests in
such Regulation S Temporary Global Note are owned either by non-U.S. persons or
U.S. persons who purchased such interests in a transaction that did not require
registration under the Securities Act and (ii) in the case of an exchange for a
Certificated Note, in compliance with the requirements described under "Transfer
or Exchange of Beneficial Interests for Definitive Notes" in Section 2.06(c) of
the Indenture. The Regulation S Temporary Global Note and the Regulation S
Permanent Global Note are referred to herein as the "Regulation S Global Notes"
and the 144A Global Notes, and the Regulation S Global Notes are collectively
referred to herein as the "Global Notes." The Global Notes will be deposited
upon issuance with the Trustee as custodian for The Depository Trust Company
("DTC"), in New York, New York, and registered in the name of DTC or its
nominee, in each case for credit to an account of a direct or indirect
participant in DTC as described below. Beneficial interests in the 144A Global
Notes may not be exchanged for beneficial interests in the Regulation S Global
Notes at any time except in the limited circumstances described under "Transfer
of Beneficial Interests in a Restricted Global Note for Beneficial Interests in
Another Restricted Global Notes" set forth in Section 2.06(b)(3) of the
Indenture. Except as set forth below, the Global Notes may be transferred, in
whole and not in part, only to another nominee of DTC or to a successor of DTC
or its nominee. Beneficial interests in the Global Notes may not be exchanged
for notes in certificated form except in the limited circumstances described in
"Transfer or Exchange of Beneficial Interest for Definitive Notes" in Section
2.06(c) of the Indenture. The 144A Notes (including beneficial interests in the
144A Global Notes) will be subject to certain restrictions on transfer and will
bear a restrictive legend as described in Section 2.06(e)(1) of the Indenture.
Regulation S Notes will also be subject to certain restrictions on transfer and
will also bear the legend as described in Section 2.06(f)(2) of the Indenture.
In addition, transfers of beneficial interests in the Global Notes will be
subject to the applicable rules and procedures of DTC and its direct or indirect
participants, which may change from time to time.









--------------------------------------------------------------------------------








Exhibit C to Notes Purchase Agreement


Form of Compliance Certificate


Financial Statement Date: ___________, _____
To:
Wilmington Trust, National Association, as Trustee, Collateral Agent and
Calculation Agent

Date:
___________,____

Ladies and Gentlemen:
Reference is made to that certain Indenture (the "Indenture") to be dated as of
February 2, 2018 by and among Fully House Resorts, Inc., a Delaware corporation
(the "Company"), Full House Subsidiary, Inc., a Delaware corporation, Full House
Subsidiary II, Inc., a Nevada corporation, Stockman’s Casino, a Nevada
corporation, Gaming Entertainment (Indiana) LLC, a Nevada limited liability
company, Gaming Entertainment (Nevada) LLC, a Nevada limited liability company,
Gaming Entertainment (Kentucky) LLC, a Nevada limited liability company, Richard
and Louise Johnson, LLC, a Kentucky limited liability company, FHR-Colorado LLC,
a Nevada limited liability company, and Silver Slipper Casino Venture LLC, a
Delaware limited liability company (collectively, the "Guarantors"), and
Wilmington Trust, National Association, as Trustee, Collateral Agent and
Calculation Agent ("Agent"), that certain Notes Purchase Agreement (the "Notes
Purchase Agreement") dated as of the date hereof by and among the Company, the
Guarantors and the Purchasers (as defined therein), and that certain other
documents contemplated thereby. Capitalized terms not defined herein shall have
the meaning ascribed thereto in the Indenture and Notes Purchase Agreement.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the Chief Financial Officer of the Company, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Agent on behalf of
the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Company has delivered the year-end audited financial statements
required by Section 4.04(b) of the Indenture for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 4.04(b) of the Indenture for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations, shareholders’ equity and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Indenture and the Notes Purchase Agreement and has made, or has caused to be
made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Company during the accounting period
covered by such financial statements.
3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
obligations under the Bond Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Indenture, the Notes
Purchase Agreement, and other documents contemplated thereby applicable to it,
and no Default has occurred and is continuing.]
-or-





--------------------------------------------------------------------------------





[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Company and each other Guarantor
contained in Article 3 of the Notes Purchase Agreement or any other documents
contemplated thereby, or which are contained in any document furnished at any
time under or in connection with the Indenture or the Notes Purchase Agreement
that are qualified by "materiality" or "Material Adverse Effect," are true and
correct in all respects (and those that are not so qualified are true and
correct in all material respects) on and as of the date hereof, except to the
extent that such representations and warranties that are qualified by
"materiality" or "Material Adverse Effect" specifically refer to an earlier
date, in which case they are true and correct as of such earlier date (and those
that are not so qualified are true and correct in all material respects as of
such earlier date).
5.    The financial covenant analysis and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
6.    In the event of any conflict between the terms of this Compliance
Certificate and the Notes Purchase Agreement or the Indenture, as applicable,
the Notes Purchase Agreement or the Indenture, as applicable shall control, and
any Schedule attached to this executed Compliance Certificate shall be revised
as necessary to conform in all respects to the requirements of the Notes
Purchase Agreement or the Indenture, as applicable in effect as of the delivery
of this executed Compliance Certificate.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.
FULL HOUSE RESORTS, INC.


By:                    
Name:                    
Title:                     





--------------------------------------------------------------------------------





SCHEDULE 1
to the Compliance Certificate


For the Quarter/Year ended ___________________(the "Statement Date")


Section 4.41 - Total Leverage Ratio.
A.
Consolidated Funded Indebtedness at Statement Date:
$
 
 
 
 
 
 
B.
Cash and Cash Equivalents (other than On-Site Cash and in each case free and
clear of all Liens, other than (x) nonconsensual liens provided for by Law and
permitted by Section 4.10 of the Indenture, (y) Liens permitted under Section
4.10(a) of the Indenture and (z) Liens permitted under Section 4.10(l) of the
Indenture relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness) at Statement Date:
$
 
 
 
 
 
 
C.
Consolidated Funded Indebtedness less Cash and Cash Equivalents at Statement
Date (Line A - Line B):
$
 
 
 
 
 
 
D.
Consolidated Net Income for four consecutive fiscal quarters ending on the
Statement Date (the "Subject Period"):
$
 
 
 
 
 
 
 
plus, each of the following to the extent deducted in calculating Consolidated
Net Income:
 
 
 
 
 
 
 
 
1.
Consolidated Interest Charges:
$
 
 
 
 
 
 
 
2.
Provision for Federal, state, local and foreign income taxes:
$
 
 
 
 
 
 
 
3.
Depreciation expenses:
$
 
 
 
 
 
 
 
4.
Amortization expenses:
$
 
 
 
 
 
 
 
5.
Other non-recurring non-cash expenses reducing Consolidated Net Income which do
not represent a cash item in the Subject Period or any future period:
$
 
 
 
 
 
 
 
6.
Stock compensation expense:
$
 
 
 
 
 
 
 
7.
Non-cash warrant-related expense:
$
 
 
 
 
 
 
 
8.
Costs or expenses related to the consummation of the Transactions:
$
 
 
 
 
 
 
 
9.
Pre-opening and other non-recurring expenses incurred in connection with the
construction of the Cripple Creek Expansion Project contemplated as of the Issue
Date, not to exceed $1,000,000 in the aggregate:
$
 
 
 
 
 
 
 
11.
Costs and expenses associated with development of the Indiana Project in an
amount not to exceed $200,000 in any fiscal year:
$
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
12.
Non-recurring development expenses for new initiatives in an aggregate amount
not to exceed $500,000 for the trailing four consecutive fiscal quarters:
$
 
 
 
 
 
 
 
minus, each of the following to the extent included in calculating Consolidated
Net Income:
 
 
 
 
 
 
 
 
13.
Federal, state, local and foreign income tax credits:
$
 
 
 
 
 
 
 
14.
Non-cash items increasing Consolidated Net Income:
$
 
 
 
 
 
 
 
15.
Interest income:
$
 
 
 
 
 
 
 
16.
Any exceptional, unusual or nonrecurring gains:
$
 
 
 
 
 
 
E.
Consolidated EBITDA (Line D - Lines 1 through 14 + Lines 13 through 16)
$
 
 
 
 
 
 
F.
Total Leverage Ratio (Line C Line E):
 
________ to 1

Maximum permitted:
Four Fiscal Quarters Ending
Maximum Total Leverage Ratio
March 31, 2018
5.75 to 1.00
June 30, 2018
5.50 to 1.00
September 30, 2018
5.50 to 1.00
December 31, 2018
5.25 to 1.00
March 31, 2019
5.00 to 1.00
June 30, 2019
5.00 to 1.00
September 30, 2019
4.75 to 1.00
December 31, 2019
4.75 to 1.00
March 31, 2020
4.50 to 1.00
June 30, 2020
4.50 to 1.00
September 30, 2020
4.25 to 1.00
December 31, 2020
4.25 to 1.00
March 31, 2021
4.25 to 1.00
June 30, 2021
4.25 to 1.00
September 30, 2021 and the last day of each fiscal quarter thereafter
4.00 to 1.00





[Include the following for fiscal year-end financial statements]
Section 3.10(e) - Excess Cash Flow.
A.
Excess Cash Flow for the Excess Cash Flow Period ending on the Statement Date
(the "Subject Period"):
$
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
an amount (to the extent positive) equal to the excess of the sum, without
duplication, of:
 
 
 
 
 
 
 
 
1.
Consolidated Net Income Charges:
$
 
 
 
 
 
 
 
2.
An amount equal to the amount of all non-cash charges to the extent deducted in
arriving at Consolidated Net Income:
$
 
 
 
 
 
 
 
3.
Decreases in Consolidated Working Capital:
$
 
 
 
 
 
 
 
4.
The amount of business interruption insurance actually received in cash (or
portion thereof) in respect of any Estimated Business Interruption Insurance
amounts previously included in Consolidated Net Income in a prior period (or
portion thereof):
$
 
 
 
 
 
 
 
5.
The amount of any reduction to Consolidated Net Income (or portion thereof) due
to clause (ii) of the proviso to the definition of "Consolidated Net Income":
$
 
 
 
 
 
 
 
minus, the sum, without duplication of:
 
 
 
 
 
 
 
 
6.
An amount equal to the amount of all non-cash gains and credits included in
arriving at Consolidated Net Income:
$
 
 
 
 
 
 
 
7.
The aggregate amount of all principal payments of Indebtedness of the Company
and its Restricted Subsidiaries during such period made from Internally
Generated Cash but excluding all redemptions of Notes (other than (x) any
installments of Mandatory Amortization pursuant to Section 3.10(a) and (y)
redemptions pursuant to Section 3.10(b), but solely to the extent that the
Disposition in question increased Consolidated Net Income, and not in excess of
such increase); provided that with respect to any principal payments made in
connection with revolving Indebtedness, solely to the extent accompanied by a
permanent reduction in the related revolving commitment:
$
 
 
 
 
 
 
 
8.
An amount equal to the aggregate net gain on Dispositions by the Company and its
Restricted Subsidiaries (other than Dispositions in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income:
$
 
 
 
 
 
 
 
9.
Increases in Consolidated Working Capital for such period:
$
 
 
 
 
 
 
 
10.
Maintenance Capital Expenditures actually made by the Company and its Restricted
Subsidiaries during such period to the extent funded from Internally Generated
Cash in an aggregate amount not to exceed $4,500,000 in any fiscal year:
$
 
 
 
 
 
 
 
11.
Any Capital Expenditures made in respect of the growth projects set forth on
Schedule 1.01(a) to the Indenture to the extent funded from Internally Generated
Cash:
$
 
 
 
 
 
 
 
12.
the Estimated Business Interruption Insurance which is included in Consolidated
Net Income for such period and not received in cash (or portion thereof).
$
 








--------------------------------------------------------------------------------








Exhibit D to Notes Purchase Agreement


Form of Security Agreement


(Included as Exhibit 10.2)





--------------------------------------------------------------------------------






Exhibit E
to Notes Purchase Agreement






FIRST LIEN PREFERRED SHIP MORTGAGE


ON THE WHOLE OF THE


GRAND VICTORIA II (O.N. 1027644)


GAMING ENTERTAINMENT (INDIANA) LLC,
Owner and Mortgagor


In Favor of


WILMINGTON TRUST, NATIONAL ASSOCIATION
as Collateral Agent and Mortgagee


Discharge Amount: $100,000,000; together with
interest, costs, expenses and performance
of mortgage covenants


Dated as of February 2, 2018









--------------------------------------------------------------------------------





SYNOPSIS OF MORTGAGE


Name and Official
Number of Vessel:            GRAND VICTORIA II, Official No. 1027644




Type of Instrument:             First Lien Preferred Ship Mortgage


Date of Instrument:            February 2, 2018


Name of Shipowner:            Gaming Entertainment (Indiana) LLC


Percentage of Vessel owned:         100%


Address of Shipowner:
One Summerlin

1980 Festival Plaza Dr., Suite 680
Las Vegas, Nevada 89135


Name of Mortgagee:            Wilmington Trust, National Association
as Collateral Agent


Address of Mortgagee:            Global Capital Markets
50 S. 6th Street, Suite 1290
Minneapolis, MN 55402




Total Amount of Mortgage:        $100,000,000.00 (exclusive of interest, costs
and expenses)













--------------------------------------------------------------------------------





FIRST LIEN PREFERRED SHIP MORTGAGE


THIS FIRST LIEN PREFERRED SHIP MORTGAGE dated effective as of February 2, 2018,
is granted by:


Gaming Entertainment (Indiana) LLC
One Summerlin
1980 Festival Plaza Dr., Suite 680
Las Vegas, Nevada 89135


a limited liability company organized and existing under and by virtue of the
laws of the State of Nevada (the "Mortgagor") in favor of:
Wilmington Trust, National Association
as Collateral Agent
Global Capital Markets
50 S. 6th Street, Suite 1290
Minneapolis, MN  55402
Attention: Lynn M. Steiner


as Collateral Agent (the "Collateral Agent" or "Mortgagee").


RECITALS


A.    The Mortgagor is the sole owner of the whole of the Vessel (the "Vessel")
identified and described in the Granting Clause of this First Lien Preferred
Ship Mortgage (the "Mortgage").


B.    As of the date hereof, Mortgagor has executed that certain First Lien
Guaranty Agreement (the "Guaranty") for the benefit of Mortgagee, which Guaranty
guarantees the obligations of Full House Resorts, Inc., the ("Borrower"), an
affiliate of Mortgagor, arising out of the Indenture and Notes Purchase
Agreement (each as defined below).


C.    Reference is made to that certain Notes Purchase Agreement dated as of the
date hereof, executed by Borrower, the Guarantors, and the Noteholders party
thereto from time to time (the "Purchasers") (as supplemented, modified,
amended, extended or restated from time to time, the "Notes Purchase
Agreement"), pursuant to which, among other things, the Borrower agrees to issue
to the Purchasers Senior Secured Notes due in 2024 in the maximum principal
amount of One Hundred Million Dollars ($100,000,000.00) (the "Notes") and that
certain Indenture dated as of the date hereof, executed by Borrower, the
Guarantors and the Mortgagee ") (as supplemented, modified, amended, extended or
restated from time to time, the "Indenture") pursuant to which Borrower has
authorized the issuance of the Notes to the registered holders thereof (the
"Noteholders").


D.    In order to secure (i) all liabilities and obligations, howsoever arising,
owed by the Mortgagor to the Collateral Agent and the Noteholders, pursuant to
the terms of the Guaranty, the Indenture, this Mortgage or any of the other Bond
Documents to which the Mortgagor is a party and (ii) all modifications,
extensions and renewals of any of the obligations secured hereby, however
evidenced, including, without limitation, (x) modifications of the required
principal payment dates or interest payment dates or both, as the case may be,
deferring or accelerating payment dates wholly or partly, (y) all modifications,
extensions or renewals at a different rate of interest whether or not in the
case of a note, the modification, extension or renewal is evidenced by a new or
additional promissory note or notes and (z) all increases or decreases in the
maximum amount of the Notes (collectively, the "Obligations"), the Mortgagor has
duly authorized the execution and delivery of this Mortgage under and pursuant
to Chapter 313 of Title 46 of the United States Code (as amended from time to
time, "Chapter 313").


GRANTING CLAUSE


NOW, THEREFORE, THIS MORTGAGE WITNESSETH:


THAT, in consideration of the premises and of the additional covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Mortgagor has granted, conveyed,
mortgaged, pledged, hypothecated, set over and confirmed and the Mortgagor does
by these presents grant, convey, mortgage, pledge, hypothecate, set over and
confirm unto and in favor of the Mortgagee the whole of the following named and
described Vessel to wit:





--------------------------------------------------------------------------------







Name            Official No.
GRAND VICTORIA II    1027644


TOGETHER WITH all of its boilers, engines, machinery, masts, stars, boats,
cables, motors, tools, anchors, chains, booms, cranes, rigs, pumps, pipe, tanks,
tackle, apparel, furniture, fixtures, rigging, supplies, fittings, computer
equipment and electronic equipment of every nature used in connection with the
operation of the Vessel, all machinery, equipment, engines, appliances and
fixtures for generating or distributing air, water, heat, electricity, light,
fuel or refrigeration, or for ventilating or sanitary purposes, or for the
exclusion of vermin or insects, or for the removal of dust, refuse or garbage,
fire sprinklers, alarm, and all extensions, additions, accessions, improvements,
betterments, renewals, substitutions, and replacements to any of the foregoing,
all of which (to the fullest extent permitted by law) shall be conclusively
deemed appurtenances of the Vessel, and all other appurtenances to the Vessel
appertaining or belonging, whether now owned or hereafter acquired, whether on
board or not, and all additions, improvements and replacements hereafter made in
or to the Vessel provided, that the foregoing shall not include any Excluded
Collateral (as such term is defined in the Security Agreement) or any property
not owned by Mortgagor. Mortgagor and Mortgagee acknowledge that significant
structures, improvements, additions, equipment and other appurtenances to the
Vessel may be added to the Vessel after the execution of this Mortgage, and the
Mortgagor specifically affirms and agrees that all such appurtenances to the
Vessel shall be subject to this Mortgage and all items above enumerated shall be
included in the term "Vessel" as used in this Mortgage unless such items
constitute Excluded Collateral or are not owned by Mortgagor.


TO HAVE AND HOLD the same unto Mortgagee, its successors and assigns, forever
upon the terms herein set forth for the purpose of securing the Obligations.


AND NOW, THE MORTGAGOR HEREBY FURTHER AGREES, COVENANTS AND DECLARES in favor of
the Mortgagee that the Vessel is to be held subject to the following covenants,
conditions, provisions, terms and uses:


ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION


For all purposes of this Mortgage, unless the context otherwise requires:


SECTION 1.01    Definition of Terms. Capitalized terms used but not defined
herein shall have the same meanings set forth with respect thereto in the
Indenture.


SECTION 1.02    Rules of Construction. Unless the context otherwise requires the
provisions of Sections 1.01 through 1.04 of the Indenture shall be incorporated
into this Mortgage as if set out in full in this Mortgage and as if references
in these sections to "this Agreement" are references to this Mortgage.


ARTICLE II
GENERAL MORTGAGE PROVISIONS


SECTION 2.01    General. For purposes of this Mortgage and in order to comply
with Title 46, Section 31321(b)(3), of the United States Code, the amount of the
direct or contingent obligations that are or may be secured by this Mortgage
(excluding interest, expenses and fees) is $100,000,000.00, together with
interest, expenses, fees, indemnities and costs of performance of the covenants
of the Mortgage, the Guaranty, the Indenture and the Notes Purchase Agreement.


ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MORTGAGOR


The Mortgagor represents, warrants, covenants and agrees with Mortgagee as
follows:


SECTION 3.01    Status of Mortgagor. The Mortgagor is a limited liability
company organized and existing under and by virtue of the laws of the State of
Nevada and is and will remain a citizen of the United States of America within
the meaning of Title 46, Section 50501(b), of the United States Code, entitled
to own and document the Vessel and to engage in the trade in which the Vessel
operates.


SECTION 3.02    Liens. The Mortgagor lawfully owns and is lawfully possessed of
the Vessel free and clear of all Liens whatsoever, other than Permitted Liens
(as defined in the Indenture) and the lien of this Mortgage, and the Mortgagor
will and does hereby warrant and defend the title and possession thereto and to
every part thereof for the benefit of Mortgagee against the claims and demands
of all persons whomsoever. The Mortgagor represents and agrees that it has not
granted and will not grant





--------------------------------------------------------------------------------





the master of the Vessel or any other Person, and none thereof has or shall
have, any right, power or authority to create, incur or permit to be placed or
imposed upon the Vessel any Lien whatsoever other than Permitted Liens.


SECTION 3.03    Compliance With Law. The Mortgagor will comply with and satisfy
all applicable formalities and provisions of the laws, rules and regulations of
the United States of America in order to perfect, establish and maintain this
Mortgage, any supplement or amendment hereto and any assignment hereof by the
Mortgagee as a first preferred mortgage upon the Vessel and upon all additions,
improvements and replacements made in or to the same, subject only to the
Permitted Liens. The Mortgagor shall furnish to the Mortgagee, from time to
time, such proofs as the Mortgagee may reasonably request with respect to the
Mortgagor’s compliance with the foregoing covenant. The Mortgagor shall promptly
pay and discharge all United States Coast Guard fees and expenses in connection
with the recordation of this Mortgage, any supplement or amendment hereto and
any assignment hereof by the Mortgagee. In the event that the Guaranty, or any
provisions hereof or thereof, shall be deemed invalidated in whole or in part by
reason of any present or future law or any decision of any court, the Mortgagor
will execute, on its behalf, such other and further assurances and documents
necessary (or as reasonably requested by Mortgagee) to more effectually subject
the Vessel to the payment and performance of the terms and provisions of the
Guaranty. In addition, the Mortgagor will furnish to the Mortgagee such
additional information as the Mortgagee may reasonably require.


SECTION 3.04    Operation of Vessel. The Mortgagor will not cause or permit the
Vessel to be operated in any manner contrary to law and the Mortgagor will not
engage in any unlawful trade or violate any law or expose the Vessel to penalty
or forfeiture, and will not do, or suffer or permit to be done, anything which
can materially and adversely injuriously affect the documentation or flag of the
Vessel under the laws and regulations of the United States of America. The
Mortgagor will never operate the Vessel outside the navigation limits of the
insurance carried pursuant to Section 3.12 of Article III of this Mortgage.


SECTION 3.05    Payment of Taxes, etc. The Mortgagor will promptly pay and
discharge all Taxes in accordance with Section 4.05 of the Indenture.


SECTION 3.06    Notice of Mortgage. The Mortgagor will place, and at all times
will retain, properly certified copies of this Mortgage and a Notice of Mortgage
with the Certificate of Documentation of the Vessel on board the Vessel, in
substantially the following form:


NOTICE OF MORTGAGE


This Vessel is owned by Gaming Entertainment (Indiana) LLC, a Nevada limited
liability company and is covered by a First Lien Preferred Ship Mortgage in
favor of Wilmington Trust, National Association as Collateral Agent and
Mortgagee, under authority of Chapter 313, Title 46 of the United States Code.
Under the terms of said Mortgage, neither Gaming Entertainment (Indiana) LLC,
Mortgagor, nor the Master, nor any employee or member of the crew of this vessel
has any right, power or authority to create, incur or permit to be imposed upon
this vessel any liens whatsoever, except for crew wages, general average and
salvage.


SECTION 3.07    Release From Arrest. If a complaint be filed against the Vessel,
or if the Vessel is otherwise attached, arrested, levied upon or taken into
custody by virtue of any legal proceeding in any court, the Mortgagor will
promptly notify Mortgagee thereof by facsimile, confirmed by letter, and within
ten (10) Business Days will cause the Vessel to be released and any Lien thereon
to be discharged, and will promptly notify the Mortgagee thereof in the manner
aforesaid.


SECTION 3.08    Maintenance of Vessel. The Mortgagor will at its own expense at
all times maintain, preserve and keep the Vessel in good condition, working
order and repair, ordinary wear and tear excepted, and will from time to time
make all needful and proper repairs, renewals, replacements, betterments and
improvements. The Vessel shall, and the Mortgagor covenants that it will, at all
times comply in all material respects with all applicable laws, treaties and
covenants and rules and regulations issued thereunder, noncompliance with which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


SECTION 3.09    Access to Vessel. Except as limited by Gaming Laws or the
Mortgagor’s approved system of internal controls governing mandatory count
procedures and the persons who may participate therein, the Mortgagor, upon
reasonable notice, at all reasonable times will afford the Mortgagee or its
authorized representatives full and complete access to the Vessel for the
purpose of inspecting the same and its papers and records.


SECTION 3.10    Documentation of Vessel. The Mortgagor will keep the Vessel duly
documented as a vessel of the United States of America, entitled to engage in
the operations conducted by the Mortgagor and eligible for the trade in which
the Vessel is operating.







--------------------------------------------------------------------------------





SECTION 3.11    Sale, Charter or Mortgage of Vessel. Except as permitted in
Section 4.18 of the Indenture, the Mortgagor will not hereafter mortgage,
transfer, or demise charter the Vessel without the written consent of the
Mortgagee (acting in accordance with the written direction of the Required
Noteholders, as defined in the Indenture) first had and obtained, and any such
written consent to any one mortgage, transfer, or demise charter shall not be
construed to be a waiver of this provision in respect of any subsequent proposed
mortgage, transfer, or demise charter. Any such mortgage, transfer, or demise
charter of the Vessel shall be subject to the provisions of this Mortgage and
the lien it creates, unless released therefrom by the Mortgagee.


SECTION 3.12    Insurance. The Mortgagor shall, at its own expense, procure and
maintain insurance on the Vessel as required by Section 4.23 of the Indenture.


SECTION 3.13    Requisition of Title to Vessel. In the event that the title or
ownership of the Vessel shall be requisitioned, purchased or taken by the United
States of America or any government of any State of the United States or any
other country or any department, agency or representative thereof, pursuant to
any present or future law, proclamation, decree, order or otherwise, the lien of
this Mortgage shall be deemed to attach to the claim for compensation, and if
and for so long as an Event of Default has occurred and is continuing the
compensation, purchase price, reimbursement or award for such requisition,
purchase or other taking of such title or ownership is hereby declared payable
to the Mortgagee, who shall be entitled to receive the same and shall apply all
such amounts in the manner provided in Section 4.11 hereof. In the event of any
such requisition, purchase or taking, the Mortgagor shall promptly execute and
deliver to the Mortgagee such documents, if any, as necessary (or as reasonably
requested by Mortgagee) to facilitate or expedite the collection by the
Mortgagee of such compensation, purchase price, reimbursement or award.


SECTION 3.14    Requisition of Vessel but not Title. In the event that the
United States of America or any government of any other country or any
department, agency or representative thereof shall not take the title or
ownership of the Vessel but shall requisition, charter, or in any manner take
over the use of the Vessel pursuant to any present or future law, proclamation,
decree, order or otherwise, and if and for so long as an Event of Default has
occurred and is continuing, all charter hire and compensation resulting
therefrom shall be payable to the Mortgagee, and if, as a result of such
requisitioning, chartering or taking of the use of the Vessel such government,
department, agency or representative thereof shall pay or become liable to pay
any sum by reason of the loss of or injury to or depreciation of the Vessel if
and for so long as an Event of Default has occurred and is continuing any such
sum is hereby made payable to the Mortgagee, who shall be entitled to receive
the same and shall apply any such sums referred to in this Section as provided
in Section 4.11 hereof. In the event of any such requisitioning, chartering or
taking of the use of the Vessel, the Mortgagor shall promptly execute and
deliver to Mortgagee such documents, if any, and shall promptly do and perform
such acts, if any, as in the reasonable opinion of counsel for the Mortgagee may
be reasonably necessary or useful to facilitate or expedite the collection by
the Mortgagee of such claims arising out of the requisitioning, chartering or
taking of the use of the Vessel, to the extent provided under this Section 3.14.


SECTION 3.15    Notice of Loss or Damage. In the event of (a) actual loss of the
Vessel, or (b) any casualty, accident or damage to the Vessel involving an
amount in excess of $250,000, the Mortgagor shall promptly give written notice
thereof (containing full particulars) to the Mortgagee.


SECTION 3.16    Reimbursement of Mortgagee’s Costs.


The Mortgagor shall promptly pay or reimburse to the Mortgagee all amounts the
Mortgagee reasonably determines constitute claims, liabilities, losses, taxes
(except for taxes based on the Mortgagee’s income or franchise taxes), duties,
charges, costs, fees and expenses (including attorneys’ fees and expenses)
("Mortgagee Costs") incurred or made by the Mortgagee in exercising, protecting
or pursuing rights or remedies under this Mortgage or resulting from the release
of the Vessel from the security created by this Mortgage, with interest thereof
at the Default Rate.


If the Mortgagor shall default (subject to notice and cure provisions provided
in the Bond Documents) in the observance or performance of any of the covenants,
conditions or agreements in this Mortgage on its part to be performed or
observed, the Mortgagee may in its reasonable discretion do all acts and make
all expenditures necessary to remedy such default, including, but not limited
to, the procurement of insurance on the Vessel, making repairs, discharge or
purchase of Liens and payment of taxes, dues, assessments, governmental charges,
fines, penalties and reasonable attorneys’ fees; provided, however, that the
Mortgagee shall be under no obligation to the Mortgagor to do such acts or make
any such expenditures nor shall the doing or making thereof relieve the
Mortgagor of any default in that respect. All costs, fees and expenses of such
acts and expenditures shall constitute Mortgagee’s Costs.


(c)    All Mortgagee’s Costs and interest thereof shall be debts due from the
Mortgagor to the Mortgagee payable within 10 days of demand, and shall
constitute Obligations and be secured by the lien of this Mortgage.







--------------------------------------------------------------------------------





SECTION 3.17    Execution of Additional Documents. The Mortgagor agrees to
execute all additional documents, instruments, UCC Financing Statements and
other agreements that are necessary (or as reasonably requested by Mortgagee) to
keep this Mortgage in effect.


ARTICLE IV
EVENTS OF DEFAULT AND REMEDIES


SECTION 4.01


A.    Events of Default. The term "Event of Default," wherever used in this
Mortgage, shall mean any one or more of the following events:


(1)    The occurrence of an Event of Default as defined in the Indenture; or


(2)    The failure of the Mortgagor to comply with Section 3.02, 3.07, 3.10,
3.11, 3.13 or 3.14 hereof; or


(3)    The Mortgagor shall (i) abandon the Vessel without due cause; or (ii)
cease to be a citizen of the United States of America within the meaning of
Title 46, Section 50501 of the United States Code, entitled to engage in the
trade in which the Vessel operates.


Notwithstanding anything to the contrary herein, it shall not constitute an
Event of Default hereunder, if the Vessel shall no longer be deemed a "vessel"
under applicable laws governing shipping due to "permanently moored status" or
for any other reason.


B.    Remedies. Then and in each and every such case, during the continuance of
an Event of Default, subject to Gaming Laws, Mortgagee shall have the right to:


(1)    Other than for an Event of Default under Sections 6.01(f) or 6.01(g) of
the Indenture, declare the Guaranty and all other indebtedness or sums secured
hereby, to be due and payable immediately, and upon such declaration the
Guaranty and all other indebtedness or sums shall immediately become due and
payable without demand, presentment, notice or other requirements of any kind
(all of which the Mortgagor waives) notwithstanding anything in this Mortgage or
any Bond Document or applicable law to the contrary and for an Event of Default
under Sections 6.01(f) or 6.01(g) of the Indenture, the Guaranty and all other
indebtedness or sums secured hereby shall be due and payable automatically
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, to the extent permitted by applicable law,
anything contained herein or in the Guaranty to the contrary notwithstanding;


(2)    Exercise all the rights and remedies in foreclosure and otherwise given
to the Mortgagee by the laws and regulations of the United States of America or
of the country wherein the Vessel shall then be found or of any country wherein
the Vessel may thereafter be found or of any other applicable jurisdiction;


(3)    Bring suit at law, in equity or in admiralty, as it may be advised, to
recover judgment for any and all amounts due under the Guaranty and this
Mortgage, or otherwise hereunder, and collect the same from the Mortgagor and/or
out of any and all property of the Mortgagor whether covered by this Mortgage;


(4)    Take the Vessel without legal process wherever the same may be, and the
Mortgagor or other person in possession, forthwith upon demand of the Mortgagee
shall surrender to the Mortgagee possession of the Vessel and the Mortgagee may,
without being responsible for loss or damage, hold, layup, lease, charter,
operate or otherwise use the Vessel for such time and upon such terms as it may
deem to be for its best advantage, accounting only for the net profits, if any,
arising from such use of the Vessel and charging upon all receipts from the use
of the Vessel or from the sale thereof by court proceedings or pursuant to
Subsection (5) of Section 4.01 next following, all costs, expenses, charges,
damages or losses by reason of such use (except to the extent determined by a
final, non-appealable judgment of a court of competent jurisdiction to have been
caused by gross negligence or willful misconduct of Mortgagee); and if at any
time Mortgagee shall avail itself of the right herein given it to take the
Vessel, Mortgagee shall have the right to dock the Vessel for a reasonable time
at any dock, pier, or other premises of the Mortgagor or leased by the Mortgagor
without charge, or to dock it at any other place at the cost and expense of the
Mortgagor;


(5)    Without being responsible for loss or damage, sell the Vessel at any
place and at such time as the Mortgagee may specify and in such manner as the
Mortgagee may reasonably deem advisable free from any claim by the Mortgagor in
admiralty, in equity, at law or by statute, after first giving notice of the
time and place of sale with a general description of the property in the
following manner:







--------------------------------------------------------------------------------





(a)    By publishing such notice for three (3) times a week for two (2)
consecutive weeks, with the last date of publication not more than twenty (20)
nor less than five (5) days immediately preceding the sale, in a daily newspaper
of general circulation published in the county out of which the vessel is then
operating and in the Journal of Commerce and the Chicago Tribune (or another
newspaper of general circulation in the City of Chicago); and


(b)    By mailing a similar notice to the Mortgagor on the day of first
publication.


The Mortgagee may adjourn any such sale from time to time by announcement at the
time and place appointed for such sale or for such adjourned sale, and without
further notice or publication the Mortgagee may make any such sale at the time
and place to which the same shall be so adjourned. Any such sale may be
conducted without bringing the Vessel to be sold to the place designated for
such sale and in such manner as the Mortgagee may deem to be commercially
reasonable and for its best advantage.


(6)    The Mortgagor hereby consents to the appointment of a custodian or
substitute custodian by the Mortgagee with the costs thereof to be a cost of the
sale to be paid from the proceeds of the sale or by the Mortgagor.


SECTION 4.02    Sale of Vessel by Mortgagee. Any sale of the Vessel made in
pursuance of this Mortgage, whether under the power of sale hereby granted or
any judicial proceedings, shall operate to divest all right, title and interest
of any nature whatsoever of the Mortgagor therein and thereto, and shall bar the
Mortgagor, its successors and assigns, and all persons claiming by, through or
under them. At any such sale the Mortgagee or any other holder of the Guaranty
(the "holder/purchaser") may bid for and purchase the Vessel and upon compliance
with the terms of sale may hold, retain and dispose of such property without
further accountability therefor. In case of any such sale the holder/purchaser
shall be entitled, for the purpose of making settlement or payment for the
property purchased, to use and apply the unpaid balance owing under the Guaranty
or any portion thereof in order that there may be credited against the amount
remaining due and unpaid thereon the sums payable to the holder/purchaser out of
the net proceeds of such sale after allowing for the costs and expense of sale
and other charges; and thereupon the holder/purchaser shall be credited, on
account of such purchase price, with the net proceeds that shall have been so
credited upon the Guaranty. No purchaser shall be bound to inquire whether
notice has been given, or whether any default has occurred, or as to the
propriety of the sale or as to the application of the proceeds thereof.


SECTION 4.03    Mortgagee to Sign for Mortgagor. For purposes of any sale of the
Vessel made in pursuance of this Mortgage, whether under the power of sale
hereby granted or any judicial proceedings, the Mortgagee is hereby appointed
attorney-in-fact of the Mortgagor to execute and deliver to any purchaser
aforesaid and is hereby vested with full power and authority to make, in the
name and in behalf of the Mortgagor, a good conveyance of the title to the
Vessel so sold. In the event of any sale of the Vessel, under any power herein
contained, the Mortgagor will, if and when required by the Mortgagee, execute
such form of conveyance of the Vessel as the Mortgagee may direct or approve.
With respect to the foregoing power of attorney or any power of attorney herein
including Section 4.04 below, the Mortgagee, by its acceptance hereof,
acknowledges and understands that the Gaming Board may require the Mortgagee, or
any other person granted a right to act for or on behalf of the Mortgagor, to
obtain approvals under the Gaming Laws before, during or after the exercise
thereof.


SECTION 4.04    Mortgagee to Collect Hire, etc. The Mortgagee is hereby
appointed attorney-in-fact of the Mortgagor during the existence of any Event of
Default in the name of the Mortgagor to demand, collect, receive, compromise and
sue for, so far as may be permitted by law, all earnings, tolls, rents, issues,
revenues, income and profits of the Vessel and all amounts due from underwriters
under any insurance thereon as payment of losses or as return premiums or
otherwise, and all other sums, due or to become due at the time of the happening
of any Event of Default in respect of the Vessel, or in respect of any insurance
thereof from any person whomsoever, and to make, give and execute in the name of
the Mortgagor acquaintances, receipts, releases, or other discharges for the
same, whether under seal or otherwise, and to endorse and accept in the name of
the Mortgagor all checks, notes, drafts, warrants, agreements and all other
instruments in writing with respect to the foregoing. All amounts so received
shall be applied in accordance with Section 6.10 of the Indenture.


SECTION 4.05    Mortgagee’s Right to Possession. Subject to Gaming Laws,
whenever any right to enter and take possession of the Vessel accrues to the
Mortgagee, it may require the Mortgagor to deliver, and the Mortgagor shall on
demand, at its own cost and expense, deliver the Vessel to the Mortgagee as
demanded. If any legal proceedings shall properly be taken to enforce any right
under this Mortgage, the Mortgagee shall be entitled as a matter of right to the
appointment of a receiver of the Vessel and the earnings, tolls, rents, issues,
revenues, income and profits due or to become due and arising from the operation
thereof.


SECTION 4.06    Appearance by Mortgagee on Behalf of Mortgagor. The Mortgagor
authorizes and empowers the Mortgagee or its appointees or any of them to appear
in the name of the Mortgagor, its successors and assigns, in any court where a
suit is pending against the Vessel because of or on account of any alleged Lien
(other than Permitted Liens) against the Vessel from which the Vessel has not
been released and to take such proceedings as it or any of them may reasonably
deem proper towards





--------------------------------------------------------------------------------





the defense of such suit and the discharge of such Lien, in the event that the
Mortgagor shall not be taking proceedings reasonably satisfactory to the
Mortgagee, and in such case all expenditures made or incurred by the Mortgagee
or its appointees for the purpose of such defense or discharge shall be a debt
due from the Mortgagor, its successors and assigns, to the Mortgagee, and shall
be secured by the lien of this Mortgage in like manner and extent as if the
amount and description thereof were written herein.


SECTION 4.07    Acceleration of Indebtedness Secured Hereby. In case the
Mortgagor shall fail to pay the Obligations, the Mortgagee shall be entitled to
recover judgment for the whole amount so due and unpaid, together with such
further amounts as shall be sufficient to cover the reasonable costs and
expenses of collection (including attorneys’ fees and costs), including a
reasonable compensation to the Mortgagee’s agents, and any necessary advances,
expenses and liabilities made or incurred by them hereunder. All moneys
collected by the Mortgagee under this Section shall be applied by the Mortgagee
in accordance with the provisions of Section 4.11 of this Article.


SECTION 4.08    Recovery of Mortgagee. Each and every power and remedy herein
given to the Mortgagee shall be cumulative and shall be in addition to every
other power and remedy herein given or now or hereafter existing at law, in
equity, in admiralty or by statute, and each and every power and remedy whether
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by the Mortgagee, and the
exercise or the beginning of the exercise of any power to remedy shall not be
construed to be a waiver of the right to exercise at the same time or thereafter
any other power or remedy. No delay or omission by the Mortgagee in the exercise
of any right or power or in the pursuance of any remedy accruing upon any Event
of Default shall impair any such right, power or remedy or be construed to be a
waiver of any such Event of Default or to be any acquiescence therein; nor shall
the acceptance by Mortgagee of any security or of any payment of or on account
of the Guaranty after any Event of Default or of any payment on account of any
past Event of Default be construed to be a waiver of any right to take advantage
of any future Event of Default or of any past Event of Default not completely
cured thereby.


SECTION 4.09    Cure of Defaults. If at any time after an Event of Default and
prior to the actual sale of the Vessel by the Mortgagee or prior to any
foreclosure proceedings or prior to the acceleration of the Guaranty (and
provided that such acceleration has not been rescinded), the Mortgagor
completely cures all Events of Default and pays all expenses incurred by the
Mortgagee as a result of such Events of Default, with interest at the Default
Rate, then the Mortgagee shall restore the Mortgagor to its former position, but
such action, if any, shall not affect any subsequent Event of Default or impair
any rights consequent thereon.


SECTION 4.10    Restoration of Position. In case the Mortgagee shall have
proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Mortgagor and the Mortgagee
shall be restored to their former positions and rights hereunder with respect to
the property subject or intended to be subject to this Mortgage, and all rights,
remedies and powers of the Mortgagee shall continue as if no such proceedings
had been taken.


SECTION 4.11    Application of Proceeds. The proceeds of any sale of the Vessel
and the net earnings from the hire or from any operation or use of the Vessel by
the Mortgagee under any of the powers herein specified and any and all other
money received by the Mortgagee pursuant to or under the terms of this Mortgage
or in any proceedings hereunder, the application of which has not elsewhere
herein been specifically provided, shall be applied in accordance with Section
6.10 of the Indenture.


SECTION 4.12    Repairs to Vessel and Sale of Equipment. Except during the
existence of an Event of Default, the Mortgagor (a) shall be suffered and
permitted to retain actual possession and use of the Vessel; (b) may at any time
alter, repair, change or re-equip the Vessel; and (c) shall have the right, from
time to time in its discretion and without obtaining a release thereof by the
Mortgagee, to dispose of, free from the lien hereof, equipment or other
appurtenances, including any gaming machinery, any equipment and accessories
relating to the gaming operations, of the Vessel in accordance with Section 4.29
of the Indenture.


SECTION 4.13    Gaming Approvals. By its acceptance hereof, the Mortgagee
acknowledges that the Mortgagor’s right to grant a Lien on, and the Mortgagee’s
right to enforce a Lien on and foreclose on, sell, possess and/or exercise any
other rights or remedies pursuant to the terms hereof with respect to certain
gaming equipment or other property used in the gaming business of the Mortgagor
and included in the Vessel may be limited, proscribed or prohibited under the
Gaming Laws and that the Mortgagor and the Mortgagee may be subject to the
Gaming Laws and such other laws and regulations with respect to such assignment,
granting, enforcement, foreclosure, sale and/or possession. The parties hereto
confirm that Section 4.30 of the Indenture is applicable to this Mortgage and
the other Bond Documents.







--------------------------------------------------------------------------------





ARTICLE V
MISCELLANEOUS PROVISIONS
SECTION 5.01    Notices. Any notice to be given under this Mortgage shall,
except as otherwise expressly provided herein, be given in accordance with
Section 14.02 of the Indenture.


SECTION 5.02    Counterparts. This Mortgage may be executed in any number of
counterparts and all such counterparts executed and delivered each as an
original shall constitute but one and the same instrument.


SECTION 5.03    Interest of Mortgagor. The interest of the Mortgagor in the
Vessel and the interest mortgaged by this Mortgage is that of one hundred
percent (100%) absolute and sole ownership.


SECTION 5.04    Survivorship of Covenants. It is expressly agreed that any and
all stipulations, agreements and covenants made by the Mortgagor in favor of the
Mortgagee herein contained, and all rights, powers and privileges herein
conferred on the Mortgagee by any of the provisions hereof, shall inure to and
be for the benefit of and may be exercised by the Mortgagee and its successors
and assigns, and by any future holder or holders of the Guaranty, and the word
"Mortgagee," unless the context otherwise requires, shall also mean and include
the successors or assigns of said Mortgagee, as well as any future holder or
holders of the Guaranty secured hereby. All covenants and agreements herein
contained to be observed or performed by the Mortgagor shall be binding upon the
Mortgagor and upon the Mortgagor’s successors and assigns, as well as upon any
person, firm or corporation hereafter acquiring title to the Vessel, or any part
thereof, by, through, or under the Mortgagor, and the word "Mortgagor," unless
the context otherwise requires, shall also mean and include the successors and
assigns of said Mortgagor, and any other person, firm or corporation acquiring
title to the Vessel, or any part thereof, by, through, or under the Mortgagor.


SECTION 5.05    Amendments. This Mortgage may not be modified, supplemented or
amended in any respect, or any waiver given in regard to any of the provisions
hereof, except pursuant to an instrument or agreement in writing signed by the
Mortgagor and the Mortgagee.


SECTION 5.06    Discharge of Lien. When the Obligations have been paid in full,
and the Mortgagor’s obligations to the Mortgagee arising under the other Bond
Documents have been satisfied in full (other than contingent indemnification
obligations), the Mortgagee shall, at the Mortgagor’s expense, execute and
deliver to the Mortgagor such documents as the Mortgagor shall reasonably
request to evidence the surrender and discharge of the lien hereof upon the
Vessel.


SECTION 5.07    Concerning the Vessel. The Mortgagor and the Mortgagee
acknowledge that due to the nature of the business activities conducted by the
Vessel, the Vessel may be determined to be "permanently moored" by shipping
regulatory authorities. The Mortgagor and the Mortgagee further acknowledge that
there is jurisprudence indicating that a vessel serving as a riverboat casino
may not be a vessel for purposes of the Ship Mortgage Act, Chapter 313 of Title
46 of the United States Code (the "Ship Mortgage Act") and if a court or the
United States Coast Guard determines that the Vessel does not constitute a
vessel for purposes of the Ship Mortgage Act or documentation, the Ship Mortgage
Act would not be applicable to such Vessel and the Rising Star Vessel Security
Document would not constitute a valid preferred mortgage lien on the Vessel.
Notwithstanding a determination of "vessel status" or "permanently moored
status", if any, it is the intent of the parties hereto that this Mortgage shall
create a valid lien in favor of the Mortgagee and that it is the intent of the
parties to separately create a security interest in the Vessel as a fixture
and/or personal property pursuant to that certain First Lien Mortgage, Leasehold
Mortgage, Fixture Filing and Security Agreement with Absolute Assignment of
Leases and Rents on real property of Mortgagor in Rising Sun, Indiana by the
Mortgagor for the benefit of the Mortgagee and pursuant to that certain Security
Agreement among the Mortgagor, the Borrower and other certain parties, each of
even date herewith.


SECTION 5.08    Incorporation into Mortgage. The Whereas Clauses of this
Mortgage are incorporated in and are made a part of this Mortgage.


SECTION 5.09    Governing Law. This Mortgage shall be governed by Chapter 313
and the general maritime law of the United States, and to the extent such laws
shall not be applicable, then in accordance with the laws of the State of New
York as applied to contracts made, executed and performed within the State of
New York, including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of laws
provisions.


SECTION 5.10    Conflict. In the event that the provisions of this Mortgage
shall conflict with or be inconsistent with the provisions of the Indenture, the
terms and provisions of the Indenture shall control and govern.


SECTION 5.11    Severability. In the event that any provision or clause of this
Mortgage is held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect other provisions,
which are declared





--------------------------------------------------------------------------------





to be severable, and this Mortgage shall be construed as if such invalid,
illegal or unenforceable provision(s) had never been contained herein.


[Signature on following page]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the date
first above written.


MORTGAGOR:
GAMING ENTERTAINMENT (INDIANA) LLC, a Nevada limited liability company
 
 
By:       __________________________________
Name: Lewis Fanger
Title:   Treasurer
  





STATE OF _________        )
) ss:
COUNTY OF __________    )


Before me, a Notary Public in and for the state and county above, personally
appeared _________________, the ___________________ of __________________, who
acknowledged execution of the foregoing Mortgage.
    
WITNESS my hand and Notarial Seal this ______ day of __________, 2018.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Mortgagee acknowledges and agrees with respect to
Sections 4.13 and 5.07 hereof only.


MORTGAGEE:
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent


By:
Name:
Title:





ACKNOWLEDGEMENT


STATE OF MINNESOTA        )
) ss:
COUNTY OF HENNEPIN    )


Before me, a Notary Public in and for the state and county above, personally
appeared _________________, the ___________________ of __________________, who
acknowledged execution of the foregoing Mortgage.
    
WITNESS my hand and Notarial Seal this ______ day of __________, 2018.





--------------------------------------------------------------------------------









FIRST LIEN DEED OF TRUST (BRONCO BILLY’S)
Recording requested by, and when
recorded return to:


Shearman & Sterling LLP
599 Lexington Ave
New York, New York 10022
Attn: Lisa M. Brill, Esq.


FIRST LIEN DEED OF TRUST, LEASEHOLD DEED OF TRUST, FIXTURE FILING AND SECURITY
AGREEMENT WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS
(BRONCO BILLY’S CASINO)


THE PARTIES TO THIS FIRST LIEN DEED OF TRUST, LEASEHOLD DEED OF TRUST, FIXTURE
FILING AND SECURITY AGREEMENT WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS (this
"Deed of Trust"), made as of February __, 2018, are FHR-COLORADO LLC, a Nevada
limited liability company ("Grantor"), and THE PUBLIC TRUSTEE FOR TELLER COUNTY,
COLORADO ("Trustee") for the benefit of WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent ("Collateral Agent" or "Beneficiary"). Unless otherwise
defined herein, all capitalized terms used in this Deed of Trust shall have the
respective meanings assigned in the Indenture referred to below.


RECITALS


A.    As of the date hereof, Grantor has executed that certain Guaranty
Agreement for the benefit of Beneficiary (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. ("Borrower"), an
affiliate of Grantor, arising out of, among other things:


(i)    That certain Notes Purchase Agreement dated as of the date hereof,
executed by Borrower, the Guarantors, and the Purchasers party thereto from time
to time (the "Purchasers") (as supplemented, modified, amended, extended or
restated from time to time, the "Notes Purchase Agreement") pursuant to which,
among other things, the Borrower agrees to issue to the Purchasers Senior
Secured Notes due in 2024 in the maximum aggregate principal amount of One
Hundred Million Dollars ($100,000,000.00) (the "Notes");


(ii)    That certain Indenture dated as of the date hereof, executed by
Borrower, the Guarantors and Beneficiary (as supplemented, modified, amended,
extended or restated from time to time) pursuant to which Borrower has
authorized the issuance of the Notes (the "Indenture") to the registered holders
thereof (the "Noteholders" or "Holders");


(iii)    Those certain Notes executed by Borrower and payable to the order of
each of the Noteholders for the purpose of evidencing Borrower’s obligation
(among other obligations) to repay amounts advanced under the Indenture,
together with accrued interest thereon; and


(iv)    The final maturity date of the obligations secured hereby is February 2,
2024.


NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained and in the other Bond Documents, the parties hereto hereby
agree as follows:


ARTICLE I. GRANTING CLAUSE


For the purposes of and upon the terms and conditions set forth in this Deed of
Trust, Grantor irrevocably grants, bargains, sells and conveys, in trust to the
Trustee for the benefit of Beneficiary with, to the extent permitted by law,
power of sale and right of entry and possession, all that real property and the
leasehold estate in real property under that certain Lease with Option to
Purchase by and between Cripple Creek Development Co. and Blue Building
Development, Inc., as lessors and The Pioneer Group Inc., as lessee dated
January 14, 2015 (which, as amended, modified, altered, supplemented, recorded,
re-recorded, conveyed, transferred, and assigned from time to time, in whole or
in part, is hereinafter referred to as the "Ground Lease"), a Memorandum of
Lease dated January 30, 2015 being recorded at Reception No. 677136, Teller
County, Colorado, described on Exhibit A and Exhibit A-1 attached hereto,
together with all development rights or credits, air rights, water, water rights
and water stock related to the real property, and all minerals, oil and gas, and
other hydrocarbon substances in, on or under the real property, and all
appurtenances, easements, rights and rights of way appurtenant or related
thereto; all buildings, other improvements and fixtures





--------------------------------------------------------------------------------





now or hereafter located on the real property, and all apparatus, equipment, and
appliances used in the operation or occupancy of the real property, it being
intended by the parties that all such items shall be conclusively considered to
be a part of the real property, whether or not attached or affixed to the real
property (the "Improvements"); all interest or estate which Grantor may
hereafter acquire in the property described above, and all additions and
accretions thereto; all present and future interest of Grantor as lessor,
licensor, franchisor, grantor or similar party to any occupancy agreement now or
hereinafter related to the Improvements; all right, title and interest of
Grantor in any present or future awards or payments including any right to
receive the same; the Collateral (as defined in Section 4.1); and the rents,
issues, earnings, income and proceeds of any of the foregoing; (all of the
foregoing, whether now owned or hereafter acquired, being collectively referred
to as the "Subject Property"). The listing of specific rights or property shall
not be interpreted as a limit of general terms.


ARTICLE II. OBLIGATIONS SECURED


2.1     Obligations Secured. Grantor makes this grant and assignment for the
purpose of securing the following obligations (collectively, the "Secured
Obligations"):


(a)     All liabilities and obligations, howsoever arising, owed by the Grantor
to the Collateral Agent and Noteholders of every kind and description (whether
or not evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, in each case, pursuant to the terms of the
Guaranty, this Deed of Trust or any of the other Bond Documents to which the
Grantor is a party; and;


(b)     All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation: (i)
modifications of the required principal payment dates or interest payment dates
or both, as the case may be, deferring or accelerating payment dates wholly or
partly; (ii) modifications, extensions or renewals at a different rate of
interest whether or not in the case of a note, the modification, extension or
renewal is evidenced by a new or additional promissory note or notes and (iii)
increases or decreases in the maximum amount of the Notes or any reallocation
between such facilities.


2.2    Future Advances. The maximum amount of principal secured hereby
(including disbursements that the Noteholders may, but shall not be obligated
to, make under this Deed of Trust, Indenture, Notes Purchase Agreement or any
other document with respect thereto) shall not exceed ONE HUNDRED MILLION
DOLLARS ($100,000,000), which amount shall not be reduced by (a) prepayments
from time to time of outstanding amounts under on the Notes or (b) repayments by
Borrower from any funding source. This Deed of Trust shall be valid and have
priority to the extent of the maximum amount secured hereby, including interest
and any protective advances made by the Noteholders with respect to the Subject
Property, over all subsequent liens and encumbrances, including statutory liens,
excepting solely taxes and assessments levied on the Subject Property given
priority by law.


2.3     Incorporation. All terms of the Secured Obligations and the documents
evidencing such obligations are incorporated herein by this reference. All
Persons who may have or acquire an interest in the Subject Property shall be
deemed to have notice of the terms of the Secured Obligations and to have
notice, if provided therein, that: (a) the Notes, Indenture or Notes Purchase
Agreement may permit borrowing, repayment and re‑borrowing so that repayments
shall not reduce the amounts of the Secured Obligations; and (b) the rate of
interest on one or more Secured Obligations may vary from time to time.


2.4    Obligations. The term "obligations" is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any) fees, expenses, indemnities,
late charges and loan fees at any time accruing or assessed on any of the
Secured Obligations (and shall include interest that accrues after the
commencement of any bankruptcy or other insolvency proceeding by or against the
Grantor, whether or not allowed or allowable) and all the foregoing shall be
part of the Secured Obligations.


ARTICLE III. ASSIGNMENT OF LEASES AND RENTS


3.1     Representations, Warranties and Covenants. Grantor represents, warrants
and covenants that: (a) there are no material space leases, licenses or other
occupancy agreements relating to the management, leasing or operation of the
Subject Property or any portion thereof other than those that have been
submitted to Beneficiary as of the date hereof ("Leases") in effect as of the
date hereof; and (b) no material Leases shall be entered into by Grantor that
would materially and adversely affect Beneficiary without Beneficiary’s prior
written consent (acting in accordance with the written direction of the Required
Noteholders, as defined in the Indenture) unless otherwise permitted under the
Indenture.


3.2     Assignment. Other than the Excluded Collateral (as defined in the
Security Agreement) and subject to Gaming Laws and Liquor Laws, Grantor hereby
irrevocably assigns to Beneficiary all of Grantor’s right, title and interest
in, to and under:





--------------------------------------------------------------------------------





(a) all Leases and all other agreements of any kind relating to the use or
occupancy of the Subject Property or any portion thereof, whether now existing
or entered into after the date hereof; and (b) the rents, issues, deposits and
profits of the Subject Property, including, without limitation, all amounts
payable and all rights and benefits accruing to Grantor under the Leases
("Payments"). The term "Leases" shall also include all guarantees of and
security for the lessees’ performance thereunder, and all amendments,
extensions, renewals or modifications thereto which are permitted hereunder.
This is a present and absolute assignment, not an assignment for security
purposes only, and Beneficiary’s right to the Leases and Payments is not
contingent upon, and may be exercised without possession of, the Subject
Property.


3.3     Grant of License. Beneficiary confers upon Grantor a revocable license
("License") to collect and retain the Payments as they become due and payable,
except during the existence of an Event of Default (as defined in the
Indenture). Upon the occurrence of an Event of Default, the License shall be
automatically revoked and Beneficiary may collect and apply the Payments
pursuant to Section 6.3 without notice and without taking possession of the
Subject Property. Grantor hereby irrevocably authorizes and directs the lessees
under the Leases to rely upon and comply with any notice or demand by
Beneficiary for the payment to Beneficiary of any rental or other sums which may
at any time become due under the Leases, or for the performance of any of the
lessees’ undertakings under the Leases, and the lessees shall have no right or
duty to inquire as to whether any Event of Default has actually occurred or is
then existing hereunder. Grantor hereby relieves the lessees from any liability
to Grantor by reason of relying upon and complying with any such notice or
demand by Beneficiary.


3.4     Effect of Assignment. The foregoing irrevocable assignment shall not
cause Beneficiary to be: (a) a mortgagee in possession; (b) responsible or
liable for the control, care, management or repair of the Subject Property or
for performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases; or
(c) responsible or liable for any waste committed on the Subject Property by the
lessees under any of the Leases or any other parties; for any dangerous or
defective condition of the Subject Property; or for any negligence in the
management, upkeep, repair or control of the Subject Property resulting in loss
or injury or death to any lessee, licensee, employee, invitee or other Person.
Beneficiary shall not directly or indirectly be liable to Grantor or any other
Person as a consequence of: (i) the exercise or failure to exercise any of the
rights, remedies or powers granted to Beneficiary, or any of its employees,
agents, contractors or subcontractors hereunder; or (ii) the failure or refusal
of Beneficiary to perform or discharge any obligation, duty or liability of
Grantor arising under the Leases.


3.5     Covenants. Grantor covenants and agrees at Grantor’s sole cost and
expense to: (a) perform the obligations of lessor contained in the Leases and
enforce performance by the lessees of the obligations of the lessees contained
in the Leases; to the extent commercially reasonable (b) give Beneficiary prompt
written notice of any known material default which occurs with respect to any of
the Leases, whether the default be that of the lessee or of the lessor; (c)
exercise Grantor’s commercially reasonable efforts to keep all portions of the
Subject Property that are capable of being leased at all times at rentals not
less than the fair market rental value, (d) deliver to Beneficiary fully
executed, counterpart original(s) of each and every Lease if requested to do so;
(e) promptly pay, when due and payable, the rent and other charges payable
pursuant to the Ground Lease; (f) execute and record such additional assignments
of any Lease or specific subordinations (or subordination, attornment and
non-disturbance agreements executed by the lessor and lessee) of any Lease to
this Deed of Trust, in form acceptable to Beneficiary, as Beneficiary may
request. Grantor shall not, without Beneficiary’s prior written consent (acting
in accordance with the written direction of the Required Noteholders), unless
otherwise permitted by any provision of the Indenture: (i) enter into any Leases
after the date of this Deed of Trust that would materially and adversely affect
Beneficiary; (ii) execute any other assignment relating to any of the Leases;
(iii) discount any rent or other sums due under the Leases other than in the
ordinary course of business, or collect the same in advance, other than to
collect rent one (1) month in advance of the time when it becomes due; (iv)
terminate, materially modify or amend any of the terms of the Leases or in any
manner release or discharge the lessees from any material obligations
thereunder; (v) consent to any assignment or subletting by any lessee; or (vi)
subordinate or agree to subordinate any of the Leases to any other mortgage,
deed of trust, or encumbrance. Any such attempted action in violation of the
provisions of this Section 3.5 shall be null and void. If the Ground Lease shall
be terminated prior to the natural expiration of its term due to default by
Grantor or any tenant thereunder, and if, pursuant to the provisions of the
Ground Lease, Beneficiary or its designee shall acquire from the lessor a new
lease of the leasehold premises, Grantor covenants and agrees that it shall have
no right, title or interest in or to such new lease or the leasehold estate
created thereby, or renewal privileges therein contained.


3.6     Estoppel Certificates. Within fifteen (15) days after written request by
Beneficiary, Grantor shall deliver to Beneficiary and to any party designated by
Beneficiary estoppel certificates executed by Grantor and by each of the
lessees, in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee’s most recent payment of rent; (c) that, to Grantor’s knowledge,
there are no defenses or offsets outstanding, or stating those claimed by
Grantor or lessees under the foregoing assignment or the Leases, as the case may
be; and (d) any other information reasonably requested by Beneficiary.







--------------------------------------------------------------------------------





3.7    Perfection Upon Recordation. Grantor acknowledges that it has taken all
actions necessary to obtain, and that, upon recordation of this Deed of Trust,
Beneficiary shall have, to the extent permitted under applicable law, a valid
and fully perfected, first priority, present assignment of the Rents arising out
of the Leases and all security for such Leases in favor of Beneficiary. Grantor
acknowledges and agrees that upon recordation of this Deed of Trust Trustee’s
and Beneficiary’s interest in the Rents shall be deemed to be fully perfected,
"choate" and enforced as to Grantor and to the extent permitted under applicable
law, all third parties, including, without limitation, any subsequently
appointed trustee in any case under Title 11 of the United States Code (the
"Bankruptcy Code"), without the necessity of commencing a foreclosure action
with respect to this Deed of Trust, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.


ARTICLE IV. SECURITY AGREEMENT AND FIXTURE FILING


4.1    Security Interest. As security for the full, prompt, complete and final
payment when due (whether at stated maturity, by acceleration or otherwise) and
prompt performance of all the Secured Obligations, Grantor, other than the
Excluded Collateral and subject to Gaming Laws and Liquor Laws, hereby grants,
assigns, conveys, mortgages, pledges, hypothecates and transfers to the
Beneficiary, for itself and for the benefit of the Noteholders, a security
interest in and to all of Grantor’s right, title and interest in, to and under
each of the following (all of such interest of Grantor being hereinafter
collectively called the "Collateral"), but excluding the Excluded Collateral:


All of the Grantor’s personal property now or hereafter acquired, including
without limitation all goods, building and other materials, supplies, inventory,
work in process, equipment, machinery, fixtures, furniture, furnishings, vessels
or other water craft, signs and other personal property and embedded software
included therein and supporting information, wherever situated, which are or are
to be incorporated into, used in connection with, permanently or
semi-permanently moored to, or appropriated for use on (i) the real property
described on Exhibit A attached hereto and incorporated by reference herein (to
the extent the same are not effectively made a part of the real property
pursuant to Article I above) or (ii) the Subject Property; together with all
rents, issues, deposits and profits of the Subject Property and security
deposits derived from the Subject Property (to the extent, if any, they are not
subject to Article III); all sales contracts or agreements for the sale of the
Subject Property or any portion thereof now or hereafter entered into (subject
to any limitations on Grantor’s ability to enter into the same as set forth in
the Indenture); all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, contract rights, licenses (other than the gaming license),
agreements, all construction, service, engineering, consulting, management,
leasing, architectural, and other similar contracts concerning the design,
construction, management, operation, occupancy and/or use of the Subject
Property, together with any and all architectural drawings, plans,
specifications, site plans, surveys, soil tests, appraisals, engineering reports
and similar materials relating to all or any portion of the Subject Property and
all warranties and guaranties relating to any and all of the foregoing or
otherwise relating to the Subject Property, general intangibles, payment
intangibles, software, chattel paper (whether electronic or tangible),
instruments, documents, promissory notes, drafts, letters of credit, letter of
credit rights, supporting obligations, insurance policies, insurance and
condemnation awards and proceeds, proceeds of the sale of promissory notes, any
other rights to the payment of money, trade names, trademarks and service marks
arising from or related to the ownership, management, leasing, operation, sale
or disposition of the Subject Property or any business now or hereafter
conducted thereon by Grantor; all development rights and credits and any and all
permits, consents, approvals, licenses, authorizations and other rights granted
by, given by or obtained from, any governmental entity with respect to the
Subject Property; all water and water rights, wells and well rights, canals and
canal rights, ditches and ditch rights, springs and spring rights, and
reservoirs and reservoir rights appurtenant to or associated with the Subject
Property, whether decreed or undecreed, tributary, non-tributary or not
non-tributary, surface or underground or appropriated or unappropriated, and all
shares of stock in water, ditch, lateral and canal companies, well permits and
all other evidences of any of such rights; all deposits or other security now or
hereafter made with or given to utility companies by Grantor with respect to the
Subject Property; all advance payments of insurance premiums made by Grantor
with respect to the Subject Property; all guaranties, warranties or indemnities
related to the Subject Property; all plans, drawings, reports, and
specifications relating to the Subject Property; all loan funds held by
Beneficiary, whether or not disbursed; all funds deposited with Beneficiary
pursuant to the Bond Documents; all reserves, deferred payments, deposits,
accounts, refunds, cost savings and payments of any kind related to the Subject
Property or any portion thereof; together with all replacements and proceeds of,
and additions and accessions to, any of the foregoing; together with all books,
records and files relating to any of the foregoing.


As to all of the above described personal property which is or which hereafter
becomes a "fixture" under applicable law, this Deed of Trust constitutes a
fixture filing under the Uniform Commercial Code as enacted in the State of
Colorado at C.R.S. ß4-9-101 et. seq., as amended or recodified from time to time
("UCC"). All terms defined in the UCC shall have the respective meanings given
to those terms in the UCC.


Nothing in this Article IV shall be deemed to limit the security interest
granted by Grantor pursuant to the Security Agreement; the security interest
granted by Grantor pursuant to this Deed of Trust is in addition to any other
security interest granted by Grantor pursuant to the other Security Documents.







--------------------------------------------------------------------------------





4.2    Representations and Warranties. Grantor hereby represents and warrants to
the Beneficiary and the Noteholders that, as of the date hereof: (a) Grantor
has, or will have, good title to the Collateral; (b) Grantor has not encumbered
the Collateral to anyone other than Beneficiary, and no financing statement
covering any of the Collateral has been delivered to any Person or entity other
than Beneficiary except such financing statements that are released as of the
date hereof; (c) Grantor’s principal place of business is located at the address
shown in Section 7.10; and (d) Grantor’s legal name is exactly as set forth on
the first page of this Deed of Trust and all of Grantor’s organizational
documents or agreements delivered to Beneficiary are complete and accurate in
every material respect.


4.3    Further Assurances. Grantor agrees: (a) to execute and deliver such
documents necessary to create, perfect and continue the security interests
contemplated hereby to the extent the same may be perfected by filing; (b) to
cooperate with Beneficiary in perfecting all security interests granted herein
and in obtaining such agreements from third parties necessary, in connection
with the preservation, perfection or enforcement of any of its rights hereunder
(including, without limitation, control agreements with respect to accounts not
at Wilmington Trust, N.A. or its affiliates); and (c) that Beneficiary is
authorized (but not obligated) to file financing statements in the name of
Grantor to perfect Beneficiary’s security interest in Collateral.


4.4    Rights of Beneficiary. Except as limited by Gaming Laws and Liquor Laws
or Grantor’s approved system of internal controls governing mandatory count
procedures and the persons who may participate therein, in addition to
Beneficiary’s rights as a "Secured Party" under the UCC, Beneficiary may, but
shall not be obligated to, during the continuance of an Event of Default, at any
time without notice and at the expense of Grantor: (a) give notice to any Person
of Beneficiary’s rights hereunder and enforce such rights at law or in equity;
(b) insure, protect, defend and preserve the Collateral or any rights or
interests of Beneficiary therein; (c) inspect the Collateral, including all
books and records of the Grantor located on the Subject Property, and conduct
such environmental and engineering studies as Beneficiary may require, provided
that such inspection and studies shall not materially interfere with the
operation of the Subject Property and shall be subject to the terms of the
Ground Lease (as applicable); and (d) endorse, collect and receive any right to
payment of money owing to Grantor under or from the Collateral


4.5    Rights of Beneficiary on Default. Subject to Gaming Laws and Liquor Laws,
during the continuance of an Event of Default, then in addition to all of
Beneficiary’s rights as a "Secured Party" under the UCC or otherwise at law:


(a)    Beneficiary may: (i) upon written notice, require Grantor to assemble any
or all of the Collateral and make it available to Beneficiary at a place
designated by Beneficiary; (ii) without prior notice, enter upon the Subject
Property or other place where any of the Collateral may be located and take
exclusive possession of, collect, sell, lease, license and dispose of any or all
of the Collateral, and store the same at locations acceptable to Beneficiary at
Grantor’s expense; (iii) sell, assign and deliver at any place or in any lawful
manner all or any part of the Collateral and bid and become purchaser at any
such sales;


(b)    Beneficiary may, for the account of Grantor and at Grantor’s expense: (i)
operate, use, consume, sell, lease, license or dispose of the Collateral as
Beneficiary deems appropriate for the purpose of performing any or all of the
Secured Obligations; (ii) enter into any agreement, compromise, or settlement,
including insurance claims, which Beneficiary may reasonably deem desirable or
proper with respect to any of the Collateral; and (iii) endorse and deliver
evidences of title for, and receive, enforce and collect by legal action or
otherwise, all indebtedness and obligations now or hereafter owing to Grantor in
connection with or on account of any or all of the Collateral; and


(c)    In disposing of Collateral hereunder, Beneficiary may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral may be applied by Beneficiary to the payment
of expenses incurred by Beneficiary in connection with the foregoing including
attorneys’ fees, costs and expenses, and the balance of such proceeds may be
applied by Beneficiary toward the payment of the Secured Obligations in such
order of application as Beneficiary may from time to time elect.


Notwithstanding any other provision hereof, Beneficiary shall not be deemed to
have accepted any property other than cash in satisfaction of any obligation of
Grantor to Beneficiary unless Beneficiary shall make an express written election
of said remedy under applicable law. Grantor agrees that Beneficiary shall have
no obligation to process or prepare any Collateral for sale or other
disposition.


4.6    Power of Attorney. Grantor hereby irrevocably appoints Beneficiary as
Grantor’s attorney‑in‑fact (such agency being coupled with an interest), and as
such attorney‑in‑fact Beneficiary may, without the obligation to do so, in
Beneficiary’s name, or in the name of Grantor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Beneficiary’s security interests and rights in or to any of the Collateral, and,
during the continuance of an Event of Default, take any other action required of
Grantor; provided, however, that Beneficiary as such attorney‑in‑fact shall be
accountable only for such funds as are actually received by Beneficiary,





--------------------------------------------------------------------------------





and provided further, the appointment of Beneficiary as attorney-in-fact is not
intended to allow Beneficiary to confess judgment or perform any act prohibited
by applicable law.


4.7    Possession and Use of Collateral. Except as otherwise provided in this
Section or the other Bond Documents, so long as no Default or Event of Default
exists, Grantor may possess, use, move, transfer or dispose of any of the
Collateral in the ordinary course of Grantor’s business and in accordance with
the Bond Documents.


ARTICLE V. RIGHTS AND DUTIES OF THE PARTIES


5.1     Title. Subject to Gaming Laws and Liquor Laws, Grantor represents and
warrants that Grantor lawfully holds and possesses fee simple title to the
portion of the Subject Property described on Exhibit A and leasehold title to
the portion of the Subject Property described on Exhibit A-1, in each case
without limitation on the right to encumber, and that this Deed of Trust is a
first priority lien on the Subject Property, subject only to the Permitted Liens
(as defined in the Indenture). Neither Grantor, nor any Affiliate of Grantor,
has any interest in any real property, not encumbered hereby, which is utilized
in any material manner in connection with the use and/or operation of the
Subject Property or which is necessary and required for the use and operation of
the Subject Property.


5.2     Taxes and Assessments. Subject to Grantor’s rights to contest payment of
taxes in accordance with law, Grantor shall pay prior to delinquency all taxes,
assessments, levies and charges imposed by any public or quasi‑public authority
or utility company which are or which may become a lien upon or cause a loss in
value of the Subject Property or any interest therein. Grantor shall also pay
prior to delinquency all taxes, assessments, levies and charges imposed by any
public authority upon Beneficiary by reason of its interest in any Secured
Obligation or in the Subject Property, or by reason of any payment made to
Beneficiary pursuant to any Secured Obligation; provided, however, Grantor shall
have no obligation to pay taxes which may be imposed from time to time upon
Beneficiary and which are measured by and imposed upon Beneficiary’s net income.


5.3     Tax and Insurance Impounds. During the continuance of an Event of
Default, at Beneficiary’s option and upon its demand, Grantor shall, until all
Secured Obligations have been paid in full, pay to Beneficiary monthly, annually
or as otherwise directed by Beneficiary an amount reasonably estimated by
Beneficiary to be equal to: (a) all taxes, assessments and levies imposed by any
public or quasi-public authority or utility company which are or may become a
lien upon the Subject Property or Collateral and will become due for the tax
year during which such payment is so directed; and (b) premiums for fire, other
hazard and mortgage insurance required or requested pursuant to the Bond
Documents when same are next due. If Beneficiary reasonably determines that any
amounts paid by Grantor are insufficient for the payment in full of such taxes,
assessments, levies and/or insurance premiums, Beneficiary shall notify Grantor
of the increased amounts required to pay all amounts due, whereupon Grantor
shall pay to Beneficiary within thirty (30) days thereafter the additional
amount as stated in Beneficiary’s notice. All sums so paid shall not bear
interest, and Beneficiary shall apply said funds to the payment of, or at the
sole option of Beneficiary, release said funds to Grantor for the application to
and payment of such sums, taxes, assessments, levies, charges, and insurance
premiums. Upon assignment of this Deed of Trust, Beneficiary shall have the
right to assign all amounts collected and in its possession to its assignee
whereupon Beneficiary shall be released from all liability with respect thereto.
Within ninety-five (95) days following full repayment of the Secured Obligations
(other than full repayment of the Secured Obligations as a consequence of a
foreclosure or conveyance in lieu of foreclosure of the liens and security
interests securing the Secured Obligations) or at such earlier time as
Beneficiary may elect, the balance of all amounts collected and in Beneficiary’s
possession shall be paid to Grantor or the Persons otherwise legally entitled
thereto at the written direction of Grantor.


5.4     Performance of Secured Obligations. Grantor shall promptly pay and
perform each Secured Obligation when due.


5.5     Liens, Encumbrances and Charges. Grantor shall immediately discharge any
lien not approved by Beneficiary in writing that has or may attain priority over
this Deed of Trust. Grantor shall pay prior to delinquency all obligations
secured by or reducible to liens and encumbrances which shall now or hereafter
encumber or appear to encumber all or any part of the Subject Property or any
interest therein, whether senior or subordinate hereto.


5.6     Damages; Insurance and Condemnation Proceeds. The following (whether now
existing or hereafter arising) are all absolutely and irrevocably assigned by
Grantor to Beneficiary and, at the request of Beneficiary, shall be paid
directly to Beneficiary in accordance with Section 3.10(d)(III) of the
Indenture: (i) all awards of damages and all other compensation payable directly
or indirectly by reason of a condemnation or proposed condemnation for public or
private use affecting all or any part of, or any interest in, the Subject
Property or Collateral; (ii) all other claims and awards for damages to, or
decrease in value of, all or any part of, or any interest in, the Subject
Property or Collateral; (iii) all proceeds of any insurance policies payable by
reason of loss sustained to all or any part of the Subject Property or
Collateral; and (iv) all interest which may accrue on any of the foregoing.
Subject to applicable law, and without regard to any requirement contained in
Section 5.7(d) of this Deed of Trust,





--------------------------------------------------------------------------------





Beneficiary shall release all or any part of the proceeds to Grantor to repair
or rebuild, subject to any reasonable conditions Beneficiary may impose, subject
to any restrictions contained in the Indenture. In the event Grantor fails to do
so, Beneficiary may, but shall not be obligated to, (at Grantor’s expense)
commence, appear in, defend or prosecute any assigned claim or action and may
adjust, compromise, settle and collect all claims and awards assigned to
Beneficiary; provided, however, in no event shall Beneficiary or any of its
officers, directors, employees, agents, advisors or representatives be
responsible for any failure to collect any claim or award, regardless of the
cause of the failure, including, without limitation, any malfeasance or
nonfeasance by Beneficiary or its employees or agents.


5.7     Maintenance and Preservation of the Subject Property. Subject to the
provisions of the Indenture, Grantor covenants: (a) to insure the Subject
Property and Collateral against such risks as provided in the Indenture and to
provide evidence of such insurance to Beneficiary, and to comply with the
requirements of any insurance companies insuring the Subject Property and
Collateral, all in accordance with Section 4.23 of the Indenture; (b) to keep
the Subject Property in good condition and repair, ordinary wear and tear
excepted; (c) not to remove or demolish the Subject Property or Collateral or
any part thereof, not to alter, restore or add to the Subject Property or
Collateral and not to initiate or acquiesce in any change in any zoning or other
land classification which materially and adversely affects the Subject Property
or Collateral without Beneficiary’s prior written consent (acting in accordance
with the written direction of the Required Noteholders), unless otherwise
provided in the Indenture or Notes Purchase Agreement; (d) to complete or
restore promptly and in good and workmanlike manner the Subject Property and
Collateral, or any part thereof which may be damaged or destroyed; (e) to comply
with all laws, ordinances, regulations and standards, and all covenants,
conditions, restrictions and equitable servitudes, whether public or private, of
every kind and character which affect the Subject Property or Collateral and
pertain to acts committed or conditions existing thereon, including, without
limitation, any work, alteration, improvement or demolition mandated by such
laws, covenants or demolition mandated by such laws, covenants or requirements,
noncompliance with which could reasonably be expected to have individually or in
the aggregate, a Material Adverse Effect; (f) not to commit or permit waste of
the Subject Property or Collateral; (g) to maintain in full force and effect the
Ground Lease; and (h) to do all other acts which from the character or use of
the Subject Property and Collateral are reasonably necessary to maintain and
preserve its value.


5.8     Defense and Notice of Losses, Claims and Actions. To the extent
commercially reasonable, at Grantor’s sole expense, Grantor shall protect,
preserve and defend the Subject Property and title to and right of possession of
the Subject Property and Collateral, the security hereof and the rights and
powers of Beneficiary hereunder against all adverse claims. Grantor shall give
Beneficiary prompt notice in writing of the assertion of any material claim, of
the filing of any action or proceeding, of the occurrence of any damage to the
Subject Property and Collateral, and of any default under the Ground Lease, and
of any condemnation offer or action.


5.9     Reserved.


5.10     Compensation; Exculpation; Indemnification.


(a)    Grantor shall pay Beneficiary’s reasonable fees and reimburse Beneficiary
for reasonable expenses (including reasonable attorneys’ fees and expenses) in
connection with this Deed of Trust. Grantor shall pay to Beneficiary reasonable
compensation for services rendered concerning this Deed of Trust, including
without limitation any statement of amounts owing under any Secured Obligation.
Beneficiary shall not directly or indirectly be liable to Grantor or any other
Person as a consequence of (i) the exercise of the rights, remedies or powers
granted to Beneficiary in this Deed of Trust except to the extent determined by
a final non-appealable judgement of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of Beneficiary; (ii)
the failure or refusal of Beneficiary to perform or discharge any obligation or
liability of Grantor under any agreement related to the Subject Property or
Collateral or under this Deed of Trust; or (iii) any loss sustained by Grantor
or any third party resulting from Beneficiary’s failure (whether by malfeasance
or refusal to act) to lease the Subject Property after an Event of Default or
from any other act or omission (regardless of whether the same constitutes
negligence) of Beneficiary in managing the Subject Property after an Event of
Default unless the loss is determined by a final non-appealable judgement of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of Beneficiary and no such liability shall be asserted
against or imposed upon Beneficiary, and all such liability is hereby expressly
waived and released by Grantor.


(b)     In addition to the indemnification contained in the Bond Documents,
Grantor indemnifies Beneficiary against, and holds Beneficiary harmless from,
all losses, damages, liabilities, claims, causes of action, judgments, court
costs, attorneys’ fees and other legal expenses, cost of evidence of title, cost
of evidence of value, and other expenses which either may suffer or incur: (i)
by reason of this Deed of Trust; (ii) by reason of the execution of this Deed of
Trust or in performance of any act required or permitted hereunder or by law;
(iii) as a result of any failure of Grantor to perform Grantor’s obligations; or
(iv) by reason of any alleged obligation or undertaking on Beneficiary’s part to
perform or discharge any of the representations, warranties, conditions,
covenants or other obligations contained in any other document related to the
Subject Property. The above





--------------------------------------------------------------------------------





obligation of Grantor to indemnify and hold harmless Beneficiary shall survive
the release and cancellation of the Secured Obligations and the release or
partial release of this Deed of Trust.


(c)     Grantor shall pay all amounts and indebtedness arising under this
Section 5.10 promptly upon demand by Beneficiary together with interest thereon
from the date the indebtedness arises at the rate of interest then applicable to
the principal balance of the Notes as specified therein.


5.11     Reserved.


5.12     Due on Sale or Encumbrance. Except as otherwise expressly permitted in
the Indenture, Notes Purchase Agreement or the Guaranty, if the Subject Property
or any interest therein shall be sold, transferred (including, without
limitation, through sale or transfer of a majority or controlling interest of
the corporate stock or general partnership interests or limited liability
company interests of Grantor), mortgaged, assigned, further encumbered or
leased, whether directly or indirectly, whether voluntarily, involuntarily or by
operation of law, without the prior written consent of Beneficiary, then
Beneficiary, in its sole discretion, may declare all Secured Obligations
immediately due and payable.


5.13     Releases, Extensions, Modifications and Additional Security. Without
notice to or the consent, approval or agreement of any Persons or entities
having any interest at any time in the Subject Property and Collateral or in any
manner obligated under the Secured Obligations ("Interested Parties"),
Beneficiary may, from time to time, release any Person or entity from liability
for the payment or performance of any Secured Obligation, take any action or
make any agreement extending the maturity or otherwise altering the terms or
increasing the amount of any Secured Obligation, or accept additional security
or release all or a portion of the Subject Property and other security for the
Secured Obligations. None of the foregoing actions shall release or reduce the
personal liability of any of said Interested Parties, or release or impair the
priority of the lien and security interests created by this Deed of Trust upon
the Subject Property and the Collateral.


5.14     Reserved.


5.15     Subrogation. Beneficiary shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Beneficiary pursuant to this Deed of Trust or any other Bond Document or by the
proceeds of any loan secured by this Deed of Trust.


5.16     Reserved.


5.17    Easements. If an easement or other incorporeal right (collectively, an
"Easement") constitutes any portion of the Subject Property, Grantor shall not
amend, change, terminate or modify such Easement in a material and adverse
manner or any right thereto or interest therein, without the prior written
consent of Beneficiary, which consent may be withheld in Beneficiary’s sole
reasonable discretion, and any such amendment, change, termination or
modification without such prior written consent shall be deemed void and of no
force or effect. Grantor agrees to perform all obligations and agreements with
respect to said Easement and shall not take any action or omit to take any
action, which would effect or permit the termination thereof. Upon receipt of
notice, or otherwise becoming aware, of any material default or purported
material default under any Easement, by any party thereto, Grantor shall
promptly notify Beneficiary in writing of such default or purported default and
shall deliver to Beneficiary copies of all notices, demands, complaints or other
communications received or given by Grantor with respect to any such default or
purported default.


5.18    Performance by Beneficiary. Should Grantor fail to make any payment or
perform any act which it is obligated to make or perform hereunder or under the
Indenture or Notes Purchase Agreement, then Beneficiary, at its election,
without giving notice to Grantor, or any successor in interest of Grantor,
without releasing Grantor from any obligation hereunder, may make such payment
or perform such act and incur any liability, or expend whatever amounts, in its
discretion, it may deem necessary therefor. All sums incurred or expended by the
Beneficiary under the terms of this Section 5.18, shall become due and payable
by Grantor to the Beneficiary on demand and shall bear interest until paid at an
annual percentage rate equal to the Applicable Rate expressed in the Indenture.
In no event shall such payment or performance of any such act by Beneficiary be
construed as a waiver of the default occasioned by Grantor’s failure to make
such payment(s) or perform such act(s).


5.19    Right of Beneficiary to Appear. If, during the existence of this Deed of
Trust, there be commenced or pending any suit or action affecting the Subject
Property or the Collateral, or any part thereof, or the title thereto, or if any
adverse claim for or against the Subject Property or the Collateral, or any part
thereof, be made or asserted, Beneficiary (unless such suit, action or claim is
being contested in good faith by Grantor and Grantor shall have established and
maintained adequate reserves in accordance with generally accepted accounting
principles for the full payment and satisfaction of such suit or action if
determined adversely to Grantor), may appear or intervene in the suit or action
and retain counsel therein and defend same, or otherwise take





--------------------------------------------------------------------------------





such action therein as they may be advised, and may settle or compromise same or
the adverse claim; and in that behalf and for any of the purposes may pay and
expend such sums of money as Beneficiary may reasonably deem to be necessary and
Grantor shall reimburse Beneficiary for such sums expended, together with
accrued interest thereon, at the Applicable Rate which is defined in the
Indenture.


5.20     Environmental Indemnity.


(a)    Grantor agrees to indemnify, protect, defend and save harmless
Beneficiary and each of the Note Holders, as well as their respective, trustees,
officers, employees, agents, attorneys and shareholders (individually, an
"Indemnified Party" and collectively, the "Indemnified Parties") from and
against any and all losses, damages, expenses or liabilities, of any kind or
nature from any investigations, suits, claims or demands, including reasonable
counsel fees incurred in investigating or defending such claim, suffered by any
of them and caused by, relating to, arising out of, resulting from or in any way
connected with: (i) the presence, in, on, under or emanating to or from the
Subject Property, of any Hazardous Materials as defined by reference in the
Indenture, or the disposal of any Hazardous Materials generated, stored or
transported by or from the Subject Property; (ii) any violation of Environmental
Laws (as defined in the Indenture); or (iii) any activity carried on or
undertaken on or off the Subject Property, including any exposure to any
Hazardous Material, whether prior to or during the term of the Indenture, and
whether by Grantor or any predecessor in title or any employees, agents,
contractors or subcontractors of Grantor or any predecessor in title, or any
third Persons at any time occupying or present on the Subject Property, in
connection with the handling, treatment, removal, storage, decontamination,
clean-up, transport or disposal of any Hazardous Materials at any time located
or present on or under the Subject Property. The foregoing indemnity shall
further apply to any residual contamination on or under the Subject Property, or
affecting any natural resources, and to any contamination of any property or
natural resources present in violation of, or in excess of, concentrations
permitted by Environmental Laws, including, arising in connection with the
generation, use, handling, storage, transport or disposal of any such Hazardous
Materials. It is provided, however, that Grantor shall not be obligated to
indemnify, protect, defend or save harmless an Indemnified Party if, and to the
extent determined by a final, non-appealable judgement of a court of competent
jurisdiction that, any such loss, damage, expense or liability was caused by the
gross negligence or willful misconduct of such Indemnified Party. Grantor hereby
acknowledges and agrees that, notwithstanding any other provision of this Deed
of Trust or any of the other Bond Documents to the contrary, the obligations of
Grantor under this Section shall be unlimited obligations of Grantor and shall
survive any foreclosure under this Deed of Trust, any transfer in lieu thereof,
any reconveyance of this Deed of Trust and any satisfaction of the obligations
which are secured hereby. Grantor acknowledges that Beneficiary's appraisal of
the Subject Property is such that Beneficiary would not enter into the Indenture
but for the liability retained, and undertaken by Grantor for the obligations
under this Section. Grantor and Beneficiary agree that any obligations of
Grantor under this Section which may also be obligations of Grantor under the
Environmental Agreement (which is referred to below) shall be deemed to arise
solely under this Section 5.20 and not under the Environmental Agreement. The
obligations of Grantor under this Section are separate from and in addition to
the obligations to pay the indebtedness evidenced by the Notes, the obligations
under the Indenture, Notes Purchase Agreement and the other obligations secured
by, or imposed under, this Deed of Trust. The liability of Grantor under this
Section shall not be limited to or measured by the amount of the indebtedness
secured hereby or the value of the Subject Property. Grantor shall be fully
liable for all obligations of Grantor under this Section and a separate action
may be brought and prosecuted against Grantor under this Section. To the extent
permitted by law, Grantor waives the right to assert any statute of limitations
as a bar to the enforcement of this Section or to any action brought to enforce
this Section. Further, Grantor hereby waives any right to pursue any claim or
action against Beneficiary arising under any Law, including any Environmental
Law, as such relate to Section 5.20(a)(i)-(iii) of this Agreement. This Section
5.20 shall not affect, impair or waive any rights or remedies of Beneficiary or
any obligations of Grantor with respect to Hazardous Materials created or
imposed by Environmental Laws (including Grantor's or Beneficiary's rights of
reimbursement or contribution under Environmental Laws). The remedies under this
Section 5.20 are cumulative and in addition to all remedies provided by law


(b)     Beneficiary shall notify Grantor promptly of any third party claim for
which it may seek indemnity. Failure by Beneficiary to so notify Grantor shall
not relieve Grantor of its obligations hereunder. Grantor may, subject to the
approval of Beneficiary (which approval shall not be unreasonably withheld)
defend the claim and the Beneficiary shall cooperate in the defense. Beneficiary
may have separate counsel and Grantor shall pay the reasonable fees and expenses
of such counsel. Grantor need not pay for any settlement made without its
consent, which consent shall not be unreasonably withheld.


5.21    Principal Place of Business. Grantor’s principal place of business is in
Teller County in the State of Colorado. Grantor does not do business under any
trade name except as previously disclosed in writing to Beneficiary. Grantor
will immediately notify Beneficiary in writing of any change in its place of
business or the adoption or change of any trade name or fictitious business name
by it, and will upon request of Beneficiary, execute any additional financing
statements or other certificates necessary to reflect any such adoption or
change in trade name or fictitious business name.


5.22    Environmental Agreement. Concurrently with the execution of the
Indenture and Notes Purchase Agreement, Grantor shall execute an instrument
entitled "First Lien Environmental Agreement" (which, together with all
amendments,





--------------------------------------------------------------------------------





modifications, extensions, renewals or restatements thereof, is referred to
herein as the "Environmental Agreement"). The obligations of Grantor under the
Environmental Agreement are not secured by this Deed of Trust.


5.23    Grantor Different From Obligor. As used in this Section, the term
"Obligor" shall mean each Person or entity obligated in any manner for or under
any of the Secured Obligations or obligated in any manner for or under any of
the obligations secured by the Secured Obligations or guarantying such
obligations secured by the Secured Obligations including, without limitation,
Borrower.


(a)    Representations and Warranties. Grantor represents and warrants to
Beneficiary that: (i) this Deed of Trust is executed at an Obligor’s request;
(ii) this Deed of Trust complies with all agreements between Grantor and any
Obligor regarding Grantor’s execution hereof; (iii) Beneficiary has made no
representation to Grantor as to the creditworthiness of any Obligor; and (iv)
Grantor has established adequate means of obtaining from each Obligor on a
continuing basis financial and other information pertaining to such Obligor’s
financial condition. Grantor agrees to keep adequately informed from such means
of any facts, events or circumstances which might in any way affect Grantor’s
risks hereunder. Grantor further agrees that Beneficiary shall have no
obligation to disclose to Grantor any information or material about any Obligor
which is acquired by Beneficiary in any manner. The liability of Grantor
hereunder shall be reinstated and revived, and the rights of Beneficiary shall
continue if and to the extent that for any reason any amount at any time paid on
account of any Secured Obligation is rescinded or must otherwise be restored by
Beneficiary, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Beneficiary in its reasonable discretion; provided however,
that if Beneficiary chooses to contest any such matter at the request of
Grantor, Grantor agrees to indemnify and hold Beneficiary harmless from and
against all costs and expenses, including reasonable attorneys’ fees, expended
or incurred by Beneficiary in connection therewith, including without
limitation, in any litigation with respect thereto.


(b)    Waivers.


(i)    Grantor waives any right to require Beneficiary to: (A) proceed against
any Obligor or any other Person; (B) marshal assets or proceed against or
exhaust any security held from any Obligor or any other Person; (C) give notice
of the terms, time and place of any public or private sale or other disposition
of personal property security held from any Obligor or any other Person;
(D) take any other action or pursue any other remedy in Beneficiary’s power; or
(E) make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by Beneficiary
as security for or which constitute in whole or in part the Secured Obligations,
or in connection with the creation of new or additional obligations.


(ii)    Grantor waives any defense to its obligations hereunder based upon or
arising by reason of: (A) any disability or other defense of any Obligor or any
other Person; (B) the cessation or limitation from any cause whatsoever, other
than payment in full, of any Secured Obligation; (C) any lack of authority of
any officer, director, partner, agent or any other Person acting or purporting
to act on behalf of any Obligor which is a corporation, partnership or other
type of entity, or any defect in the formation of any such Obligor; (D) the
application by any Obligor of the proceeds of any Secured Obligation for
purposes other than the purposes represented by any Obligor to, or intended or
understood by, Beneficiary or Grantor; (E) any act or omission by Beneficiary
which directly or indirectly results in or aids the discharge of any Obligor or
any portion of any Secured Obligation by operation of law or otherwise, or which
in any way impairs or suspends any rights or remedies of Beneficiary against any
Obligor; (F) any impairment of the value of any interest in any security for the
Secured Obligations or any portion thereof, including without limitation, the
failure to obtain or maintain perfection or recordation of any interest in any
such security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (G) any modification of any Secured Obligation, in any
form whatsoever, including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, any Secured Obligation or any portion thereof, including increase or
decrease of the rate of interest thereon; or (H) any requirement that
Beneficiary give any notice of acceptance of this Deed of Trust. Until all
Secured Obligations shall have been paid in full, Grantor shall not have any
right of subrogation, and Grantor waives any right to enforce any remedy which
Beneficiary now has or may hereafter have against any Obligor or any other
Person, and waives any benefit of, or any right to participate in, any security
now or hereafter held by Beneficiary. Grantor further waives all rights and
defenses it may have arising out of: (1) any election of remedies by
Beneficiary, even though that election of remedies, such as a non-judicial
foreclosure with respect to any security for any portion of the Secured
Obligations, destroys Grantor’s rights of subrogation or Grantor’s rights to
proceed against any Obligor for reimbursement; or (2) any loss of rights Grantor
may suffer by reason of any rights, powers or remedies of any Obligor in
connection with any anti-deficiency laws or any other laws limiting, qualifying
or discharging any Obligor’s obligations.


(iii)    If any of said waivers is determined to be contrary to any applicable
law or public policy, such waiver shall be effective to the extent permitted by
applicable law or public policy.





--------------------------------------------------------------------------------







ARTICLE VI. DEFAULT PROVISIONS


6.1     Rights and Remedies. At any time during the continuance of an Event of
Default, subject to Gaming Laws and Liquor Laws, Beneficiary shall have all
rights and remedies available at law or in equity, or as provided under the
Indenture including, without limitation, the following:


(a)     With respect to any Event of Default as defined in Section 6.01 of the
Indenture (other than any Event of Default referred to in Subsections 6.01(f) or
(g) of the Indenture), all sums secured hereby shall, at the option of
Beneficiary, and upon the giving of notice required by the Indenture, if any,
become immediately due and payable. With respect to any Event of Default
referred to in Subsections 6.01(f), or (g) of the Indenture, all sums secured
hereby shall automatically become due and payable without notice and without any
action on the part of Beneficiary;


(b)     With or without notice, and without releasing Grantor from any Secured
Obligation, and without becoming a mortgagee in possession, to cure any breach
or Event of Default of Grantor and, in connection therewith, to enter upon the
Subject Property and do such acts and things as Beneficiary deems necessary or
desirable to protect the security hereof, including, without limitation: (i) to
appear in and defend any action or proceeding purporting to affect the security
of this Deed of Trust or the rights or powers of Beneficiary under this Deed of
Trust; (ii) to pay, purchase, contest or compromise any encumbrance, charge,
lien or claim of lien which, in the sole judgment of Beneficiary, is or may be
senior in priority to this Deed of Trust, the judgment of Beneficiary being
conclusive as between the parties hereto; (iii) to obtain insurance; (iv) to pay
any premiums or charges with respect to insurance required to be carried under
this Deed of Trust; or (v) to employ counsel, accountants, contractors and other
appropriate Persons;


(c)     To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument in any manner provided by law for the
foreclosure of deeds of trust or mortgages on real property, including as a
mortgage or to obtain specific enforcement of the covenants of Grantor
hereunder, the power of sale (to the extent permitted by law), and to sell, as
an entirety or as separate lots or parcels, the Subject Property, and Grantor
agrees that such covenants shall be specifically enforceable by injunction or
any other appropriate equitable remedy and that for the purposes of any suit
brought under this subparagraph, Grantor waives the defense of laches and any
applicable statute of limitations;


(d)     Without regard to the value, adequacy or occupancy of the security for
the Secured Obligations, to apply to a court of competent jurisdiction for and
obtain the appointment of a receiver of the Subject Property to enter upon and
take possession of the Subject Property and to collect all Rents and apply the
same as the court may direct, and such receiver may be appointed by any court of
competent jurisdiction upon application by Beneficiary as a matter of strict
right and without regard to the adequacy of the security for the repayment of
the Secured Obligations, the existence of a declaration that the Secured
Obligations are immediately due and payable, or the filing of a notice of
default. Beneficiary may have a receiver appointed without notice to Grantor or
any third party, and Beneficiary may waive any requirement that the receiver
post a bond. The expenses, including receiver’s fees, attorneys’ fees and
expenses, costs and agent’s compensation, incurred pursuant to the powers herein
contained shall be secured by this Deed of Trust. The right to enter and take
possession of and to manage and operate the Subject Property and to collect all
Rents, whether by a receiver or otherwise, shall be cumulative to any other
right or remedy available to Beneficiary under this Deed of Trust or the Bond
Documents or otherwise available to Beneficiary and may be exercised
concurrently therewith or independently thereof.


(e)     To enter upon, possess, manage and operate the Subject Property or any
part thereof, to take and possess all documents, books, records, papers and
accounts of Grantor or the then owner of the Subject Property, to make,
terminate, enforce or modify Leases of the Subject Property upon such terms and
conditions as Beneficiary deems proper, to make repairs, alterations and
improvements to the Subject Property as necessary, in Beneficiary’s sole
judgment, to protect or enhance the security hereof;


(f)     Beneficiary may obtain a judicial decree foreclosing Grantor’s interest
in all or any part of the Subject Property;


(g)     To resort to and realize upon the security hereunder and any other
security now or later held by Beneficiary concurrently or successively and in
one or several consolidated or independent judicial actions and to apply the
proceeds received upon the Secured Obligations all in such order and manner as
Beneficiary determines in its sole discretion;


(h)    Upon sale of the Subject Property at any foreclosure sale, Beneficiary
may credit bid (as determined by Beneficiary in its sole and absolute
discretion) all or any portion of the Secured Obligations or its judgment in the
foreclosure action. Every right, power and remedy granted to Beneficiary in this
Deed of Trust shall be cumulative and not exclusive, and in





--------------------------------------------------------------------------------





addition to all rights, powers and remedies granted at law or in equity or by
statute, and each such right, power and remedy may be exercised from time to
time and as often and in such order as may be deemed expedient by Beneficiary,
and the exercise of any such right, power or remedy shall not be deemed a waiver
of the right to exercise, at the time or thereafter, any other right, power or
remedy.


(i)    To apply any sums then deposited or held in escrow or otherwise by or on
behalf of Beneficiary in accordance with the terms of the Indenture, this Deed
of Trust or any other Bond Document to secure payment of Secured Obligation
pursuant to the Indenture.


6.2     Public Trustee Foreclosure. (a) At any time at or after the occurrence
of an Event of Default (Beneficiary having declared the Secured Obligations to
be due and payable, as provided for in Section 2.1(a) hereof), Beneficiary may
elect to commence foreclosure proceedings by way of a trustee’s sale pursuant to
the provisions of Title 38, Article 38, Colorado Revised Statutes, 2016, as
amended, or in any other manner then permitted by law, four weeks’ public notice
having previously been given of the time and place of such sale by weekly
advertisement in a newspaper of general circulation in the county in which the
Subject Property is located, or upon such other notice as may then be required
by law.


(b)    If the Subject Property shall be sold by Trustee pursuant to the
provisions of this Section 6.2 or if this Deed of Trust shall be foreclosed by
appropriate proceedings in a court of competent jurisdiction as provided for
below, there shall be allocated and included as additional Secured Obligations,
together with interest at the Applicable Rate (as defined in the Indenture), all
expenses that may be paid or incurred by or on behalf of Beneficiary for the
fees and disbursements of attorneys and their staff, appraisers’ fees, outlays
for documentary and expert evidence, stenographers’ charges, publication costs
and costs (which may be estimates as to items to be expended after entry of the
decree) of procuring all such abstracts of title, title searches and
examination, title insurance policies and similar data and assurances with
respect to title, as Beneficiary may deem necessary either to prosecute such
suit or to evidence to bidders at the sales that may be had pursuant to such
proceedings the true conditions of the title to or the value of the Subject
Property. All reasonable expenditures and expenses of the nature in this Section
6.2 mentioned, and such expenses and fees as may be incurred in the protection
of the Subject Property and the maintenance of the lien of this Deed of Trust,
including without limitation the fees and disbursements of attorneys and their
staff employed by Beneficiary in any litigation or proceedings affecting this
Deed of Trust, the Notes or the Subject Property, or in preparation for the
commencement or defense of any proceeding or threatened suit or proceeding,
shall be immediately due and payable by Grantor, with interest thereon at the
Applicable Rate.


(c)    In case of an insured loss after judicial foreclosure or Trustee’s sale
proceedings have been instituted, the proceeds of any insurance policy or
policies, if not applied to rebuilding or restoring the buildings or
improvements, shall be used to pay the amount due upon the Secured Obligations.
In the event of judicial foreclosure or Trustee’s sale, Beneficiary or Trustee
is hereby authorized, without the consent of Grantor, to assign any and all
insurance policies to the purchaser at the sale, or to take such other steps as
Beneficiary or Trustee may deem advisable to cause the interest of such
purchaser to be protected by any of the said insurance policies.


(d)    The proceeds of foreclosure sale of the Subject Property shall be
distributed and applied in accordance with Section 6.02 of the Security
Agreement.


(e)    Beneficiary may bid and being the highest bidder therefore, become the
purchaser of any or all of the Subject Property at any trustee’s or foreclosure
sale hereunder and shall have the right to credit the amount of the bid upon the
amount of the Secured Obligations, in lieu of cash payment.


6.3     Application of Foreclosure Sale Proceeds and Other Sums. All sums
received by Beneficiary under Section 3.3 or Section 6.1, less all costs and
expenses incurred by Beneficiary or any receiver under Section 3.3 or
Section 6.1, including, without limitation, attorneys’ fees, shall be
distributed to the Persons legally entitled thereto for application to the
Secured Obligations each in accordance with the Indenture and Security
Agreement; provided, however, Beneficiary shall have no liability for funds not
actually received by Beneficiary.


6.4     Occupancy After Foreclosure. Any sale of the Subject Property or any
part thereof in accordance with Section 6.1 will divest all right, title and
interest of Grantor in and to the property sold. Subject to applicable law, any
purchaser at a foreclosure sale will receive immediate possession of the
property purchased. If Grantor retains possession of such property or any part
thereof subsequent to such sale, Grantor will be considered a tenant at
sufferance of the purchaser, and will, if Grantor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.







--------------------------------------------------------------------------------





6.5    No Cure or Waiver. Neither Beneficiary’s nor any receiver’s entry upon
and taking possession of all or any part of the Subject Property, nor any
collection of rents, issues, profits, insurance proceeds, condemnation proceeds
or damages, other security or proceeds of other security, or other sums, nor the
application of any collected sum to any Secured Obligation, nor the exercise or
failure to exercise of any other right or remedy by Beneficiary or any receiver
shall cure or waive any breach, Event of Default or notice of default under this
Deed of Trust, or nullify the effect of any notice of default or sale (unless
all Secured Obligations then due have been paid and performed and Grantor has
cured all other defaults), or impair the status of the security, or prejudice
Beneficiary in the exercise of any right or remedy, or be construed as an
affirmation by Beneficiary of any tenancy, lease or option or a subordination of
the lien of this Deed of Trust.


6.6     Payment of Costs, Expenses and Attorney’s Fees. Grantor agrees to pay to
Beneficiary immediately and without demand all costs and expenses incurred by
Beneficiary pursuant to Section 6.1 (including, without limitation, court costs
and reasonable attorneys’ fees, whether incurred in litigation or not) or as a
result of any dispute arising under, or enforcement of, this Deed of Trust (or
indemnities provided herein), with interest from the date of expenditure until
said sums have been paid at the rate of interest then applicable to the
principal balance of the Notes as specified therein.


6.7     Power to File Notices and Cure Defaults. During the continuance of an
Event of Default, Grantor hereby irrevocably appoints Beneficiary and its
successors and assigns, as its attorney‑in-fact, which agency is coupled with an
interest, (a) if Grantor fails to timely do so, to execute and/or record any
notices of completion, cessation of labor, or any other notices that Beneficiary
deems appropriate to protect Beneficiary’s interest, (b) upon the issuance of a
deed pursuant to the foreclosure of this Deed of Trust or the delivery of a deed
in lieu of foreclosure, to execute all instruments of assignment or further
assurance with respect to the Leases and Payments in favor of the grantee of any
such deed, as may be necessary or desirable for such purpose, (c) to prepare,
execute and file or record financing statements, continuation statements,
applications for registration and like papers necessary to create, perfect or
preserve Beneficiary’s security interests and rights in or to any of the
Collateral, and (d) during the continuance of an Event of Default, Beneficiary
may perform any obligation of Grantor hereunder; provided, however, that: (i)
Beneficiary as such attorney‑in‑fact shall only be accountable for such funds as
are actually received by Beneficiary; and (ii) Beneficiary shall not be liable
to Grantor or any other Person or entity for any failure to act under this
Section. Notwithstanding the foregoing, the foregoing appointment of Beneficiary
as attorney-in-fact is not intended to allow Beneficiary to confess judgment or
any other act prohibited by applicable law.


6.8    Reinstatement. This Deed of Trust shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
for liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Grantor’s property and assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Secured Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a "voidable preference," "fraudulent conveyance," or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.


ARTICLE VII. MISCELLANEOUS PROVISIONS


7.1     Additional Provisions. The Bond Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Bond Documents
grant further rights to Beneficiary and contain further agreements and
affirmative and negative covenants by Grantor which apply to this Deed of Trust
and to the Subject Property and Collateral and such further rights and
agreements are incorporated herein by this reference. In executing and
delivering this Deed of Trust or otherwise acting hereunder, the Beneficiary
shall enjoy all the rights, protections, indemnities and immunities granted to
it under the Indenture.


7.2     Merger. No merger shall occur as a result of Beneficiary’s acquiring any
other estate in, or any other lien on, the Subject Property unless Beneficiary
consents to a merger in writing.


7.3     Obligations of Grantor, Joint and Several. If more than one Person has
executed this Deed of Trust as "Grantor", the obligations of all such Persons
hereunder shall be joint and several.


7.4     WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
GRANTOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS DEED OF TRUST OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF BENEFICIARY IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT HEREOF.





--------------------------------------------------------------------------------







7.5     Waiver of Marshalling Rights. Grantor, for itself and for all parties
claiming through or under Grantor, and for all parties who may acquire a lien on
or interest in the Subject Property, hereby waives all rights to have the
Subject Property and/or any other property, including, without limitation, the
Collateral, which is now or later may be security for any Secured Obligation
("Other Property") marshalled upon any foreclosure of this Deed of Trust or on a
foreclosure of any other lien or security interest against any security for any
of the Secured Obligations. Beneficiary shall have the right to sell, and any
court in which foreclosure proceedings may be brought shall have the right to
order a sale of, the Subject Property and any or all of the Collateral or Other
Property as a whole or in separate parcels, in any order that Beneficiary may
designate.


7.6     Rules of Construction; Definitions. When the identity of the parties or
other circumstances make it appropriate, the masculine gender includes the
feminine and/or neuter, and the singular number includes the plural. The term
"Subject Property" means all and any part of the Subject Property and
"Collateral" means all and any part of the Collateral, and any interest in the
Subject Property and Collateral, respectively. Notwithstanding anything set
forth herein, Grantor agrees and acknowledges that each of Grantor and
Beneficiary has participated in the negotiation and drafting of this document,
and that this Deed of Trust shall not be interpreted or construed against or in
favor of any party by virtue of the identity, interest or affiliation of its
preparer. Capitalized terms not otherwise defined herein shall have the meaning
given such terms in the Indenture.


7.7     Successors in Interest. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto; provided, however, that this
Section 7.7 does not waive or modify the provisions of any applicable provision
in the Bond Documents regarding transfers of interest in the Subject Property or
the Grantor or any of Grantor’s Affiliates.


7.8     Execution In Counterparts. This Deed of Trust may be executed in any
number of counterparts, each of which, when executed and delivered to
Beneficiary, will be deemed to be an original and all of which, taken together,
will be deemed to be one and the same instrument.


7.9     Colorado Law. This Deed of Trust shall be governed by and construed in
accordance with the laws of the State of Colorado without regard to conflict of
law principles.


7.10    Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Grantor
or the Beneficiary under this Deed of Trust shall be in writing and faxed,
mailed, emailed or delivered at its respective facsimile number or address set
forth below. All such notices and communications shall be effective (i) when
sent by an overnight courier service of recognized standing, on the second
Business Day following the deposit with such service; (ii) when mailed,
first-class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (iii) when delivered by hand, upon delivery; and
(iv) when sent by facsimile transmission or e-mail, upon confirmation of
receipt.


Grantor:        FHR-Colorado LLC
c/o Full House Resorts, Inc.
One Summerlin
1980 Festival Plaza Dr., Suite 680
Las Vegas, Nevada 89135
Attention:    Daniel R. Lee
President and Chief Executive Officer
Tel. No. (702) 221-7800
Fax No. (702) 221-8101
E-mail: dleelv@me.com


With a Copy to:    Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street - Suite 2200
Denver, CO 80202
Attention: Mark Oveson
Tel. No. (303) 223-1127
Fax No. (303) 223-0927
E-mail: moveson@BHFS.com


Beneficiary:    Wilmington Trust, National Association
Global Capital Markets
50 S. 6th Street, Suite 1290





--------------------------------------------------------------------------------





Minneapolis, MN  55402
Attention: Lynn M. Steiner
Tel. No. (612) 217-5667
Fax No. (612) 217-5651
Email: lsteiner@wilmingtontrust.com
 
7.11    Request for Notice. Grantor hereby requests that a copy of any notice of
default and notice of sale be mailed to Grantor at the address set forth in 7.11
of this Deed of Trust.


7.12    Gaming. This Deed of Trust is subject to the Gaming Laws and Liquor
Laws. Without limiting the generality of the foregoing, such laws may limit
Beneficiary’s remedies and rights of entry. The parties hereto confirm that
Section 4.30 of the Indenture is applicable to this Deed of Trust and the other
Bond Documents.


7.13     Modifications. Grantor and Beneficiary may agree to change the interest
rate and/or the maturity date applicable to the Secured Obligations (to the
extent provided in the other Bond Documents), release collateral for the Secured
Obligations or, to the extent provided in the other Bond Documents, otherwise
alter any other term of the Bond Documents; none of such changes shall affect
the priority of the lien created by this Deed of Trust.


7.14     Evidence of Indebtedness. For purposes of this Deed of Trust, the
evidence of the Indebtedness secured hereby shall be a fully executed original
of the Indenture, such that, for example, the Indenture may be presented to
Trustee as evidence of the Indebtedness when seeking to foreclose on this Deed
of Trust or securing any partial or complete release of this Deed of Trust, and
Trustee shall accept a signed original of each of the Indenture as the original
evidence of indebtedness for such purposes.


7.15    Invalidity. The invalidity or unenforceability of any provision of this
Deed of Trust will not affect the validity or enforceability of any other
provision, and all other provisions will remain in full force and effect.


[Signatures on following page]
        





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as of the day and
year set forth above.


 
FHR-COLORADO LLC, a Nevada limited liability company


By:
Name:
Title:





STATE OF _________    )
) ss.
COUNTY OF _______    )


Before me, a Notary Public in and for the state and county above, personally
appeared ____________, the ___________ of _____________, who acknowledged
execution of the foregoing Deed of Trust.


WITNESS my hand and Notarial Seal this ______ day of February, 2018.


My commission expires:                
Resident of                  County.                            
NOTARY PUBLIC





--------------------------------------------------------------------------------







EXHIBIT "A"


LEGAL DESCRIPTION OF THE OWNED PROPERTY


Parcel One:


The surface only of: Lot 34R, Block 17,
Fremont, now known as Cripple Creek, (Exemption Plat recorded September 12, 1991
at Reception No. 0389288) County of Teller, State of Colorado


Parcel Two:


Lots 36, 37, 38, 39 and 40, Block 17,
Fremont, now known as Cripple Creek,
County of Teller, State of Colorado


Parcel Three:


Lot 1, Bronco Billy’s Subdivision, Filing No. 1, recorded August 28, 2008 at
Reception No. 520305, Surveyors Statement recorded June 30, 2009 at Reception
No. 627720
County of Teller,
State of Colorado


Parcel Four:


Lots 5, 6, 7 and 8 and Lots 55, 56, 57, 58, 59 and 60, Block 7, except the
easterly 65 feet of said Lots 57, 58, 59 and 60, First Addition to Cripple
Creek, Teller County, State of Colorado, together with the Easterly half of the
vacated alley adjacent to said Lots 5, 6, 7 and 8, and Westerly half of vacated
alley adjacent to said Lots 55 and 56, as shown in Ordinance No. 1987-3 recorded
March 8, 1991 in Book 547 at Page 327


And


The surface only of: The East 65 feet of Lots 57, 58, 59 and 60, Block 7, First
Addition to Cripple Creek, Teller County, State of Colorado, together with the
Westerly half of vacated alley adjacent to said Lots 55 and 56, as shown in
Ordinance No. 1987-3 recorded March 8, 1991 in Book 547 at Page 327


Parcel Five:


Intentionally Deleted


Parcel Six:


The South 25 feet of Lot 8, Block 16,
Fremont, now known as Cripple Creek,
County of Teller,
State of Colorado





--------------------------------------------------------------------------------







EXHIBIT A-1


LEGAL DESCRIPTION OF GROUND LEASED PROPERTY


Parcel Seven:


A Leasehold Estate created by Lease created by and between Cripple Creek
Development Co., a Colorado corporation and Blue Building Development, Inc., a
Wyoming corporation, as lessor and The Pioneer Group Inc., a Colorado
corporation, as lessee recorded February 2, 2015 at Reception No. 677136,
Assignment and Assumption Agreement (Brokley Ground Lease) as Recorded May13,
2016 at Reception No. 688123, upon and subject to all of the conditions therein
contained, leasing the following described property:


Parcel A:
Lots 29 and 30, Block 8,
Fremont (now Cripple Creek),
County of Teller, State of Colorado.


Parcel B:
Lots 31 through 34, Block 8,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel C:
Lots 35 and 36, Block 8,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel D:
Lots 8 and 9, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel E:
The West 12 1/2 feet of Lot 5 and all of Lot 6, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel F:
The North 46 feet of Lots 1, 2, and 3,
The North 46 feet of the East 8 feet of Lot 4,
The North 50 feet of the West 17 feet of Lot 4,
The North 50 feet of the East 12 1/2 feet of Lot 5,
Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel G:
The South 29 feet of the North 75 feet of Lots 1, 2, and 3;
The South 29 feet of the North 75 feet of the East 8 feet of Lot 4;
The South 25 feet of the North 75 feet of the West 17 feet of Lot 4;
The South 25 feet of the North 75 feet of the East 12 1/2 feet of Lot 5;
All in Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel H:
The South 50 feet of Lots 1 through 4, and
The South 50 feet of the East 12 1/2 feet of Lot 5,





--------------------------------------------------------------------------------





Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel I:
Lot 7, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel J:
Lot 10, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel K:
Lot 11, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel L:
Lot 12, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel M:
Lot 13, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel N:
Lot 21R, Block 16,
Fremont (now Cripple Creek), Amended February 27, 1992 in Plat Book L at Page
39,
County of Teller, State of Colorado


Parcel O:
Lot 17R, Block 16,
Fremont (now Cripple Creek) Replat No. 1, according to the Map recorded May 24,
1994 in Plat Book M at Page 65,
County of Teller, State of Colorado.




Parcel P:
Lot 25, Block 16,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel Eight


Lots 25 through 33, inclusive, Block 9,
Fremont (now Cripple Creek)
County of Teller, State of Colorado







--------------------------------------------------------------------------------





Document Prepared by and when recorded return to:
Indexing Instructions:
Shearman & Sterling LLP
To the Chancery Clerk of Hancock County, MS: The
599 Lexington Ave
real property described herein is situated in: See Exhibit
New York, New York 10022
B Attached
Attn: Lisa M. Brill, Esq.
 
Telephone: 212-848-4571
 



Reviewed for Compliance with Mississippi Law:
Baker Donelson Bearman Caldwell & Berkowitz, PC
One Eastover Center
100 Vision Drive, Suite 400
Jackson, MS 39211
Attn: Virginia Todd Weaver (MS Bar No. 10361)
Telephone: 601-969-4648    


Trustor:
Trustee:
Beneficiary:
Silver Slipper Casino Venture, LLC
First National Financial Title
Wilmington Trust, National
5000 Beach Boulevard
Services LLC
Association
Bay St. Louis, MS 39520
120 Interstate North Parkway
50 S. 6th Street, Suite 1290
Telephone: 702-221-7800
Building 100, Suite #108
Attn: Lynn M. Steiner
 
Atlanta, GA 30339
Telephone: 612-217-5651
 
Telephone: 770-330-0063
 
 
 
 



FIRST LIEN LEASEHOLD DEED OF TRUST, FIXTURE FILING AND SECURITY AGREEMENT WITH
ABSOLUTE ASSIGNMENT OF LEASES AND RENTS


from


Silver Slipper Casino Venture, LLC, Trustor


to


First National Financial Title Services LLC, Trustee, for the use and benefit of
Wilmington Trust, National Association, as Collateral Agent and Beneficiary


Dated February __, 2018













--------------------------------------------------------------------------------







This Deed of Trust contains, inter alia, obligations which may provide for:
(a)    a variable rate of interest;
(b)    a term loan and/or
(c)    future advances


The final maturity date of the obligations secured hereby is February 2, 2024







--------------------------------------------------------------------------------





THIS DEED OF TRUST SECURED A NOTE WHICH PROVIDES FOR A VARIABLE
INTEREST RATE


FIRST LIEN LEASEHOLD DEED OF TRUST, FIXTURE FILING AND SECURITY
AGREEMENT WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS


THE PARTIES TO THIS FIRST LIEN LEASEHOLD DEED OF TRUST, FIXTURE FILING AND
SECURITY AGREEMENT WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, ("Deed of
Trust"), made as of February __, 2018, are SILVER SLIPPER CASINO VENTURE LLC, a
Delaware limited liability company ("Trustor"), and First National Financial
Title Services LLC ("Trustee") for the benefit of Wilmington Trust, National
Association, as Collateral Agent ("Collateral Agent" or "Beneficiary"). Unless
otherwise defined herein, all capitalized terms used in this Deed of Trust shall
have the respective meanings assigned in the Indenture referred to below.


RECITALS
    
A.    As of the date hereof, Trustor has executed that certain Guaranty
Agreement for the benefit of Beneficiary (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. ("Borrower"), an
affiliate of Trustor, arising out of, among other things:


(i)    That certain Notes Purchase Agreement dated as of the date hereof,
executed by Borrower, the Guarantors, and the Purchasers party thereto from time
to time (the "Purchasers") (as supplemented, modified, amended, extended or
restated from time to time, the "Notes Purchase Agreement") pursuant to which,
among other things, the Borrower agrees to issue to the Purchasers Senior
Secured Notes due in 2024 in the maximum aggregate principal amount of One
Hundred Million Dollars ($100,000,000.00) (the "Notes");


(ii)    That certain Indenture dated as of the date hereof, executed by
Borrower, the Guarantors and Beneficiary (as supplemented, modified, amended,
extended or restated from time to time) pursuant to which Borrower has
authorized the issuance of the Notes (the "Indenture") to the registered holders
thereof (the "Noteholders" or "Holders");


(iii)    Those certain Notes executed by Borrower and payable to the order of
each of the Noteholders for the purpose of evidencing Borrower's obligation
(among other obligations) to repay amounts advanced under the Indenture,
together with accrued interest thereon; and


(iv)    The final maturity date of the obligations secured hereby is February 2,
2024.


NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained and in the other Bond Documents, the parties hereto hereby
agree as follows:


ARTICLE I. GRANTING CLAUSE


For the purposes of and upon the terms and conditions set forth in this Deed of
Trust, Trustor irrevocably grants, conveys and assigns to Trustee, in trust for
the benefit of Beneficiary with power of sale and right of entry and possession,
all that (i) right, title and interest in and to that certain Lease Agreement
With Option to Purchase between Cure Land Company, LLC and Trustor dated
November 17, 2004, a Memorandum of which was recorded in Book BB 298, page 287,
as amended by First Amendment to Lease with Option to Purchase, dated March 13,
2009, recorded in Book 2009, page 3448, as further amended by Second Amendment
to Lease with Option to Purchase, dated October 1, 2012, recorded in Book 2012,
page 9833 (as supplemented, modified, amended extended or restated from time to
time, the "Cure Casino Lease"); and (ii) all right, title and interest in and to
those certain Public Trust Tidelands Lease between the State of Mississippi and
Trustor, dated July 8, 2003, recorded in Deed Book BB 273, page 685 and Public
Trust Tidelands Lease between the State of Mississippi and Trustor dated
November 11, 2004, recorded in Deed Book BB 297, Page 614 (as supplemented,
modified, amended, extended or restated from time to time, the "Tidelands
Leases"), the property covered by the Cure Casino Lease and the Tidelands Leases
being located in the County of Hancock, State of Mississippi and, described on
Exhibit A attached hereto, together with all development rights or credits, air
rights, water, water rights and water stock related to the real property, and
all minerals, oil and gas, and other hydrocarbon substances in, on or under the
real property, and all appurtenances, easements, rights and rights of way
appurtenant or related thereto; all buildings, other improvements and fixtures
now or hereafter located on the real property, and including, but not limited
to, all apparatus, equipment, and appliances used in the operation or occupancy
of the real property, it being intended by the parties that all such items shall
be conclusively considered to be a part of the real property, whether or not
attached or affixed to the real property (the "Improvements"); all interest or
estate which Trustor may hereafter acquire in the property described above, and
all additions and accretions thereto; all present and future interest of Trustor
as





--------------------------------------------------------------------------------





lessor, licensor, franchisor, Trustor or similar party to any occupancy
agreement now or hereinafter related to the Improvements; all right, title and
interest of Trustor in any present or future awards or payments including any
right to receive the same; the Collateral (as defined in Section 4.1); and the
rents, issues, earnings, income and proceeds of any of the foregoing; (all of
the foregoing, whether now owned or hereafter acquired, being collectively
referred to as the "Subject Property"). The listing of specific rights or
property shall not be interpreted as a limit of general terms. The Subject
Property shall not include the Excluded Collateral (as defined in the Security
Agreement).


This Deed of Trust shall have priority at all times over any and all mechanics,
furnisher and materialmen's liens. No contract for labor or materials will be
let by Trustor except with the express stipulation that any mechanic's or
materialmen's liens resulting therefrom shall at all times be subordinate to the
lien of this Deed of Trust.


ARTICLE II. OBLIGATIONS SECURED


2.1     Obligations Secured. Trustor makes this grant and assignment for the
purpose of securing the following obligations (collectively, the "Obligations"):


(a)     All liabilities and obligations, howsoever arising, owed by the Trustor
to the Collateral Agent and Noteholders of every kind and description (whether
or not evidenced by the Notes or any note or instrument and whether or not for
the payment of money), direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, in each case, pursuant to the
terms of the Guaranty, this Deed of Trust or any of the other Bond Documents to
which the Trustor is a party; and;


(b)     All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation: (i)
modifications of the required principal payment dates or interest payment dates
or both, as the case may be, deferring or accelerating payment dates wholly or
partly; (ii) modifications, extensions or renewals at a different rate of
interest whether or not in the case of a note, the modification, extension or
renewal is evidenced by a new or additional promissory note or notes and (iii)
increases or decreases in the maximum amount of the Notes or any reallocation
between such facilities.


2.2    Future Advances. This Deed of Trust is governed by the Mississippi Code
of 1972, Sections 89-1-49 and 89-5-21 and secures future advances as provided in
such Sections. The maximum amount of principal secured hereby (including
disbursements that the Noteholders may, but shall not be obligated to, make
under this Deed of Trust, the Indenture, or any other document with respect
thereto) shall not exceed ONE HUNDRED MILLION DOLLARS ($100,000,000), which
amount shall not be reduced by (a) repayments from time to time of outstanding
amounts under the Notes or (b) repayments by Borrower from any funding source.
This Deed of Trust shall be valid and have priority to the extent of the maximum
amount secured hereby, over all subsequent liens and encumbrances, including
statutory liens, excepting solely taxes and assessments levied on the Subject
Property given priority by law.


2.3     Incorporation. All terms of the Obligations and the documents evidencing
such obligations are incorporated herein by this reference. All Persons who may
have or acquire an interest in the Subject Property shall be deemed to have
notice of the terms of the Obligations and to have notice, if provided therein,
that: (a) the Notes, the Indenture may permit borrowing, repayment and re
borrowing so that repayments shall not reduce the amounts of the Obligations;
and (b) the rate of interest on one or more Obligations may vary from time to
time.


2.4    Obligations. The term "Obligations" is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any) fees, expenses, indemnities,
late charges and loan fees at any time accruing or assessed on any of the
Obligations (and shall include interest that accrues after the commencement of
any bankruptcy or other insolvency proceeding by or against the Trustor, whether
or not allowed or allowable) and all the foregoing shall be part of the
Obligations.


ARTICLE III. ASSIGNMENT OF LEASES AND RENTS


3.1     Representations, Warranties and Covenants. Trustor represents, warrants
and covenants that: (a) there are no material space leases, licenses or other
occupancy agreements relating to the management, leasing or operation of the
Subject Property or any portion thereof other than those that have been
submitted to Beneficiary as of the date hereof ("Leases") in effect as of the
date hereof; and (b) no material Leases shall be entered into by Trustor that
would materially and adversely affect Beneficiary without Beneficiary's prior
written consent (acting in accordance with the written direction of the Required
Noteholders, as defined in the Indenture) unless otherwise permitted under the
Indenture. Trustor further hereby represents and





--------------------------------------------------------------------------------





warrants to Beneficiary and the Noteholders that the location of the new
swimming pool is as described and indicated on that certain survey dated as of
November 6, 2015 by Brown, Mitchell & Alexander, Inc.


3.2     Assignment. Other than the Excluded Collateral and subject to Gaming
Laws and Liquor Laws, Trustor hereby irrevocably assigns to Beneficiary all of
Trustor's right, title and interest in, to and under: (a) all Leases and all
other agreements of any kind relating to the use or occupancy of the Subject
Property or any portion thereof, whether now existing or entered into after the
date hereof; and (b) the rents, issues, deposits and profits of the Subject
Property, including, without limitation, all amounts payable and all rights and
benefits accruing to Trustor under the Leases ("Payments"). The term "Leases"
shall also include all guarantees of and security for the lessees' performance
thereunder, and all amendments, extensions, renewals or modifications thereto
which are permitted hereunder. This is a present and absolute assignment, not an
assignment for security purposes only, and Beneficiary's right to the Leases and
Payments is not contingent upon, and may be exercised without possession of, the
Subject Property. To the extent of any conflict of discrepancy between the terms
of this Article III and the Assignment of Entitlements, Contracts, Rents and
Revenues, the terms and conditions of the Assignment of Entitlements, Contracts,
Rents and Revenues shall control.


3.3     Grant of License. Beneficiary confers upon Trustor a revocable license
("License") to collect and retain the Payments as they become due and payable,
except during the existence of an Event of Default. Upon the occurrence of an
Event of Default, the License shall be automatically revoked and Beneficiary may
collect and apply the Payments pursuant to Section 6.4 without notice and
without taking possession of the Subject Property. Trustor hereby irrevocably
authorizes and directs the lessees under the Leases to rely upon and comply with
any notice or demand by Beneficiary for the payment to Beneficiary of any rental
or other sums which may at any time become due under the Leases, or for the
performance of any of the lessees' undertakings under the Leases, and the
lessees shall have no right or duty to inquire as to whether any Event of
Default has actually occurred or is then existing hereunder. Trustor hereby
relieves the lessees from any liability to Trustor by reason of relying upon and
complying with any such notice or demand by Beneficiary.


3.4     Effect of Assignment. The foregoing irrevocable assignment shall not
cause Beneficiary to be: (a) a mortgagee in possession; (b) responsible or
liable for the control, care, management or repair of the Subject Property or
for performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases; or (c)
responsible or liable for any waste committed on the Subject Property by the
lessees under any of the Leases or any other parties; for any dangerous or
defective condition of the Subject Property; or for any negligence in the
management, upkeep, repair or control of the Subject Property resulting in loss
or injury or death to any lessee, licensee, employee, invitee or other Person.
Beneficiary and Trustee shall not directly or indirectly be liable to Trustor or
any other Person as a consequence of: (i) the exercise or failure to exercise
any of the rights, remedies or powers granted to Beneficiary or Trustee, or any
of their respective employees, agents, contractors or subcontractors hereunder;
or (ii) the failure or refusal of Beneficiary to perform or discharge any
obligation, duty or liability of Trustor arising under the Leases.


3.5     Covenants. Trustor covenants and agrees at Trustor's sole cost and
expense to: (a) perform the obligations of lessor contained in the Leases and
enforce performance by the lessees of the obligations of the lessees contained
in the Leases; to the extent commercially reasonable (b) give Beneficiary prompt
written notice of any known material default which occurs with respect to any of
the Leases, whether the default be that of the lessee or of the lessor; (c)
exercise Trustor's commercially reasonable efforts to keep all portions of the
Subject Property that are capable of being leased at all times at rentals not
less than the fair market rental value; (d) deliver to Beneficiary fully
executed, counterpart original(s) of each and every Lease if requested to do so;
(e) promptly pay, when due and payable, the rent and other charges payable
pursuant to the Leases; (f) execute and record such additional assignments of
any Lease or specific subordinations (or subordination, attornment and
non-disturbance agreements executed by the lessor and lessee) of any Lease to
the Deed of Trust, in form acceptable to Beneficiary, as Beneficiary may
request. Trustor shall not, without Beneficiary's prior written consent (acting
in accordance with the written direction of the Required Noteholders), unless
otherwise permitted by any provision of the Indenture: (i) enter into any Leases
after the date of this Deed of Trust; (ii) execute any other assignment relating
to any of the Leases; (iii) discount any rent or other sums due under the Leases
other than in the ordinary course of business, or collect the same in advance,
other than to collect rent one (1) month in advance of the time when it becomes
due; (iv) terminate, materially modify or amend any of the terms of the Leases
or in any manner release or discharge the lessees from any material obligations
thereunder; (v) consent to any assignment or subletting by any lessee; or (vi)
subordinate or agree to subordinate any of the Leases to any other mortgage,
deed of trust, or encumbrance. Any such attempted action in violation of the
provisions of this Section 3.5 shall be null and void. If any of the Leases
shall be terminated prior to the natural expiration of its term due to default
by Trustor or any tenant thereunder, and if, pursuant to the provisions of the
Lease, Beneficiary or its designee shall acquire from the lessor a new lease of
the leasehold premises, Trustor covenants and agrees that it shall have no
right, title or interest in or to such new lease or the leasehold estate created
thereby, or renewal privileges therein contained. If the Lease shall be rejected
or disaffirmed by the lessor thereunder (or by any receiver, trustee, custodian
or other party who succeeds to the rights of such lessor) pursuant to the
Bankruptcy Code (as hereinafter defined) or similar or successor law or right,
Trustor covenants that it will not elect to treat the





--------------------------------------------------------------------------------





Lease as terminated under 11 U.S.C. ß 365(h) or any similar or successor law or
right. Upon the occurrence and during the continuance of an Event of Default,
Beneficiary shall have the sole and exclusive right to make or refrain from
making any such election, and Trustor agrees that any such election, if made by
Trustor other than in accordance with this subsection, shall be void and of no
force or effect.


3.6     Estoppel Certificates. Within fifteen (15) days after written request by
Beneficiary, Trustor shall deliver to Beneficiary and to any party designated by
Beneficiary estoppel certificates executed by Trustor and by each of the
lessees, in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee's most recent payment of rent; (c) that, to Trustor's knowledge,
there are no defenses or offsets outstanding, or stating those claimed by
Trustor or lessees under the foregoing assignment or the Leases, as the case may
be; and (d) any other information reasonably requested by Beneficiary.


3.7    Perfection Upon Recordation. Trustor acknowledges that it has taken all
actions necessary to obtain, and that upon recordation of this Deed of Trust
Beneficiary shall have, to the extent permitted under applicable law, a valid
and fully perfected, first priority, present assignment of the Rents arising out
of the Leases and all security for such Leases in favor of Beneficiary. Trustor
acknowledges and agrees that upon recordation of this Deed of Trust Trustee's
and Beneficiary's interest in the Rents shall be deemed to be fully perfected,
"choate" and enforced as to Trustor and to the extent permitted under applicable
law, all third parties, including, without limitation, any subsequently
appointed trustee in any case under Title 11 of the United States Code (the
"Bankruptcy Code"), without the necessity of commencing a foreclosure action
with respect to this Deed of Trust, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.


ARTICLE IV. SECURITY AGREEMENT AND FIXTURE FILING


4.1    Security Interest. As security for the full, prompt, complete and final
payment when due (whether at stated maturity, by acceleration or otherwise) and
prompt performance of all the Obligations, Trustor, subject to Gaming Laws and
Liquor Laws, hereby grants, assigns, conveys, mortgages, pledges, hypothecates
and transfers to Beneficiary, for itself and for the benefit of the Noteholders,
a security interest in and to all of Trustor's right, title and interest in, to
and under each of the following (all of such interest of Trustor being
hereinafter collectively called the "Collateral"), but excluding the Excluded
Collateral:


All of the Trustor's personal property now or hereafter acquired, including
without limitation all goods, building and other materials, supplies, inventory,
work in process, equipment, machinery, fixtures, furniture, furnishings, signs
and other personal property and embedded software included therein and
supporting information, wherever situated, which are or are to be incorporated
into, used in connection with, or appropriated for use on (i) the real property
described on Exhibit A attached hereto and incorporated by reference herein (to
the extent the same are not effectively made a part of the real property
pursuant to Article I above) or (ii) the Improvements (which real property and
Improvements are collectively referred to herein as the Subject Property);
together with all rents, issues, deposits and profits of the Subject Property
and security deposits derived from the Subject Property (to the extent, if any,
they are not subject to Article III); all sales contracts or agreements for the
sale of the Subject Property or any portion thereof now or hereafter entered
into (subject to any limitations on Trustor's ability to enter into the same as
set forth in the Indenture); all inventory, accounts, cash receipts, deposit
accounts, accounts receivable, contract rights, licenses, agreements, all
construction, service, engineering, consulting, management, leasing,
architectural, and other similar contracts concerning the design, construction,
management, operation, occupancy and/or use of the Subject Property, together
with any and all architectural drawings, plans, specifications, site plans,
surveys, soil tests, appraisals, engineering reports and similar materials
relating to all or any portion of the Subject Property and all warranties and
guaranties relating to any and all of the foregoing or otherwise relating to the
Subject Property, general intangibles, payment intangibles, software, chattel
paper (whether electronic or tangible), instruments, documents, promissory
notes, drafts, letters of credit, letter of credit rights, supporting
obligations, insurance policies, insurance and condemnation awards and proceeds,
proceeds of the sale of promissory notes, any other rights to the payment of
money, trade names, trademarks and service marks arising from or related to the
ownership, management, leasing, operation, sale or disposition of the Subject
Property or any business now or hereafter conducted thereon by Trustor; all
development rights and credits and any and all permits, consents, approvals,
licenses, authorizations and other rights granted by, given by or obtained from,
any governmental entity with respect to the Subject Property; all water and
water rights, wells and well rights, canals and canal rights, ditches and ditch
rights, springs and spring rights, and reservoirs and reservoir rights
appurtenant to or associated with the Subject Property, whether decreed or
undecreed, tributary, non-tributary or not non-tributary, surface or underground
or appropriated or unappropriated, and all shares of stock in water, ditch,
lateral and canal companies, well permits and all other evidences of any of such
rights; all deposits or other security now or hereafter made with or given to
utility companies by Trustor with respect to the Subject Property; all advance
payments of insurance premiums made by Trustor with respect to the Subject
Property; all guaranties, warranties or indemnities related to the Subject
Property; all plans, drawings, reports, and specifications relating to the
Subject Property; all loan funds





--------------------------------------------------------------------------------





held by Beneficiary, whether or not disbursed; all funds deposited with
Beneficiary pursuant to the Bond Documents; all reserves, deferred payments,
deposits, accounts, refunds, cost savings and payments of any kind related to
the Subject Property or any portion thereof; together with all replacements and
proceeds of, and additions and accessions to, any of the foregoing; together
with all books, records and files relating to any of the foregoing.


As to all of the above described personal property which is or which hereafter
becomes a "fixture" under applicable law, this Deed of Trust constitutes a
fixture filing under the Uniform Commercial Code as enacted in Mississippi
Uniform Commercial Code Sections 9-334 and P-502, as amended or recodified from
time to time ("UCC"). All terms defined in the UCC shall have the respective
meanings given to those terms in the UCC.


Nothing in this Article IV shall be deemed to limit the security interest
granted by Trustor pursuant to the Security Agreement; the security interest
granted by Trustor pursuant to this Deed of Trust is in addition to any other
security interest granted by Trustor pursuant to the other Security Documents,
and there shall be no merger of any lien hereunder with any security interest
created by any other Bond Document.


4.2    Representations and Warranties. Trustor hereby represents and warrants to
Beneficiary and the Noteholders that, as of the date hereof: (a) Trustor has, or
will have, good title to the Collateral; (b) Trustor has not encumbered the
Collateral to anyone other than Beneficiary, and no financing statement covering
any of the Collateral has been delivered to any Person or entity other than
Beneficiary except such financing statements that are released as of the date
hereof; (c) Trustor's principal place of business is located at the address
shown in Section 7.11; and (d) Trustor's legal name is exactly as set forth on
the first page of this Deed of Trust and all of Trustor's organizational
documents or agreements delivered to Beneficiary are complete and accurate in
every material respect.


4.3    Further Assurances. Trustor agrees: (a) to execute and deliver such
documents necessary to create, perfect and continue the security interests
contemplated hereby to the extent the same may be perfected by filing; (b) to
cooperate with Beneficiary in perfecting all security interests granted herein
and in obtaining such agreements from third parties reasonably necessary or
proper, in connection with the preservation, perfection or enforcement of any of
its rights hereunder (including, without limitation, control agreements with
respect to accounts not at Wilmington Trust, N.A. or its affiliates); and (c)
that Beneficiary is authorized (but not obligated) to file financing statements
in the name of Trustor to perfect Beneficiary's security interest in Collateral.


4.4    Rights of Beneficiary. Except as limited by Gaming Laws and Liquor Laws
or Trustor's approved system of internal controls governing mandatory count
procedures and the persons who may participate therein, in addition to
Beneficiary's rights as a "Secured Party" under the UCC, Beneficiary may, but
shall not be obligated to, during the continuance of an Event of Default, at any
time without notice and at the expense of Trustor: (a) give notice to any Person
of Beneficiary's rights hereunder and enforce such rights at law or in equity;
(b) insure, protect, defend and preserve the Collateral or any rights or
interests of Beneficiary therein; (c) inspect the Collateral, including all
books and records of the Trustor located on the Subject Property, and conduct
such environmental and engineering studies as Beneficiary may require, provided
that such inspection and studies shall not materially interfere with the
operation of the Subject Property; and (d) endorse, collect and receive any
right to payment of money owing to Trustor under or from the Collateral


4.5    Rights of Beneficiary on Default. Subject to Gaming Laws and Liquor Laws,
during the continuance of an Event of Default, then in addition to all of
Beneficiary's rights as a "Secured Party" under the UCC or otherwise at law:


(a)    Beneficiary may: (i) upon written notice, require Trustor to assemble any
or all of the Collateral and make it available to Beneficiary at a place
designated by Beneficiary; (ii) without prior notice, enter upon the Subject
Property or other place where any of the Collateral may be located and take
exclusive possession of, collect, sell, lease, license and dispose of any or all
of the Collateral, and store the same at locations acceptable to Beneficiary at
Trustor's expense; (iii) sell, assign and deliver at any place or in any lawful
manner all or any part of the Collateral and bid and become purchaser at any
such sales;


(b)    Beneficiary may, for the account of Trustor and at Trustor's expense: (i)
operate, use, consume, sell, lease, license or dispose of the Collateral as
Beneficiary deems appropriate for the purpose of performing any or all of the
Obligations; (ii) enter into any agreement, compromise, or settlement, including
insurance claims, which Beneficiary may reasonably deem desirable or proper with
respect to any of the Collateral; and (iii) endorse and deliver evidences of
title for, and receive, enforce and collect by legal action or otherwise, all
indebtedness and obligations now or hereafter owing to Trustor in connection
with or on account of any or all of the Collateral; and







--------------------------------------------------------------------------------





(c)    In disposing of Collateral hereunder, Beneficiary may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral may be applied by Beneficiary to the payment
of expenses incurred by Beneficiary in connection with the foregoing including
attorneys' fees, costs and expenses, and the balance of such proceeds may be
applied by Beneficiary toward the payment of the Obligations in such order of
application as Beneficiary may from time to time elect.


4.6    Power of Attorney. Trustor hereby irrevocably appoints Beneficiary as
Trustor's attorney in fact (such agency being coupled with an interest), and as
such attorney in fact Beneficiary may, without the obligation to do so, in
Beneficiary's name, or in the name of Trustor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Beneficiary's security interests and rights in or to any of the Collateral, and,
during the continuance of an Event of Default, take any other action required of
Trustor; provided, however, that Beneficiary as such attorney in fact shall be
accountable only for such funds as are actually received by Beneficiary.


4.7    Possession and Use of Collateral. Except as otherwise provided in this
Section or the other Bond Documents, so long as no Default or Event of Default
exists, Trustor may possess, use, move, transfer or dispose of any of the
Collateral in the ordinary course of Trustor's business and in accordance with
the Bond Documents.


ARTICLE V. RIGHTS AND DUTIES OF THE PARTIES


5.1     Title. (a) Subject to Gaming Laws and Liquor Laws, Trustor represents
and warrants that Trustor lawfully holds and possesses leasehold title to the
portion of the Subject Property without limitation on the right to encumber, and
that this Deed of Trust is a first priority lien on the Subject Property,
subject only to the Permitted Liens (as defined in the Indenture). Neither
Trustor, nor any Affiliate of Trustor, has any interest in any real property,
not encumbered hereby, which is utilized in any material manner in connection
with the use and/or operation of the Subject Property or which is necessary and
required for the use and operation of the Subject Property. Notwithstanding
anything contained in this Deed of Trust or any of the other Bond Documents to
the contrary, with respect to the Tidelands Lease dated November 11, 2004 (the
"2004 Tidelands Lease"), (i) Trustor shall not be deemed to have made any
representations or warranties, including, without limitation, with respect to
the existence, validity or enforceability of the 2004 Tidelands Lease; and (ii)
Trustor shall have no obligation to keep or maintain the 2004 Tidelands Lease in
force and effect, and no amendment or termination of the 2004 Tidelands Lease
shall result in a default or Event of Default under this Deed of Trust or any
other Bond Document.


(b)    Trustor will fully perform and comply with all material covenants,
warranties and obligations imposed upon or assumed by it under the Leases and
will keep the Leases constantly in full force and effect. Trustor will not
assign, amend, modify, supplement, restate or terminate (or agree to any such
action) any of the Leases without the prior written consent of Beneficiary.
Trustor will give Beneficiary prompt notice in writing of any default by either
party under any of the Leases, or the receipt by Trustor of any notice of
default from the landlord of any of the Leases by providing to Beneficiary a
photostatic copy of any such notice received by Trustor from said landlord. Such
notice shall be given without regard to the fact that Beneficiary may be
entitled to such notice directly from the landlord. Beneficiary may, but shall
not be obligated to, take any action Beneficiary deems necessary or desirable to
cure any default by Trustor under the Leases.


5.2     Taxes and Assessments. Subject to Trustor's right to contest payment of
taxes in accordance with law, Trustor shall pay prior to delinquency all taxes,
assessments, levies and charges imposed by any public or quasi public authority
or utility company which are or which may become a lien upon or cause a loss in
value of the Subject Property or any interest therein. Trustor shall also pay
prior to delinquency all taxes, assessments, levies and charges imposed by any
public authority upon Beneficiary by reason of its interest in any Secured
Obligation or in the Subject Property, or by reason of any payment made to
Beneficiary pursuant to any Secured Obligation; provided, however, Trustor shall
have no obligation to pay taxes which may be imposed from time to time upon
Beneficiary and which are measured by and imposed upon Beneficiary's net income.


5.3     Tax and Insurance Impounds. Upon an Event of Default, at Beneficiary's
option and upon its demand, Trustor shall, until all Obligations have been paid
in full, pay to Beneficiary monthly, annually or as otherwise directed by
Beneficiary an amount reasonably estimated by Beneficiary to be equal to: (a)
all taxes, assessments and levies imposed by any public or quasi-public
authority or utility company which are or may become a lien upon the Subject
Property or Collateral and will become due for the tax year during which such
payment is so directed; and (b) premiums for fire, other hazard and mortgage
insurance required or requested pursuant to the Bond Documents when same are
next due. If Beneficiary reasonably determines that any amounts paid by Trustor
are insufficient for the payment in full of such taxes, assessments, levies
and/or insurance premiums, Beneficiary shall notify Trustor of the increased
amounts required to pay all amounts due, whereupon Trustor shall pay to
Beneficiary within thirty (30) days thereafter the additional amount as stated
in Beneficiary's notice. All





--------------------------------------------------------------------------------





sums so paid shall not bear interest, except to the extent and in any minimum
amount required by law; and Beneficiary shall, unless Trustor is otherwise in
default hereunder or under any Obligation, apply said funds to the payment of,
or at the sole option of Beneficiary release said funds to Trustor for the
application to and payment of, such sums, taxes, assessments, levies, charges,
and insurance premiums. During the continuance of an Event of Default,
Beneficiary may apply all or any part of said sums to any Obligation and/or to
cure such Event of Default, in which event Trustor shall be required to restore
all amounts so applied, as well as to cure any other events or conditions of
Event of Default not cured by such application. Upon assignment of this Deed of
Trust, Beneficiary shall have the right to assign all amounts collected and in
its possession to its assignee whereupon Beneficiary shall be released from all
liability with respect thereto. Within ninety-five (95) days following full
repayment of the Obligations (other than full repayment of the Obligations as a
consequence of a foreclosure or conveyance in lieu of foreclosure of the liens
and security interests securing the Obligations) or at such earlier time as
Beneficiary may elect, the balance of all amounts collected and in Beneficiary's
possession shall be paid to Trustor or the Persons otherwise legally entitled
thereto at the written direction of the Trustor.


5.4     Performance of Obligations. Trustor shall promptly pay and perform each
Obligation when due.


5.5     Liens, Encumbrances and Charges. Trustor shall immediately discharge any
lien not approved by Beneficiary in writing that has or may attain priority over
this Deed of Trust. Trustor shall pay prior to delinquency all obligations
secured by or reducible to liens and encumbrances which shall now or hereafter
encumber or appear to encumber all or any part of the Subject Property or any
interest therein, whether senior or subordinate hereto.


5.6     Damages; Insurance and Condemnation Proceeds. The following (whether now
existing or hereafter arising) are all absolutely and irrevocably assigned by
Trustor to Beneficiary and, at the request of Beneficiary, shall be paid
directly to Beneficiary in accordance with Section 3.10(d)(III) of the
Indenture: (i) all awards of damages and all other compensation payable directly
or indirectly by reason of a condemnation or proposed condemnation for public or
private use affecting all or any part of, or any interest in, the Subject
Property or Collateral; (ii) all other claims and awards for damages to, or
decrease in value of, all or any part of, or any interest in, the Subject
Property or Collateral; (iii) all proceeds of any insurance policies payable by
reason of loss sustained to all or any part of the Subject Property or
Collateral; and (iv) all interest which may accrue on any of the foregoing.
Subject to applicable law, and without regard to any requirement contained in
Section 5.7(d) of this Deed of Trust, Beneficiary may at its discretion apply
all or any of the proceeds it receives to its expenses in settling, prosecuting
or defending any claim and may apply the balance to the Obligations in such
order and amounts as Beneficiary in its sole discretion may choose, and/or
Beneficiary may release all or any part of the proceeds to Trustor to repair or
rebuild, subject to any reasonable conditions Beneficiary may impose, subject to
restrictions contained in the Indenture. Beneficiary may, but shall not be
obligated to (at Trustor's expense) commence, appear in, defend or prosecute any
assigned claim or action and may adjust, compromise, settle and collect all
claims and awards assigned to Beneficiary; provided, however, in no event shall
Beneficiary or any of its officers, directors, employees, agents, advisors or
representatives be responsible for any failure to collect any claim or award,
regardless of the cause of the failure, including, without limitation, any
malfeasance or nonfeasance by Beneficiary or its employees or agents.


5.7     Maintenance and Preservation of the Subject Property. Subject to the
provisions of the Indenture, Trustor covenants: (a) to insure the Subject
Property and Collateral against such risks as provided in the Indenture and to
provide evidence of such insurance to Beneficiary, and to comply with the
requirements of any insurance companies insuring the Subject Property and
Collateral, all in accordance with Section 4.23 of the Indenture; (b) to keep
the Subject Property in good condition and repair, ordinary wear and tear
excepted; (c) not to remove or demolish the Subject Property or Collateral or
any part thereof, not to alter, restore or add to the Subject Property or
Collateral in a way that would materially and adversely affect the Subject
Property or Collateral, and not to initiate or acquiesce in any change in any
zoning or other land classification which materially and adversely affects the
Subject Property or Collateral without Beneficiary's prior written consent
(acting in accordance with the written direction of the Required Noteholders),
unless otherwise provided in the Indenture; (d) to complete or restore promptly
and in good and workmanlike manner the Subject Property and Collateral, or any
part thereof which may be damaged or destroyed, without regard to whether
Beneficiary elects to require that insurance proceeds to be used to reduce the
Obligations as provided in Section 5.6 of this Deed of Trust; (e) to comply with
all laws, ordinances, regulations and standards, and all covenants, conditions,
restrictions and equitable servitudes, whether public or private, of every kind
and character which affect the Subject Property or Collateral and pertain to
acts committed or conditions existing thereon, including, without limitation,
any work, alteration, improvement or demolition mandated by such laws, covenants
or requirements, noncompliance with which could reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect; (f) not to commit
or permit waste of the Subject Property or Collateral; (g) to maintain the Cure
Casino Lease and Tidelands Leases in full force and effect at all times; (h) to
give Beneficiary prompt notice in writing of any default by either party under
the Cure Lease and/or Tidelands Leases; and (j) to do all other acts which from
the character or use of the Subject Property and Collateral may be reasonably
necessary to maintain and preserve its value.







--------------------------------------------------------------------------------





5.8     Defense and Notice of Losses, Claims and Actions. To the extent
commercially reasonable, at Trustor's sole expense, Trustor shall protect,
preserve and defend the Subject Property and title to and right of possession of
the Subject Property and Collateral, the security hereof and the rights and
powers of Beneficiary hereunder against all adverse claims. Trustor shall give
Beneficiary prompt notice in writing of the assertion of any material claim, of
the filing of any action or proceeding, of the occurrence of any damage to the
Subject Property and Collateral, and of any default under the Leases, and of any
condemnation offer or action.


5.9     Acceptance of Trust; Powers and Duties of Trustee.


(a)    Trustee accepts this trust when this Deed of Trust is recorded. From time
to time upon written request of Beneficiary and presentation of this Deed of
Trust or a certified copy thereof for endorsement, and without affecting the
personal liability of any Person for payment of any indebtedness or performance
of any obligations secured hereby, Trustee may, without liability therefor and
without notice: (a) reconvey all or any part of the Subject Property and
Collateral; (b) consent to the making of any. map or plat thereof; and (c) join
in any grant of easement thereon, any declaration of covenants and restrictions,
or any extension agreement or any agreement subordinating the lien or charge of
this Deed of Trust. Except as may be required by applicable law, Trustee or
Beneficiary may from time to time apply to any court of competent jurisdiction
for aid and direction in the execution of the trust hereunder and the
enforcement of the rights and remedies available hereunder, and may obtain
orders or decrees directing or confirming or approving acts in the execution of
said trust and the enforcement of said remedies. Trustee has no obligation to
notify any party of any pending sale or any action or proceeding, including,
without limitation, actions in which Trustor, Beneficiary or Trustee shall be a
party unless held or commenced and maintained by Trustee under this Deed of
Trust. Trustee shall not be obligated to perform any act required of it
hereunder unless the performance of the act is requested in writing and Trustee
is reasonably indemnified and held harmless against loss, cost or expense.


(b)    Trustee shall not be required to take any action toward the execution and
enforcement of the trust hereby created or to institute, appear in, or defend
any action, suit, or other proceeding in connection therewith where, in its
opinion, such action would be likely to involve it in expense or liability,
unless requested so to do by a written instrument signed by Beneficiary and, if
Trustee so requests, unless Trustee is tendered security and indemnity
satisfactory to Trustee against any and all cost, expense, and liability arising
therefrom. Trustee shall not be responsible for the execution, acknowledgment,
or validity of the Bond Documents, or for the proper authorization thereof, or
for the sufficiency of the lien and security interest purported to be created
hereby, and Trustee makes no representation in respect thereof or in respect of
the rights, remedies, and recourses of Beneficiary.


(c)    With the approval of Beneficiary, Trustee shall have the right to take
any and all of the following actions: (i) to select, employ, and advise with
counsel (who may be, but need not be, counsel for- Beneficiary) upon any matters
arising hereunder, including the preparation, execution, and interpretation of
the Bond Documents, and shall be fully protected in relying as to legal matters
on the advice of counsel, (ii) to execute any of the trusts and powers hereof
and to perform any duty hereunder either directly or through its agents or
attorneys, (iii) to select and employ, in and about the execution of its duties
hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee's gross
negligence or bad faith, and (iv) any and all other lawful action as Beneficiary
may instruct Trustee to take to protect or enforce Beneficiary's rights
hereunder. Trustee shall not be personally liable in case of entry by Trustee,
or anyone entering by virtue of the powers herein granted to Trustee, upon the
Subject Property for debts contracted for or liability or damages incurred in
the management or operation of the Subject Property. Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for expenses incurred by Trustee in the performance of Trustee's
duties hereunder and to reasonable compensation for such of Trustee's services
hereunder as shall be rendered. TRUSTOR WILL, FROM TIME TO TIME, PAY THE
COMPENSATION DUE TO TRUSTEE HEREUNDER AND REIMBURSE TRUSTEE FOR, AND INDEMNIFY
AND HOLD HARMLESS TRUSTEE AGAINST, ANY AND ALL LIABILITY. AND EXPENSES WHICH MAY
BE INCURRED BY TRUSTEE IN THE PERFORMANCE OF TRUSTEE'S DUTIES; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 5.9(c) SHALL OBLIGATE TRUSTOR TO
INDEMNIFY AND HOLD HARMLESS TRUSTEE AGAINST ANY LIABILITIES .OR EXPENSES TO THE
EXTENT ARISING OUT OF GROSS NEGLIGENCE OR WILLFUL OR RECKLESS MISCONDUCT OF
TRUSTEE AS DETERMINED BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION.


(d)    All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the





--------------------------------------------------------------------------------





extent required by applicable law) and Trustee shall be under no liability for
interest on any moneys received by Trustee hereunder.


(e)    Should any deed, conveyance, or instrument of any nature be required from
Trustor by any Trustee or substitute Trustee to more fully and certainly vest in
and confirm to
the Trustee or substitute Trustee such estates, rights, powers, and duties,
then, upon request by
the Trustee or substitute Trustee, any and all such deeds, conveyances and
instruments shall be
made, executed, acknowledged, and delivered and shall be caused to, be recorded
and/or filed by Trustor.


(f)    By accepting or approving anything required to be observed, performed, or
fulfilled or to be given to Trustee pursuant to the Bond Documents, including
without limitation, any deed, conveyance, instrument, officer's certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal, or insurance policy, Trustee shall not be deemed to have ,
warranted, consented to, or affirmed the sufficiency, legality, effectiveness,
or legal effect of the same, or of any term, provision, or condition thereof,
and such acceptance or approval thereof shall not be or constitute any warranty
or affirmation with respect thereto by Trustee.


5.10     Compensation; Exculpation; Indemnification.


(a)    Trustor shall pay Trustee's and Beneficiary's fees and reimburse for
reasonable expenses in the administration of this trust, including attorneys'
fees and expenses, Trustor shall pay to Beneficiary reasonable compensation for
services rendered concerning this Deed of Trust, including without limitation
any statement of amounts owing under any Obligation. Beneficiary shall not
directly or indirectly be liable to Trustor or any other Person as a consequence
of (i) the exercise of the rights, remedies or powers granted to Beneficiary in
this Deed of Trust except to the extent determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from
Beneficiary's gross negligence or willful misconduct, (ii) the failure or
refusal of Beneficiary to perform or discharge any obligation or liability of
Trustor under any agreement related to the Subject Property or Collateral or
under this Deed of Trust; or (iii) any loss sustained by Trustor or any third
party resulting from Beneficiary's failure (whether by malfeasance or refusal to
act) to lease the Subject Property after an Event of Default to the extent or
from any other act or omission (regardless of whether the same constitutes
negligence) of Beneficiary in managing the Subject Property after an Event of
Default determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from Beneficiary's gross negligence or willful
misconduct of Beneficiary and no such liability shall be asserted against or
imposed upon Beneficiary, and all such liability is hereby expressly waived and
released by Trustor.


(b)     In addition to the indemnification contained in the Bond Documents,
Trustor indemnifies Trustee and Beneficiary against, and holds Beneficiary
harmless from, all losses, damages, liabilities, claims, causes of action,
judgments, court costs, attorneys' fees and other legal expenses, cost of
evidence of title, cost of evidence of value, and other expenses which either
may suffer or incur: (i) by reason of this Deed of Trust; (ii) by reason of the
execution of this Deed of Trust or in performance of any act required or
permitted hereunder or by law; (iii) as a result of any failure of Trustor to
perform Trustor's obligations; or (iv) by reason of any alleged obligation or
undertaking on Beneficiary's part to perform or discharge any of the
representations, warranties, conditions, covenants or other obligations
contained in any other document related to the Subject Property, except to the
extent determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from Beneficiary's gross negligence or willful
misconduct. The above obligation of Trustor to indemnify and hold harmless
Beneficiary shall survive the release and cancellation of the Obligations and
the release and reconveyance or partial release and reconveyance of this Deed of
Trust.


(c)     Trustor shall pay all amounts and indebtedness arising under this
Section 5.10 promptly upon demand by Beneficiary together with interest thereon
from the date the indebtedness arises at the rate of interest then applicable to
the principal balance of the Notes as specified therein.


5.11     Substitution of Trustees. From time to time, by a writing, signed and
acknowledged by Beneficiary and recorded in the Office of the Recorder of the
County in which the Subject Property is situated, Beneficiary may appoint
another trustee to act in the place and stead of Trustee or any successor. Such
writing shall set forth any information required by law. The recordation of such
instrument of substitution shall discharge Trustee herein named and shall
appoint the new trustee as the Trustee hereunder with the same effect as if
originally named Trustee herein. A writing recorded pursuant to the provisions
of this Section 5.11 shall be conclusive proof of the proper substitution of
such new Trustee.


5.12     Due on Sale or Encumbrance. Except as otherwise expressly permitted in
the Indenture, Notes Purchase Agreement or the Guaranty, if the Subject Property
or any interest therein shall be sold, transferred (including, without
limitation, through sale or transfer of a majority or controlling interest of
the corporate stock or general partnership interests or





--------------------------------------------------------------------------------





limited liability company interests of Trustor), mortgaged, assigned, further
encumbered or leased, whether directly or indirectly, whether voluntarily,
involuntarily or by operation of law, without the prior written consent of
Beneficiary, then Beneficiary, in its sole discretion, may declare all
Obligations immediately due and payable.


5.13     Releases, Extensions, Modifications and Additional Security. Without
notice to or the consent, approval or agreement of any Persons or entities
having any interest at any time in the Subject Property and Collateral or in any
manner obligated under the Obligations ("Interested Parties"), Beneficiary may,
from time to time, release any Person or entity from liability for the payment
or performance of any Secured Obligation, take any action or make any agreement
extending the maturity or otherwise altering the terms or increasing the amount
of any Secured Obligation, or accept additional security or release all or a
portion of the Subject Property and other security for the Obligations. None of
the foregoing actions shall release or reduce the personal liability of any of
said Interested Parties, or release or impair the priority of the lien and
security interests created by this Deed of Trust upon the Subject Property and
the Collateral.


5.14     Reconveyance. Upon Beneficiary's written request, and upon surrender to
Trustee for cancellation of this Deed of Trust or a certified copy thereof and
any note, instrument, or instruments setting forth all obligations secured
hereby, Trustee shall reconvey, without warranty, the Subject Property or that
portion thereof then held hereunder. To the extent permitted by law, the
reconveyance may describe the grantee as "the person or persons legally entitled
thereto" and the recitals of any matters or facts in any reconveyance executed
hereunder shall be conclusive proof of the truthfulness thereof. Neither
Beneficiary nor Trustee shall have any duty to determine the rights of Persons
claiming to be rightful grantees of any reconveyance. When the Subject Property
has been fully reconveyed, the last such reconveyance shall operate as a
reassignment of all future rents, issues and profits of the Subject Property to
the Person or Persons legally entitled thereto.


5.15     Subrogation. Beneficiary shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Beneficiary pursuant to this Deed of Trust or any other Bond Document or by the
proceeds of any loan secured by this Deed of Trust.


5.16     Reserved.


5.17    Easements. If an easement or other incorporeal right (collectively, an
"Easement") constitutes any portion of the Subject Property, Trustor shall not
amend, change, terminate or modify such Easement in a material and adverse
manner or any right thereto or interest therein, without the prior written
consent of Beneficiary, which consent may be withheld in Beneficiary's sole
reasonable discretion, and any such amendment, change, termination or
modification without such prior written consent shall be deemed void and of no
force or effect. Trustor agrees to perform all obligations and agreements with
respect to said Easement and shall not take any action or omit to take any
action, which would effect or permit the termination thereof. Upon receipt of
notice, or otherwise becoming aware, of any material default or purported
material default under any Easement, by any party thereto, Trustor shall
promptly notify Beneficiary in writing of such default or purported default and
shall deliver to Beneficiary copies of all notices, demands, complaints or other
communications received or given by Trustor with respect to any such default or
purported default.


5.18    Performance by Trustee or Beneficiary. Should Trustor fail to make any
payment or perform any act which it is obligated to make or perform hereunder or
under the Bond Documents, then the Trustee or Beneficiary, at the election of
either, without giving notice to Trustor, or any successor in interest of
Trustor, and without releasing Trustor from any obligation hereunder, may make
such payment or perform such act and incur any liability, or expend whatever
amounts, in its discretion, it may deem necessary therefor. All sums incurred or
expended by Beneficiary under the terms of this Section 5.18, shall become due
and payable by Trustor to Beneficiary on demand and shall bear interest until
paid at an annual percentage rate equal to the Applicable Rate expressed in the
Indenture. In no event shall such payment or performance of any such act by
Trustee or Beneficiary be construed as a waiver of the default occasioned by
Trustor's failure to make such payment(s) or perform such act(s).


5.19    Right of Beneficiary and Trustee to Appear. If, during the existence of
the Deed of Trust, there be commenced or pending any suit or action affecting
the Subject Property or the Collateral, or any part thereof, or the title
thereto, or if any adverse claim for or against the Subject Property or the
Collateral, or any part thereof, be made or asserted, Beneficiary (unless such
suit, action or claim is being contested in good faith by Trustor and Trustor
shall have established and maintained adequate reserves in accordance with
generally accepted accounting principles for the full payment and satisfaction
of such suit or action if determined adversely to Trustor), may appear or
intervene in the suit or action and retain counsel therein and defend same, or
otherwise take such action therein as they may be advised, and may settle or
compromise same or the adverse claim; and in that behalf and for any of the
purposes may pay and expend such sums of money as Beneficiary may reasonably
deem to be necessary and Trustor shall reimburse Trustee , or Beneficiary, as
the case may be, for such sums expended, together with accrued interest thereon,
at the Applicable Rate which is defined in the Indenture.





--------------------------------------------------------------------------------







5.20     Environmental Indemnity.    Trustor agrees to indemnify, protect,
defend and save harmless Beneficiary and each of the Noteholders, as well as
their respective, trustees, officers, employees, agents, attorneys and
shareholders (individually, an "Indemnified Party" and collectively, the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities, of any kind or nature from any investigations, suits, claims or
demands, including reasonable counsel fees incurred in investigating or
defending such claim, suffered by any of them and caused by, relating to,
arising out of, resulting from or in any way connected with: (i) the presence,
in, on, under or emanating to or from the Subject Property, of any Hazardous
Materials as defined by reference in the Indenture, or the disposal of any
Hazardous Materials generated, stored or transported by or from the Subject
Property; (ii) any violation of Environmental Laws (as defined in the
Indenture); or (iii) any activity carried on or undertaken on or off the Subject
Property, including any exposure to any Hazardous Material, whether prior to or
during the term of the Indenture, and whether by Trustor or any predecessor in
title or any employees, agents, contractors or subcontractors of Trustor or any
predecessor in title, or any third Persons at any time occupying or present on
the Subject property, in connection with the handling, treatment, removal,
storage, decontamination, clean-up, transport or disposal of any Hazardous
Materials at any time located or present on or under the Subject Property. The
foregoing indemnity shall further apply to any residual contamination on or
under the Subject Property, or affecting any natural resources, and to any
contamination of any property or natural resources present in violation of, or
in excess of, concentrations permitted by Environmental Laws, including, arising
in connection with the generation, use, handling, storage, transport or disposal
of any such Hazardous Materials. It is provided, however, that Trustor shall not
be obligated to indemnify, protect, defend or save harmless an Indemnified Party
if, and to the extent determined by a final, non-appealable judgment of a court
of competent jurisdiction that, any such loss, damage, expense or liability was
caused by the gross negligence or willful misconduct of such Indemnified Party.
Trustor hereby acknowledges and agrees that, notwithstanding any other provision
of this Deed of Trust or any of the other Bond Documents to the contrary, the
obligations of Trustor under this Section shall be unlimited obligations of
Trustor and shall survive any foreclosure under this Deed of Trust, any transfer
in lieu thereof, any reconveyance of this Deed of Trust and any satisfaction of
the obligations which are secured hereby. Trustor acknowledges that
Beneficiary's appraisal of the Subject Property is such that Beneficiary would
not enter into the Indenture but for the liability retained, and undertaken by
Trustor for the obligations under this Section. Trustor and Beneficiary agree
that any obligations of Trustor under this Section which may also be obligations
of Trustor under the Environmental Agreement (which is referred to below) shall
be deemed to arise solely under this Section 5.20 and not under the
Environmental Agreement. The obligations of Trustor under this Section are
separate from and in addition to the obligations to pay the indebtedness
evidenced by the Notes, the obligations under the Indenture, Notes Purchase
Agreement and the other obligations secured by, or imposed under, this Deed of
Trust. The liability of Trustor under this Section shall not be limited to or
measured by the amount of the indebtedness secured hereby or the value of the
Subject Property. Trustor shall be fully liable for all obligations of Trustor
under this Section and a separate action may be brought and prosecuted against
Trustor under this Section. To the extent permitted by law, Trustor waives the
right to assert any statute of limitations as a bar to the enforcement of this
Section or to any action brought to enforce this Section. Further, Trustor
hereby waives any right to pursue any claim or action against Beneficiary
arising under any Law, including any Environmental Law, as such relate to
Section 5.20(a)(i)-(iii) of this Agreement. This Section 5.20 shall not affect,
impair or waive any rights or remedies of Beneficiary or any obligations of
Trustor with respect to Hazardous Materials created or imposed by Environmental
Laws (including Trustor's or Beneficiary's rights of reimbursement or
contribution under Environmental Laws). The remedies under this Section 5.20 are
cumulative and in addition to all remedies provided by law.


(b)     Beneficiary shall notify Trustor promptly of any third party claim for
which it may seek indemnity. Failure by Beneficiary to so notify Trustor shall
not relieve Trustor of its obligations hereunder. The Trustor may, subject to
the approval of Beneficiary (which approval shall not be unreasonably withheld)
defend the claim and Beneficiary shall cooperate in the defense. Beneficiary may
have separate counsel and Trustor shall pay the reasonable fees and expenses of
such counsel. Trustor need not pay for any settlement made without its consent,
which consent shall not be unreasonably withheld.


5.21    Principal Place of Business. Trustor's principal place of business is in
Hancock County in the State of Mississippi. Trustor does not do business under
any trade name except as previously disclosed in writing to Beneficiary. Trustor
will immediately notify Beneficiary in writing of any change in its place of
business or the adoption or change of any trade name or fictitious business name
by it, and will upon request of Beneficiary, execute any additional financing
statements or other certificates necessary to reflect any such adoption or
change in trade name or fictitious business name.


5.22    Environmental Agreement. Concurrently with the execution of the
Indenture, Trustor shall execute an instrument entitled "First Lien
Environmental Agreement" (which, together with all amendments, modifications,
extensions, renewals or restatements thereof, is referred to herein as the
"Environmental Agreement"). The obligations of Trustor under the Environmental
Agreement are not secured by this Deed of Trust.







--------------------------------------------------------------------------------





5.23    Trustor Different From Obligor. As used in this Section, the term
"Obligor" shall mean each Person or entity obligated in any manner for or under
any of the Obligations or obligated in any manner for or under any of the
obligations secured by the Obligations or guarantying such obligations secured
by the Obligations including, without limitation, Borrower.


(a)    Representations and Warranties. Trustor represents and warrants to
Beneficiary that: (i) this Deed of Trust is executed at an Obligor's request;
(ii) this Deed of Trust complies with all agreements between Trustor and any
Obligor regarding Trustor's execution hereof; (iii) Beneficiary has made no
representation to Trustor as to the creditworthiness of any Obligor; and (iv)
Trustor has established adequate means of obtaining from each Obligor on a
continuing basis financial and other information pertaining to such Obligor's
financial condition. Trustor agrees to keep adequately informed from such means
of any facts, events or circumstances which might in any way affect Trustor's
risks hereunder. Trustor further agrees that Beneficiary shall have no
obligation to disclose to Trustor any information or material about any Obligor
which is acquired by Beneficiary in any manner. The liability of Trustor
hereunder shall be reinstated and revived, and the rights of Beneficiary shall
continue if and to the extent that for any reason any amount at any time paid on
account of any Secured Obligation is rescinded or must otherwise be restored by
Beneficiary, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Beneficiary in its sole discretion; provided however, that if
Beneficiary chooses to contest any such matter at the request of Trustor,
Trustor agrees to indemnify and hold Beneficiary harmless from and against all
costs and expenses, including reasonable attorneys' fees, expended or incurred
by Beneficiary in connection therewith, including without limitation, in any
litigation with respect thereto.


(b)    Waivers.


(i)    Trustor waives any right to require Beneficiary to: (A) proceed against
any Obligor or any other Person; (B) marshal assets or proceed against or
exhaust any security held from any Obligor or any other Person; (C) give notice
of the terms, time and place of any public or private sale or other disposition
of personal property security held from any Obligor or any other Person; (D)
take any other action or pursue any other remedy in Beneficiary's power; or (E)
make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by Beneficiary
as security for or which constitute in whole or in part the Obligations, or in
connection with the creation of new or additional obligations.


(ii)    Trustor waives any defense to its obligations hereunder based upon or
arising by reason of: (A) any disability or other defense of any Obligor or any
other Person; (B) the cessation or limitation from any cause whatsoever, other
than payment in full, of any Secured Obligation; (C) any lack of authority of
any officer, director, partner, agent or any other Person acting or purporting
to act on behalf of any Obligor which is a corporation, partnership or other
type of entity, or any defect in the formation of any such Obligor; (D) the
application by any Obligor of the proceeds of any Secured Obligation for
purposes other than the purposes represented by any Obligor to, or intended or
understood by, Beneficiary or Trustor; (E) any act or omission by Beneficiary
which directly or indirectly results in or aids the discharge of any Obligor or
any portion of any Secured Obligation by operation of law or otherwise, or which
in any way impairs or suspends any rights or remedies of Beneficiary against any
Obligor; (F) any impairment of the value of any interest in any security for the
Obligations or any portion thereof, including without limitation, the failure to
obtain or maintain perfection or recordation of any interest in any such
security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (G) any modification of any Secured Obligation, in any
form whatsoever, including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, any Secured Obligation or any portion thereof, including increase or
decrease of the rate of interest thereon; or (H) any requirement that
Beneficiary give any notice of acceptance of this Deed of Trust. Until all
Obligations shall have been paid in full, Trustor shall not have any right of
subrogation, and Trustor waives any right to enforce any remedy which
Beneficiary now has or may hereafter have against any Obligor or any other
Person, and waives any benefit of, or any right to participate in, any security
now or hereafter held by Beneficiary. Trustor further waives all rights and
defenses it may have arising out of: (1) any election of remedies by
Beneficiary, even though that election of remedies, such as a non-judicial
foreclosure with respect to any security for any portion of the Obligations,
destroys Trustor's rights of subrogation or Trustor's rights to proceed against
any Obligor for reimbursement; or (2) any loss of rights Trustor may suffer by
reason of any rights, powers or remedies of any Obligor in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging any
Obligor's obligations.


(iii)    If any of said waivers is determined to be contrary to any applicable
law or public policy, such waiver shall be effective to the extent permitted by
applicable law or public policy.







--------------------------------------------------------------------------------





ARTICLE VI. DEFAULT PROVISIONS


6.1     Rights and Remedies. At any time during the continuance of an Event of
Default, subject to Gaming Laws and Liquor Laws, Beneficiary shall have all
rights and remedies available at law or in equity, or as provided under the
Indenture, including, without limitation, the following:


(a)     With respect to any Event of Default as defined in Section 6.01 of the
Indenture (other than any Event of Default referred to in Subsections 6.01(f),
or (g) of the Indenture), all sums secured hereby shall, at the option of
Beneficiary, and upon the giving of notice required by the Indenture, if any,
become immediately due and payable. With respect to any Event of Default
referred to in Subsections 6.01(f), or (g) of the Indenture, all sums secured
hereby shall automatically become due and payable without notice and without any
action on the part of Beneficiary;


(b)     With or without notice, and without releasing Trustor from any Secured
Obligation, and without becoming a mortgagee in possession, to cure any breach
or Event of Default of Trustor and, in connection therewith, to enter upon the
Subject Property and do such acts and things as Beneficiary or Trustee deem
necessary or desirable to protect the security hereof, including, without
limitation: (i) to appear in and defend any action or proceeding purporting to
affect the security of this Deed of Trust or the rights or powers of Beneficiary
under this Deed of Trust; (ii) to pay, purchase, contest or compromise any
encumbrance, charge, lien or claim of lien which, in the sole judgment of either
Beneficiary or Trustee, is or may be senior in priority to this Deed of Trust,
the judgment of Beneficiary or Trustee being conclusive as between the parties
hereto; (iii) to obtain insurance; (iv) to pay any premiums or charges with
respect to insurance required to be carried under this Deed of Trust; or (v) to
employ counsel, accountants, contractors and other appropriate Persons;


(c)     To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument in any manner provided by law for the
foreclosure of deeds of trust or mortgages on real property, including as a
mortgage or to obtain specific enforcement of the covenants of Trustor
hereunder, the power of sale, and to sell, as an entirety or as separate lots or
parcels, the Subject Property, and Trustor agrees that such covenants shall be
specifically enforceable by injunction or any other appropriate equitable remedy
and that for the purposes of any suit brought under this subparagraph, Trustor
waives the defense of laches and any applicable statute of limitations;


(d)     Without regard to the value, adequacy or occupancy of the security for
the Obligations, to apply to a court of competent jurisdiction for and obtain
the appointment of a receiver of the Subject Property to enter upon and take
possession of the Subject Property and to collect all Rents and apply the same
as the court may direct, and such receiver may be appointed by any court of
competent jurisdiction upon application by Beneficiary as a matter of strict
right and without regard to the adequacy of the security for the repayment of
the Obligations, the existence of a declaration that the Obligations are
immediately due and payable, or the filing of a notice of default. Beneficiary
may have a receiver appointed without notice to Trustor or any third party, and
Beneficiary may waive any requirement that the receiver post a bond. Beneficiary
shall have the power to designate and select the person who shall serve as the
receiver and to negotiate all terms and conditions under which such receiver
shall serve. Any receiver appointed on Beneficiary's behalf may be an affiliate
of Beneficiary. The expenses, including receiver's fees, attorneys' fees and
expenses, costs and agent's compensation, incurred pursuant to the powers herein
contained shall be secured by this Deed of Trust. The right to enter and take
possession of and to manage and operate the Subject Property and to collect all
Rents, whether by a receiver or otherwise, shall be cumulative to any other
right or remedy available to Beneficiary under this Deed of Trust or the Bond
Documents or otherwise available to Beneficiary and may be exercised
concurrently therewith or independently thereof. Beneficiary shall be liable to
account only for such Rents (including, without limitation, security deposits)
actually received by Beneficiary, whether received pursuant to this Section or
any other provision hereof. Notwithstanding the appointment of any receiver or
other custodian, subject to the Gaming Laws, Beneficiary shall be entitled as
pledgee to the possession and control of any cash, deposits, or instruments at
the time held by, or payable or deliverable under the terms of this Deed of
Trust to, Beneficiary;


(e)     To enter upon, possess, manage and operate the Subject Property or any
part thereof, to take and possess all documents, books, records, papers and
accounts of Trustor or the then owner of the Subject Property, to make,
terminate, enforce or modify Leases of the Subject Property upon such terms and
conditions as Beneficiary deems proper, to make repairs, alterations and
improvements to the Subject Property as necessary, in Trustee's or Beneficiary's
sole judgment, to protect or enhance the security hereof;


(f)     To cause the Subject Property to be sold to satisfy the Obligations, by
judicial or non-judicial foreclosure. In the event that Beneficiary elects to
proceed by nonjudicial foreclosure, then, upon instruction from Beneficiary,
Trustee shall cause the sale of the Subject Property shall be advertised for
three (3) consecutive weeks preceding the sale in a newspaper published in the
county where the Subject Property is situated, or if none is so published, then
in some newspaper having a general circulation therein, and by posting a notice
for the same time at the courthouse of the same county. The notice





--------------------------------------------------------------------------------





and advertisement shall disclose the name of Trustor as the original debtor in
this Deed of Trust. Trustor waives the provisions of Section 89-1-55 of the
Mississippi Code of 1972, as amended, if any, as far as this section restricts
the right of Trustee to offer at sale more than 160 acres at a time, and Trustee
may offer the Subject Property as a whole, regardless of how it is described. If
the Subject Property is situated in two (2) or more counties, or in two (2)
judicial districts of the same county, Trustee shall have full power to select
in which county, or judicial district, the sale of the Subject Property is to be
made, and Trustee's selection shall be binding upon Trustor and Beneficiary.
Should Beneficiary be a corporation, limited liability company, partnership,
unincorporated association, or other entity, then any officer or representative
thereof may declare Trustor to be in default and request Trustee to sell the
Subject Property. Trustee may sell all or any portion of the Subject Property,
together or in lots or parcels, and shall execute and deliver to the purchaser
or purchasers of such Subject Property good and sufficient deeds of conveyance
of fee simple title with covenants of general warranty made on behalf of
Trustor. In no event shall Trustee be required to exhibit, present or display at
any such sale any of the personalty described herein to be sold at such sale.
Payment of the purchase price to Trustee shall satisfy the obligation of the
purchaser at such sale therefor, and such purchaser shall not be responsible for
the application thereof. The sale or sales by Trustee of less than the whole of
the Subject Property shall not exhaust the power of sale herein granted, and
Trustee is specifically empowered to make successive sale or sales under such
power until the whole of the Subject Property shall be sold, and if the proceeds
of such sale or sales of less than the whole of the Subject Property shall be
less than the aggregate of the Obligations and the expenses thereof, this Deed
of Trust and the lien, security interest and assignment hereof shall remain in
full force and effect as to the unsold portion of the Subject Property just as
though no sale or sales had been made; provided, however, that Trustor shall
never have any right to require the sale or sales of less than the whole of the
Subject Property, but Beneficiary shall have the right, at its sole election, to
request Trustee to sell less than the whole of the Subject Property. If default
is made hereunder, the holder of the Obligations or any part thereof on which
the payment is delinquent shall have the option to proceed with foreclosure in
satisfaction of such items either through judicial proceedings or by directing
Trustee to proceed under power of sale, conducting the sale as herein provided
without declaring the entire amount of the Obligations due, and if sale is made
because of default of an installment, or a part of an installment, such sale may
be made subject to the unmatured part of the Obligations; and it is agreed that
such sale, if so made, shall not in any manner affect the unmatured part of the
Obligations, but as to such unmatured part this Deed of Trust shall remain in
full force and effect as though no sale had been made under the provisions of
this paragraph. Several sales may be made hereunder without exhausting the right
of any sale for any unmatured part of the Obligations. At any such sale (i)
Trustor hereby agrees, in its behalf and in behalf of its heirs, executors,
administrators, successors, personal representatives and assigns, that any and
all recitals made in any deed of conveyance given by Trustee with respect to the
identity of Beneficiary, the occurrence or existence of any default, the
acceleration of the maturity of any of the Obligations, the request to sell, the
notice of sale, the giving of notice to all debtors legally entitled thereto,
the time, place, terms, and manners of sale, and receipt, distribution and
application of the money realized therefrom, or the due and proper appointment
of a substitute Trustee, and, without being limited by the foregoing, with
respect to any other act or thing having been duly done by Beneficiary or by
Trustee hereunder, shall be taken by all courts of law and equity as prima facie
evidence that the statements or recitals state facts and are without further
question to be so accepted, and Trustor hereby ratifies and confirms every act
that Trustee or any substitute Trustee hereunder may lawfully do in the Subject
Property by virtue hereof, and (ii) the purchase may disaffirm any easement
granted, or rental, lease or other contract made, in violation of any provision
of this Deed of Trust, and make immediate possession of the Subject Property
free from, and despite the terms of, such grant of easement and rental or lease
contract, to the extent allowed by Mississippi law. Beneficiary may bid and
become the purchaser of all or any part of the Subject Property at any Trustee's
or foreclosure sale hereunder, and the amount of Beneficiary's successful bid
may be credited against the Obligations;


(g)     To resort to and realize upon the security hereunder and any other
security now or later held by Beneficiary concurrently or successively and in
one or several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both, and to apply the proceeds received upon the
Obligations all in such order and manner as Trustee and Beneficiary, or either,
determine in their sole discretion;


(h)    Upon sale of the Subject Property at any judicial or non-judicial
foreclosure, Beneficiary may credit bid (as determined by Beneficiary in its
sole and absolute discretion) all or any portion of the Obligations. In
determining such credit bid, Beneficiary may, but is not obligated to, take into
account all or any of the following: (i) appraisals of the Subject Property as
such appraisals may be discounted or adjusted by Beneficiary in its sole and
absolute underwriting discretion; (ii) expenses and costs incurred by
Beneficiary with respect to the Subject Property prior to foreclosure; (iii)
expenses and costs which Beneficiary anticipates will be incurred with respect
to the Subject Property after foreclosure, but prior to resale, including,
without limitation, costs of structural reports and other due diligence, costs
to carry the Subject Property prior to resale, costs of resale commissions,
attorneys' fees and taxes, costs of any hazardous materials clean-up and
monitoring, costs of deferred maintenance, repair, refurbishment and retrofit,
costs of defending or settling litigation affecting the Subject Property, and
lost opportunity costs (if any), including the time value of money during any
anticipated holding period by Beneficiary; (iv) declining trends in real
property values generally and with respect to properties similar to the Subject
Property; (v) anticipated discounts upon resale of the Subject Property as a
distressed or foreclosed property; (vi) the fact of





--------------------------------------------------------------------------------





additional collateral (if any), for the Obligations: and (vii) such other
factors or matters that Beneficiary (in its sole and absolute discretion) deems
appropriate. In regard to the above, Trustor acknowledge and agrees that: (w)
Beneficiary is not required to use any or all of the foregoing factors to
determine the amount of its credit bid; (x) this Section does not impose upon
Beneficiary any additional obligations that are not imposed by law at the time
the credit bid is made; (y) the amount of Beneficiary's credit bid need not have
any relation to any loan-to-value ratios specified in the Bond Documents or
previously discussed between Trustor and Beneficiary; and (z) Beneficiary's
credit bid may be (at Beneficiary's sole and absolute discretion) higher or
lower than any appraised value of the Subject Property.


(i)    To apply any sums then deposited or held in escrow or otherwise by or on
behalf of Beneficiary in accordance with the terms of the Indenture, this Deed
of Trust or any other Bond Document to secure payment of Secured Obligation
pursuant to the Indenture.


Every right, power and remedy granted to Trustee or Beneficiary in this Deed of
Trust shall be cumulative and not exclusive, and in addition to all rights,
powers and remedies granted at law or in equity or by statute, and each such
right, power and remedy may be exercised from time to time and as often and in
such order as may be deemed expedient by Trustee or Beneficiary, and the
exercise of any such right, power or remedy shall not be deemed a waiver of the
right to exercise, at the time or thereafter, any other right, power or remedy.


6.2     Delivery of Foreclosure Sale Proceeds. After deducting all costs, fees
and expenses of Trustee, and of this trust, including, without limitation, cost
of evidence of title and attorneys' fees in connection with sale and costs and
expenses of sale and of any judicial proceeding wherein such sale may be made,
Trustee shall deliver all proceeds of any foreclosure sale to Beneficiary.


6.3     Application of Foreclosure Sale Proceeds and Other Sums. All sums
received by Beneficiary under Section 3.3 or Section 6.1, less all costs and
expenses incurred by Beneficiary or any receiver under Section 3.3 or Section
6.1, including, without limitation, attorneys' fees, shall be distributed to the
Persons legally entitled thereto for application to the Obligations each in
accordance with the Indenture and Security Agreement; provided, however,
Beneficiary shall have no liability for funds not actually received by
Beneficiary.


6.4    No Cure or Waiver. Neither Beneficiary's, nor Trustee's nor any
receiver's entry upon and taking possession of all or any part of the Subject
Property, nor any collection of rents, issues, profits, insurance proceeds,
condemnation proceeds or damages, other security or proceeds of other security,
or other sums, nor the application of any collected sum to any Secured
Obligation, nor the exercise or failure to exercise of any other right or remedy
by Beneficiary or Trustee or any receiver shall cure or waive any breach, Event
of Default or notice of default under this Deed of Trust, or nullify the effect
of any notice of default or sale (unless all Obligations then due have been paid
and performed and Trustor has cured all other defaults), or impair the status of
the security, or prejudice Beneficiary or Trustee in the exercise of any right
or remedy, or be construed as an affirmation by Beneficiary of any tenancy,
lease or option or a subordination of the lien of this Deed of Trust.


6.5     Payment of Costs, Expenses and Attorney's Fees. Trustor agrees to pay to
Beneficiary immediately and without demand all costs and expenses incurred by
Trustee and Beneficiary pursuant to Section 6.1 (including, without limitation,
court costs and reasonable attorneys' fees, whether incurred in litigation or
not) or as a result of any dispute arising under, or enforcement of, this Deed
of Trust (or indemnities provided herein), with interest from the date of
expenditure until said sums have been paid at the rate of interest then
applicable to the principal balance of the Notes as specified therein. In
addition, Trustor shall pay to Trustee all Trustee's fees hereunder and shall
reimburse Trustee for all expenses incurred in the administration of this trust,
including, without limitation, any attorneys' fees.


6.6     Power to File Notices and Cure Defaults. During the continuance of an
Event of Default, Trustor hereby irrevocably appoints Beneficiary and its
successors and assigns, as its attorney in-fact, which agency is coupled with an
interest, (a), to execute and/or record any notices of completion, cessation of
labor, or any other notices that Beneficiary deems appropriate to protect
Beneficiary's interest, (b) upon the issuance of a deed pursuant to the
foreclosure of this Deed of Trust or the delivery of a deed in lieu of
foreclosure, to execute all instruments of assignment or further assurance with
respect to the Leases and Payments in favor of the grantee of any such deed, as
may be necessary or desirable for such purpose, (c) to prepare, execute and file
or record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary's security interests and rights in or to any of the Collateral, and
(d) Beneficiary may perform any obligation of Trustor hereunder; provided,
however, that: (i) Beneficiary as such attorney in fact shall only be
accountable for such funds as are actually received by Beneficiary; and (ii)
Beneficiary shall not be liable to Trustor or any other Person or entity for any
failure to act under this Section.







--------------------------------------------------------------------------------





6.7    Reinstatement. This Deed of Trust shall remain in full force and effect
and continue to be effective should any petition be filed by or against Trustor
for liquidation or reorganization, should Trustor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Trustor's property and assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a "voidable
preference," "fraudulent conveyance," or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.


ARTICLE VII. MISCELLANEOUS PROVISIONS


7.1     Additional Provisions. The Bond Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Bond Documents
grant further rights to Beneficiary and contain further agreements and
affirmative and negative covenants by Trustor which apply to this Deed of Trust
and to the Subject Property and Collateral and such further rights and
agreements are incorporated herein by this reference. In executing and
delivering this Deed of Trust or otherwise acting hereunder the Beneficiary
shall enjoy all the nights, protections, indemnities and immunity granted to it
under the Indenture.


7.2     Merger. No merger shall occur as a result of Beneficiary's acquiring any
other estate in, or any other lien on, the Subject Property unless Beneficiary
consents to a merger in writing.


7.3     Obligations of Trustor, Joint and Several. If more than one Person has
executed this Deed of Trust as "Trustor", the obligations of all such Persons
hereunder shall be joint and several.


7.4     WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
TRUSTOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS DEED OF TRUST OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF BENEFICIARY IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT HEREOF.


7.5     Waiver of Marshalling Rights. Trustor, for itself and for all parties
claiming through or under Trustor, and for all parties who may acquire a lien on
or interest in the Subject Property, hereby waives all rights to have the
Subject Property and/or any other property, including, without limitation, the
Collateral, which is now or later may be security for any Secured Obligation
("Other Property") marshalled upon any foreclosure of this Deed of Trust or on a
foreclosure of any other lien or security interest against any security for any
of the Obligations. Subject to the applicable Gaming Laws, Beneficiary shall
have the right to sell, and any court in which foreclosure proceedings may be
brought shall have the right to order a sale of, the Subject Property and any or
all of the Collateral or Other Property as a whole or in separate parcels, in
any order that Beneficiary may designate.


7.6     Rules of Construction; Definitions. When the identity of the parties or
other circumstances make it appropriate, the masculine gender includes the
feminine and/or neuter, and the singular number includes the plural. The term
"Subject Property" means all and any part of the Subject Property and
"Collateral" means all and any part of the Collateral, and any interest in the
Subject Property and Collateral, respectively. Notwithstanding anything set
forth herein, Trustor agrees and acknowledges that each of Trustor and
Beneficiary has participated in the negotiation and drafting of this document,
and the identity, interest or affiliation of its preparer. Capitalized terms not
otherwise defined herein shall have the meaning given such terms in the
Guaranty.


7.7     Successors in Interest. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto; provided, however, that this
Section 7.7 does not waive or modify the provisions of any applicable provision
in the Bond Documents regarding transfers of interest in the Subject Property or
the Trustor or any of Trustor's Affiliates.


7.8     Execution In Counterparts. This Deed of Trust may be executed in any
number of counterparts, each of which, when executed and delivered to
Beneficiary, will be deemed to be an original and all of which, taken together,
will be deemed to be one and the same instrument.


7.9     Mississippi Law. This Deed of Trust shall be governed by and construed
in accordance with the laws of the State of Mississippi without regard to
conflict of law principles.





--------------------------------------------------------------------------------







7.10     Incorporation. Exhibit A, as attached, is incorporated into this Deed
of Trust be this reference.


7.11    Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Trustor or
Beneficiary under this Deed of Trust shall be in writing and faxed, mailed,
emailed or delivered at its respective facsimile number or address set forth
below. All such notices and communications shall be effective (i) when sent by
an overnight courier service of recognized standing, on the second Business Day
following the deposit with such service; (ii) when mailed, first-class postage
prepaid and addressed as aforesaid through the United States Postal Service,
upon receipt; (iii) when delivered by hand, upon delivery; and (iv) when sent by
facsimile transmission or e-mail, upon confirmation of receipt.


Trustor:            Silver Slipper Casino Venture LLC
c/o Full House Resorts, Inc.
One Summerlin
1980 Festival Plaza Dr., Suite 680
Las Vegas, Nevada 89135
Attention: Daniel R. Lee
President and Chief Executive Officer
Tel. No. (702) 221-7800
Fax No. (702) 221-8101
E-mail: dleelv@me.com


With a Copy to:        Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street - Suite 2200
Denver, CO 80202
Attention: Mark Oveson
Tel. No. (303) 223-1127
Fax No. (303) 223-0927
E-mail: moveson@BHFS.com


Beneficiary:        Wilmington Trust, National Association
Global Capital Markets
50 S. 6th Street, Suite 1290
Minneapolis, MN 55402
Attention: Lynn M. Steiner
Tel. No. (612) 217-5667
Fax No. (612) 217-5651
Email: lsteiner@wilmingtontrust.com


Trustee:            First National Financial Title Services LLC
120 Interstate North Parkway
Building 100, Suite #108
Atlanta, GA 30339
Tel. No. 770-330-0063


7.12    Request for Notice. Trustor hereby requests that a copy of any notice of
default and notice of sale be mailed to Trustor at the address set forth in 7.11
of this Deed of Trust.


7.13    Gaming. This Deed of Trust is subject to the Gaming Laws and Liquor
Laws. Without limiting the generality of the foregoing, such laws may limit
Beneficiary's or Trustee's remedies and rights of entry. The parties hereto
confirm that Section 4.30 of the Indenture is applicable to this Deed of Trust
and the other Bond Documents.


7.14 Modifications. Trustor and Beneficiary may agree to change the interest
rate and/or the maturity date applicable to the Obligations (to the extent
provided in the other Bond Documents), release collateral for the Obligations
or, to the extent provided in the other Bond Documents, otherwise alter any
other term of the Bond Documents; none of such changes shall affect the priority
of the lien created by this Deed of Trust.


[Signatures on following page]
 





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Trustor has executed this Deed of Trust on the date of the
acknowledgment of its signature below, to be effective as of the day and year
set forth above.


Silver Slipper Casino Venture LLC, a
Delaware limited liability company


By:    
Name:    
Title:
    




STATE OF ________________
COUNTY OF _____________


Personally appeared before me, the undersigned authority in and for the said
county and state, on this ____ day of ______________________, 2018, within my
jurisdiction, the within named ______________________, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed in the
above and foregoing instrument and acknowledged that he/she executed the same in
his/her representative capacity, and that by his/her signature on the
instrument, and as the act and deed of the entity(ies) upon behalf of which
he/she acted, executed the above and foregoing instrument, after first having
been duly authorized so to do.


            
Notary Public
My Commission Expires:


            


This instrument prepared by Lisa M. Brill, Esq., 599 Lexington Avenue, New York,
New York 10022. I affirm, under penalties for perjury, that I have taken
reasonable care to redact each Social Security Number in this document, unless
required by law.




                    
Lisa M. Brill, Esq.
    
 





--------------------------------------------------------------------------------





EXHIBIT "A"


LEGAL DESCRIPTION


PARCEL A Leasehold Interest


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), also being located in that portion of the NW 1/4 of the NW 1/4 lying north
of Bayou Caddy, Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:


Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 00° 11'
22" E 36.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision, with the southeast right-of-way of Shipyard Road, said intersection
being the Point of Beginning; thence N 54° 53' 02" E 36.68 feet along the
southeast right-of-way of Shipyard Road; thence N 53° 55' 51" E 26.24 feet along
the southeast right-of-way of Shipyard Road; thence N 47° 08' 34" E 66.03 feet
along the new southeast right-of-way of Shipyard Road; thence N 45° 27' 37" E
165.84 feet along the new southeast right-of-way of Shipyard Road to the
beginning of a curve to the left; thence northeasterly and northerly 92.72 feet
along a curve of the new southeast and new east right-of-way of Shipyard Road,
said curve having a central angle of 54° 12' 26" with a radius of 98.00 feet,
also having a chord bearing and distance of N 18° 21' 24" E 89.30 feet to the
end of said curve; thence N 08° 44' 49" W 343.72 feet along the new east
right-of-way of Shipyard Road to the beginning of a curve to the right; thence
northerly 50.85 feet along said curve of the new east right-of-way of Shipyard
Road, said curve having a central angle of 18° 47' 54" with a radius of 155.00
feet, also having a chord bearing and distance of N 00° 39' 08" E 50.63 feet to
the end of said curve; thence N 10° 03' 05" E 41.99 feet along the new east
right-of-way of Shipyard Road to a point located on the now or former west
right-of-way of Beach Boulevard; thence S 08° 44' 09" E 516.96 feet along said
now or former west right-of-way of Beach Boulevard to a point located on the
former south right-of-way of Shipyard Road; thence continue S 08° 44' 09" E
449.69 feet along said now or former west right-of-way of Beach Boulevard to a
point located on the southerly edge of an existing bulkhead on the north side of
Bayou Caddy; thence meander southwesterly 262.6 feet, more or less, along said
south edge of and existing bulkhead to a point located at the following
coordinates, N. 268971.14, E. 797247.61, said point also being located at the
most easterly corner of a parcel of land with an existing water tower; thence
along the boundary of the water tower parcel the following five courses, N 18°
21' 46" W 49.85 feet, N 75° 27' 27" W 20.25 feet, S 71° 38' 14" W 27.58 feet,
thence S 00° 04' 51" E 17.29 feet, S 18° 21' 46" E 44.43 feet to a point located
on said south edge of and existing bulkhead; thence meander southwesterly 348.1
feet, more or less, along said south edge of an existing bulkhead and along the
south edge of an existing concrete dock to a point located at the corner of said
dock, said point having the following coordinates, N. 268920.55, E. 796859.08;
thence N 88° 38' 51" W 43.26 feet to a point in a canal; thence N 02° 59' 02" W
160.73 feet along the east line of property now or formerly to John Ladner &
Terryl Ladner (W.D. Book X5, Page 14), to a point located on the southeast
right-of-way of Shipyard Road; thence N 54° 53' 02" E 405.48 feet along said
southeast right-of-way of Shipyard Road to the said Point of Beginning.




PARCEL B Leasehold Interest


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


For the Point of Beginning, Commence at an iron rod located at the intersection
of the northwest right-of-way of Shipyard Road, with the east line of Block 98,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence S 54° 50' 16" W 407.80 feet along said northwest right-of-way of Shipyard
Road to the intersection with the east line of property now or formerly to
Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 02° 59' 02" W 111.76
feet, more or less, to a point on the southern bank of a canal, said point being
the northeast corner of property now or formerly to Terryl M. Ladner; thence
meander southwesterly 170 feet, more or less, along said southern bank of a
canal to the northwest corner of property now or formerly to Terryl M. Ladner;
thence S 02° 59' 02" E 57.53 feet, more or less, along the west line of said
property now or formerly to Terryl M. Ladner, to a point having the following
coordinates N 269077.62, E. 796663.60; thence S 89° 48' 38" W 245.10 feet to a
point in a canal; thence N 00° 52' 43" E 237.79 feet to a point in a canal;
thence N 00° 05' 36" E 243.76 feet to a point in a canal, said point also being
located on the now or former south right-of-way of Featherston Avenue (not
open/now vacated); thence S 89° 48' 38" W 604.20 feet along said now or former
south right-of-way of Featherston Avenue to a point located on the now or former
east right-of-way of Ann Street, said point also being the northwest corner of
Lot 8, Block 76, Gulfview Subdivision, said point also being located at the
following coordinates, N. 269556.34, E. 795818.34; thence N 00° 11' 22" W 510.00
feet along the now or former east right-of-way of Ann Street to a point located
on the now or former centerline of Waite Avenue (not open/now vacated);





--------------------------------------------------------------------------------





thence N 89° 48' 38" E 885.00 feet along said now or former centerline to the
intersection of the now or former centerline of Michigan Street (not open/now
vacated); thence N 00° 11' 22" W 480.00 feet along said former centerline of
Michigan Street to the intersection of the now or former centerline of Lowry
Avenue (not open/now vacated); thence N 89° 48' 38" E 561.21 feet along the now
or former centerline of Lowry Avenue to a point located on the west right-of-way
of Beach Boulevard, said point also being located 60 feet (measured at a right
angle) westerly from the west side of the top of a concrete seawall being
located east of and contiguous with said Beach Boulevard, said point having the
following coordinates, N. 270551.12, E. 797261.27; thence S 07° 19' 28" E 30.23
feet along said west right-of-way of Beach Boulevard to a point located on the
north line of Lot 1, Block 100, Gulfview Subdivision; thence S 08° 44' 36" E
323.60 feet along the west right-of-way of Beach Boulevard to a point located on
the north line of Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E
25.03 feet along the north line of said Lot 7 to a point, said point also being
located at the south end of a right-of-way for Beach Boulevard, said point also
being located on the new west right-of-way of Shipyard Road; thence southerly
19.34 feet along a curve of the new west right-of-way of Shipyard Road, said
curve being concave to the west, having a central angle of 08° 12' 33" with a
radius of 135.00 feet, also having a chord bearing and distance of S 05° 56' 49"
W 19.33 feet to the end of said curve; thence S 10° 03' 05" W 191.64 feet along
the new west right-of-way of Shipyard Road to the beginning of a curve to the
left; thence southerly 60.70 feet along a curve of the new west right-of-way of
Shipyard Road, said curve having a central angle of 18° 47' 54" with a radius of
185.00 feet, also having a chord bearing and distance of S 00° 39' 08" W 60.43
feet to the end of said curve; thence S 08° 44' 49" E 343.72 feet along the new
west right-of-way of Shipyard Road to the beginning of a curve to the right;
thence southerly and southwesterly 64.33 feet along a curve of the new west and
new northwest right-of-way of Shipyard Road, said curve having a central angle
of 54° 12' 26" with a radius of 68.00 feet, also having a chord bearing and
distance of S 18° 21' 24" W 61.96 feet to the end of said curve; thence S 45°
27' 37" W 165.40 feet along the new northwest right-of-way of Shipyard Road;
thence S 47° 09' 52" W 66.93 feet along the northwest right-of-way of Shipyard
Road; thence S 55° 01' 25" W 36.53 feet along the northwest right-of-way of
Shipyard Road to the said Point of Beginning.


PARCEL C Leasehold Interest


All that portion of Beach Boulevard (now abandoned) lying south of the north
line of Lot 7, Block 100, Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08° 44' 36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 55.05 feet along
the north line of said Lot 7 to the Point of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the new right-of-way of Shipyard Road; thence continue N 89°
48' 38" E 5.63 feet to the west side of the top of a concrete seawall, said
seawall being located east of and contiguous with now or former Beach Boulevard;
thence meander along the west side of the top of a concrete seawall the
following ten courses, S 08° 39' 32" E 10.55 feet, S 08° 40' 35" E 100.06 feet,
S 08° 42' 08" E 80.83 feet, S 08° 36' 24" E 18.82 feet, S 08° 45' 41" E 100.59
feet, S 08° 46' 04" E 99.96 feet, S 08° 44' 59" E 99.52 feet, S 08° 44' 47" E
99.70 feet, S 08° 40' 43" E 100.10 feet, S 08° 43' 50" E 88.77 feet; thence N 81
° 11' 47" E 2.95 feet to the northwest corner of a Public Trust Tidelands Lease
parcel; thence S 08° 48' 13" E 299.95 feet along the west line of a Public Trust
Tidelands Lease parcel to a point located on the southerly edge of an existing
bulkhead on the north side of Bayou Caddy, thence meander westerly and southerly
along the edge of said bulkhead the following four courses, S 81° 26' 42" W
36.52 feet, S 06° 34' 36" E 32.37 feet, S 83° 24' 18" W 17.73 feet, S 73° 55'
30" W 7.67 feet to a point located on the now or formerly west right-of-way of
Beach Boulevard; thence N 08° 44' 09" W 449.69 feet along said now or formerly
west right-of-way of Beach Boulevard to a point located on the former south
right-of-way of Shipyard Road; thence continue N 08° 44' 09" W 516.96 feet along
said now or former west right-of-way of Beach Boulevard to a point located on
the new west right-of-way of Shipyard Road; thence N 10° 03' 05" E 149.65 feet
along the new east right-of-way of Shipyard Road to the beginning of a curve to
the left; thence northerly 24.70 feet along said curve of the new east
right-of-way of Shipyard Road, said curve having a central angle of 08° 34' 43"
with a radius of 165.00 feet, also having a chord bearing and distance of N 05°
45' 43" E 24.68 feet to the said Point of Beginning.


PARCEL F Non-Exclusive Easement Interest


A parcel of land (easement) located in Gulfview Subdivision (Subdivision Plat
Book 1, Page 27), also being located in that part of the NE 1/4 of the NE 1/4
lying north of Bayou Caddy in Section 30, Township 9 South, Range 14 West,
Hancock County, Mississippi; and being more particularly described as follows:


For the Point of Beginning, Commence at an iron rod located at the southwest
corner of Lot 9, Block 77, Gulfview Subdivision, said iron rod also being
located at the following coordinates, N. 269050.32, E. 796270.02
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence N 76° 46' 38" W 133.64 feet;
thence N 89° 48' 38" E 130.00 feet to the west line of said Lot 9, Block 77;
thence S





--------------------------------------------------------------------------------





80° 41' 59" E 50.69 feet; thence N 87° 51' 33" E 98.62 feet to a point in a
canal; thence N 89° 48' 38" E 245.10 feet to a point located on the west line of
property now or formerly to Terryl M. Ladner, said point having the following
coordinates, N. 269077.62, E. 796663.60; thence S 02° 59' 02" E 37.58 feet along
said west line of property now or formerly to Terryl M. Ladner (W.D. Book BB23,
Pages 240-241), to a point located on the northwest right-of-way of Shipyard
Road; thence S 66° 39' 08" W 27.82 feet along said northwest right-of-way of
Shipyard Road to a point located on the east line of property now or formerly to
Strong (W.D. Book AA5, Pages 33-35); thence N 02° 50' 06" W 10.18 feet along
said east line of property now or formerly to Strong, to the southeast corner of
a parcel of land conveyed by Strong to Cure, et al (W.D Book BB94, Pages
576-578); thence S 88° 53' 02" W 90.00 feet along the south line of said parcel
of land conveyed by Strong to Cure, et al; thence N 74° 12' 03" W 22.44 feet;
thence N 87° 11' 53" W 69.68 feet; thence S 87° 51' 33" W 150.40 feet; thence N
76° 46' 38" W 39.06 feet to the said Point of Beginning.


PARCEL G Leasehold Interest


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at an iron rod located at the southwest corner of Lot 9, Block 77,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269050.32, E. 796270.02 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence N 00° 11' 22" W 31.00 feet along the west line of Block 77 to the Point
of Beginning; thence S 89° 48' 38" W 130.00 feet; thence N 81° 05' 57" W 50.64
feet; thence N 77° 18' 52" W 71.81 feet; thence N 85° 02' 49" W 100.40 feet;
thence S 89° 48' 38" W 100.00 feet to the west line of Block 76, Gulfview
Subdivision; thence N 00° 11' 22" W 443.51 feet along said west line of Block
76, to the northwest corner of Lot 8, Block 76, Gulfview Subdivision; thence N
89° 48' 38" E 450.00 feet along the north line of said Block 76 and the easterly
projection thereof to the northwest corner of Lot 8, Block 77, Gulfview
Subdivision; thence S 00° 11' 22" E 476.51 feet along the west line of said
Block 77 to the said Point of Beginning.


PARCEL H Non-exclusive Easement Interest / a.k.a Water Tower Site


A parcel of land located in that portion of the NW 1/4 of the NW 1/4 lying north
of Bayou Caddy in Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:


Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98 Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 00° 11'
22" E 36.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision with the southeast right-of-way of Shipyard Road; thence N 54° 53'
02" E 36.68 feet along the southeast right-of-way of Shipyard Road; thence N 53°
55' 51" E 20.43 feet along the southeast right-of-way of Shipyard Road; thence S
00° 04' 51" E 333.61 feet to the Point of Beginning; thence N 71° 38' 14" E
27.58 feet; thence S 75° 27' 27" E 20.25 feet; thence S 18° 21' 46" E 49.85 feet
to a point located on the south edge of an existing bulkhead, said point being
located at the following coordinates, N. 268971.14, E. 797247.61; thence S 71°
38' 14" W 50.00 feet along said south edge of an existing bulkhead; thence N 18°
21' 46" W 44.43 feet; thence N 00° 04' 51" W 17.29 feet to the said Point of
Beginning.


PARCEL I (Intentionally Omitted.)


PARCEL J Leasehold Interest


Commencing at a concrete post which is the Southwest corner of Section 36,
Tp.8S, R15W; thence East 828.5 feet along the Section line to an iron pipe,
thence North 1037.5 feet, more or less, to an iron pipe on the South line of
R.O.W. of U.S. Highway 90 as the point of beginning; thence North 88 degrees 7
minutes West 128 feet, more or less, along the South line of the above mentioned
ROW to a point which is 43 feet East of the East Driveway; thence South 180 feet
to a point; thence S 88 degrees 7 minutes E 128 feet, more or less, to a point
which is due South of the point of beginning, thence N. 180 feet to the point of
beginning; being a part of the S W 1/4 of the SW 1/4, Section 36, Township 8 S.,
Range 15W., Hancock County, Mississippi.


PARCEL "K" (Leasehold Interest)


ADDED TO DESCRIPTION OF THE PROPERTY


Abandoned Roadway Parcel (Leasehold Interest)


FORMER R.O.W. FOR SHIPYARD ROAD (2006)





--------------------------------------------------------------------------------







A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08° 44' 36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 25.03 feet along
the north line of said Lot 7 to the Point Of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the now or former west right-of-way of Shipyard Road; thence
continue N 89° 48' 38" E 30.02 feet along the north line of said Lot 7, also
being along the south end of right-of-way for Beach Boulevard; thence southerly
24.70 feet along a curve concave to the west, having a central angle of 08° 34'
43" with a radius of 165.00 feet, also having a chord bearing and distance of S
05° 45' 43" W 24.68 feet to the end of said curve; thence S 10° 03' 05" W 191.64
feet to the beginning of a curve to the left; thence southerly 50.85 feet along
said curve having a central angle of 18° 47' 54" with a radius of 155.00 feet,
also having a chord bearing and distance of S 00° 39' 08" W 50.63 feet to the
end of said curve; thence S 08° 44' 49" E 343.72 feet to the beginning of a
curve to the right; thence southerly and southwesterly 92.72 feet along said
curve having a central angle of 54° 12' 26" with a radius of 98.00 feet, also
having a chord bearing and distance of S 18° 21' 24" W 89.30 feet to the end of
said curve; thence S 45° 27' 37" W 165.84 feet; thence S 47° 08' 34" W 66.03
feet; thence S 53° 55' 51" W 26.24 feet; thence S 54° 53' 02" W 36.68 feet;
thence S 54° 53' 02" W 405.48 feet to a point located at the northeast corner of
property now or formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14);
thence N 02° 59' 02" W 35.15 feet to a point located at the southeast corner of
property now or formerly to Terryl M. Ladner (W.D. Book BB23, Pages 240-241);
thence N 54° 50' 16" E 407.80 feet; thence N 55° 01' 25" E 36.53 feet; thence N
47° 09' 52" E 66.93 feet; thence N 45° 27' 37" E 165.40 feet to the beginning of
a curve to the left; thence northeasterly and northerly 64.33 feet along said
curve having a central angle of 54° 12' 26" with a radius of 68.00 feet, also
having a chord bearing and distance of N 18° 21' 24" E 61.96 feet to the end of
said curve; thence N 08° 44' 49" W 343.72 feet to the beginning of a curve to
the right; thence northerly 60.70 feet along said curve having a central angle
of 18° 47' 54" with a radius of 185.00 feet, also having a chord bearing and
distance of N 00° 39' 08" E 60.43 feet to the end of said curve; thence N 10°
03' 05" E 191.64 feet to the beginning of a curve to the left; thence northerly
19.34 feet along said curve having a central angle of 08° 12' 33" with a radius
of 135.00 feet, also having a chord bearing and distance of N 05° 56' 49" E
19.33 feet to a point located on the north line of Lot 7, Block 100, Gulfview
Subdivision, said point also being located at the south end of right-of-way for
Beach Boulevard, also said point being the said Point Of Beginning.


PARCEL L


LESS AND EXCEPTED FROM PARCELS A, B, C AND K:
RELOCATED ROADWAY PARCEL


NEW R.O.W. FOR SHIPYARD ROAD (2006)


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08° 44' 36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 40.60 feet along
the north line of said Lot 7, also being along the south end of right-of-way for
Beach Boulevard; thence S 11° 36' 42" W 25.62 feet; thence S 10° 02' 59" W
190.35 feet to the beginning of a curve to left; thence southerly 54.43 feet
along said curve having a central angle of 19° 00' 52" with a radius of 164.00
feet, also having a chord bearing and distance of S 00° 32' 33" W 54.18 feet to
the end of said curve; thence S 08° 57' 53" E 96.61 feet; thence S 08° 44' 21" E
141.83 feet to the beginning of a curve to the right; thence southerly and
southwesterly 65.31 feet along said curve having a central angle of 49° 53' 41"
with a radius of 75.00 feet, also having a chord bearing and distance of S 16°
12' 30" W 63.27 feet to the end of said curve; thence S 41° 09' 20" W 137.98
feet to the beginning of a curve to the right; thence southwesterly and westerly
34.94 feet along said curve having a central angle of 40° 02' 27" with a radius
of 50.00 feet, also having a chord bearing and distance of S 61° 10' 34" W 34.24
feet to the end of said curve; thence S 81° 11' 47" W 53.04 feet to the
beginning of a curve to the left; thence westerly and southwesterly 49.90 feet
along said curve having a central angle of 57° 10' 47" with a radius of 50.00
feet, also having a chord bearing and distance of S 52° 36' 23" W 47.85 feet to
the end of said curve; thence S 24° 01' 00" W 90.89 feet to the beginning of a
curve to the right; thence southerly and southwesterly 39.03 feet along said
curve having a central angle of 30° 00' 50" with a radius of 74.50 feet, also
having a chord bearing and distance of S 39° 01' 25" W 38.58 feet to the end of
said curve; thence S 54° 01' 50" W 168.09 feet to the beginning of a curve to
the left; thence southwesterly and southerly 27.52 feet along said curve having
a central





--------------------------------------------------------------------------------





angle of 39° 55' 07" with a radius of 39.50 feet, also having a chord bearing
and distance of S 34° 04' 16" W 26.97 feet to the end of said curve; thence S
14° 06' 43" W 78.39 feet to the beginning of a curve to the right; thence
southerly and southwesterly 54.02 feet along said curve having a central angle
of 40° 43' 33" with a radius of 76.00 feet, also having a chord bearing and
distance of S 34° 28' 30" W 52.89 feet to the end of said curve; thence S 54°
50' 16" W 91.05 feet to a point located on the east line of property now or
formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14); thence N 02°
59' 02" W 42.53 feet to a point located on the east line of property now or
formerly to Terryl M. Ladner (W.D. Book BB23J Pages 240-241); thence N 54° 50'
16" E 68.40 feet to the beginning of a curve to the left; thence northeasterly
and northerly 28.43 feet along said curve having a central angle of 40° 43' 33"
with a radius of 40.00 feet, also having a chord bearing and distance of N 34°
28' 30" E 27.84 feet to the end of said curve; thence N 14° 06' 43" E 78.39 feet
to the beginning of a curve to the right; thence northerly and northeasterly
52.60 feet along said curve having a central angle of 39° 55' 07" with a radius
of 75.50 feet, also having a chord bearing and distance of N 34° 04' 16" E 51.54
feet to the end of said curve; thence N 54° 01' 50" E 168.09 feet to the
beginning of a curve to the left; thence northeasterly and northerly 20.17 feet
along said curve having a central angle of 30° 00' 50" with a radius of 38.50
feet, also having a chord bearing and distance of N 39° 01' 25" E 19.94 feet to
the end of said curve; thence N 24° 01' 00" E 121.25 feet to the beginning of a
curve to the right; thence northeasterly and easterly 56.39 feet along said
curve having a central angle of 57° 10' 47" with a radius of 56.50 feet, also
having a chord bearing and distance of N 52° 36' 23" E 54.07 feet to the end of
said curve; thence N 81° 11' 47" E 60.17 feet to the beginning of a curve to the
left; thence easterly and northeasterly 39.48 feet along said curve having a
central angle of 40° 02' 27" with a radius of 56.50 feet, also having a chord
bearing and distance of N 61° 10' 34" E 38.69 feet to the end of said curve;
thence N 41° 09' 20" E 103.84 feet to the beginning of a curve to the left;
thence northeasterly and northerly 33.96 feet along said curve having a central
angle of 49° 53' 41" with a radius of 39.00 feet, also having a chord bearing
and distance of N 16° 12' 30" E 32.90 feet to the end of said curve; thence N
08° 44' 21" W 141.76 feet; thence N 08° 57' 53" W 96.54 feet to the beginning of
a curve to the right; thence northerly 66.37 feet along said curve having a
central angle of 19° 00' 52" with a radius of 200.00 feet, also having a chord
bearing and distance of N 00° 32' 33" E 66.07 feet to the end of said curve;
thence N 10° 02' 59" E 190.36 feet; thence North 18.68 feet to a point located
on the north line of Lot 7, Block 100, Gulfview Subdivision, said point also
being located at the south end of right-of-way for Beach Boulevard, also said
point being the said Point of Beginning.


 





--------------------------------------------------------------------------------





EXHIBIT B


INDEXING INSTRUCTIONS











--------------------------------------------------------------------------------





APN:    58-06-02-021-001.000-004,
58-03-35-029-001.004-004,
58-03-35-029-001.001-004,
58-06-02-021-003.000-004,
58-06-02-021-004.000-004,
58-06-02-021-002.000-004,
58-004-90-00-0275


Recording requested by, and when
recorded return to:


Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attn: Lisa M. Brill, Esq.


THIS MORTGAGE SECURES A NOTE WHICH PROVIDES FOR
A VARIABLE INTEREST RATE


FIRST LIEN MORTGAGE, LEASEHOLD MORTGAGE, FIXTURE FILING AND
SECURITY AGREEMENT WITH
ABSOLUTE ASSIGNMENT OF LEASES AND RENTS


THIS FIRST LIEN MORTGAGE, LEASEHOLD MORTGAGE, FIXTURE FILING AND SECURITY
AGREEMENT WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, ("Mortgage"), made as of
February __, 2018, by GAMING ENTERTAINMENT (INDIANA) LLC, a Nevada limited
liability company ("Mortgagor"), for the benefit of WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent (the "Collateral Agent" or "Mortgagee"). Unless
otherwise defined herein, all capitalized terms used in this Mortgage shall have
the respective meanings assigned in the Indenture referred to below.


RECITALS


A.    As of the date hereof, Mortgagor has executed that certain Guaranty
Agreement for the benefit of Mortgagee (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. ("Borrower"), an
affiliate of Mortgagor, arising out of, among other things:


(i)    That certain Notes Purchase Agreement dated as of the date hereof,
executed by Borrower, Mortgagee, the Guarantors, and the Purchasers party
thereto from time to time (the "Purchasers") (as supplemented, modified,
amended, extended or restated from time to time, the "Notes Purchase Agreement")
pursuant to which, among other things, Borrower agrees to issue to the
Purchasers Senior Secured Notes due in 2024 in the maximum aggregate principal
amount of One Hundred Million Dollars ($100,000,000.00) (the "Notes");


(ii)    That certain Indenture dated as of the date hereof, executed by
Borrower, the Guarantors and Mortgagee (as supplemented, modified, amended,
extended or restated from time to time) pursuant to which Borrower has
authorized the issuance of the Notes (the "Indenture") to the registered holders
thereof (the "Noteholders" or "Holders");


(iii)    Those certain Notes executed by Borrower and payable to the order of
each of the Noteholders for the purpose of evidencing Borrower's obligation
(among other obligations) to repay amounts advanced under the Indenture,
together with accrued interest thereon; and


(iv)    The final maturity date of the obligations secured hereby is February 2,
2024.


NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained and in the other Bond Documents, the parties hereto hereby
agree as follows:


ARTICLE I. GRANT OF MORTGAGE


For the purposes of and upon the terms and conditions set forth in this
Mortgage, Mortgagor irrevocably mortgages and warrants to Mortgagee with, to the
extent permitted by law, right of entry and possession, all that real property
and the





--------------------------------------------------------------------------------





leasehold estate in real property under that certain Hotel Lease/Purchase
Agreement, dated as of August 15, 2013, by and between rising Sun/Ohio County
First, Inc., as landlord, and Gaming Entertainment (Indiana) LLC, as tenant, as
amended or modified from time to time (the "Hotel Lease"), a Memorandum of Hotel
Lease/Purchase Agreement dated March 16, 2016 being recorded on March 28, 2016
as Instrument No. 20160191, located in the City of Rising Sun, County of Ohio,
State of Indiana, described on Exhibit A attached hereto, together with all
development rights or credits, air rights, water, water rights and water stock
related to the real property, and all minerals, oil and gas, and other
hydrocarbon substances in, on or under the real property, and all appurtenances,
easements, rights and rights of way appurtenant or related thereto; all
buildings, other improvements and fixtures now or hereafter located on the real
property, including, but not limited to, the vessel known as the Grand Victoria
II, Official Number 1027644, and all apparatus, equipment, and appliances used
in the operation or occupancy of the real property, it being intended by the
parties that all such items shall be conclusively considered to be a part of the
real property, whether or not attached or affixed to the real property (the
"Improvements"); all interest or estate which Mortgagor may hereafter acquire in
the property described above, and all additions and accretions thereto; all
present and future interest of Mortgagor as lessor, licensor, franchisor,
grantor or similar party to any occupancy agreement now or hereinafter related
to the Improvements; all right, title and interest of Mortgagor in any present
or future awards or payments including any right to receive the same; the
Collateral (as defined in Section 4.1); and the rents, issues, earnings, income
and proceeds of any of the foregoing; (all of the foregoing, whether now owned
or hereafter acquired, being collectively referred to as the "Subject
Property"). The listing of specific rights or property shall not be interpreted
as a limit of general terms.


ARTICLE II. OBLIGATIONS SECURED


2.1    Obligations Secured. Mortgagor makes this grant and assignment for the
purpose of securing the following obligations (collectively, the "Secured
Obligations"):


(a)    All liabilities and obligations, howsoever arising, owed by the Mortgagor
to the Trustee, Collateral Agent and Noteholders. Parties of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, in each case, pursuant to
the terms of the Guaranty, this Mortgage or any of the other Bond Documents to
which the Mortgagor is a party; and;


(b)    All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation: (i)
modifications of the required principal payment dates or interest payment dates
or both, as the case may be, deferring or accelerating payment dates wholly or
partly; (ii) modifications, extensions or renewals at a different rate of
interest whether or not in the case of a note, the modification, extension or
renewal is evidenced by a new or additional promissory note or notes and (iii)
increases or decreases in the maximum amount of the Notes or any reallocation
between such facilities.


2.2    Future Advances. The maximum amount of principal secured hereby
(including disbursements that the Noteholders may, but shall not be obligated
to, make under this Mortgage, the Indenture, Notes Purchase Agreement or any
other document with respect thereto) shall not exceed ONE HUNDRED MILLION
DOLLARS ($100,000,000), which amount shall not be reduced by (a) prepayments
from time to time outstanding on the Notes or (b) repayments by Borrower from
any funding source. This Mortgage shall be valid and have priority to the extent
of the maximum amount secured hereby, including interest and any protective
advances made by the Noteholders with respect to the Subject Property, over all
subsequent liens and encumbrances, including statutory liens, excepting solely
taxes and assessments levied on the Subject Property given priority by law.
Future obligations or advances made by Noteholders to Borrower in the aggregate
up to Two Hundred Million and 00/100 Dollars ($200,000,000.00), shall, in each
instance, be secured by this Mortgage in accordance with Indiana Code ß
32-29-1-10. Such future advances, with interest thereon, shall be secured by
this Mortgage, whether made: (i) under the Notes; (ii) under this Mortgage;
(iii) under the Indenture; (iv) under any other document executed incident to
the Notes, this Mortgage or the Indenture; or (v) under any amendment,
substitution, renewal, replacement or modification of the Notes, this Mortgage,
the Indenture, or any related documents when evidenced by amendment,
substitution, renewal, replacement or modification agreements or notes stating
that such agreements or notes are secured by this Mortgage.


2.3    Incorporation. All terms of the Secured Obligations and the documents
evidencing such obligations are incorporated herein by this reference. All
Persons who may have or acquire an interest in the Subject Property shall be
deemed to have notice of the terms of the Secured Obligations and to have
notice, if provided therein, that: (a) the Notes, Indenture or the Notes
Purchase Agreement may permit borrowing, repayment and re-borrowing so that
repayments shall not reduce the amounts of the Secured Obligations; and (b) the
rate of interest on one or more Secured Obligations may vary from time to time.







--------------------------------------------------------------------------------





2.4    Obligations. The term "obligations" is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), fees, expenses, indemnities,
late charges and loan fees at any time accruing or assessed on any of the
Secured Obligations (and shall include interest that accrues after the
commencement of any bankruptcy or other insolvency proceeding by or against the
Mortgagor, whether or not allowed or allowable) and all the foregoing shall be
part of the Secured Obligations.


ARTICLE III. ASSIGNMENT OF LEASES AND RENTS


3.1    Representations, Warranties and Covenants. Mortgagor represents, warrants
and covenants that: (a) there are no material space leases, licenses or other
occupancy agreements relating to the management, leasing or operation of the
Subject Property or any portion thereof other than those that have been
submitted to Mortgagee as of the date hereof ("Leases") in effect as of the date
hereof; and (b) no material Leases shall be entered into by Mortgagor that would
materially and adversely affect Mortgagee without Mortgagee's prior written
consent or as otherwise permitted under the Indenture, which consent may not be
unreasonably withheld.


3.2    Assignment. Other than the Excluded Collateral (as defined in the
Security Agreement) and subject to Gaming Laws and Liquor Laws, Mortgagor hereby
irrevocably assigns to Mortgagee all of Mortgagor's right, title and interest
in, to and under: (a) all Leases and all other agreements of any kind relating
to the use or occupancy of the Subject Property or any portion thereof, whether
now existing or entered into after the date hereof; and (b) the rents, issues,
deposits and profits of the Subject Property, including, without limitation, all
amounts payable and all rights and benefits accruing to Mortgagor under the
Leases ("Payments"). The term "Leases" shall also include all guarantees of and
security for the lessees' performance thereunder, and all amendments,
extensions, renewals or modifications thereto which are permitted hereunder.
This is a present and absolute assignment, not an assignment for security
purposes only, and Mortgagee's right to the Leases and Payments is not
contingent upon, and may be exercised without possession of, the Subject
Property; provided, however, that if a court of competent jurisdiction construes
this assignment to be collateral that secures the Obligations rather than an
absolute assignment, this assignment shall constitute an assignment of rents as
set forth in Ind. Code ß32-21-4-2 and thereby create a security interest in the
Rents that will be perfected upon the recording hereof.


3.3    Grant of License. Mortgagee confers upon Mortgagor a revocable license
("License") to collect and retain the Payments as they become due and payable,
except during the existence of an Event of Default (as defined in the
Indenture). Upon the occurrence of an Event of Default, the License shall be
automatically revoked and Mortgagee may collect and apply the Payments pursuant
to Section 6.4 without notice and without taking possession of the Subject
Property. Mortgagor hereby irrevocably authorizes and directs the lessees under
the Leases to rely upon and comply with any notice or demand by Mortgagee for
the payment to Mortgagee of any rental or other sums which may at any time
become due under the Leases, or for the performance of any of the lessees'
undertakings under the Leases, and the lessees shall have no right or duty to
inquire as to whether any Event of Default has actually occurred or is then
existing hereunder. Mortgagor hereby relieves the lessees from any liability to
Mortgagor by reason of relying upon and complying with any such notice or demand
by Mortgagee.


3.4    Effect of Assignment. The foregoing irrevocable assignment shall not
cause Mortgagee to be: (a) a mortgagee in possession; (b) responsible or liable
for the control, care, management or repair of the Subject Property or for
performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases; or (c)
responsible or liable for any waste committed on the Subject Property by the
lessees under any of the Leases or any other parties; for any dangerous or
defective condition of the Subject Property; or for any negligence in the
management, upkeep, repair or control of the Subject Property resulting in loss
or injury or death to any lessee, licensee, employee, invitee or other Person.
Mortgagee shall not directly or indirectly be liable to Mortgagor or any other
Person as a consequence of: (i) the exercise or failure to exercise any of the
rights, remedies or powers granted to Mortgagee, or any of its employees,
agents, contractors or subcontractors hereunder; or (ii) the failure or refusal
of Mortgagee to perform or discharge any obligation, duty or liability of
Mortgagor arising under the Leases.


3.5    Covenants. Mortgagor covenants and agrees at Mortgagor's sole cost and
expense to: (a) perform the obligations of lessor contained in the Leases and
enforce performance by the lessees of the obligations of the lessees contained
in the Leases; to the extent commercially reasonable (b) give Mortgagee prompt
written notice of any known material default which occurs with respect to any of
the Leases, whether the default be that of the lessee or of the lessor; (c)
exercise Mortgagor's commercially reasonable efforts to keep all portions of the
Subject Property that are capable of being leased at all times at rentals not
less than the fair market rental value, (d) deliver to Mortgagee fully executed,
counterpart original(s) of each and every Lease if requested to do so; (e)
promptly pay, when due and payable, the rent and other charges payable pursuant
to the Hotel Lease; and (f) execute and record such additional assignments of
any Lease or specific subordinations (or subordination, attornment and
non-disturbance agreements executed by the lessor and lessee) of any Lease to
the Mortgage, in form acceptable to Mortgagee, as Mortgagee may request.
Mortgagor shall not, without Mortgagee's prior written consent





--------------------------------------------------------------------------------





(acting in accordance with the written direction of the Required Noteholders),
unless otherwise permitted by any provision of the Indenture: (i) enter into any
Leases after the date of this Mortgage; (ii) execute any other assignment
relating to any of the Leases; (iii) discount any rent or other sums due under
the Leases other than in the ordinary course of business, or collect the same in
advance, other than to collect rent one (1) month in advance of the time when it
becomes due; (iv) terminate, materially modify or amend any of the terms of the
Leases or in any manner release or discharge the lessees from any material
obligations thereunder; (v) consent to any assignment or subletting by any
lessee; or (vi) subordinate or agree to subordinate any of the Leases to any
other Mortgage or encumbrance. Any such attempted action in violation of the
provisions of this Section 3.5 shall be null and void. If the Hotel Lease shall
be terminated prior to the natural expiration of its term due to default by
Mortgagor or any tenant thereunder, and if, pursuant to the provisions of the
Hotel Lease, Mortgagee or its designee shall acquire from the lessor a new lease
of the leasehold premises, Mortgagor covenants and agrees that it shall have no
right, title or interest in or to such new lease or the leasehold estate created
thereby, or renewal privileges therein contained.


3.6    Estoppel Certificates. Within fifteen (15) days after written request by
Mortgagee, Mortgagor shall deliver to Mortgagee and to any party designated by
Mortgagee estoppel certificates executed by Mortgagor and by each of the
lessees, in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee's most recent payment of rent; (c) that, to Mortgagor's
knowledge, there are no defenses or offsets outstanding, or stating those
claimed by Mortgagor or lessees under the foregoing assignment or the Leases, as
the case may be; and (d) any other information reasonably requested by
Mortgagee.


ARTICLE IV. SECURITY AGREEMENT AND FIXTURE FILING


4.1    Security Interest. As security for the full, prompt, complete and final
payment when due (whether at stated maturity, by acceleration or otherwise) and
prompt performance of all the Secured Obligations, Mortgagor, other than the
Excluded Collateral and subject to Gaming Laws and Liquor Laws, hereby grants,
assigns, conveys, mortgages, pledges, hypothecates and transfers to the
Mortgagee, for itself and for the benefit of the Lender Parties, a security
interest in and to all of Mortgagor's right, title and interest in, to and under
each of the following (all of such interest of Mortgagor being hereinafter
collectively called the "Collateral"), but excluding the Excluded Collateral:


All of the Mortgagor's personal property now or hereafter acquired, including
without limitation all goods, building and other materials, supplies, inventory,
work in process, equipment, machinery, fixtures, furniture, furnishings, vessels
or other water craft, including, without limitation, the vessel known as the
Grand Victoria II, Official Number 1027644, signs and other personal property
and embedded software included therein and supporting information, wherever
situated, which are or are to be incorporated into, used in connection with,
permanently or semi-permanently moored to, or appropriated for use on (i) the
real property described on Exhibit A attached hereto and incorporated by
reference herein (to the extent the same are not effectively made a part of the
real property pursuant to Article I above) or (ii) all buildings and other
improvements thereon (which real property and improvements are collectively
referred to herein as the Subject Property); together with all rents, issues,
deposits and profits of the Subject Property and security deposits derived from
the Subject Property (to the extent, if any, they are not subject to Article
III); all sales contracts or agreements for the sale of the Subject Property or
any portion thereof now or hereafter entered into (subject to any limitations on
Mortgagor's ability to enter into the same as set forth in the Indenture); all
inventory, accounts, cash receipts, deposit accounts, accounts receivable,
contract rights, licenses (other than the gaming license), agreements, all
construction, service, engineering, consulting, management, leasing,
architectural, and other similar contracts concerning the design, construction,
management, operation, occupancy and/or use of the Subject Property, together
with any and all architectural drawings, plans, specifications, site plans,
surveys, soil tests, appraisals, engineering reports and similar materials
relating to all or any portion of the Subject Property and all warranties and
guaranties relating to any and all of the foregoing or otherwise relating to the
Subject Property, general intangibles, payment intangibles, software, chattel
paper (whether electronic or tangible), instruments, documents, promissory
notes, drafts, letters of credit, letter of credit rights, supporting
obligations, insurance policies, insurance and condemnation awards and proceeds,
proceeds of the sale of promissory notes, any other rights to the payment of
money, trade names, trademarks and service marks arising from or related to the
ownership, management, leasing, operation, sale or disposition of the Subject
Property or any business now or hereafter conducted thereon by Mortgagor; all
development rights and credits and any and all permits, consents, approvals,
licenses, authorizations and other rights granted by, given by or obtained from,
any governmental entity with respect to the Subject Property; all water and
water rights, wells and well rights, canals and canal rights, ditches and ditch
rights, springs and spring rights, and reservoirs and reservoir rights
appurtenant to or associated with the Subject Property, whether decreed or
undecreed, tributary, non-tributary or not non-tributary, surface or underground
or appropriated or unappropriated, and all shares of stock in water, ditch,
lateral and canal companies, well permits and all other evidences of any such
rights; all deposits or other security now or hereafter made with or given to
utility companies by Mortgagor with respect to the Subject Property; all advance
payments of insurance premiums made by Mortgagor with respect to the Subject
Property; all guaranties, warranties or indemnities related to the Subject
Property; all plans, drawings, reports, and specifications relating to the
Subject Property; all loan funds held by Mortgagee, whether or not disbursed;
all funds deposited with Mortgagee pursuant to the Bond Documents;





--------------------------------------------------------------------------------





all reserves, deferred payments, deposits, accounts, refunds, cost savings and
payments of any kind related to the Subject Property or any portion thereof;
together with all replacements and proceeds of, and additions and accessions to,
any of the foregoing; together with all books, records and files relating to any
of the foregoing.


As to all of the above described personal property which is or which hereafter
becomes a "fixture" under applicable law, this Mortgage constitutes a fixture
filing under the Uniform Commercial Code as enacted in Ind. Code ß26-1-9.1-502,
as amended or recodified from time to time ("UCC"). All terms defined in the UCC
shall have the respective meanings given to those terms in the UCC.


Nothing in this Article IV shall be deemed to limit the security interest
granted by Mortgagor pursuant to the Security Agreement; the security interest
granted by Mortgagor pursuant to this Mortgage is in addition to any other
security interest granted by Mortgagor pursuant to the other Security Documents.


4.2    Representations and Warranties. Mortgagor hereby represents and warrants
to the Mortgagee and the Noteholders that, as of the date hereof: (a) Mortgagor
has, or will have, good title to the Collateral; (b) Mortgagor has not
encumbered the Collateral to anyone other than Mortgagee, and no financing
statement covering any of the Collateral has been delivered to any Person or
entity other than Mortgagee except such financing statements that are released
as of the date hereof; (c) Mortgagor's principal place of business is located at
the address shown in Section 7.11; and (d) Mortgagor's legal name is exactly as
set forth on the first page of this Mortgage and all of Mortgagor's
organizational documents or agreements delivered to Mortgagee are complete and
accurate in every material respect. Mortgagor further hereby represents and
warrants to the Mortgagee and the Noteholders that the location of the RV
parking lot is as described and indicated on that certain survey dated as of
March 24, 2011 by Land Consultants.


4.3    Further Assurances. Mortgagor agrees: (a) to execute and deliver such
documents necessary to create, perfect and continue the security interests
contemplated hereby to the extent the same may be perfected by filing; (b) to
cooperate with Mortgagee in perfecting all security interests granted herein and
in obtaining such agreements from third parties necessary, in connection with
the preservation, perfection or enforcement of any of its rights hereunder
(including, without limitation, control agreements with respect to accounts not
at Wilmington Trust, N.A. or its affiliates); and (c) that Mortgagee is
authorized (but not obligated) to file financing statements, in the name of
Mortgagor to perfect Mortgagee's security interest in Collateral.


4.4    Rights of Mortgagee. Except as limited by Gaming Laws and Liquor Laws or
Mortgagor's approved system of internal controls governing mandatory count
procedures and the persons who may participate therein, in addition to
Mortgagee's rights as a "Secured Party" under the UCC, Mortgagee may, but shall
not be obligated to, during the continuance of an Event of Default, at any time
with notice and at the expense of Mortgagor: (a) give notice to any Person of
Mortgagee's rights hereunder and enforce such rights at law or in equity; (b)
insure, protect, defend and preserve the Collateral or any rights or interests
of Mortgagee therein; (c) inspect the Collateral; and (d) endorse, collect and
receive any right to payment of money owing to Mortgagor under or from the
Collateral.


4.5    Rights of Mortgagee on Default. Subject to Gaming Laws and Liquor Laws,
during the continuance of an Event of Default, then in addition to all of
Mortgagee's rights as a "Secured Party" under the UCC or otherwise at law:


(a)    Mortgagee may: (i) upon written notice, require Mortgagor to assemble any
or all of the Collateral and make it available to Mortgagee at a place
designated by Mortgagee; (ii) without prior notice, enter upon the Subject
Property or other place where any of the Collateral may be located and take
possession of, collect, sell, lease, license and dispose of any or all of the
Collateral, and store the same at locations acceptable to Mortgagee at
Mortgagor's expense; (iii) sell, assign and deliver at any place or in any
lawful manner all or any part of the Collateral and bid and become purchaser at
any such sales;


(b)    Mortgagee may, for the account of Mortgagor and at Mortgagor's expense:
(i) operate, use, consume, sell, lease, license or dispose of the Collateral as
Mortgagee deems appropriate for the purpose of performing any or all of the
Secured Obligations; (ii) enter into any agreement, compromise, or settlement,
including insurance claims, which Mortgagee may reasonably deem desirable or
proper with respect to any of the Collateral; and (iii) endorse and deliver
evidences of title for, and receive, enforce and collect by legal action or
otherwise, all indebtedness and obligations now or hereafter owing to Mortgagor
in connection with or on account of any or all of the Collateral; and


(c)    In disposing of Collateral hereunder, Mortgagee may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral may be applied by Mortgagee to the payment of
expenses incurred by Mortgagee in connection with the foregoing including
attorneys' fees, costs and expenses, and the





--------------------------------------------------------------------------------





balance of such proceeds may be applied by Mortgagee toward the payment of the
Secured Obligations in such order of application as Mortgagee may from time to
time elect.


Notwithstanding any other provision hereof, Mortgagee shall not be deemed to
have accepted any property other than cash in satisfaction of any obligation of
Mortgagor to Mortgagee unless Mortgagor shall make an express written election
of said remedy under Ind. Code ß26-1-9.1-609, or other applicable law. Mortgagor
agrees that Mortgagee shall have no obligation to process or prepare any
Collateral for sale or other disposition.


4.6    Power of Attorney. Mortgagor hereby irrevocably appoints Mortgagee as
Mortgagor's attorney-in-fact (such agency being coupled with an interest), and
as such attorney-in-fact Mortgagee may, without the obligation to do so, in
Mortgagee's name, or in the name of Mortgagor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Mortgagee's security interests and rights in or to any of the Collateral, and,
during the continuance of an Event of Default, take any other action required of
Mortgagor; provided, however, that Mortgagee as such attorney-in-fact shall be
accountable only for such funds as are actually received by Mortgagee, and
provided further, the appointment of Mortgagee as attorney-in-fact is not
intended to allow Mortgagee to confess judgment or any act prohibited by Ind.
Code ß34-54-3-1 or any other applicable law.


4.7    Possession and Use of Collateral. Except as otherwise provided in this
Section or the other Bond Documents, so long as no Default or Event of Default
exists, Mortgagor may possess, use, move, transfer or dispose of any of the
Collateral in the ordinary course of Mortgagor's business and in accordance with
the Bond Documents.


ARTICLE V. RIGHTS AND DUTIES OF THE PARTIES


5.1    Title. Subject to Gaming Laws and Liquor Laws, Mortgagor represents and
warrants that Mortgagor lawfully holds and possesses fee simple title to parcels
I through VI of the Subject Property described on Exhibit A and leasehold title
to parcel VII of the Subject Property described on Exhibit A, in each case
without limitation on the right to encumber, and that this Mortgage is a first
priority lien on the Subject Property, subject only to the Permitted Liens (as
defined in the Indenture). Neither Mortgagor, nor any Affiliate of Mortgagor,
has any interest in any real property, not encumbered hereby, which is utilized
in any material manner in connection with the use and/or operation of the
Subject Property or which is necessary and required for the use and operation of
the Subject Property.


5.2    Taxes and Assessments. Subject to Mortgagor's rights to contest payment
of taxes in accordance with law, Mortgagor shall pay prior to delinquency all
taxes, assessments, levies and charges imposed by any public or quasi-public
authority or utility company which are or which may become a lien upon or cause
a loss in value of the Subject Property or any interest therein. Mortgagor shall
also pay prior to delinquency all taxes, assessments, levies and charges imposed
by any public authority upon Mortgagee by reason of its interest in any Secured
Obligation or in the Subject Property, or by reason of any payment made to
Mortgagee pursuant to any Secured Obligation; provided, however, Mortgagor shall
have no obligation to pay taxes which may be imposed from time to time upon
Mortgagee and which are measured by and imposed upon Mortgagee's net income.


5.3    Tax and Insurance Impounds. Upon an Event of Default, at Mortgagee's
option and upon its demand, Mortgagor shall, until all Secured Obligations have
been paid in full, pay to Mortgagee monthly, annually or as otherwise directed
by Mortgagee an amount reasonably estimated by Mortgagee to be equal to: (a) all
taxes, assessments and levies imposed by any public or quasi-public authority or
utility company which are or may become a lien upon the Subject Property or
Collateral and will become due for the tax year during which such payment is so
directed; and (b) premiums for fire, other hazard and mortgage insurance
required or requested pursuant to the Bond Documents when same are next due. If
Mortgagee reasonably determines that any amounts paid by Mortgagor are
insufficient for the payment in full of such taxes, assessments, levies and/or
insurance premiums, Mortgagee shall notify Mortgagor of the increased amounts
required to pay all amounts due, whereupon Mortgagor shall pay to Mortgagee
within thirty (30) days thereafter the additional amount as stated in
Mortgagee's notice. All sums so paid shall not bear interest, and Mortgagee
shall, apply said funds to the payment of, or at the sole option of Mortgagee
release said funds to Mortgagor for the application to and payment of, such
sums, taxes, assessments, levies, charges, and insurance premiums. Upon
assignment of this Mortgage, Mortgagee shall have the right to assign all
amounts collected and in its possession to its assignee whereupon Mortgagee
shall be released from all liability with respect thereto. Within ninety-five
(95) days following full repayment of the Secured Obligations (other than full
repayment of the Secured Obligations as a consequence of a foreclosure or
conveyance in lieu of foreclosure of the liens and security interests securing
the Secured Obligations) or at such earlier time as Mortgagee may elect, the
balance of all amounts collected and in Mortgagee's possession shall be paid to
Mortgagor at the address of Mortgagor provided herein, or to such other address
or Persons otherwise legally entitled thereto as Mortgagor may instruct in
writing.







--------------------------------------------------------------------------------





5.4    Performance of Secured Obligations. Mortgagor shall promptly pay and
perform each Obligation when due.


5.5    Liens, Encumbrances and Charges. Mortgagor shall immediately discharge
any lien not approved by Mortgagee in writing that has or may attain priority
over this Mortgage. Mortgagor shall pay prior to delinquency all obligations
secured by or reducible to liens and encumbrances which shall now or hereafter
encumber or appear to encumber all or any part of the Subject Property or any
interest therein, whether senior or subordinate hereto.


5.6    Damages; Insurance and Condemnation Proceeds. The following (whether now
existing or hereafter arising) are all absolutely and irrevocably assigned by
Mortgagor to Mortgagee and, at the request of Mortgagee, shall be paid directly
to Mortgagee in accordance with Section 3.10(d)(iii) of the Indenture: (i) all
awards of damages and all other compensation payable directly or indirectly by
reason of a condemnation or proposed condemnation for public or private use
affecting all or any part of, or any interest in, the Subject Property or
Collateral; (ii) all other claims and awards for damages to, or decrease in
value of, all or any part of, or any interest in, the Subject Property or
Collateral; (iii) all proceeds of any insurance policies payable by reason of
loss sustained to all or any part of the Subject Property or Collateral; and
(iv) all interest which may accrue on any of the foregoing. Subject to
applicable law, and without regard to any requirement contained in Section
5.7(d) of this Mortgage, Mortgagee shall release all or any part of the proceeds
to Mortgagor to repair or rebuild, subject to any reasonable conditions
Mortgagee may impose, subject to any restrictions contained in the Indenture. In
the event Mortgagor fails to do so, Mortgagee may, but shall not be obligated
to, (at the Mortgagor's expense) commence, appear in, defend or prosecute any
assigned claim or action and may adjust, compromise, settle and collect all
claims and awards assigned to Mortgagee; provided, however, in no event shall
Mortgagee or any of its officers, directors, employees, agents, advisors or
representatives be responsible for any failure to collect any claim or award,
regardless of the cause of the failure, including, without limitation, any
malfeasance or nonfeasance by Mortgagee or its employees or agents.


5.7    Maintenance and Preservation of the Subject Property. Subject to the
provisions of the Indenture, Mortgagor covenants: (a) to insure the Subject
Property and Collateral against such risks as provided in the Indenture and to
provide evidence of such insurance to Mortgagee, and to comply with the
requirements of any insurance companies insuring the Subject Property and
Collateral, all-in accordance with Section 4.23 of the Indenture; (b) to keep
the Subject Property in good condition and repair, ordinary wear and tear
excepted; (c) not to remove or demolish the Subject Property or Collateral or
any part thereof, not to alter, restore or add to the Subject Property or
Collateral and not to initiate or acquiesce in any change in any zoning or other
land classification which materially and adversely affects the Subject Property
or Collateral without Mortgagee's prior written consent (acting in accordance
with the written direction of the Required Noteholders),unless otherwise
provided in the Indenture; (d) to complete or restore promptly and in good and
workmanlike manner the Subject Property and Collateral, or any part thereof
which may be damaged or destroyed; (e) to comply with all laws, ordinances,
regulations and standards, and all covenants, conditions, restrictions and
equitable servitudes, whether public or private, of every kind and character
which affect the Subject Property or Collateral and pertain to acts committed or
conditions existing thereon, including, without limitation, any work,
alteration, improvement or demolition mandated by such laws, covenants or
demolition mandated by such laws, covenants or requirements, noncompliance with
which could reasonably be expected to have individually or in the aggregate, a
Material Adverse Effect; (f) not to commit or permit waste of the Subject
Property or Collateral; (g) to maintain in full force and effect the Hotel
Lease; and (h) to do all other acts which from the character or use of the
Subject Property and Collateral are reasonably necessary to maintain and
preserve its value.


5.8    Defense and Notice of Losses, Claims and Actions. To the extent
commercially reasonable, at Mortgagor's sole expense, Mortgagor shall protect,
preserve and defend the Subject Property and title to and right of possession of
the Subject Property and Collateral, the security hereof and the rights and
powers of Mortgagee hereunder against all adverse claims. Mortgagor shall give
Mortgagee prompt notice in writing of the assertion of any material claim, of
the filing of any action or proceeding, of the occurrence of any damage to the
Subject Property and Collateral, of any default under the Hotel Lease, and of
any condemnation offer or action.


5.9    Reserved.


5.10    Compensation; Exculpation; Indemnification.


(a)    Mortgagor shall pay Mortgagee's reasonable fees and reimburse Mortgagee
for reasonable expenses in connection with this Mortgage (including attorneys'
fees and expenses). Mortgagor shall pay to Mortgagee reasonable compensation for
services rendered concerning this Mortgage, including without limitation any
statement of amounts owing under any Obligation. Mortgagee shall not directly or
indirectly be liable to Mortgagor or any other Person as a consequence of (i)
the exercise of the rights, remedies or powers granted to Mortgagee in this
Mortgage except to the extent determined by a final, non-appealable judgement of
a court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of Mortgagee; (ii) the failure or refusal of Mortgagee to
perform or discharge any obligation or liability of





--------------------------------------------------------------------------------





Mortgagor under any agreement related to the Subject Property or Collateral or
under this Mortgage; or (iii) any loss sustained by Mortgagor or any third party
resulting from Mortgagee's failure (whether by malfeasance or refusal to act) to
lease the Subject Property after an Event of Default or from any other act or
omission (regardless of whether the same constitutes negligence) of Mortgagee in
managing the Subject Property after an Event of Default except to the extent
determined by a final, non-appealable judgement of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
Mortgagee and no such liability shall be asserted against or imposed upon
Mortgagee, and all such liability is hereby expressly waived and released by
Mortgagor.


(b)    In addition to the indemnification contained in the Bond Documents,
Mortgagor indemnifies Mortgagee against, and holds Mortgagee harmless from, all
losses, damages, liabilities, claims, causes of action, judgments, court costs,
attorneys' fees and other legal expenses, cost of evidence of title, cost of
evidence of value, and other expenses which either may suffer or incur: (i) by
reason of this Mortgage; (ii) by reason of the execution of this Mortgage or in
performance of any act required or permitted hereunder or by law; (iii) as a
result of any failure of Mortgagor to perform Mortgagor's obligations; or (iv)
by reason of any alleged obligation or undertaking on Mortgagee's part to
perform or discharge any of the representations, warranties, conditions,
covenants or other obligations contained in any other document related to the
Subject Property. The above obligation of Mortgagor to indemnify and hold
harmless Mortgagee shall survive the release and cancellation of the Secured
Obligations and the release and reconveyance or partial release of this
Mortgage.


(c)    Mortgagor shall pay all amounts and indebtedness arising under this
Section 5.10 promptly upon demand by Mortgagee together with interest thereon
from the date the indebtedness arises at the rate of interest then applicable to
the principal balance of the Notes as specified therein.


5.11    Reserved.


5.12    Due on Sale or Encumbrance. Except as otherwise expressly permitted in
the Indenture, Notes Purchase Agreement or the Guaranty, if the Subject Property
or any interest therein shall be sold, transferred (including, without
limitation, through sale or transfer of a majority or controlling interest of
the corporate stock or general partnership interests or limited liability
company interests of Mortgagor), mortgaged, assigned, further encumbered or
leased, whether directly or indirectly, whether voluntarily, involuntarily or by
operation of law, without the prior written consent of Mortgagee, then
Mortgagee, in its sole discretion, may declare all Secured Obligations
immediately due and payable.


5.13    Releases, Extensions, Modifications and Additional Security. Without
notice to or the consent, approval or agreement of any Persons or entities
having any interest at any time in the Subject Property and Collateral or in any
manner obligated under the Secured Obligations ("Interested Parties"), Mortgagee
may, from time to time, release any Person or entity from liability for the
payment or performance of any Secured Obligation, take any action or make any
agreement extending the maturity or otherwise altering the terms or increasing
the amount of any Secured Obligation, or accept additional security or release
all or a portion of the Subject Property and other security for the Secured
Obligations. None of the foregoing actions shall release or reduce the personal
liability of any of said Interested Parties, or release or impair the priority
of the lien and security interests created by this Mortgage upon the Subject
Property and the Collateral.


5.14    Reserved.


5.15    Subrogation. Mortgagee shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Mortgagee pursuant to this Mortgage or any other Credit Document or by the
proceeds of any loan secured by this Mortgage.


5.16    Reserved.


5.17    Easements. If an easement or other incorporeal right (collectively, an
"Easement") constitutes any portion of the Subject Property, Mortgagor shall not
amend, change, terminate or modify such Easement in a material and adverse
manner or any right thereto or interest therein, without the prior written
consent of Mortgagee, which consent may be withheld in Mortgagee's sole
reasonable discretion, and any such amendment, change, termination or
modification without such prior written consent shall be deemed void and of no
force or effect. Mortgagor agrees to perform all obligations and agreements with
respect to said Easement and shall not take any action or omit to take any
action, which would effect or permit the termination thereof. Upon receipt of
notice, or otherwise becoming aware, of any material default or purported
material default under any Easement, by any party thereto, Mortgagor shall
promptly notify Mortgagee in writing of such default or purported default and
shall deliver to Mortgagee copies of all notices, demands, complaints or other
communications received or given by Mortgagor with respect to any such default
or purported default.







--------------------------------------------------------------------------------





5.18    Performance by Mortgagee. Should Mortgagor fail to make any payment or
perform any act which it is obligated to make or perform hereunder or under the
Indenture, then Mortgagee, at its election, without giving notice to Mortgagor,
or any successor in interest of Mortgagor, upon releasing Mortgagor from any
obligation hereunder, may make such payment or perform such act and incur any
liability, or expend whatever amounts, in its discretion, it may deem necessary
therefor. All sums incurred or expended by the Mortgagee under the terms of this
Section 5.18, shall become due and payable by Mortgagor to the Mortgagee on
demand and shall bear interest until paid at an annual percentage rate equal to
the Applicable Rate expressed in the Indenture. In no event shall such payment
or performance of any such act by Mortgagee be construed as a waiver of the
default occasioned by Mortgagor's failure to make such payment(s) or perform
such act(s).


5.19    Right of Mortgagee to Appear. If, during the existence of the Mortgage,
there be commenced or pending any suit or action affecting the Subject Property
or the Collateral, or any part thereof, or the title thereto, or if any adverse
claim for or against the Subject Property or the Collateral, or any part
thereof, be made or asserted, Mortgagee (unless such suit, action or claim is
being contested in good faith by Mortgagor and Mortgagor shall have established
and maintained adequate reserves in accordance with generally accepted
accounting principles for the full payment and satisfaction of such suit or
action if determined adversely to Mortgagor), may appear or intervene in the
suit or action and retain counsel therein and defend same, or otherwise take
such action therein as they may be advised, and may settle or compromise same or
the adverse claim; and in that behalf and for any of the purposes may pay and
expend such sums of money as Mortgagee may reasonably deem to be necessary and
Mortgagor shall reimburse Mortgagee for such sums expended, together with
accrued interest thereon, at the Applicable Rate which is defined in the
Indenture.


5.20    Environmental Indemnity.    


(a)    Mortgagor agrees to indemnify, protect, defend and save harmless
Mortgagee and each of the Noteholders, as well as their respective, trustees,
officers, employees, agents, attorneys and shareholders (individually, an
"Indemnified Party" and collectively, the "Indemnified Parties") from and
against any and all losses, damages, expenses or liabilities, of any kind or
nature from any investigations, suits, claims or demands, including reasonable
counsel fees incurred in investigating or defending such claim, suffered by any
of them and caused by, relating to, arising out of, resulting from or in any way
connected with: (i) the presence in, on, under or emanating from the Subject
Property of any Hazardous Materials, as defined in the Indenture, or the
disposal of any Hazardous Materials generated, stored or transported by on,
under or from the Subject Property; (ii) any violation of Environmental Laws (as
defined in the Indenture); or (iii) any activity carried on or undertaken on or
off the Subject Property, including any exposure to any Hazardous Material,
whether prior to or during the term of the Credit Facility, and whether by
Mortgagor or any predecessor in title or any employees, agents, contractors or
subcontractors of Mortgagor or any predecessor in title, or any third Persons at
any time occupying or present on the Subject Property, in connection with the
handling, treatment, removal, storage, decontamination, clean-up, transport or
disposal of any Hazardous Materials at any time located or present on or under
the Subject Property. The foregoing indemnity shall further apply to any
residual contamination on or under the Subject Property, or affecting any
natural resources, and to any contamination of any property or natural
resources, arising in connection with the generation, use, handling, storage,
transport or disposal of any such Hazardous Materials, and irrespective of
whether any of such activities were or will be undertaken in accordance with
applicable laws, regulations, codes and ordinances. It is provided, however,
that Mortgagor shall not be obligated to indemnify, protect, defend or save
harmless an Indemnified Party if, and to the extent determined by a final,
non-appealable judgement of a court of competent jurisdiction, that, any such
loss, damage, expense or liability was caused by the gross negligence or willful
misconduct of such Indemnified Party. Mortgagor hereby acknowledges and agrees
that, notwithstanding any other provision of this Mortgage or any of the other
Bond Documents to the contrary, the obligations of Mortgagor under this Section
shall be unlimited obligations of Mortgagor and shall survive any foreclosure
under this Mortgage, any transfer in lieu thereof, any reconveyance of this
Mortgage and any satisfaction of the obligations which are secured hereby.
Mortgagor acknowledges that Mortgagee's appraisal of the Subject Property is
such that Mortgagee would not enter into the Indenture but for the liability
retain, and undertaken by Mortgagor for the obligations under this Section.
Mortgagor and Mortgagee agree that any obligations of Mortgagor under this
Section which may also be obligations of Mortgagor under the Environmental
Agreement (which is referred to below) shall be deemed to arise solely under
this Section 5.20 and not under the Environmental Agreement. The obligations of
Mortgagor under this Section are separate from and in addition to the
obligations to pay the indebtedness evidenced by the Notes, the obligations
under the Indenture, Notes Purchase Agreement and the other obligations secured
by, or imposed under, this Mortgage. The liability of Mortgagor under this
Section shall not be limited to or measured by the amount of the indebtedness
secured hereby or the value of the Subject Property. Mortgagor shall be fully
and liable for all obligations of Mortgagor under this Section and a separate
action may be brought and prosecuted against Mortgagor under this Section.
Mortgagor waives the right to assert any statute of limitations as a bar to the
enforcement of this Section or to any action brought to enforce this Section.
Further, Mortgagor hereby waives any right to pursue any claim or action against
Mortgagee arising under any Law, including any Environmental Law, as such relate
to Section 5.20(a)(i)-(iii) of this Agreement. This Section 5.20 shall not
affect, impair or waive any rights or remedies of Mortgagee or any obligations
of Mortgagor with respect to Hazardous Materials created or imposed by
Environmental Laws





--------------------------------------------------------------------------------





(including Mortgagee's rights of reimbursement or contribution under
Environmental Laws). The remedies under this Section 5.20 are cumulative and in
addition to all remedies provided by law.


(b)    Mortgagee shall notify Mortgagor promptly of any third party claim for
which it may seek indemnity. Failure by Mortgagee to so notify Mortgagor shall
not relieve the Mortgagor of its obligations hereunder. Mortgagor may, subject
to the approval of Mortgagee (which approval shall not be unreasonably withheld)
defend the claim and Mortgagee shall cooperate in the defense. Mortgagee may
have separate counsel and Mortgagor shall pay the reasonable fees and expenses
of such counsel. Mortgagor need not pay for any settlement made without its
consent, which consent shall not be unreasonably withheld.


5.21    Principal Place of Business. Mortgagor's principal place of business is
in Ohio County in the State of Indiana. Mortgagor does not do business under any
trade name except as previously disclosed in writing to Mortgagee. Mortgagor
will immediately notify Mortgagee in writing of any change in its place of
business or the adoption or change of any trade name or fictitious business name
by it, and will upon request of Mortgagee, execute any additional financing
statements or other certificates necessary to reflect any such adoption or
change in trade name or fictitious business name.


5.22    Environmental Agreement. Concurrently with the execution of the
Indenture, Mortgagor shall execute an instrument entitled "First Lien
Environmental Agreement" (which, together with all amendments, modifications,
extensions, renewals or restatements thereof, is referred to herein as the
"Environmental Agreement"). The obligations of Mortgagor under the Environmental
Agreement are not secured by this Mortgage.


5.23    Mortgagor Different From Obligor. As used in this Section, the term
"Obligor" shall mean each Person or entity obligated in any manner for or under
any of the Secured Obligations or obligated in any manner for or under any of
the obligations secured by the Secured Obligations or guarantying such
obligations secured by the Secured Obligations including, without limitation,
Borrower.


(a)    Representations and Warranties. Mortgagor represents and warrants to
Mortgagee that: (i) this Mortgage is executed at an Obligor's request; (ii) this
Mortgage complies with all agreements between Mortgagor and any Obligor
regarding Mortgagor's execution hereof; (iii) Mortgagee has made no
representation to Mortgagor as to the creditworthiness of any Obligor; and (iv)
Mortgagor has established adequate means of obtaining from each Obligor on a
continuing basis financial and other information pertaining to such Obligor's
financial condition. Mortgagor agrees to keep adequately informed from such
means of any facts, events or circumstances which might in any way affect
Mortgagor's risks hereunder. Mortgagor further agrees that Mortgagee shall have
no obligation to disclose to Mortgagor any information or material about any
Obligor which is acquired by Mortgagee in any manner. The liability of Mortgagor
hereunder shall be reinstated and revived, and the rights of Mortgagee shall
continue if and to the extent that for any reason any amount at any time paid on
account of any Secured Obligation is rescinded or must otherwise be restored by
Mortgagee, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Mortgagee in its reasonable discretion; provided however, that
if Mortgagee chooses to contest any such matter at the request of Mortgagor,
Mortgagor agrees to indemnify and hold Mortgagee harmless from and against all
costs and expenses, including reasonable attorneys' fees, expended or incurred
by Mortgagee in connection therewith, including without limitation, in any
litigation with respect thereto.


(b)    Waivers.


(i)    Mortgagor waives any right to require Mortgagee to: (A) proceed against
any Obligor or any other Person; (B) marshal assets or proceed against or
exhaust any security held from any Obligor or any other Person; (C) give notice
of the terms, time and place of any public or private sale or other disposition
of personal property security held from any Obligor or any other Person; (D)
take any other action or pursue any other remedy in Mortgagee's power; or (E)
make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by Mortgagee
as security for or which constitute in whole or in part the Secured Obligations,
or in connection with the creation of new or additional obligations.


(ii)    Mortgagor waives any defense to its obligations hereunder based upon or
arising by reason of: (A) any disability or other defense of any Obligor or any
other Person; (B) the cessation or limitation from any cause whatsoever, other
than payment in full, of any Secured Obligation; (C) any lack of authority of
any officer, director, partner, agent or any other Person acting or purporting
to act on behalf of any Obligor which is a corporation, partnership or other
type of entity, or any defect in the formation of any such Obligor; (D) the
application by any Obligor of the proceeds of any Secured Obligation for
purposes other than the purposes represented by any Obligor to, or intended or
understood by, Mortgagee or Mortgagor; (E) any act or omission by Mortgagee
which directly or indirectly results in or aids the discharge of any Obligor or





--------------------------------------------------------------------------------





any portion of any Secured Obligation by operation of law or otherwise, or which
in any way impairs or suspends any rights or remedies of Mortgagee against any
Obligor; (F) any impairment of the value of any interest in any security for the
Secured Obligations or any portion thereof, including without limitation, the
failure to obtain or maintain perfection or recordation of any interest in any
such security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (G) any modification of any Secured Obligation, in any
form whatsoever, including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, any Secured Obligation or any portion thereof, including increase or
decrease of the rate of interest thereon; or (H) any requirement that Mortgagee
give any notice of acceptance of this Mortgage. Until all Secured Obligations
shall have been paid in full, Mortgagor shall not have any right of subrogation,
and Mortgagor waives any right to enforce any remedy which Mortgagee now has or
may hereafter have against any Obligor or any other Person, and waives any
benefit of, or any right to participate in, any security now or hereafter held
by Mortgagee. Mortgagor further waives all rights and defenses it may have
arising out of: (1) any election of remedies by Mortgagee, even though that
election of remedies, such as a non-judicial foreclosure with respect to any
security for any portion of the Secured Obligations, destroys Mortgagor's rights
of subrogation or Mortgagor's rights to proceed against any Obligor for
reimbursement; or (2) any loss of rights Mortgagor may suffer by reason of any
rights, powers or remedies of any Obligor in connection with any anti-deficiency
laws or any other laws limiting, qualifying or discharging any Obligor's
obligations.


(iii)    If any of said waivers is determined to be contrary to any applicable
law or public policy, such waiver shall be effective to the extent permitted by
applicable law or public policy.


ARTICLE VI. DEFAULT PROVISIONS


6.1    Rights and Remedies. At any time during the continuance of an Event of
Default, subject to Gaming Laws and Liquor Laws, Mortgagee shall have all rights
and remedies available at law or in equity, or as provided under the Indenture,
including, without limitation, the following:


(a)    With respect to any Event of Default as defined in Section 6.01 of the
Indenture (other than any Event of Default referred to in Subsections 6.01(f),
or (g) of the Indenture), all sums secured hereby shall, at the option of
Mortgagee, and upon the giving of notice required by the Indenture, if any,
become immediately due and payable. With respect to any Event of Default
referred to in Subsections 6.01(f), or (g) of the Indenture, all sums secured
hereby shall automatically become due and payable without notice and without any
action on the part of Mortgagee;


(b)    With or without notice, and without releasing Mortgagor from any Secured
Obligation, and without becoming a mortgagee in possession, to cure any breach
or Event of Default of Mortgagor and, in connection therewith, to enter upon the
Subject Property and do such acts and things as Mortgagee deems necessary or
desirable to protect the security hereof, including, without limitation: (i) to
appear in and defend any action or proceeding purporting to affect the security
of this Mortgage or the rights or powers of Mortgagee under this Mortgage; (ii)
to pay, purchase, contest or compromise any encumbrance, charge, lien or claim
of lien which, in the sole judgment of Mortgagee, is or may be senior in
priority to this Mortgage, the judgment of Mortgagee being conclusive as between
the parties hereto; (iii) to obtain insurance; (iv) to pay any premiums or
charges with respect to insurance required to be carried under this Mortgage; or
(v) to employ counsel, accountants, contractors and other appropriate Persons;


(c)    To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument in any manner provided by law for the
foreclosure of mortgages on real property, including as a mortgage or to obtain
specific enforcement of the covenants of Mortgagor hereunder, and to sell, as an
entirety or as separate lots or parcels, the Subject Property, and Mortgagor
agrees that such covenants shall be specifically enforceable by injunction or
any other appropriate equitable remedy and that for the purposes of any suit
brought under this subparagraph, Mortgagor waives the defense of laches and any
applicable statute of limitations;


(d)    Without regard to the value, adequacy or occupancy of the security for
the Secured Obligations, to apply to a court of competent jurisdiction for and
obtain the appointment of a receiver of the Subject Property to enter upon and
take possession of the Subject Property and to collect all Rents and apply the
same as the court may direct, and such receiver may be appointed by any court of
competent jurisdiction upon application by Mortgagee as a matter of strict right
and without regard to the adequacy of the security for the repayment of the
Secured Obligations, the existence of a declaration that the Secured Obligations
are immediately due and payable, or the filing of a notice of default. Mortgagee
may have a receiver appointed without notice to Mortgagor or any third party,
and Mortgagee may waive any requirement that the receiver post a bond. Mortgagee
shall have the power to designate and select the person who shall serve as the
receiver and to negotiate all terms and conditions under which such receiver
shall serve. Any receiver appointed on Mortgagee's behalf may be an affiliate of
Mortgagee. The expenses, including receiver's fees, attorneys' fees and
expenses, costs and agent's compensation, incurred





--------------------------------------------------------------------------------





pursuant to the powers herein contained shall be secured by this Mortgage. The
right to enter and take possession of and to manage and operate the Subject
Property and to collect all Rents, whether by a receiver or otherwise, shall be
cumulative to any other right or remedy available to Mortgagee under this
Mortgage or the Bond Documents or otherwise available to Mortgagee and may be
exercised concurrently therewith or independently thereof. Mortgagee shall be
liable to account only for such Rents (including, without limitation, security
deposits) actually received by Mortgagee, whether received pursuant to this
Section or any other provision hereof. Notwithstanding the appointment of any
receiver or other custodian, subject to the Gaming Laws, Mortgagee shall be
entitled as pledgee to the possession and control of any cash, deposits, or
instruments at the time held by, or payable or deliverable under the terms of
this Mortgage to, Mortgagee;


(e)    To enter upon, possess, manage and operate the Subject Property or any
part thereof, to take and possess all documents, books, records, papers and
accounts of Mortgagor or the then owner of the Subject Property, to make,
terminate, enforce or modify Leases of the Subject Property upon such terms and
conditions as Mortgagee deems proper, to make repairs, alterations and
improvements to the Subject Property as necessary, in Mortgagee's sole judgment,
to protect or enhance the security hereof;


(f)    Mortgagee may obtain a judicial decree foreclosing Mortgagor's interest
in all or any part of the Subject Property;


(g)    To resort to and realize upon the security hereunder and any other
security now or later held by Mortgagee concurrently or successively and in one
or several consolidated or independent judicial actions and to apply the
proceeds received upon the Secured Obligations all in such order and manner as
Mortgagee determines in its sole discretion;


(h)    Upon sale of the Subject Property at any foreclosure sale, Mortgagee may
credit bid (as determined by Mortgagee in its sole and absolute discretion) all
or any portion of the Secured Obligations or its judgment in the foreclosure
action. Every right, power and remedy granted to Mortgagee in this Mortgage
shall be cumulative and not exclusive, and in addition to all rights, powers and
remedies granted at law or in equity or by statute, and each such right, power
and remedy may be exercised from time to time and as often and in such order as
may be deemed expedient by Mortgagee, and the exercise of any such right, power
or remedy shall not be deemed a waiver of the right to exercise, at the time or
thereafter, any other right, power or remedy.


(i)    To apply any sums then deposited or held in escrow or otherwise by or on
behalf of Mortgagee in accordance with the terms of the Indenture, this Mortgage
or any other Bond Document to secure payment of Secured Obligation pursuant to
the Indenture.


6.2    Reserved.


6.3    Application of Foreclosure Sale Proceeds and Other Sums. All sums
received by Mortgagee under Section 3.3 or Section 6.1, less all costs and
expenses incurred by Mortgagee or any receiver under Section 3.3 or Section 6.1,
including, without limitation, attorneys' fees, shall be distributed to the
Persons legally entitled thereto for application to the Secured Obligations each
in accordance with the Indenture and Security Agreement; provided, however,
Mortgagee shall have no liability for funds not actually received by Mortgagee.


6.4    No Cure or Waiver. Neither Mortgagee's nor any receiver's entry upon and
taking possession of all or any part of the Subject Property, nor any collection
of rents, issues, profits, insurance proceeds, condemnation proceeds or damages,
other security or proceeds of other security, or other sums, nor the application
of any collected sum to any Secured Obligation, nor the exercise or failure to
exercise of any other right or remedy by Mortgagee or any receiver shall cure or
waive any breach, Event of Default or notice of default under this Mortgage, or
nullify the effect of any notice of default or sale (unless all Secured
Obligations then due have been paid and performed and Mortgagor has cured all
other defaults), or impair the status of the security, or prejudice Mortgagee in
the exercise of any right or remedy, or be construed as an affirmation by
Mortgagee of any tenancy, lease or option or a subordination of the lien of this
Mortgage.


6.5    Payment of Costs, Expenses and Attorney's Fees. Mortgagor agrees to pay
to Mortgagee immediately and without demand all costs and expenses incurred by
Mortgagee pursuant to Section 6.1 (including, without limitation, court costs
and reasonable attorneys' fees, whether incurred in litigation or not) or as a
result of any dispute arising under, or enforcement of, this Mortgage (or
indemnities provided herein), with interest from the date of expenditure until
said sums have been paid at the rate of interest then applicable to the
principal balance of the Notes as specified therein.


6.6    Power to File Notices and Cure Defaults. During the continuance of an
Event of Default, Mortgagor hereby irrevocably appoints Mortgagee and its
successors and assigns, as its attorney-in-fact, which agency is coupled with an
interest,





--------------------------------------------------------------------------------





(a) if Mortgagor fails to timely do so, to execute and/or record any notices of
completion, cessation of labor, or any other notices that Mortgagee deems
appropriate to protect Mortgagee's interest, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment or further assurance
with respect to the Leases and Payments in favor of the grantee of any such
deed, as may be necessary or desirable for such purpose, (c) to prepare, execute
and file or record financing statements, continuation statements, applications
for registration and like papers necessary to create, perfect or preserve
Mortgagee's security interests and rights in or to any of the Collateral, and
(d) during the continuance of an Event of Default, Mortgagee may perform any
obligation of Mortgagor hereunder; provided, however, that: (i) Mortgagee as
such attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (ii) Mortgagee shall not be liable to Mortgagor or
any other Person or entity for any failure to act under this Section.
Notwithstanding the foregoing, the foregoing appointment of Mortgagee as
attorney-in-fact is not intended to allow Mortgagee to confess judgment or any
other act prohibited by Ind. Code ß34-54-3-1 or any other applicable law.


6.7    Reinstatement. This Mortgage shall remain in full force and effect and
continue to be effective should any petition be filed by or against Mortgagor
for liquidation or reorganization, should Mortgagor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Mortgagor's property and assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a "voidable preference," "fraudulent conveyance," or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.


ARTICLE VII. MISCELLANEOUS PROVISIONS


7.1    Additional Provisions. The Bond Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Bond Documents
grant further rights to Mortgagee and contain further agreements and affirmative
and negative covenants by Mortgagor which apply to this Mortgage and to the
Subject Property and Collateral and such further rights and agreements are
incorporated herein by this reference. In executing and delivering this Mortgage
or otherwise acting hereunder, the Mortgagee shall enjoy all the rights,
protections, immunities and indemnities granted to it under the Indenture.


7.2    Merger. No merger shall occur as a result of Mortgagee's acquiring any
other estate in, or any other lien on, the Subject Property unless Mortgagee
consents to a merger in writing.


7.3    Obligations of Mortgagor, Joint and Several. If more than one Person has
executed this Mortgage as "Mortgagor", the obligations of all such Persons
hereunder shall be joint and several.


7.4    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
MORTGAGOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT,
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS MORTGAGE OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF MORTGAGEE IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT HEREOF.


7.5    Waiver of Marshalling Rights. Mortgagor, for itself and for all parties
claiming through or under Mortgagor, and for all parties who may acquire a lien
on or interest in the Subject Property, hereby waives all rights to have the
Subject Property and/or any other property, including, without limitation, the
Collateral, which is now or later may be security for any Secured Obligation
("Other Property") marshalled upon any foreclosure of this Mortgage or on a
foreclosure of any other lien or security interest against any security for any
of the Secured Obligations. Mortgagee shall have the right to sell, and any
court in which foreclosure proceedings may be brought shall have the right to
order a sale of, the Subject Property and any or all of the Collateral or Other
Property as a whole or in separate parcels, in any order that Mortgagee may
designate.


7.6    Rules of Construction; Definitions. When the identity of the parties or
other circumstances make it appropriate the masculine gender includes the
feminine and/or neuter, and the singular number includes the plural. The term
"Subject Property" means all and any part of the Subject Property and
"Collateral" means all and any part of the Collateral, and any interest in the
Subject Property and Collateral, respectively. Notwithstanding anything set
forth herein, Mortgagor agrees and acknowledges that each of Mortgagor and
Mortgagee has participated in the negotiation and drafting of this document, and
that this Mortgage shall not be interpreted or construed against or in favor of
any party by virtue of the identity, interest or





--------------------------------------------------------------------------------





affiliation of its preparer. Capitalized terms not otherwise defined herein
shall have the meaning given such terms in the Guaranty.


7.7    Successors in Interest. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto; provided, however, that this
Section 7.7 does not waive or modify the provisions of any applicable provision
in the Bond Documents regarding transfers of interest in the Subject Property or
the Mortgagor or any of Mortgagor's Affiliates.


7.8    Execution In Counterparts. This Mortgage may be executed in any number of
counterparts, each of which, when executed and delivered to Mortgagee, will be
deemed to be an original and all of which, taken together, will be deemed to be
one and the same instrument.


7.9    Indiana Law. This Mortgage shall be governed by and construed in
accordance with the laws of the State of Indiana without regard to conflict of
law principles.


7.10    Notices. Except as otherwise provided herein, all notices, requests;
demands, consents, instructions or other communications to or upon the Mortgagor
or the Mortgagee under this Mortgage Trust shall be in writing and faxed,
mailed, emailed or delivered at its respective facsimile number or address set
forth below. All such notices and communications shall be effective (i) when
sent by an overnight courier service of recognized standing, on the second
Business Day following the deposit with such service; (ii) when mailed,
first-class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (iii) when delivered by hand, upon delivery; and
(iv) when sent by facsimile transmission or e-mail, upon confirmation of
receipt.


Mortgagor:    Gaming Entertainment (Indiana) LLC
c/o Full House Resorts, Inc.
Full House Resorts, Inc.
One Summerlin
1980 Festival Plaza Dr., Suite 680
Las Vegas, Nevada 89135
Attention:    Daniel R. Lee
President and Chief Executive Officer
Tel. No. (702) 221-7800
Fax No. (702) 221-8101
E-mail: dleelv@me.com


With a Copy to:    Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street - Suite 2200
Denver, CO 80202
Attention: Mark Oveson
Tel. No. (303) 223-1127
Fax No. (303) 223-0927
E-mail: moveson@BHFS.com


Mortgagee:    Wilmington Trust, National Association
Global Capital Markets
50 S. 6th Street, Suite 1290
Minneapolis, MN 55402
Attention: Lynn M. Steiner
Tel. No. (612) 217-5667
Fax No. (612) 217-5651
Email: lsteiner@wilmingtontrust.com


7.11    Request for Notice. Mortgagor hereby requests that a copy of any notice
of default and notice of sale be mailed to Mortgagor at the address set forth in
7.11 of this Mortgage.


7.12    Gaming. This Mortgage is subject to the Gaming Laws and Liquor Laws.
Without limiting the generality of the foregoing, such laws may limit
Mortgagee's remedies and rights of entry. The parties hereto confirm that
Section 4.30 of the Indenture is applicable to this Mortgage and the other Bond
Documents.







--------------------------------------------------------------------------------





7.13    Modifications. Mortgagor and Mortgagee may agree to change the interest
rate and/or the maturity date applicable to the Secured Obligations (to the
extent provided in the other Bond Documents), release collateral for the Secured
Obligations or, to the extent provided in the other Bond Documents, otherwise
alter any other term of the Bond Documents; none of such changes shall affect
the priority of the lien created by this Mortgage.


7.14    Effect of Waivers. Nothing in this Mortgage, in the Indenture or in any
of the other Bond Documents is intended to constitute a waiver by Mortgagee of,
or agreement by Mortgagor to waive, the time limitations set forth in Ind. Code
ß32-29-7-3 so as to constitute consideration for a waiver or release of a
deficiency judgment, or otherwise result in a waiver or release under Ind. Code
ß32-29-7-5 or any other provision of Indiana law of a deficiency judgment, or of
the right to seek a deficiency judgment against Mortgagor or any other person or
entity liable for the Obligations or any part thereof, or a consent by Mortgagor
or Mortgagee to any such waiver or release, which right to seek a deficiency
judgment is hereby reserved, preserved and retained by Mortgagee for its own
behalf and its successors and assigns.


7.15    Severability. In the event that any one or more of the provisions of
this Mortgage for any reason shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality and unenforceability
shall not affect any other provision of this Mortgage, but this Mortgage shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained in this Mortgage.




[Signatures on following page]


 





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the day and year
set forth above.


MORTGAGOR:
GAMING ENTERTAINMENT (INDIANA) LLC, a Nevada limited liability company
 
 
By: ___________________________________
Name: Lewis Fanger
Title: Treasurer




 




STATE OF NEVADA    )
) ss.
COUNTY OF CLARK    )


Before me, a Notary Public in and for the state and county above, personally
appeared ___________, the _____________ of __________, which is the ____________
of Gaming Entertainment (Indiana) LLC, who acknowledged execution of the
foregoing Mortgage.


WITNESS my hand and Notarial Seal this ____ day of ___________, 2018.


My commission expires: ________________
Resident of ________ County, Nevada            ______________________
NOTARY PUBLIC












This instrument prepared by Lisa M. Brill, Esq., 599 Lexington Avenue, New York,
New York 10022. I affirm, under penalties for perjury, that I have taken
reasonable care to redact each Social Security Number in this document, unless
required by law.




                    
Lisa M. Brill, Esq.
 





--------------------------------------------------------------------------------





EXHIBIT A


Legal Description


PARCEL I:


TRACT A:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1
WEST; THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A
P.K. NAIL IN THE CENTER OF S.R. 56 AND THE POINT OF BEGINNING; THENCE NORTH 00
DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE CENTERLINE OF SAID S.R. 56, 525.02
FEET TO THE SOUTHWEST CORNER OF A 3.000 ACRE TRACT OF LAND; THENCE ALONG THE
BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND THE FOLLOWING THREE COURSES; THENCE
SOUTH 89 DEGREES 25 MINUTES 33 SECONDS EAST, 450.74 FEET TO A RE-BAR; THENCE
NORTH 00 DEGREES 34 MINUTES 27 SECONDS EAST, 296.73 FEET TO A RE-BAR; THENCE
NORTH 89 DEGREES 25 MINUTES 33 SECONDS WEST, 415.33 FEET TO THE CENTER OF SAID
S.R. 56; THENCE ALONG THE CENTERLINE OF SAID S.R. 56 THE FOLLOWING THREE
COURSES; THENCE NORTH 15 DEGREES 01 MINUTES 26 SECONDS EAST, 216.13 FEET; THENCE
NORTH 11 DEGREES 46 MINUTES 07 SECONDS EAST, 92.47 FEET; THENCE NORTH 10 DEGREES
12 MINUTES 32 SECONDS EAST, 9.89 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF 40 FEET
WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST ALONG SAID RIGHT-OF-WAY LINE, 180.43 FEET TO A RE-BAR; THENCE ALONG THE
BOUNDARY OF A TRACT OF LAND OWNED BY THE CITY OF RISING SUN (D.R. 17. P. 171)
FOLLOWING THREE COURSES; THENCE SOUTH 10 DEGREES 12 MINUTES 32 SECONDS WEST,
110.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST,
200.00 FEET TO A RE-BAR; THENCE NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST,
99.86 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE OF 50 FEET WIDE MCCONNEL
LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE
SOUTH RIGHT-OF- WAY LINE OF SAID 50 FOOT WIDE MCCONNEL LANE (RELOCATED), 1450.93
FEET TO A RE- BAR; THENCE NORTH 02 DEGREES 17 MINUTES 32 SECONDS EAST ALONG THE
EAST RIGHT-OF-WAY LINE OF SAID MCCONNEL LANE, 278.70 FEET TO A RE-BAR MARKING
THE SOUTHWEST CORNER OF A 4.938 ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF
SAID 4.938 ACRE TRACT OF LAND THE FOLLOWING TWO COURSES; THENCE SOUTH 89 DEGREES
26 MINUTES 48 SECONDS EAST, 416.15 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 33
MINUTES 12 SECONDS EAST 637.20 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF ORIGINAL 30 FEET
WIDE MCCONNEL LANE, 100.00 FEET TO A RE-BAR MARKING THE NORTHWEST CORNER OF
6.762 ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 6.762 ACRE TRACT OF
LAND THE FOLLOWING FIVE COURSES: THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS
WEST, 637.20 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST, 561.86 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 28 MINUTES 29 SECONDS
WEST, 107.61 FEET TO A RE-BAR; THENCE NORTH 07 DEGREES 13 MINUTES 39 SECONDS
EAST, 330.81 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS
WEST, 147.39 FEET TO THE SOUTHEAST CORNER OF A 1.044 ACRE TRACT OF LAND; THENCE
NORTH 03 DEGREES 03 MINUTES 51 SECONDS WEST ALONG THE EAST LINE OF SAID LOT,
201.44 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE OF SAID ORIGINAL MCCONNEL
LANE; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE SOUTH
RIGHT-OF-WAY LINE OF SAID ORIGINAL LANE, 323.12 FEET TO A RE-BAR IN THE WEST
BANK OF A DRAINAGE DITCH; THENCE ALONG THE WEST BANK OF SAID DRAINAGE DITCH THE
FOLLOWING SIX COURSES; THENCE SOUTH 00 DEGREES 20 MINUTES 03 SECONDS EAST,
128.24 FEET TO A RE-BAR; THENCE SOUTH 02 DEGREES 25 MINUTES 41 SECONDS WEST,
132.64 FEET TO A RE-BAR; THENCE SOUTH 04 DEGREES 23 MINUTES 32 SECONDS WEST,
307.98 FEET TO A RE-BAR; THENCE SOUTH 05 DEGREES 05 MINUTES 58 SECONDS WEST,
547.73 FEET TO A RE-BAR; THENCE SOUTH 06 DEGREES 53 MINUTES 48 SECONDS WEST,
472.38 FEET TO A RE-BAR; THENCE SOUTH 06 DEGREES 42 MINUTES 25 SECONDS WEST,
448.27 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 35 MINUTES 45 SECONDS WEST
ALONG THE SOUTH LINE OF SAID SECTION 35, 3057.55 FEET TO THE POINT OF BEGINNING.


EXCEPTING THEREFROM, THE FOLLOWING DESCRIBED TRACT:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:





--------------------------------------------------------------------------------





COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1 W; THENCE S 89 DEGREES
35' 45" E, 1679 FEET (DEED) TO A P.K. NAIL IN THE CENTER OF S.R. 56; THENCE N 00
DEGREES 28' 51"E ALONG THE CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE
SOUTHWEST CORNER OF A 3.000 ACRE TRACT OF LAND; THENCE CONTINUING ALONG THE
CENTERLINE OF SAID ROAD AND ALONG THE BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND
THE FOLLOWING FIVE COURSES: THENCE N 00 DEGREES 30' 25" E, 25.03 FEET TO A P.K
NAIL; THENCE N 01 DEGREES 50' 05" E, 80.47 FEET TO A P.K. NAIL; THENCE N 05
DEGREES 37' 21" E, 71.69 FEET TO A P.K. NAIL; THENCE N 11 DEGREES 58' 14" E,
87.16 FEET TO A P.K. NAIL; THENCE N 15 DEGREES 01' 25" E, 35.65 FEET TO THE
NORTHWEST CORNER OF SAID 3.000 ACRE TRACT OF LAND; THENCE CONTINUING ALONG THE
CENTERLINE OF SAID ROAD THE FOLLOWING FOUR COURSES: THENCE N 15 DEGREES 01' 16"
E, 216.13 FEET; THENCE N 11 DEGREES 46 07" E, 92.12 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING N 11 DEGREES 46' 07" E, 0.26 FEET; THENCE N 10
DEGREES 12' 32" E, 9.89 FEET; THENCE S 89 DEGREES 26' 48" E ALONG THE SOUTH
RIGHT-OF-WAY LINE OF AN EASEMENT FOR INGRESS AND EGRESS (D.R. 17, P. 171), ALSO
THE SOUTH LINE OF 40' RELOCATED MCCONNELL LANE, 180.43 FEET TO A RE-BAR; THENCE
S 10 DEGREES 12' 32" W 10.14 FEET; THENCE N 89 DEGREES 26' 48" W, 180.44 FEET TO
THE POINT OF BEGINNING.


ALSO EXCEPTING THEREFROM, A PART OF THE SOUTHWEST QUARTER OF SECTION 35 TOWNSHIP
4 NORTH RANGE 1 WEST OF THE FIRST PRINCIPAL MERIDIAN, RANDOLPH TOWNSHIP, OHIO
COUNTY, INDIANA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 35
THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST ALONG THE SOUTH LINE OF SAID
SOUTHWEST QUARTER 1679' (DEED) TO A POINT ON THE CENTERLINE OF STATE ROUTE 56;
THENCE THE FOLLOWING EIGHT (8) COURSES ALONG THE CENTERLINE OF STATE ROUTE 56
(1) NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST 252.02 FEET (2) NORTH 00 DEGREES
30 MINUTES 25 SECONDS EAST 25.03 FEET (3) NORTH 01 DEGREES 50 MINUTES 05 SECONDS
EAST 80.47 FEET (4) NORTH 06 DEGREES 37 MINUTES 21 SECONDS EAST 71.69 FEET (5)
NORTH 11 DEGREES 58 MINUTES 14 SECONDS EAST 87.16 FEET (6) NORTH 15 DEGREES 01
MINUTES 26 SECONDS EAST 251.78 FEET (7) NORTH 11 DEGREES 46 MINUTES 07 SECONDS
EAST 92.47 FEET (8) NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST 9.89 FEET TO A
POINT ON THE SOUTH LINE OF AN EASEMENT FOR INGRESS & EGRESS RECORDED IN DEED
RECORD 17, PG 171; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE
SOUTH LINE OF SAID DEED RECORD 180.43 FEET TO THE NORTHWEST CORNER OF A PARCEL
OF GROUND RECORDED IN DEED RECORD 17 PAGE 171 THENCE THE FOLLOWING THREE (3)
COURSES ALONG THE WEST, SOUTH, AND EAST BOUNDARY OF SAID PARCEL (1) SOUTH 10
DEGREES 12 MINUTES 32 SECONDS WEST 110.00 FEET (2) SOUTH 89 DEGREES 26 MINUTES
48 SECONDS EAST 200.00 FEET TO THE POINT OF BEGINNING (3) NORTH 10 DEGREES 12
MINUTES 32 SECONDS EAST 99.86 TO A POINT ON THE SOUTH LINE OF SAID EASEMENT FOR
INGRESS AND EGRESS; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST 200.00
FEET ALONG THE SAID SOUTH LINE; THENCE SOUTH 10 DEGREES 12 MINUTES 32 SECONDS
WEST 99.86 FEET THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS WEST 200.00 FEET
TO THE POINT OF BEGINNING CONTAINING 0.45 ACRES MORE OR LESS.


ALSO EXCEPTING THEREFROM, A PART OF THE SOUTHWEST QUARTER OF SECTION 35 TOWNSHIP
4 NORTH RANGE 1 WEST OF THE FIRST PRINCIPAL MERIDIAN RANDOLPH TOWNSHIP, OHIO
COUNTY, INDIANA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 35
THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST ALONG THE SOUTH LINE OF SAID
SOUTHWEST QUARTER 1679' (DEED) TO A POINT ON THE CENTERLINE OF STATE ROUTE 56;
THENCE THE FOLLOWING EIGHT (8) COURSES ALONG THE CENTERLINE OF STATE ROUTE 56
(1) NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST 252.02 FEET (2) NORTH 00 DEGREES
30 MINUTES 25 SECONDS EAST 25.03 FEET (3) NORTH 01 DEGREES 50 MINUTES 05 SECONDS
EAST 80.47 FEET (4) NORTH 06 DEGREES 37 MINUTES 21 SECONDS EAST 71.69 FEET (5)
NORTH 11 DEGREES 58 MINUTES 14 SECONDS EAST 87.16 FEET (6) NORTH 15 DEGREES 01
MINUTES 26 SECONDS EAST 251.78 FEET (7) NORTH 11 DEGREES 46 MINUTES 07 SECONDS
EAST 92.47 FEET(8) NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST 9.89 FEET TO A
POINT ON THE SOUTH LINE OF AN EASEMENT FOR INGRESS & EGRESS RECORDED IN DEED
RECORD 17, PA; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE
SOUTH LINE OF SAID DEED RECORD 180.43 FEET TO THE NORTHWEST CORNER OF A PARCEL
OF GROUND RECORDED IN DEED RECORD 17 PAGE 171; THENCE SOUTH 10 DEGREES 12
MINUTES 32 SECONDS WEST ALONG THE WEST LINE OF SAID PARCEL 10.14 FEET; THENCE
SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST 433.60 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST 100.42
FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST 111.09 FEET; THENCE
NORTH 90 DEGREES 00 MINUTES 00 SECONDS WEST 100.42; THENCE NORTH 00 DEGREES 00
MINUTES 00 SECONDS EAST 112.06 FEET TO THE POINT OF BEGINNING CONTAINING 0.26
ACRES MORE OR LESS.





--------------------------------------------------------------------------------









TRACT B:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W, THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A P.K. NAIL IN THE
CENTER OF S.R. 56; THENCE NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE
CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE SOUTHWEST CORNER OF A 3.000 ACRE
TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND THE
FOLLOWING THREE COURSES; THENCE SOUTH 89 DEGREES 25 MINUTES 33 SECONDS EAST,
450.74 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 34 MINUTES 27 SECONDS EAST,
296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 25 MINUTES 33 SECONDS WEST,
415.33 FEET TO THE CENTER OF SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING THREE COURSES; THENCE NORTH 15 DEGREES 01 MINUTES 26
SECONDS EAST, 216.13 FEET; THENCE NORTH 11 DEGREES 46 MINUTES 07 SECONDS EAST,
92.47 FEET; THENCE NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST, 9.89 FEET TO THE
SOUTH RIGHT-OF-WAY LINE OF 40 FEET WIDE MCCONNEL LAND (RELOCATED); THENCE SOUTH
89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 180.43 FEET
TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A TRACT OF LAND OWNED BY THE CITY OF
RISING SUN (D.R. 17, P 171) FOLLOWING THREE COURSES: THENCE SOUTH 10 DEGREES 12
MINUTES 32 SECONDS WEST, 110.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST, 200.00 FEET TO A RE-BAR; THENCE NORTH 10 DEGREES 12
MINUTES 32 SECONDS EAST, 99.86 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE
OF 50 FEET WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48
SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF SAID 50 FOOT WIDE MCCONNEL
LANE (RELOCATED), 1450.93 FEET TO A RE-BAR; THENCE NORTH 02 DEGREES 17 MINUTES
32 SECONDS EAST ALONG THE EAST RIGHT-OF-WAY LINE OF SAID MCCONNEL LANE, 278.70
FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING NORTH 02 DEGREES
17 MINUTES 32 SECONDS EAST, 637.49 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF ORIGINAL 30 FEET
WIDE MCCONNEL LANE, 43.33 FEET TO A RE-BAR MARKING THE NORTHWEST CORNER OF A
1.007 ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 1.007 ACRE TRACT OF
LAND THE FOLLOWING THREE COURSES; THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS
WEST 325.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST, 135.00 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 33 MINUTES 12 SECONDS
EAST, 325.00 FOOT TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST ALONG THE SOUTH LINE OF SAID 30 FEET WIDE MCCONNEL LANE, 218.48 FEET TO A
RE-BAR; THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS WEST, 637.20 FEET TO A
RE-BAR; THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS WEST, 416.15 FEET TO THE
POINT OF BEGINNING.




TRACT C:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST,
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W; THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A P.K. NAIL IN THE
CENTER OF S.R. 56; THENCE NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE
CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE SOUTHWEST CORNER OF A 3.000 ACRE
TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND THE
FOLLOWING THREE COURSES; THENCE SOUTH 89 DEGREES 25 MINUTES 33 SECONDS EAST,
450.74 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 34 MINUTES 27 SECONDS EAST,
296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 25 MINUTES 33 SECONDS WEST,
415.33 FEET TO THE CENTER OF SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING THREE COURSES; THENCE NORTH 15 DEGREES 01 MINUTES 26
SECONDS EAST, 216.13 FEET; THENCE NORTH 11 DEGREES 46 MINUTES 07 SECONDS EAST,
92.47 FEET; THENCE NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST, 9.89 FEET TO THE
SOUTH RIGHT-OF-WAY LINE OF 40 FEET WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH
89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 180.43 FEET
TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A TRACT OF LAND OWNED BY THE CITY OF
RISING SUN (D.R. 17, P.171) FOLLOWING THREE COURSES; THENCE SOUTH 10 DEGREES 12
MINUTES 32 SECONDS WEST, 110.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST, 200.00 FEET TO A RE-BAR; THENCE NORTH 10 DEGREES 12
MINUTES 32 SECONDS EAST, 99.86 FEET TO A RE-BAR IN THE SOUTH





--------------------------------------------------------------------------------





RIGHT-OF-WAY LINE OF 50 FEET WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH 89
DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF SAID 50
FEET WIDE MCCONNEL LANE (RELOCATED), 1450.93 FEET TO A RE-BAR; THENCE NORTH 02
DEGREES 17 MINUTES 32 SECONDS EAST ALONG THE EAST RIGHT-OF-WAY LINE OF SAID
MCCONNEL LANE, 278.70 FEET TO A RE-BAR MARKING THE SOUTHWEST CORNER OF A 4.938
ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 4.938 ACRE TRACT OF LAND
THE FOLLOWING TWO COURSES; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST,
416.15 FEET TO A RE- BAR; THENCE NORTH 00 DEGREES 33 MINUTES 12 SECONDS EAST,
637.20 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST
ALONG THE SOUTH RIGHT-OF-WAY LINE OF ORIGINAL 30 FEET WIDE MCCONNEL LANE, 100.00
FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 89 DEGREES
26 MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF SAID ORIGINAL
MCCONNEL LANE, 218.48 FEET TO A RE-BAR MARKING THE NORTHWEST CORNER OF A 1.044
ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 1.044 ACRE TRACT OF LAND
THE FOLLOWING TWO COURSES: THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS WEST,
201.04 FEET; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST, 379.90 FEET TO
A RE-BAR; THENCE SOUTH 07 DEGREES 13 MINUTES 39 SECONDS WEST, 330.81 FEET TO A
RE-BAR; THENCE SOUTH 00 DEGREES 28 MINUTES 29 SECONDS EAST, 107.61 FEET TO A
RE-BAR; THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS WEST, 561.86 FEET TO A
RE-BAR; THENCE NORTH 00 DEGREES 33 MINUTES 12 SECONDS EAST, 637.20 FEET TO THE
POINT OF BEGINNING.




TRACT D:
BEING PART OF THE NORTH ONE-HALF OF SECTION 2 AND PART OF THE NORTHWEST QUARTER
OF SECTION 1, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL MERIDIAN
LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF SECTION 2, T3N, R1W; THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST ALONG THE NORTH LINE OF SAID SECTION 2, 1679
+ /- FEET (DEED) TO THE CENTER OF S.R. 56 AND THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST ALONG SAID SECTION LINE
4830.42 FEET TO THE INDIANA-KENTUCKY BORDER IN THE OHIO RIVER; THENCE ALONG SAID
INDIANA-KENTUCKY BORDER THE FOLLOWING TWELVE COURSES: SOUTH 33 DEGREES 52
MINUTES 05 SECONDS WEST, 275.89 FEET; SOUTH 40 DEGREES 00 MINUTES 00 SECONDS
WEST, 457.19 FEET; SOUTH 45 DEGREES 32 MINUTES 47 SECONDS WEST, 493.77 FEET;
SOUTH 50 DEGREES 00 MINUTES 09 SECONDS WEST, 188.26 FEET; SOUTH 45 DEGREES 01
MINUTES 33 SECONDS WEST, 210.94 FEET; SOUTH 47 DEGREES 32 MINUTES 14 SECONDS
WEST, 226.52 FEET; SOUTH 51 DEGREES 55 MINUTES 30 SECONDS WEST, 241.36 FEET;
SOUTH 52 DEGREES 34 MINUTES 03 SECONDS WEST, 212.45 FEET; SOUTH 56 DEGREES 55
MINUTES 05 SECONDS WEST, 177.71 FEET; SOUTH 48 DEGREES 21 MINUTES 24 SECONDS
WEST, 131.52 FEET; SOUTH 32 DEGREES 36 MINUTES 56 SECONDS WEST, 94.74 FEET;
SOUTH 28 DEGREES 00 MINUTES 21 SECONDS WEST, 67.59 FEET TO THE MOST
SOUTHEASTERLY CORNER LANDS OWNED BY GREGORY H. ANDERSON AND BARBARA A. ANDERSON
(D.R. 24, P. 195); THENCE ALONG SAID ANDERSONS' BOUNDARY THE FOLLOWING FIVE
COURSES: NORTH 48 DEGREES 02 MINUTES 03 SECONDS WEST, 492.80 FEET TO A RE-BAR;
NORTH 20 DEGREES 18 MINUTES 57 SECONDS EAST, 353.90 FEET TO A RE-BAR; NORTH 68
DEGREES 46 MINUTES 03 SECONDS WEST, 34.53 FEET TO A RE-BAR; NORTH 16 DEGREES 05
MINUTES 27 SECONDS EAST, 237.36 FEET TO A RE-BAR; NORTH 19 DEGREES 07 MINUTES 17
SECONDS EAST, 265.01 FEET TO A RE-BAR MARKING THE MOST SOUTHEASTERLY CORNER OF
LANDS OF DAVID H. HAMILTON AND DELBERTA A. HAMILTON (D.R. 18, P. 59); THENCE
ALONG SAID HAMILTONS' BOUNDARY THE FOLLOWING THREE COURSES: NORTH 20 DEGREES 04
MINUTES 27 SECONDS EAST, 380.42 FEET TO A RE-BAR; NORTH 89 DEGREES 51 MINUTES 13
SECONDS WEST, 373.43 FEET TO A RE-BAR; SOUTH 20 DEGREES 04 MINUTES 27 SECONDS
WEST, 380.42 FEET TO AN IRON PIPE MARKING SAID HAMILTONS' MOST SOUTHWESTERLY
CORNER; THENCE CONTINUING ALONG SAID ANDERSONS' BOUNDARY THE FOLLOWING TWO
COURSES: NORTH 89 DEGREES 51 MINUTES 14 SECONDS WEST, 299.09 FEET TO A RE-BAR;
SOUTH 02 DEGREES 08 MINUTES 02 SECONDS WEST, 838.95 FEET TO A RE-BAR; THENCE
NORTH 89 DEGREES 56 MINUTES 53 SECONDS WEST ALONG THE BOUNDARY OF LANDS OF THE
DETMER FAMILY LIMITED PARTNERSHIP AND THE CENTERLINE OF FORMERLY RABB'S LANE
1350.69 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 28 MINUTES 40 SECONDS EAST,
847.33 FEET TO THE SOUTHERLY BOUNDARY OF A 1.15 ACRE TRACT OF LAND (D. R. 19,
P.598) AND THE SOUTH RIGHT-OF-WAY LINE OF INDUSTRIAL DRIVE; THENCE SOUTH 89
DEGREES 40 MINUTES 20 SECONDS EAST ALONG SAID 1.15 ACRE TRACT OF LAND AND THE
EXTENDED RIGHT-OF-WAY LINE 280.00 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 19
MINUTES 40 SECONDS EAST, 50.00 FEET TO THE NORTHEASTERLY CORNER OF SAID 1.15
ACRE TRACT; THENCE NORTH 89 DEGREES 40 MINUTES 20 SECONDS WEST ALONG THE
NORTHERLY LINE OF SAID 1.15 ACRE TRACT AND THE EXTENDED RIGHT-OF-WAY LINE OF
SAID INDUSTRIAL DRIVE 730.00 FEET TO A RE-BAR; THENCE NORTH 00





--------------------------------------------------------------------------------





DEGREES 19 MINUTES 40 SECONDS EAST, 150.00 FEET TO A RE- BAR; THENCE NORTH 89
DEGREES 40 MINUTES 20 SECONDS WEST, 269.05 FEET TO A P.K. NAIL IN THE CENTER OF
SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID ROAD NORTH 00 DEGREES 41
MINUTES 30 SECONDS EAST, 615.73 FEET TO THE POINT OF BEGINNING.




PARCEL II:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN RANDOLPH TOWNSHIP, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W; THENCE NORTH 00
DEGREES 00 MINUTES EAST ALONG THE WEST LINE OF SAID SECTION 35, 1178.10 FEET
(DEED); THENCE SOUTH 89 DEGREES 30 MINUTES 00 EAST, 1732.20 FEET TO THE CENTER
OF S.R. 56; THENCE ALONG THE CENTERLINE OF SAID S.R. 56 THE FOLLOWING THREE
COURSES; THENCE SOUTH 10 DEGREES 15 MINUTES 44 SECONDS WEST, 50.74 FEET; THENCE
SOUTH 11 DEGREES 41 MINUTES 40 SECONDS WEST, 92.47 FEET TO A P.K. NAIL; THENCE
SOUTH 14 DEGREES 56 MINUTES 59 SECONDS WEST, 216.13 FEET TO THE POINT OF
BEGINNING; THENCE LEAVING SAID ROAD SOUTH 89 DEGREES 30 MINUTES 00 SECONDS EAST,
415.33 FEET TO A RE-BAR; THENCE SOUTH 00 DEGREES 30 MINUTES 00 SECONDS WEST,
296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 30 MINUTES 00 SECONDS WEST,
450.74 FEET TO THE CENTER OF SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING FIVE COURSES; THENCE NORTH 00 DEGREES 25 MINUTES 58
SECONDS EAST, 25.03 FEET TO A P.K. NAIL; THENCE NORTH 01 DEGREES 45 MINUTES 38
SECONDS EAST, 80.47 FEET TO A P.K. NAIL; THENCE NORTH 06 DEGREES 32 MINUTES 54
SECONDS EAST, 71.69 FEET TO A P.K. NAIL; THENCE NORTH 11 DEGREES 53 MINUTES 47
SECONDS EAST, 87.16 FEET TO A P. K. NAIL; THENCE NORTH 14 DEGREES 56 MINUTES 59
SECONDS EAST, 35.65 FEET TO THE POINT OF BEGINNING.


ALSO DESCRIBED IN A SURVEY DATED SEPTEMBER 8, 1995, AND PREPARED BY HOOSIER
VALLEY SURVEY CO. MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W; THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A P.K. NAIL IN THE
CENTER OF S.R. 56; THENCE NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE
CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING ALONG THE CENTERLINE OF SAID ROAD THE FOLLOWING FIVE COURSES; THENCE
NORTH 00 DEGREES 30 MINUTES 25 MINUTES EAST, 25.03 FEET TO A P.K. NAIL; THENCE
NORTH 01 DEGREES 50 MINUTES 05 SECONDS EAST, 80.47 FEET TO A P.K. NAIL; THENCE
NORTH 06 DEGREES 37 MINUTES 21 SECONDS EAST, 71.69 FEET TO A P.K. NAIL; THENCE
NORTH 11 DEGREES 58 MINUTES 14 SECONDS EAST, 87.16 FEET TO A P.K. NAIL; THENCE
NORTH 15 DEGREES 01 MINUTES 26 SECONDS EAST, 35.65 FEET; THENCE SOUTH 89 DEGREES
25 MINUTES 33 SECONDS EAST, 415.33 FEET TO A RE-BAR; THENCE SOUTH 00 DEGREES 34
MINUTES 27 SECONDS WEST, 296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 25
MINUTES 33 SECONDS WEST, 450.74 FEET TO THE POINT OF BEGINNING.




PARCEL III:
BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL
MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET; THENCE NORTH 53 DEGREES 47
MINUTES 08 SECONDS WEST ALONG THE EXTENDED RIGHT-OF-WAY LINE OF SAID SIXTH
STREET, 41.04 FEET TO THE CENTER OF S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING THREE COURSES; THENCE NORTH 35 DEGREES 51 MINUTES 08
SECONDS EAST, 553.55 FEET TO A P.K. NAIL; THENCE NORTH 32 DEGREES 15 MINUTES 46
SECONDS EAST, 112.99 FEET TO A P.K. NAIL; THENCE NORTH 22 DEGREES 02 MINUTES 46
SECONDS EAST, 56.08 FEET TO A P.K. A NAIL; THENCE LEAVING SAID ROAD SOUTH 89
DEGREES 39 MINUTES 00 SECONDS EAST ALONG THE EXTENDED SOUTHERLY LINE OF A 0.42
ACRE TRACT OF LAND 285.87 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 56 MINUTES
53 SECONDS EAST ALONG A LINE FORMERLY KNOWN AS THE CENTER OF RABB'S LANE, ALSO
BEING THE EXTENDED SOUTHERLY LINE OF A 128.249 ACRE TRACT OF LAND 1801.12 FEET
TO A RE-BAR; THENCE SOUTH 50





--------------------------------------------------------------------------------





DEGREES 51 MINUTES 37 SECONDS EAST ALONG THE BOUNDARY OF A 10.21 +/- ACRE TRACT
OF LAND OWNED BY GREGORY H. ANDERSON AND BARBARA ANDERSON (D.R. 24, P. 195-196),
395.74 FEET TO THE EDGE OF THE OHIO RIVER AND THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 50 DEGREES 51 MINUTES 37 SECONDS EAST, 490.67 FEET TO THE
INDIANA-KENTUCKY BORDER IN THE OHIO RIVER; THENCE ALONG SAID INDIANA-KENTUCKY
BORDER THE FOLLOWING SEVEN COURSES; THENCE SOUTH 35 DEGREES 39 MINUTES 30
SECONDS WEST, 178.10 FEET; THENCE SOUTH 41 DEGREES 57 MINUTES 54 SECONDS WEST,
267.61 FEET; THENCE SOUTH 45 DEGREES 39 MINUTES 22 SECONDS WEST, 236.12 FEET;
THENCE SOUTH 52 DEGREES 10 MINUTES 43 SECONDS WEST, 58.09 FEET; THENCE SOUTH 43
DEGREES 14 MINUTES 30 SECONDS WEST, 76.63 FEET; THENCE SOUTH 49 DEGREES 29
MINUTES 45 SECONDS WEST, 241.34 FEET; THENCE SOUTH 54 DEGREES 20 MINUTES 17
SECONDS WEST, 780.32 FEET; THENCE LEAVING SAID STATE BORDER NORTH 53 DEGREES 47
MINUTES 08 SECONDS WEST, 562.26 FEET TO A RE-BAR AT THE EDGE OF SAID OHIO RIVER
MARKING THE MOST EASTERLY CORNER OF LANDS OWNED BY JOHN D. MITCHELL AND JANET C.
MITCHELL (D.R. 25, P. 312); THENCE ALONG THE EDGE OF SAID RIVER AND THE BOUNDARY
OF A 57.820 ACRE TRACT OF LAND THE FOLLOWING FOUR COURSES: THENCE NORTH 59
DEGREES 00 MINUTES 00 SECONDS EAST, 154.19 FEET; THENCE NORTH 53 DEGREES 29
MINUTES 16 SECONDS EAST, 458.01 FEET; THENCE NORTH 47 DEGREES 06 MINUTES 00
SECONDS EAST, 362.74 FEET; THENCE NORTH 48 DEGREES 48 MINUTES 00 SECONDS EAST,
896.54 FEET TO THE POINT OF BEGINNING.




PARCEL IV:
BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL
MERIDIAN LOCATED IN RANDOLPH TOWNSHIP AND PARTLY IN THE CITY OF RISING, SUN,
OHIO COUNTY, INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION, 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET AND THE POINT OF BEGINNING;
THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE
459.26 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A 0.466 +/- ACRE TRACT OF
LAND OWNED BY JOHN RICHARDS (D.R. 18, P 460) THE FOLLOWING NINE COURSES; THENCE
NORTH 41 DEGREES 14 MINUTES 03 SECONDS EAST, 106.67 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 33 MINUTES 57 SECONDS EAST, 113.00 FEET TO AN IRON PIN; THENCE
SOUTH 35 DEGREES 41 MINUTES 02 SECONDS WEST, 32.45 FEET TO A RE-BAR; THENCE
NORTH 55 DEGREES 46 MINUTES 17 SECONDS WEST, 44.55 FEET TO A RE-BAR; THENCE
SOUTH 34 DEGREES 13 MINUTES 43 SECONDS WEST, 35.00 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 46 MINUTES 17 SECONDS EAST, 44.55 FEET TO A REBAR; THENCE SOUTH
34 DEGREES 13 MINUTES 43 SECONDS WEST, 19.95 FEET TO A RE-BAR; THENCE SOUTH 49
DEGREES 09 MINUTES 17 SECONDS EAST, 32.80 FEET TO A RE-BAR; THENCE SOUTH 40
DEGREES 50 MINUTES 43 SECONDS WEST, 19.82 FEET IN A RE-BAR IN SAID NORTHERLY
RIGHT-OF-WAY OF SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST
ALONG SAID RIGHT-OF-WAY LINE 890.16 FEET TO THE EDGE OF THE OHIO RIVER; THENCE
ALONG THE EDGE OF SAID RIVER THE FOLLOWING FOUR COURSES; THENCE NORTH 59 DEGREES
00 MINUTES 00 SECONDS EAST, 284.34 FEET; THENCE NORTH 53 DEGREES 29 MINUTES 16
SECONDS EAST, 458.01 FEET; THENCE NORTH 47 DEGREES 06 MINUTES 00 SECONDS EAST,
362.74 FEET; THENCE NORTH 48 DEGREES 48 MINUTES 00 SECONDS EAST, 896.54 FEET;
THENCE LEAVING SAID RIVER NORTH 50 DEGREES 51 MINUTES 37 SECONDS WEST ALONG THE
BOUNDARY OF A 10.21 + /- ACRE TRACT OF LAND OWNED BY GREGORY H. ANDERSON AND
BARBARA A. ANDERSON (D.R. 24, PAGE 195-196), 395.74 FEET TO A RE-BAR; THENCE
NORTH 89 DEGREES 56 MINUTES 53 SECONDS WEST ALONG A LINE FORMERLY KNOWN AS THE
CENTER OF RABB'S LANE, 1801.12 FEET TO A RE- BAR; THENCE NORTH 89 DEGREES 39
MINUTES 00 SECONDS WEST ALONG THE EXTENDED SOUTHERLY LINE OF A 0.42 ACRE TRACT
OF LAND, 285.87 FEET TO THE CENTER OF S.R. 56; THENCE ALONG THE CENTERLINE OF
SAID S.R. 56 THE FOLLOWING THREE COURSES; THENCE SOUTH 22 DEGREES 02 MINUTES 46
SECONDS WEST, 56.08 FEET TO A P.K. NAIL; THENCE SOUTH 32 DEGREES 15 MINUTES 46
SECONDS WEST, 112.99 FEET TO A P.K. NAIL; THENCE SOUTH 35 DEGREES 51 MINUTES 08
SECONDS WEST, 553.55 FEET TO THE INTERSECTION OF SAID CENTERLINE WITH THE
EXTENDED NORTHERLY RIGHT-OF-WAY OF SAID SIXTH STREET; THENCE SOUTH 53 DEGREES 47
MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 41.04 FEET TO THE POINT OF
BEGINNING.


EXCEPT FOR THAT PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA,
DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36





--------------------------------------------------------------------------------





DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE WESTERLY LINE OF SAID PINKNEY JAMES
ADDITION, 82.50 FEET TO A RAILROAD SPIKE IN THE NORTHERLY RIGHT-OF-WAY LINE OF
SAID SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST ALONG SAID
RIGHT-OF-WAY LINE 1196.25 FEET TO A RE-BAR AND THE POINT OF BEGINNING, SAID
POINT BEING THE EXTENSION OF THE EAST LINE OF SHORT STREET; THENCE LEAVING SAID
STREET NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST, 120.00 FEET TO A RE-BAR;
THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST, 359.14 FEET TO THE EDGE OF
THE OHIO RIVER; THENCE SOUTH 59 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE
EDGE OF SAID RIVER 130.15 FEET TO THE EXTENDED NORTHERLY RIGHT-OF-WAY LINE OF
SAID SIXTH STREET; THENCE LEAVING SAID RIVER NORTH 53 DEGREES 47 MINUTES 08
SECONDS WEST ALONG SAID RIGHT-OF-WAY LINE 308.74 FEET TO THE POINT OF BEGINNING,
CONTAINING 0.920 ACRES PREVIOUSLY DEEDED TO JOHN D. MITCHELL AND JANET C.
MITCHELL, HUSBAND AND WIFE IN WARRANTY DEED DATED JULY 28, 1993 AND RECORDED AS
INSTRUMENT NO. 054369.


THE ABOVE REAL ESTATE IS ALSO DESCRIBED IN A SURVEY DATED SEPTEMBER 26, 1995,
AND PREPARED BY HOOSIER VALLEY SURVEY CO., MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL
MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET AND THE POINT OF BEGINNING;
THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE
459.26 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A 0.466 + ACRE TRACT OF
LAND OWNED BY JOHN RICHARDS (D.R. 18, P. 460) THE FOLLOWING NINE COURSES; THENCE
NORTH 41 DEGREES 14 MINUTES 03 SECONDS EAST, 106.67 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 33 MINUTES 57 SECONDS EAST, 113.00 FEET TO AN IRON PIN; THENCE
SOUTH 35 DEGREES 41 MINUTES 02 SECONDS WEST, 32.45 FEET TO A RE-BAR; THENCE
NORTH 55 DEGREES 46 MINUTES 17 SECONDS WEST, 44.55 FEET TO A RE-BAR; THENCE
SOUTH 34 DEGREES 13 MINUTES 43 SECONDS WEST, 35.00 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 46 MINUTES 17 SECONDS EAST, 44.55 FEET TO A RE-BAR; THENCE
SOUTH 34 DEGREES 13 MINUTES 43 SECONDS WEST, 19.95 FEET TO A REBAR; THENCE SOUTH
49 DEGREES 09 MINUTES 17 SECONDS EAST, 32.80 FEET TO A RE-BAR; THENCE SOUTH 40
DEGREES 50 MINUTES 43 SECONDS WEST, 19.82 FEET TO A RE-BAR IN SAID NORTHERLY
RIGHT-OF-WAY OF SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST
ALONG SAID RIGHT-OF-WAY LINE 581.42 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY
OF A 0.920 ACRE TRACT OF LAND OWNED BY JOHN D. AND JANET C. MITCHELL (D.R. 25,
P. 312) THE FOLLOWING TWO COURSES; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS
EAST, 120.00 FEET TO A RE-BAR; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS
EAST, 359.14 FEET TO A RE-BAR AT THE EDGE OF THE OHIO RIVER; THENCE ALONG THE
EDGE OF SAID RIVER THE FOLLOWING FOUR COURSES; THENCE NORTH 59 DEGREES 00
MINUTES 00 SECONDS EAST, 154.19 FEET; THENCE NORTH 53 DEGREES 29 MINUTES 16
SECONDS EAST, 458.01 FEET; THENCE NORTH 47 DEGREES 06 MINUTES 00 SECONDS EAST,
362.74 FEET; THENCE NORTH 48 DEGREES 48 MINUTES 00 EAST, 896.54 FEET; THENCE
LEAVING SAID RIVER NORTH 50 DEGREES 51 MINUTES 37 SECONDS WEST ALONG THE
BOUNDARY OF A 10.21 + ACRE TRACT OF LAND OWNED BY GREGORY H. ANDERSON AND
BARBARA ANDERSON (D.R. 24, P. 195-196), 395.74 FEET TO A RE-BAR; THENCE NORTH 89
DEGREES 56 MINUTES 53 SECONDS WEST ALONG A LINE FORMERLY KNOWN AS THE CENTER OF
RABB'S LANE, 1801.12 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 39 MINUTES 00
SECONDS WEST ALONG THE EXTENDED SOUTHERLY LINE OF A 0.42 ACRE TRACT OF LAND,
285.87 FEET TO THE CENTER OF S.R. 56; THENCE ALONG THE CENTERLINE OF SAID S.R.
56 THE FOLLOWING THREE COURSES; THENCE SOUTH 22 DEGREES 02 MINUTES 46 SECONDS
WEST, 56.08 FEET TO A P.K. NAIL; THENCE SOUTH 32 DEGREES 15 MINUTES 46 SECONDS
WEST, 112.99 FEET TO A P.K. NAIL; THENCE SOUTH 35 DEGREES 51 MINUTES 08 SECONDS
WEST, 553.55 FEET TO THE INTERSECTION OF SAID CENTERLINE WITH THE EXTENDED
NORTHERLY RIGHT-OF-WAY OF SAID SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES
08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 41.04 FEET TO THE POINT OF
BEGINNING.






PARCEL V:
A PART OF THE NORTHEAST QUARTER OF FRACTIONAL SECTION 2, TOWNSHIP 3 NORTH, RANGE
1 WEST, MORE FULLY DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN 233.15 FEET S 56"00' EAST OF THE INTERSECTION OF
WALNUT STREET AND SIXTH STREET IN SAID TOWN: THENCE N 56" 00' WEST ALONG THE
CENTERLINE OF SIXTH STREET 50.00





--------------------------------------------------------------------------------





FEET TO A P.K. NAIL, WHICH IS THE TRUE POINT OF BEGINNING; THENCE CONTINUING
ALONG THE CENTERLINE OF SIXTH STREET N 56" 00' WEST 156.65 FEET TO A P.K. NAIL,
THENCE N 34" 15' EAST 153.65 FEET TO A STAKE; THENCE S 62" 33' EAST, 113.00 FEET
TO A STAKE, THENCE S 27" 23' WEST 32.45 FEET, THENCE N 62" 37' WEST 44.55 FEET,
THENCE S 27" 33' WEST 35.00 FEET, THENCE S 62" 37' EAST 44.55 FEET, THENCE S 27"
23' WEST 19.95 FEET; THENCE S 56" 00' EAST 32.80 FEET, THENCE S 34"00' WEST
78.50 FEET TO THE TRUE POINT OF BEGINNING AND CONTAINING 0.466 ACRES, MORE OR
LESS.


EXCEPTING FROM PARCELS IV AND V THE FOLLOWING DESCRIBED TRACTS:


(1) BEING A PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA,
DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION 82.50 FEET TO THE NORTHERLY
RIGHT-OF-WAY LINE OF SAID SIXTH STREET, THENCE SOUTH 53 DEGREES 47 MINUTES 08
SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE AND ALONG THE BOUNDARY OF A 57.820
ACRE TRACT OF LAND 529.26 FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE
NORTH 34 DEGREES 47 MINUTES 10 SECONDS EAST 108.10 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 33 MINUTES 55 SECONDS EAST 191.79 FEET TO A RE-BAR; THENCE
SOUTH 36 DEGREES, 12 MINUTES 52 SECONDS WEST 114.02 FEET TO A RE-BAR IN THE
NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET; THENCE NORTH 53 DEGREES 47
MINUTES 08 SECONDS WEST ALONG SAID RIGHT-OF-WAY 189.00 FEET TO THE POINT OF
BEGINNING. CONTAINING 0.485 ACRES.


(2) BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN, LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA,
DESCRIBED AS FOLLOWS (BEARINGS IN THIS DESCRIPTION ARE BASED ON 57.820 ACRE
SURVEY, A 0.920 ACRE SURVEY AND A 0.485 ACRE SURVEY ALL COMPLETED BY DAVID T.
CROUCH, L.S. ON AUGUST 8, 1994, JUNE 14, 1993 AND OCTOBER 8, 1997): COMMENCING
AT A RE-BAR MARKING THE NORTHEASTERLY CORNER OF LOT 7 IN PINKNEY JAMES ADDITION
TO THE CITY OF RISING SUN; THENCE N 36° 12' 52" E, 82.50 FEET TO THE NORTHERLY
RIGHT-OF-WAY OF SIXTH STREET; THENCE N 53° 47' 08" W, ALONG THE SAID
RIGHT-OF-WAY, ALSO BEING THE SOUTHERLY LINE OF 0.516 ACRE TRACT OF LAND, 227.67
FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING N 53° 47' 08" W,
ALONG SAID RIGHT-OF-WAY, 185.93 FEET TO A RE-BAR; THENCE NORTH 36° 12' 52" E
ALONG THE SOUTHERLY LINE OF A 0.485 ACRE TRACT OF LAND, 90.50 FEET TO A RE-BAR;
THENCE S 51° 19' 46" E, 181.00 FEET TO A RE-BAR; THENCE S 32° 41' 33" W ALONG
THE WESTERLY BOUNDARY OF SAID 0.518 ACRE TRACT OF LAND, 82.90 FEET TO THE POINT
OF BEGINNING.


(3) The property conveyed to RISING SUN/OHIO COUNTY FIRST, INC., an Indiana
nonprofit corporation, by General Warranty Deed dated October 4, 2012 and
recorded November 9, 2012 as Instrument No. 20120976, described as follows:
Being part of Section 2, Township 3 North, Range 1 West, of the First Principal
Meridian located in the City of Rising Sun, Ohio County, Indiana, described as
follows:
Commencing at the Southerly right-of-way line of Sixth Street at the most
Northerly corner of Pinkney James Addition to the City of Rising Sun; thence N
36°12'52" E along the Westerly line of said Pinkney James Addition 82.50 feet to
the Northerly right-of-way line of said Sixth Street; thence N 53°47'08" E along
said right-of-way line 1172.92 feet to the centerline of High Street (S.R. 56);
thence along said centerline the following three courses and distances: N
35°51'08" E, 553.55 feet; thence N 32°15'46" E, 112.99 feet; thence N 22°0246"
E, 2.26 feet to a magnetic nail at the Point of Beginning; Thence continuing N
22°02'46" E, 53.82 feet to a magnetic nail; thence leaving said centerline S
89°39'00" E along the South line of Aurora Flavors, LLC (# 20051465), 285.87
feet to a re-bar; thence S 89°56'53" E along the South line of City of Rising
Sun (D.R. 29, P. 480, then D.R. 29, P. 390), 374.92 feet to a re-bar; thence
severing the parent lands the following six courses and distances: S 44°0606" E,
163.93 feet to a magnetic nail; thence S 45°59'48" W along a private road,
366.77 feet to a magnetic nail; thence S 58°58'41" W along a private road, 18.46
feet to a magnetic nail; thence N 44°00'12" W, 313.63 feet to a magnetic nail;
thence N 45°59'48" E, 152.94 feet to a magnetic nail; thence N 89°3947" W,
407.58 feet to the Point of Beginning. Containing 3.010 acres from the lands of
Gaming Entertainment (Indiana) LLC (# 20110253).




PARCEL VI:
BEING PART OF THE NORTHEAST QUARTER OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN RANDOLPH TOWNSHIP, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SECTION 2,
TOWNSHIP 3 NORTH, RANGE 1 WEST; THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS
EAST 1679 FEET TO THE CENTER OF STATE ROAD 56;





--------------------------------------------------------------------------------





THENCE SOUTH 00 DEGREES 41 MINUTES 30 SECONDS WEST ALONG THE CENTERLINE OF SAID
STATE ROAD 56, 765.73 FEET; THENCE SOUTH 89 DEGREES 40 MINUTES 20 SECONDS EAST
ALONG THE NORTH LINE OF INDUSTRIAL DRIVE AND THEN ALONG THE NORTH LINE OF A
1.830 ACRE EASEMENT 2412.42 FEET TO THE POINT OF BEGINNING; THENCE NORTH 20
DEGREES 04 MINUTES 27 SECONDS EAST 325.86 FEET TO A REBAR; THENCE SOUTH 89
DEGREES 51 MINUTES 13 SECONDS EAST 373.43 FEET TO A REBAR; THENCE SOUTH 20
DEGREES 04 MINUTES 27 SECONDS WEST 380.42 FEET TO A REBAR; THENCE NORTH 89
DEGREES 51 MINUTES 13 SECONDS WEST 373.43 FEET TO AN IRON PIPE; THENCE NORTH 20
DEGREES 04 MINUTES 27 SECONDS EAST 54.56 FEET TO THE POINT OF BEGINNING,
CONTAINING 3.065 ACRES.
 




PARCEL VII: LEASEHOLD
The property conveyed to RISING SUN/OHIO COUNTY FIRST, INC., an Indiana
nonprofit corporation, by General Warranty Deed dated October 4, 2012 and
recorded November 9, 2012 as Instrument No. 20120976, described as follows:
Being part of Section 2, Township 3 North, Range 1 West, of the First Principal
Meridian located in the City of Rising Sun, Ohio County, Indiana, described as
follows:
Commencing at the Southerly right-of-way line of Sixth Street at the most
Northerly corner of Pinkney James Addition to the City of Rising Sun; thence N
36°12'52" E along the Westerly line of said Pinkney James Addition 82.50 feet to
the Northerly right-of-way line of said Sixth Street; thence N 53°47'08" E along
said right-of-way line 1172.92 feet to the centerline of High Street (S.R. 56);
thence along said centerline the following three courses and distances: N
35°51'08" E, 553.55 feet; thence N 32°15'46" E, 112.99 feet; thence N 22°0246"
E, 2.26 feet to a magnetic nail at the Point of Beginning; Thence continuing N
22°02'46" E, 53.82 feet to a magnetic nail; thence leaving said centerline S
89°39'00" E along the South line of Aurora Flavors, LLC (# 20051465), 285.87
feet to a re-bar; thence S 89°56'53" E along the South line of City of Rising
Sun (D.R. 29, P. 480, then D.R. 29, P. 390), 374.92 feet to a re-bar; thence
severing the parent lands the following six courses and distances: S 44°0606" E,
163.93 feet to a magnetic nail; thence S 45°59'48" W along a private road,
366.77 feet to a magnetic nail; thence S 58°58'41" W along a private road, 18.46
feet to a magnetic nail; thence N 44°00'12" W, 313.63 feet to a magnetic nail;
thence N 45°59'48" E, 152.94 feet to a magnetic nail; thence N 89°3947" W,
407.58 feet to the Point of Beginning. Containing 3.010 acres from the lands of
Gaming Entertainment (Indiana) LLC (# 20110253).













--------------------------------------------------------------------------------





APN(s):    001-231-72
001-231-74




After Recording, Return to:
Fidelity National Title Agency of Nevada, Inc.
8363 W. Sunset Road, Ste. 100
Las Vegas, Nevada 89113


Recording requested by
Shearman & Sterling LLP
599 Lexington Ave
New York, New York 10022
Attn: Lisa M. Brill, Esq.


Mail Tax Statements to:
Stockman’s Casino c/o Full House Resorts, Inc.
One Summerlin
1980 Festival Plaza Dr., Suite 680
Las Vegas, Nevada 89135
Attention: Daniel R. Lee
President and Chief Executive Officer


The undersigned hereby affirms that this
document submitted for recording does not
contain the personal information of any person
or persons (Pursuant to NRS 239B.030)




THIS DEED OF TRUST SECURES A NOTE WHICH PROVIDES FOR
A VARIABLE INTEREST RATE


FIRST LIEN DEED OF TRUST, FIXTURE FILING AND SECURITY AGREEMENT WITH
ABSOLUTE ASSIGNMENT OF LEASES AND RENTS


THE PARTIES TO THIS FIRST LIEN DEED OF TRUST, FIXTURE FILING AND SECURITY
AGREEMENT WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, ("Deed of Trust"), made
as of February __, 2018, are STOCKMAN’S CASINO, a Nevada corporation ("Trustor")
and Fidelity National Title Agency of Nevada, Inc., a Nevada corporation
("Trustee"), for the benefit of WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Collateral Agent ("Collateral Agent" or "Beneficiary") for the benefit of the
Noteholders (as defined below). Unless otherwise defined herein, all capitalized
terms used in this Deed of Trust shall have the respective meanings assigned in
the Indenture referred to below.


RECITALS


As of the date hereof, Trustor has executed that certain Guaranty Agreement for
the benefit of Beneficiary (the "Guaranty"), which Guaranty guarantees the
obligations of Full House Resorts, Inc. ("Borrower"), an affiliate of Trustor,
arising out of, among other things:


(i)    That certain Notes Purchase Agreement dated as of the date hereof,
executed by Borrower, the Guarantors, and the Purchasers party thereto from time
to time (the "Purchasers") (as supplemented, modified, amended, extended or
restated from time to time, the "Notes Purchase Agreement") pursuant to which,
among other things, the Borrower agrees to issue to the Purchasers Senior
Secured Notes due in 2024 in the maximum aggregate principal amount of One
Hundred Million Dollars ($100,000,000.00) (the "Notes");


(ii)    That certain Indenture dated as of the date hereof, executed by
Borrower, the Guarantors and Beneficiary (as supplemented, modified, amended,
extended or restated from time to time) pursuant to which Borrower has
authorized the issuance of the Notes (the "Indenture") to the registered holders
thereof (the "Noteholders" or "Holders"); and







--------------------------------------------------------------------------------





(iii)    Those certain Notes executed by Borrower and payable to the order of
each of the Noteholders for the purpose of evidencing Borrower’s obligation
(among other obligations) to repay amounts advanced under the Indenture,
together with accrued interest thereon.


NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained and in the other Bond Documents, the parties hereto hereby
agree as follows:


ARTICLE I. GRANT IN TRUST


For the purposes of and upon the terms and conditions set forth in this Deed of
Trust, Trustor irrevocably grants, conveys and assigns to Trustee, in trust for
the benefit of Beneficiary, with power of sale and right of entry and
possession, all that real property located in the City of Fallon, County of
Churchill, State of Nevada, described on Exhibit A attached hereto, together
with all development rights or credits, air rights, water, water rights and
water stock related to the real property, and all minerals, oil and gas, and
other hydrocarbon substances in, on or under the real property, and all
appurtenances, easements, rights and rights of way appurtenant or related
thereto; all buildings, other improvements and fixtures now or hereafter located
on the real property, including, but not limited to, all apparatus, equipment,
and appliances used in the operation or occupancy of the real property, it being
intended by the parties that all such items shall be conclusively considered to
be a part of the real property, whether or not attached or affixed to the real
property (the "Improvements"); all interest or estate which Trustor may
hereafter acquire in the property described above, and all additions and
accretions thereto; all present and future interest of Trustor as lessor,
licensor, franchisor, grantor or similar party to any occupancy agreement now or
hereinafter related to the Improvements; all right, title and interest of
Trustor in any present or future awards or payments including any right to
receive the same; the Collateral (as defined in Section 4.1); and the rents,
issues, earnings, income and proceeds of any of the foregoing (all of the
foregoing, whether now owned or hereafter acquired, being collectively referred
to as the "Subject Property"). The listing of specific rights or property shall
not be interpreted as a limit of general terms. The Subject Property shall not
include the Excluded Collateral (as defined in the Security Agreement).


ARTICLE II. OBLIGATIONS SECURED


2.1    Obligations Secured. Trustor makes this grant and assignment for the
purpose of securing the following obligations (collectively, the "Obligations"):


(a)    All liabilities and obligations, howsoever arising, owed by the Trustor
to the Collateral Agent and Noteholders of every kind and description (whether
or not evidenced by the Notes or any other note or instrument and whether or not
for the payment of money) direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, in each case, pursuant to the
terms of the Guaranty, this Deed of Trust or any of the other Bond Documents to
which the Trustor is a party:


(b)    All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation: (i)
modifications of the required principal payment dates or interest payment dates
or both, as the case may be, deferring or accelerating payment dates wholly or
partly; (ii) modifications, extensions or renewals at a different rate of
interest whether or not in the case of a note, the modification, extension or
renewal is evidenced by a new or additional promissory note or notes and (iii)
increases or decreases in the maximum amount of the Notes or any reallocation
between such facilities.


2.2    Future Advances. This Deed of Trust is governed by Nevada Revised
Statutes ("NRS") Sections 106.300 to 106.400 and secures future advances as
provided in such Sections. The maximum amount of principal (as defined in NRS
Section 106.345) secured hereby (including disbursements that the Noteholders
may, but shall not be obligated to make under this Deed of Trust, the Bond
Documents or any other document with respect thereto) shall not exceed ONE
HUNDRED MILLION DOLLARS ($100,000,000), which amount shall not be reduced by (a)
repayments from time to time of outstanding amounts under the Notes or (b)
repayments by Borrower from any funding source. This Deed of Trust shall be
valid and have priority to the extent of the maximum amount secured hereby over
all subsequent liens and encumbrances, including statutory liens, excepting
solely taxes and assessments levied on the Subject Property given priority by
law.


2.3    Incorporation. All terms of the Obligations and the documents evidencing
such Obligations are incorporated herein by this reference. All Persons who may
have or acquire an interest in the Subject Property shall be deemed to have
notice of the terms of the Obligations and to have notice, if provided therein,
that: (a) the Notes, Indenture or Notes Purchase Agreement may permit borrowing,
repayment and re-borrowing so that repayments shall not reduce the amounts of
the Obligations; and (b) the rate of interest on one or more Obligations may
vary from time to time.







--------------------------------------------------------------------------------





2.4    Obligations. The term "Obligations" is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), fees, expenses, indemnities,
late charges and loan fees at any time accruing or assessed on any of the
Obligations, and shall include interest that accrues after the commencement of
any bankruptcy or other insolvency proceeding by or against the Trustor whether
or not allowed or allowable) and all the foregoing shall be part of the
Obligations.


ARTICLE III. ASSIGNMENT OF LEASES AND RENTS


3.1    Representations, Warranties and Covenants. Trustor represents, warrants
and covenants that (a) there are no material leases, licenses or other
agreements relating to the management, leasing or operation of the Subject
Property or any portion thereof ("Leases") other than those that have been
submitted to Beneficiary as of the date hereof in effect as of the date hereof;
and (b) no Leases shall be entered into by Trustor that would materially and
adversely affect Beneficiary without Beneficiary’s prior written consent (acting
in accordance with the written direction of the Required Noteholders, as defined
in the Indenture) unless otherwise permitted under the Indenture.


3.2    Assignment. Other than the Excluded Collateral and subject to Gaming Laws
and Liquor Laws, Trustor hereby irrevocably assigns to Beneficiary all of
Trustor’s right, title and interest in, to and under: (a) all Leases and all
other agreements of any kind relating to the use or occupancy of the Subject
Property or any portion thereof, whether now existing or entered into after the
date hereof; and (b) the rents, issues, deposits and profits of the Subject
Property, including, without limitation, all amounts payable and all rights and
benefits accruing to Trustor under the Leases ("Payments"). The term "Leases"
shall also include all guarantees of and security for the lessees’ performance
thereunder, and all amendments, extensions, renewals or modifications thereto
which are permitted hereunder. This is a present and absolute assignment, not an
assignment for security purposes only, and Beneficiary’s right to the Leases and
Payments is not contingent upon, and may be exercised without possession of, the
Subject Property. To the extent of any conflict or discrepancy between the terms
of this Article III and the Assignment of Entitlements, Contracts, Rents and
Revenues, the terms and conditions of the Assignment of Entitlements, Contracts,
Rents and Revenues shall control.


3.3    Grant of License. Beneficiary confers upon Trustor a revocable license
("License") to collect and retain the Payments as they become due and payable,
except during the existence of an Event of Default (as defined in the
Indenture). Upon the occurrence of an Event of Default, the License shall be
automatically revoked and Beneficiary may collect and apply the Payments
pursuant to Section 6.4 without notice and without taking possession of the
Subject Property. Trustor hereby irrevocably authorizes and directs the lessees
under the Leases to rely upon and comply with any notice or demand by
Beneficiary for the payment to Beneficiary of any rental or other sums which may
at any time become due under the Leases, or for the performance of any of the
lessees’ undertakings under the Leases, and the lessees shall have no right or
duty to inquire as to whether any Event of Default has actually occurred or is
then existing hereunder. Trustor hereby relieves the lessees from any liability
to Trustor by reason of relying upon and complying with any such notice or
demand by Beneficiary.


3.4    Effect of Assignment. The foregoing irrevocable assignment shall not
cause Beneficiary to be: (a) a mortgagee in possession; (b) responsible or
liable for the control, care, management or repair of the Subject Property or
for performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases; or (c)
responsible or liable for any waste committed on the Subject Property by the
lessees under any of the Leases or any other parties; for any dangerous or
defective condition of the Subject Property; or for any negligence in the
management, upkeep, repair or control of the Subject Property resulting in loss
or injury or death to any lessee, licensee, employee, invitee or other Person.
Beneficiary and Trustee shall not directly or indirectly be liable to Trustor or
any other Person as a consequence of: (i) the exercise or failure to exercise
any of the rights, remedies or powers granted to Beneficiary or Trustee, or any
of their respective employees, agents, contractors or subcontractors hereunder;
or (ii) the failure or refusal of Beneficiary to perform or discharge
obligation, duty or liability of Trustor arising under the Leases.


3.5    Covenants. Trustor covenants and agrees at Trustor’s sole cost and
expense to: (a) perform the obligations of lessor contained in the Leases and
enforce performance by the lessees of the obligations of the lessees contained
in the Leases to the extent commercially reasonable; (b) give Beneficiary prompt
written notice of any known material default which occurs with respect to any of
the Leases, whether the default be that of the lessee or of the lessor; (c)
exercise Trustor’s commercially reasonable efforts to keep all portions of the
Subject Property that are capable of being leased at all times at rentals not
less than the fair market rental value, (d) deliver to Beneficiary fully
executed counterpart original(s) of each and every Lease if requested to do so;
and (e) execute and record such additional assignments of any Lease or specific
subordination (or subordination, attornment, and non-disturbance agreements
executed by the lessor and lessee) of any Lease to the Deed of Trust, in form
and substance acceptable to Beneficiary, as Beneficiary may request. Trustor
shall not, without Beneficiary’s prior written consent (acting in accordance
with the written direction of holders of the Required Noteholders), unless
otherwise permitted by any provision of the Indenture: (i) enter into any Leases
after the date of this Deed of Trust that would materially and adversely affect
Beneficiary or





--------------------------------------------------------------------------------





the Loan; (ii) execute any other assignment relating to any of the Leases; (iii)
discount any rent or other sums due under the Leases other than in the ordinary
course of business, or collect the same in advance, other than to collect rent
one (1) month in advance of the time when it becomes due; (iv) terminate,
materially modify or amend any of the terms of the Leases or in any manner
release or discharge the lessees from any material obligations thereunder; (v)
consent to any assignment or subletting by any lessee; or (vi) subordinate or
agree to subordinate any of the Leases to any other deed of trust or
encumbrance. Any such attempted action in violation of the provisions of this
Section 3.5 shall be null and void.


3.6    Estoppel Certificates. Within fifteen (15) days after written request by
Beneficiary, Trustor shall deliver to Beneficiary and to any party designated by
Beneficiary estoppel certificates executed by Trustor and by each of the
lessees, in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee’s most recent payment of rent; (c) that, to Trustor’s knowledge,
there are no defenses or offsets outstanding, or stating those claimed by
Trustor or lessees under the foregoing assignment or the Leases, as the case may
be; and (d) any other information reasonably requested by Beneficiary.


ARTICLE IV. SECURITY AGREEMENT AND FIXTURE FILING


4.1    Security Interest. As security for the full, prompt, complete and final
payment when due (whether at stated maturity, by acceleration or otherwise) and
prompt performance of all the Obligations, Trustor, subject to Gaming Laws and
Liquor Laws, hereby grants, assigns, conveys, mortgages, pledges, hypothecates
and transfers to Beneficiary, for itself and for the benefit of the Noteholders,
a security interest in and to all of Trustor’s right, title and interest in, to
and under each of the following (all of such interest of Trustor being
hereinafter collectively called the "Collateral"), but excluding the Excluded
Collateral:


All of the Trustor’s personal property now or hereafter acquired, including
without limitation all goods, building and other materials, supplies, inventory,
work in process, equipment, machinery, fixtures, furniture, furnishings, signs
and other personal property and embedded software included therein and
supporting information, wherever situated, which are or are to be incorporated
into, used in connection with, or appropriated for use on (i) the real property
described on Exhibit A attached hereto and incorporated by reference herein (to
the extent the same are not effectively made a part of the real property
pursuant to Article I above or (ii) the Subject Property; together with all
rents, issues, deposits and profits of the Subject Property and security
deposits derived from the Subject Property (to the extent, if any, they are not
subject to Article III); all sales contracts or agreements for the sale of the
Subject Property or any portion thereof now or hereafter entered into (subject
to any limitations on Trustor’s ability to enter into the same as set forth in
the Indenture); all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, contract rights, licenses, agreements, all construction,
service, engineering, consulting, management, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Subject Property, together with any and all
architectural drawings, plans, specifications, site plans, surveys, soil tests,
appraisals, engineering reports and similar materials relating to all or any
portion of the Subject Property, and all warranties and guaranties relating to
any and all of the foregoing at otherwise relating to the Subject Property,
general intangibles, payment intangibles, software, chattel paper (whether
electronic or tangible), instruments, documents, promissory notes, drafts,
letters of credit, letter of credit rights, supporting obligations, insurance
policies, insurance and condemnation awards and proceeds, proceeds of the sale
of promissory notes, any other rights to the payment of money, trade names,
trademarks and service marks arising from or related to the ownership,
management, leasing, operation, sale or disposition of the Subject Property or
any business now or hereafter conducted thereon by Trustor; all development
rights and credits and any and all permits, consents, approvals, licenses,
authorizations and other rights granted by, given by or obtained from, any
governmental entity with respect to the Subject Property; all water and water
rights, wells and well rights, canals and canal rights, ditches and ditch
rights, springs and spring rights and reservoirs and reservoir rights
appurtenant to or associated with the Subject Property, whether decreed or
undecreed, tributary, non-tributary or not non-tributary, surface or underground
or appropriated or unappropriated, and all shares of stock in water, ditch,
lateral and canal companies, well permits and all other evidences of any such
rights; all deposits or other security now or hereafter made with or given to
utility companies by Trustor with respect to the Subject Property; all advance
payments of insurance premiums made by Trustor with respect to the Subject
Property; all guaranties, warranties or indemnities related to the Subject
Property; all plans, drawings, reports, and specifications relating to the
Subject Property; all loan funds held by Beneficiary, whether or not disbursed;
all funds deposited with Beneficiary pursuant to the Bond Documents; all
reserves, deferred payments, deposits, accounts, refunds, cost savings and
payments of any kind related to the Subject Property or any portion thereof;
together with all replacements and proceeds of, and additions and accessions to,
any of the foregoing; together with all books, records and files relating to any
of the foregoing.


As to all of the above described personal property which is or which hereafter
becomes a "fixture" under applicable law, this Deed of Trust constitutes a
fixture filing under the Uniform Commercial Code as enacted in NRS Chapters 104
and 104A, as amended or recodified from time to time ("UCC"). Information
concerning the security interest herein granted may be obtained at the address
of Trustor, as Debtor, and Beneficiary, as the Secured Party, set forth in
Section 7.11 hereof. All terms defined in the UCC shall have the respective
meanings given to those terms in the UCC.





--------------------------------------------------------------------------------







Nothing in this Article IV shall be deemed to limit the security interest
granted by Trustor pursuant to the Security Agreement; the security interest
granted by Trustor pursuant to this Deed of Trust is in addition to any other
security interest granted by Trustor pursuant to the other Security Documents,
and there shall be no merger of any lien hereunder with any security interest
created by any other Credit Document.


4.2    Representations and Warranties. Trustor hereby represents and warrants to
Beneficiary and the Noteholders that, as of the date hereof: (a) Trustor has, or
will have, good title to the Collateral; (b) Trustor has not encumbered the
Collateral to anyone other than Beneficiary, and no financing statement covering
any of the Collateral has been delivered to any Person or entity other than
Beneficiary except such financing statements that are released as of the date
hereof; (c) Trustor’s principal place of business is located at the address
shown in Section 7.11; and (d) Trustor’s legal name is exactly as set forth on
the first page of this Deed of Trust and all of Trustor’s organizational
documents or agreements delivered to Beneficiary are complete and accurate in
every material respect.


4.3    Further Assurances. Trustor agrees: (a) to execute and deliver such
documents necessary to create, perfect and continue the security interests
contemplated hereby to the extent the same may be perfected by filing; (b) to
cooperate with Beneficiary in perfecting all security interests granted herein
and in obtaining such agreements from third parties necessary or proper in
connection with the preservation, perfection or enforcement of any of its rights
hereunder (including, without limitation, control agreements with respect to
accounts not at Wilmington Trust, N.A. or its affiliates); and (c) that
Beneficiary is authorized (but not obligated) to file financing statements in
the name of Trustor to perfect Beneficiary’s security interest in Collateral.


4.4    Rights of Beneficiary. Except as limited by Gaming Laws and Liquor Laws
or Trustor’s approved system of internal controls governing mandatory count
procedures and the persons who may participate therein, in addition to
Beneficiary’s rights as a "Secured Party" under the UCC, Beneficiary may, but
shall not be obligated to, during the continuance of an Event of Default, at any
time without notice and at the expense of Trustor: (a) give notice to any Person
of Beneficiary’s rights hereunder and enforce such rights at law or in equity;
(b) insure, protect, defend and preserve the Collateral or any rights or
interests of Beneficiary therein; (c) inspect the Collateral; and (d) endorse,
collect and receive any right to payment of money owing to Trustor under or from
the Collateral.


4.5    Rights of Beneficiary on Default. Subject to Gaming Laws and Liquor Laws,
during the continuance of an Event of Default, then in addition to all of
Beneficiary’s rights as a "Secured Party" under the UCC or otherwise at law:


(a)    Beneficiary may: (i) upon written notice, require Trustor to assemble any
or all of the Collateral and make it available to Beneficiary at a place
designated by Beneficiary; (ii) without prior notice, enter upon the Subject
Property or other place where any of the Collateral may be located and take
possession of, collect, sell, lease, license and dispose of any or all of the
Collateral, and store the same at locations acceptable to Beneficiary at
Trustor’s expense; (iii) sell, assign and deliver at any place or in any lawful
manner all or any part of the Collateral and bid and become purchaser at any
such sales;


(b)    Beneficiary may, for the account of Trustor and at Trustor’s expense: (i)
operate, use, consume, sell, lease, license or dispose of the Collateral as
Beneficiary deems appropriate for the purpose of performing any or all of the
Obligations; (ii) enter into any agreement, compromise, or settlement, including
insurance claims, which Beneficiary may deem desirable or proper with respect to
any of the Collateral; and (iii) endorse and deliver evidences of title for, and
receive, enforce and collect by legal action or otherwise, all indebtedness and
obligations now or hereafter owing to Trustor in connection with or on account
of any or all of the Collateral; and


(c)    In disposing of Collateral hereunder, Beneficiary may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral may be applied by Beneficiary to the payment
of expenses incurred by Beneficiary in connection with the foregoing including
attorneys’ fees, costs and expenses, and the balance of such proceeds may be
applied by Beneficiary toward the payment of the Obligations in such order of
application as Beneficiary may from time to time elect.


4.6    Power of Attorney. Trustor hereby irrevocably appoints Beneficiary as
Trustor’s attorney-in-fact (such agency being coupled with an interest), and as
such attorney-in-fact Beneficiary may, without the obligation to do so, in
Beneficiary’s name, or in the name of Trustor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Beneficiary’s security interests and rights in or to any of the Collateral, and,
during the continuance of an Event of Default, take any other action required of
Trustor; provided, however, that Beneficiary as such attorney-in-fact shall be
accountable only for such funds as are actually received by Beneficiary.







--------------------------------------------------------------------------------





4.7    Possession and Use of Collateral. Except as otherwise provided in this
Section or the other Bond Documents, so long as no Default or Event of Default
exists, Trustor may possess, use, move, transfer or dispose of any of the
Collateral in the ordinary course of Trustor’s business and in accordance with
the Bond Documents.


ARTICLE V. RIGHTS AND DUTIES OF THE PARTIES


5.1    Title. Subject to Gaming Laws and Liquor Laws, Trustor represents and
warrants that Trustor lawfully holds and possesses fee simple title to that
portion of the Subject Property constituting real property without limitation on
the right to encumber, and that this Deed of Trust is a first priority lien on
the Subject Property, subject only to the Permitted Liens (as defined in the
Indenture). Neither Trustor, nor any Affiliate of Trustor, has any interest in
any real property, not encumbered hereby, which is utilized in any material
manner in connection with the use and/or operation of the Subject Property or
which is necessary and required for the use and operation of the Subject
Property.


5.2    Taxes and Assessments. Subject to Trustor’s right to contest payment of
taxes in accordance with law, Trustor shall pay prior to delinquency all taxes,
assessments, levies and charges imposed by any public or quasi-public authority
or utility company which are or which may become a lien upon or cause a loss in
value of the Subject Property or any interest therein. Trustor shall also pay
prior to delinquency all taxes, assessments, levies and charges imposed by any
public authority upon Beneficiary by reason of its interest in any Secured
Obligation or in the Subject Property, or by reason of any payment made to
Beneficiary pursuant to any Secured Obligation; provided, however, Trustor shall
have no obligation to pay taxes which may be imposed from time to time upon
Beneficiary and which are measured by and imposed upon Beneficiary’s net income.


5.3    Tax and Insurance Impounds. During the continuance of an Event of
Default, at Beneficiary’s option and upon its demand, Trustor shall, until all
Obligations have been paid in full, pay to Beneficiary monthly, annually or as
otherwise directed by Beneficiary an amount estimated by Beneficiary to be equal
to: (a) all taxes, assessments and levies imposed by any public or quasi-public
authority or utility company which are or may become a lien upon the Subject
Property or Collateral and will become due for the tax year during which such
payment is so directed; and (b) premiums for fire, other hazard and mortgage
insurance required or requested pursuant to the Bond Documents when same are
next due. The impound account shall be maintained in accordance with NRS
100.091. If Beneficiary determines that any amounts paid by Trustor are
insufficient for the payment in full of such taxes, assessments, levies and/or
insurance premiums, Beneficiary shall notify Trustor of the increased amounts
required to pay all amounts due, whereupon Trustor shall pay to Beneficiary
within thirty (30) days thereafter the additional amount as stated in
Beneficiary’s notice. All sums so paid shall not bear interest, except to the
extent and in any minimum amount required by law; and Beneficiary shall, unless
Trustor is otherwise in default hereunder or under any Secured Obligation, apply
said funds to the payment of, or at the sole option of Beneficiary release said
funds to Trustor for the application to and payment of, such sums, taxes,
assessments, levies, charges, and insurance premiums. During the continuance of
an Event of Default subject to NRS 106.105, Beneficiary may apply all or any
part of said sums to any Secured Obligation and/or to cure such Event of
Default, in which event Trustor shall be required to restore all amounts so
applied, as well as to cure any other events or conditions of Event Default not
cured by such application. Upon assignment of this Deed of Trust, Beneficiary
shall have the right to assign all amounts collected and in its possession to
its assignee whereupon Beneficiary and Trustee shall be released from all
liability with respect thereto. Within ninety-five (95) days following full
repayment of the Obligations (other than full repayment of the Obligations as a
consequence of a foreclosure or conveyance in lieu of foreclosure of the liens
and security interests securing the Obligations) or at such earlier time as
Beneficiary may elect; the balance of all amounts collected and in Beneficiary’s
possession shall be paid to Trustor or the Persons otherwise legally entitled
thereto at the written direction of the Trustor.


5.4    Performance of Obligations. Trustor shall promptly pay and perform each
Obligation when due.


5.5    Liens, Encumbrances and Charges. Trustor shall immediately discharge any
lien not approved by Beneficiary in writing that has or may attain priority over
this Deed of Trust. Trustor shall pay prior to delinquency all obligations
secured by or reducible to liens and encumbrances which shall now or hereafter
encumber or appear to encumber all or any part of the Subject Property or any
interest therein, whether senior or subordinate hereto.


5.6    Damages; Insurance and Condemnation Proceeds. The following (whether now
existing or hereafter arising) are all absolutely and irrevocably assigned by
Trustor to Beneficiary and, at the request of Beneficiary, shall be paid
directly to Beneficiary in accordance with Section 3.10(d)(III) of the
Indenture: (i) all awards of damages and all other compensation payable directly
or indirectly by reason of a condemnation or proposed condemnation for public or
private use affecting all or any part of or any interest in, the Subject
Property or Collateral; (ii) all other claims and awards for damages to, or
decrease in value of, all or any part of or any interest in, the Subject
Property or Collateral; (iii) all proceeds of any insurance policies payable by
reason of loss sustained to all or any part of the Subject Property or
Collateral; and (iv) all interest which may accrue on any of the foregoing.
Subject to applicable law, and without regard to any requirement contained in
Section 5.7(d) of this Deed of Trust, Beneficiary may at its discretion apply
all or any of the proceeds it receives to its expenses in settling, prosecuting
or defending





--------------------------------------------------------------------------------





any claim and may apply the balance to the Obligations in such order and amounts
as Beneficiary in its sole discretion may choose, and/or Beneficiary may release
all or any part of the proceeds to Trustor to repair or rebuild, subject to
reasonable conditions Beneficiary may impose, subject to any restrictions
contained in the Indenture. Beneficiary may, but shall not be obligated to, (at
Trustor’s expense) commence, appear in, defend or prosecute any assigned claim
or action and may adjust, compromise, settle and collect all claims and awards
assigned to Beneficiary; provided, however, in no event shall Beneficiary or any
of its officers, directors, employees, agents, advisors or representatives be
responsible for any failure to collect any claim or award, regardless of the
cause of the failure, including, without limitation, any malfeasance or
nonfeasance by Beneficiary or its employees or agents.


5.7    Maintenance and Preservation of the Subject Property. Subject to the
provisions of the Indenture, Trustor covenants: (a) to insure the Subject
Property and Collateral against such risks as provided in the Indenture and to
provide evidence of such insurance to Beneficiary, and to comply with the
requirements of any insurance companies insuring the Subject Property and
Collateral, all in accordance with Section 4.23 of the Indenture; (b) to keep
the Subject Property in good condition and repair, ordinary wear and tear
excepted; (c) not to remove or demolish the Subject Property or Collateral or
any part thereof, not to alter, restore or add to the Subject Property or
Collateral in a way that materially and adversely affects the Subject Property
or Collateral, and not to initiate or acquiesce in any change in any zoning or
other land classification which adversely affects the Subject Property or
Collateral without Beneficiary’s prior written consent (acting in accordance
with the written direction of the Required Noteholders), unless otherwise
provided in the Indenture; (d) to complete or restore promptly and in good and
workmanlike manner the Subject Property and Collateral, or any part thereof
which may be damaged or destroyed, without regard to whether Beneficiary elects
to require that insurance proceeds be used to reduce the Obligations as provided
in Section 5.6 of this Deed of Trust; (e) to comply with all laws, ordinances,
regulations and standards, and all covenants, conditions, restrictions and
equitable servitudes, whether public or private, of every kind and character
which affect the Subject Property or Collateral and pertain to acts committed or
conditions existing thereon, including, without limitation, any work,
alteration, improvement or demolition mandated by such laws, covenants or
requirements, noncompliance with which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (f) not to commit
or permit waste of the Subject Property or Collateral; and (g) to do all other
acts which from the character or use of the Subject Property and Collateral may
be reasonably necessary to maintain and preserve its value.


5.8    Defense and Notice of Losses, Claims and Actions. At Trustor’s sole
expense, Trustor shall protect, preserve and defend the Subject Property and
title to and right of possession of the Subject Property and Collateral, the
security hereof and the rights and powers of Beneficiary and Trustee hereunder
against all adverse claims. Trustor shall give Beneficiary and Trustee prompt
notice in writing of the assertion of any claim, of the filing of any action or
proceeding, of the occurrence of any damage to the Subject Property.


5.9    Acceptance of Trust; Powers and Duties of Trustee. Trustee accepts this
trust when this Deed of Trust is recorded. From time to time upon written
request of Beneficiary and presentation of this Deed of Trust or a certified
copy thereof for endorsement, and without affecting the personal liability of
any Person for payment of any indebtedness or performance of any Obligations
secured hereby, Trustee may, without liability therefor and without notice: (a)
reconvey all or any part of the Subject Property and Collateral; (b) consent to
the making of any map or plat thereof; and (c) join in any grant of easement
thereon, any declaration of covenants and restrictions, or any extension
agreement or any agreement subordinating the lien or charge of this Deed of
Trust. Except as may be required by applicable law, Trustee or Beneficiary may
from time to time apply to any court of competent jurisdiction for aid and
direction in the execution of the trust hereunder and the enforcement of the
rights and remedies available hereunder, and may obtain orders or decrees
directing or confirming or approving acts in the execution of said trust and the
enforcement of said remedies. Trustee has no obligation to notify any party of
any pending sale or any action or proceeding, including, without limitation,
actions in which Trustor, Beneficiary or Trustee shall be a party unless held or
commenced and maintained by Trustee under this Deed of Trust. Trustee shall not
be obligated to perform any act required of it hereunder unless the performance
of the act is requested in writing and Trustee is reasonably indemnified and
held harmless against loss, cost or expense.


(a)    Trustee shall not be required to take any action toward the execution and
enforcement of the trust hereby created or to institute, appear in, or defend
any action, suit, or other proceeding in connection therewith where, in its
opinion, such action would be likely to involve it in expense or liability,
unless requested so to do by a written instrument signed by Beneficiary and, if
Trustee so requests, unless Trustee is tendered security and indemnity
satisfactory to Trustee against any and all cost, expense, and liability arising
therefrom. Trustee shall not be responsible for the execution, acknowledgment,
or validity of the Bond Documents, or for the proper authorization thereof, or
for the sufficiency of the lien and security interest purported to be created
hereby, and Trustee makes no representation in respect thereof or in respect of
the rights, remedies, and recourses of Beneficiary.


(b)    With the approval of Beneficiary, Trustee shall have the right to take
any and all of the following actions: (i) to select, employ, and advise with
counsel (who may be, but need not be, counsel for Beneficiary) upon any matters
arising





--------------------------------------------------------------------------------





hereunder, including the preparation, execution, and interpretation of the Bond
Documents, and shall be fully protected in relying as to legal matters on the
advice of counsel, (ii) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through its agents or attorneys,
(iii) to select and employ, in and about the execution of its duties hereunder,
suitable accountants, engineers and other experts, agents and attorneys-in-fact,
either corporate or individual, not regularly in the employ of Trustee, and
Trustee shall not be answerable for any act, default, negligence, or misconduct
of any such accountant, engineer or other expert, agent or attorney-in-fact, if
selected with reasonable care, or for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or bad faith,
and (iv) any and all other lawful action as Beneficiary may instruct Trustee to
take to protect or enforce Beneficiary’s rights hereunder. Trustee shall not be
personally liable in case of entry by Trustee, or anyone entering by virtue of
the powers herein granted to Trustee, upon the Subject Property for debts
contracted for or liability or damages incurred in the management or operation
of the Subject Property. Trustee shall have the right to rely on any instrument,
document, or signature authorizing or supporting any action taken or proposed to
be taken by Trustee hereunder, believed by Trustee in good faith to be genuine.
Trustee shall be entitled to reimbursement for expenses incurred by Trustee in
the performance of Trustee’s duties hereunder and to reasonable compensation for
such of Trustee’s services hereunder as shall be rendered. TRUSTOR WILL, FROM
TIME TO TIME, PAY THE COMPENSATION DUE TO TRUSTEE HEREUNDER AND REIMBURSE
TRUSTEE FOR, AND INDEMNIFY AND HOLD HARMLESS TRUSTEE AGAINST, ANY AND ALL
LIABILITY AND EXPENSES WHICH MAY BE INCURRED BY TRUSTEE IN THE PERFORMANCE OF
TRUSTEE’S DUTIES; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION
5.9(b) SHALL OBLIGATE TRUSTOR TO INDEMNIFY AND HOLD HARMLESS TRUSTEE AGAINST ANY
LIABILITIES OR EXPENSES TO THE EXTENT ARISING OUT OF GROSS NEGLIGENCE OR WILLFUL
OR RECKLESS MISCONDUCT OF TRUSTEE AS DETERMINED BY A FINAL, NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


(c)    All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by applicable law) and Trustee shall be under no liability for interest
on any moneys received by Trustee hereunder.


(d)    Should any deed, conveyance, or instrument of any nature be required from
Trustor by any Trustee or substitute Trustee to more fully and certainly vest in
and confirm to the Trustee or substitute Trustee such estates, rights, powers,
and duties, then, upon request by the Trustee or substitute Trustee, any and all
such deeds, conveyances and instruments shall be made, executed, acknowledged,
and delivered and shall be caused to, be recorded and/or filed by Trustor.


(e)    By accepting or approving anything required to be observed, performed, or
fulfilled or to be given to Trustee pursuant to the Bond Documents, including
without limitation, any deed, conveyance, instrument, officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal, or insurance policy, Trustee shall not be deemed to have
warranted, consented to, or affirmed the sufficiency, legality, effectiveness,
or legal effect of the same, or of any term, provision, or condition thereof,
and such acceptance or approval thereof shall not be or constitute any warranty
or affirmation with, respect thereto by Trustee.


5.10    Compensation; Exculpation; Indemnification.


(a)    Trustor shall pay Trustee’s and Beneficiary’s fees and reimburse Trustee
for expenses in the administration of this trust, including reasonable
attorneys’ fees and expenses, Trustor shall pay to Beneficiary reasonable
compensation for services rendered concerning this Deed of Trust, including
without limitation any statement of amounts owing under any Obligation.
Beneficiary shall not directly or indirectly be liable to Trustor or any other
Person as a consequence of (i) the exercise of the rights, remedies or powers
granted to Beneficiary in this Deed of Trust except to the extent determined by
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from Beneficiary’s gross negligence or willful misconduct; (ii) the
failure or refusal of Beneficiary to perform or discharge any obligation or
liability of Trustor under any agreement related to the Subject Property or
Collateral or under this Deed of Trust; or (iii) any loss sustained by Trustor
or any third party resulting from Beneficiary’s failure (whether by malfeasance
or refusal to act) to lease the Subject Property after an Event of Default or
from any other act or omission (regardless of whether the same constitutes
negligence) of Beneficiary in managing the Subject Property after an Event of
Default except to the extent determined by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from Beneficiary’s gross
negligence or willful misconduct, and no such liability shall be asserted
against or imposed upon Beneficiary, and all such liability is hereby expressly
waived and released by Trustor.


(b)    In addition to the indemnification contained in the Bond Documents,
Trustor indemnifies Trustee and Beneficiary against, and holds Trustee and
Beneficiary harmless from, all losses, damages, liabilities, claims, causes of
action, judgments, court costs, attorneys’ fees and other legal expenses, cost
of evidence of title, cost of evidence of value, and other expenses which either
may suffer or incur: (i) by reason of this Deed of Trust; (ii) by reason of the
execution of this Deed of Trust or in performance of any act required or
permitted hereunder or by law; (iii) as a result of any failure of Trustor to
perform Trustor’s





--------------------------------------------------------------------------------





obligations; or (iv) by reason of any alleged obligation or undertaking on
Beneficiary’s part to perform or discharge any of the representations,
warranties, conditions, covenants or other obligations contained in any other
document related to the Subject Property, except to the extent determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from Beneficiary’s gross negligence or willful misconduct. The above
obligation of Trustor to indemnify and hold harmless Trustee and Beneficiary
shall survive the release and cancellation of the Obligations and the release
and reconveyance or partial release and reconveyance of this Deed of Trust.


(c)    Trustor shall pay all amounts and indebtedness arising under this Section
5.10 promptly upon demand by Trustee or Beneficiary together with interest
thereon from the date the indebtedness arises at the rate of interest then
applicable to the principal balance of the Notes as specified therein.


5.11    Substitution of Trustee. From time to time, by a writing, signed and
acknowledged by Beneficiary and recorded in the Office of the Recorder of the
County in which the portion of the Subject Property constituting real property
is situated, Beneficiary may appoint another trustee to act in the place and
stead of Trustee or any successor. Such writing shall set forth any information
required by law. The recordation of such instrument of substitution shall
discharge Trustee herein named and shall appoint the new trustee as the Trustee
hereunder with the same effect as if originally named Trustee herein. A writing
recorded pursuant to the provisions of this Section 5.11 shall be conclusive
proof of the proper substitution of such new Trustee.


5.12    Due on Sale or Encumbrance. Except as otherwise expressly permitted in
the Indenture, Notes Purchase Agreement or the Guaranty if the Subject Property
or any interest therein shall be sold, transferred (including, without
limitation, through sale or transfer of a majority or controlling interest of
the corporate stock or general partnership interests or limited liability
company interests of Trustor), mortgaged, assigned, further encumbered or
leased, whether directly or indirectly, whether voluntarily, involuntarily or
operation of law, without the prior written consent of Beneficiary, then
Beneficiary, in its sole discretion, may declare all Obligations immediately due
and payable.


5.13    Releases, Extensions, Modifications and Additional Security. Without
notice to or the consent, approval or agreement of any Persons or entities
having any interest at any time in the Subject Property and Collateral or in any
manner obligated under the Obligations ("Interested Parties"), Beneficiary may,
from time to time, release any Person or entity from liability for the payment
or performance of any Secured Obligation, take any action or make any agreement
extending the maturity or otherwise altering the terms or increasing the amount
of any Secured Obligation, or accept additional security or release all or a
portion of the Subject Property and other security for the Obligations. None of
the foregoing actions shall release or reduce the personal liability of any of
said Interested Parties, or release or impair the priority of the lien and
security interests created by this Deed of Trust upon the Subject Property and
the Collateral.


5.14    Reconveyance. Upon Beneficiary’s written request, and upon surrender to
Trustee for cancellation of this Deed of Trust or a certified copy thereof and
any note, instrument, or instruments setting forth all obligations secured
hereby, Trustee shall reconvey, without warranty, the Subject Property or that
portion thereof then held hereunder. To the extent permitted by law, the
reconveyance may describe the grantee as "the person or persons legally entitled
thereto" and the recitals of any matters or facts in any reconveyance executed
hereunder shall be conclusive proof of the truthfulness thereof. Neither
Beneficiary nor Trustee shall have any duty to determine the rights of Persons
claiming to be rightful grantees of any reconveyance.


5.15    Subrogation. Beneficiary shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Beneficiary pursuant to this Deed of Trust or any other Credit Document or by
the proceeds of any loan secured by this Deed of Trust.


5.16    Intentionally Omitted.


5.17    Easements. If an easement or other incorporeal right (collectively, an
"Easement") constitutes any portion of the Subject Property, Trustor shall not
amend, change, terminate or modify such Easement in a material and adverse
manner, or any right thereto or interest therein, without the prior written
consent of Beneficiary, which consent may be withheld in Beneficiary’s sole
reasonable discretion, and any such amendment, change, termination or
modification without such prior written consent shall be deemed void and of no
force or effect. Trustor agrees to perform all obligations and agreements with
respect to said Easement and shall not take any action or omit to take any
action, which would effect or permit the termination thereof. Upon receipt of
notice, or otherwise becoming aware, of any material default or purported
material default under any Easement, by any party thereto, Trustor shall
promptly notify Beneficiary in writing of such default or purported default and
shall deliver to Beneficiary copies of all notices, demands, complaints or other
communications received or given by Trustor with respect to any such default or
purported default.







--------------------------------------------------------------------------------





5.18    Performance by Trustee or Beneficiary. Should Trustor fail to make any
payment or perform any act which it is obligated to make or perform hereunder or
under the Bond Documents, then the Trustee, or Beneficiary, at the election of
either of them, without giving notice to Trustor, or any successor in interest
of Trustor, and without releasing Trustor from any obligation hereunder, may
make such payment or perform such act and incur any liability, or expend
whatever amounts, in its discretion, it may deem necessary therefor. All sums
incurred or expended by the Trustee, or Beneficiary, under the terms of this
Section 5.18, shall become due and payable by Trustor to Beneficiary on demand
and shall bear interest until paid at an annual percentage rate equal to the
Applicable Rate expressed in the Indenture. In no event shall such payment or
performance of any such act by Trustee or Beneficiary be construed as a waiver
of the default occasioned by Trustor’s failure to make such payment(s) or
perform such act(s).


5.19    Right of Beneficiary and Trustee to Appear. If, during the existence of
this Deed of Trust, there be commenced or pending any suit or action affecting
the Subject Property or the Collateral, or any part thereof, or the title
thereto, or if any adverse claim for or against the Subject Property or the
Collateral, or any part thereof, be made or asserted, the Trustee or Beneficiary
(unless such suit, action or claim is being contested in good faith by Trustor
and Trustor shall have established and maintained adequate reserves in
accordance with generally accepted accounting principles for the full payment
and satisfaction of such suit or action if determined adversely to Trustor), may
appear or intervene in the suit or action and retain counsel therein and defend
same, or otherwise take such action therein as they may be advised, and may
settle or compromise same or the adverse claim; and in that behalf and for any
of the purposes may pay and expend such sums of money as the Trustee or
Beneficiary may reasonably deem to be necessary and Trustor shall reimburse
Trustee, or Beneficiary, as the case may be, for such sums expended, together
with accrued interest thereon, at the Applicable Rate which is defined in the
Indenture.


5.20    Environmental Indemnity.


(a)    Trustor agrees to indemnify, protect, defend and save harmless
Beneficiary and each of the Noteholders, as well as their respective, trustees,
officers, employees, agents, attorneys and shareholders (individually, an
"Indemnified Party" and collectively, the "Indemnified Parties") from and
against any and all losses, damages, expenses or liabilities, of any kind or
nature from any investigations, suits, claims or demands, including reasonable
counsel fees incurred in investigating or defending such claim, suffered by any
of them and caused by, relating to, arising out of, resulting from or in any way
connected with: (a) the presence in violation of Environmental Laws in, on or
under the Subject Property of any Hazardous Materials, as defined in the
Indenture, or any releases or discharges in violation of Environmental Laws of
any Hazardous Materials on, under or from the Subject Property; (b) any
violation of Environmental Laws (as defined in the Indenture); or (c) any
activity carried on or undertaken on or off the Subject Property, whether prior
to or during the term of the Indenture, and whether by Trustor or any
predecessor in title or any employees, agents, contractors or subcontractors of
Trustor or any predecessor in title, or any third Persons at any time occupying
or present on the Subject property, in connection with the handling, treatment,
removal, storage, decontamination, clean-up, transport or disposal of any
Hazardous Materials at any time located or present on or under the Subject
Property in violation of, or in excess of, concentrations permitted by
Environmental Laws. The foregoing indemnity shall further apply to any residual
contamination on or under the Subject Property and to any contamination of any
property or natural resources present in violation of, or in excess of,
concentrations permitted by Environmental Laws, including in connection with the
generation, use, handling, storage, transport or disposal of any such Hazardous
Materials. It is provided, however, that Trustor shall not be obligated to
indemnify, protect, defend or save harmless an Indemnified Party to the extent
determined by a final, non-appealable judgment of a court of competent
jurisdiction any such loss, damage, expense or liability resulted from such
Indemnified Party’s gross negligence or willful misconduct. Trustor hereby
acknowledges and agrees that, notwithstanding any other provision of this Deed
of Trust or any of the other Bond Documents to the contrary, the obligations of
Trustor under this Section shall be unlimited obligations of Trustor and shall
survive any foreclosure under this Deed of Trust, any transfer in lieu thereof,
any reconveyance of this Deed of Trust and any satisfaction of the obligations
which are secured hereby. Trustor acknowledges that Beneficiary’s appraisal of
the Subject Property is such that Beneficiary would not enter into the Indenture
but for the liability undertaken by Trustor for the obligations under this
Section. Trustor and Beneficiary agree that any obligations of Trustor under
this Section which may also be obligations of Trustor under the Environmental
Agreement (which is referred to below) shall be deemed to arise solely under
this Section 5.20 and not under the Environmental Agreement. The obligations of
Trustor under this Section are separate from and in addition to the obligations
to pay the indebtedness evidenced by the Notes, the obligations under the
Indenture and Notes Purchase Agreement and the other obligations secured by, or
imposed under, this Deed of Trust. The liability of Trustor under this Section
shall not be limited to or measured by the amount of the indebtedness secured
hereby or the value of the Subject Property. Trustor shall be fully liable for
all obligations of Trustor under this Section and a separate action may be
brought and prosecuted against Trustor under this Section. To the extent
permitted by law, Trustor waives the right to assert any statute of limitations
as a bar to the enforcement of this Section or to any action brought to enforce
this Section. Further, Trustor hereby waives any right to pursue any claim or
action against beneficiary arising under any Law, including any Environmental
Law, as such relate to Section 5.20(a)(i)-(iii) of this Agreement. This Section
5.20 shall not affect, impair or waive any rights or remedies of Beneficiary or
any obligations of Trustor with respect to Hazardous Materials created or
imposed by





--------------------------------------------------------------------------------





Environmental Laws (including Trustor’s or Beneficiary’s rights of reimbursement
or contribution under Environmental Laws). The remedies under this Section 5.20
are cumulative and in addition to all remedies provided by law.


(b)    Beneficiary shall notify Trustor promptly of any third party claim for
which it may seek indemnity. Failure by Beneficiary to so notify Trustor shall
not relieve Trustor of its obligations hereunder. Trustor may, subject to the
approval of Beneficiary (which approval shall not be unreasonably withheld)
defend the claim and Beneficiary shall cooperate in the defense. Beneficiary may
have separate counsel and Trustor shall pay the reasonable fees and expenses of
such counsel. Trustor need not pay for any settlement made without its consent,
which consent shall not be unreasonably withheld.


(c)    Without limiting any of the remedies provided in the Bond Documents,
Trustor acknowledges and agrees that this Section 5.20 is an "environmental
provision" as defined in NRS 40.502 (the "Environmental Provision") and that
Trustor’s failure to comply with the Environmental Provision following any
applicable notice and opportunity to cure is a breach of an environmental
provision entitling Beneficiary to recover damages for the breach or for the
enforcement of the Environmental Provision. Pursuant to NRS 40.430(6)(n),
Beneficiary’s action for recovery of damages or enforcement of the Environmental
Provision pursuant to NRS 40.508 shall not constitute an action within the
meaning of NRS 40.430(1). All remedies provided for in the Bond Documents are
separate and distinct causes of action that are not abrogated, modified, limited
or otherwise affected by the remedies afforded to Beneficiary by NRS 40.508.


5.21    Principal Place of Business. Trustor’s principal place of business is in
Churchill County in the State of Nevada. Trustor does not do business under any
trade name except as previously disclosed in writing to Beneficiary. Trustor
will immediately notify Beneficiary in writing of any change in its place of
business or the adoption or change of any trade name or fictitious business name
by it, and will upon request of Beneficiary, execute any additional financing
statements or other certificates necessary to reflect any such adoption or
change in trade name or fictitious business name.


5.22    Environmental Agreement. Concurrently with the execution of the
Indenture, Trustor shall execute an instrument entitled "First Lien
Environmental Agreement" (which, together with all amendments, modifications,
extensions, renewals or restatements thereof, is referred to herein as the
"Environmental Agreement"). The obligations of Trustor under the Environmental
Agreement are not secured by this Deed of Trust.


5.23    Trustor Different From Obligor. As used in this Section, the term
"Obligor" shall mean each Person or entity obligated in any manner for or under
any of the Obligations or obligated in any manner for or under any of the
obligations secured by the Obligations or guarantying such obligations secured
by the Obligations including, without limitation, Borrower.


(a)    Representations and Warranties. Trustor represents and warrants to
Beneficiary that: (i) this Deed of Trust is executed at an Obligor’s request;
(ii) this Deed of Trust complies with all agreements between Trustor and any
Obligor regarding Trustor’s execution hereof; (iii) Beneficiary has made no
representation to Trustor as to the creditworthiness of any Obligor; and (iv)
Trustor has established adequate means of obtaining from each Obligor on a
continuing basis financial and other information pertaining to such Obligor’s
financial condition. Trustor agrees to keep adequately informed from such means
of any facts, events or circumstances which might in any way affect Trustor’s
risks hereunder. Trustor further agrees that Beneficiary shall have no
obligation to disclose to Trustor any information or material about any Obligor
which is acquired by Beneficiary in any manner. The liability of Trustor
hereunder shall be reinstated and revived, and the rights of Beneficiary shall
continue if and to the extent that for any reason any amount at any time paid on
account of any Secured Obligation is rescinded or must otherwise be restored by
Beneficiary, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Beneficiary in its sole discretion; provided, however, that if
Beneficiary chooses to contest any such matter at the request of Trustor,
Trustor agrees to indemnify and hold Beneficiary harmless from and against all
costs and expenses, including reasonable attorneys’ fees, expended or incurred
by Beneficiary in connection therewith, including without limitation, in any
litigation with respect thereto.


(b)    Waivers.


(i)    Trustor waives, to the extent permitted by law, any right to require
Beneficiary to: (A) proceed against any Obligor or any other Person; (B) marshal
assets or proceed against or exhaust any security held from any Obligor or any
other Person; (C) give notice of terms, time and place of any public or private
sale or other disposition of personal property security held from any Obligor or
any other Person; (D) take any other action or pursue any other remedy in
Beneficiary’s power; or (E) make any presentment or demand for performance, or
give any notice of nonperformance, protest, notice of protest or notice of
dishonor hereunder or in connection with any obligations or evidences of
indebtedness held by Beneficiary as security for or which constitute in whole or
in part the Obligations, or in connection with the creation of new or additional
obligations.







--------------------------------------------------------------------------------





(ii)    Trustor waives any defense to its obligations hereunder based upon or
arising by reason of: (A) any disability or other defense of any Obligor or any
other Person; (B) the cessation or limitation from any cause whatsoever, other
than payment in full, of any Secured Obligation; (C) any lack of authority of
any officer, director, partner, agent or any other Person acting or purporting
to act on behalf of any Obligor which is a corporation, partnership or other
type of entity, or any defect in the formation of any such Obligor; (D) the
application by any Obligor of the proceeds of any Obligation for purposes other
than the purposes represented by any Obligor to or intended or understood by,
Beneficiary or Trustor; (E) any act or omission by Beneficiary which directly or
indirectly results in or aids the discharge of any Obligor or any portion of any
Obligation by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Beneficiary against any Obligor; (F) any
impairment of the value of any interest in any security for the Obligations or
any portion thereof, including without limitation, the failure to obtain or
maintain perfection or recordation of any interest in any such security, the
release of any such security without substitution, and/or the failure to
preserve the value of or to comply with applicable law in disposing of any such
security; (G) any modification of any Obligation, in any form whatsoever,
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of any Obligation or
any portion thereof, including increase or decrease of the rate of interest
thereon; or (H) any requirement that Beneficiary give any notice of acceptance
of this Deed of Trust. Until all Obligations shall have been paid in full,
Trustor shall not have any right of subrogation, and Trustor waives any right to
enforce any remedy which Beneficiary now has or may hereafter have against any
Obligor or any other Person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by Beneficiary. Trustor
further waives all rights and defenses it may have arising out of (1) any
election of remedies by Beneficiary, even though that election of remedies, such
as a non-judicial foreclosure with respect to any security for any portion of
the Obligations, destroys Trustor’s rights of subrogation or Trustor’s rights to
proceed against any Obligor for reimbursement; or (2) any loss of rights Trustor
may suffer by reason of any rights, powers or remedies of any Obligor in
connection with any anti-deficiency laws or any other laws limiting, qualifying
or discharging any Obligor’s obligations.


(iii)    Trustor waives all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to such Trustor by reason of Nevada law, including, to the
extent permitted by law, (a) the benefit of all laws now existing or that may
hereafter be enacted providing for any appraisement before sale of any portion
of the Subject Property; (b) all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature or declare due the whole of the
secured indebtedness, and marshaling in the event of foreclosure of the liens
hereby created; (c) all rights and remedies that Trustor may have or be able to
assert by reason of the laws of the State of Nevada pertaining to the rights and
remedies of sureties; (d) the right to assert any statute of limitations as a
bar to the enforcement of the lien of this Deed of Trust or to any action
brought to enforce any Obligation secured by this Deed of Trust; (e) Trustor’s
right to deliver notice of termination of the operation of the Deed of Trust as
security for future advances of principal pursuant to NRS 106.380; and (f) any
rights, legal or equitable, to require marshaling of assets or to require
foreclosure sales in a particular order, including, without limitation, any
rights under NRS 100.040 and 100.050. Beneficiary shall have the right to
determine the order in which any or all of the Subject Property shall be
subjected to the remedies provided herein. Beneficiary shall have the right to
determine the order in which any or all portions of the indebtedness secured
hereby are satisfied from the proceeds realized upon the exercise of the
remedies provided herein. To the extent permitted by applicable law, Trustor
waives any right to require Beneficiary to (a) proceed or exhaust any collateral
security given or held by Beneficiary in connection with the Obligations or (b)
pursue any other remedy in Beneficiary’s power whatsoever.


(iv)    Reserved.


(v)    If any of said waivers is determined to be contrary to any applicable law
or public policy, such waiver shall be effective to the extent permitted by
applicable law or public policy.


ARTICLE VI. DEFAULT PROVISIONS


6.1    Rights and Remedies. At any time during the continuance of an Event of
Default, subject to Gaming Laws and Liquor Laws, Beneficiary and Trustee shall
each have all rights and remedies available at law or in equity, or as provided
under the Indenture, including, without limitation, the following:


(a)With respect to any Event of Default as defined in Section 6.01 of the
Indenture (other than any Event of Default referred to in Subsections 6.01(f) or
(g) of the Indenture), all sums secured hereby shall, at the option of
Beneficiary, and upon the giving of notice required by the Indenture, if any,
become immediately due and payable. With respect to any Event of Default
referred to in Subsections 6.01(f), or (g) of the Indenture, all sums secured
hereby shall automatically become due and payable without notice and without any
action on the part of Beneficiary;


(b)    With or without notice, and without releasing Trustor from any Secured
Obligation, and without becoming a mortgagee in possession, to cure any breach
or Event of Default of Trustor and in connection therewith, to enter upon





--------------------------------------------------------------------------------





the Subject Property and do such acts and things as Beneficiary or Trustee deem
necessary or desirable to protect the security hereof, including, without
limitation: (i) to appear in and defend any action or proceeding purporting to
affect the security of this Deed of Trust or the rights or powers of Beneficiary
or Trustee under this Deed of Trust; (ii) to pay, purchase, contest or
compromise any encumbrance, charge, lien or claim of lien which, in the sole
judgment of either Beneficiary or Trustee, is or may be senior in priority to
this Deed of Trust, the judgment of Beneficiary or Trustee being conclusive as
between the parties hereto; (iii) to obtain insurance; (iv) to pay any premiums
or charges with respect to insurance required to be carried under this Deed of
Trust; or (v) to employ counsel, accountants, contractors and other appropriate
Persons;


(c)    To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument in any manner provided by law for the
foreclosure of deeds of trust or mortgages on real property, including as a
mortgage or to obtain specific enforcement of the covenants of Trustor
hereunder, the power of sale, and to sell, as an entirety or as separate lots or
parcels, the Subject Property, and Trustor agrees that such covenants shall be
specifically enforceable by injunction or any other appropriate equitable remedy
and that for the purposes of any suit brought under this subparagraph, Trustor
waives the defense of laches and any applicable statute of limitations;


(d)    Without regard to the value, adequacy or occupancy of the security for
the Obligations, except as otherwise required by law, to apply to a court of
competent jurisdiction for and obtain the appointment of a receiver of the
Subject Property to enter upon and take possession of the Subject Property and
to collect all Rents and apply the same as the court may direct, and such
receiver may be appointed by any court of competent jurisdiction upon
application by Beneficiary as a matter of strict right and without regard to the
adequacy of the security for the repayment of the Obligations, the existence of
a declaration that the Secured Obligations are immediately due and payable, or
the filing of a notice of default. Beneficiary may have a receiver appointed
without notice to Trustor or any third party, and Beneficiary may waive any
requirement that the receiver post a bond. Beneficiary shall have the power to
designate and select the person who shall serve as the receiver and to negotiate
all terms and conditions under which such receiver shall serve. Any receiver
appointed on Beneficiary’s behalf may be an affiliate of Beneficiary. The
expenses, including receiver’s fees, attorneys’ fees and expenses, costs and
agent’s compensation, incurred pursuant to the powers herein contained shall be
secured by this Deed of Trust. The right to enter and take possession of and to
manage and operate the Subject Property and to collect all Rents, whether by a
receiver or otherwise, shall be cumulative to any other right or remedy
available to Beneficiary under this Deed of Trust or the Bond Documents or
otherwise available to Beneficiary and may be exercised concurrently therewith
or independently thereof. Beneficiary shall be liable to account only for such
Rents (including, without limitation, security deposits) actually received by
Beneficiary, whether received pursuant to this Section or any other provision
hereof. Notwithstanding the appointment of any receiver or other custodian,
subject to the Gaming Laws, Beneficiary shall be entitled as pledgee to the
possession and control of any cash, deposits, or instruments at the time held
by, or payable or deliverable under the terms of this Deed of Trust to,
Beneficiary;


(e)    To enter upon, possess, manage and operate the Subject Property or any
part thereof, to take and possess all documents, books, records, papers and
accounts of Trustor or the then owner of the Subject Property, to make,
terminate, enforce or modify Leases of the Subject Property upon such terms and
conditions as Beneficiary deems proper, to make repairs, alterations and
improvements to the Subject Property as necessary, in Trustee’s or Beneficiary’s
sole judgment, to protect or enhance the security hereof;


(f)    To execute a written notice of such Event of Default and of its election
to cause the Subject Property to be sold to satisfy the Obligations. As a
condition precedent to any such sale, Trustee shall give and record such notice
as the law then requires. When the minimum period of time required by law after
such notice has elapsed, Trustee, without notice to or demand upon Trustor
except as required by law, shall sell the Subject Property at the time and place
of sale fixed by it in the notice of sale, at one or several sales, either is a
whole or in separate parcels and in such manner and order, all as Beneficiary in
its sole discretion may determine, at public auction to the highest bidder for
cash, in lawful money of the United States, payable at time of sale. Neither
Trustor nor any other Person or entity other than Beneficiary shall have the
right to direct the order in which the Subject Property is sold. Subject to
requirements and limits imposed by law, Trustee may from time to time postpone
sale of all or any portion of the Subject Property by public announcement at
such time and place of sale. Trustee shall deliver to the purchaser at such sale
a deed conveying the Subject Property or portion thereof so sold, but without
any covenant or warranty, express or implied. The recitals in the deed of any
matters or facts shall be conclusive proof of the truthfulness thereof. Subject
to applicable law, any Person, including Trustee, Trustor or Beneficiary may
purchase at the sale;


(g)    To resort to and realize upon the security hereunder and any other
security now or later held by Beneficiary concurrently or successively and in
one or several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both, and to apply the proceeds received upon the
Obligations all in such order and manner as Trustee and Beneficiary, or either
of them, determine in their sole discretion;







--------------------------------------------------------------------------------





(h)    Upon sale of the Subject Property at any judicial or non-judicial
foreclosure, Beneficiary may credit bid (as determined by Beneficiary in its
sole and absolute discretion) all or any portion of the Obligations. In
determining such credit bid, Beneficiary may, but is not obligated to, take into
account all or any of the following: (i) appraisals of the Subject Property as
such appraisals may be discounted or adjusted by Beneficiary in its sole and
absolute underwriting discretion; (ii) expenses and costs incurred by
Beneficiary with respect to the Subject Property prior to foreclosure; (iii)
expenses and costs which Beneficiary anticipates will be incurred with respect
to the Subject Property after foreclosure, but prior to resale, including,
without limitation, costs of structural reports and other due diligence, costs
to carry the Subject Property prior to resale, costs of resale commissions,
attorneys’ fees, and taxes), costs of any hazardous materials clean-up and
monitoring, costs of deferred maintenance, repair, refurbishment and retrofit,
costs of defending or settling litigation affecting the Subject Property, and
lost opportunity costs (if any), including the time value of money during any
anticipated holding period by Beneficiary; (iv) declining trends in real
property values generally and with respect to properties similar to the Subject
Property; (v) anticipated discounts upon resale of the Subject Property as a
distressed or foreclosed property; (vi) the fact of additional collateral (if
any), for the Obligations; and (vii) such other factors or matters that
Beneficiary (in its sole and absolute discretion) deems appropriate. In regard
to the above, Trustor acknowledges and agrees that: (w) Beneficiary is not
required to use any or all of the foregoing factors to determine the amount of
its credit bid; (x) this Section does not impose upon Beneficiary any additional
obligations that are not imposed by law at the time the credit bid is made; (y)
the amount of Beneficiary’s credit bid need not have any relation to any
loan-to-value ratios specified in the Bond Documents or previously discussed
between Trustor and Beneficiary; and (z) Beneficiary’s credit bid may be (at
Beneficiary’s sole and absolute discretion) higher or lower than any appraised
value of the Subject Property.


(i)    To apply any sums then deposited or held in escrow or otherwise by or on
behalf of Beneficiary in accordance with the terms of the Indenture, this Deed
of Trust or any other Bond Document to secure payment of Obligation pursuant to
the Indenture.


Every right, power and remedy granted to Trustee or Beneficiary in this Deed of
Trust shall be cumulative and not exclusive, and in addition to all rights,
powers and remedies granted at law or in equity or by statute, and each such
right, power and remedy may be exercised from time to time and as often and in
such order as may be deemed expedient by Trustee or Beneficiary, and the
exercise of any such right, power or remedy shall not be deemed a waiver of the
right to exercise, at the time or thereafter, any other right, power or remedy.


6.2    Delivery of Foreclosure Sale Proceeds. After deducting all costs, fees
and expenses of Trustee, and of this trust, including, without limitation, cost
of evidence of title and attorneys’ fees in connection with sale and costs and
expenses of sale and of any judicial proceeding wherein such sale may be made,
Trustee shall deliver all proceeds of any foreclosure sale to Beneficiary.


6.3    Application of Foreclosure Sale Proceeds and Other Sums. All sums
received by Beneficiary under Section 3.3 or Section 6.1, less all costs and
expenses incurred by Beneficiary or any receiver under Section 3.3 or Section
6.1, including, without limitation, attorneys’ fees, shall be distributed to the
Persons legally entitled thereto for application to the Obligations each in
accordance with the Indenture or as otherwise required by applicable law;
provided, however, Beneficiary shall have no liability for funds not actually
received by Beneficiary.


6.4    No Cure or Waiver. Neither Beneficiary’s nor Trustee’s nor any receiver’s
entry upon and taking possession of all or any part of the Subject Property, nor
any collection of rents, issues, profits, insurance proceeds, condemnation
proceeds or damages, other security or proceeds of other security, or other
sums, nor the application of any collected sum to any Secured Obligation, nor
the exercise or failure to exercise of any other right or remedy by Beneficiary
or Trustee or any receiver shall cure or waive any breach, Event of Default or
notice of default under this Deed of Trust, or nullify the effect of any notice
of default or sale (unless all Obligations then due have been paid and performed
and Trustor has cured all other defaults), or impair the status of the security,
or prejudice Beneficiary or Trustee in the exercise of any right or remedy, or
be construed as an affirmation by Beneficiary of any tenancy, lease or option or
a subordination of the lien of this Deed of Trust.


6.5    Payment of Costs, Expenses and Attorney’s Fees. Trustor agrees to pay to
Beneficiary immediately and without demand all costs and expenses incurred by
Trustee and Beneficiary pursuant to Section 6.1 (including, without limitation,
court costs and reasonable attorneys’ fees, whether incurred in litigation or
not), or as a result of any dispute arising under, or enforcement of, this Deed
of Trust (or indemnities provided herein), with interest from the date of
expenditure until said sums have been paid at the rate of interest then
applicable to the principal balance of the Notes as specified therein. In
addition, Trustor shall pay to Trustee all Trustee’s fees hereunder and shall
reimburse Trustee for all expenses incurred in the administration of this trust,
including, without limitation, any attorneys’ fees.


6.6    Power to File Notices and Cure Defaults. During the continuance of an
Event of default, Trustor hereby irrevocably appoints Beneficiary and its
successors and assigns, as its attorney-in-fact, which agency is coupled with an
interest,





--------------------------------------------------------------------------------





(a) to execute and/or record any notices of completion, cessation of labor, or
any other notices that Beneficiary deems appropriate to protect Beneficiary’s
interest, (b) upon the issuance of a deed pursuant to the foreclosure of this
Deed of Trust or the delivery of a deed in lieu of foreclosure, to execute all
instruments of assignment or further assurance with respect to the Leases and
Payments in favor of the grantee of any such deed, as may be necessary or
desirable for such purpose, (c) to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Beneficiary’s security interests
and rights in or to any of the Collateral, and (d) Beneficiary may perform any
obligation of Trustor hereunder; provided, however, that: (i) Beneficiary as
such attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (ii) Beneficiary shall not be liable to Trustor or
any other Person or entity for any failure to act under this Section.


6.7    Reinstatement. This Deed of Trust shall remain in full force and effect
and continue to be effective should any petition be filed by or against Trustor
for liquidation or reorganization, should Trustor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Trustor’s property and assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a "voidable
preference," "fraudulent conveyance," or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.


ARTICLE VII. MISCELLANEOUS PROVISIONS


7.1    Additional Provisions. The Bond Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Bond Documents
grant further rights to Beneficiary and contain further agreements and
affirmative and negative covenants by Trustor which apply to this Deed of Trust
and to the Subject Property and Collateral and such further rights and
agreements are incorporated herein by this reference. In executing and
delivering this Deed of Trust or otherwise acting hereunder the Beneficiary
shall enjoy all the rights protections, indemnities and immunities granted to it
under the Indenture.


7.2    Merger. No merger shall occur as a result of Beneficiary’s acquiring any
other estate in, or any other lien on, the Subject Property unless Beneficiary
consents to a merger in writing.


7.3    Obligations of Trustor, Joint and Several. If more than one Person has
executed this Deed of Trust, as "Trustor", the obligations of all such Persons
hereunder shall be joint and several.


7.4    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
TRUSTOR HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS DEED OF TRUST OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF BENEFICIARY IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT HEREOF.


7.5    Waiver of Marshalling Rights. Trustor, for itself and for all parties
claiming through or under Trustor, and for all parties who may acquire a lien on
or interest in the Subject Property, hereby waives all rights to have the
Subject Property and/or any other property, including, without limitation, the
Collateral, which is now or later may be security for any Secured Obligation
("Other Property") marshalled upon any foreclosure of this Deed of Trust or on a
foreclosure of any other lien or security interest against any security for any
of the Obligations. Beneficiary shall have the right to sell, and any court in
which foreclosure proceedings may be brought shall have the right to order a
sale of, the Subject Property and any or all of the Collateral or Other Property
as a whole or in separate parcels, in any order that Beneficiary may designate.


7.6    Rules of Construction; Definitions. When the identity of the parties or
other circumstances make it appropriate the masculine gender includes the
feminine and/or neuter, and the singular number includes the plural. The term
"Subject Property" means all and any part of the Subject Property and
"Collateral" means all and any part of the Collateral, and any interest in the
Subject Property and Collateral, respectively. Notwithstanding anything set
forth herein, Trustor agrees and acknowledges that each of Trustor and
Beneficiary has participated in the negotiation and drafting of this document,
and the identity, interest or affiliation of its preparer. Capitalized terms not
otherwise defined herein shall have the meaning given such terms in the
Indenture.


7.7    Successors in Interest. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors, and assigns of the parties hereto; provided, however, that this
Section 7.7 does not waive





--------------------------------------------------------------------------------





or modify the provisions of any applicable provision in the Bond Documents
regarding transfers of interest in the Subject Property or the Trustor or any of
Trustor’s Affiliates.


7.8    Execution in Counterparts. This Deed of Trust may be executed in any
number of counterparts, each of which, when executed and delivered to
Beneficiary, will be deemed to be an original and all of which taken together,
will be deemed to be one and the same instrument.


7.9    Nevada Law. This Deed of Trust shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.


7.10    Incorporation. Exhibit A, as attached, is incorporated into this Deed of
Trust by this reference. In addition, to the extent not inconsistent with any
other provision of this Deed of Trust, the following numbered covenants of NRS
107.030 are hereby adopted and made a part of this Deed of Trust by reference,
the parenthetical wording following certain covenant numbers representing the
wording to be included in the blank area of the respective numbered covenant
which is hereby incorporated: 5, 6, 7 (reasonable counsel fees), and 8.


7.11    Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Trustor,
the Trustee, or Beneficiary under this Deed of Trust shall be in writing and
faxed, mailed, emailed or delivered at its respective facsimile number or
address set forth below. All such notices and communications shall be effective
(i) when sent by an overnight courier service of recognized standing, on the
second Business Day following the deposit with such service; (ii) when mailed,
first-class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (iii) when delivered by hand, upon delivery; and
(iv) when sent by facsimile transmission or e-mail, upon confirmation of
receipt.


Trustor:        Stockman’s Casino c/o Full House Resorts, Inc.
One Summerlin
1980 Festival Plaza Dr., Suite 680
Las Vegas, Nevada 89135
Attention: Daniel R. Lee
President and Chief Executive Officer
Tel. No. (702) 221-7800
Fax No. (702) 221-8101
E-mail: dleelv@me.com


With a copy to:    Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street - Suite 2200
Denver, CO 80202
Attention: Mark Oveson
Tel. No. (303) 223-1127
Fax No. (303) 223-0927
E-mail: moveson@BHFS.com


Beneficiary:    Wilmington Trust, National Association
Global Capital Markets
50 S. 6th Street, Suite 1290
Minneapolis, MN  55402
Attention: Lynn M. Steiner
Tel. No. (612) 217-5667
Fax No. (612) 217-5651
Email: lsteiner@wilmingtontrust.com


Trustee:
Fidelity National Title Agency of Nevada, Inc.

8363 W. Sunset Road, Ste. 100
Las Vegas, Nevada 89113


7.12    Request for Notice. Trustor hereby requests that a copy of any notice of
default and notice of sale be mailed to Trustor at the address set forth in 7.11
of this Deed of Trust.







--------------------------------------------------------------------------------





7.13    Gaming. This Deed of Trust is subject to the Gaming Laws and Liquor
Laws. Without limiting the generality of the foregoing, such laws may limit
Beneficiary’s and Trustee’s remedies and rights of entry. The parties hereto
confirm that Section 4.30 of the Indenture is applicable to this Deed of Trust
and the other Bond Documents. To the extent any provision of this Deed of Trust
contradicts one or more applicable Gaming Laws, the applicable Gaming Laws shall
prevail and take precedence.


7.14    Modifications. Trustor and Beneficiary may agree to change the interest
rate and/or the maturity date applicable to the Obligations (to the extent
provided in the other Bond Documents), release collateral for the Obligations
or, to the extent provided in the other Bond Documents, otherwise alter any
other term of the Bond Documents; none of such changes shall affect the priority
of the lien created by this Deed of Trust to the extent not prohibited by
applicable law.


7.15    Invalidity. The invalidity or unenforceability of any provision of this
Deed of Trust will not affect the validity or enforceability of any other
provision, and all other provisions will remain in full force and effect.


7.16    Uniform Acts. Notwithstanding anything herein to the contrary, this Deed
of Trust is subject to the Uniform Assignment of Rents Act, NRS Chapter 107A,
and the Uniform Power of Attorney Act, NRS 162A.200, et seq.




[Signature on following page]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the day and
year set forth above.


 
STOCKMAN’S CASINO,
 a Nevada corporation


By:
Name:
Title:















ACKNOWLEDGMENT




State of ____________
    
County of ___________


    
This instrument was acknowledged before me on _____, 2018 by _______ as _______


of Stockman’s Casino.
___________________________
(Signature of Notarial Officer)




(Seal, if any)





--------------------------------------------------------------------------------





EXHIBIT A
(Description of Property)


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CHURCHILL, STATE
OF NEVADA, AND IS DESCRIBED AS FOLLOWS:


Parcel 1:


Parcels One (1) and Two (2) of the Parcel Map for James R. Peters, as trustee
under the James R. Peters Family Trust Agreement recorded on March 1, 2005,
under Document No. 368694, Official Records, Churchill County, Nevada.


Parcel 2:


An easement for the operation, maintenance, repair and replacement of an
existing outdoor advertising structure as set forth in a Grant of Easement
recorded February 20, 2008 as Document No. 398393 of Official Records.


Parcel 3:


A non-exclusive reciprocal easement for access and parking purposes as set forth
in that certain Grant of Reciprocal Easements recorded February 20, 2008 as
Document No. 398394 of Official Records.




APN(s): 001-231-72, 001-231-74







--------------------------------------------------------------------------------








Exhibit F to Notes Purchase Agreement


Form of Intellectual Property Security Agreement


(Included as Exhibit 10.3)





--------------------------------------------------------------------------------








Exhibit G to Notes Purchase Agreement


Assignments of Entitlements







--------------------------------------------------------------------------------





Prepared by and when recorded mail to:


Shearman & Sterling LLP
599 Lexington Ave
New York, New York 10022
Attn: Lisa M. Brill, Esq.


FIRST LIEN ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES
(BRONCO BILLY’S CASINO)
THIS FIRST LIEN ASSIGNMENT OF ENTITLEMENTS, CONTRACTS, RENTS AND REVENUES is
dated as of February __, 2018 (as supplemented, modified, amended, extended and
restated from time to time, the "Assignment"), by and between FHR-COLORADO LLC,
a Nevada limited liability company ("Assignor"), and WILMINGTON TRUST, NATIONAL
ASSOCIATION as Collateral Agent for the benefit of the Noteholders (as defined
below) (the "Assignee").
RECITALS:


A.    Assignor is the owner of the real property and is lessee of the leased
property which is situated in the County of Teller, State of Colorado and which
is more particularly described on Exhibit A and Exhibit A-1 attached hereto (the
"Land").


B.    All references herein to the "Real Property" shall be to: (i) the Land;
(ii) all real property which is adjacent to, or used in connection with, the
Land and in which Assignor now owns, or hereafter acquires, an interest (the
"Adjacent Property"); and (iii) all improvements, tenements, hereditaments and
appurtenances to the Land or the Adjacent Property.


C.    As of the date hereof, Assignor and others have executed that certain
Guaranty Agreement for the benefit of Assignee (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. (the "Borrower"), an
affiliate of Assignor, arising out of the Indenture and Notes Purchase Agreement
(each as defined below).


D.    As of the date hereof, Borrower has executed that certain Notes Purchase
Agreement among Borrower, Assignor, Guarantors (as defined therein) and the
Purchasers party thereto from time to time (the "Purchasers") (as supplemented,
modified, amended, extended or restated from time to time, the "Notes Purchase
Agreement") pursuant to which, among other things, the Borrower agrees to issue
to the Purchasers Senior Secured Notes due in 2024 in the maximum aggregate
principal amount of One Hundred Million Dollars ($100,000,000.00) (the "Notes")
and that certain Indenture dated as of the date hereof, executed by Borrower,
the Guarantors and Wilmington Trust, National Association, as trustee (the
"Trustee"), and Assignee (as supplemented, modified, amended, extended or
restated from time to time) pursuant to which Borrower has authorized the
issuance of the Notes (the "Indenture") to the registered holders thereof (the
"Noteholders" or "Holders").


E.    All capitalized words and terms which are used herein (and which are not
otherwise defined herein) shall have the respective meanings and be construed
herein as provided in the Guaranty and any reference to a provision of the
Indenture or the Guaranty shall be deemed to incorporate that provision as a
part hereof in the same manner and with the same effect as if the same were
fully set forth herein.


F.    It is a condition of the Indenture that all of Assignor's present and
future right, title and interest in and to:


(i)all assignable leases and purchase contracts which are now existing or are
hereafter entered into, for furniture, fixtures, equipment, signs and other
items of personal property which are used in connection with, or which relate
to: (aa) the Real Property; (bb) activities to be conducted by, or on behalf of,
Assignor on the Real Property including, without limitation, any gaming and/or
hotel activities which may hereafter be conducted at the Real Property
(collectively, the "Gaming Facilities"); or (cc) any other business activity
now, or hereafter, conducted by, or on behalf of, Assignor on, or in connection
with, the Real Property (collectively, the "Additional Business(es)"); all
together with any and all modifications, extensions, or renewals thereof
(collectively, the "Equipment Agreements");


(ii)all assignable space leases, subleases, licenses, concessions, franchises
and other use or occupancy agreements which now exist or are hereafter entered
into and which relate to any portion of the Real





--------------------------------------------------------------------------------





Property, and all guarantees, extensions, renewals, amendments and modifications
thereof (collectively, the "Space Leases");


(iii)all assignable present and future rents, issues, profits, products,
earnings, accounts, rights, benefits, income, proceeds, payments, revenue,
receipts and deposits of any kind or nature (collectively, the "Proceeds") which
relate to, or are derived from, the Real Property, the Gaming. Facilities, or
any Additional Business, including, without limitation, present and future
Proceeds, of any nature whatsoever, derived from, or received with respect to,
gaming operations, bars, restaurants, banquet facilities, convention facilities,
retail premises and other facilities related to, or used in connection with, the
Real Property, the Gaming Facilities, and or any Additional Business, and also
including without limitation, Proceeds from any of the Space Leases
(collectively, the "Rents and Revenues"); and
(iv) all present and future assignable permits, licenses, warranties, contracts
and other entitlements, if any, which are issued, granted, agreed to, or entered
into in connection with, or relating to, the Real Property, the Gaming
Facilities or any Additional Business, together with any and all modifications,
extensions or renewals thereof (collectively, the "Entitlements");
be presently assigned to Assignee in consideration of the Notes sold pursuant to
the Indenture and Notes Purchase Agreement upon the terms and conditions set
forth below. The foregoing assignment shall not include the Excluded Collateral
(as defined in the Security Agreement).
NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, but subject to Gaming Laws and Liquor Laws, Assignor does
hereby presently, absolutely and unconditionally assign to the Assignee all of
its right, title and interest in and to the Equipment Agreements, the Space
Leases, the Rents and Revenues and the Entitlements as follows:


1.    Assignor does hereby grant, assign and convey unto Assignee all the right,
title, interest and privilege which Assignor has or may hereafter acquire, in or
to: (i) all Equipment Agreements, Space Leases and Entitlements; and (ii) the
Rents and Revenues. Without limiting the generality of the foregoing, and
subject to the provisions of Sections 4 and 5 below, Assignee shall have the
present and continuing right with full power and authority, in its own name, or
in the name of Assignor, or otherwise: (aa) to do any and all things which
Assignor may be or may become entitled to do under the Equipment Agreements,
Space Leases, and/or Entitlements and the right to make all waivers and
agreements, give all notices, consents and releases and other instruments and to
do any and all other things whatsoever which Assignor may be or may become
entitled to do under said Equipment Agreements, Space Leases and/or
Entitlements; and (bb) to make claim for, enforce, collect, receive and make
receipt (in its own name, in the name of Assignor, or otherwise) for any and all
of the Rents and Revenues and to do any and all things which Assignor is or may
become entitled to do for the collection of the Rents and Revenues.


2.    The acceptance of this Assignment and the payment or performance under the
Equipment Agreements, the Space Leases, the Rents and Revenues and/or
Entitlements hereby assigned shall not constitute a waiver of any rights of the
Noteholders, Assignee and Trustee under the terms of the Indenture or any other
Bond Document for the benefit of any of the Noteholders.


3.    Assignor shall keep and perform the following with respect to the
Equipment Agreements, the Space Lease and the Entitlements:


(a)    Except as may be permitted in the Indenture, Assignor will not further
assign any interest in the Equipment Agreements, in the Space Leases, or in the
Entitlements, or create or permit any lien, charge, or encumbrance upon its
interests in the Equipment Agreements, in the Space Leases or in the
Entitlements;


(b)    Except as may be permitted in the Indenture and subject to Gaming Laws
and Liquor Laws, Assignor will not, without the prior written consent, which
consent shall not be unreasonably withheld, of Assignee:


(i)cause, or consent to, any cancellation, termination or surrender of any
Equipment Agreement, Space Lease or Entitlement if such cancellation,
termination or surrender would be reasonably likely to materially and adversely
affect either the Gaming Facilities or any Additional Business (except for any
cancellation or termination of an Equipment Agreement, Space Lease or
Entitlement which is caused by a default thereunder on the part of a party other
than Assignor or one of its Affiliates);







--------------------------------------------------------------------------------





(ii)permit any event to occur which would entitle any party to an Equipment
Agreement, Space Lease or Entitlement to terminate or cancel said Equipment
Agreement, Space Lease or Entitlement if such cancellation or termination would
be reasonably likely to materially and adversely affect either the Gaming
Facilities or any Additional Business (except any cancellation or termination of
an Equipment Agreement, Space Lease or Entitlement which is caused by a default
thereunder on the part of a party other than Assignor or one of its Affiliates);


(iii)amend or modify any of the Equipment Agreements or the Space Leases or any
of the Entitlements if such amendment or modification would be reasonably likely
to materially and adversely affect either the Gaming Facilities or any
Additional Business;


(iv)waive any default under or breach of any Equipment Agreements, any Space
Leases or any Entitlements except for any waiver that would not be reasonably
likely to result in any material adverse effect on either the Gaming Facilities
or any Additional Business; or


(v)give any consent, waiver or approval which would impair Assignor's interest
in any of the Equipment Agreements, any of the Space Leases or any of the
Entitlements if such consent, waiver or approval would be reasonably likely to
materially and adversely affect either the Gaming Facilities or any Additional
Business.
(c)    Assignor will promptly notify Assignee of the occurrence of any default
under any of the Equipment Agreements, Space Leases and/or Entitlements, which,
if left uncured, would be reasonably likely to materially and adversely affect
either the Gaming Facilities or any Additional Business.


4.    Notwithstanding anything to the contrary contained in this Assignment, it
is understood and agreed that so long as there shall exist no Event of Default
under the Indenture there is reserved to Assignor a revocable license to retain,
use and enjoy the Equipment Agreements, the Space Leases, the Entitlements and
the properties and entitlements which are the subject thereof. Upon the
occurrence and during the continuance of an Event of' Default, and subject to
Gaming Laws and Liquor Laws, such license granted to Assignor may be immediately
revoked by Assignee (except that, upon occurrence of an Event of Default under
subsections 6.01(f) or (g) of the Indenture, such license granted to Assignor
shall be automatically revoked) without further demand or notice and Assignee is
hereby empowered, but shall not be obligated, to enter and take possession of
the Real Property and to use, manage and operate the same and to do all acts
required or permitted by the Equipment Agreements, the Space Leases and or the
Entitlements, and perform such other acts in connection with the use, management
and operation of the property and entitlements which are the subject of the
Equipment Agreements, the Space Leases and the Entitlements as Assignee, in its
sole discretion, may deem proper (including, without limitation, such acts as
are otherwise authorized under this Assignment). Assignee agrees that, until
such license granted to Assignor has been revoked, as set forth above, Assignee
shall refrain from exercising its rights and remedies which are granted with
respect to the Equipment Agreements, the Space Leases, and/or the properties
they concern under Section 1 of this Assignment or under this Section 4. Should
the Event of Default which resulted in any such revocation be cured prior to
foreclosure, deed-in-lieu of foreclosure, or a similar conveyance under that
certain First Lien Deed of Trust, Leasehold Deed of Trust, Fixture Filing and
Security Agreement with Absolute Assignment of Leases and Rents which is
executed concurrently, or substantially concurrent, herewith, by Assignor as
trustor in favor of Assignee as beneficiary (as it may be renewed, extended,
amended, restated, replaced, substituted or otherwise modified from time to
time, the "Deed of Trust"), then such license granted to Assignor shall be
immediately reinstated without further demand or notice and Assignee shall, as
soon as reasonably possible, redeliver to Assignor possession of the Equipment
Agreements, of the Space Leases and of the Entitlements (and, at the expense of
Assignor, shall execute such notices to third parties as Assignor may reasonably
request) and the parties hereto shall each be restored to, and be reinstated in,
their respective rights and positions hereunder as if the Event of Default had
not occurred (without impairment of or limitation on Assignee's right to proceed
hereunder upon subsequent Events of Default).


5.    It is also understood and agreed that so long as there shall exist no
Event of Default under the Indenture there is reserved to Assignor a revocable
license to collect the Rents and Revenues as they become due, but not prior to
accrual. Upon the occurrence and during the continuance of an Event of Default,
such license granted to Assignor may be immediately revoked (except that, upon
occurrence of an Event of Default under subsections 6.01(f) or (g) of the
Indenture, such license granted to Assignor shall be automatically revoked)
without further demand or notice and Assignee is hereby empowered, subject to
Gaming Laws and Liquor Laws, but shall not be obligated, to do any, or all of
the following: (i) enter and take possession of the Real Property; (ii) manage
and operate all, or any portion of, the Real Property, the Gaming Facilities
and/or the Additional Businesses (or any of them); (iii) demand payment of the
Rents and Revenues from the appropriate party; (iv) give notice that further
payments of Rents and Revenues are to be made as directed by Assignee; and (v)
settle compromise, bring suit in respect of Rents and Revenues or otherwise deal
with the person owing such Rents and Revenues, either in the name of Assignor or
in





--------------------------------------------------------------------------------





its own name; all on its own behalf or through a receiver. If any such Rents and
Revenues are collected by Assignor in violation of this Assignment, such Rents
and Revenues shall be held in trust for the benefit of Assignee.


6.    No action taken by Assignee, or by a receiver, in exercising any of the
rights and remedies hereunder shall cause any of them to be characterized as a
"Mortgagee in Possession". This Assignment is intended to be and is an absolute
present assignment from Assignor to Assignee and not merely the passing of a
security interest. Assignee agrees that, until such license granted to Assignor
has been revoked, as set forth above, Assignee shall refrain from exercising its
rights and remedies which are granted with respect to the Rents and Revenues
and/or the collection thereof under Section 1 of this Assignment or under this
Section 6. Should the Event of Default which resulted in any such revocation be
cured prior to foreclosure, deed-in-lieu of foreclosure, or a similar conveyance
under the Deed of Trust, then such license granted to Assignor shall be
immediately reinstated without further demand or notice and Assignee shall as
soon as reasonably possible, execute, at the expense of Assignor, such notices
to third parties as Assignor may reasonably request and the parties hereto shall
each be restored to, and be reinstated in, their respective rights and positions
hereunder as if the Event of Default had not occurred (without impairment of or
limitation on Assignee's right to proceed hereunder upon subsequent Events of
Default).


7.    Assignee shall not be obligated to perform or discharge any obligation or
duty to be performed or discharged by Assignor under the Equipment Agreements,
the Space Leases, the Entitlements, and/or relating to the Rents and Revenues.
This Assignment shall not place responsibility for the management, control,
care, operation or repair of the Real Property, the Gaming Facilities or any
Additional Business, upon the Assignee; nor shall this Assignment cause any of
the Indemnified Parties to be responsible or liable for any negligence in the
management, control, care, operation or repair of the Real Property, the Gaming
Facilities or any Additional Business, which results in loss, injury or death to
any tenant, guest, licensee, employee or stranger (provided that this Section 7
shall not act to relieve Assignee from liability which results from such
Assignee's own gross negligence or willful misconduct).


8.    Assignor agrees to indemnify, protect, defend and hold harmless the
Assignee, Trustee, Collateral Agent and any Noteholder and any of its directors,
officers, employees, agents, attorneys or stockholders (collectively, the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities of any kind or nature from any suits, claims, demands or other
proceedings, including reasonable counsel fees incurred in investigating or
defending such claim, suffered by any of them and caused by, relating to,
arising out of, resulting from, or in any way connected with: (i) this
Assignment; (ii) any of the Equipment Agreements, Space Leases, Entitlements, or
Rents and Revenues; or (iii) the management, control, care, operation or repair
of the Real Property, the Gaming Facilities and/or any Additional Business; all
in accordance with Section 7.07 of the Indenture, which is incorporated by
reference herein, as if fully set forth herein (provided that this Section 8
shall not act to relieve any Indemnified Party from liability which results from
such Indemnified Party's own gross negligence or willful misconduct).


9.    Assignor agrees that this Assignment and the designation and directions
herein set forth are irrevocable. Until the Indenture has been terminated,
Assignor will not make any other assignment, designation or direction
inconsistent herewith (except as otherwise permitted in the Indenture), and any
such assignment, designation or direction which is inconsistent herewith shall
be void. Assignor will, from time to time, execute all such instruments of
further assurance and all such supplemental instruments as may be reasonably
requested by Assignee.


10.    No action or inaction on the part of Assignee, or any of the Noteholders,
shall constitute an assumption on the part of Assignee, or any of the
Noteholders, of any obligations or duties under the Equipment Agreements, Space
Leases and or the Entitlements, or relating to the Rents and Revenues. No action
or inaction on the part of Assignor shall adversely affect or limit in any way
the rights of Assignee under this Assignment or, through this Assignment, under
the Equipment Agreements, the Space Leases and or the Entitlements, or relating
to the Rents and Revenues.


11.    Assignor covenants and represents that it has the full right and title to
assign the Equipment Agreements, the Space Leases, the Entitlements, the Rents
and Revenues; that no other assignments of its interests in the Equipment
Agreements, Space Leases and/or the Entitlements, or of its interests in the
Rents and Revenues have been made; that no notice of termination has been served
on it with respect to any Equipment Agreements, the Space Leases or the
Entitlements, the termination of which would be reasonably likely to result in a
Material Adverse Effect; and that there are presently no defaults existing under
any of the Equipment Agreements, the Space Leases or the Entitlements, which
defaults would be reasonably likely to result in a Material Adverse Effect if
left uncured.


12.    The full payment of the monetary terms contained in the Indenture, Notes
Purchase Agreement and the other Bond Documents and the due release and
termination of the Security Documents encumbering the Real Property shall render
this Assignment void. Upon such performance, release and termination, Assignee,
at the written request and the expense





--------------------------------------------------------------------------------





of Assignor, will deliver either an instrument canceling this Assignment or
assigning the rights of the Assignee hereunder, as Assignor shall direct.


13.    Assignor and Assignee intend that this Assignment shall be a present,
absolute and unconditional assignment, subject to the license granted above, and
not merely the passing of a security interest. During the term of this
Assignment, neither the Equipment Agreements, the Space Leases, the Entitlements
nor the Rents and Revenues shall constitute property of Assignor (or any estate
of Assignor) within the meaning of 11 U.S.C. ß 541 (as it may be amended or
recodified from time to time).


14.    This Assignment applies to, binds and inures to the benefit of, the
parties hereto and their respective heirs, administrators, executors, successors
and assigns. This Assignment must be modified or terminated in writing and may
not be modified or terminated orally.


15.    All of the rights and remedies of Assignee hereunder are cumulative and
not exclusive of any other right or remedy which may be provided for hereunder
or under any other Bond Document. Nothing contained in this Assignment and no
act done or omitted by Assignee, pursuant to its terms shall be deemed a waiver
by Assignee, of any rights or remedies under the Bond Documents, and this
Assignment is made and accepted without prejudice to any rights or remedies
possessed by Assignee, or any of the Noteholders, under the terms of the Bond
Documents. The right of the Assignee to collect the secured principal, interest,
and other Indebtedness, and to enforce any security may be exercised by Assignee
prior to, simultaneous with, or subsequent to any action taken under this
Assignment.


16.    Upon the occurrence and during the continuance of an Event of Default,
Assignor shall be deemed to have appointed and does hereby appoint Assignee the
attorney-in-fact of Assignor to prepare, sign, file and or record such documents
or instruments, or take such other actions, as may be reasonably necessary to
perfect and preserve against third parties, the interest in the Equipment
Agreements, the Space Leases, the Entitlements and Rents and Revenues which is
granted to Assignee hereunder. This Assignment shall be governed, to the fullest
extent permitted under applicable law, by the laws of the State of Colorado,
without regard to principles of conflict of law.


17.    This Assignment may be executed in any number of separate counterparts
with the same effect as if the signatures hereto and hereby were upon the same
instrument. All such counterparts shall together constitute one and the same
document.


18.    The parties hereto confirm that Section 4.30 of the Indenture is
applicable to this Assignment.


19.    In executing this Assignment and acting hereunder, the Assignee shall
enjoy all the rights, protections, immunities and indemnities granted to it
under the Indenture and other Collateral Documents.


20.    The invalidity or unenforceability of any provision of this Assignment
will not affect the validity or enforceability of any other provision and all
other provisions will remain in full force and effect.






[Signatures on following page]




        





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed the foregoing instrument as of the
date first above written.


ASSIGNOR:                        FHR-COLORADO LLC,
a Nevada limited liability company




By:                    
Name:
Title:








STATE OF ________    )
) SS:
COUNTY OF ________        )


On this ______ day of ______, 2018, before me, a Notary Public in and for said
County and State, personally appeared _____________, the individual named in the
foregoing instrument as the ____________ of __________________________, the
entity which executed the foregoing instrument, and acknowledged that he did
sign the foregoing instrument on behalf of said company and that such signing is
the free act and deed of said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
(SEAL)


My commission expires: _____________                            
Notary Public











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed the foregoing instrument as of the
date first above written.




ASSIGNEE:
WILMINGTON TRUST, NATIONAL ASSOCIATION

as Collateral Agent




By:                        
Name:
Title:










STATE OF MINNESOTA    )
) ss.
COUNTY OF HENNEPIN    )


Before me, a Notary Public in and for the state and county above, personally
appeared ___________, the _____________ of __________, which is the ____________
of Wilmington Trust, National Association, who acknowledged execution of the
foregoing Mortgage.


WITNESS my hand and Notarial Seal this ____ day of ___________, 2018.


My commission expires: ________________
Resident of ________ County, Minnesota            ______________________
NOTARY PUBLIC













--------------------------------------------------------------------------------







EXHIBIT "A"


LEGAL DESCRIPTION


(Fee owned property)


Parcel One:


The surface only of: Lot 34R, Block 17,
Fremont, now known as Cripple Creek, (Exemption Plat recorded September 12, 1991
at Reception No. 0389288) County of Teller, State of Colorado


Parcel Two:


Lots 36, 37, 38, 39 and 40, Block 17,
Fremont, now known as Cripple Creek,
County of Teller, State of Colorado


Parcel Three:


Lot 1, Bronco Billy’s Subdivision, Filing No. 1, recorded August 28, 2008 at
Reception No. 520305, Surveyors Statement recorded June 30, 2009 at Reception
No. 627720
County of Teller,
State of Colorado


Parcel Four:


Lots 5, 6, 7 and 8 and Lots 55, 56, 57, 58, 59 and 60, Block 7, except the
easterly 65 feet of said Lots 57, 58, 59 and 60, First Addition to Cripple
Creek, Teller County, State of Colorado, together with the Easterly half of the
vacated alley adjacent to said Lots 5, 6, 7 and 8, and Westerly half of vacated
alley adjacent to said Lots 55 and 56, as shown in Ordinance No. 1987-3 recorded
March 8, 1991 in Book 547 at Page 327


And


The surface only of: The East 65 feet of Lots 57, 58, 59 and 60, Block 7, First
Addition to Cripple Creek, Teller County, State of Colorado, together with the
Westerly half of vacated alley adjacent to said Lots 55 and 56, as shown in
Ordinance No. 1987-3 recorded March 8, 1991 in Book 547 at Page 327


Parcel Five:


Intentionally Deleted


Parcel Six:


The South 25 feet of Lot 8, Block 16,
Fremont, now known as Cripple Creek,
County of Teller,
State of Colorado





--------------------------------------------------------------------------------





EXHIBIT "A-1"


LEGAL DESCRIPTION




(Leasehold property)


Parcel Seven:


A Leasehold Estate created by Lease created by and between Cripple Creek
Development Co., a Colorado corporation and Blue Building Development, Inc., a
Wyoming corporation, as lessor and The Pioneer Group Inc., a Colorado
corporation, as lessee recorded February 2, 2015 at Reception No. 677136,
Assignment and Assumption Agreement (Brokley Ground Lease) as Recorded May13,
2016 at Reception No. 688123, upon and subject to all of the conditions therein
contained, leasing the following described property:


Parcel A:
Lots 29 and 30, Block 8,
Fremont (now Cripple Creek),
County of Teller, State of Colorado.


Parcel B:
Lots 31 through 34, Block 8,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel C:
Lots 35 and 36, Block 8,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel D:
Lots 8 and 9, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel E:
The West 12 1/2 feet of Lot 5 and all of Lot 6, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel F:
The North 46 feet of Lots 1, 2, and 3,
The North 46 feet of the East 8 feet of Lot 4,
The North 50 feet of the West 17 feet of Lot 4,
Then North 50 feet of the East 12 1/2 feet of Lot 5,
Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel G:
The South 29 feet of the North 75 feet of Lots 1, 2, and 3;
The South 29 feet of the North 75 feet of the East 8 feet of Lot 4;
The South 25 feet of the North 75 feet of the West 17 feet of Lot 4;
The South 25 feet of the North 75 feet of the East 12 1/2 feet of Lot 5;
All in Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado







--------------------------------------------------------------------------------





Parcel H:
The South 50 feet of Lots 1 through 4, and
The South 50 feet of the East 12 1/2 feet of Lot 5,
Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel I:
Lot 7, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel J:
Lot 10, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel K:
Lot 11, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel L:
Lot 12, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel M:
Lot 13, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel N:
Lot 21R, Block 16,
Fremont (now Cripple Creek), Amended February 27, 1992 in Plat Book L at Page
39,
County of Teller, State of Colorado


Parcel O:
Lot 17R, Block 16,
Fremont (now Cripple Creek) Replat No. 1, according to the Map recorded May 24,
1994 in Plat Book M at Page 65,
County of Teller, State of Colorado.




Parcel P:
Lot 25, Block 16,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel Eight


Lots 25 through 33, inclusive, Block 9,
Fremont (now Cripple Creek)
County of Teller, State of Colorado







--------------------------------------------------------------------------------







Document Prepared by and when recorded return to:
Shearman & Sterling LLP
599 Lexington Ave
New York, New York 10022
Attn: Lisa M. Brill, Esq.
Telephone: 212-848-4571
Indexing Instructions:
To the Chancery Clerk of Hancock County, MS: The real property described herein
is situated in: See Exhibit B Attached
Reviewed for Compliance with Mississippi Law:
Baker Donelson Bearman Caldwell & Berkowitz, PC
One Eastover Center
100 Vision Drive, Suite 400
Jackson, MS 39211
Attn: Virginia Todd Weaver (MS Bar No. 10361)
Telephone: 601-969-4648
 



Assignor:
Silver Slipper Casino Venture, LLC
5000 Beach Boulevard
Bay St. Louis, MS 39520
Telephone: 702-221-7800
Assignee:
Wilmington Trust, National Association, as
Collateral Agent and Calculation Agent
Global Capital Markets
50 S. 6th Street, Suite 1290
Minneapolis, MN  55402
Tel. No. (612) 217-5667



FIRST LIEN ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES
(SILVER SLIPPER CASINO)
THIS FIRST LIEN ASSIGNMENT OF ENTITLEMENTS, CONTRACTS, RENTS AND REVENUES is
dated as of February __, 2018 (as supplemented, modified, amended, extended and
restated from time to time, the "Assignment"), by and between SILVER SLIPPER
CASINO VENTURE LLC, a Delaware limited liability company ("Assignor"), and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent for the benefit of
the Noteholders (as defined below) (the "Assignee").
RECITALS:


A.    Assignor is the lessee of the leased property which is situated in the
County of Hancock, State of Mississippi and which is more particularly described
on Exhibit A attached hereto (the "Land").


B.    All references herein to the "Real Property" shall be to: (i) the Land;
(ii) all real property which is adjacent to, or used in connection with, the
Land and in which Assignor now owns, or hereafter acquires, an interest (the
"Adjacent Property"); and (iii) all improvements, tenements, hereditaments and
appurtenances to the Land or the Adjacent Property.


C.    As of the date hereof, Assignor and others have executed that certain
Guaranty Agreement for the benefit of Assignee (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. (the "Borrower"), an
affiliate of Assignor, arising out of the Indenture and Notes Purchase Agreement
(each as defined below).


D.    As of the date hereof, Borrower has executed that certain Notes Purchase
Agreement among Borrower, Assignor, Guarantors (as defined therein) and the
Purchasers party thereto from time to time (the "Purchasers") (as supplemented,
modified, amended, extended or restated from time to time, the "Notes Purchase
Agreement") pursuant to which, among other





--------------------------------------------------------------------------------





things, the Borrower agrees to issue to the Purchasers Senior Secured Notes due
in 2024 in the maximum aggregate principal amount of One Hundred Million Dollars
($100,000,000.00) (the "Notes") and that certain Indenture dated as of the date
hereof, executed by Borrower, the Guarantors and Wilmington Trust, National
Association, as trustee (the "Trustee"), and Assignee (as supplemented,
modified, amended, extended or restated from time to time) pursuant to which
Borrower has authorized the issuance of the Notes (the "Indenture") to the
registered holders thereof (the "Noteholders" or "Holders").


E.    All capitalized words and terms which are used herein (and which are not
otherwise defined herein) shall have the respective meanings and be construed
herein as provided in the Guaranty and any reference to a provision of the
Indenture or the Guaranty shall be deemed to incorporate that provision as a
part hereof in the same manner and with the same effect as if the same were
fully set forth herein.


F.    It is a condition of the Indenture that all of Assignor's present and
future right, title and interest in and to:


(i)all assignable leases and purchase contracts which are now existing or are
hereafter entered into, for furniture, fixtures, equipment, signs and other
items of personal property which are used in connection with, or which relate
to: (aa) the Real Property; (bb) activities to be conducted by, or on behalf of,
Assignor on the Real Property including, without limitation, any gaming and/or
hotel activities which may hereafter be conducted at the Real Property
(collectively, the "Gaming Facilities"); or (cc) any other business activity
now, or hereafter, conducted by, or on behalf of, Assignor on, or in connection
with, the Real Property (collectively, the "Additional Business(es)"); all
together with any and all modifications, extensions, or renewals thereof
(collectively, the "Equipment Agreements");


(ii)all assignable space leases, subleases, licenses, concessions, franchises
and other use or occupancy agreements which now exist or are hereafter entered
into and which relate to any portion of the Real Property, and all guarantees,
extensions, renewals, amendments and modifications thereof (collectively, the
"Space Leases");


(iii)all assignable present and future rents, issues, profits, products,
earnings, accounts, rights, benefits, income, proceeds, payments, revenue,
receipts and deposits of any kind or nature (collectively, the "Proceeds") which
relate to, or are derived from, the Real Property, the Gaming Facilities, or any
Additional Business, including, without limitation, present and future Proceeds,
of any nature whatsoever, derived from, or received with respect to, gaming
operations, bars, restaurants, banquet facilities, convention facilities, retail
premises and other facilities related to, or used in connection with, the Real
Property, the Gaming Facilities, and or any Additional Business, and also
including without limitation, Proceeds from any of the Space Leases
(collectively, the "Rents and Revenues"); and
(iv) all present and future assignable permits, licenses, warranties, contracts
and other entitlements, if any, which are issued, granted, agreed to, or entered
into in connection with, or relating to, the Real Property, the Gaming
Facilities or any Additional Business, together with any and all modifications,
extensions or renewals thereof (collectively, the "Entitlements");
be presently assigned to Assignee in consideration of the Notes sold pursuant to
the Indenture and Notes Purchase Agreement upon the terms and conditions set
forth below. The foregoing assignment shall not include the Excluded Collateral
(as defined in the Security Agreement).
NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, but subject to Gaming Laws and Liquor Laws, Assignor does
hereby presently, absolutely and unconditionally assign to the Assignee all of
its right, title and interest in and to the Equipment Agreements, the Space
Leases, the Rents and Revenues and the Entitlements as follows:
1.    Assignor does hereby grant, assign and convey unto Assignee all the right,
title, interest and privilege which Assignor has or may hereafter acquire, in or
to: (i) all Equipment Agreements, Space Leases and Entitlements; and (ii) the
Rents and Revenues. Without limiting the generality of the foregoing, and
subject to the provisions of Sections 4 and 5 below, Assignee shall have the
present and continuing right with full power and authority, in its own name, or
in the name of Assignor, or otherwise: (aa) to do any and all things which
Assignor may be or may become entitled to do under the Equipment Agreements,
Space Leases, and/or Entitlements and the right to make all waivers and
agreements, give all notices, consents and releases and other instruments and to
do any and all other things whatsoever which Assignor may be or may become
entitled to do under said





--------------------------------------------------------------------------------





Equipment Agreements, Space Leases and/or Entitlements; and (bb) to make claim
for, enforce, collect, receive and make receipt (in its own name, in the name of
Assignor, or otherwise) for any and all of the Rents and Revenues and to do any
and all things which Assignor is or may become entitled to do for the collection
of the Rents and Revenues.


2.    The acceptance of this Assignment and the payment or performance under the
Equipment Agreements, the Space Leases, the Rents and Revenues and/or
Entitlements hereby assigned shall not constitute a waiver of any rights of the
Noteholders, Assignee and Trustee under the terms of the Indenture or any other
Bond Document for the benefit of any of the Noteholders.


3.    Assignor shall keep and perform the following with respect to the
Equipment Agreements, the Space Lease and the Entitlements:


(a)    Except as may be permitted in the Indenture, Assignor will not further
assign any interest in the Equipment Agreements, in the Space Leases, or in the
Entitlements, or create or permit any lien, charge, or encumbrance upon its
interests in the Equipment Agreements, in the Space Leases or in the
Entitlements;


(b)    Except as may be permitted in the Indenture and subject to Gaming Laws
and Liquor Laws, Assignor will not, without the prior written consent, which
consent shall not be unreasonably withheld, of Assignee:


(i)cause, or consent to, any cancellation, termination or surrender of any
Equipment Agreement, Space Lease or Entitlement if such cancellation,
termination or surrender would be reasonably likely to materially and adversely
affect either the Gaming Facilities or any Additional Business (except for any
cancellation or termination of an Equipment Agreement, Space Lease or
Entitlement which is caused by a default thereunder on the part of a party other
than Assignor or one of its Affiliates);


(ii)permit any event to occur which would entitle any party to an Equipment
Agreement, Space Lease or Entitlement to terminate or cancel said Equipment
Agreement, Space Lease or Entitlement if such cancellation or termination would
be reasonably likely to materially and adversely affect either the Gaming
Facilities or any Additional Business (except any cancellation or termination of
an Equipment Agreement, Space Lease or Entitlement which is caused by a default
thereunder on the part of a party other than Assignor or one of its Affiliates);


(iii)amend or modify any of the Equipment Agreements or the Space Leases or any
of the Entitlements if such amendment or modification would be reasonably likely
to materially and adversely affect either the Gaming Facilities or any
Additional Business;


(iv)waive any default under or breach of any Equipment Agreements, any Space
Leases or any Entitlements except for any waiver that would not be reasonably
likely to result in any material adverse effect on either the Gaming Facilities
or any Additional Business; or


(v)give any consent, waiver or approval which would impair Assignor's interest
in any of the Equipment Agreements, any of the Space Leases or any of the
Entitlements if such consent, waiver or approval would be reasonably likely to
materially and adversely affect either the Gaming Facilities or any Additional
Business.
(c)    Assignor will promptly notify Assignee of the occurrence of any default
under any of the Equipment Agreements, Space Leases and/or Entitlements, which,
if left uncured, would be reasonably likely to materially and adversely affect
either the Gaming Facilities or any Additional Business.


4.    Notwithstanding anything to the contrary contained in this Assignment, it
is understood and agreed that so long as there shall exist no Event of Default
under the Indenture there is reserved to Assignor a revocable license to retain,
use and enjoy the Equipment Agreements, the Space Leases, the Entitlements and
the properties and entitlements which are the subject thereof. Upon the
occurrence and during the continuance of an Event of' Default, and subject to
Gaming Laws and Liquor Laws, such license granted to Assignor may be immediately
revoked by Assignee (except that, upon occurrence of an Event of Default under
subsections 6.01(f) or (g) of the Indenture, such license granted to Assignor
shall be automatically revoked) without further demand or notice and Assignee is
hereby empowered, but shall not be obligated, to enter and take possession of
the Real Property and to use, manage and operate the same and to do all acts
required or permitted by the Equipment Agreements, the Space Leases and or the
Entitlements, and perform such other acts in connection with the use, management
and operation of the property and entitlements which are the subject of the
Equipment Agreements, the Space Leases and the Entitlements as Assignee, in its





--------------------------------------------------------------------------------





sole discretion, may deem proper (including, without limitation, such acts as
are otherwise authorized under this Assignment). Assignee agrees that, until
such license granted to Assignor has been revoked, as set forth above, Assignee
shall refrain from exercising its rights and remedies which are granted with
respect to the Equipment Agreements, the Space Leases, and/or the properties
they concern under Section 1 of this Assignment or under this Section 4. Should
the Event of Default which resulted in any such revocation be cured prior to
foreclosure, deed-in-lieu of foreclosure, or a similar conveyance under that
certain First Lien Leasehold Deed of Trust, Fixture Filing and Security
Agreement with Absolute Assignment of Leases and Rents which is executed
concurrently, or substantially concurrent, herewith, by Assignor as trustor in
favor of Assignee as beneficiary (as it may be renewed, extended, amended,
restated, replaced, substituted or otherwise modified from time to time, the
"Deed of Trust"), then such license granted to Assignor shall be immediately
reinstated without further demand or notice and Assignee shall, as soon as
reasonably possible, redeliver to Assignor possession of the Equipment
Agreements, of the Space Leases and of the Entitlements (and, at the expense of
Assignor, shall execute such notices to third parties as Assignor may reasonably
request) and the parties hereto shall each be restored to, and be reinstated in,
their respective rights and positions hereunder as if the Event of Default had
not occurred (without impairment of or limitation on Assignee's right to proceed
hereunder upon subsequent Events of Default).


5.    It is also understood and agreed that so long as there shall exist no
Event of Default under the Indenture there is reserved to Assignor a revocable
license to collect the Rents and Revenues as they become due, but not prior to
accrual. Upon the occurrence and during the continuance of an Event of Default,
such license granted to Assignor may be immediately revoked (except that, upon
occurrence of an Event of Default under subsections 6.01(f) or (g) of the
Indenture, such license granted to Assignor shall be automatically revoked)
without further demand or notice and Assignee is hereby empowered, subject to
Gaming Laws and Liquor Laws, but shall not be obligated, to do any, or all of
the following: (i) enter and take possession of the Real Property; (ii) manage
and operate all, or any portion of, the Real Property, the Gaming Facilities
and/or the Additional Businesses (or any of them); (iii) demand payment of the
Rents and Revenues from the appropriate party; (iv) give notice that further
payments of Rents and Revenues are to be made as directed by Assignee; and (v)
settle compromise, bring suit in respect of Rents and Revenues or otherwise deal
with the person owing such Rents and Revenues, either in the name of Assignor or
in its own name; all on its own behalf or through a receiver. If any such Rents
and Revenues are collected by Assignor in violation of this Assignment, such
Rents and Revenues shall be held in trust for the benefit of Assignee.


6.    No action taken by Assignee, or by a receiver, in exercising any of the
rights and remedies hereunder shall cause any of them to be characterized as a
"Mortgagee in Possession". This Assignment is intended to be and is an absolute
present assignment from Assignor to Assignee and not merely the passing of a
security interest. Assignee agrees that, until such license granted to Assignor
has been revoked, as set forth above, Assignee shall refrain from exercising its
rights and remedies which are granted with respect to the Rents and Revenues
and/or the collection thereof under Section I of this Assignment or under this
Section 6. Should the Event of Default which resulted in any such revocation be
cured prior to foreclosure, deed-in-lieu of foreclosure, or a similar conveyance
under the Deed of Trust, then such license granted to Assignor shall be
immediately reinstated without further demand or notice and Assignee shall as
soon as reasonably possible, execute, at the expense of Assignor, such notices
to third parties as Assignor may reasonably request and the parties hereto shall
each be restored to, and be reinstated in, their respective rights and positions
hereunder as if the Event of Default had not occurred (without impairment of or
limitation on Assignee's right to proceed hereunder upon subsequent Events of
Default).


7.    Assignee shall not be obligated to perform or discharge any obligation or
duty to be performed or discharged by Assignor under the Equipment Agreements,
the Space Leases, the Entitlements, and/or relating to the Rents and Revenues.
This Assignment shall not place responsibility for the management, control,
care, operation or repair of the Real Property, the Gaming Facilities or any
Additional Business, upon the Assignee; nor shall this Assignment cause any of
the Indemnified Parties to be responsible or liable for any negligence in the
management, control, care, operation or repair of the Real Property, the Gaming
Facilities or any Additional Business, which results in loss, injury or death to
any tenant, guest, licensee, employee or stranger (provided that this Section 7
shall not act to relieve Assignee from liability which results from Assignee’s
own gross negligence or willful misconduct).


8.    Assignor agrees to indemnify, protect, defend and hold harmless the
Assignee, Trustee, Collateral Agent and any Noteholder and any of its directors,
officers, employees, agents, attorneys or stockholders (collectively, the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities of any kind or nature from any suits, claims, demands or other
proceedings, including reasonable counsel fees incurred in investigating or
defending such claim, suffered by any of them and caused by, relating to,
arising out of, resulting from, or in any way connected with: (i) this
Assignment; (ii) any of the Equipment Agreements, Space Leases, Entitlements, or
Rents and Revenues; or (iii) the management, control, care, operation or repair
of the Real Property, the Gaming Facilities and/or any Additional Business; all
in accordance with Section 7.07 of the Indenture, which is incorporated by
reference herein, as if fully set forth herein (provided that this Section 8
shall not act to relieve any Indemnified Party from liability which results from
such Indemnified Party's own gross negligence or willful misconduct).







--------------------------------------------------------------------------------





9.    Assignor agrees that this Assignment and the designation and directions
herein set forth are irrevocable. Until the Indenture has been terminated,
Assignor will not make any other assignment, designation or direction
inconsistent herewith (except as otherwise permitted in the Indenture), and any
such assignment, designation or direction which is inconsistent herewith shall
be void. Assignor will, from time to time, execute all such instruments of
further assurance and all such supplemental instruments as may be reasonably
requested by Assignee.


10.    No action or inaction on the part of Assignee, or any of the Noteholders,
shall constitute an assumption on the part of Assignee, or any of the
Noteholders, of any obligations or duties under the Equipment Agreements, Space
Leases and or the Entitlements, or relating to the Rents and Revenues. No action
or inaction on the part of Assignor shall adversely affect or limit in any way
the rights of Assignee under this Assignment or, through this Assignment, under
the Equipment Agreements, the Space Leases and or the Entitlements, or relating
to the Rents and Revenues.


11.    Assignor covenants and represents that it has the full right and title to
assign the Equipment Agreements, the Space Leases, the Entitlements, the Rents
and Revenues; that no other assignments of its interests in the Equipment
Agreements, Space Leases and/or the Entitlements, or of its interests in the
Rents and Revenues have been made; that no notice of termination has been served
on it with respect to any Equipment Agreements, the Space Leases or the
Entitlements, the termination of which would be reasonably likely to result in a
Material Adverse Effect; and that there are presently no defaults existing under
any of the Equipment Agreements, the Space Leases or the Entitlements, which
defaults would be reasonably likely to result in a Material Adverse Effect if
left uncured.


12.    The full payment of the monetary terms contained in the Indenture, Notes
Purchase Agreement and the other Bond Documents and the due release and
termination of the Security Documents encumbering the Real Property shall render
this Assignment void. Upon such performance, release and termination, Assignee,
at the written request and the expense of Assignor, will deliver either an
instrument canceling this Assignment or assigning the rights of the Assignee
hereunder, as Assignor shall direct.


13.    Assignor and Assignee intend that this Assignment shall be a present,
absolute and unconditional assignment, subject to the license granted above, and
not merely the passing of a security interest. During the term of this
Assignment, neither the Equipment Agreements, the Space Leases, the Entitlements
nor the Rents and Revenues shall constitute property of Assignor (or any estate
of Assignor) within the meaning of 11 U.S.C. ß 541 (as it may be amended or
recodified from time to time).


14.    This Assignment applies to, binds and inures to the benefit of, the
parties hereto and their respective heirs, administrators, executors, successors
and assigns. This Assignment must be modified or terminated in writing and may
not be modified or terminated orally.


15.    All of the rights and remedies of Assignee hereunder are cumulative and
not exclusive of any other right or remedy which may be provided for hereunder
or under any other Bond Document. Nothing contained in this Assignment and no
act done or omitted by Assignee, pursuant to its terms shall be deemed a waiver
by Assignee, of any rights or remedies under the Bond Documents, and this
Assignment is made and accepted without prejudice to any rights or remedies
possessed by Assignee, or any of the Noteholders, under the terms of the Bond
Documents. The right of the Assignee to collect the secured principal, interest,
and other Indebtedness, and to enforce any security may be exercised by Assignee
prior to, simultaneous with, or subsequent to any action taken under this
Assignment.


16.    Upon the occurrence and during the continuance of an Event of Default,
Assignor shall be deemed to have appointed and does hereby appoint Assignee the
attorney-in-fact of Assignor to prepare, sign, file and or record such documents
or instruments, or take such other actions, as may be reasonably necessary to
perfect and preserve against third parties, the interest in the Equipment
Agreements, the Space Leases, the Entitlements and Rents and Revenues which is
granted to Assignee hereunder. This Assignment shall be governed, to the fullest
extent permitted under applicable law, by the laws of the State of Mississippi,
without regard to principles of conflict of law.


17.    This Assignment may be executed in any number of separate counterparts
with the same effect as if the signatures hereto and hereby were upon the same
instrument. All such counterparts shall together constitute one and the same
document.


18.    The parties hereto confirm that Section 4.30 of the Indenture is
applicable to this Assignment.


19.    In executing this Assignment and acting hereunder, the Assignee shall
enjoy all the rights, protections, immunities and indemnities granted to it
under the Indenture and other Collateral Documents.





--------------------------------------------------------------------------------







20.    The invalidity or unenforceability of any provision of this Assignment
will not affect the validity or enforceability of any other provision and all
other provisions will remain in full force and effect.






[Signatures on following page]


        





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed the foregoing instrument on the
date of the acknowledgment of their respective signatures below, to be effective
as of the date first above written.


ASSIGNOR:                        Silver Slipper Casino Venture LLC,
a Delaware limited liability company




By:                    
Name:
Title:






STATE OF ________________
COUNTY OF _____________
Personally appeared before me, the undersigned authority in and for the said
county and state, on this ____ day of ______________________, 2018, within my
jurisdiction, the within named ______________________, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed in the
above and foregoing instrument and acknowledged that he/she executed the same in
his/her representative capacity, and that by his/her signature on the
instrument, and as the act and deed of the entity(ies) upon behalf of which
he/she acted, executed the above and foregoing instrument, after first having
been duly authorized so to do.


            
Notary Public
My Commission Expires:
            













--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed the foregoing instrument on the
date of the acknowledgment of their respective signatures below, to be effective
as of the date first above written.




ASSIGNEE:
WILMINGTON TRUST, NATIONAL ASSOCIATION

as Collateral Agent




By:                        
Name:
Title:










STATE OF MINNESOTA        )
) ss.
COUNTY OF HENNEPIN    )


Personally appeared before me, the undersigned authority in and for the said
county and state, on this ____ day of ______________________, 2018, within my
jurisdiction, the within named ______________________, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed in the
above and foregoing instrument and acknowledged that he/she executed the same in
his/her representative capacity, and that by his/her signature on the
instrument, and as the act and deed of the entity(ies) upon behalf of which
he/she acted, executed the above and foregoing instrument, after first having
been duly authorized so to do.


Notary Public
My Commission Expires:        ______________________















--------------------------------------------------------------------------------







EXHIBIT "A"


LEGAL DESCRIPTION




PARCEL A Leasehold Interest


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), also being located in that portion of the NW 1/4 of the NW 1/4 lying north
of Bayou Caddy, Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:


Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 00° 11'
22" E 36.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision, with the southeast right-of-way of Shipyard Road, said intersection
being the Point of Beginning; thence N 54° 53' 02" E 36.68 feet along the
southeast right-of-way of Shipyard Road; thence N 53° 55' 51" E 26.24 feet along
the southeast right-of-way of Shipyard Road; thence N 47° 08' 34" E 66.03 feet
along the new southeast right-of-way of Shipyard Road; thence N 45° 27' 37" E
165.84 feet along the new southeast right-of-way of Shipyard Road to the
beginning of a curve to the left; thence northeasterly and northerly 92.72 feet
along a curve of the new southeast and new east right-of-way of Shipyard Road,
said curve having a central angle of 54° 12' 26" with a radius of 98.00 feet,
also having a chord bearing and distance of N 18° 21' 24" E 89.30 feet to the
end of said curve; thence N 08° 44' 49" W 343.72 feet along the new east
right-of-way of Shipyard Road to the beginning of a curve to the right; thence
northerly 50.85 feet along said curve of the new east right-of-way of Shipyard
Road, said curve having a central angle of 18° 47' 54" with a radius of 155.00
feet, also having a chord bearing and distance of N 00° 39' 08" E 50.63 feet to
the end of said curve; thence N 10° 03' 05" E 41.99 feet along the new east
right-of-way of Shipyard Road to a point located on the now or former west
right-of-way of Beach Boulevard; thence S 08° 44' 09" E 516.96 feet along said
now or former west right-of-way of Beach Boulevard to a point located on the
former south right-of-way of Shipyard Road; thence continue S 08° 44' 09" E
449.69 feet along said now or former west right-of-way of Beach Boulevard to a
point located on the southerly edge of an existing bulkhead on the north side of
Bayou Caddy; thence meander southwesterly 262.6 feet, more or less, along said
south edge of and existing bulkhead to a point located at the following
coordinates, N. 268971.14, E. 797247.61, said point also being located at the
most easterly corner of a parcel of land with an existing water tower; thence
along the boundary of the water tower parcel the following five courses, N 18°
21' 46" W 49.85 feet, N 75° 27' 27" W 20.25 feet, S 71° 38' 14" W 27.58 feet,
thence S 00° 04' 51" E 17.29 feet, S 18° 21' 46" E 44.43 feet to a point located
on said south edge of and existing bulkhead; thence meander southwesterly 348.1
feet, more or less, along said south edge of an existing bulkhead and along the
south edge of an existing concrete dock to a point located at the corner of said
dock, said point having the following coordinates, N. 268920.55, E. 796859.08;
thence N 88° 38' 51" W 43.26 feet to a point in a canal; thence N 02° 59' 02" W
160.73 feet along the east line of property now or formerly to John Ladner &
Terryl Ladner (W.D. Book X5, Page 14), to a point located on the southeast
right-of-way of Shipyard Road; thence N 54° 53' 02" E 405.48 feet along said
southeast right-of-way of Shipyard Road to the said Point of Beginning.




PARCEL B Leasehold Interest


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


For the Point of Beginning, Commence at an iron rod located at the intersection
of the northwest right-of-way of Shipyard Road, with the east line of Block 98,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence S 54° 50' 16" W 407.80 feet along said northwest right-of-way of Shipyard
Road to the intersection with the east line of property now or formerly to
Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 02° 59' 02" W 111.76
feet, more or less, to a point on the southern bank of a canal, said point being
the northeast corner of property now or formerly to Terryl M. Ladner; thence
meander southwesterly 170 feet, more or less, along said southern bank of a
canal to the northwest corner of property now or formerly to Terryl M. Ladner;
thence S 02° 59' 02" E 57.53 feet, more or less, along the west line of said
property now or formerly to Terryl M. Ladner, to a point having the following
coordinates N 269077.62, E. 796663.60; thence S 89° 48' 38" W 245.10 feet to a
point in a canal; thence N 00° 52' 43" E 237.79 feet to a point in a canal;
thence N 00° 05' 36" E 243.76 feet to a point in a canal, said point also being
located on the now or former south right-of-way of Featherston Avenue (not
open/now vacated); thence S 89° 48' 38" W 604.20 feet along said now or former
south right-of-way of Featherston Avenue to a point located on the now or former
east right-of-way of Ann Street, said point also being the northwest corner of
Lot 8, Block 76, Gulfview Subdivision, said point also being located at the
following coordinates, N. 269556.34,





--------------------------------------------------------------------------------





E. 795818.34; thence N 00° 11' 22" W 510.00 feet along the now or former east
right-of-way of Ann Street to a point located on the now or former centerline of
Waite Avenue (not open/now vacated); thence N 89° 48' 38" E 885.00 feet along
said now or former centerline to the intersection of the now or former
centerline of Michigan Street (not open/now vacated); thence N 00° 11' 22" W
480.00 feet along said former centerline of Michigan Street to the intersection
of the now or former centerline of Lowry Avenue (not open/now vacated); thence N
89° 48' 38" E 561.21 feet along the now or former centerline of Lowry Avenue to
a point located on the west right-of-way of Beach Boulevard, said point also
being located 60 feet (measured at a right angle) westerly from the west side of
the top of a concrete seawall being located east of and contiguous with said
Beach Boulevard, said point having the following coordinates, N. 270551.12, E.
797261.27; thence S 07° 19' 28" E 30.23 feet along said west right-of-way of
Beach Boulevard to a point located on the north line of Lot 1, Block 100,
Gulfview Subdivision; thence S 08° 44' 36" E 323.60 feet along the west
right-of-way of Beach Boulevard to a point located on the north line of Lot 7,
Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 25.03 feet along the
north line of said Lot 7 to a point, said point also being located at the south
end of a right-of-way for Beach Boulevard, said point also being located on the
new west right-of-way of Shipyard Road; thence southerly 19.34 feet along a
curve of the new west right-of-way of Shipyard Road, said curve being concave to
the west, having a central angle of 08° 12' 33" with a radius of 135.00 feet,
also having a chord bearing and distance of S 05° 56' 49" W 19.33 feet to the
end of said curve; thence S 10° 03' 05" W 191.64 feet along the new west
right-of-way of Shipyard Road to the beginning of a curve to the left; thence
southerly 60.70 feet along a curve of the new west right-of-way of Shipyard
Road, said curve having a central angle of 18° 47' 54" with a radius of 185.00
feet, also having a chord bearing and distance of S 00° 39' 08" W 60.43 feet to
the end of said curve; thence S 08° 44' 49" E 343.72 feet along the new west
right-of-way of Shipyard Road to the beginning of a curve to the right; thence
southerly and southwesterly 64.33 feet along a curve of the new west and new
northwest right-of-way of Shipyard Road, said curve having a central angle of
54° 12' 26" with a radius of 68.00 feet, also having a chord bearing and
distance of S 18° 21' 24" W 61.96 feet to the end of said curve; thence S 45°
27' 37" W 165.40 feet along the new northwest right-of-way of Shipyard Road;
thence S 47° 09' 52" W 66.93 feet along the northwest right-of-way of Shipyard
Road; thence S 55° 01' 25" W 36.53 feet along the northwest right-of-way of
Shipyard Road to the said Point of Beginning.


PARCEL C Leasehold Interest


All that portion of Beach Boulevard (now abandoned) lying south of the north
line of Lot 7, Block 100, Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08° 44' 36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 55.05 feet along
the north line of said Lot 7 to the Point of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the new right-of-way of Shipyard Road; thence continue N 89°
48' 38" E 5.63 feet to the west side of the top of a concrete seawall, said
seawall being located east of and contiguous with now or former Beach Boulevard;
thence meander along the west side of the top of a concrete seawall the
following ten courses, S 08° 39' 32" E 10.55 feet, S 08° 40' 35" E 100.06 feet,
S 08° 42' 08" E 80.83 feet, S 08° 36' 24" E 18.82 feet, S 08° 45' 41" E 100.59
feet, S 08° 46' 04" E 99.96 feet, S 08° 44' 59" E 99.52 feet, S 08° 44' 47" E
99.70 feet, S 08° 40' 43" E 100.10 feet, S 08° 43' 50" E 88.77 feet; thence N 81
° 11' 47" E 2.95 feet to the northwest corner of a Public Trust Tidelands Lease
parcel; thence S 08° 48' 13" E 299.95 feet along the west line of a Public Trust
Tidelands Lease parcel to a point located on the southerly edge of an existing
bulkhead on the north side of Bayou Caddy, thence meander westerly and southerly
along the edge of said bulkhead the following four courses, S 81° 26' 42" W
36.52 feet, S 06° 34' 36" E 32.37 feet, S 83° 24' 18" W 17.73 feet, S 73° 55'
30" W 7.67 feet to a point located on the now or formerly west right-of-way of
Beach Boulevard; thence N 08° 44' 09" W 449.69 feet along said now or formerly
west right-of-way of Beach Boulevard to a point located on the former south
right-of-way of Shipyard Road; thence continue N 08° 44' 09" W 516.96 feet along
said now or former west right-of-way of Beach Boulevard to a point located on
the new west right-of-way of Shipyard Road; thence N 10° 03' 05" E 149.65 feet
along the new east right-of-way of Shipyard Road to the beginning of a curve to
the left; thence northerly 24.70 feet along said curve of the new east
right-of-way of Shipyard Road, said curve having a central angle of 08° 34' 43"
with a radius of 165.00 feet, also having a chord bearing and distance of N 05°
45' 43" E 24.68 feet to the said Point of Beginning.


PARCEL F Non-Exclusive Easement Interest


A parcel of land (easement) located in Gulfview Subdivision (Subdivision Plat
Book 1, Page 27), also being located in that part of the NE 1/4 of the NE 1/4
lying north of Bayou Caddy in Section 30, Township 9 South, Range 14 West,
Hancock County, Mississippi; and being more particularly described as follows:


For the Point of Beginning, Commence at an iron rod located at the southwest
corner of Lot 9, Block 77, Gulfview Subdivision, said iron rod also being
located at the following coordinates, N. 269050.32, E. 796270.02
(M.S.P.C.S.-East Zone/NAD 83 in feet);





--------------------------------------------------------------------------------





thence N 76° 46' 38" W 133.64 feet; thence N 89° 48' 38" E 130.00 feet to the
west line of said Lot 9, Block 77; thence S 80° 41' 59" E 50.69 feet; thence N
87° 51' 33" E 98.62 feet to a point in a canal; thence N 89° 48' 38" E 245.10
feet to a point located on the west line of property now or formerly to Terryl
M. Ladner, said point having the following coordinates, N. 269077.62, E.
796663.60; thence S 02° 59' 02" E 37.58 feet along said west line of property
now or formerly to Terryl M. Ladner (W.D. Book BB23, Pages 240-241), to a point
located on the northwest right-of-way of Shipyard Road; thence S 66° 39' 08" W
27.82 feet along said northwest right-of-way of Shipyard Road to a point located
on the east line of property now or formerly to Strong (W.D. Book AA5, Pages
33-35); thence N 02° 50' 06" W 10.18 feet along said east line of property now
or formerly to Strong, to the southeast corner of a parcel of land conveyed by
Strong to Cure, et al (W.D Book BB94, Pages 576-578); thence S 88° 53' 02" W
90.00 feet along the south line of said parcel of land conveyed by Strong to
Cure, et al; thence N 74° 12' 03" W 22.44 feet; thence N 87° 11' 53" W 69.68
feet; thence S 87° 51' 33" W 150.40 feet; thence N 76° 46' 38" W 39.06 feet to
the said Point of Beginning.


PARCEL G Leasehold Interest


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at an iron rod located at the southwest corner of Lot 9, Block 77,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269050.32, E. 796270.02 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence N 00° 11' 22" W 31.00 feet along the west line of Block 77 to the Point
of Beginning; thence S 89° 48' 38" W 130.00 feet; thence N 81° 05' 57" W 50.64
feet; thence N 77° 18' 52" W 71.81 feet; thence N 85° 02' 49" W 100.40 feet;
thence S 89° 48' 38" W 100.00 feet to the west line of Block 76, Gulfview
Subdivision; thence N 00° 11' 22" W 443.51 feet along said west line of Block
76, to the northwest corner of Lot 8, Block 76, Gulfview Subdivision; thence N
89° 48' 38" E 450.00 feet along the north line of said Block 76 and the easterly
projection thereof to the northwest corner of Lot 8, Block 77, Gulfview
Subdivision; thence S 00° 11' 22" E 476.51 feet along the west line of said
Block 77 to the said Point of Beginning.


PARCEL H Non-exclusive Easement Interest / a.k.a Water Tower Site


A parcel of land located in that portion of the NW 1/4 of the NW 1/4 lying north
of Bayou Caddy in Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:


Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98 Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 00° 11'
22" E 36.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision with the southeast right-of-way of Shipyard Road; thence N 54° 53'
02" E 36.68 feet along the southeast right-of-way of Shipyard Road; thence N 53°
55' 51" E 20.43 feet along the southeast right-of-way of Shipyard Road; thence S
00° 04' 51" E 333.61 feet to the Point of Beginning; thence N 71° 38' 14" E
27.58 feet; thence S 75° 27' 27" E 20.25 feet; thence S 18° 21' 46" E 49.85 feet
to a point located on the south edge of an existing bulkhead, said point being
located at the following coordinates, N. 268971.14, E. 797247.61; thence S 71°
38' 14" W 50.00 feet along said south edge of an existing bulkhead; thence N 18°
21' 46" W 44.43 feet; thence N 00° 04' 51" W 17.29 feet to the said Point of
Beginning.


PARCEL I (Intentionally Omitted.)


PARCEL J Leasehold Interest


Commencing at a concrete post which is the Southwest corner of Section 36,
Tp.8S, R15W; thence East 828.5 feet along the Section line to an iron pipe,
thence North 1037.5 feet, more or less, to an iron pipe on the South line of
R.O.W. of U.S. Highway 90 as the point of beginning; thence North 88 degrees 7
minutes West 128 feet, more or less, along the South line of the above mentioned
ROW to a point which is 43 feet East of the East Driveway; thence South 180 feet
to a point; thence S 88 degrees 7 minutes E 128 feet, more or less, to a point
which is due South of the point of beginning, thence N. 180 feet to the point of
beginning; being a part of the S W 1/4 of the SW 1/4, Section 36, Township 8 S.,
Range 15W., Hancock County, Mississippi.


PARCEL "K" (Leasehold Interest)


ADDED TO DESCRIPTION OF THE PROPERTY


Abandoned Roadway Parcel (Leasehold Interest)


FORMER R.O.W. FOR SHIPYARD ROAD (2006)







--------------------------------------------------------------------------------





A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08° 44' 36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 25.03 feet along
the north line of said Lot 7 to the Point Of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the now or former west right-of-way of Shipyard Road; thence
continue N 89° 48' 38" E 30.02 feet along the north line of said Lot 7, also
being along the south end of right-of-way for Beach Boulevard; thence southerly
24.70 feet along a curve concave to the west, having a central angle of 08° 34'
43" with a radius of 165.00 feet, also having a chord bearing and distance of S
05° 45' 43" W 24.68 feet to the end of said curve; thence S 10° 03' 05" W 191.64
feet to the beginning of a curve to the left; thence southerly 50.85 feet along
said curve having a central angle of 18° 47' 54" with a radius of 155.00 feet,
also having a chord bearing and distance of S 00° 39' 08" W 50.63 feet to the
end of said curve; thence S 08° 44' 49" E 343.72 feet to the beginning of a
curve to the right; thence southerly and southwesterly 92.72 feet along said
curve having a central angle of 54° 12' 26" with a radius of 98.00 feet, also
having a chord bearing and distance of S 18° 21' 24" W 89.30 feet to the end of
said curve; thence S 45° 27' 37" W 165.84 feet; thence S 47° 08' 34" W 66.03
feet; thence S 53° 55' 51" W 26.24 feet; thence S 54° 53' 02" W 36.68 feet;
thence S 54° 53' 02" W 405.48 feet to a point located at the northeast corner of
property now or formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14);
thence N 02° 59' 02" W 35.15 feet to a point located at the southeast corner of
property now or formerly to Terryl M. Ladner (W.D. Book BB23, Pages 240-241);
thence N 54° 50' 16" E 407.80 feet; thence N 55° 01' 25" E 36.53 feet; thence N
47° 09' 52" E 66.93 feet; thence N 45° 27' 37" E 165.40 feet to the beginning of
a curve to the left; thence northeasterly and northerly 64.33 feet along said
curve having a central angle of 54° 12' 26" with a radius of 68.00 feet, also
having a chord bearing and distance of N 18° 21' 24" E 61.96 feet to the end of
said curve; thence N 08° 44' 49" W 343.72 feet to the beginning of a curve to
the right; thence northerly 60.70 feet along said curve having a central angle
of 18° 47' 54" with a radius of 185.00 feet, also having a chord bearing and
distance of N 00° 39' 08" E 60.43 feet to the end of said curve; thence N 10°
03' 05" E 191.64 feet to the beginning of a curve to the left; thence northerly
19.34 feet along said curve having a central angle of 08° 12' 33" with a radius
of 135.00 feet, also having a chord bearing and distance of N 05° 56' 49" E
19.33 feet to a point located on the north line of Lot 7, Block 100, Gulfview
Subdivision, said point also being located at the south end of right-of-way for
Beach Boulevard, also said point being the said Point Of Beginning.


PARCEL L


LESS AND EXCEPTED FROM PARCELS A, B, C AND K:
RELOCATED ROADWAY PARCEL


NEW R.O.W. FOR SHIPYARD ROAD (2006)


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08° 44' 36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 40.60 feet along
the north line of said Lot 7, also being along the south end of right-of-way for
Beach Boulevard; thence S 11° 36' 42" W 25.62 feet; thence S 10° 02' 59" W
190.35 feet to the beginning of a curve to left; thence southerly 54.43 feet
along said curve having a central angle of 19° 00' 52" with a radius of 164.00
feet, also having a chord bearing and distance of S 00° 32' 33" W 54.18 feet to
the end of said curve; thence S 08° 57' 53" E 96.61 feet; thence S 08° 44' 21" E
141.83 feet to the beginning of a curve to the right; thence southerly and
southwesterly 65.31 feet along said curve having a central angle of 49° 53' 41"
with a radius of 75.00 feet, also having a chord bearing and distance of S 16°
12' 30" W 63.27 feet to the end of said curve; thence S 41° 09' 20" W 137.98
feet to the beginning of a curve to the right; thence southwesterly and westerly
34.94 feet along said curve having a central angle of 40° 02' 27" with a radius
of 50.00 feet, also having a chord bearing and distance of S 61° 10' 34" W 34.24
feet to the end of said curve; thence S 81° 11' 47" W 53.04 feet to the
beginning of a curve to the left; thence westerly and southwesterly 49.90 feet
along said curve having a central angle of 57° 10' 47" with a radius of 50.00
feet, also having a chord bearing and distance of S 52° 36' 23" W 47.85 feet to
the end of said curve; thence S 24° 01' 00" W 90.89 feet to the beginning of a
curve to the right; thence southerly and southwesterly 39.03 feet along said
curve having a central angle of 30° 00' 50" with a radius of 74.50 feet, also
having a chord bearing and distance of S 39° 01' 25" W 38.58 feet to the end of
said curve; thence S 54° 01' 50" W 168.09 feet to the beginning of a curve to
the left; thence southwesterly and southerly 27.52 feet along said curve having
a central angle of 39° 55' 07" with a radius of 39.50 feet, also having a chord
bearing and distance of S 34° 04' 16" W 26.97 feet to the end of said curve;
thence S 14° 06' 43" W 78.39 feet





--------------------------------------------------------------------------------





to the beginning of a curve to the right; thence southerly and southwesterly
54.02 feet along said curve having a central angle of 40° 43' 33" with a radius
of 76.00 feet, also having a chord bearing and distance of S 34° 28' 30" W 52.89
feet to the end of said curve; thence S 54° 50' 16" W 91.05 feet to a point
located on the east line of property now or formerly to John Ladner & Terryl
Ladner (W.D. Book X5, Page 14); thence N 02° 59' 02" W 42.53 feet to a point
located on the east line of property now or formerly to Terryl M. Ladner (W.D.
Book BB23J Pages 240-241); thence N 54° 50' 16" E 68.40 feet to the beginning of
a curve to the left; thence northeasterly and northerly 28.43 feet along said
curve having a central angle of 40° 43' 33" with a radius of 40.00 feet, also
having a chord bearing and distance of N 34° 28' 30" E 27.84 feet to the end of
said curve; thence N 14° 06' 43" E 78.39 feet to the beginning of a curve to the
right; thence northerly and northeasterly 52.60 feet along said curve having a
central angle of 39° 55' 07" with a radius of 75.50 feet, also having a chord
bearing and distance of N 34° 04' 16" E 51.54 feet to the end of said curve;
thence N 54° 01' 50" E 168.09 feet to the beginning of a curve to the left;
thence northeasterly and northerly 20.17 feet along said curve having a central
angle of 30° 00' 50" with a radius of 38.50 feet, also having a chord bearing
and distance of N 39° 01' 25" E 19.94 feet to the end of said curve; thence N
24° 01' 00" E 121.25 feet to the beginning of a curve to the right; thence
northeasterly and easterly 56.39 feet along said curve having a central angle of
57° 10' 47" with a radius of 56.50 feet, also having a chord bearing and
distance of N 52° 36' 23" E 54.07 feet to the end of said curve; thence N 81°
11' 47" E 60.17 feet to the beginning of a curve to the left; thence easterly
and northeasterly 39.48 feet along said curve having a central angle of 40° 02'
27" with a radius of 56.50 feet, also having a chord bearing and distance of N
61° 10' 34" E 38.69 feet to the end of said curve; thence N 41° 09' 20" E 103.84
feet to the beginning of a curve to the left; thence northeasterly and northerly
33.96 feet along said curve having a central angle of 49° 53' 41" with a radius
of 39.00 feet, also having a chord bearing and distance of N 16° 12' 30" E 32.90
feet to the end of said curve; thence N 08° 44' 21" W 141.76 feet; thence N 08°
57' 53" W 96.54 feet to the beginning of a curve to the right; thence northerly
66.37 feet along said curve having a central angle of 19° 00' 52" with a radius
of 200.00 feet, also having a chord bearing and distance of N 00° 32' 33" E
66.07 feet to the end of said curve; thence N 10° 02' 59" E 190.36 feet; thence
North 18.68 feet to a point located on the north line of Lot 7, Block 100,
Gulfview Subdivision, said point also being located at the south end of
right-of-way for Beach Boulevard, also said point being the said Point of
Beginning.







--------------------------------------------------------------------------------





EXHIBIT "B"


INDEXING INSTRUCTIONS













--------------------------------------------------------------------------------





Prepared by and when recorded mail to:


Shearman & Sterling LLP
599 Lexington Ave
New York, New York 10022
Attn: Lisa M. Brill, Esq.


FIRST LIEN ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES
(RISING STAR CASINO)
THIS FIRST LIEN ASSIGNMENT OF ENTITLEMENTS, CONTRACTS, RENTS AND REVENUES is
dated as of February __, 2018 (as supplemented, modified, amended, extended and
restated from time to time, the "Assignment"), by and between GAMING
ENTERTAINMENT (INDIANA) LLC, a Nevada limited liability company ("Assignor"),
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent for the benefit
of the Noteholders (as defined below) (the "Assignee").
RECITALS:


A.    Assignor is the owner of the real property or is lessee of the leased
property which is situated in the County of Ohio, State of Indiana and which is
more particularly described on Exhibit A attached hereto (the "Land").


B.    All references herein to the "Real Property" shall be to: (i) the Land;
(ii) all real property which is adjacent to, or used in connection with, the
Land and in which Assignor now owns, or hereafter acquires, an interest (the
"Adjacent Property"); and (iii) all improvements, tenements, hereditaments and
appurtenances to the Land or the Adjacent Property.


C.    As of the date hereof, Assignor and others have executed that certain
Guaranty Agreement for the benefit of Assignee (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. (the "Borrower"), an
affiliate of Assignor, arising out of the Indenture and Notes Purchase Agreement
(each as defined below).


D.    As of the date hereof, Borrower has executed that certain Notes Purchase
Agreement among Borrower, Assignor, Guarantors (as defined therein) and the
Purchasers party thereto from time to time (the "Purchasers") (as supplemented,
modified, amended, extended or restated from time to time, the "Notes Purchase
Agreement") pursuant to which, among other things, the Borrower agrees to issue
to the Purchasers Senior Secured Notes due in 2024 in the maximum aggregate
principal amount of One Hundred Million Dollars ($100,000,000.00) (the "Notes")
and that certain Indenture dated as of the date hereof, executed by Borrower,
the Guarantors and Wilmington Trust National Association, as trustee (the
"Trustee"), and Assignee (as supplemented, modified, amended, extended or
restated from time to time) pursuant to which Borrower has authorized the
issuance of the Notes (the "Indenture") to the registered holders thereof (the
"Noteholders" or "Holders").


E.    All capitalized words and terms which are used herein (and which are not
otherwise defined herein) shall have the respective meanings and be construed
herein as provided in the Guaranty and any reference to a provision of the
Indenture or the Guaranty shall be deemed to incorporate that provision as a
part hereof in the same manner and with the same effect as if the same were
fully set forth herein.


F.    It is a condition of the Indenture that all of Assignor's present and
future right, title and interest in and to:
(i)all assignable leases and purchase contracts which are now existing or are
hereafter entered into, for furniture, fixtures, equipment, signs and other
items of personal property which are used in connection with, or which relate
to: (aa) the Real Property; (bb) activities to be conducted by, or on behalf of,
Assignor on the Real Property including, without limitation, any gaming and/or
hotel activities which may hereafter be conducted at the Real Property
(collectively, the "Gaming Facilities"); or (cc) any other business activity
now, or hereafter, conducted by, or on behalf of, Assignor on, or in connection
with, the Real Property (collectively, the "Additional Business(es)"); all
together with any and all modifications, extensions, or renewals thereof
(collectively, the "Equipment Agreements");


(ii)all assignable space leases, subleases, licenses, concessions, franchises
and other use or occupancy agreements which now exist or are hereafter entered
into and which relate to any portion of the Real





--------------------------------------------------------------------------------





Property, and all guarantees, extensions, renewals, amendments and modifications
thereof (collectively, the "Space Leases");


(iii)all assignable present and future rents, issues, profits, products,
earnings, accounts, rights, benefits, income, proceeds, payments, revenue,
receipts and deposits of any kind or nature (collectively, the "Proceeds") which
relate to, or are derived from, the Real Property, the Gaming Facilities, or any
Additional Business, including, without limitation, present and future Proceeds,
of any nature whatsoever, derived from, or received with respect to, gaming
operations, bars, restaurants, banquet facilities, convention facilities, retail
premises and other facilities related to, or used in connection with, the Real
Property, the Gaming Facilities, and or any Additional Business, and also
including without limitation, Proceeds from any of the Space Leases
(collectively, the "Rents and Revenues"); and


(iv)all present and future assignable permits, licenses, warranties, contracts
and other entitlements, if any, which are issued, granted, agreed to, or entered
into in connection with, or relating to, the Real Property, the Gaming
Facilities or any Additional Business, together with any and all modifications,
extensions or renewals thereof (collectively, the "Entitlements");


be presently assigned to Assignee in consideration of the Notes sold pursuant to
the Indenture and Notes Purchase Agreement upon the terms and conditions set
forth below. The foregoing assignment shall not include the Excluded Collateral
(as defined in the Security Agreement).


NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, but subject to Gaming Laws and Liquor Laws, Assignor does
hereby presently, absolutely and unconditionally assign to the Assignee all of
its right, title and interest in and to the Equipment Agreements, the Space
Leases, the Rents and Revenues and the Entitlements as follows:


1.    Assignor does hereby grant, assign and convey unto Assignee all the right,
title, interest and privilege which Assignor has or may hereafter acquire, in or
to: (i) all Equipment Agreements, Space Leases and Entitlements; and (ii) the
Rents and Revenues. Without limiting the generality of the foregoing, and
subject to the provisions of Sections 4 and 5 below, Assignee shall have the
present and continuing right with full power and authority, in its own name, or
in the name of Assignor, or otherwise: (aa) to do any and all things which
Assignor may be or may become entitled to do under the Equipment Agreements,
Space Leases, and/or Entitlements and the right to make all waivers and
agreements, give all notices, consents and releases and other instruments and to
do any and all other things whatsoever which Assignor may be or may become
entitled to do under said Equipment Agreements, Space Leases and/or
Entitlements; and (bb) to make claim for, enforce, collect, receive and make
receipt (in its own name, in the name of Assignor, or otherwise) for any and all
of the Rents and Revenues and to do any and all things which Assignor is or may
become entitled to do for the collection of the Rents and Revenues.


2.    The acceptance of this Assignment and the payment or performance under the
Equipment Agreements, the Space Leases, the Rents and Revenues and/or
Entitlements hereby assigned shall not constitute a waiver of any rights of the
Noteholders, Assignee and Trustee under the terms of the Indenture or any other
Bond Document for the benefit of any of the Noteholders.


3.    Assignor shall keep and perform the following with respect to the
Equipment Agreements, the Space Lease and the Entitlements:


(a)    Except as may be permitted in the Indenture, Assignor will not further
assign any interest in the Equipment Agreements, in the Space Leases, or in the
Entitlements, or create or permit any lien, charge, or encumbrance upon its
interests in the Equipment Agreements, in the Space Leases or in the
Entitlements;


(b)    Except as may be permitted in the Indenture and subject to Gaming Laws
and Liquor Laws, Assignor will not, without the prior written consent, which
consent shall not be unreasonably withheld, of Assignee:


(i)cause, or consent to, any cancellation, termination or surrender of any
Equipment Agreement, Space Lease or Entitlement if such cancellation,
termination or surrender would be reasonably likely to materially and adversely
affect either the Gaming Facilities or any Additional Business (except for any
cancellation or termination of an Equipment Agreement, Space Lease or
Entitlement which is caused by a default thereunder on the part of a party other
than Assignor or one of its Affiliates);







--------------------------------------------------------------------------------





(ii)permit any event to occur which would entitle any party to an Equipment
Agreement, Space Lease or Entitlement to terminate or cancel said Equipment
Agreement, Space Lease or Entitlement if such cancellation or termination would
be reasonably likely to materially and adversely affect either the Gaming
Facilities or any Additional Business (except any cancellation or termination of
an Equipment Agreement, Space Lease or Entitlement which is caused by a default
thereunder on the part of a party other than Assignor or one of its Affiliates);


(iii)amend or modify any of the Equipment Agreements or the Space Leases or any
of the Entitlements if such amendment or modification would be reasonably likely
to materially and adversely affect either the Gaming Facilities or any
Additional Business;


(iv)waive any default under or breach of any Equipment Agreements, any Space
Leases or any Entitlements except for any waiver that would not be reasonably
likely to result in any material adverse effect on either the Gaming Facilities
or any Additional Business; or


(v)give any consent, waiver or approval which would impair Assignor's interest
in any of the Equipment Agreements, any of the Space Leases or any of the
Entitlements if such consent, waiver or approval would be reasonably likely to
materially and adversely affect either the Gaming Facilities or any Additional
Business.
(c)    Assignor will promptly notify Assignee of the occurrence of any default
under any of the Equipment Agreements, Space Leases and/or Entitlements, which,
if left uncured, would be reasonably likely to materially and adversely affect
either the Gaming Facilities or any Additional Business.


4.    Notwithstanding anything to the contrary contained in this Assignment, it
is understood and agreed that so long as there shall exist no Event of Default
under the Indenture there is reserved to Assignor a revocable license to retain,
use and enjoy the Equipment Agreements, the Space Leases, the Entitlements and
the properties and entitlements which are the subject thereof. Upon the
occurrence and during the continuance of an Event of' Default, and subject to
Gaming Laws and Liquor Laws, such license granted to Assignor may be immediately
revoked by Assignee (except that, upon occurrence of an Event of Default under
subsections 6.01(f) or (g) of the Indenture, such license granted to Assignor
shall be automatically revoked) without further demand or notice and Assignee is
hereby empowered, but shall not be obligated, to enter and take possession of
the Real Property and to use, manage and operate the same and to do all acts
required or permitted by the Equipment Agreements, the Space Leases and or the
Entitlements, and perform such other acts in connection with the use, management
and operation of the property and entitlements which are the subject of the
Equipment Agreements, the Space Leases and the Entitlements as Assignee, in its
sole discretion, may deem proper (including, without limitation, such acts as
are otherwise authorized under this Assignment). Assignee agrees that, until
such license granted to Assignor has been revoked, as set forth above, Assignee
shall refrain from exercising its rights and remedies which are granted with
respect to the Equipment Agreements, the Space Leases, and/or the properties
they concern under Section 1 of this Assignment or under this Section 4. Should
the Event of Default which resulted in any such revocation be cured prior to
foreclosure, deed-in-lieu of foreclosure, or a similar conveyance under that
certain First Lien Mortgage, Leasehold Mortgage, Fixture Filing and Security
Agreement with Absolute Assignment of Leases and Rents which is executed
concurrently, or substantially concurrent, herewith, by Assignor as trustor in
favor of Assignee as beneficiary (as it may be renewed, extended, amended,
restated, replaced, substituted or otherwise modified from time to time, the
"Mortgage"), then such license granted to Assignor shall be immediately
reinstated without further demand or notice and Assignee shall, as soon as
reasonably possible, redeliver to Assignor possession of the Equipment
Agreements, of the Space Leases and of the Entitlements (and, at the expense of
Assignor, shall execute such notices to third parties as Assignor may reasonably
request) and the parties hereto shall each be restored to, and be reinstated in,
their respective rights and positions hereunder as if the Event of Default had
not occurred (without impairment of or limitation on Assignee's right to proceed
hereunder upon subsequent Events of Default).


5.    It is also understood and agreed that so long as there shall exist no
Event of Default under the Indenture there is reserved to Assignor a revocable
license to collect the Rents and Revenues as they become due, but not prior to
accrual. Upon the occurrence and during the continuance of an Event of Default,
such license granted to Assignor may be immediately revoked (except that, upon
occurrence of an Event of Default under subsections 6.01(f) or (g) of the
Indenture, such license granted to Assignor shall be automatically revoked)
without further demand or notice and Assignee is hereby empowered, subject to
Gaming Laws and Liquor Laws, but shall not be obligated, to do any, or all of
the following: (i) enter and take possession of the Real Property; (ii) manage
and operate all, or any portion of, the Real Property, the Gaming Facilities
and/or the Additional Businesses (or any of them); (iii) demand payment of the
Rents and Revenues from the appropriate party; (iv) give notice that further
payments of Rents and Revenues are to be made as directed by Assignee; and (v)
settle compromise, bring suit in respect of Rents and Revenues or otherwise deal
with the person owing such Rents and Revenues, either in the name of Assignor or
in its own name; all on its own behalf or through a receiver. If any such Rents
and Revenues are collected by Assignor in violation of this Assignment, such
Rents and Revenues shall be held in trust for the benefit of Assignee.







--------------------------------------------------------------------------------





6.    No action taken by Assignee, or by a receiver, in exercising any of the
rights and remedies hereunder shall cause any of them to be characterized as a
"Mortgagee in Possession". This Assignment is intended to be and is an absolute
present assignment from Assignor to Assignee and not merely the passing of a
security interest. Assignee agrees that, until such license granted to Assignor
has been revoked, as set forth above, Assignee shall refrain from exercising its
rights and remedies which are granted with respect to the Rents and Revenues
and/or the collection thereof under Section I of this Assignment or under this
Section 6. Should the Event of Default which resulted in any such revocation be
cured prior to foreclosure, deed-in-lieu of foreclosure, or a similar conveyance
under the Mortgage, then such license granted to Assignor shall be immediately
reinstated without further demand or notice and Assignee shall as soon as
reasonably possible, execute, at the expense of Assignor, such notices to third
parties as Assignor may reasonably request and the parties hereto shall each be
restored to, and be reinstated in, their respective rights and positions
hereunder as if the Event of Default had not occurred (without impairment of or
limitation on Assignee's right to proceed hereunder upon subsequent Events of
Default).


7.    Assignee shall not be obligated to perform or discharge any obligation or
duty to be performed or discharged by Assignor under the Equipment Agreements,
the Space Leases, the Entitlements, and/or relating to the Rents and Revenues.
This Assignment shall not place responsibility for the management, control,
care, operation or repair of the Real Property, the Gaming Facilities or any
Additional Business, upon the Assignee; nor shall this Assignment cause any of
the Indemnified Parties to be responsible or liable for any negligence in the
management, control, care, operation or repair of the Real Property, the Gaming
Facilities or any Additional Business, which results in loss, injury or death to
any tenant, guest, licensee, employee or stranger (provided that this Section 7
shall not act to relieve Assignee from liability which results from Assignee's
own gross negligence or willful misconduct).


8.    Assignor agrees to indemnify, protect, defend and hold harmless the
Assignee, Trustee, Collateral Agent and any Noteholder and any of its directors,
officers, employees, agents, attorneys or stockholders (collectively, the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities of any kind or nature from any suits, claims, demands or other
proceedings, including reasonable counsel fees incurred in investigating or
defending such claim, suffered by any of them and caused by, relating to,
arising out of, resulting from, or in any way connected with: (i) this
Assignment; (ii) any of the Equipment Agreements, Space Leases, Entitlements, or
Rents and Revenues; or (iii) the management, control, care, operation or repair
of the Real Property, the Gaming Facilities and/or any Additional Business; all
in accordance with Section 7.07 of the Indenture, which is incorporated by
reference herein, as if fully set forth herein (provided that this Section 8
shall not act to relieve any Indemnified Party from liability which results from
such Indemnified Party's own gross negligence or willful misconduct).


9.    Assignor agrees that this Assignment and the designation and directions
herein set forth are irrevocable. Until the Indenture has been terminated,
Assignor will not make any other assignment, designation or direction
inconsistent herewith (except as otherwise permitted in the Indenture), and any
such assignment, designation or direction which is inconsistent herewith shall
be void. Assignor will, from time to time, execute all such instruments of
further assurance and all such supplemental instruments as may be reasonably
requested by Assignee.


10.    No action or inaction on the part of Assignee, or any of the Noteholders,
shall constitute an assumption on the part of Assignee, or any of the
Noteholders, of any obligations or duties under the Equipment Agreements, Space
Leases and or the Entitlements, or relating to the Rents and Revenues. No action
or inaction on the part of Assignor shall adversely affect or limit in any way
the rights of Assignee under this Assignment or, through this Assignment, under
the Equipment Agreements, the Space Leases and or the Entitlements, or relating
to the Rents and Revenues.


11.    Assignor covenants and represents that it has the full right and title to
assign the Equipment Agreements, the Space Leases, the Entitlements, the Rents
and Revenues; that no other assignments of its interests in the Equipment
Agreements, Space Leases and/or the Entitlements, or of its interests in the
Rents and Revenues have been made; that no notice of termination has been served
on it with respect to any Equipment Agreements, the Space Leases or the
Entitlements, the termination of which would be reasonably likely to result in a
Material Adverse Effect; and that there are presently no defaults existing under
any of the Equipment Agreements, the Space Leases or the Entitlements, which
defaults would be reasonably likely to result in a Material Adverse Effect if
left uncured.


12.    The full payment of the monetary terms contained in the Indenture, Notes
Purchase Agreement and the other Bond Documents and the due release and
termination of the Security Documents encumbering the Real Property shall render
this Assignment void. Upon such performance, release and termination, Assignee,
at the written request and the expense of Assignor, will deliver either an
instrument canceling this Assignment or assigning the rights of the Assignee
hereunder, as Assignor shall direct.







--------------------------------------------------------------------------------





13.    Assignor and Assignee intend that this Assignment shall be a present,
absolute and unconditional assignment, subject to the license granted above, and
not merely the passing of a security interest. During the term of this
Assignment, neither the Equipment Agreements, the Space Leases, the Entitlements
nor the Rents and Revenues shall constitute property of Assignor (or any estate
of Assignor) within the meaning of 11 U.S.C. ß 541 (as it may be amended or
recodified from time to time).


14.    This Assignment applies to, binds and inures to the benefit of, the
parties hereto and their respective heirs, administrators, executors, successors
and assigns. This Assignment must be modified or terminated in writing and may
not be modified or terminated orally.


15.    All of the rights and remedies of Assignee hereunder are cumulative and
not exclusive of any other right or remedy which may be provided for hereunder
or under any other Bond Document. Nothing contained in this Assignment and no
act done or omitted by Assignee, pursuant to its terms shall be deemed a waiver
by Assignee, of any rights or remedies under the Bond Documents, and this
Assignment is made and accepted without prejudice to any rights or remedies
possessed by Assignee, or any of the Noteholders, under the terms of the Bond
Documents. The right of the Assignee to collect the secured principal, interest,
and other Indebtedness, and to enforce any security may be exercised by Assignee
prior to, simultaneous with, or subsequent to any action taken under this
Assignment.


16.    Upon the occurrence and during the continuance of an Event of Default,
Assignor shall be deemed to have appointed and does hereby appoint Assignee the
attorney-in-fact of Assignor to prepare, sign, file and or record such documents
or instruments, or take such other actions, as may be reasonably necessary to
perfect and preserve against third parties, the interest in the Equipment
Agreements, the Space Leases, the Entitlements and Rents and Revenues which is
granted to Assignee hereunder. This Assignment shall be governed, to the fullest
extent permitted under applicable law, by the laws of the State of Mississippi,
without regard to principles of conflict of law.


17.    This Assignment may be executed in any number of separate counterparts
with the same effect as if the signatures hereto and hereby were upon the same
instrument. All such counterparts shall together constitute one and the same
document.


18.    The parties hereto confirm that Section 4.30 of the Indenture is
applicable to this Assignment.


19.    In executing this Assignment and acting hereunder, the Assignee shall
enjoy all the rights, protections, immunities and indemnities granted to it
under the Indenture and other Collateral Documents.


20.    The invalidity or unenforceability of any provision of this Assignment
will not affect the validity or enforceability of any other provision and all
other provisions will remain in full force and effect.






[Signatures on following page]


        





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed the foregoing instrument as of the
date first above written.


ASSIGNOR:                    
GAMING ENTERTAINMENT (INDIANA) LLC,
a Nevada limited liability company




By:                    
Name:
Title:








STATE OF ________    )
) SS:
COUNTY OF ________        )


On this ______ day of ______, 2018, before me, a Notary Public in and for said
County and State, personally appeared _____________, the individual named in the
foregoing instrument as the ____________ of __________________________, the
entity which executed the foregoing instrument, and acknowledged that he did
sign the foregoing instrument on behalf of said company and that such signing is
the free act and deed of said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
(SEAL)


My commission expires: _____________                            
Notary Public











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed the foregoing instrument as of the
date first above written.




ASSIGNEE:
WILMINGTON TRUST, NATIONAL ASSOCIATION

as Collateral Agent




By:                        
Name:
Title:










STATE OF MINNESOTA        )
) ss.
COUNTY OF HENNEPIN    )


Before me, a Notary Public in and for the state and county above, personally
appeared ___________, the _____________ of __________, which is the ____________
of Wilmington Trust, National Association, who acknowledged execution of the
foregoing Mortgage.


WITNESS my hand and Notarial Seal this ____ day of ___________, 2018.


My commission expires: ________________
Resident of ________ County, Minnesota            ______________________
NOTARY PUBLIC









--------------------------------------------------------------------------------







This instrument prepared by Lisa M. Brill, Esq., 599 Lexington Avenue, New York,
New York 10022. I affirm, under penalties for perjury, that I have taken
reasonable care to redact each Social Security Number in this document, unless
required by law.




                    
Lisa M. Brill, Esq.









--------------------------------------------------------------------------------





EXHIBIT "A"


LEGAL DESCRIPTION


PARCEL I:


TRACT A:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1
WEST; THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A
P.K. NAIL IN THE CENTER OF S.R. 56 AND THE POINT OF BEGINNING; THENCE NORTH 00
DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE CENTERLINE OF SAID S.R. 56, 525.02
FEET TO THE SOUTHWEST CORNER OF A 3.000 ACRE TRACT OF LAND; THENCE ALONG THE
BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND THE FOLLOWING THREE COURSES; THENCE
SOUTH 89 DEGREES 25 MINUTES 33 SECONDS EAST, 450.74 FEET TO A RE-BAR; THENCE
NORTH 00 DEGREES 34 MINUTES 27 SECONDS EAST, 296.73 FEET TO A RE-BAR; THENCE
NORTH 89 DEGREES 25 MINUTES 33 SECONDS WEST, 415.33 FEET TO THE CENTER OF SAID
S.R. 56; THENCE ALONG THE CENTERLINE OF SAID S.R. 56 THE FOLLOWING THREE
COURSES; THENCE NORTH 15 DEGREES 01 MINUTES 26 SECONDS EAST, 216.13 FEET; THENCE
NORTH 11 DEGREES 46 MINUTES 07 SECONDS EAST, 92.47 FEET; THENCE NORTH 10 DEGREES
12 MINUTES 32 SECONDS EAST, 9.89 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF 40 FEET
WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST ALONG SAID RIGHT-OF-WAY LINE, 180.43 FEET TO A RE-BAR; THENCE ALONG THE
BOUNDARY OF A TRACT OF LAND OWNED BY THE CITY OF RISING SUN (D.R. 17. P. 171)
FOLLOWING THREE COURSES; THENCE SOUTH 10 DEGREES 12 MINUTES 32 SECONDS WEST,
110.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST,
200.00 FEET TO A RE-BAR; THENCE NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST,
99.86 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE OF 50 FEET WIDE MCCONNEL
LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE
SOUTH RIGHT-OF- WAY LINE OF SAID 50 FOOT WIDE MCCONNEL LANE (RELOCATED), 1450.93
FEET TO A RE- BAR; THENCE NORTH 02 DEGREES 17 MINUTES 32 SECONDS EAST ALONG THE
EAST RIGHT-OF-WAY LINE OF SAID MCCONNEL LANE, 278.70 FEET TO A RE-BAR MARKING
THE SOUTHWEST CORNER OF A 4.938 ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF
SAID 4.938 ACRE TRACT OF LAND THE FOLLOWING TWO COURSES; THENCE SOUTH 89 DEGREES
26 MINUTES 48 SECONDS EAST, 416.15 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 33
MINUTES 12 SECONDS EAST 637.20 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF ORIGINAL 30 FEET
WIDE MCCONNEL LANE, 100.00 FEET TO A RE-BAR MARKING THE NORTHWEST CORNER OF
6.762 ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 6.762 ACRE TRACT OF
LAND THE FOLLOWING FIVE COURSES: THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS
WEST, 637.20 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST, 561.86 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 28 MINUTES 29 SECONDS
WEST, 107.61 FEET TO A RE-BAR; THENCE NORTH 07 DEGREES 13 MINUTES 39 SECONDS
EAST, 330.81 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS
WEST, 147.39 FEET TO THE SOUTHEAST CORNER OF A 1.044 ACRE TRACT OF LAND; THENCE
NORTH 03 DEGREES 03 MINUTES 51 SECONDS WEST ALONG THE EAST LINE OF SAID LOT,
201.44 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE OF SAID ORIGINAL MCCONNEL
LANE; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE SOUTH
RIGHT-OF-WAY LINE OF SAID ORIGINAL LANE, 323.12 FEET TO A RE-BAR IN THE WEST
BANK OF A DRAINAGE DITCH; THENCE ALONG THE WEST BANK OF SAID DRAINAGE DITCH THE
FOLLOWING SIX COURSES; THENCE SOUTH 00 DEGREES 20 MINUTES 03 SECONDS EAST,
128.24 FEET TO A RE-BAR; THENCE SOUTH 02 DEGREES 25 MINUTES 41 SECONDS WEST,
132.64 FEET TO A RE-BAR; THENCE SOUTH 04 DEGREES 23 MINUTES 32 SECONDS WEST,
307.98 FEET TO A RE-BAR; THENCE SOUTH 05 DEGREES 05 MINUTES 58 SECONDS WEST,
547.73 FEET TO A RE-BAR; THENCE SOUTH 06 DEGREES 53 MINUTES 48 SECONDS WEST,
472.38 FEET TO A RE-BAR; THENCE SOUTH 06 DEGREES 42 MINUTES 25 SECONDS WEST,
448.27 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 35 MINUTES 45 SECONDS WEST
ALONG THE SOUTH LINE OF SAID SECTION 35, 3057.55 FEET TO THE POINT OF BEGINNING.


EXCEPTING THEREFROM, THE FOLLOWING DESCRIBED TRACT:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:





--------------------------------------------------------------------------------





COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1 W; THENCE S 89 DEGREES
35' 45" E, 1679 FEET (DEED) TO A P.K. NAIL IN THE CENTER OF S.R. 56; THENCE N 00
DEGREES 28' 51"E ALONG THE CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE
SOUTHWEST CORNER OF A 3.000 ACRE TRACT OF LAND; THENCE CONTINUING ALONG THE
CENTERLINE OF SAID ROAD AND ALONG THE BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND
THE FOLLOWING FIVE COURSES: THENCE N 00 DEGREES 30' 25" E, 25.03 FEET TO A P.K
NAIL; THENCE N 01 DEGREES 50' 05" E, 80.47 FEET TO A P.K. NAIL; THENCE N 05
DEGREES 37' 21" E, 71.69 FEET TO A P.K. NAIL; THENCE N 11 DEGREES 58' 14" E,
87.16 FEET TO A P.K. NAIL; THENCE N 15 DEGREES 01' 25" E, 35.65 FEET TO THE
NORTHWEST CORNER OF SAID 3.000 ACRE TRACT OF LAND; THENCE CONTINUING ALONG THE
CENTERLINE OF SAID ROAD THE FOLLOWING FOUR COURSES: THENCE N 15 DEGREES 01' 16"
E, 216.13 FEET; THENCE N 11 DEGREES 46 07" E, 92.12 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING N 11 DEGREES 46' 07" E, 0.26 FEET; THENCE N 10
DEGREES 12' 32" E, 9.89 FEET; THENCE S 89 DEGREES 26' 48" E ALONG THE SOUTH
RIGHT-OF-WAY LINE OF AN EASEMENT FOR INGRESS AND EGRESS (D.R. 17, P. 171), ALSO
THE SOUTH LINE OF 40' RELOCATED MCCONNELL LANE, 180.43 FEET TO A RE-BAR; THENCE
S 10 DEGREES 12' 32" W 10.14 FEET; THENCE N 89 DEGREES 26' 48" W, 180.44 FEET TO
THE POINT OF BEGINNING.


ALSO EXCEPTING THEREFROM, A PART OF THE SOUTHWEST QUARTER OF SECTION 35 TOWNSHIP
4 NORTH RANGE 1 WEST OF THE FIRST PRINCIPAL MERIDIAN, RANDOLPH TOWNSHIP, OHIO
COUNTY, INDIANA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 35
THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST ALONG THE SOUTH LINE OF SAID
SOUTHWEST QUARTER 1679' (DEED) TO A POINT ON THE CENTERLINE OF STATE ROUTE 56;
THENCE THE FOLLOWING EIGHT (8) COURSES ALONG THE CENTERLINE OF STATE ROUTE 56
(1) NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST 252.02 FEET (2) NORTH 00 DEGREES
30 MINUTES 25 SECONDS EAST 25.03 FEET (3) NORTH 01 DEGREES 50 MINUTES 05 SECONDS
EAST 80.47 FEET (4) NORTH 06 DEGREES 37 MINUTES 21 SECONDS EAST 71.69 FEET (5)
NORTH 11 DEGREES 58 MINUTES 14 SECONDS EAST 87.16 FEET (6) NORTH 15 DEGREES 01
MINUTES 26 SECONDS EAST 251.78 FEET (7) NORTH 11 DEGREES 46 MINUTES 07 SECONDS
EAST 92.47 FEET (8) NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST 9.89 FEET TO A
POINT ON THE SOUTH LINE OF AN EASEMENT FOR INGRESS & EGRESS RECORDED IN DEED
RECORD 17, PG 171; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE
SOUTH LINE OF SAID DEED RECORD 180.43 FEET TO THE NORTHWEST CORNER OF A PARCEL
OF GROUND RECORDED IN DEED RECORD 17 PAGE 171 THENCE THE FOLLOWING THREE (3)
COURSES ALONG THE WEST, SOUTH, AND EAST BOUNDARY OF SAID PARCEL (1) SOUTH 10
DEGREES 12 MINUTES 32 SECONDS WEST 110.00 FEET (2) SOUTH 89 DEGREES 26 MINUTES
48 SECONDS EAST 200.00 FEET TO THE POINT OF BEGINNING (3) NORTH 10 DEGREES 12
MINUTES 32 SECONDS EAST 99.86 TO A POINT ON THE SOUTH LINE OF SAID EASEMENT FOR
INGRESS AND EGRESS; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST 200.00
FEET ALONG THE SAID SOUTH LINE; THENCE SOUTH 10 DEGREES 12 MINUTES 32 SECONDS
WEST 99.86 FEET THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS WEST 200.00 FEET
TO THE POINT OF BEGINNING CONTAINING 0.45 ACRES MORE OR LESS.


ALSO EXCEPTING THEREFROM, A PART OF THE SOUTHWEST QUARTER OF SECTION 35 TOWNSHIP
4 NORTH RANGE 1 WEST OF THE FIRST PRINCIPAL MERIDIAN RANDOLPH TOWNSHIP, OHIO
COUNTY, INDIANA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 35
THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST ALONG THE SOUTH LINE OF SAID
SOUTHWEST QUARTER 1679' (DEED) TO A POINT ON THE CENTERLINE OF STATE ROUTE 56;
THENCE THE FOLLOWING EIGHT (8) COURSES ALONG THE CENTERLINE OF STATE ROUTE 56
(1) NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST 252.02 FEET (2) NORTH 00 DEGREES
30 MINUTES 25 SECONDS EAST 25.03 FEET (3) NORTH 01 DEGREES 50 MINUTES 05 SECONDS
EAST 80.47 FEET (4) NORTH 06 DEGREES 37 MINUTES 21 SECONDS EAST 71.69 FEET (5)
NORTH 11 DEGREES 58 MINUTES 14 SECONDS EAST 87.16 FEET (6) NORTH 15 DEGREES 01
MINUTES 26 SECONDS EAST 251.78 FEET (7) NORTH 11 DEGREES 46 MINUTES 07 SECONDS
EAST 92.47 FEET(8) NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST 9.89 FEET TO A
POINT ON THE SOUTH LINE OF AN EASEMENT FOR INGRESS & EGRESS RECORDED IN DEED
RECORD 17, PA; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE
SOUTH LINE OF SAID DEED RECORD 180.43 FEET TO THE NORTHWEST CORNER OF A PARCEL
OF GROUND RECORDED IN DEED RECORD 17 PAGE 171; THENCE SOUTH 10 DEGREES 12
MINUTES 32 SECONDS WEST ALONG THE WEST LINE OF SAID PARCEL 10.14 FEET; THENCE
SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST 433.60 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST 100.42
FEET; THENCE SOUTH 00 DEGREES 00 MINUTES 00 SECONDS EAST 111.09 FEET; THENCE
NORTH 90 DEGREES 00 MINUTES 00 SECONDS WEST 100.42; THENCE NORTH 00 DEGREES 00
MINUTES 00 SECONDS EAST 112.06 FEET TO THE POINT OF BEGINNING CONTAINING 0.26
ACRES MORE OR LESS.





--------------------------------------------------------------------------------









TRACT B:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W, THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A P.K. NAIL IN THE
CENTER OF S.R. 56; THENCE NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE
CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE SOUTHWEST CORNER OF A 3.000 ACRE
TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND THE
FOLLOWING THREE COURSES; THENCE SOUTH 89 DEGREES 25 MINUTES 33 SECONDS EAST,
450.74 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 34 MINUTES 27 SECONDS EAST,
296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 25 MINUTES 33 SECONDS WEST,
415.33 FEET TO THE CENTER OF SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING THREE COURSES; THENCE NORTH 15 DEGREES 01 MINUTES 26
SECONDS EAST, 216.13 FEET; THENCE NORTH 11 DEGREES 46 MINUTES 07 SECONDS EAST,
92.47 FEET; THENCE NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST, 9.89 FEET TO THE
SOUTH RIGHT-OF-WAY LINE OF 40 FEET WIDE MCCONNEL LAND (RELOCATED); THENCE SOUTH
89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 180.43 FEET
TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A TRACT OF LAND OWNED BY THE CITY OF
RISING SUN (D.R. 17, P 171) FOLLOWING THREE COURSES: THENCE SOUTH 10 DEGREES 12
MINUTES 32 SECONDS WEST, 110.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST, 200.00 FEET TO A RE-BAR; THENCE NORTH 10 DEGREES 12
MINUTES 32 SECONDS EAST, 99.86 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE
OF 50 FEET WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48
SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF SAID 50 FOOT WIDE MCCONNEL
LANE (RELOCATED), 1450.93 FEET TO A RE-BAR; THENCE NORTH 02 DEGREES 17 MINUTES
32 SECONDS EAST ALONG THE EAST RIGHT-OF-WAY LINE OF SAID MCCONNEL LANE, 278.70
FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING NORTH 02 DEGREES
17 MINUTES 32 SECONDS EAST, 637.49 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF ORIGINAL 30 FEET
WIDE MCCONNEL LANE, 43.33 FEET TO A RE-BAR MARKING THE NORTHWEST CORNER OF A
1.007 ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 1.007 ACRE TRACT OF
LAND THE FOLLOWING THREE COURSES; THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS
WEST 325.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST, 135.00 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 33 MINUTES 12 SECONDS
EAST, 325.00 FOOT TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST ALONG THE SOUTH LINE OF SAID 30 FEET WIDE MCCONNEL LANE, 218.48 FEET TO A
RE-BAR; THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS WEST, 637.20 FEET TO A
RE-BAR; THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS WEST, 416.15 FEET TO THE
POINT OF BEGINNING.




TRACT C:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST,
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W; THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A P.K. NAIL IN THE
CENTER OF S.R. 56; THENCE NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE
CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE SOUTHWEST CORNER OF A 3.000 ACRE
TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND THE
FOLLOWING THREE COURSES; THENCE SOUTH 89 DEGREES 25 MINUTES 33 SECONDS EAST,
450.74 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 34 MINUTES 27 SECONDS EAST,
296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 25 MINUTES 33 SECONDS WEST,
415.33 FEET TO THE CENTER OF SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING THREE COURSES; THENCE NORTH 15 DEGREES 01 MINUTES 26
SECONDS EAST, 216.13 FEET; THENCE NORTH 11 DEGREES 46 MINUTES 07 SECONDS EAST,
92.47 FEET; THENCE NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST, 9.89 FEET TO THE
SOUTH RIGHT-OF-WAY LINE OF 40 FEET WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH
89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 180.43 FEET
TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A TRACT OF LAND OWNED BY THE CITY OF
RISING SUN (D.R. 17, P.171) FOLLOWING THREE COURSES; THENCE SOUTH 10 DEGREES 12
MINUTES 32 SECONDS WEST, 110.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST, 200.00 FEET TO A RE-BAR; THENCE NORTH 10 DEGREES 12
MINUTES 32 SECONDS EAST, 99.86 FEET TO A RE-BAR IN THE SOUTH





--------------------------------------------------------------------------------





RIGHT-OF-WAY LINE OF 50 FEET WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH 89
DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF SAID 50
FEET WIDE MCCONNEL LANE (RELOCATED), 1450.93 FEET TO A RE-BAR; THENCE NORTH 02
DEGREES 17 MINUTES 32 SECONDS EAST ALONG THE EAST RIGHT-OF-WAY LINE OF SAID
MCCONNEL LANE, 278.70 FEET TO A RE-BAR MARKING THE SOUTHWEST CORNER OF A 4.938
ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 4.938 ACRE TRACT OF LAND
THE FOLLOWING TWO COURSES; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST,
416.15 FEET TO A RE- BAR; THENCE NORTH 00 DEGREES 33 MINUTES 12 SECONDS EAST,
637.20 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST
ALONG THE SOUTH RIGHT-OF-WAY LINE OF ORIGINAL 30 FEET WIDE MCCONNEL LANE, 100.00
FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 89 DEGREES
26 MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF SAID ORIGINAL
MCCONNEL LANE, 218.48 FEET TO A RE-BAR MARKING THE NORTHWEST CORNER OF A 1.044
ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 1.044 ACRE TRACT OF LAND
THE FOLLOWING TWO COURSES: THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS WEST,
201.04 FEET; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST, 379.90 FEET TO
A RE-BAR; THENCE SOUTH 07 DEGREES 13 MINUTES 39 SECONDS WEST, 330.81 FEET TO A
RE-BAR; THENCE SOUTH 00 DEGREES 28 MINUTES 29 SECONDS EAST, 107.61 FEET TO A
RE-BAR; THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS WEST, 561.86 FEET TO A
RE-BAR; THENCE NORTH 00 DEGREES 33 MINUTES 12 SECONDS EAST, 637.20 FEET TO THE
POINT OF BEGINNING.




TRACT D:
BEING PART OF THE NORTH ONE-HALF OF SECTION 2 AND PART OF THE NORTHWEST QUARTER
OF SECTION 1, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL MERIDIAN
LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF SECTION 2, T3N, R1W; THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST ALONG THE NORTH LINE OF SAID SECTION 2, 1679
+ /- FEET (DEED) TO THE CENTER OF S.R. 56 AND THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST ALONG SAID SECTION LINE
4830.42 FEET TO THE INDIANA-KENTUCKY BORDER IN THE OHIO RIVER; THENCE ALONG SAID
INDIANA-KENTUCKY BORDER THE FOLLOWING TWELVE COURSES: SOUTH 33 DEGREES 52
MINUTES 05 SECONDS WEST, 275.89 FEET; SOUTH 40 DEGREES 00 MINUTES 00 SECONDS
WEST, 457.19 FEET; SOUTH 45 DEGREES 32 MINUTES 47 SECONDS WEST, 493.77 FEET;
SOUTH 50 DEGREES 00 MINUTES 09 SECONDS WEST, 188.26 FEET; SOUTH 45 DEGREES 01
MINUTES 33 SECONDS WEST, 210.94 FEET; SOUTH 47 DEGREES 32 MINUTES 14 SECONDS
WEST, 226.52 FEET; SOUTH 51 DEGREES 55 MINUTES 30 SECONDS WEST, 241.36 FEET;
SOUTH 52 DEGREES 34 MINUTES 03 SECONDS WEST, 212.45 FEET; SOUTH 56 DEGREES 55
MINUTES 05 SECONDS WEST, 177.71 FEET; SOUTH 48 DEGREES 21 MINUTES 24 SECONDS
WEST, 131.52 FEET; SOUTH 32 DEGREES 36 MINUTES 56 SECONDS WEST, 94.74 FEET;
SOUTH 28 DEGREES 00 MINUTES 21 SECONDS WEST, 67.59 FEET TO THE MOST
SOUTHEASTERLY CORNER LANDS OWNED BY GREGORY H. ANDERSON AND BARBARA A. ANDERSON
(D.R. 24, P. 195); THENCE ALONG SAID ANDERSONS' BOUNDARY THE FOLLOWING FIVE
COURSES: NORTH 48 DEGREES 02 MINUTES 03 SECONDS WEST, 492.80 FEET TO A RE-BAR;
NORTH 20 DEGREES 18 MINUTES 57 SECONDS EAST, 353.90 FEET TO A RE-BAR; NORTH 68
DEGREES 46 MINUTES 03 SECONDS WEST, 34.53 FEET TO A RE-BAR; NORTH 16 DEGREES 05
MINUTES 27 SECONDS EAST, 237.36 FEET TO A RE-BAR; NORTH 19 DEGREES 07 MINUTES 17
SECONDS EAST, 265.01 FEET TO A RE-BAR MARKING THE MOST SOUTHEASTERLY CORNER OF
LANDS OF DAVID H. HAMILTON AND DELBERTA A. HAMILTON (D.R. 18, P. 59); THENCE
ALONG SAID HAMILTONS' BOUNDARY THE FOLLOWING THREE COURSES: NORTH 20 DEGREES 04
MINUTES 27 SECONDS EAST, 380.42 FEET TO A RE-BAR; NORTH 89 DEGREES 51 MINUTES 13
SECONDS WEST, 373.43 FEET TO A RE-BAR; SOUTH 20 DEGREES 04 MINUTES 27 SECONDS
WEST, 380.42 FEET TO AN IRON PIPE MARKING SAID HAMILTONS' MOST SOUTHWESTERLY
CORNER; THENCE CONTINUING ALONG SAID ANDERSONS' BOUNDARY THE FOLLOWING TWO
COURSES: NORTH 89 DEGREES 51 MINUTES 14 SECONDS WEST, 299.09 FEET TO A RE-BAR;
SOUTH 02 DEGREES 08 MINUTES 02 SECONDS WEST, 838.95 FEET TO A RE-BAR; THENCE
NORTH 89 DEGREES 56 MINUTES 53 SECONDS WEST ALONG THE BOUNDARY OF LANDS OF THE
DETMER FAMILY LIMITED PARTNERSHIP AND THE CENTERLINE OF FORMERLY RABB'S LANE
1350.69 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 28 MINUTES 40 SECONDS EAST,
847.33 FEET TO THE SOUTHERLY BOUNDARY OF A 1.15 ACRE TRACT OF LAND (D. R. 19,
P.598) AND THE SOUTH RIGHT-OF-WAY LINE OF INDUSTRIAL DRIVE; THENCE SOUTH 89
DEGREES 40 MINUTES 20 SECONDS EAST ALONG SAID 1.15 ACRE TRACT OF LAND AND THE
EXTENDED RIGHT-OF-WAY LINE 280.00 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 19
MINUTES 40 SECONDS EAST, 50.00 FEET TO THE NORTHEASTERLY CORNER OF SAID 1.15
ACRE TRACT; THENCE NORTH 89 DEGREES 40 MINUTES 20 SECONDS WEST ALONG THE
NORTHERLY LINE OF SAID 1.15 ACRE TRACT AND THE EXTENDED RIGHT-OF-WAY LINE OF
SAID INDUSTRIAL DRIVE 730.00 FEET TO A RE-BAR; THENCE NORTH 00





--------------------------------------------------------------------------------





DEGREES 19 MINUTES 40 SECONDS EAST, 150.00 FEET TO A RE- BAR; THENCE NORTH 89
DEGREES 40 MINUTES 20 SECONDS WEST, 269.05 FEET TO A P.K. NAIL IN THE CENTER OF
SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID ROAD NORTH 00 DEGREES 41
MINUTES 30 SECONDS EAST, 615.73 FEET TO THE POINT OF BEGINNING.




PARCEL II:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN RANDOLPH TOWNSHIP, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W; THENCE NORTH 00
DEGREES 00 MINUTES EAST ALONG THE WEST LINE OF SAID SECTION 35, 1178.10 FEET
(DEED); THENCE SOUTH 89 DEGREES 30 MINUTES 00 EAST, 1732.20 FEET TO THE CENTER
OF S.R. 56; THENCE ALONG THE CENTERLINE OF SAID S.R. 56 THE FOLLOWING THREE
COURSES; THENCE SOUTH 10 DEGREES 15 MINUTES 44 SECONDS WEST, 50.74 FEET; THENCE
SOUTH 11 DEGREES 41 MINUTES 40 SECONDS WEST, 92.47 FEET TO A P.K. NAIL; THENCE
SOUTH 14 DEGREES 56 MINUTES 59 SECONDS WEST, 216.13 FEET TO THE POINT OF
BEGINNING; THENCE LEAVING SAID ROAD SOUTH 89 DEGREES 30 MINUTES 00 SECONDS EAST,
415.33 FEET TO A RE-BAR; THENCE SOUTH 00 DEGREES 30 MINUTES 00 SECONDS WEST,
296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 30 MINUTES 00 SECONDS WEST,
450.74 FEET TO THE CENTER OF SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING FIVE COURSES; THENCE NORTH 00 DEGREES 25 MINUTES 58
SECONDS EAST, 25.03 FEET TO A P.K. NAIL; THENCE NORTH 01 DEGREES 45 MINUTES 38
SECONDS EAST, 80.47 FEET TO A P.K. NAIL; THENCE NORTH 06 DEGREES 32 MINUTES 54
SECONDS EAST, 71.69 FEET TO A P.K. NAIL; THENCE NORTH 11 DEGREES 53 MINUTES 47
SECONDS EAST, 87.16 FEET TO A P. K. NAIL; THENCE NORTH 14 DEGREES 56 MINUTES 59
SECONDS EAST, 35.65 FEET TO THE POINT OF BEGINNING.


ALSO DESCRIBED IN A SURVEY DATED SEPTEMBER 8, 1995, AND PREPARED BY HOOSIER
VALLEY SURVEY CO. MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W; THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A P.K. NAIL IN THE
CENTER OF S.R. 56; THENCE NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE
CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING ALONG THE CENTERLINE OF SAID ROAD THE FOLLOWING FIVE COURSES; THENCE
NORTH 00 DEGREES 30 MINUTES 25 MINUTES EAST, 25.03 FEET TO A P.K. NAIL; THENCE
NORTH 01 DEGREES 50 MINUTES 05 SECONDS EAST, 80.47 FEET TO A P.K. NAIL; THENCE
NORTH 06 DEGREES 37 MINUTES 21 SECONDS EAST, 71.69 FEET TO A P.K. NAIL; THENCE
NORTH 11 DEGREES 58 MINUTES 14 SECONDS EAST, 87.16 FEET TO A P.K. NAIL; THENCE
NORTH 15 DEGREES 01 MINUTES 26 SECONDS EAST, 35.65 FEET; THENCE SOUTH 89 DEGREES
25 MINUTES 33 SECONDS EAST, 415.33 FEET TO A RE-BAR; THENCE SOUTH 00 DEGREES 34
MINUTES 27 SECONDS WEST, 296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 25
MINUTES 33 SECONDS WEST, 450.74 FEET TO THE POINT OF BEGINNING.




PARCEL III:
BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL
MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET; THENCE NORTH 53 DEGREES 47
MINUTES 08 SECONDS WEST ALONG THE EXTENDED RIGHT-OF-WAY LINE OF SAID SIXTH
STREET, 41.04 FEET TO THE CENTER OF S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING THREE COURSES; THENCE NORTH 35 DEGREES 51 MINUTES 08
SECONDS EAST, 553.55 FEET TO A P.K. NAIL; THENCE NORTH 32 DEGREES 15 MINUTES 46
SECONDS EAST, 112.99 FEET TO A P.K. NAIL; THENCE NORTH 22 DEGREES 02 MINUTES 46
SECONDS EAST, 56.08 FEET TO A P.K. A NAIL; THENCE LEAVING SAID ROAD SOUTH 89
DEGREES 39 MINUTES 00 SECONDS EAST ALONG THE EXTENDED SOUTHERLY LINE OF A 0.42
ACRE TRACT OF LAND 285.87 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 56 MINUTES
53 SECONDS EAST ALONG A LINE FORMERLY KNOWN AS THE CENTER OF RABB'S LANE, ALSO
BEING THE EXTENDED SOUTHERLY LINE OF A 128.249 ACRE TRACT OF LAND 1801.12 FEET
TO A RE-BAR; THENCE SOUTH 50





--------------------------------------------------------------------------------





DEGREES 51 MINUTES 37 SECONDS EAST ALONG THE BOUNDARY OF A 10.21 +/- ACRE TRACT
OF LAND OWNED BY GREGORY H. ANDERSON AND BARBARA ANDERSON (D.R. 24, P. 195-196),
395.74 FEET TO THE EDGE OF THE OHIO RIVER AND THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 50 DEGREES 51 MINUTES 37 SECONDS EAST, 490.67 FEET TO THE
INDIANA-KENTUCKY BORDER IN THE OHIO RIVER; THENCE ALONG SAID INDIANA-KENTUCKY
BORDER THE FOLLOWING SEVEN COURSES; THENCE SOUTH 35 DEGREES 39 MINUTES 30
SECONDS WEST, 178.10 FEET; THENCE SOUTH 41 DEGREES 57 MINUTES 54 SECONDS WEST,
267.61 FEET; THENCE SOUTH 45 DEGREES 39 MINUTES 22 SECONDS WEST, 236.12 FEET;
THENCE SOUTH 52 DEGREES 10 MINUTES 43 SECONDS WEST, 58.09 FEET; THENCE SOUTH 43
DEGREES 14 MINUTES 30 SECONDS WEST, 76.63 FEET; THENCE SOUTH 49 DEGREES 29
MINUTES 45 SECONDS WEST, 241.34 FEET; THENCE SOUTH 54 DEGREES 20 MINUTES 17
SECONDS WEST, 780.32 FEET; THENCE LEAVING SAID STATE BORDER NORTH 53 DEGREES 47
MINUTES 08 SECONDS WEST, 562.26 FEET TO A RE-BAR AT THE EDGE OF SAID OHIO RIVER
MARKING THE MOST EASTERLY CORNER OF LANDS OWNED BY JOHN D. MITCHELL AND JANET C.
MITCHELL (D.R. 25, P. 312); THENCE ALONG THE EDGE OF SAID RIVER AND THE BOUNDARY
OF A 57.820 ACRE TRACT OF LAND THE FOLLOWING FOUR COURSES: THENCE NORTH 59
DEGREES 00 MINUTES 00 SECONDS EAST, 154.19 FEET; THENCE NORTH 53 DEGREES 29
MINUTES 16 SECONDS EAST, 458.01 FEET; THENCE NORTH 47 DEGREES 06 MINUTES 00
SECONDS EAST, 362.74 FEET; THENCE NORTH 48 DEGREES 48 MINUTES 00 SECONDS EAST,
896.54 FEET TO THE POINT OF BEGINNING.




PARCEL IV:
BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL
MERIDIAN LOCATED IN RANDOLPH TOWNSHIP AND PARTLY IN THE CITY OF RISING, SUN,
OHIO COUNTY, INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION, 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET AND THE POINT OF BEGINNING;
THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE
459.26 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A 0.466 +/- ACRE TRACT OF
LAND OWNED BY JOHN RICHARDS (D.R. 18, P 460) THE FOLLOWING NINE COURSES; THENCE
NORTH 41 DEGREES 14 MINUTES 03 SECONDS EAST, 106.67 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 33 MINUTES 57 SECONDS EAST, 113.00 FEET TO AN IRON PIN; THENCE
SOUTH 35 DEGREES 41 MINUTES 02 SECONDS WEST, 32.45 FEET TO A RE-BAR; THENCE
NORTH 55 DEGREES 46 MINUTES 17 SECONDS WEST, 44.55 FEET TO A RE-BAR; THENCE
SOUTH 34 DEGREES 13 MINUTES 43 SECONDS WEST, 35.00 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 46 MINUTES 17 SECONDS EAST, 44.55 FEET TO A REBAR; THENCE SOUTH
34 DEGREES 13 MINUTES 43 SECONDS WEST, 19.95 FEET TO A RE-BAR; THENCE SOUTH 49
DEGREES 09 MINUTES 17 SECONDS EAST, 32.80 FEET TO A RE-BAR; THENCE SOUTH 40
DEGREES 50 MINUTES 43 SECONDS WEST, 19.82 FEET IN A RE-BAR IN SAID NORTHERLY
RIGHT-OF-WAY OF SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST
ALONG SAID RIGHT-OF-WAY LINE 890.16 FEET TO THE EDGE OF THE OHIO RIVER; THENCE
ALONG THE EDGE OF SAID RIVER THE FOLLOWING FOUR COURSES; THENCE NORTH 59 DEGREES
00 MINUTES 00 SECONDS EAST, 284.34 FEET; THENCE NORTH 53 DEGREES 29 MINUTES 16
SECONDS EAST, 458.01 FEET; THENCE NORTH 47 DEGREES 06 MINUTES 00 SECONDS EAST,
362.74 FEET; THENCE NORTH 48 DEGREES 48 MINUTES 00 SECONDS EAST, 896.54 FEET;
THENCE LEAVING SAID RIVER NORTH 50 DEGREES 51 MINUTES 37 SECONDS WEST ALONG THE
BOUNDARY OF A 10.21 + /- ACRE TRACT OF LAND OWNED BY GREGORY H. ANDERSON AND
BARBARA A. ANDERSON (D.R. 24, PAGE 195-196), 395.74 FEET TO A RE-BAR; THENCE
NORTH 89 DEGREES 56 MINUTES 53 SECONDS WEST ALONG A LINE FORMERLY KNOWN AS THE
CENTER OF RABB'S LANE, 1801.12 FEET TO A RE- BAR; THENCE NORTH 89 DEGREES 39
MINUTES 00 SECONDS WEST ALONG THE EXTENDED SOUTHERLY LINE OF A 0.42 ACRE TRACT
OF LAND, 285.87 FEET TO THE CENTER OF S.R. 56; THENCE ALONG THE CENTERLINE OF
SAID S.R. 56 THE FOLLOWING THREE COURSES; THENCE SOUTH 22 DEGREES 02 MINUTES 46
SECONDS WEST, 56.08 FEET TO A P.K. NAIL; THENCE SOUTH 32 DEGREES 15 MINUTES 46
SECONDS WEST, 112.99 FEET TO A P.K. NAIL; THENCE SOUTH 35 DEGREES 51 MINUTES 08
SECONDS WEST, 553.55 FEET TO THE INTERSECTION OF SAID CENTERLINE WITH THE
EXTENDED NORTHERLY RIGHT-OF-WAY OF SAID SIXTH STREET; THENCE SOUTH 53 DEGREES 47
MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 41.04 FEET TO THE POINT OF
BEGINNING.


EXCEPT FOR THAT PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA,
DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36





--------------------------------------------------------------------------------





DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE WESTERLY LINE OF SAID PINKNEY JAMES
ADDITION, 82.50 FEET TO A RAILROAD SPIKE IN THE NORTHERLY RIGHT-OF-WAY LINE OF
SAID SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST ALONG SAID
RIGHT-OF-WAY LINE 1196.25 FEET TO A RE-BAR AND THE POINT OF BEGINNING, SAID
POINT BEING THE EXTENSION OF THE EAST LINE OF SHORT STREET; THENCE LEAVING SAID
STREET NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST, 120.00 FEET TO A RE-BAR;
THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST, 359.14 FEET TO THE EDGE OF
THE OHIO RIVER; THENCE SOUTH 59 DEGREES 00 MINUTES 00 SECONDS WEST ALONG THE
EDGE OF SAID RIVER 130.15 FEET TO THE EXTENDED NORTHERLY RIGHT-OF-WAY LINE OF
SAID SIXTH STREET; THENCE LEAVING SAID RIVER NORTH 53 DEGREES 47 MINUTES 08
SECONDS WEST ALONG SAID RIGHT-OF-WAY LINE 308.74 FEET TO THE POINT OF BEGINNING,
CONTAINING 0.920 ACRES PREVIOUSLY DEEDED TO JOHN D. MITCHELL AND JANET C.
MITCHELL, HUSBAND AND WIFE IN WARRANTY DEED DATED JULY 28, 1993 AND RECORDED AS
INSTRUMENT NO. 054369.


THE ABOVE REAL ESTATE IS ALSO DESCRIBED IN A SURVEY DATED SEPTEMBER 26, 1995,
AND PREPARED BY HOOSIER VALLEY SURVEY CO., MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL
MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET AND THE POINT OF BEGINNING;
THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE
459.26 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A 0.466 + ACRE TRACT OF
LAND OWNED BY JOHN RICHARDS (D.R. 18, P. 460) THE FOLLOWING NINE COURSES; THENCE
NORTH 41 DEGREES 14 MINUTES 03 SECONDS EAST, 106.67 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 33 MINUTES 57 SECONDS EAST, 113.00 FEET TO AN IRON PIN; THENCE
SOUTH 35 DEGREES 41 MINUTES 02 SECONDS WEST, 32.45 FEET TO A RE-BAR; THENCE
NORTH 55 DEGREES 46 MINUTES 17 SECONDS WEST, 44.55 FEET TO A RE-BAR; THENCE
SOUTH 34 DEGREES 13 MINUTES 43 SECONDS WEST, 35.00 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 46 MINUTES 17 SECONDS EAST, 44.55 FEET TO A RE-BAR; THENCE
SOUTH 34 DEGREES 13 MINUTES 43 SECONDS WEST, 19.95 FEET TO A REBAR; THENCE SOUTH
49 DEGREES 09 MINUTES 17 SECONDS EAST, 32.80 FEET TO A RE-BAR; THENCE SOUTH 40
DEGREES 50 MINUTES 43 SECONDS WEST, 19.82 FEET TO A RE-BAR IN SAID NORTHERLY
RIGHT-OF-WAY OF SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST
ALONG SAID RIGHT-OF-WAY LINE 581.42 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY
OF A 0.920 ACRE TRACT OF LAND OWNED BY JOHN D. AND JANET C. MITCHELL (D.R. 25,
P. 312) THE FOLLOWING TWO COURSES; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS
EAST, 120.00 FEET TO A RE-BAR; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS
EAST, 359.14 FEET TO A RE-BAR AT THE EDGE OF THE OHIO RIVER; THENCE ALONG THE
EDGE OF SAID RIVER THE FOLLOWING FOUR COURSES; THENCE NORTH 59 DEGREES 00
MINUTES 00 SECONDS EAST, 154.19 FEET; THENCE NORTH 53 DEGREES 29 MINUTES 16
SECONDS EAST, 458.01 FEET; THENCE NORTH 47 DEGREES 06 MINUTES 00 SECONDS EAST,
362.74 FEET; THENCE NORTH 48 DEGREES 48 MINUTES 00 EAST, 896.54 FEET; THENCE
LEAVING SAID RIVER NORTH 50 DEGREES 51 MINUTES 37 SECONDS WEST ALONG THE
BOUNDARY OF A 10.21 + ACRE TRACT OF LAND OWNED BY GREGORY H. ANDERSON AND
BARBARA ANDERSON (D.R. 24, P. 195-196), 395.74 FEET TO A RE-BAR; THENCE NORTH 89
DEGREES 56 MINUTES 53 SECONDS WEST ALONG A LINE FORMERLY KNOWN AS THE CENTER OF
RABB'S LANE, 1801.12 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 39 MINUTES 00
SECONDS WEST ALONG THE EXTENDED SOUTHERLY LINE OF A 0.42 ACRE TRACT OF LAND,
285.87 FEET TO THE CENTER OF S.R. 56; THENCE ALONG THE CENTERLINE OF SAID S.R.
56 THE FOLLOWING THREE COURSES; THENCE SOUTH 22 DEGREES 02 MINUTES 46 SECONDS
WEST, 56.08 FEET TO A P.K. NAIL; THENCE SOUTH 32 DEGREES 15 MINUTES 46 SECONDS
WEST, 112.99 FEET TO A P.K. NAIL; THENCE SOUTH 35 DEGREES 51 MINUTES 08 SECONDS
WEST, 553.55 FEET TO THE INTERSECTION OF SAID CENTERLINE WITH THE EXTENDED
NORTHERLY RIGHT-OF-WAY OF SAID SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES
08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 41.04 FEET TO THE POINT OF
BEGINNING.






PARCEL V:
A PART OF THE NORTHEAST QUARTER OF FRACTIONAL SECTION 2, TOWNSHIP 3 NORTH, RANGE
1 WEST, MORE FULLY DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN 233.15 FEET S 56"00' EAST OF THE INTERSECTION OF
WALNUT STREET AND SIXTH STREET IN SAID TOWN: THENCE N 56" 00' WEST ALONG THE
CENTERLINE OF SIXTH STREET 50.00





--------------------------------------------------------------------------------





FEET TO A P.K. NAIL, WHICH IS THE TRUE POINT OF BEGINNING; THENCE CONTINUING
ALONG THE CENTERLINE OF SIXTH STREET N 56" 00' WEST 156.65 FEET TO A P.K. NAIL,
THENCE N 34" 15' EAST 153.65 FEET TO A STAKE; THENCE S 62" 33' EAST, 113.00 FEET
TO A STAKE, THENCE S 27" 23' WEST 32.45 FEET, THENCE N 62" 37' WEST 44.55 FEET,
THENCE S 27" 33' WEST 35.00 FEET, THENCE S 62" 37' EAST 44.55 FEET, THENCE S 27"
23' WEST 19.95 FEET; THENCE S 56" 00' EAST 32.80 FEET, THENCE S 34"00' WEST
78.50 FEET TO THE TRUE POINT OF BEGINNING AND CONTAINING 0.466 ACRES, MORE OR
LESS.


EXCEPTING FROM PARCELS IV AND V THE FOLLOWING DESCRIBED TRACTS:


(1) BEING A PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA,
DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION 82.50 FEET TO THE NORTHERLY
RIGHT-OF-WAY LINE OF SAID SIXTH STREET, THENCE SOUTH 53 DEGREES 47 MINUTES 08
SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE AND ALONG THE BOUNDARY OF A 57.820
ACRE TRACT OF LAND 529.26 FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE
NORTH 34 DEGREES 47 MINUTES 10 SECONDS EAST 108.10 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 33 MINUTES 55 SECONDS EAST 191.79 FEET TO A RE-BAR; THENCE
SOUTH 36 DEGREES, 12 MINUTES 52 SECONDS WEST 114.02 FEET TO A RE-BAR IN THE
NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET; THENCE NORTH 53 DEGREES 47
MINUTES 08 SECONDS WEST ALONG SAID RIGHT-OF-WAY 189.00 FEET TO THE POINT OF
BEGINNING. CONTAINING 0.485 ACRES.


(2) BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN, LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA,
DESCRIBED AS FOLLOWS (BEARINGS IN THIS DESCRIPTION ARE BASED ON 57.820 ACRE
SURVEY, A 0.920 ACRE SURVEY AND A 0.485 ACRE SURVEY ALL COMPLETED BY DAVID T.
CROUCH, L.S. ON AUGUST 8, 1994, JUNE 14, 1993 AND OCTOBER 8, 1997): COMMENCING
AT A RE-BAR MARKING THE NORTHEASTERLY CORNER OF LOT 7 IN PINKNEY JAMES ADDITION
TO THE CITY OF RISING SUN; THENCE N 36° 12' 52" E, 82.50 FEET TO THE NORTHERLY
RIGHT-OF-WAY OF SIXTH STREET; THENCE N 53° 47' 08" W, ALONG THE SAID
RIGHT-OF-WAY, ALSO BEING THE SOUTHERLY LINE OF 0.516 ACRE TRACT OF LAND, 227.67
FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING N 53° 47' 08" W,
ALONG SAID RIGHT-OF-WAY, 185.93 FEET TO A RE-BAR; THENCE NORTH 36° 12' 52" E
ALONG THE SOUTHERLY LINE OF A 0.485 ACRE TRACT OF LAND, 90.50 FEET TO A RE-BAR;
THENCE S 51° 19' 46" E, 181.00 FEET TO A RE-BAR; THENCE S 32° 41' 33" W ALONG
THE WESTERLY BOUNDARY OF SAID 0.518 ACRE TRACT OF LAND, 82.90 FEET TO THE POINT
OF BEGINNING.


(3) The property conveyed to RISING SUN/OHIO COUNTY FIRST, INC., an Indiana
nonprofit corporation, by General Warranty Deed dated October 4, 2012 and
recorded November 9, 2012 as Instrument No. 20120976, described as follows:
Being part of Section 2, Township 3 North, Range 1 West, of the First Principal
Meridian located in the City of Rising Sun, Ohio County, Indiana, described as
follows:
Commencing at the Southerly right-of-way line of Sixth Street at the most
Northerly corner of Pinkney James Addition to the City of Rising Sun; thence N
36°12'52" E along the Westerly line of said Pinkney James Addition 82.50 feet to
the Northerly right-of-way line of said Sixth Street; thence N 53°47'08" E along
said right-of-way line 1172.92 feet to the centerline of High Street (S.R. 56);
thence along said centerline the following three courses and distances: N
35°51'08" E, 553.55 feet; thence N 32°15'46" E, 112.99 feet; thence N 22°0246"
E, 2.26 feet to a magnetic nail at the Point of Beginning; Thence continuing N
22°02'46" E, 53.82 feet to a magnetic nail; thence leaving said centerline S
89°39'00" E along the South line of Aurora Flavors, LLC (# 20051465), 285.87
feet to a re-bar; thence S 89°56'53" E along the South line of City of Rising
Sun (D.R. 29, P. 480, then D.R. 29, P. 390), 374.92 feet to a re-bar; thence
severing the parent lands the following six courses and distances: S 44°0606" E,
163.93 feet to a magnetic nail; thence S 45°59'48" W along a private road,
366.77 feet to a magnetic nail; thence S 58°58'41" W along a private road, 18.46
feet to a magnetic nail; thence N 44°00'12" W, 313.63 feet to a magnetic nail;
thence N 45°59'48" E, 152.94 feet to a magnetic nail; thence N 89°3947" W,
407.58 feet to the Point of Beginning. Containing 3.010 acres from the lands of
Gaming Entertainment (Indiana) LLC (# 20110253).




PARCEL VI:
BEING PART OF THE NORTHEAST QUARTER OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN RANDOLPH TOWNSHIP, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SECTION 2,
TOWNSHIP 3 NORTH, RANGE 1 WEST; THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS
EAST 1679 FEET TO THE CENTER OF STATE ROAD 56;





--------------------------------------------------------------------------------





THENCE SOUTH 00 DEGREES 41 MINUTES 30 SECONDS WEST ALONG THE CENTERLINE OF SAID
STATE ROAD 56, 765.73 FEET; THENCE SOUTH 89 DEGREES 40 MINUTES 20 SECONDS EAST
ALONG THE NORTH LINE OF INDUSTRIAL DRIVE AND THEN ALONG THE NORTH LINE OF A
1.830 ACRE EASEMENT 2412.42 FEET TO THE POINT OF BEGINNING; THENCE NORTH 20
DEGREES 04 MINUTES 27 SECONDS EAST 325.86 FEET TO A REBAR; THENCE SOUTH 89
DEGREES 51 MINUTES 13 SECONDS EAST 373.43 FEET TO A REBAR; THENCE SOUTH 20
DEGREES 04 MINUTES 27 SECONDS WEST 380.42 FEET TO A REBAR; THENCE NORTH 89
DEGREES 51 MINUTES 13 SECONDS WEST 373.43 FEET TO AN IRON PIPE; THENCE NORTH 20
DEGREES 04 MINUTES 27 SECONDS EAST 54.56 FEET TO THE POINT OF BEGINNING,
CONTAINING 3.065 ACRES.
 




PARCEL VII: LEASEHOLD
The property conveyed to RISING SUN/OHIO COUNTY FIRST, INC., an Indiana
nonprofit corporation, by General Warranty Deed dated October 4, 2012 and
recorded November 9, 2012 as Instrument No. 20120976, described as follows:
Being part of Section 2, Township 3 North, Range 1 West, of the First Principal
Meridian located in the City of Rising Sun, Ohio County, Indiana, described as
follows:
Commencing at the Southerly right-of-way line of Sixth Street at the most
Northerly corner of Pinkney James Addition to the City of Rising Sun; thence N
36°12'52" E along the Westerly line of said Pinkney James Addition 82.50 feet to
the Northerly right-of-way line of said Sixth Street; thence N 53°47'08" E along
said right-of-way line 1172.92 feet to the centerline of High Street (S.R. 56);
thence along said centerline the following three courses and distances: N
35°51'08" E, 553.55 feet; thence N 32°15'46" E, 112.99 feet; thence N 22°0246"
E, 2.26 feet to a magnetic nail at the Point of Beginning; Thence continuing N
22°02'46" E, 53.82 feet to a magnetic nail; thence leaving said centerline S
89°39'00" E along the South line of Aurora Flavors, LLC (# 20051465), 285.87
feet to a re-bar; thence S 89°56'53" E along the South line of City of Rising
Sun (D.R. 29, P. 480, then D.R. 29, P. 390), 374.92 feet to a re-bar; thence
severing the parent lands the following six courses and distances: S 44°0606" E,
163.93 feet to a magnetic nail; thence S 45°59'48" W along a private road,
366.77 feet to a magnetic nail; thence S 58°58'41" W along a private road, 18.46
feet to a magnetic nail; thence N 44°00'12" W, 313.63 feet to a magnetic nail;
thence N 45°59'48" E, 152.94 feet to a magnetic nail; thence N 89°3947" W,
407.58 feet to the Point of Beginning. Containing 3.010 acres from the lands of
Gaming Entertainment (Indiana) LLC (# 20110253).







--------------------------------------------------------------------------------









APN(s):001-231-72
001-231-74


Prepared by and when recorded return to:
Shearman & Sterling LLP
599 Lexington Ave
New York, New York 10022
Attn: Lisa M. Brill, Esq.


The undersigned hereby affirms that this
document submitted for recording does not
contain the personal information of any person
or persons (Pursuant to NRS 239B.030)
 



FIRST LIEN ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES
(STOCKMAN’S CASINO)


THIS FIRST LIEN ASSIGNMENT OF ENTITLEMENTS, CONTRACTS, RENTS AND REVENUES is
dated as of February __, 2018 (as supplemented, modified, amended, extended and
restated from time to time, the "Assignment"), by and between STOCKMAN’S CASINO,
a Nevada corporation ("Assignor"), and WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent for the benefit of the Noteholders (as defined below) (the
"Assignee").


RECITALS:


A.    Assignor is the owner of the property which is situated in the County of
Churchill, State of Nevada and which is more particularly described on Exhibit A
attached hereto (the "Land").


B.    All references herein to the "Real Property" shall be to: (i) the Land;
(ii) all real property which is adjacent to, or used in connection with, the
Land and in which Assignor now owns, or hereafter acquires, an interest (the
"Adjacent Property"); and (iii) all improvements, tenements, hereditaments and
appurtenances to the Land or the Adjacent Property.


C.    As of the date hereof, Assignor and others have executed that certain
Guaranty Agreement for the benefit of Assignee (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. (the "Borrower"), an
affiliate of Assignor, arising out of the Indenture and Notes Purchase Agreement
(each as defined below).


D.    As of the date hereof, Borrower has executed that certain Notes Purchase
Agreement among Borrower, Assignor, Guarantors (as defined therein) and the
Purchasers party thereto from time to time (the "Purchasers") (as supplemented,
modified, amended, extended or restated from time to time, the "Notes Purchase
Agreement") pursuant to which, among other things, the Borrower agrees to issue
to the Purchasers Senior Secured Notes due in 2024 in the maximum aggregate
principal amount of One Hundred Million Dollars ($100,000,000.00) (the "Notes")
and that certain Indenture dated as of the date hereof, executed by Borrower,
the Guarantors and Wilmington Trust, National Association, as trustee (the
"Trustee"), and Assignee (as supplemented, modified, amended, extended or
restated from time to time) pursuant to which Borrower has authorized the
issuance of the Notes (the "Indenture") to the registered holders thereof (the
"Noteholders" or "Holders").


E.    All capitalized words and terms which are used herein (and which are not
otherwise defined herein) shall have the respective meanings and be construed
herein as provided in the Guaranty and any reference to a provision of the
Indenture or the Guaranty shall be deemed to incorporate that provision as a
part hereof in the same manner and with the same effect as if the same were
fully set forth herein.


F.    It is a condition of the Indenture that all of Assignor's present and
future right, title and interest in and to:


(i)    all assignable leases and purchase contracts which are now existing or
are hereafter entered into, for furniture, fixtures, equipment, signs and other
items of personal property which are used in connection with, or which relate
to: (aa) the Real Property; (bb) activities to be conducted by, or on behalf of,
Assignor on the Real Property including, without limitation, any gaming and/or
hotel activities which may hereafter be conducted at the Real Property
(collectively, the "Gaming Facilities"); or (cc) any other business activity
now,





--------------------------------------------------------------------------------





or hereafter, conducted by, or on behalf of, Assignor on, or in connection with,
the Real Property (collectively, the "Additional Business(es)"); all together
with any and all modifications, extensions, or renewals thereof (collectively,
the "Equipment Agreements");


(ii)    all assignable space leases, subleases, licenses, concessions,
franchises and other use or occupancy agreements which now exist or are
hereafter entered into and which relate to any portion of the Real Property, and
all guarantees, extensions, renewals, amendments and modifications thereof
(collectively, the "Space Leases");


(iii)    all assignable present and future rents, issues, profits, products,
earnings, accounts, rights, benefits, income, proceeds, payments, revenue,
receipts and deposits of any kind or nature (collectively, the "Proceeds") which
relate to, or are derived from, the Real Property, the Gaming Facilities, or any
Additional Business, including, without limitation, present and future Proceeds,
of any nature whatsoever, derived from, or received with respect to, gaming
operations, bars, restaurants, banquet facilities, convention facilities, retail
premises and other facilities related to, or used in connection with, the Real
Property, the Gaming Facilities, and or any Additional Business, and also
including without limitation, Proceeds from any of the Space Leases
(collectively, the "Rents and Revenues"); and


(iv)     all present and future assignable permits, licenses, warranties,
contracts and other entitlements, if any, which are issued, granted, agreed to,
or entered into in connection with, or relating to, the Real Property, the
Gaming Facilities or any Additional Business, together with any and all
modifications, extensions or renewals thereof (collectively, the
"Entitlements");


be presently assigned to Assignee in consideration of the Notes sold pursuant to
the Indenture and Notes Purchase Agreement upon the terms and conditions set
forth below. The foregoing assignment shall not include the Excluded Collateral
(as defined in the Security Agreement).


NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, but subject to Gaming Laws and Liquor Laws, Assignor does
hereby presently, absolutely and unconditionally assign to the Assignee all of
its right, title and interest in and to the Equipment Agreements, the Space
Leases, the Rents and Revenues and the Entitlements as follows:


1.    Assignor does hereby grant, assign and convey unto Assignee all the right,
title, interest and privilege which Assignor has or may hereafter acquire, in or
to: (i) all Equipment Agreements, Space Leases and Entitlements; and (ii) the
Rents and Revenues. Without limiting the generality of the foregoing, and
subject to the provisions of Sections 4 and 5 below, Assignee shall have the
present and continuing right with full power and authority, in its own name, or
in the name of Assignor, or otherwise: (aa) to do any and all things which
Assignor may be or may become entitled to do under the Equipment Agreements,
Space Leases, and/or Entitlements and the right to make all waivers and
agreements, give all notices, consents and releases and other instruments and to
do any and all other things whatsoever which Assignor may be or may become
entitled to do under said Equipment Agreements, Space Leases and/or
Entitlements; and (bb) to make claim for, enforce, collect, receive and make
receipt (in its own name, in the name of Assignor, or otherwise) for any and all
of the Rents and Revenues and to do any and all things which Assignor is or may
become entitled to do for the collection of the Rents and Revenues.


2.    The acceptance of this Assignment and the payment or performance under the
Equipment Agreements, the Space Leases, the Rents and Revenues and/or
Entitlements hereby assigned shall not constitute a waiver of any rights of the
Noteholders, Assignee and Trustee under the terms of the Indenture or any other
Bond Document for the benefit of any of the Noteholders.


3.    Assignor shall keep and perform the following with respect to the
Equipment Agreements, the Space Lease and the Entitlements:


(a)    Except as may be permitted in the Indenture, Assignor will not further
assign any interest in the Equipment Agreements, in the Space Leases, or in the
Entitlements, or create or permit any lien, charge, or encumbrance upon its
interests in the Equipment Agreements, in the Space Leases or in the
Entitlements;


(b)    Except as may be permitted in the Indenture and subject to Gaming Laws
and Liquor Laws, Assignor will not, without the prior written consent, which
consent shall not be unreasonably withheld, of Assignee:







--------------------------------------------------------------------------------





(i)    cause, or consent to, any cancellation, termination or surrender of any
Equipment Agreement, Space Lease or Entitlement if such cancellation,
termination or surrender would be reasonably likely to materially and adversely
affect either the Gaming Facilities or any Additional Business (except for any
cancellation or termination of an Equipment Agreement, Space Lease or
Entitlement which is caused by a default thereunder on the part of a party other
than Assignor or one of its Affiliates);


(ii)    permit any event to occur which would entitle any party to an Equipment
Agreement, Space Lease or Entitlement to terminate or cancel said Equipment
Agreement, Space Lease or Entitlement if such cancellation or termination would
be reasonably likely to materially and adversely affect either the Gaming
Facilities or any Additional Business (except any cancellation or termination of
an Equipment Agreement, Space Lease or Entitlement which is caused by a default
thereunder on the part of a party other than Assignor or one of its Affiliates);


(iii)    amend or modify any of the Equipment Agreements or the Space Leases or
any of the Entitlements if such amendment or modification would be reasonably
likely to materially and adversely affect either the Gaming Facilities or any
Additional Business;


(iv)    waive any default under or breach of any Equipment Agreements, any Space
Leases or any Entitlements except for any waiver that would not be reasonably
likely to result in any material adverse effect on either the Gaming Facilities
or any Additional Business; or


(v)    give any consent, waiver or approval which would impair Assignor's
interest in any of the Equipment Agreements, any of the Space Leases or any of
the Entitlements if such consent, waiver or approval would be reasonably likely
to materially and adversely affect either the Gaming Facilities or any
Additional Business.


(c)    Assignor will promptly notify Assignee of the occurrence of any default
under any of the Equipment Agreements, Space Leases and/or Entitlements, which,
if left uncured, would be reasonably likely to materially and adversely affect
either the Gaming Facilities or any Additional Business.


4.    Notwithstanding anything to the contrary contained in this Assignment, it
is understood and agreed that so long as there shall exist no Event of Default
under the Indenture there is reserved to Assignor a revocable license to retain,
use and enjoy the Equipment Agreements, the Space Leases, the Entitlements and
the properties and entitlements which are the subject thereof. Upon the
occurrence and during the continuance of an Event of' Default, and subject to
Gaming Laws and Liquor Laws, such license granted to Assignor may be immediately
revoked by Assignee (except that, upon occurrence of an Event of Default under
subsections 6.01(f) or (g) of the Indenture, such license granted to Assignor
shall be automatically revoked) without further demand or notice and Assignee is
hereby empowered, but shall not be obligated, to enter and take possession of
the Real Property and to use, manage and operate the same and to do all acts
required or permitted by the Equipment Agreements, the Space Leases and or the
Entitlements, and perform such other acts in connection with the use, management
and operation of the property and entitlements which are the subject of the
Equipment Agreements, the Space Leases and the Entitlements as Assignee, in its
sole discretion, may deem proper (including, without limitation, such acts as
are otherwise authorized under this Assignment). Assignee agrees that, until
such license granted to Assignor has been revoked, as set forth above, Assignee
shall refrain from exercising its rights and remedies which are granted with
respect to the Equipment Agreements, the Space Leases, and/or the properties
they concern under Section 1 of this Assignment or under this Section 4. Should
the Event of Default which resulted in any such revocation be cured prior to
foreclosure, deed-in-lieu of foreclosure, or a similar conveyance under that
certain First Lien Deed of Trust, Fixture Filing and Security Agreement with
Absolute Assignment of Leases and Rents which is executed concurrently, or
substantially concurrent, herewith, by Assignor as trustor in favor of Assignee
as beneficiary (as it may be renewed, extended, amended, restated, replaced,
substituted or otherwise modified from time to time, the "Deed of Trust"), then
such license granted to Assignor shall be immediately reinstated without further
demand or notice and Assignee shall, as soon as reasonably possible, redeliver
to Assignor possession of the Equipment Agreements, of the Space Leases and of
the Entitlements (and, at the expense of Assignor, shall execute such notices to
third parties as Assignor may reasonably request) and the parties hereto shall
each be restored to, and be reinstated in, their respective rights and positions
hereunder as if the Event of Default had not occurred (without impairment of or
limitation on Assignee's right to proceed hereunder upon subsequent Events of
Default).


5.    It is also understood and agreed that so long as there shall exist no
Event of Default under the Indenture there is reserved to Assignor a revocable
license to collect the Rents and Revenues as they become due, but not prior to
accrual. Upon the occurrence and during the continuance of an Event of Default,
such license granted to Assignor may be immediately revoked (except that, upon
occurrence of an Event of Default under subsections 6.01(f) or (g) of the
Indenture, such license granted to Assignor shall be automatically revoked)
without further demand or notice and Assignee is hereby empowered, subject to
Gaming Laws and Liquor Laws, but shall not be obligated, to do any, or all of
the following: (i) enter and take possession of the Real Property; (ii) manage
and operate all, or any portion of, the Real Property, the Gaming Facilities
and/or the Additional





--------------------------------------------------------------------------------





Businesses (or any of them); (iii) demand payment of the Rents and Revenues from
the appropriate party; (iv) give notice that further payments of Rents and
Revenues are to be made as directed by Assignee; and (v) settle compromise,
bring suit in respect of Rents and Revenues or otherwise deal with the person
owing such Rents and Revenues, either in the name of Assignor or in its own
name; all on its own behalf or through a receiver. If any such Rents and
Revenues are collected by Assignor in violation of this Assignment, such Rents
and Revenues shall be held in trust for the benefit of Assignee.


6.    No action taken by Assignee, or by a receiver, in exercising any of the
rights and remedies hereunder shall cause any of them to be characterized as a
"Mortgagee in Possession". This Assignment is intended to be and is an absolute
present assignment from Assignor to Assignee and not merely the passing of a
security interest. Assignee agrees that, until such license granted to Assignor
has been revoked, as set forth above, Assignee shall refrain from exercising its
rights and remedies which are granted with respect to the Rents and Revenues
and/or the collection thereof under Section I of this Assignment or under this
Section 6. Should the Event of Default which resulted in any such revocation be
cured prior to foreclosure, deed-in-lieu of foreclosure, or a similar conveyance
under the Deed of Trust, then such license granted to Assignor shall be
immediately reinstated without further demand or notice and Assignee shall as
soon as reasonably possible, execute, at the expense of Assignor, such notices
to third parties as Assignor may reasonably request and the parties hereto shall
each be restored to, and be reinstated in, their respective rights and positions
hereunder as if the Event of Default had not occurred (without impairment of or
limitation on Assignee's right to proceed hereunder upon subsequent Events of
Default).


7.    Assignee shall not be obligated to perform or discharge any obligation or
duty to be performed or discharged by Assignor under the Equipment Agreements,
the Space Leases, the Entitlements, and/or relating to the Rents and Revenues.
This Assignment shall not place responsibility for the management, control,
care, operation or repair of the Real Property, the Gaming Facilities or any
Additional Business, upon the Assignee; nor shall this Assignment cause any of
the Indemnified Parties to be responsible or liable for any negligence in the
management, control, care, operation or repair of the Real Property, the Gaming
Facilities or any Additional Business, which results in loss, injury or death to
any tenant, guest, licensee, employee or stranger (provided that this Section 7
shall not act to relieve any Assignee from liability which results from
Assignee's own gross negligence or willful misconduct).


8.    Assignor agrees to indemnify, protect, defend and hold harmless the
Assignee, Trustee, Collateral Agent and any Noteholder and any of its directors,
officers, employees, agents, attorneys or stockholders (collectively, the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities of any kind or nature from any suits, claims, demands or other
proceedings, including reasonable counsel fees incurred in investigating or
defending such claim, suffered by any of them and caused by, relating to,
arising out of, resulting from, or in any way connected with: (i) this
Assignment; (ii) any of the Equipment Agreements, Space Leases, Entitlements, or
Rents and Revenues; or (iii) the management, control, care, operation or repair
of the Real Property, the Gaming Facilities and/or any Additional Business; all
in accordance with Section 7.07 of the Indenture, which is incorporated by
reference herein, as if fully set forth herein (provided that this Section 8
shall not act to relieve any Indemnified Party from liability which results from
such Indemnified Party's own gross negligence or willful misconduct).


9.    Assignor agrees that this Assignment and the designation and directions
herein set forth are irrevocable. Until the Indenture has been terminated,
Assignor will not make any other assignment, designation or direction
inconsistent herewith (except as otherwise permitted in the Indenture), and any
such assignment, designation or direction which is inconsistent herewith shall
be void. Assignor will, from time to time, execute all such instruments of
further assurance and all such supplemental instruments as may be reasonably
requested by Assignee.


10.    No action or inaction on the part of Assignee, or any of the Noteholders,
shall constitute an assumption on the part of Assignee, or any of the
Noteholders, of any obligations or duties under the Equipment Agreements, Space
Leases and or the Entitlements, or relating to the Rents and Revenues. No action
or inaction on the part of Assignor shall adversely affect or limit in any way
the rights of Assignee under this Assignment or, through this Assignment, under
the Equipment Agreements, the Space Leases and or the Entitlements, or relating
to the Rents and Revenues.


11.    Assignor covenants and represents that it has the full right and title to
assign the Equipment Agreements, the Space Leases, the Entitlements, the Rents
and Revenues; that no other assignments of its interests in the Equipment
Agreements, Space Leases and/or the Entitlements, or of its interests in the
Rents and Revenues have been made; that no notice of termination has been served
on it with respect to any Equipment Agreements, the Space Leases or the
Entitlements, the termination of which would be reasonably likely to result in a
Material Adverse Effect; and that there are presently no defaults existing under
any of the Equipment Agreements, the Space Leases or the Entitlements, which
defaults would be reasonably likely to result in a Material Adverse Effect if
left uncured.







--------------------------------------------------------------------------------





12.    The full payment of the monetary terms contained in the Indenture, Notes
Purchase Agreement and the other Bond Documents and the due release and
termination of the Security Documents encumbering the Real Property shall render
this Assignment void. Upon such performance, release and termination, Assignee,
at the written request and the expense of Assignor, will deliver either an
instrument canceling this Assignment or assigning the rights of the Assignee
hereunder, as Assignor shall direct.


13.    Assignor and Assignee intend that this Assignment shall be a present,
absolute and unconditional assignment, subject to the license granted above, and
not merely the passing of a security interest. During the term of this
Assignment, neither the Equipment Agreements, the Space Leases, the Entitlements
nor the Rents and Revenues shall constitute property of Assignor (or any estate
of Assignor) within the meaning of 11 U.S.C. ß 541 (as it may be amended or
recodified from time to time).


14.    This Assignment applies to, binds and inures to the benefit of, the
parties hereto and their respective heirs, administrators, executors, successors
and assigns. This Assignment must be modified or terminated in writing and may
not be modified or terminated orally.


15.    All of the rights and remedies of Assignee hereunder are cumulative and
not exclusive of any other right or remedy which may be provided for hereunder
or under any other Bond Document. Nothing contained in this Assignment and no
act done or omitted by Assignee, pursuant to its terms shall be deemed a waiver
by Assignee, of any rights or remedies under the Bond Documents, and this
Assignment is made and accepted without prejudice to any rights or remedies
possessed by Assignee, or any of the Noteholders, under the terms of the Bond
Documents. The right of the Assignee to collect the secured principal, interest,
and other Indebtedness, and to enforce any security may be exercised by Assignee
prior to, simultaneous with, or subsequent to any action taken under this
Assignment.


16.    Upon the occurrence and during the continuance of an Event of Default,
Assignor shall be deemed to have appointed and does hereby appoint Assignee the
attorney-in-fact of Assignor to prepare, sign, file and or record such documents
or instruments, or take such other actions, as may be reasonably necessary to
perfect and preserve against third parties, the interest in the Equipment
Agreements, the Space Leases, the Entitlements and Rents and Revenues which is
granted to Assignee hereunder. This Assignment shall be governed, to the fullest
extent permitted under applicable law, by the laws of the State of Nevada,
without regard to principles of conflict of law.


17.    This Assignment may be executed in any number of separate counterparts
with the same effect as if the signatures hereto and hereby were upon the same
instrument. All such counterparts shall together constitute one and the same
document.


18.    The parties hereto confirm that Section 4.30 of the Indenture is
applicable to this Assignment and the other Bond Documents.


19.    In executing this Assignment and acting hereunder, the Assignee shall
enjoy all the rights, protections, immunities and indemnities granted to it
under the Indenture and other Collateral Documents.


20.    The invalidity or unenforceability of any provision of this Assignment
will not affect the validity or enforceability of any other provision and all
other provisions will remain in full force and effect.


21.    Notwithstanding anything herein to the contrary, this Assignment is
subject to the Uniform Assignment of Rents Act, Nevada Revised Statutes ("NRS")
Chapter 107A, and the Uniform Power of Attorney Act, NRS 162A.200, et seq.






[Signatures on following page]


        





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed the foregoing instrument on the
date of the acknowledgment of their respective signatures below, to be effective
as of the date first above written.


ASSIGNOR:                        STOCKMAN’S CASINO,
a Nevada corporation




By:                    
Name:
Title:








STATE OF ________________
COUNTY OF _____________


Personally appeared before me, the undersigned authority in and for the said
county and state, on this ____ day of ______________________, 2018, within my
jurisdiction, the within named ______________________, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed in the
above and foregoing instrument and acknowledged that he/she executed the same in
his/her representative capacity, and that by his/her signature on the
instrument, and as the act and deed of the entity(ies) upon behalf of which
he/she acted, executed the above and foregoing instrument, after first having
been duly authorized so to do.


                
Notary Public
My Commission Expires:


            













--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed the foregoing instrument on the
date of the acknowledgment of their respective signatures below, to be effective
as of the date first above written.




ASSIGNEE:
WILMINGTON TRUST, NATIONAL ASSOCIATION

as Collateral Agent




By:                        
Name:
Title:










STATE OF MINNESOTA        )
) ss.
COUNTY OF HENNEPIN    )


Before me, a Notary Public in and for the state and county above, personally
appeared ___________, the _____________ of __________, which is the ____________
of Wilmington Trust, National Association, who acknowledged execution of the
foregoing Mortgage.


WITNESS my hand and Notarial Seal this ____ day of ___________, 2018.


My commission expires: ________________
Resident of ________ County, Minnesota            ______________________
NOTARY PUBLIC















--------------------------------------------------------------------------------







EXHIBIT "A"


LEGAL DESCRIPTION


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CHURCHILL, STATE
OF NEVADA, AND IS DESCRIBED AS FOLLOWS:


Parcel 1:


Parcels One (1) and Two (2) of the Parcel Map for James R. Peters, as trustee
under the James R. Peters Family Trust Agreement recorded on March 1, 2005,
under Document No. 368694, Official Records, Churchill County, Nevada.


Parcel 2:


An easement for the operation, maintenance, repair and replacement of an
existing outdoor advertising structure as set forth in a Grant of Easement
recorded February 20, 2008 as Document No. 398393 of Official Records.


Parcel 3:


A non-exclusive reciprocal easement for access and parking purposes as set forth
in that certain Grant of Reciprocal Easements recorded February 20, 2008 as
Document No. 398394 of Official Records.




APN(s): 001-231-72, 001-231-74







--------------------------------------------------------------------------------








Exhibit H to Notes Purchase Agreement


Environmental Indemnity Agreements







--------------------------------------------------------------------------------





FIRST LIEN ENVIRONMENTAL AGREEMENT
(BRONCO BILLY'S CASINO)


THIS FIRST LIEN ENVIRONMENTAL AGREEMENT, dated as of February __, 2018 (as
supplemented, modified, amended, extended and restated from time to time, the
"Agreement") by FHR-COLORADO LLC, a Nevada limited liability company
("Indemnitor"), for the benefit of WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Collateral Agent (the "Collateral Agent").


RECITALS


A.    Indemnitor is the owner or lessee of the real property which is situated
in the County of Teller, State of Colorado and which is more particularly
described on Exhibit A and Exhibit A-1 attached hereto (the "Land").


B.    All references herein to the "Real Property" shall be to: (i) the Land;
(ii) all buildings and improvements located on or adjacent to, or used in
connection with, the Land and in which Indemnitor now owns, or hereafter
acquires, an interest (the "Adjacent Property"); and (iii) all tenements,
hereditaments and appurtenances to the Land or the Adjacent Property.


C.    As of the date hereof, Indemnitor and others have executed that certain
Guaranty Agreement for the benefit of Assignee (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. (the "Borrower"), an
affiliate of Indemnitor, arising out of the Indenture and Notes Purchase
Agreement (each as defined below).


D.    As of the date hereof, Borrower has executed that certain Notes Purchase
Agreement among Borrower, Guarantors (as defined therein) and the Purchasers
party thereto from time to time (the "Purchasers") (as supplemented, modified,
amended, extended or restated from time to time, the "Notes Purchase Agreement")
pursuant to which, among other things, the Borrower agrees to issue to the
Purchasers Senior Secured Notes due in 2024 in the maximum aggregate principal
amount of One Hundred Million Dollars ($100,000,000.00) (the "Notes") and that
certain Indenture dated as of the date hereof, executed by Borrower, the
Guarantors, Wilmington Trust, National Association, as trustee, and Collateral
Agent (as supplemented, modified, amended, extended or restated from time to
time) pursuant to which Borrower has authorized the issuance of the Notes (the
"Indenture") to the registered holders thereof.


E.    To secure all obligations arising under the Guaranty, Indemnitor has
executed that certain First Lien Deed of Trust, Leasehold Deed of Trust, Fixture
Filing and Security Agreement with Absolute Assignment of Leases and Rents which
is executed concurrently, or substantially concurrent, herewith, by Indemnitor
as trustor in favor of Collateral Agent as beneficiary (as supplemented,
modified, amended, extended and restated from time to time, the "Deed of Trust")
encumbering certain property owned by Indemnitor.


1.    DEFINITIONS:


1.1    In this Agreement all capitalized words and terms shall have the
respective meanings and be construed herein as provided in the Indenture, and
any reference to a provision of the Indenture shall be deemed to incorporate
that provision as a part hereof in the same manner and with the same effect as
if the same were fully set forth herein.


1.2    The term "Environmental Laws" shall mean the Clean Air Act, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section
1251 et seq.; the Resource Conservation and Recovery Act of 1976. 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980 (including the Superfund Amendments and Reauthorization
Act of 1986, "CERCLA"), 42 U.S.C. Section 9601 et seq.; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651; the Emergency Planning and Community Right-to-Know
Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of
1977, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all other governmental rules relating to the
protection of human health and safety and the environment, including all
governmental rules pertaining to the reporting, Licensing, permitting,
transportation, storage, disposal, investigation or remediation of emissions,
discharges, Releases, or threatened Releases of Hazardous Materials into the
air, surface water, groundwater or land, or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials.


1.3    The term "Hazardous Material" or "Hazardous Materials" shall mean all
pollutants, contaminants and other materials, substances and wastes which are
hazardous, toxic or caustic to the environment, including petroleum and
petroleum products and byproducts, radioactive materials, asbestos,
polychlorinated biphenyls and all materials, substances and wastes which are
classified or regulated as "hazardous," "toxic" or similar descriptions under
any Environmental Law.





--------------------------------------------------------------------------------







1.4    The term "Release" shall mean any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Materials into the indoor or outdoor
environment (including, without limitation, the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Materials), or into or out of any Real Property, structure, vessel or vehicle,
including, without limitation, the movement of any Hazardous Materials into or
through the air, soil, surface water, groundwater or other property.


2.    INDEMNITOR'S REPRESENTATIONS.


2.1    To the best of Indemnitor's knowledge, (i) there has been no Release
onto, under, into or from the Real Property; (ii) there are no Hazardous
Materials in, on, under or from the Real Property and there is no facility or
underground storage tanks in, on or under the Real Property which is used for
the generation, manufacture, treatment, storage, placing or disposal of any
Hazardous Material except for cleaning solvents, gasoline and other petroleum
products, pesticides and other chemicals and materials, all of which is: (a)
used in the normal maintenance and operation of the Indemnitor's business as
contemplated under the Indenture; and (b) properly stored and utilized in
accordance with all Environmental Laws; and (iii) to Indemnitor's knowledge, no
toxic mold is located in the improvements on the Real Property which requires
any material remediation by environmental or industrial hygiene professionals.


2.2    Indemnitor has not received any written summons, claim, citation,
directive, letter or other written communication from any third party alleging
any material liability or obligation in respect of the Real Property arising
under Environmental Law. There has been no actual or threatened litigation, or
written claims of any kind by any Person or Governmental Authority relating to
the Real Property and threat of any Release of Hazardous Materials migrating to
the Real Property or violation of Environmental Laws.


2.3    All improvements on the Real Property were developed and constructed in
compliance with all applicable Environmental Laws.


3.    COVENANTS.


3.1    Compliance with Environmental Laws. Indemnitor shall comply and cause all
uses and operations on or of the Real Property to comply, in all material
respects, with all Environmental Laws and orders of any Governmental Authorities
having jurisdiction over the Real Property with respect to administration or
enforcement of any Environmental Laws and shall obtain, keep in effect and
comply with all governmental permits and authorizations required by
Environmental Laws with respect to any of its operations at, and use by it, of
the Real Property. Upon the request of Collateral Agent, Indemnitor shall
furnish Collateral Agent with copies of all such permits and authorizations and
any amendments or renewals thereof that are in possession or control of the
Indemnitor or are reasonably available to the Indemnitor and shall notify
Collateral Agent of any expiration or revocation of such permits or
authorizations; unless such permits and authorizations are timely renewed.
Indemnitor shall also furnish Collateral Agent with all material citations,
notices, summonses, or other communications which are received by it from any
Governmental Authority pursuant to, or in connection with the enforcement of,
any Environmental Law.


3.2    Investigatory and Remedial Action. Indemnitor, at its expense, shall
undertake any and all preventative, investigatory or remedial action (including
emergency response, removal, containment and other remedial action): (a) that it
is required to undertake by any applicable Environmental Laws or orders of any
Governmental Authority having jurisdiction over the Real Property with respect
to administration or enforcement of any Environmental Laws (unless the
enforceability of any such order has been stayed by a court or Governmental
Authority of competent jurisdiction and such stay remains in effect, or such
requirement is being contested in good faith by Indemnitor and Indemnitor
maintains adequate reserves determined in accordance with GAAP, for the required
undertaking); or (b) that is reasonably necessary to minimize material property
damage (including damage to Indemnitor's own property), material personal injury
or material damage to the environment, or the threat of any such damage or
injury, by Releases of or exposure to Hazardous Materials in connection with the
occupation or operation of the Real Property to the extent required by
Environmental Laws. In the event Indemnitor fails to perform any of its
obligations under this Section 3.2, after reasonable demand by Collateral Agent,
Collateral Agent may (but shall not be required or under any obligation or duty
to) perform such obligations at Indemnitor's expense, and except as limited by
Gaming Laws, Indemnitor shall permit the Collateral Agent to enter into and upon
the Real Property for the purpose of performing such obligations of Indemnitor.
All such reasonable costs and expenses incurred by Collateral Agent under this
section and otherwise under this Agreement shall be reimbursed by Indemnitor to
Collateral Agent upon Collateral Agent submitting an accounting of such costs
and expenses and making demand for the payment thereof with interest at the
Applicable Rate specified in the Indenture. In performing any such obligations
of Indemnitor, Collateral Agent shall not by reason of such performance be
deemed to be assuming any responsibility of Indemnitor under any Environmental
Law or to any third party. If Indemnitor





--------------------------------------------------------------------------------





fails to act after reasonable demand by Collateral Agent, Indemnitor shall be
deemed to and does hereby irrevocably appoint Collateral Agent as its
attorney-in-fact with full power to perform such of Indemnitor's obligations
under this Section 3.2 as Collateral Agent deems necessary and appropriate.


4.    NOTICES. REPORTS AND INSPECTIONS


4.1    Notices. Indemnitor shall provide all notices required under this
Agreement in the manner, and within the time period(s), which are set forth in
the Indenture.


4.2    Access to Records. Indemnitor shall deliver to Collateral Agent, at the
written request of Collateral Agent, non-privileged, non-confidential, final
copies of any and all documents in its possession or to which it has access
relating to: (i) Hazardous Materials or Environmental Laws; and (ii) the Real
Property or operations conducted on the Real Property; including, without
limitation results of laboratory analysis, site assessments or studies,
environmental audit reports and other consultants' studies and reports.


4.3    Inspections. Except as limited by Gaming Laws and Indemnitor's approved
system of internal controls governing mandatory count procedures and the persons
who may participate therein, Collateral Agent reserves the right to inspect and
investigate the Real Property and the operations conducted thereon at
Indemnitor's expense and subject to the reasonable rights of Indemnitor's
tenants, subtenants and other occupants of the Real Property, from time to time
upon reasonable prior written notice to Indemnitor and to perform such tests as
would be reasonable under the circumstances, and Indemnitor shall cooperate
fully with Collateral Agent in such inspection, investigations and tests. All
such inspections, investigations and tests shall be: (i) conducted in a manner
which does not unreasonably interfere with the businesses and the operations at
the Real Property; and (ii) for Collateral Agent's purposes only and shall not
be construed to create any liability or responsibility on the part of Collateral
Agent to Indemnitor or to any other Person. If Collateral Agent at any time
reasonably believes that Indemnitor or any tenants or other occupants of the
Real Property are failing to comply in any material respect with the
requirements of this Agreement or requirements of Environmental Laws, or that a
material Release of Hazardous Materials has occurred onto, under, into or from
the Real Property, Collateral Agent may require Indemnitor to furnish Collateral
Agent at Indemnitor's expense an environmental audit or a site assessment
related reasonably to the failure or Release. Such audit or assessment shall be
performed at Indemnitor's expense by a qualified consultant reasonably approved
by Collateral Agent and shall be delivered to both Indemnitor and Collateral
Agent upon completion.


5.    INDEMNIFICATION. Indemnitor agrees to and does hereby indemnify, protect,
defend and save harmless each of the Trustee, Collateral Agent and Noteholders
and their respective trustees, officers, employees, agents, attorneys and
shareholders (individually an "Indemnified Party" and collectively the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities of any kind or nature from any investigations, suits, claims,
demands or other proceedings, including reasonable counsel fees incurred in
investigating or defending such claim, suffered by any of them and caused by,
relating to, arising out of, resulting from, or in any way connected with:


(a)    any investigatory or remedial action instituted under or required by
Environmental Laws or by orders of any Governmental Authority having
jurisdiction under any Environmental Laws: (i) involving presently existing or
future contamination of any of the Real Property with Hazardous Materials; or
(ii) involving past, present or future operations conducted on the Real
Property; or


(b)    any claims of any Person or Governmental Authority (including, without
limitation any Person or Governmental Authority responsible for environmental
remediation), for injury to any Person whatsoever or for damage to any property
or waterway or natural resource arising out of, in connection with or in any way
relating to: (i) the breach of any covenants of Indemnitor contained in this
Agreement; (ii) any past, present or future violation of any Environmental Laws,
by any Person, on any of the Real Property, or in connection with operation of
any of the Real Property; (iii) any condition or circumstance, the existence of
which causes any representation by Indemnitor under this Agreement to be
materially incorrect; (iv) any past, present or future use, treatment, storage,
generation, manufacture, Release, or transport of Hazardous Materials by any
Person, onto, under, into or from or to any of the Real Property; (v) any past,
present or future Release (regardless of which Person, if any, may be
responsible for such Release) onto, under, into or from, any of the Real
Property; or (vi) the use, treatment, storage, generation, manufacture, Release,
or transport of Hazardous Materials or Release at, onto, under, into or from or
to any of the Real Property; or


(c)    any presently existing, or future contamination of any of the Real
Property by Hazardous Materials by any means whatsoever or the contamination of
any Real Property or waterway as a result of any past, present or future Release
from or in connection with the operation of, any of the Real Property;







--------------------------------------------------------------------------------





provided, however, Indemnitor shall not be obligated to indemnify, protect,
defend or save harmless an Indemnified Party if, and to the extent, the loss,
damage, expense or liability was caused by: (a) the gross negligence or willful
misconduct of such Indemnified Party as determined by the final judgement of a
court of competent jurisdiction, no longer subject to appeal or review. In case
any action shall be brought by a third party against any Indemnified Party based
upon any of the above and in respect to which indemnity may be sought against
Indemnitor, Collateral Agent shall promptly notify Indemnitor in writing
(provided that failure to so notify shall not relieve Indemnitor of its
obligations hereunder), and Indemnitor may, subject to the approval of the
Collateral Agent (which approval shall not be unreasonably withheld) assume the
defense thereof. The Trustee and Collateral Agent shall have the right to employ
separate counsel in any such action and to participate in the defense thereof at
Indemnitor's expense. Indemnitor shall not be liable for any settlement of any
such action effected without its consent (which consent shall not be
unreasonably withheld), but if settled with Indemnitor's consent, or if there is
a final judgment for the claimant in any such action, Indemnitor agrees to
indemnify, defend and save harmless such Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment.


6.    PAYMENT; FULL RECOURSE TO INDEMNITOR. The Indemnified Parties shall have
full recourse to Indemnitor for those liabilities, losses, claims, damages and
expenses for which said Indemnified Parties are indemnified under this
Agreement. Indemnified Parties and Indemnitor intend that Indemnified Parties
shall have full recourse to Indemnitor for any sum at any time due to
Indemnified Parties under this Agreement. In addition to any remedy available
for failure to pay such amounts, such amounts shall bear interest from the date
due until payment in full at the Applicable Rate as set forth in the Indenture.


7.    ACCEPTANCE; NO WAIVER. Indemnitor waives any acceptance of this Agreement
by Collateral Agent or any of the other Indemnified Parties. The failure of
Collateral Agent, or any other Indemnified Party, to enforce any right or remedy
hereunder, or to promptly enforce any such right or remedy, shall not constitute
a waiver thereof nor give rise to any estoppel against Collateral Agent or any
of the other Indemnified Parties, nor excuse Indemnitor from its obligations
hereunder. Any waiver of such right or remedy must be in writing and signed by
Collateral Agent and the applicable Indemnified Party. This indemnity may be
enforced at law and/or in equity. Remedies include, but are not limited to,
actions for damages and/or specific performance.


8.    SURVIVAL. Indemnitor's obligations and liability, with respect to any
breach of its covenants under this Agreement and with respect to indemnification
under Section 5 hereof shall survive: (i) complete satisfaction of all of
Indemnitor's obligations under the Bond Documents (other than this Agreement);
(ii) any foreclosure, whether judicial or nonjudicial, of the Real Property; and
(iii) any deed or other conveyance of the Real Property, in lieu of such
foreclosure. Such obligations and liability of Indemnitor shall be for the
benefit of Collateral Agent and all Indemnified Parties including, without
limitation: (i) any successor to Collateral Agent as holder of any security
interest in any of the Real Property or in any portion thereof, or as the holder
of any of the indebtedness secured thereby; and (ii) any successor to Collateral
Agent as owner of the Real Property, or any portion thereof, following
foreclosure or a deed or other conveyance in lieu of foreclosure.


9.    OBLIGATIONS SEPARATE AND UNSECURED. It is expressly intended that none of
the obligations of Indemnitor hereunder are to be secured by the Deed of Trust,
or any of the other Security Documentation. The obligations of Indemnitor under
this Agreement are separate from and in addition to the obligations under the
Guaranty and the obligations under the Deed of Trust and other Bond Documents.
The liability of Indemnitor under this Agreement shall not be limited to or
measured by the amount of such indebtedness or obligations; nor shall it be
limited to, or measured by, the value of the Real Property. Indemnitor shall be
fully and personally jointly and severally liable for all obligations of
Indemnitor under this Agreement and a separate action may be brought and
prosecuted against Indemnitor under this Agreement. Indemnitor waives the right
to assert any statute of limitations as a bar to the enforcement of this
Agreement or to an action brought to enforce this Agreement. This Agreement
shall not affect, impair or waive any rights or remedies of Collateral Agent or
any obligations of Indemnitor with respect to Hazardous Materials, where such
rights, remedies or obligations are created or imposed by Environmental Laws
(including. without limitation, Collateral Agent's rights of reimbursement or
contribution under Environmental Laws). The remedies in this Agreement are
cumulative and in addition to all remedies provided by law.


10.    CHOICE OF LAW. The terms of this Agreement shall be governed, in all
respects, by the internal laws of the State of Colorado without regard to the
principles of conflicts of law.


11.    BOND DOCUMENT. This Agreement is a Bond Document under the Indenture.


12.    SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
and all other provisions will remain in full force and effect.







--------------------------------------------------------------------------------





13.    APPLICATION OF GAMING LAWS. The parties hereto confirm that Section 4.30
of the Indenture is applicable to this Agreement and the other Bond Documents.




[Signature on following page]





--------------------------------------------------------------------------------







 
IN WITNESS WHEREOF, Indemnitor has executed the foregoing instrument as of the
date first above written.


INDEMNITOR:                        FHR-COLORADO LLC,
a Nevada limited liability company






By:
Name:
Title:


 





--------------------------------------------------------------------------------





EXHIBIT A


LEGAL DESCRIPTION


Parcel One:


The surface only of: Lot 34R, Block 17,
Fremont, now known as Cripple Creek, (Exemption Plat recorded September 12, 1991
at Reception No. 0389288) County of Teller, State of Colorado


Parcel Two:


Lots 36, 37, 38, 39 and 40, Block 17,
Fremont, now known as Cripple Creek,
County of Teller, State of Colorado


Parcel Three:


Lot 1, Bronco Billy's Subdivision, Filing No. 1, recorded August 28, 2008 at
Reception No. 520305, Surveyors Statement recorded June 30, 2009 at Reception
No. 627720
County of Teller,
State of Colorado


Parcel Four:


Lots 5, 6, 7 and 8 and Lots 55, 56, 57, 58, 59 and 60, Block 7, except the
easterly 65 feet of said Lots 57, 58, 59 and 60, First Addition to Cripple
Creek, Teller County, State of Colorado, together with the Easterly half of the
vacated alley adjacent to said Lots 5, 6, 7 and 8, and Westerly half of vacated
alley adjacent to said Lots 55 and 56, as shown in Ordinance No. 1987-3 recorded
March 8, 1991 in Book 547 at Page 327


And


The surface only of: The East 65 feet of Lots 57, 58, 59 and 60, Block 7, First
Addition to Cripple Creek, Teller County, State of Colorado, together with the
Westerly half of vacated alley adjacent to said Lots 55 and 56, as shown in
Ordinance No. 1987-3 recorded March 8, 1991 in Book 547 at Page 327


Parcel Five:


Intentionally Deleted


Parcel Six:


The South 25 feet of Lot 8, Block 16,
Fremont, now known as Cripple Creek,
County of Teller,
State of Colorado


 









--------------------------------------------------------------------------------





EXHIBIT A-1


LEGAL DESCRIPTION OF GROUND LEASED PROPERTY


    
Parcel Seven:


A Leasehold Estate created by Lease created by and between Cripple Creek
Development Co., a Colorado corporation and Blue Building Development, Inc., a
Wyoming corporation, as lessor and The Pioneer Group Inc., a Colorado
corporation, as lessee recorded February 2, 2015 at Reception No. 677136,
Assignment and Assumption Agreement (Brokley Ground Lease) as Recorded May13,
2016 at Reception No. 688123, upon and subject to all of the conditions therein
contained, leasing the following described property:


Parcel A:
Lots 29 and 30, Block 8,
Fremont (now Cripple Creek),
County of Teller, State of Colorado.


Parcel B:
Lots 31 through 34, Block 8,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel C:
Lots 35 and 36, Block 8,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel D:
Lots 8 and 9, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel E:
The West 12 1/2 feet of Lot 5 and all of Lot 6, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel F:
The North 46 feet of Lots 1, 2, and 3,
The North 46 feet of the East 8 feet of Lot 4,
The North 50 feet of the West 17 feet of Lot 4,
The North 50 feet of the East 12 1/2 feet of Lot 5,
Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel G:
The South 29 feet of the North 75 feet of Lots 1, 2, and 3;
The South 29 feet of the North 75 feet of the East 8 feet of Lot 4;
The South 25 feet of the North 75 feet of the West 17 feet of Lot 4;
The South 25 feet of the North 75 feet of the East 12 1/2 feet of Lot 5;
All in Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel H:
The South 50 feet of Lots 1 through 4, and
The South 50 feet of the East 12 1/2 feet of Lot 5,





--------------------------------------------------------------------------------





Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel I:
Lot 7, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel J:
Lot 10, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel K:
Lot 11, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel L:
Lot 12, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel M:
Lot 13, Block 17,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel N:
Lot 21R, Block 16,
Fremont (now Cripple Creek), Amended February 27, 1992 in Plat Book L at Page
39,
County of Teller, State of Colorado


Parcel O:
Lot 17R, Block 16,
Fremont (now Cripple Creek) Replat No. 1, according to the Map recorded May 24,
1994 in Plat Book M at Page 65,
County of Teller, State of Colorado.


Parcel P:
Lot 25, Block 16,
Fremont (now Cripple Creek),
County of Teller, State of Colorado


Parcel Eight


Lots 25 through 33, inclusive, Block 9,
Fremont (now Cripple Creek)
County of Teller, State of Colorado









--------------------------------------------------------------------------------





FIRST LIEN ENVIRONMENTAL AGREEMENT
(RISING STAR CASINO)


THIS FIRST LIEN ENVIRONMENTAL AGREEMENT, dated as of February __, 2018 (as
supplemented, modified, amended, extended and restated from time to time, the
"Agreement") by GAMING ENTERTAINMENT (INDIANA) LLC, a Nevada limited liability
company ("Indemnitor"), for the benefit of WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent (the "Collateral Agent").
RECITALS
A.Indemnitor is the owner or lessee of the real property which is situated in
the County of Ohio, State of Indiana and which is more particularly described on
Exhibit A attached hereto (the "Land").


B.All references herein to the "Real Property" shall be to: (i) the Land; (ii)
all buildings and improvements located on or adjacent to, or used in connection
with, the Land and in which Indemnitor now owns, or hereafter acquires, an
interest (the "Adjacent Property"); and (iii) all tenements, hereditaments and
appurtenances to the Land or the Adjacent Property.


C.As of the date hereof, Indemnitor and others have executed that certain
Guaranty Agreement for the benefit of Assignee (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. (the "Borrower"), an
affiliate of Indemnitor, arising out of the Indenture and Notes Purchase
Agreement (each as defined below).


D.As of the date hereof, Borrower has executed that certain Notes Purchase
Agreement among Borrower, Guarantors (as defined therein) and the Purchasers
party thereto from time to time (the "Purchasers") (as supplemented, modified,
amended, extended or restated from time to time, the "Notes Purchase Agreement")
pursuant to which, among other things, the Borrower agrees to issue to the
Purchasers Senior Secured Notes due in 2023 in the maximum aggregate principal
amount of One Hundred Million Dollars ($100,000,000.00) (the "Notes") and that
certain Indenture dated as of the date hereof, executed by Borrower, the
Guarantors, Wilmington Trust, National Association, as trustee and Collateral
Agent (as supplemented, modified, amended, extended or restated from time to
time) pursuant to which Borrower has authorized the issuance of the Notes (the
"Indenture") to the registered holders thereof.


E.To secure all obligations arising under the Guaranty, Indemnitor has executed
that certain First Lien Mortgage, Leasehold Mortgage, Fixture Filing and
Security Agreement with Absolute Assignment of Leases and Rents which is
executed concurrently, or substantially concurrent, herewith, by Indemnitor as
trustor in favor of Collateral Agent as beneficiary (as supplemented, modified,
amended, extended and restated from time to time, the "Mortgage") encumbering
certain property owned by Indemnitor.


1.
DEFINITIONS:



1.1    In this Agreement all capitalized words and terms shall have the
respective meanings and be construed herein as provided in the Indenture, and
any reference to a provision of the Indenture shall be deemed to incorporate
that provision as a part hereof in the same manner and with the same effect as
if the same were fully set forth herein.
1.2    The term "Environmental Laws" shall mean the Clean Air Act, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section
1251 et seq.; the Resource Conservation and Recovery Act of 1976. 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980 (including the Superfund Amendments and Reauthorization
Act of 1986, "CERCLA"), 42 U.S.C. Section 9601 et seq.; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651; the Emergency Planning and Community Right-to-Know
Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of
1977, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all other governmental rules relating to the
protection of human health and safety and the environment, including all
governmental rules pertaining to the reporting, Licensing, permitting,
transportation, storage, disposal, investigation or remediation of emissions,
discharges, Releases, or threatened Releases of Hazardous Materials into the
air, surface water, groundwater or land, or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials.





--------------------------------------------------------------------------------





1.3    The term "Hazardous Material" or "Hazardous Materials" shall mean all
pollutants, contaminants and other materials, substances and wastes which are
hazardous, toxic or caustic to the environment, including petroleum and
petroleum products and byproducts, radioactive materials, asbestos,
polychlorinated biphenyls and all materials, substances and wastes which are
classified or regulated as "hazardous," "toxic" or similar descriptions under
any Environmental Law.
1.4    The term "Release" shall mean any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Materials into the indoor or outdoor
environment (including, without limitation, the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Materials), or into or out of any Real Property, structure, vessel or vehicle,
including, without limitation, the movement of any Hazardous Materials into or
through the air, soil, surface water, groundwater or other property.
2.    INDEMNITOR’S REPRESENTATIONS.


2.1    (i) There has been no Release onto, under, into or from the Real
Property; (ii) there are no Hazardous Materials in, on, under or from the Real
Property and there is no facility or underground storage tanks in, on or under
the Real Property which is used for the generation, manufacture, treatment,
storage, placing or disposal of any Hazardous Material except for cleaning
solvents, gasoline and other petroleum products, pesticides and other chemicals
and materials, all of which is: (a) used in the normal maintenance and operation
of the Indemnitor's business as contemplated under the Indenture; and (b)
properly stored and utilized in accordance with all Environmental Laws; and
(iii) to Indemnitor’s knowledge, no toxic mold is located in the improvements on
the Real Property which requires any material remediation by environmental or
industrial hygiene professionals.
2.2    Indemnitor has not received any written summons, claim, citation,
directive, letter or other written communication from any third party alleging
any material liability or obligation in respect of the Real Property arising
under Environmental Law. There has been no actual or threatened litigation, or
written claims of any kind by any Person or Governmental Authority relating to
the Real Property and threat of any Release of Hazardous Materials migrating to
the Real Property or violation of Environmental Laws.
2.3    All improvements on the Real Property were developed and constructed in
compliance with all applicable Environmental Laws.
3.    COVENANTS.
3.1    Compliance with Environmental Laws. Indemnitor shall comply and cause all
uses and operations on or of the Real Property to comply with all Environmental
Laws and orders of any Governmental Authorities having jurisdiction over the
Real Property with respect to administration or enforcement of any Environmental
Laws and shall obtain, keep in effect and comply with all governmental permits
and authorizations required by Environmental Laws with respect to any of its
operations at, and use by it, of the Real Property. Upon the request of
Collateral Agent, Indemnitor shall furnish Collateral Agent with copies of all
such permits and authorizations and any amendments or renewals thereof that are
in possession or control of the Indemnitor or are reasonably available to the
Indemnitor and shall notify Collateral Agent of any expiration or revocation of
such permits or authorizations; unless such permits and authorizations are
timely renewed. Indemnitor shall also furnish Collateral Agent with all material
citations, notices, summonses, or other communications which are received by it
from any Governmental Authority pursuant to, or in connection with the
enforcement of, any Environmental Law.
3.2    Investigatory and Remedial Action. Indemnitor, at its expense, shall
undertake any and all preventative, investigatory or remedial action (including
emergency response, removal, containment and other remedial action): (a) that it
is required to undertake by any applicable Environmental Laws or orders of any
Governmental Authority having jurisdiction over the Real Property with respect
to administration or enforcement of any Environmental Laws or (b) that is
reasonably necessary to minimize material property damage (including damage to
Indemnitor's own property), material personal injury or material damage to the
environment, or the threat of any such damage or injury, by Releases of or
exposure to Hazardous Materials in connection with the occupation or operation
of the Real Property to the extent required by Environmental Laws. In the event
Indemnitor fails to perform any of its obligations under this Section 3.2, after
reasonable demand by Collateral Agent, Collateral Agent may (but shall not be
required or under any obligation or duty to) perform such obligations at
Indemnitor's expense, and except as limited by Gaming Laws, Indemnitor shall
permit the Collateral Agent to enter into and upon the Real Property for the
purpose of performing such obligations of Indemnitor. All such reasonable costs
and expenses incurred by Collateral Agent under this section and otherwise under
this Agreement shall be reimbursed by Indemnitor to Collateral Agent upon
Collateral Agent submitting an accounting of such costs and expenses and making
demand for the payment thereof with interest at the Applicable Rate specified in
the Indenture. In performing any such obligations of Indemnitor, Collateral
Agent shall not by reason of such performance be deemed to be assuming any
responsibility of Indemnitor under any Environmental Law or to any third party.
If Indemnitor fails to act after reasonable demand by Collateral Agent,
Indemnitor shall be deemed to and does hereby irrevocably





--------------------------------------------------------------------------------





appoint Collateral Agent as its attorney-in-fact with full power to perform such
of Indemnitor’s obligations under this Section 3.2 as Collateral Agent deems
necessary and appropriate.
4.    NOTICES. REPORTS AND INSPECTIONS


4.1    Notices. Indemnitor shall provide all notices required under this
Agreement in the manner, and within the time period(s), which are set forth in
the Indenture.


4.2    Access to Records. Indemnitor shall deliver to Collateral Agent, at the
written request of Collateral Agent, non-privileged, non-confidential, final
copies of any and all documents in its possession or to which it has access
relating to: (i) Hazardous Materials or Environmental Laws; and (ii) the Real
Property or operations conducted on the Real Property; including, without
limitation results of laboratory analysis, site assessments or studies,
environmental audit reports and other consultants' studies and reports.
4.3    Inspections. Except as limited by Gaming Laws and Indemnitor's approved
system of internal controls governing mandatory count procedures and the persons
who may participate therein, Collateral Agent reserves the right to inspect and
investigate the Real Property and the operations conducted thereon at
Indemnitor’s expense and subject to the reasonable rights of Indemnitor's
tenants, subtenants and other occupants of the Real Property, from time to time
upon reasonable prior written notice to Indemnitor and to perform such tests as
would be reasonable under the circumstances, and Indemnitor shall cooperate
fully with Collateral Agent in such inspection, investigations and tests. All
such inspections, investigations and tests shall be: (i) conducted in a manner
which does not unreasonably interfere with the businesses and the operations at
the Real Property; and (ii) for Collateral Agent's purposes only and shall not
be construed to create any liability or responsibility on the part of Collateral
Agent to Indemnitor or to any other Person. If Collateral Agent at any time
reasonably believes that Indemnitor or any tenants or other occupants of the
Real Property are failing to comply with the requirements of this Agreement or
requirements of Environmental Laws, or that a Release of Hazardous Materials has
occurred onto, under, into or from the Real Property, Collateral Agent may
require Indemnitor to furnish Collateral Agent at Indemnitor's expense an
environmental audit or a site assessment related reasonably to the failure or
Release. Such audit or assessment shall be performed at Indemnitor's expense by
a qualified consultant reasonably approved by Collateral Agent and shall be
delivered to both Indemnitor and Collateral Agent upon completion.
5.    INDEMNIFICATION. Indemnitor agrees to and does hereby indemnify, protect,
defend and save harmless each of the Trustee, Collateral Agent and Noteholders
and their respective trustees, officers, employees, agents, attorneys and
shareholders (individually an "Indemnified Party" and collectively the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities of any kind or nature from any investigations, suits, claims,
demands or other proceedings, including reasonable counsel fees incurred in
investigating or defending such claim, suffered by any of them and caused by,
relating to, arising out of, resulting from, or in any way connected with:
(a)    any investigatory or remedial action instituted under or required by
Environmental Laws or by orders of any Governmental Authority having
jurisdiction under any Environmental Laws: (i) involving presently existing or
future contamination of any of the Real Property with Hazardous Materials; or
(ii) involving past, present or future operations conducted on the Real
Property; or
(b)    any claims of any Person or Governmental Authority (including, without
limitation any Person or Governmental Authority responsible for environmental
remediation), for injury to any Person whatsoever or for damage to any property
or waterway or natural resource arising out of, in connection with or in any way
relating to: (i) the breach of any covenants of Indemnitor contained in this
Agreement; (ii) any past, present or future violation of any Environmental Laws,
by any Person, on any of the Real Property, or in connection with operation of
any of the Real Property; (iii) any condition or circumstance, the existence of
which causes any representation by Indemnitor under this Agreement to be
incorrect; (iv) any past, present or future use, treatment, storage, generation,
manufacture, Release, or transport of Hazardous Materials by any Person, onto,
under, into or from or to any of the Real Property; (v) any past, present or
future Release (regardless of which Person, if any, may be responsible for such
Release) onto, under, into or from, any of the Real Property; or (vi) the use,
treatment, storage, generation, manufacture, Release, or transport of Hazardous
Materials or Release at, onto, under, into or from or to any of the Real
Property; or
(c)    any presently existing, or future contamination of any of the Real
Property by Hazardous Materials by any means whatsoever or the contamination of
any Real Property or waterway as a result of any past, present or future Release
from or in connection with the operation of, any of the Real Property;





--------------------------------------------------------------------------------





provided, however, Indemnitor shall not be obligated to indemnify, protect,
defend or save harmless an Indemnified Party if, and to the extent, the loss,
damage, expense or liability was caused by: (a) the gross negligence or willful
misconduct of such Indemnified Party as determined by the final judgement of a
court of competent jurisdiction, no longer subject to appeal or review. In case
any action shall be brought by a third party against any Indemnified Party based
upon any of the above and in respect to which indemnity may be sought against
Indemnitor, Collateral Agent shall promptly notify Indemnitor in writing
(provided that failure to so notify shall not relieve Indemnitor of its
obligations hereunder, and Indemnitor may, subject to the approval of the
Collateral Agent (which approval shall not be unreasonably withheld) assume the
defense thereof. The Trustee and Collateral Agent shall have the right to employ
separate counsel in any such action and to participate in the defense thereof at
Indemnitor’s expense. Indemnitor shall not be liable for any settlement of any
such action effected without its consent (which consent shall not be
unreasonably withheld), but if settled with Indemnitor's consent, or if there is
a final judgment for the claimant in any such action, Indemnitor agrees to
indemnify, defend and save harmless such Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment.
6.    PAYMENT; FULL RECOURSE TO INDEMNITOR. The Indemnified Parties shall have
full recourse to Indemnitor for those liabilities, losses, claims, damages and
expenses for which said Indemnified Parties are indemnified under this
Agreement. Indemnified Parties and Indemnitor intend that Indemnified Parties
shall have full recourse to Indemnitor for any sum at any time due to
Indemnified Parties under this Agreement. In addition to any remedy available
for failure to pay such amounts, such amounts shall bear interest from the date
due until payment in full at the Applicable Rate as set forth in the Indenture.


7.    ACCEPTANCE; NO WAIVER. Indemnitor waives any acceptance of this Agreement
by Collateral Agent or any of the other Indemnified Parties. The failure of
Collateral Agent, or any other Indemnified Party, to enforce any right or remedy
hereunder, or to promptly enforce any such right or remedy, shall not constitute
a waiver thereof nor give rise to any estoppel against Collateral Agent or any
of the other Indemnified Parties, nor excuse Indemnitor from its obligations
hereunder. Any waiver of such right or remedy must be in writing and signed by
Collateral Agent and the applicable Indemnified Party. This indemnity may be
enforced at law and/or in equity. Remedies include, but are not limited to,
actions for damages and/or specific performance.


8.    SURVIVAL. Indemnitor's obligations and liability, with respect to any
breach of its covenants under this Agreement and with respect to indemnification
under Section 5 hereof shall survive: (i) complete satisfaction of all of
Indemnitor's obligations under the Bond Documents (other than this Agreement);
(ii) any foreclosure, whether judicial or nonjudicial, of the Real Property; and
(iii) any deed or other conveyance of the Real Property, in lieu of such
foreclosure. Such obligations and liability of Indemnitor shall be for the
benefit of Collateral Agent and all Indemnified Parties including, without
limitation: (i) any successor to Collateral Agent as holder of any security
interest in any of the Real Property or in any portion thereof, or as the holder
of any of the indebtedness secured thereby; and (ii) any successor to Collateral
Agent as owner of the Real Property, or any portion thereof, following
foreclosure or a deed or other conveyance in lieu of foreclosure.


9.    OBLIGATIONS SEPARATE AND UNSECURED. It is expressly intended that none of
the obligations of Indemnitor hereunder are to be secured by the Mortgage, or
any of the other Security Documentation. The obligations of Indemnitor under
this Agreement are separate from and in addition to the obligations under the
Guaranty and the obligations under the Mortgage and other Bond Documents. The
liability of Indemnitor under this Agreement shall not be limited to or measured
by the amount of such indebtedness or obligations; nor shall it be limited to,
or measured by, the value of the Real Property. Indemnitor shall be fully and
personally jointly and severally liable for all obligations of Indemnitor under
this Agreement and a separate action may be brought and prosecuted against
Indemnitor under this Agreement. Indemnitor waives the right to assert any
statute of limitations as a bar to the enforcement of this Agreement or to an
action brought to enforce this Agreement. This Agreement shall not affect,
impair or waive any rights or remedies of Collateral Agent or any obligations of
Indemnitor with respect to Hazardous Materials, where such rights, remedies or
obligations are created or imposed by Environmental Laws (including. without
limitation, Collateral Agent's rights of reimbursement or contribution under
Environmental Laws). The remedies in this Agreement are cumulative and in
addition to all remedies provided by law.





--------------------------------------------------------------------------------





10.    CHOICE OF LAW. The terms of this Agreement shall be governed, in all
respects, by the internal laws of the State of Indiana without regard to the
principles of conflicts of law.
11.    BOND DOCUMENT. This Agreement is a Bond Document under the Indenture.
12.    SEVERABILITY. The invalidity or unenforceability of any provision of this
Assignment will not affect the validity or enforceability of any other provision
and all other provisions will remain in full force and effect.
13.    APPLICATION OF GAMING LAWS. The parties hereto confirm that Section 4.30
of the Indenture is applicable to this Agreement and the other Bond Documents.




[Signature on following page]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Indemnitor has executed the foregoing instrument as of the
date first above written.
INDEMNITOR:                    GAMING ENTERTAINMENT (INDIANA) LLC,
a Nevada limited liability company








By:                    
Name:
Title:







--------------------------------------------------------------------------------







EXHIBIT A


LEGAL DESCRIPTION


    
PARCEL I:


TRACT A:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1
WEST; THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A
P.K. NAIL IN THE CENTER OF S.R. 56 AND THE POINT OF BEGINNING; THENCE NORTH 00
DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE CENTERLINE OF SAID S.R. 56, 525.02
FEET TO THE SOUTHWEST CORNER OF A 3.000 ACRE TRACT OF LAND; THENCE ALONG THE
BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND THE FOLLOWING THREE COURSES; THENCE
SOUTH 89 DEGREES 25 MINUTES 33 SECONDS EAST, 450.74 FEET TO A RE-BAR; THENCE
NORTH 00 DEGREES 34 MINUTES 27 SECONDS EAST, 296.73 FEET TO A RE-BAR; THENCE
NORTH 89 DEGREES 25 MINUTES 33 SECONDS WEST, 415.33 FEET TO THE CENTER OF SAID
S.R. 56; THENCE ALONG THE CENTERLINE OF SAID S.R. 56 THE FOLLOWING THREE
COURSES; THENCE NORTH 15 DEGREES 01 MINUTES 26 SECONDS EAST, 216.13 FEET; THENCE
NORTH 11 DEGREES 46 MINUTES 07 SECONDS EAST, 92.47 FEET; THENCE NORTH 10 DEGREES
12 MINUTES 32 SECONDS EAST, 9.89 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF 40 FEET
WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST ALONG SAID RIGHT-OF-WAY LINE, 180.43 FEET TO A RE-BAR; THENCE ALONG THE
BOUNDARY OF A TRACT OF LAND OWNED BY THE CITY OF RISING SUN (D.R. 17. P. 171)
FOLLOWING THREE COURSES; THENCE SOUTH 10 DEGREES 12 MINUTES 32 SECONDS WEST,
110.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST,
200.00 FEET TO A RE-BAR; THENCE NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST,
99.86 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE OF 50 FEET WIDE MCCONNEL
LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE
SOUTH RIGHT-OF- WAY LINE OF SAID 50 FOOT WIDE MCCONNEL LANE (RELOCATED), 1450.93
FEET TO A RE- BAR; THENCE NORTH 02 DEGREES 17 MINUTES 32 SECONDS EAST ALONG THE
EAST RIGHT-OF-WAY LINE OF SAID MCCONNEL LANE, 278.70 FEET TO A RE-BAR MARKING
THE SOUTHWEST CORNER OF A 4.938 ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF
SAID 4.938 ACRE TRACT OF LAND THE FOLLOWING TWO COURSES; THENCE SOUTH 89 DEGREES
26 MINUTES 48 SECONDS EAST, 416.15 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 33
MINUTES 12 SECONDS EAST 637.20 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF ORIGINAL 30 FEET
WIDE MCCONNEL LANE, 100.00 FEET TO A RE-BAR MARKING THE NORTHWEST CORNER OF
6.762 ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 6.762 ACRE TRACT OF
LAND THE FOLLOWING FIVE COURSES: THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS
WEST, 637.20 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST, 561.86 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 28 MINUTES 29 SECONDS
WEST, 107.61 FEET TO A RE-BAR; THENCE NORTH 07 DEGREES 13 MINUTES 39 SECONDS
EAST, 330.81 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS
WEST, 147.39 FEET TO THE SOUTHEAST CORNER OF A 1.044 ACRE TRACT OF LAND; THENCE
NORTH 03 DEGREES 03 MINUTES 51 SECONDS WEST ALONG THE EAST LINE OF SAID LOT,
201.44 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE OF SAID ORIGINAL MCCONNEL
LANE; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE SOUTH
RIGHT-OF-WAY LINE OF SAID ORIGINAL LANE, 323.12 FEET TO A RE-BAR IN THE WEST
BANK OF A DRAINAGE DITCH; THENCE ALONG THE WEST BANK OF SAID DRAINAGE DITCH THE
FOLLOWING SIX COURSES; THENCE SOUTH 00 DEGREES 20 MINUTES 03 SECONDS EAST,
128.24 FEET TO A RE-BAR; THENCE SOUTH 02 DEGREES 25 MINUTES 41 SECONDS WEST,
132.64 FEET TO A RE-BAR; THENCE SOUTH 04 DEGREES 23 MINUTES 32 SECONDS WEST,
307.98 FEET TO A RE-BAR; THENCE SOUTH 05 DEGREES 05 MINUTES 58 SECONDS WEST,
547.73 FEET TO A RE-BAR; THENCE SOUTH 06 DEGREES 53 MINUTES 48 SECONDS WEST,
472.38 FEET TO A RE-BAR; THENCE SOUTH 06 DEGREES 42 MINUTES 25 SECONDS WEST,
448.27 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 35 MINUTES 45 SECONDS WEST
ALONG THE SOUTH LINE OF SAID SECTION 35, 3057.55 FEET TO THE POINT OF BEGINNING.







--------------------------------------------------------------------------------





EXCEPTING THEREFROM, THE FOLLOWING DESCRIBED TRACT:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1 W; THENCE S 89 DEGREES
35' 45" E, 1679 FEET (DEED) TO A P.K. NAIL IN THE CENTER OF S.R. 56; THENCE N 00
DEGREES 28' 51"E ALONG THE CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE
SOUTHWEST CORNER OF A 3.000 ACRE TRACT OF LAND; THENCE CONTINUING ALONG THE
CENTERLINE OF SAID ROAD AND ALONG THE BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND
THE FOLLOWING FIVE COURSES: THENCE N 00 DEGREES 30' 25" E, 25.03 FEET TO A P.K
NAIL; THENCE N 01 DEGREES 50' 05" E, 80.47 FEET TO A P.K. NAIL; THENCE N 05
DEGREES 37' 21" E, 71.69 FEET TO A P.K. NAIL; THENCE N 11 DEGREES 58' 14" E,
87.16 FEET TO A P.K. NAIL; THENCE N 15 DEGREES 01' 25" E, 35.65 FEET TO THE
NORTHWEST CORNER OF SAID 3.000 ACRE TRACT OF LAND; THENCE CONTINUING ALONG THE
CENTERLINE OF SAID ROAD THE FOLLOWING FOUR COURSES: THENCE N 15 DEGREES 01' 16"
E, 216.13 FEET; THENCE N 11 DEGREES 46 07" E, 92.12 FEET TO THE POINT OF
BEGINNING; THENCE CONTINUING N 11 DEGREES 46' 07" E, 0.26 FEET; THENCE N 10
DEGREES 12' 32" E, 9.89 FEET; THENCE S 89 DEGREES 26' 48" E ALONG THE SOUTH
RIGHT-OF-WAY LINE OF AN EASEMENT FOR INGRESS AND EGRESS (D.R. 17, P. 171), ALSO
THE SOUTH LINE OF 40' RELOCATED MCCONNELL LANE, 180.43 FEET TO A RE-BAR; THENCE
S 10 DEGREES 12' 32" W 10.14 FEET; THENCE N 89 DEGREES 26' 48" W, 180.44 FEET TO
THE POINT OF BEGINNING.


ALSO EXCEPTING THEREFROM, A PART OF THE SOUTHWEST QUARTER OF SECTION 35 TOWNSHIP
4 NORTH RANGE 1 WEST OF THE FIRST PRINCIPAL MERIDIAN, RANDOLPH TOWNSHIP, OHIO
COUNTY, INDIANA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 35
THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST ALONG THE SOUTH LINE OF SAID
SOUTHWEST QUARTER 1679' (DEED) TO A POINT ON THE CENTERLINE OF STATE ROUTE 56;
THENCE THE FOLLOWING EIGHT (8) COURSES ALONG THE CENTERLINE OF STATE ROUTE 56
(1) NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST 252.02 FEET (2) NORTH 00 DEGREES
30 MINUTES 25 SECONDS EAST 25.03 FEET (3) NORTH 01 DEGREES 50 MINUTES 05 SECONDS
EAST 80.47 FEET (4) NORTH 06 DEGREES 37 MINUTES 21 SECONDS EAST 71.69 FEET (5)
NORTH 11 DEGREES 58 MINUTES 14 SECONDS EAST 87.16 FEET (6) NORTH 15 DEGREES 01
MINUTES 26 SECONDS EAST 251.78 FEET (7) NORTH 11 DEGREES 46 MINUTES 07 SECONDS
EAST 92.47 FEET (8) NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST 9.89 FEET TO A
POINT ON THE SOUTH LINE OF AN EASEMENT FOR INGRESS & EGRESS RECORDED IN DEED
RECORD 17, PG 171; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE
SOUTH LINE OF SAID DEED RECORD 180.43 FEET TO THE NORTHWEST CORNER OF A PARCEL
OF GROUND RECORDED IN DEED RECORD 17 PAGE 171 THENCE THE FOLLOWING THREE (3)
COURSES ALONG THE WEST, SOUTH, AND EAST BOUNDARY OF SAID PARCEL (1) SOUTH 10
DEGREES 12 MINUTES 32 SECONDS WEST 110.00 FEET (2) SOUTH 89 DEGREES 26 MINUTES
48 SECONDS EAST 200.00 FEET TO THE POINT OF BEGINNING (3) NORTH 10 DEGREES 12
MINUTES 32 SECONDS EAST 99.86 TO A POINT ON THE SOUTH LINE OF SAID EASEMENT FOR
INGRESS AND EGRESS; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST 200.00
FEET ALONG THE SAID SOUTH LINE; THENCE SOUTH 10 DEGREES 12 MINUTES 32 SECONDS
WEST 99.86 FEET THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS WEST 200.00 FEET
TO THE POINT OF BEGINNING CONTAINING 0.45 ACRES MORE OR LESS.


ALSO EXCEPTING THEREFROM, A PART OF THE SOUTHWEST QUARTER OF SECTION 35 TOWNSHIP
4 NORTH RANGE 1 WEST OF THE FIRST PRINCIPAL MERIDIAN RANDOLPH TOWNSHIP, OHIO
COUNTY, INDIANA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER OF SAID SECTION 35
THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST ALONG THE SOUTH LINE OF SAID
SOUTHWEST QUARTER 1679' (DEED) TO A POINT ON THE CENTERLINE OF STATE ROUTE 56;
THENCE THE FOLLOWING EIGHT (8) COURSES ALONG THE CENTERLINE OF STATE ROUTE 56
(1) NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST 252.02 FEET (2) NORTH 00 DEGREES
30 MINUTES 25 SECONDS EAST 25.03 FEET (3) NORTH 01 DEGREES 50 MINUTES 05 SECONDS
EAST 80.47 FEET (4) NORTH 06 DEGREES 37 MINUTES 21 SECONDS EAST 71.69 FEET (5)
NORTH 11 DEGREES 58 MINUTES 14 SECONDS EAST 87.16 FEET (6) NORTH 15 DEGREES 01
MINUTES 26 SECONDS EAST 251.78 FEET (7) NORTH 11 DEGREES 46 MINUTES 07 SECONDS
EAST 92.47 FEET(8) NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST 9.89 FEET TO A
POINT ON THE SOUTH LINE OF AN EASEMENT FOR INGRESS & EGRESS RECORDED IN DEED
RECORD 17, PA; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE
SOUTH LINE OF SAID DEED RECORD 180.43 FEET TO THE NORTHWEST CORNER OF A PARCEL
OF GROUND RECORDED IN DEED RECORD 17 PAGE 171; THENCE SOUTH 10 DEGREES 12
MINUTES 32 SECONDS WEST ALONG THE WEST LINE OF SAID PARCEL 10.14 FEET; THENCE
SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST 433.60 FEET TO THE POINT OF
BEGINNING; THENCE





--------------------------------------------------------------------------------





CONTINUING SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST 100.42 FEET; THENCE SOUTH
00 DEGREES 00 MINUTES 00 SECONDS EAST 111.09 FEET; THENCE NORTH 90 DEGREES 00
MINUTES 00 SECONDS WEST 100.42; THENCE NORTH 00 DEGREES 00 MINUTES 00 SECONDS
EAST 112.06 FEET TO THE POINT OF BEGINNING CONTAINING 0.26 ACRES MORE OR LESS.




TRACT B:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W, THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A P.K. NAIL IN THE
CENTER OF S.R. 56; THENCE NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE
CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE SOUTHWEST CORNER OF A 3.000 ACRE
TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND THE
FOLLOWING THREE COURSES; THENCE SOUTH 89 DEGREES 25 MINUTES 33 SECONDS EAST,
450.74 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 34 MINUTES 27 SECONDS EAST,
296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 25 MINUTES 33 SECONDS WEST,
415.33 FEET TO THE CENTER OF SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING THREE COURSES; THENCE NORTH 15 DEGREES 01 MINUTES 26
SECONDS EAST, 216.13 FEET; THENCE NORTH 11 DEGREES 46 MINUTES 07 SECONDS EAST,
92.47 FEET; THENCE NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST, 9.89 FEET TO THE
SOUTH RIGHT-OF-WAY LINE OF 40 FEET WIDE MCCONNEL LAND (RELOCATED); THENCE SOUTH
89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 180.43 FEET
TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A TRACT OF LAND OWNED BY THE CITY OF
RISING SUN (D.R. 17, P 171) FOLLOWING THREE COURSES: THENCE SOUTH 10 DEGREES 12
MINUTES 32 SECONDS WEST, 110.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST, 200.00 FEET TO A RE-BAR; THENCE NORTH 10 DEGREES 12
MINUTES 32 SECONDS EAST, 99.86 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE
OF 50 FEET WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48
SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF SAID 50 FOOT WIDE MCCONNEL
LANE (RELOCATED), 1450.93 FEET TO A RE-BAR; THENCE NORTH 02 DEGREES 17 MINUTES
32 SECONDS EAST ALONG THE EAST RIGHT-OF-WAY LINE OF SAID MCCONNEL LANE, 278.70
FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING NORTH 02 DEGREES
17 MINUTES 32 SECONDS EAST, 637.49 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF ORIGINAL 30 FEET
WIDE MCCONNEL LANE, 43.33 FEET TO A RE-BAR MARKING THE NORTHWEST CORNER OF A
1.007 ACRE TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 1.007 ACRE TRACT OF
LAND THE FOLLOWING THREE COURSES; THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS
WEST 325.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST, 135.00 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 33 MINUTES 12 SECONDS
EAST, 325.00 FOOT TO A RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS
EAST ALONG THE SOUTH LINE OF SAID 30 FEET WIDE MCCONNEL LANE, 218.48 FEET TO A
RE-BAR; THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS WEST, 637.20 FEET TO A
RE-BAR; THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS WEST, 416.15 FEET TO THE
POINT OF BEGINNING.




TRACT C:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST,
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W; THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A P.K. NAIL IN THE
CENTER OF S.R. 56; THENCE NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE
CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE SOUTHWEST CORNER OF A 3.000 ACRE
TRACT OF LAND; THENCE ALONG THE BOUNDARY OF SAID 3.000 ACRE TRACT OF LAND THE
FOLLOWING THREE COURSES; THENCE SOUTH 89 DEGREES 25 MINUTES 33 SECONDS EAST,
450.74 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 34 MINUTES 27 SECONDS EAST,
296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 25 MINUTES 33 SECONDS WEST,
415.33 FEET TO THE CENTER OF SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING THREE COURSES; THENCE NORTH 15 DEGREES 01 MINUTES 26
SECONDS EAST, 216.13 FEET; THENCE NORTH 11 DEGREES 46 MINUTES 07 SECONDS EAST,
92.47 FEET; THENCE NORTH 10 DEGREES 12 MINUTES 32 SECONDS EAST, 9.89 FEET TO THE
SOUTH RIGHT-OF-WAY LINE OF 40 FEET WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH
89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 180.43 FEET





--------------------------------------------------------------------------------





TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A TRACT OF LAND OWNED BY THE CITY OF
RISING SUN (D.R. 17, P.171) FOLLOWING THREE COURSES; THENCE SOUTH 10 DEGREES 12
MINUTES 32 SECONDS WEST, 110.00 FEET TO A RE-BAR; THENCE SOUTH 89 DEGREES 26
MINUTES 48 SECONDS EAST, 200.00 FEET TO A RE-BAR; THENCE NORTH 10 DEGREES 12
MINUTES 32 SECONDS EAST, 99.86 FEET TO A RE-BAR IN THE SOUTH RIGHT-OF-WAY LINE
OF 50 FEET WIDE MCCONNEL LANE (RELOCATED); THENCE SOUTH 89 DEGREES 26 MINUTES 48
SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF SAID 50 FEET WIDE MCCONNEL
LANE (RELOCATED), 1450.93 FEET TO A RE-BAR; THENCE NORTH 02 DEGREES 17 MINUTES
32 SECONDS EAST ALONG THE EAST RIGHT-OF-WAY LINE OF SAID MCCONNEL LANE, 278.70
FEET TO A RE-BAR MARKING THE SOUTHWEST CORNER OF A 4.938 ACRE TRACT OF LAND;
THENCE ALONG THE BOUNDARY OF SAID 4.938 ACRE TRACT OF LAND THE FOLLOWING TWO
COURSES; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST, 416.15 FEET TO A
RE- BAR; THENCE NORTH 00 DEGREES 33 MINUTES 12 SECONDS EAST, 637.20 FEET TO A
RE-BAR; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST ALONG THE SOUTH
RIGHT-OF-WAY LINE OF ORIGINAL 30 FEET WIDE MCCONNEL LANE, 100.00 FEET TO A
RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 89 DEGREES 26 MINUTES
48 SECONDS EAST ALONG THE SOUTH RIGHT-OF-WAY LINE OF SAID ORIGINAL MCCONNEL
LANE, 218.48 FEET TO A RE-BAR MARKING THE NORTHWEST CORNER OF A 1.044 ACRE TRACT
OF LAND; THENCE ALONG THE BOUNDARY OF SAID 1.044 ACRE TRACT OF LAND THE
FOLLOWING TWO COURSES: THENCE SOUTH 00 DEGREES 33 MINUTES 12 SECONDS WEST,
201.04 FEET; THENCE SOUTH 89 DEGREES 26 MINUTES 48 SECONDS EAST, 379.90 FEET TO
A RE-BAR; THENCE SOUTH 07 DEGREES 13 MINUTES 39 SECONDS WEST, 330.81 FEET TO A
RE-BAR; THENCE SOUTH 00 DEGREES 28 MINUTES 29 SECONDS EAST, 107.61 FEET TO A
RE-BAR; THENCE NORTH 89 DEGREES 26 MINUTES 48 SECONDS WEST, 561.86 FEET TO A
RE-BAR; THENCE NORTH 00 DEGREES 33 MINUTES 12 SECONDS EAST, 637.20 FEET TO THE
POINT OF BEGINNING.




TRACT D:
BEING PART OF THE NORTH ONE-HALF OF SECTION 2 AND PART OF THE NORTHWEST QUARTER
OF SECTION 1, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL MERIDIAN
LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHWEST CORNER OF SECTION 2, T3N, R1W; THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST ALONG THE NORTH LINE OF SAID SECTION 2, 1679
+ /- FEET (DEED) TO THE CENTER OF S.R. 56 AND THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 89 DEGREES 35 MINUTES 45 SECONDS EAST ALONG SAID SECTION LINE
4830.42 FEET TO THE INDIANA-KENTUCKY BORDER IN THE OHIO RIVER; THENCE ALONG SAID
INDIANA-KENTUCKY BORDER THE FOLLOWING TWELVE COURSES: SOUTH 33 DEGREES 52
MINUTES 05 SECONDS WEST, 275.89 FEET; SOUTH 40 DEGREES 00 MINUTES 00 SECONDS
WEST, 457.19 FEET; SOUTH 45 DEGREES 32 MINUTES 47 SECONDS WEST, 493.77 FEET;
SOUTH 50 DEGREES 00 MINUTES 09 SECONDS WEST, 188.26 FEET; SOUTH 45 DEGREES 01
MINUTES 33 SECONDS WEST, 210.94 FEET; SOUTH 47 DEGREES 32 MINUTES 14 SECONDS
WEST, 226.52 FEET; SOUTH 51 DEGREES 55 MINUTES 30 SECONDS WEST, 241.36 FEET;
SOUTH 52 DEGREES 34 MINUTES 03 SECONDS WEST, 212.45 FEET; SOUTH 56 DEGREES 55
MINUTES 05 SECONDS WEST, 177.71 FEET; SOUTH 48 DEGREES 21 MINUTES 24 SECONDS
WEST, 131.52 FEET; SOUTH 32 DEGREES 36 MINUTES 56 SECONDS WEST, 94.74 FEET;
SOUTH 28 DEGREES 00 MINUTES 21 SECONDS WEST, 67.59 FEET TO THE MOST
SOUTHEASTERLY CORNER LANDS OWNED BY GREGORY H. ANDERSON AND BARBARA A. ANDERSON
(D.R. 24, P. 195); THENCE ALONG SAID ANDERSONS' BOUNDARY THE FOLLOWING FIVE
COURSES: NORTH 48 DEGREES 02 MINUTES 03 SECONDS WEST, 492.80 FEET TO A RE-BAR;
NORTH 20 DEGREES 18 MINUTES 57 SECONDS EAST, 353.90 FEET TO A RE-BAR; NORTH 68
DEGREES 46 MINUTES 03 SECONDS WEST, 34.53 FEET TO A RE-BAR; NORTH 16 DEGREES 05
MINUTES 27 SECONDS EAST, 237.36 FEET TO A RE-BAR; NORTH 19 DEGREES 07 MINUTES 17
SECONDS EAST, 265.01 FEET TO A RE-BAR MARKING THE MOST SOUTHEASTERLY CORNER OF
LANDS OF DAVID H. HAMILTON AND DELBERTA A. HAMILTON (D.R. 18, P. 59); THENCE
ALONG SAID HAMILTONS' BOUNDARY THE FOLLOWING THREE COURSES: NORTH 20 DEGREES 04
MINUTES 27 SECONDS EAST, 380.42 FEET TO A RE-BAR; NORTH 89 DEGREES 51 MINUTES 13
SECONDS WEST, 373.43 FEET TO A RE-BAR; SOUTH 20 DEGREES 04 MINUTES 27 SECONDS
WEST, 380.42 FEET TO AN IRON PIPE MARKING SAID HAMILTONS' MOST SOUTHWESTERLY
CORNER; THENCE CONTINUING ALONG SAID ANDERSONS' BOUNDARY THE FOLLOWING TWO
COURSES: NORTH 89 DEGREES 51 MINUTES 14 SECONDS WEST, 299.09 FEET TO A RE-BAR;
SOUTH 02 DEGREES 08 MINUTES 02 SECONDS WEST, 838.95 FEET TO A RE-BAR; THENCE
NORTH 89 DEGREES 56 MINUTES 53 SECONDS WEST ALONG THE BOUNDARY OF LANDS OF THE
DETMER FAMILY LIMITED PARTNERSHIP AND THE CENTERLINE OF FORMERLY RABB'S LANE
1350.69 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 28 MINUTES 40 SECONDS EAST,
847.33 FEET TO THE SOUTHERLY BOUNDARY OF A 1.15 ACRE TRACT OF LAND (D. R. 19,
P.598) AND THE SOUTH RIGHT-OF-WAY LINE OF INDUSTRIAL DRIVE; THENCE SOUTH 89
DEGREES 40 MINUTES 20 SECONDS EAST ALONG SAID 1.15 ACRE TRACT OF LAND AND THE





--------------------------------------------------------------------------------





EXTENDED RIGHT-OF-WAY LINE 280.00 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 19
MINUTES 40 SECONDS EAST, 50.00 FEET TO THE NORTHEASTERLY CORNER OF SAID 1.15
ACRE TRACT; THENCE NORTH 89 DEGREES 40 MINUTES 20 SECONDS WEST ALONG THE
NORTHERLY LINE OF SAID 1.15 ACRE TRACT AND THE EXTENDED RIGHT-OF-WAY LINE OF
SAID INDUSTRIAL DRIVE 730.00 FEET TO A RE-BAR; THENCE NORTH 00 DEGREES 19
MINUTES 40 SECONDS EAST, 150.00 FEET TO A RE- BAR; THENCE NORTH 89 DEGREES 40
MINUTES 20 SECONDS WEST, 269.05 FEET TO A P.K. NAIL IN THE CENTER OF SAID S.R.
56; THENCE ALONG THE CENTERLINE OF SAID ROAD NORTH 00 DEGREES 41 MINUTES 30
SECONDS EAST, 615.73 FEET TO THE POINT OF BEGINNING.




PARCEL II:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN RANDOLPH TOWNSHIP, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W; THENCE NORTH 00
DEGREES 00 MINUTES EAST ALONG THE WEST LINE OF SAID SECTION 35, 1178.10 FEET
(DEED); THENCE SOUTH 89 DEGREES 30 MINUTES 00 EAST, 1732.20 FEET TO THE CENTER
OF S.R. 56; THENCE ALONG THE CENTERLINE OF SAID S.R. 56 THE FOLLOWING THREE
COURSES; THENCE SOUTH 10 DEGREES 15 MINUTES 44 SECONDS WEST, 50.74 FEET; THENCE
SOUTH 11 DEGREES 41 MINUTES 40 SECONDS WEST, 92.47 FEET TO A P.K. NAIL; THENCE
SOUTH 14 DEGREES 56 MINUTES 59 SECONDS WEST, 216.13 FEET TO THE POINT OF
BEGINNING; THENCE LEAVING SAID ROAD SOUTH 89 DEGREES 30 MINUTES 00 SECONDS EAST,
415.33 FEET TO A RE-BAR; THENCE SOUTH 00 DEGREES 30 MINUTES 00 SECONDS WEST,
296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 30 MINUTES 00 SECONDS WEST,
450.74 FEET TO THE CENTER OF SAID S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING FIVE COURSES; THENCE NORTH 00 DEGREES 25 MINUTES 58
SECONDS EAST, 25.03 FEET TO A P.K. NAIL; THENCE NORTH 01 DEGREES 45 MINUTES 38
SECONDS EAST, 80.47 FEET TO A P.K. NAIL; THENCE NORTH 06 DEGREES 32 MINUTES 54
SECONDS EAST, 71.69 FEET TO A P.K. NAIL; THENCE NORTH 11 DEGREES 53 MINUTES 47
SECONDS EAST, 87.16 FEET TO A P. K. NAIL; THENCE NORTH 14 DEGREES 56 MINUTES 59
SECONDS EAST, 35.65 FEET TO THE POINT OF BEGINNING.


ALSO DESCRIBED IN A SURVEY DATED SEPTEMBER 8, 1995, AND PREPARED BY HOOSIER
VALLEY SURVEY CO. MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEING PART OF THE SOUTH ONE-HALF OF SECTION 35, TOWNSHIP 4 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT THE SOUTHWEST CORNER OF SECTION 35, T4N, R1W; THENCE SOUTH 89
DEGREES 35 MINUTES 45 SECONDS EAST, 1679 FEET (DEED) TO A P.K. NAIL IN THE
CENTER OF S.R. 56; THENCE NORTH 00 DEGREES 28 MINUTES 51 SECONDS EAST ALONG THE
CENTERLINE OF SAID S.R. 56, 525.02 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING ALONG THE CENTERLINE OF SAID ROAD THE FOLLOWING FIVE COURSES; THENCE
NORTH 00 DEGREES 30 MINUTES 25 MINUTES EAST, 25.03 FEET TO A P.K. NAIL; THENCE
NORTH 01 DEGREES 50 MINUTES 05 SECONDS EAST, 80.47 FEET TO A P.K. NAIL; THENCE
NORTH 06 DEGREES 37 MINUTES 21 SECONDS EAST, 71.69 FEET TO A P.K. NAIL; THENCE
NORTH 11 DEGREES 58 MINUTES 14 SECONDS EAST, 87.16 FEET TO A P.K. NAIL; THENCE
NORTH 15 DEGREES 01 MINUTES 26 SECONDS EAST, 35.65 FEET; THENCE SOUTH 89 DEGREES
25 MINUTES 33 SECONDS EAST, 415.33 FEET TO A RE-BAR; THENCE SOUTH 00 DEGREES 34
MINUTES 27 SECONDS WEST, 296.73 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 25
MINUTES 33 SECONDS WEST, 450.74 FEET TO THE POINT OF BEGINNING.




PARCEL III:
BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL
MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET; THENCE NORTH 53 DEGREES 47
MINUTES 08 SECONDS WEST ALONG THE EXTENDED RIGHT-OF-WAY LINE OF SAID SIXTH
STREET, 41.04 FEET TO THE CENTER OF S.R. 56; THENCE ALONG THE CENTERLINE OF SAID
S.R. 56 THE FOLLOWING THREE COURSES; THENCE NORTH 35 DEGREES 51 MINUTES 08
SECONDS EAST, 553.55 FEET TO A P.K. NAIL; THENCE NORTH 32 DEGREES 15 MINUTES 46
SECONDS EAST, 112.99 FEET TO A P.K. NAIL; THENCE NORTH 22 DEGREES 02 MINUTES 46
SECONDS EAST, 56.08 FEET TO A P.K. A NAIL; THENCE LEAVING SAID





--------------------------------------------------------------------------------





ROAD SOUTH 89 DEGREES 39 MINUTES 00 SECONDS EAST ALONG THE EXTENDED SOUTHERLY
LINE OF A 0.42 ACRE TRACT OF LAND 285.87 FEET TO A RE-BAR; THENCE SOUTH 89
DEGREES 56 MINUTES 53 SECONDS EAST ALONG A LINE FORMERLY KNOWN AS THE CENTER OF
RABB'S LANE, ALSO BEING THE EXTENDED SOUTHERLY LINE OF A 128.249 ACRE TRACT OF
LAND 1801.12 FEET TO A RE-BAR; THENCE SOUTH 50 DEGREES 51 MINUTES 37 SECONDS
EAST ALONG THE BOUNDARY OF A 10.21 +/- ACRE TRACT OF LAND OWNED BY GREGORY H.
ANDERSON AND BARBARA ANDERSON (D.R. 24, P. 195-196), 395.74 FEET TO THE EDGE OF
THE OHIO RIVER AND THE POINT OF BEGINNING; THENCE CONTINUING SOUTH 50 DEGREES 51
MINUTES 37 SECONDS EAST, 490.67 FEET TO THE INDIANA-KENTUCKY BORDER IN THE OHIO
RIVER; THENCE ALONG SAID INDIANA-KENTUCKY BORDER THE FOLLOWING SEVEN COURSES;
THENCE SOUTH 35 DEGREES 39 MINUTES 30 SECONDS WEST, 178.10 FEET; THENCE SOUTH 41
DEGREES 57 MINUTES 54 SECONDS WEST, 267.61 FEET; THENCE SOUTH 45 DEGREES 39
MINUTES 22 SECONDS WEST, 236.12 FEET; THENCE SOUTH 52 DEGREES 10 MINUTES 43
SECONDS WEST, 58.09 FEET; THENCE SOUTH 43 DEGREES 14 MINUTES 30 SECONDS WEST,
76.63 FEET; THENCE SOUTH 49 DEGREES 29 MINUTES 45 SECONDS WEST, 241.34 FEET;
THENCE SOUTH 54 DEGREES 20 MINUTES 17 SECONDS WEST, 780.32 FEET; THENCE LEAVING
SAID STATE BORDER NORTH 53 DEGREES 47 MINUTES 08 SECONDS WEST, 562.26 FEET TO A
RE-BAR AT THE EDGE OF SAID OHIO RIVER MARKING THE MOST EASTERLY CORNER OF LANDS
OWNED BY JOHN D. MITCHELL AND JANET C. MITCHELL (D.R. 25, P. 312); THENCE ALONG
THE EDGE OF SAID RIVER AND THE BOUNDARY OF A 57.820 ACRE TRACT OF LAND THE
FOLLOWING FOUR COURSES: THENCE NORTH 59 DEGREES 00 MINUTES 00 SECONDS EAST,
154.19 FEET; THENCE NORTH 53 DEGREES 29 MINUTES 16 SECONDS EAST, 458.01 FEET;
THENCE NORTH 47 DEGREES 06 MINUTES 00 SECONDS EAST, 362.74 FEET; THENCE NORTH 48
DEGREES 48 MINUTES 00 SECONDS EAST, 896.54 FEET TO THE POINT OF BEGINNING.




PARCEL IV:
BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL
MERIDIAN LOCATED IN RANDOLPH TOWNSHIP AND PARTLY IN THE CITY OF RISING, SUN,
OHIO COUNTY, INDIANA, DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION, 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET AND THE POINT OF BEGINNING;
THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE
459.26 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A 0.466 +/- ACRE TRACT OF
LAND OWNED BY JOHN RICHARDS (D.R. 18, P 460) THE FOLLOWING NINE COURSES; THENCE
NORTH 41 DEGREES 14 MINUTES 03 SECONDS EAST, 106.67 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 33 MINUTES 57 SECONDS EAST, 113.00 FEET TO AN IRON PIN; THENCE
SOUTH 35 DEGREES 41 MINUTES 02 SECONDS WEST, 32.45 FEET TO A RE-BAR; THENCE
NORTH 55 DEGREES 46 MINUTES 17 SECONDS WEST, 44.55 FEET TO A RE-BAR; THENCE
SOUTH 34 DEGREES 13 MINUTES 43 SECONDS WEST, 35.00 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 46 MINUTES 17 SECONDS EAST, 44.55 FEET TO A REBAR; THENCE SOUTH
34 DEGREES 13 MINUTES 43 SECONDS WEST, 19.95 FEET TO A RE-BAR; THENCE SOUTH 49
DEGREES 09 MINUTES 17 SECONDS EAST, 32.80 FEET TO A RE-BAR; THENCE SOUTH 40
DEGREES 50 MINUTES 43 SECONDS WEST, 19.82 FEET IN A RE-BAR IN SAID NORTHERLY
RIGHT-OF-WAY OF SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST
ALONG SAID RIGHT-OF-WAY LINE 890.16 FEET TO THE EDGE OF THE OHIO RIVER; THENCE
ALONG THE EDGE OF SAID RIVER THE FOLLOWING FOUR COURSES; THENCE NORTH 59 DEGREES
00 MINUTES 00 SECONDS EAST, 284.34 FEET; THENCE NORTH 53 DEGREES 29 MINUTES 16
SECONDS EAST, 458.01 FEET; THENCE NORTH 47 DEGREES 06 MINUTES 00 SECONDS EAST,
362.74 FEET; THENCE NORTH 48 DEGREES 48 MINUTES 00 SECONDS EAST, 896.54 FEET;
THENCE LEAVING SAID RIVER NORTH 50 DEGREES 51 MINUTES 37 SECONDS WEST ALONG THE
BOUNDARY OF A 10.21 + /- ACRE TRACT OF LAND OWNED BY GREGORY H. ANDERSON AND
BARBARA A. ANDERSON (D.R. 24, PAGE 195-196), 395.74 FEET TO A RE-BAR; THENCE
NORTH 89 DEGREES 56 MINUTES 53 SECONDS WEST ALONG A LINE FORMERLY KNOWN AS THE
CENTER OF RABB'S LANE, 1801.12 FEET TO A RE- BAR; THENCE NORTH 89 DEGREES 39
MINUTES 00 SECONDS WEST ALONG THE EXTENDED SOUTHERLY LINE OF A 0.42 ACRE TRACT
OF LAND, 285.87 FEET TO THE CENTER OF S.R. 56; THENCE ALONG THE CENTERLINE OF
SAID S.R. 56 THE FOLLOWING THREE COURSES; THENCE SOUTH 22 DEGREES 02 MINUTES 46
SECONDS WEST, 56.08 FEET TO A P.K. NAIL; THENCE SOUTH 32 DEGREES 15 MINUTES 46
SECONDS WEST, 112.99 FEET TO A P.K. NAIL; THENCE SOUTH 35 DEGREES 51 MINUTES 08
SECONDS WEST, 553.55 FEET TO THE INTERSECTION OF SAID CENTERLINE WITH THE
EXTENDED NORTHERLY RIGHT-OF-WAY OF SAID SIXTH STREET; THENCE SOUTH 53 DEGREES 47
MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 41.04 FEET TO THE POINT OF
BEGINNING.







--------------------------------------------------------------------------------





EXCEPT FOR THAT PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA,
DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION, 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET; THENCE SOUTH 53 DEGREES 47
MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE 1196.25 FEET TO A RE-BAR
AND THE POINT OF BEGINNING, SAID POINT BEING THE EXTENSION OF THE EAST LINE OF
SHORT STREET; THENCE LEAVING SAID STREET NORTH 36 DEGREES 12 MINUTES 52 SECONDS
EAST, 120.00 FEET TO A RE-BAR; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS
EAST, 359.14 FEET TO THE EDGE OF THE OHIO RIVER; THENCE SOUTH 59 DEGREES 00
MINUTES 00 SECONDS WEST ALONG THE EDGE OF SAID RIVER 130.15 FEET TO THE EXTENDED
NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET; THENCE LEAVING SAID RIVER
NORTH 53 DEGREES 47 MINUTES 08 SECONDS WEST ALONG SAID RIGHT-OF-WAY LINE 308.74
FEET TO THE POINT OF BEGINNING, CONTAINING 0.920 ACRES PREVIOUSLY DEEDED TO JOHN
D. MITCHELL AND JANET C. MITCHELL, HUSBAND AND WIFE IN WARRANTY DEED DATED JULY
28, 1993 AND RECORDED AS INSTRUMENT NO. 054369.


THE ABOVE REAL ESTATE IS ALSO DESCRIBED IN A SURVEY DATED SEPTEMBER 26, 1995,
AND PREPARED BY HOOSIER VALLEY SURVEY CO., MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST PRINCIPAL
MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA, DESCRIBED AS
FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION 82.50 FEET TO A RAILROAD SPIKE IN
THE NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET AND THE POINT OF BEGINNING;
THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE
459.26 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY OF A 0.466 + ACRE TRACT OF
LAND OWNED BY JOHN RICHARDS (D.R. 18, P. 460) THE FOLLOWING NINE COURSES; THENCE
NORTH 41 DEGREES 14 MINUTES 03 SECONDS EAST, 106.67 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 33 MINUTES 57 SECONDS EAST, 113.00 FEET TO AN IRON PIN; THENCE
SOUTH 35 DEGREES 41 MINUTES 02 SECONDS WEST, 32.45 FEET TO A RE-BAR; THENCE
NORTH 55 DEGREES 46 MINUTES 17 SECONDS WEST, 44.55 FEET TO A RE-BAR; THENCE
SOUTH 34 DEGREES 13 MINUTES 43 SECONDS WEST, 35.00 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 46 MINUTES 17 SECONDS EAST, 44.55 FEET TO A RE-BAR; THENCE
SOUTH 34 DEGREES 13 MINUTES 43 SECONDS WEST, 19.95 FEET TO A REBAR; THENCE SOUTH
49 DEGREES 09 MINUTES 17 SECONDS EAST, 32.80 FEET TO A RE-BAR; THENCE SOUTH 40
DEGREES 50 MINUTES 43 SECONDS WEST, 19.82 FEET TO A RE-BAR IN SAID NORTHERLY
RIGHT-OF-WAY OF SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS EAST
ALONG SAID RIGHT-OF-WAY LINE 581.42 FEET TO A RE-BAR; THENCE ALONG THE BOUNDARY
OF A 0.920 ACRE TRACT OF LAND OWNED BY JOHN D. AND JANET C. MITCHELL (D.R. 25,
P. 312) THE FOLLOWING TWO COURSES; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS
EAST, 120.00 FEET TO A RE-BAR; THENCE SOUTH 53 DEGREES 47 MINUTES 08 SECONDS
EAST, 359.14 FEET TO A RE-BAR AT THE EDGE OF THE OHIO RIVER; THENCE ALONG THE
EDGE OF SAID RIVER THE FOLLOWING FOUR COURSES; THENCE NORTH 59 DEGREES 00
MINUTES 00 SECONDS EAST, 154.19 FEET; THENCE NORTH 53 DEGREES 29 MINUTES 16
SECONDS EAST, 458.01 FEET; THENCE NORTH 47 DEGREES 06 MINUTES 00 SECONDS EAST,
362.74 FEET; THENCE NORTH 48 DEGREES 48 MINUTES 00 EAST, 896.54 FEET; THENCE
LEAVING SAID RIVER NORTH 50 DEGREES 51 MINUTES 37 SECONDS WEST ALONG THE
BOUNDARY OF A 10.21 + ACRE TRACT OF LAND OWNED BY GREGORY H. ANDERSON AND
BARBARA ANDERSON (D.R. 24, P. 195-196), 395.74 FEET TO A RE-BAR; THENCE NORTH 89
DEGREES 56 MINUTES 53 SECONDS WEST ALONG A LINE FORMERLY KNOWN AS THE CENTER OF
RABB'S LANE, 1801.12 FEET TO A RE-BAR; THENCE NORTH 89 DEGREES 39 MINUTES 00
SECONDS WEST ALONG THE EXTENDED SOUTHERLY LINE OF A 0.42 ACRE TRACT OF LAND,
285.87 FEET TO THE CENTER OF S.R. 56; THENCE ALONG THE CENTERLINE OF SAID S.R.
56 THE FOLLOWING THREE COURSES; THENCE SOUTH 22 DEGREES 02 MINUTES 46 SECONDS
WEST, 56.08 FEET TO A P.K. NAIL; THENCE SOUTH 32 DEGREES 15 MINUTES 46 SECONDS
WEST, 112.99 FEET TO A P.K. NAIL; THENCE SOUTH 35 DEGREES 51 MINUTES 08 SECONDS
WEST, 553.55 FEET TO THE INTERSECTION OF SAID CENTERLINE WITH THE EXTENDED
NORTHERLY RIGHT-OF-WAY OF SAID SIXTH STREET; THENCE SOUTH 53 DEGREES 47 MINUTES
08 SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE, 41.04 FEET TO THE POINT OF
BEGINNING.











--------------------------------------------------------------------------------





PARCEL V:
A PART OF THE NORTHEAST QUARTER OF FRACTIONAL SECTION 2, TOWNSHIP 3 NORTH, RANGE
1 WEST, MORE FULLY DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN 233.15 FEET S 56"00' EAST OF THE INTERSECTION OF
WALNUT STREET AND SIXTH STREET IN SAID TOWN: THENCE N 56" 00' WEST ALONG THE
CENTERLINE OF SIXTH STREET 50.00 FEET TO A P.K. NAIL, WHICH IS THE TRUE POINT OF
BEGINNING; THENCE CONTINUING ALONG THE CENTERLINE OF SIXTH STREET N 56" 00' WEST
156.65 FEET TO A P.K. NAIL, THENCE N 34" 15' EAST 153.65 FEET TO A STAKE; THENCE
S 62" 33' EAST, 113.00 FEET TO A STAKE, THENCE S 27" 23' WEST 32.45 FEET, THENCE
N 62" 37' WEST 44.55 FEET, THENCE S 27" 33' WEST 35.00 FEET, THENCE S 62" 37'
EAST 44.55 FEET, THENCE S 27" 23' WEST 19.95 FEET; THENCE S 56" 00' EAST 32.80
FEET, THENCE S 34"00' WEST 78.50 FEET TO THE TRUE POINT OF BEGINNING AND
CONTAINING 0.466 ACRES, MORE OR LESS.


EXCEPTING FROM PARCELS IV AND V THE FOLLOWING DESCRIBED TRACTS:


(1) BEING A PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA,
DESCRIBED AS FOLLOWS:
COMMENCING AT AN IRON PIN IN THE SOUTHERLY RIGHT-OF-WAY LINE OF SIXTH STREET
MARKING THE MOST NORTHERLY CORNER OF PINKNEY JAMES ADDITION TO THE CITY OF
RISING SUN; THENCE NORTH 36 DEGREES 12 MINUTES 52 SECONDS EAST ALONG THE
WESTERLY LINE OF SAID PINKNEY JAMES ADDITION 82.50 FEET TO THE NORTHERLY
RIGHT-OF-WAY LINE OF SAID SIXTH STREET, THENCE SOUTH 53 DEGREES 47 MINUTES 08
SECONDS EAST ALONG SAID RIGHT-OF-WAY LINE AND ALONG THE BOUNDARY OF A 57.820
ACRE TRACT OF LAND 529.26 FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE
NORTH 34 DEGREES 47 MINUTES 10 SECONDS EAST 108.10 FEET TO A RE-BAR; THENCE
SOUTH 55 DEGREES 33 MINUTES 55 SECONDS EAST 191.79 FEET TO A RE-BAR; THENCE
SOUTH 36 DEGREES, 12 MINUTES 52 SECONDS WEST 114.02 FEET TO A RE-BAR IN THE
NORTHERLY RIGHT-OF-WAY LINE OF SAID SIXTH STREET; THENCE NORTH 53 DEGREES 47
MINUTES 08 SECONDS WEST ALONG SAID RIGHT-OF-WAY 189.00 FEET TO THE POINT OF
BEGINNING. CONTAINING 0.485 ACRES.


(2) BEING PART OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST OF THE FIRST
PRINCIPAL MERIDIAN, LOCATED IN THE CITY OF RISING SUN, OHIO COUNTY, INDIANA,
DESCRIBED AS FOLLOWS (BEARINGS IN THIS DESCRIPTION ARE BASED ON 57.820 ACRE
SURVEY, A 0.920 ACRE SURVEY AND A 0.485 ACRE SURVEY ALL COMPLETED BY DAVID T.
CROUCH, L.S. ON AUGUST 8, 1994, JUNE 14, 1993 AND OCTOBER 8, 1997): COMMENCING
AT A RE-BAR MARKING THE NORTHEASTERLY CORNER OF LOT 7 IN PINKNEY JAMES ADDITION
TO THE CITY OF RISING SUN; THENCE N 36° 12' 52" E, 82.50 FEET TO THE NORTHERLY
RIGHT-OF-WAY OF SIXTH STREET; THENCE N 53° 47' 08" W, ALONG THE SAID
RIGHT-OF-WAY, ALSO BEING THE SOUTHERLY LINE OF 0.516 ACRE TRACT OF LAND, 227.67
FEET TO A RE-BAR AND THE POINT OF BEGINNING; THENCE CONTINUING N 53° 47' 08" W,
ALONG SAID RIGHT-OF-WAY, 185.93 FEET TO A RE-BAR; THENCE NORTH 36° 12' 52" E
ALONG THE SOUTHERLY LINE OF A 0.485 ACRE TRACT OF LAND, 90.50 FEET TO A RE-BAR;
THENCE S 51° 19' 46" E, 181.00 FEET TO A RE-BAR; THENCE S 32° 41' 33" W ALONG
THE WESTERLY BOUNDARY OF SAID 0.518 ACRE TRACT OF LAND, 82.90 FEET TO THE POINT
OF BEGINNING.


(3) The property conveyed to RISING SUN/OHIO COUNTY FIRST, INC., an Indiana
nonprofit corporation, by General Warranty Deed dated October 4, 2012 and
recorded November 9, 2012 as Instrument No. 20120976, described as follows:
Being part of Section 2, Township 3 North, Range 1 West, of the First Principal
Meridian located in the City of Rising Sun, Ohio County, Indiana, described as
follows:
Commencing at the Southerly right-of-way line of Sixth Street at the most
Northerly corner of Pinkney James Addition to the City of Rising Sun; thence N
36°12'52" E along the Westerly line of said Pinkney James Addition 82.50 feet to
the Northerly right-of-way line of said Sixth Street; thence N 53°47'08" E along
said right-of-way line 1172.92 feet to the centerline of High Street (S.R. 56);
thence along said centerline the following three courses and distances: N
35°51'08" E, 553.55 feet; thence N 32°15'46" E, 112.99 feet; thence N 22°0246"
E, 2.26 feet to a magnetic nail at the Point of Beginning; Thence continuing N
22°02'46" E, 53.82 feet to a magnetic nail; thence leaving said centerline S
89°39'00" E along the South line of Aurora Flavors, LLC (# 20051465), 285.87
feet to a re-bar; thence S 89°56'53" E along the South line of City of Rising
Sun (D.R. 29, P. 480, then D.R. 29, P. 390), 374.92 feet to a re-bar; thence
severing the parent lands the following six courses and distances: S 44°0606" E,
163.93 feet to a magnetic nail; thence S 45°59'48" W along a private road,
366.77 feet to a magnetic nail; thence S 58°58'41" W along a private road, 18.46
feet to a magnetic nail; thence N 44°00'12" W, 313.63 feet to a magnetic nail;
thence N 45°59'48" E, 152.94 feet to a magnetic nail; thence N 89°3947" W,
407.58 feet to the Point of Beginning. Containing 3.010 acres from the lands of
Gaming Entertainment (Indiana) LLC (# 20110253).









--------------------------------------------------------------------------------





PARCEL VI:
BEING PART OF THE NORTHEAST QUARTER OF SECTION 2, TOWNSHIP 3 NORTH, RANGE 1 WEST
OF THE FIRST PRINCIPAL MERIDIAN LOCATED IN RANDOLPH TOWNSHIP, OHIO COUNTY,
INDIANA, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SECTION 2,
TOWNSHIP 3 NORTH, RANGE 1 WEST; THENCE SOUTH 89 DEGREES 35 MINUTES 45 SECONDS
EAST 1679 FEET TO THE CENTER OF STATE ROAD 56; THENCE SOUTH 00 DEGREES 41
MINUTES 30 SECONDS WEST ALONG THE CENTERLINE OF SAID STATE ROAD 56, 765.73 FEET;
THENCE SOUTH 89 DEGREES 40 MINUTES 20 SECONDS EAST ALONG THE NORTH LINE OF
INDUSTRIAL DRIVE AND THEN ALONG THE NORTH LINE OF A 1.830 ACRE EASEMENT 2412.42
FEET TO THE POINT OF BEGINNING; THENCE NORTH 20 DEGREES 04 MINUTES 27 SECONDS
EAST 325.86 FEET TO A REBAR; THENCE SOUTH 89 DEGREES 51 MINUTES 13 SECONDS EAST
373.43 FEET TO A REBAR; THENCE SOUTH 20 DEGREES 04 MINUTES 27 SECONDS WEST
380.42 FEET TO A REBAR; THENCE NORTH 89 DEGREES 51 MINUTES 13 SECONDS WEST
373.43 FEET TO AN IRON PIPE; THENCE NORTH 20 DEGREES 04 MINUTES 27 SECONDS EAST
54.56 FEET TO THE POINT OF BEGINNING, CONTAINING 3.065 ACRES.
 


PARCEL VII: LEASEHOLD
The property conveyed to RISING SUN/OHIO COUNTY FIRST, INC., an Indiana
nonprofit corporation, by General Warranty Deed dated October 4, 2012 and
recorded November 9, 2012 as Instrument No. 20120976, described as follows:
Being part of Section 2, Township 3 North, Range 1 West, of the First Principal
Meridian located in the City of Rising Sun, Ohio County, Indiana, described as
follows:
Commencing at the Southerly right-of-way line of Sixth Street at the most
Northerly corner of Pinkney James Addition to the City of Rising Sun; thence N
36°12'52" E along the Westerly line of said Pinkney James Addition 82.50 feet to
the Northerly right-of-way line of said Sixth Street; thence N 53°47'08" E along
said right-of-way line 1172.92 feet to the centerline of High Street (S.R. 56);
thence along said centerline the following three courses and distances: N
35°51'08" E, 553.55 feet; thence N 32°15'46" E, 112.99 feet; thence N 22°0246"
E, 2.26 feet to a magnetic nail at the Point of Beginning; Thence continuing N
22°02'46" E, 53.82 feet to a magnetic nail; thence leaving said centerline S
89°39'00" E along the South line of Aurora Flavors, LLC (# 20051465), 285.87
feet to a re-bar; thence S 89°56'53" E along the South line of City of Rising
Sun (D.R. 29, P. 480, then D.R. 29, P. 390), 374.92 feet to a re-bar; thence
severing the parent lands the following six courses and distances: S 44°0606" E,
163.93 feet to a magnetic nail; thence S 45°59'48" W along a private road,
366.77 feet to a magnetic nail; thence S 58°58'41" W along a private road, 18.46
feet to a magnetic nail; thence N 44°00'12" W, 313.63 feet to a magnetic nail;
thence N 45°59'48" E, 152.94 feet to a magnetic nail; thence N 89°3947" W,
407.58 feet to the Point of Beginning. Containing 3.010 acres from the lands of
Gaming Entertainment (Indiana) LLC (# 20110253).











--------------------------------------------------------------------------------









FIRST LIEN ENVIRONMENTAL AGREEMENT
(STOCKMAN’S CASINO)


THIS FIRST LIEN ENVIRONMENTAL AGREEMENT, dated as of February __, 2018 (as
supplemented, modified, amended, extended and restated from time to time, the
"Agreement") by STOCKMAN’S CASINO, a Nevada corporation ("Indemnitor"), for the
benefit of WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent (the
"Collateral Agent").
RECITALS
A.Indemnitor is the owner of the real property which is situated in the County
of Churchill, State of Nevada and which is more particularly described on
Exhibit A attached hereto (the "Land").


B.All references herein to the "Real Property" shall be to: (i) the Land; (ii)
all buildings and improvements located on or adjacent to, or used in connection
with, the Land and in which Indemnitor now owns, or hereafter acquires, an
interest (the "Adjacent Property"); and (iii) all tenements, hereditaments and
appurtenances to the Land or the Adjacent Property.


C.As of the date hereof, Indemnitor and others have executed that certain
Guaranty Agreement for the benefit of Assignee (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. (the "Borrower"), an
affiliate of Indemnitor, arising out of the Indenture and Notes Purchase
Agreement (each as defined below).


D.As of the date hereof, Borrower has executed that certain Notes Purchase
Agreement among Borrower, Guarantors (as defined therein) and the Purchasers
party thereto from time to time (the "Purchasers") (as supplemented, modified,
amended, extended or restated from time to time, the "Notes Purchase Agreement")
pursuant to which, among other things, the Borrower agrees to issue to the
Purchasers Senior Secured Notes due in 2024 in the maximum aggregate principal
amount of One Hundred Million Dollars ($100,000,000.00) (the "Notes") and that
certain Indenture dated as of the date hereof, executed by Borrower, the
Guarantors, Wilmington Trust, National Association, as trustee, and Collateral
Agent (as supplemented, modified, amended, extended or restated from time to
time) pursuant to which Borrower has authorized the issuance of the Notes (the
"Indenture") to the registered holders thereof.


E.To secure all obligations arising under the Guaranty, Indemnitor has executed
that certain First Lien Deed of Trust, Fixture Filing and Security Agreement
with Absolute Assignment of Leases and Rents which is executed concurrently, or
substantially concurrent, herewith, by Indemnitor as trustor in favor of
Collateral Agent as beneficiary (as supplemented, modified, amended, extended
and restated from time to time, the "Deed of Trust") encumbering certain
property owned by Indemnitor.


1.
DEFINITIONS:



1.1    In this Agreement all capitalized words and terms shall have the
respective meanings and be construed herein as provided in the Indenture, and
any reference to a provision of the Indenture shall be deemed to incorporate
that provision as a part hereof in the same manner and with the same effect as
if the same were fully set forth herein.
1.2    The term "Environmental Laws" shall mean the Clean Air Act, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section
1251 et seq.; the Resource Conservation and Recovery Act of 1976. 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980 (including the Superfund Amendments and Reauthorization
Act of 1986, "CERCLA"), 42 U.S.C. Section 9601 et seq.; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651; the Emergency Planning and Community Right-to-Know
Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of
1977, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all other governmental rules relating to the
protection of human health and safety and the environment, including all
governmental rules pertaining to the reporting, Licensing, permitting,
transportation, storage, disposal, investigation or remediation of emissions,
discharges, Releases, or threatened Releases of Hazardous Materials into the
air, surface water, groundwater or land, or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials.





--------------------------------------------------------------------------------





1.3    The term "Hazardous Material" or "Hazardous Materials" shall mean all
pollutants, contaminants and other materials, substances and wastes which are
hazardous, toxic or caustic to the environment, including petroleum and
petroleum products and byproducts, radioactive materials, asbestos,
polychlorinated biphenyls and all materials, substances and wastes which are
classified or regulated as "hazardous," "toxic" or similar descriptions under
any Environmental Law.
1.4    The term "Release" shall mean any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Materials into the indoor or outdoor
environment (including, without limitation, the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Materials), or into or out of any Real Property, structure, vessel or vehicle,
including, without limitation, the movement of any Hazardous Materials into or
through the air, soil, surface water, groundwater or other property.
2.    INDEMNITOR’S REPRESENTATIONS.


2.1    To the best of Indemnitor’s knowledge, (i) there has been no Release
onto, under, into or from the Real Property; (ii) there are no Hazardous
Materials in, on, under or from the Real Property and there is no facility or
underground storage tanks in, on or under the Real Property which is used for
the generation, manufacture, treatment, storage, placing or disposal of any
Hazardous Material except for cleaning solvents, gasoline and other petroleum
products, pesticides and other chemicals and materials, all of which is: (a)
used in the normal maintenance and operation of the Indemnitor's business as
contemplated under the Indenture; and (b) properly stored and utilized in
accordance with all Environmental Laws; and (iii) to Indemnitor’s knowledge, no
toxic mold is located in the improvements on the Real Property which requires
any material remediation by environmental or industrial hygiene professionals.
2.2    Indemnitor has not received any written summons, claim, citation,
directive, letter or other written communication from any third party alleging
any material liability or obligation in respect of the Real Property arising
under Environmental Law. There has been no actual or threatened litigation, or
written claims of any kind by any Person or Governmental Authority relating to
the Real Property and threat of any Release of Hazardous Materials migrating to
the Real Property or violation of Environmental Laws.
2.3    All improvements on the Real Property were developed and constructed in
compliance with all applicable Environmental Laws.
3.    COVENANTS.
3.1    Compliance with Environmental Laws. Indemnitor shall comply and cause all
uses and operations on or of the Real Property to comply, in all material
respects, with all Environmental Laws and orders of any Governmental Authorities
having jurisdiction over the Real Property with respect to administration or
enforcement of any Environmental Laws and shall obtain, keep in effect and
comply with all governmental permits and authorizations required by
Environmental Laws with respect to any of its operations at, and use by it, of
the Real Property. Upon the request of Collateral Agent, Indemnitor shall
furnish Collateral Agent with copies of all such permits and authorizations and
any amendments or renewals thereof that are in possession or control of the
Indemnitor or are reasonably available to the Indemnitor and shall notify
Collateral Agent of any expiration or revocation of such permits or
authorizations; unless such permits and authorizations are timely renewed.
Indemnitor shall also furnish Collateral Agent with all material citations,
notices, summonses, or other communications which are received by it from any
Governmental Authority pursuant to, or in connection with the enforcement of,
any Environmental Law.
3.2    Investigatory and Remedial Action. Indemnitor, at its expense, shall
undertake any and all preventative, investigatory or remedial action (including
emergency response, removal, containment and other remedial action): (a) that it
is required to undertake by any applicable Environmental Laws or orders of any
Governmental Authority having jurisdiction over the Real Property with respect
to administration or enforcement of any Environmental Laws (unless the
enforceability of any such order has been stayed by a court or Governmental
Authority of competent jurisdiction and such stay remains in effect, or such
requirement is being contested in good faith by Indemnitor and Indemnitor
maintains adequate reserves determined in accordance with GAAP, for the required
undertaking); or (b) that is reasonably necessary to minimize material property
damage (including damage to Indemnitor’s own property), material personal injury
or material damage to the environment, or the threat of any such damage or
injury, by Releases of or exposure to Hazardous Materials in connection with the
occupation or operation of the Real Property to the extent required by
Environmental Laws. In the event Indemnitor fails to perform any of its
obligations under this Section 3.2, after reasonable demand by Collateral Agent,
Collateral Agent may (but shall not be required or under any obligation or duty
to) perform such obligations at Indemnitor's expense, and except as limited by
Gaming Laws, Indemnitor shall permit the Collateral Agent to enter into and upon
the Real Property for the purpose of performing such obligations of Indemnitor.
All such reasonable costs and expenses incurred by Collateral Agent under this
section and otherwise under this Agreement shall be reimbursed by Indemnitor to
Collateral Agent upon Collateral Agent submitting an accounting of such costs
and expenses and





--------------------------------------------------------------------------------





making demand for the payment thereof with interest at the Applicable Rate
specified in the Indenture. In performing any such obligations of Indemnitor,
Collateral Agent shall not by reason of such performance be deemed to be
assuming any responsibility of Indemnitor under any Environmental Law or to any
third party. If Indemnitor fails to act after reasonable demand by Collateral
Agent, Indemnitor shall be deemed to and does hereby irrevocably appoint
Collateral Agent as its attorney-in-fact with full power to perform such of
Indemnitor’s obligations under this Section 3.2 as Collateral Agent deems
necessary and appropriate.
4.    NOTICES. REPORTS AND INSPECTIONS


4.1    Notices. Indemnitor shall provide all notices required under this
Agreement in the manner, and within the time period(s), which are set forth in
the Indenture.


4.2    Access to Records. Indemnitor shall deliver to Collateral Agent, at the
written request of Collateral Agent, non-privileged, non-confidential, final
copies of any and all documents in its possession or to which it has access
relating to: (i) Hazardous Materials or Environmental Laws; and (ii) the Real
Property or operations conducted on the Real Property; including, without
limitation results of laboratory analysis, site assessments or studies,
environmental audit reports and other consultants' studies and reports.
4.3    Inspections. Except as limited by Gaming Laws and Indemnitor's approved
system of internal controls governing mandatory count procedures and the persons
who may participate therein, Collateral Agent reserves the right to inspect and
investigate the Real Property and the operations conducted thereon at
Indemnitor’s expense and subject to the reasonable rights of Indemnitor’s
tenants, subtenants and other occupants of the Real Property, from time to time
upon reasonable prior written notice to Indemnitor and to perform such tests as
would be reasonable under the circumstances, and Indemnitor shall cooperate
fully with Collateral Agent in such inspection, investigations and tests. All
such inspections, investigations and tests shall be: (i) conducted in a manner
which does not unreasonably interfere with the businesses and the operations at
the Real Property; and (ii) for Collateral Agent's purposes only and shall not
be construed to create any liability or responsibility on the part of Collateral
Agent to Indemnitor or to any other Person. If Collateral Agent at any time
reasonably believes that Indemnitor or any tenants or other occupants of the
Real Property are failing to comply in any material respect with the
requirements of this Agreement or requirements of Environmental Laws, or that a
material Release of Hazardous Materials has occurred onto, under, into or from
the Real Property, Collateral Agent may require Indemnitor to furnish Collateral
Agent at Indemnitor's expense an environmental audit or a site assessment
related reasonably to the failure or Release. Such audit or assessment shall be
performed at Indemnitor’s expense by a qualified consultant reasonably approved
by Collateral Agent and shall be delivered to both Indemnitor and Collateral
Agent upon completion.
5.    INDEMNIFICATION. Indemnitor agrees to and does hereby indemnify, protect,
defend and save harmless each of the Trustee, Collateral Agent and Noteholders
and their respective trustees, officers, employees, agents, attorneys and
shareholders (individually an "Indemnified Party" and collectively the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities of any kind or nature from any investigations, suits, claims,
demands or other proceedings, including reasonable counsel fees incurred in
investigating or defending such claim, suffered by any of them and caused by,
relating to, arising out of, resulting from, or in any way connected with:
(a)    any investigatory or remedial action instituted under or required by
Environmental Laws or by orders of any Governmental Authority having
jurisdiction under any Environmental Laws: (i) involving presently existing or
future contamination of any of the Real Property with Hazardous Materials; or
(ii) involving past, present or future operations conducted on the Real
Property; or
(b)    any claims of any Person or Governmental Authority (including, without
limitation any Person or Governmental Authority responsible for environmental
remediation), for injury to any Person whatsoever or for damage to any property
or waterway or natural resource arising out of, in connection with or in any way
relating to: (i) the breach of any covenants of Indemnitor contained in this
Agreement; (ii) any past, present or future violation of any Environmental Laws,
by any Person, on any of the Real Property, or in connection with operation of
any of the Real Property; (iii) any condition or circumstance, the existence of
which causes any representation by Indemnitor under this Agreement to be
materially incorrect; (iv) any past, present or future use, treatment, storage,
generation, manufacture, Release, or transport of Hazardous Materials by any
Person, onto, under, into or from or to any of the Real Property; (v) any past,
present or future Release (regardless of which Person, if any, may be
responsible for such Release) onto, under, into or from, any of the Real
Property; or (vi) the use, treatment, storage, generation, manufacture, Release,
or transport of Hazardous Materials or Release at, onto, under, into or from or
to any of the Real Property; or





--------------------------------------------------------------------------------





(c)    any presently existing, or future contamination of any of the Real
Property by Hazardous Materials by any means whatsoever or the contamination of
any Real Property or waterway as a result of any past, present or future Release
from or in connection with the operation of, any of the Real Property;
provided, however, Indemnitor shall not be obligated to indemnify, protect,
defend or save harmless an Indemnified Party if, and to the extent, the loss,
damage, expense or liability was caused by: (a) the gross negligence or willful
misconduct of such Indemnified Party as determined by the final judgement of a
court of competent jurisdiction, no longer subject to appeal or review. In case
any action shall be brought by a third party against any Indemnified Party based
upon any of the above and in respect to which indemnity may be sought against
Indemnitor, Collateral Agent shall promptly notify Indemnitor in writing
(provided that failure to so notify shall not relieve Indemnitor of its
obligations hereunder, and Indemnitor may, subject to the approval of the
Collateral Agent (which approval shall not be unreasonably withheld) assume the
defense thereof. The Trustee and Collateral Agent shall have the right to employ
separate counsel in any such action and to participate in the defense thereof at
Indemnitor’s Expense. Indemnitor shall not be liable for any settlement of any
such action effected without its consent (which consent shall not be
unreasonably withheld, but if settled with Indemnitor's consent, or if there is
a final judgment for the claimant in any such action, Indemnitor agrees to
indemnify, defend and save harmless such Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment.
6.    PAYMENT; FULL RECOURSE TO INDEMNITOR. The Indemnified Parties shall have
full recourse to Indemnitor for those liabilities, losses, claims, damages and
expenses for which said Indemnified Parties are indemnified under this
Agreement. Indemnified Parties and Indemnitor intend that Indemnified Parties
shall have full recourse to Indemnitor for any sum at any time due to
Indemnified Parties under this Agreement. In addition to any remedy available
for failure to pay such amounts, such amounts shall bear interest from the date
due until payment in full at the Applicable Rate as set forth in the Indenture.


7.    ACCEPTANCE; NO WAIVER. Indemnitor waives any acceptance of this Agreement
by Collateral Agent or any of the other Indemnified Parties. The failure of
Collateral Agent, or any other Indemnified Party, to enforce any right or remedy
hereunder, or to promptly enforce any such right or remedy, shall not constitute
a waiver thereof nor give rise to any estoppel against Collateral Agent or any
of the other Indemnified Parties, nor excuse Indemnitor from its obligations
hereunder. Any waiver of such right or remedy must be in writing and signed by
Collateral Agent and the applicable Indemnified Party. This indemnity may be
enforced at law and/or in equity. Remedies include, but are not limited to,
actions for damages and/or specific performance.


8.    SURVIVAL. Indemnitor's obligations and liability, with respect to any
breach of its covenants under this Agreement and with respect to indemnification
under Section 5 hereof shall survive: (i) complete satisfaction of all of
Indemnitor's obligations under the Bond Documents (other than this Agreement);
(ii) any foreclosure, whether judicial or nonjudicial, of the Real Property; and
(iii) any deed or other conveyance of the Real Property, in lieu of such
foreclosure. Such obligations and liability of Indemnitor shall be for the
benefit of Collateral Agent and all Indemnified Parties including, without
limitation: (i) any successor to Collateral Agent as holder of any security
interest in any of the Real Property or in any portion thereof, or as the holder
of any of the indebtedness secured thereby; and (ii) any successor to Collateral
Agent as owner of the Real Property, or any portion thereof, following
foreclosure or a deed or other conveyance in lieu of foreclosure.


9.    OBLIGATIONS SEPARATE AND UNSECURED. It is expressly intended that none of
the obligations of Indemnitor hereunder are to be secured by the Deed of Trust,
or any of the other Security Documentation. The obligations of Indemnitor under
this Agreement are separate from and in addition to the obligations under the
Guaranty and the obligations under the Deed of Trust and other Bond Documents.
The liability of Indemnitor under this Agreement shall not be limited to or
measured by the amount of such indebtedness or obligations; nor shall it be
limited to, or measured by, the value of the Real Property. Indemnitor shall be
fully and personally jointly and severally liable for all obligations of
Indemnitor under this Agreement and a separate action may be brought and
prosecuted against Indemnitor under this Agreement. Indemnitor waives the right
to assert any statute of limitations as a bar to the enforcement of this
Agreement or to an action brought to enforce this Agreement. This Agreement
shall not affect, impair or waive any rights or remedies of Collateral Agent or
any obligations of Indemnitor with respect to Hazardous Materials, where such
rights, remedies or obligations are created or imposed by Environmental Laws
(including. without limitation, Collateral Agent's rights of reimbursement or
contribution under Environmental Laws). The remedies in this Agreement are
cumulative and in addition to all remedies provided by law.


10.    CHOICE OF LAW. The terms of this Agreement shall be governed, in all
respects, by the internal laws of the State of Nevada without regard to the
principles of conflicts of law.


11.    BOND DOCUMENT. This Agreement is a Bond Document under the Indenture.







--------------------------------------------------------------------------------





12.    SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
and all other provisions will remain in full force and effect.
13.    UNIFORM ACT. Notwithstanding anything herein to the contrary, this
Agreement is subject to the Uniform Power of Attorney Act, Nevada Revised
Statutes 162A.200, et seq.
14.    APPLICATION OF GAMING LAWS. The parties hereto confirm that Section 4.30
of the Indenture is applicable to this Agreement and the other Bond Documents.




[Signature on following page]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Indemnitor has executed the foregoing instrument as of the
date first above written.
INDEMNITOR:                    STOCKMAN’S CASINO,
a Nevada corporation








By:                    
Name:
Title:







--------------------------------------------------------------------------------







EXHIBIT A


LEGAL DESCRIPTION


    
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CHURCHILL, STATE
OF NEVADA, AND IS DESCRIBED AS FOLLOWS:


Parcel 1:


Parcels One (1) and Two (2) of the Parcel Map for James R. Peters, as trustee
under the James R. Peters Family Trust Agreement recorded on March 1, 2005,
under Document No. 368694, Official Records, Churchill County, Nevada.


Parcel 2:


An easement for the operation, maintenance, repair and replacement of an
existing outdoor advertising structure as set forth in a Grant of Easement
recorded February 20, 2008 as Document No. 398393 of Official Records.


Parcel 3:


A non-exclusive reciprocal easement for access and parking purposes as set forth
in that certain Grant of Reciprocal Easements recorded February 20, 2008 as
Document No. 398394 of Official Records.




APN(s): 001-231-72, 001-231-74









--------------------------------------------------------------------------------







FIRST LIEN ENVIRONMENTAL AGREEMENT
(SILVER SLIPPER CASINO)


THIS FIRST LIEN ENVIRONMENTAL AGREEMENT, dated as of February __, 2018 (as
supplemented, modified, amended, extended and restated from time to time, the
"Agreement") by SILVER SLIPPER CASINO VENTURE LLC, a Delaware limited liability
company ("Indemnitor"), for the benefit of WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent (the "Collateral Agent").
RECITALS
A.Indemnitor is the lessee of the real property which is situated in the County
of Hancock, State of Mississippi and which is more particularly described on
Exhibit A attached hereto (the "Land").


B.All references herein to the "Real Property" shall be to: (i) the Land; (ii)
all buildings and improvements located on or adjacent to, or used in connection
with, the Land and in which Indemnitor now owns, or hereafter acquires, an
interest (the "Adjacent Property"); and (iii) all tenements, hereditaments and
appurtenances to the Land or the Adjacent Property.


C.As of the date hereof, Indemnitor and others have executed that certain
Guaranty Agreement for the benefit of Assignee (the "Guaranty"), which Guaranty
guarantees the obligations of Full House Resorts, Inc. (the "Borrower"), an
affiliate of Indemnitor, arising out of the Indenture and Notes Purchase
Agreement (each as defined below).


D.As of the date hereof, Borrower has executed that certain Notes Purchase
Agreement among Borrower, Guarantors (as defined therein) and the Purchasers
party thereto from time to time (the "Purchasers") (as supplemented, modified,
amended, extended or restated from time to time, the "Notes Purchase Agreement")
pursuant to which, among other things, the Borrower agrees to issue to the
Purchasers Senior Secured Notes due in 2023 in the maximum aggregate principal
amount of One Hundred Million Dollars ($100,000,000.00) (the "Notes") and that
certain Indenture dated as of the date hereof, executed by Borrower, the
Guarantors, Wilmington Trust, National Association, as trustee, and Collateral
Agent (as supplemented, modified, amended, extended or restated from time to
time) pursuant to which Borrower has authorized the issuance of the Notes (the
"Indenture") to the registered holders thereof.


E.To secure all obligations arising under the Guaranty, Indemnitor has executed
that certain First Lien Deed of Trust, Leasehold Deed of Trust, Fixture Filing
and Security Agreement with Absolute Assignment of Leases and Rents which is
executed concurrently, or substantially concurrent, herewith, by Indemnitor as
trustor in favor of Collateral Agent as beneficiary (as supplemented, modified,
amended, extended and restated from time to time, the "Deed of Trust")
encumbering certain property owned by Indemnitor.


1.
DEFINITIONS:



1.1    In this Agreement all capitalized words and terms shall have the
respective meanings and be construed herein as provided in the Indenture, and
any reference to a provision of the Indenture shall be deemed to incorporate
that provision as a part hereof in the same manner and with the same effect as
if the same were fully set forth herein.
1.2    The term "Environmental Laws" shall mean the Clean Air Act, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section
1251 et seq.; the Resource Conservation and Recovery Act of 1976. 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980 (including the Superfund Amendments and Reauthorization
Act of 1986, "CERCLA"), 42 U.S.C. Section 9601 et seq.; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651; the Emergency Planning and Community Right-to-Know
Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of
1977, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all other governmental rules relating to the
protection of human health and safety and the environment, including all
governmental rules pertaining to the reporting, Licensing, permitting,
transportation, storage, disposal, investigation or remediation of emissions,
discharges, Releases, or threatened Releases of Hazardous Materials into the
air, surface water, groundwater or land, or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials.





--------------------------------------------------------------------------------





1.3    The term "Hazardous Material" or "Hazardous Materials" shall mean all
pollutants, contaminants and other materials, substances and wastes which are
hazardous, toxic or caustic to the environment, including petroleum and
petroleum products and byproducts, radioactive materials, asbestos,
polychlorinated biphenyls and all materials, substances and wastes which are
classified or regulated as "hazardous," "toxic" or similar descriptions under
any Environmental Law.
1.4    The term "Release" shall mean any release, spill, emission, leaking,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Materials into the indoor or outdoor
environment (including, without limitation, the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Materials), or into or out of any Real Property, structure, vessel or vehicle,
including, without limitation, the movement of any Hazardous Materials into or
through the air, soil, surface water, groundwater or other property.
2.    INDEMNITOR’S REPRESENTATIONS.


2.1    (i) There has been no Release onto, under, into or from the Real
Property; (ii) there are no Hazardous Materials in, on, under or from the Real
Property and there is no facility or underground storage tanks in, on or under
the Real Property which is used for the generation, manufacture, treatment,
storage, placing or disposal of any Hazardous Material except for cleaning
solvents, gasoline and other petroleum products, pesticides and other chemicals
and materials, all of which is: (a) used in the normal maintenance and operation
of the Indemnitor's business as contemplated under the Indenture; and (b)
properly stored and utilized in accordance with all Environmental Laws; and
(iii) to Indemnitor’s knowledge, no toxic mold is located in the improvements on
the Real Property which requires any material remediation by environmental or
industrial hygiene professionals.
2.2    Indemnitor has not received any written summons, claim, citation,
directive, letter or other written communication from any third party alleging
any material liability or obligation in respect of the Real Property arising
under Environmental Law. There has been no actual or threatened litigation, or
written claims of any kind by any Person or Governmental Authority relating to
the Real Property and threat of any Release of Hazardous Materials migrating to
the Real Property or violation of Environmental Laws.
2.3    All improvements on the Real Property were developed and constructed in
compliance with all applicable Environmental Laws.
3.    COVENANTS.
3.1    Compliance with Environmental Laws. Indemnitor shall comply and cause all
uses and operations on or of the Real Property to comply with all Environmental
Laws and orders of any Governmental Authorities having jurisdiction over the
Real Property with respect to administration or enforcement of any Environmental
Laws and shall obtain, keep in effect and comply with all governmental permits
and authorizations required by Environmental Laws with respect to any of its
operations at, and use by it, of the Real Property. Upon the request of
Collateral Agent, Indemnitor shall furnish Collateral Agent with copies of all
such permits and authorizations and any amendments or renewals thereof that are
in possession or control of the Indemnitor or are reasonably available to the
Indemnitor and shall notify Collateral Agent of any expiration or revocation of
such permits or authorizations; unless such permits and authorizations are
timely renewed. Indemnitor shall also furnish Collateral Agent with all material
citations, notices, summonses, or other communications which are received by it
from any Governmental Authority pursuant to, or in connection with the
enforcement of, any Environmental Law.
3.2    Investigatory and Remedial Action. Indemnitor, at its expense, shall
undertake any and all preventative, investigatory or remedial action (including
emergency response, removal, containment and other remedial action): (a) that it
is required to undertake by any applicable Environmental Laws or orders of any
Governmental Authority having jurisdiction over the Real Property with respect
to administration or enforcement of any Environmental Laws or (b) that is
reasonably necessary to minimize material property damage (including damage to
Indemnitor's own property), material personal injury or material damage to the
environment, or the threat of any such damage or injury, by Releases of or
exposure to Hazardous Materials in connection with the occupation or operation
of the Real Property to the extent required by Environmental Laws. In the event
Indemnitor fails to perform any of its obligations under this Section 3.2, after
reasonable demand by Collateral Agent, Collateral Agent may (but shall not be
required or under any obligation or duty to) perform such obligations at
Indemnitor's expense, and except as limited by Gaming Laws, Indemnitor shall
permit the Collateral Agent to enter into and upon the Real Property for the
purpose of performing such obligations of Indemnitor. All such reasonable costs
and expenses incurred by Collateral Agent under this section and otherwise under
this Agreement shall be reimbursed by Indemnitor to Collateral Agent upon
Collateral Agent submitting an accounting of such costs and expenses and making
demand for the payment thereof with interest at the Applicable Rate specified in
the Indenture. In performing any such obligations of Indemnitor, Collateral
Agent shall not by reason of such performance be deemed to be assuming any
responsibility of Indemnitor under any Environmental Law or to any third party.
If Indemnitor fails to act after reasonable demand by Collateral Agent,
Indemnitor shall be deemed to and does hereby irrevocably





--------------------------------------------------------------------------------





appoint Collateral Agent as its attorney-in-fact with full power to perform such
of Indemnitor’s obligations under this Section 3.2 as Collateral Agent deems
necessary and appropriate.
4.    NOTICES. REPORTS AND INSPECTIONS


4.1    Notices. Indemnitor shall provide all notices required under this
Agreement in the manner, and within the time period(s), which are set forth in
the Indenture.


4.2    Access to Records. Indemnitor shall deliver to Collateral Agent, at the
written request of Collateral Agent, non-privileged, non-confidential, final
copies of any and all documents in its possession or to which it has access
relating to: (i) Hazardous Materials or Environmental Laws; and (ii) the Real
Property or operations conducted on the Real Property; including, without
limitation results of laboratory analysis, site assessments or studies,
environmental audit reports and other consultants' studies and reports.
4.3    Inspections. Except as limited by Gaming Laws and Indemnitor's approved
system of internal controls governing mandatory count procedures and the persons
who may participate therein, Collateral Agent reserves the right to inspect and
investigate the Real Property and the operations conducted thereon at
Indemnitor’s expense and subject to the reasonable rights of Indemnitor's
tenants, subtenants and other occupants of the Real Property, from time to time
upon reasonable prior written notice to Indemnitor and to perform such tests as
would be reasonable under the circumstances, and Indemnitor shall cooperate
fully with Collateral Agent in such inspection, investigations and tests. All
such inspections, investigations and tests shall be: (i) conducted in a manner
which does not unreasonably interfere with the businesses and the operations at
the Real Property; and (ii) for Collateral Agent's purposes only and shall not
be construed to create any liability or responsibility on the part of Collateral
Agent to Indemnitor or to any other Person. If Collateral Agent at any time
reasonably believes that Indemnitor or any tenants or other occupants of the
Real Property are failing to comply with the requirements of this Agreement or
requirements of Environmental Laws, or that a Release of Hazardous Materials has
occurred onto, under, into or from the Real Property, Collateral Agent may
require Indemnitor to furnish Collateral Agent at Indemnitor's expense an
environmental audit or a site assessment related reasonably to the failure or
Release. Such audit or assessment shall be performed at Indemnitor's expense by
a qualified consultant reasonably approved by Collateral Agent and shall be
delivered to both Indemnitor and Collateral Agent upon completion.
5.    INDEMNIFICATION. Indemnitor agrees to and does hereby indemnify, protect,
defend and save harmless each of the Trustee, Collateral Agent and Noteholders
and their respective trustees, officers, employees, agents, attorneys and
shareholders (individually an "Indemnified Party" and collectively the
"Indemnified Parties") from and against any and all losses, damages, expenses or
liabilities of any kind or nature from any investigations, suits, claims,
demands or other proceedings, including reasonable counsel fees incurred in
investigating or defending such claim, suffered by any of them and caused by,
relating to, arising out of, resulting from, or in any way connected with:
(a)    any investigatory or remedial action instituted under or required by
Environmental Laws or by orders of any Governmental Authority having
jurisdiction under any Environmental Laws: (i) involving presently existing or
future contamination of any of the Real Property with Hazardous Materials; or
(ii) involving past, present or future operations conducted on the Real
Property; or
(b)    any claims of any Person or Governmental Authority (including, without
limitation any Person or Governmental Authority responsible for environmental
remediation), for injury to any Person whatsoever or for damage to any property
or waterway or natural resource arising out of, in connection with or in any way
relating to: (i) the breach of any covenants of Indemnitor contained in this
Agreement; (ii) any past, present or future violation of any Environmental Laws,
by any Person, on any of the Real Property, or in connection with operation of
any of the Real Property; (iii) any condition or circumstance, the existence of
which causes any representation by Indemnitor under this Agreement to be
incorrect; (iv) any past, present or future use, treatment, storage, generation,
manufacture, Release, or transport of Hazardous Materials by any Person, onto,
under, into or from or to any of the Real Property; (v) any past, present or
future Release (regardless of which Person, if any, may be responsible for such
Release) onto, under, into or from, any of the Real Property; or (vi) the use,
treatment, storage, generation, manufacture, Release, or transport of Hazardous
Materials or Release at, onto, under, into or from or to any of the Real
Property; or
(c)    any presently existing, or future contamination of any of the Real
Property by Hazardous Materials by any means whatsoever or the contamination of
any Real Property or waterway as a result of any past, present or future Release
from or in connection with the operation of, any of the Real Property;





--------------------------------------------------------------------------------





provided, however, Indemnitor shall not be obligated to indemnify, protect,
defend or save harmless an Indemnified Party if, and to the extent, the loss,
damage, expense or liability was caused by: (a) the gross negligence or willful
misconduct of such Indemnified Party as determined by the final judgement of a
court of competent jurisdiction, no longer subject to appeal or review. In case
any action shall be brought by a third party against any Indemnified Party based
upon any of the above and in respect to which indemnity may be sought against
Indemnitor, Collateral Agent shall promptly notify Indemnitor in writing
(provided that failure to so notify shall not relieve Indemnitor of its
obligations hereunder, and Indemnitor may, subject to the approval of the
Collateral Agent (which approval shall not be unreasonably withheld) assume the
defense thereof. The Trustee and Collateral Agent shall have the right to employ
separate counsel in any such action and to participate in the defense thereof at
Indemnitor’s expense. Indemnitor shall not be liable for any settlement of any
such action effected without its consent (which consent shall not be
unreasonably withheld), but if settled with Indemnitor's consent, or if there is
a final judgment for the claimant in any such action, Indemnitor agrees to
indemnify, defend and save harmless such Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment.
6.    PAYMENT; FULL RECOURSE TO INDEMNITOR. The Indemnified Parties shall have
full recourse to Indemnitor for those liabilities, losses, claims, damages and
expenses for which said Indemnified Parties are indemnified under this
Agreement. Indemnified Parties and Indemnitor intend that Indemnified Parties
shall have full recourse to Indemnitor for any sum at any time due to
Indemnified Parties under this Agreement. In addition to any remedy available
for failure to pay such amounts, such amounts shall bear interest from the date
due until payment in full at the Applicable Rate as set forth in the Indenture.


7.    ACCEPTANCE; NO WAIVER. Indemnitor waives any acceptance of this Agreement
by Collateral Agent or any of the other Indemnified Parties. The failure of
Collateral Agent, or any other Indemnified Party, to enforce any right or remedy
hereunder, or to promptly enforce any such right or remedy, shall not constitute
a waiver thereof nor give rise to any estoppel against Collateral Agent or any
of the other Indemnified Parties, nor excuse Indemnitor from its obligations
hereunder. Any waiver of such right or remedy must be in writing and signed by
Collateral Agent and the applicable Indemnified Party. This indemnity may be
enforced at law and/or in equity. Remedies include, but are not limited to,
actions for damages and/or specific performance.


8.    SURVIVAL. Indemnitor's obligations and liability, with respect to any
breach of its covenants under this Agreement and with respect to indemnification
under Section 5 hereof shall survive: (i) complete satisfaction of all of
Indemnitor's obligations under the Bond Documents (other than this Agreement);
(ii) any foreclosure, whether judicial or nonjudicial, of the Real Property; and
(iii) any deed or other conveyance of the Real Property, in lieu of such
foreclosure. Such obligations and liability of Indemnitor shall be for the
benefit of Collateral Agent and all Indemnified Parties including, without
limitation: (i) any successor to Collateral Agent as holder of any security
interest in any of the Real Property or in any portion thereof, or as the holder
of any of the indebtedness secured thereby; and (ii) any successor to Collateral
Agent as owner of the Real Property, or any portion thereof, following
foreclosure or a deed or other conveyance in lieu of foreclosure.


9.    OBLIGATIONS SEPARATE AND UNSECURED. It is expressly intended that none of
the obligations of Indemnitor hereunder are to be secured by the Deed of Trust,
or any of the other Security Documentation. The obligations of Indemnitor under
this Agreement are separate from and in addition to the obligations under the
Guaranty and the obligations under the Deed of Trust and other Bond Documents.
The liability of Indemnitor under this Agreement shall not be limited to or
measured by the amount of such indebtedness or obligations; nor shall it be
limited to, or measured by, the value of the Real Property. Indemnitor shall be
fully and personally jointly and severally liable for all obligations of
Indemnitor under this Agreement and a separate action may be brought and
prosecuted against Indemnitor under this Agreement. Indemnitor waives the right
to assert any statute of limitations as a bar to the enforcement of this
Agreement or to an action brought to enforce this Agreement. This Agreement
shall not affect, impair or waive any rights or remedies of Collateral Agent or
any obligations of Indemnitor with respect to Hazardous Materials, where such
rights, remedies or obligations are created or imposed by Environmental Laws
(including. without limitation, Collateral Agent's rights of reimbursement or
contribution under Environmental Laws). The remedies in this Agreement are
cumulative and in addition to all remedies provided by law.





--------------------------------------------------------------------------------







10.    CHOICE OF LAW. The terms of this Agreement shall be governed, in all
respects, by the internal laws of the State of Mississippi without regard to the
principles of conflicts of law.


11.    BOND DOCUMENT. This Agreement is a Bond Document under the Indenture.


12.    SEVERABILITY. The invalidity or unenforceability of any provision of this
Assignment will not affect the validity or enforceability of any other provision
and all other provisions will remain in full force and effect.


13.    APPLICATION OF GAMING LAWS. The parties hereto confirm that Section 4.30
of the Indenture is applicable to this Agreement and the other Bond Documents.




[Signature on following page]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Indemnitor has executed the foregoing instrument as of the
date first above written.
INDEMNITOR:                    SILVER SLIPPER CASINO VENTURE LLC,
a Delaware limited liability company








By:                    
Name:
Title:





--------------------------------------------------------------------------------







EXHIBIT A


LEGAL DESCRIPTION


    


PARCEL A Leasehold Interest


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), also being located in that portion of the NW 1/4 of the NW 1/4 lying north
of Bayou Caddy, Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:


Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98, Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 00° 11'
22" E 36.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision, with the southeast right-of-way of Shipyard Road, said intersection
being the Point of Beginning; thence N 54° 53' 02" E 36.68 feet along the
southeast right-of-way of Shipyard Road; thence N 53° 55' 51" E 26.24 feet along
the southeast right-of-way of Shipyard Road; thence N 47° 08' 34" E 66.03 feet
along the new southeast right-of-way of Shipyard Road; thence N 45° 27' 37" E
165.84 feet along the new southeast right-of-way of Shipyard Road to the
beginning of a curve to the left; thence northeasterly and northerly 92.72 feet
along a curve of the new southeast and new east right-of-way of Shipyard Road,
said curve having a central angle of 54° 12' 26" with a radius of 98.00 feet,
also having a chord bearing and distance of N 18° 21' 24" E 89.30 feet to the
end of said curve; thence N 08° 44' 49" W 343.72 feet along the new east
right-of-way of Shipyard Road to the beginning of a curve to the right; thence
northerly 50.85 feet along said curve of the new east right-of-way of Shipyard
Road, said curve having a central angle of 18° 47' 54" with a radius of 155.00
feet, also having a chord bearing and distance of N 00° 39' 08" E 50.63 feet to
the end of said curve; thence N 10° 03' 05" E 41.99 feet along the new east
right-of-way of Shipyard Road to a point located on the now or former west
right-of-way of Beach Boulevard; thence S 08° 44' 09" E 516.96 feet along said
now or former west right-of-way of Beach Boulevard to a point located on the
former south right-of-way of Shipyard Road; thence continue S 08° 44' 09" E
449.69 feet along said now or former west right-of-way of Beach Boulevard to a
point located on the southerly edge of an existing bulkhead on the north side of
Bayou Caddy; thence meander southwesterly 262.6 feet, more or less, along said
south edge of and existing bulkhead to a point located at the following
coordinates, N. 268971.14, E. 797247.61, said point also being located at the
most easterly corner of a parcel of land with an existing water tower; thence
along the boundary of the water tower parcel the following five courses, N 18°
21' 46" W 49.85 feet, N 75° 27' 27" W 20.25 feet, S 71° 38' 14" W 27.58 feet,
thence S 00° 04' 51" E 17.29 feet, S 18° 21' 46" E 44.43 feet to a point located
on said south edge of and existing bulkhead; thence meander southwesterly 348.1
feet, more or less, along said south edge of an existing bulkhead and along the
south edge of an existing concrete dock to a point located at the corner of said
dock, said point having the following coordinates, N. 268920.55, E. 796859.08;
thence N 88° 38' 51" W 43.26 feet to a point in a canal; thence N 02° 59' 02" W
160.73 feet along the east line of property now or formerly to John Ladner &
Terryl Ladner (W.D. Book X5, Page 14), to a point located on the southeast
right-of-way of Shipyard Road; thence N 54° 53' 02" E 405.48 feet along said
southeast right-of-way of Shipyard Road to the said Point of Beginning.




PARCEL B Leasehold Interest


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


For the Point of Beginning, Commence at an iron rod located at the intersection
of the northwest right-of-way of Shipyard Road, with the east line of Block 98,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence S 54° 50' 16" W 407.80 feet along said northwest right-of-way of Shipyard
Road to the intersection with the east line of property now or formerly to
Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 02° 59' 02" W 111.76
feet, more or less, to a point on the southern bank of a canal, said point being
the northeast corner of property now or formerly to Terryl M. Ladner; thence
meander southwesterly 170 feet, more or less, along said southern bank of a
canal to the northwest corner of property now or formerly to Terryl M. Ladner;
thence S 02° 59' 02" E 57.53 feet, more or less, along the west line of said
property now or formerly to Terryl M. Ladner, to a point having the following
coordinates N 269077.62, E. 796663.60; thence S 89° 48' 38" W 245.10 feet to a
point in a canal; thence N 00° 52' 43" E 237.79 feet to a point in a canal;
thence N 00° 05' 36" E 243.76 feet to a point in a canal, said point also being
located on the now or former south right-of-way of Featherston Avenue (not
open/now vacated); thence S 89° 48' 38" W 604.20 feet along said now or former
south right-of-way of Featherston Avenue to a point located on the now or former
east right-of-way of Ann Street, said point also being the northwest corner of
Lot 8, Block 76, Gulfview Subdivision, said point also being located at the
following coordinates, N. 269556.34,





--------------------------------------------------------------------------------





E. 795818.34; thence N 00° 11' 22" W 510.00 feet along the now or former east
right-of-way of Ann Street to a point located on the now or former centerline of
Waite Avenue (not open/now vacated); thence N 89° 48' 38" E 885.00 feet along
said now or former centerline to the intersection of the now or former
centerline of Michigan Street (not open/now vacated); thence N 00° 11' 22" W
480.00 feet along said former centerline of Michigan Street to the intersection
of the now or former centerline of Lowry Avenue (not open/now vacated); thence N
89° 48' 38" E 561.21 feet along the now or former centerline of Lowry Avenue to
a point located on the west right-of-way of Beach Boulevard, said point also
being located 60 feet (measured at a right angle) westerly from the west side of
the top of a concrete seawall being located east of and contiguous with said
Beach Boulevard, said point having the following coordinates, N. 270551.12, E.
797261.27; thence S 07° 19' 28" E 30.23 feet along said west right-of-way of
Beach Boulevard to a point located on the north line of Lot 1, Block 100,
Gulfview Subdivision; thence S 08° 44' 36" E 323.60 feet along the west
right-of-way of Beach Boulevard to a point located on the north line of Lot 7,
Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 25.03 feet along the
north line of said Lot 7 to a point, said point also being located at the south
end of a right-of-way for Beach Boulevard, said point also being located on the
new west right-of-way of Shipyard Road; thence southerly 19.34 feet along a
curve of the new west right-of-way of Shipyard Road, said curve being concave to
the west, having a central angle of 08° 12' 33" with a radius of 135.00 feet,
also having a chord bearing and distance of S 05° 56' 49" W 19.33 feet to the
end of said curve; thence S 10° 03' 05" W 191.64 feet along the new west
right-of-way of Shipyard Road to the beginning of a curve to the left; thence
southerly 60.70 feet along a curve of the new west right-of-way of Shipyard
Road, said curve having a central angle of 18° 47' 54" with a radius of 185.00
feet, also having a chord bearing and distance of S 00° 39' 08" W 60.43 feet to
the end of said curve; thence S 08° 44' 49" E 343.72 feet along the new west
right-of-way of Shipyard Road to the beginning of a curve to the right; thence
southerly and southwesterly 64.33 feet along a curve of the new west and new
northwest right-of-way of Shipyard Road, said curve having a central angle of
54° 12' 26" with a radius of 68.00 feet, also having a chord bearing and
distance of S 18° 21' 24" W 61.96 feet to the end of said curve; thence S 45°
27' 37" W 165.40 feet along the new northwest right-of-way of Shipyard Road;
thence S 47° 09' 52" W 66.93 feet along the northwest right-of-way of Shipyard
Road; thence S 55° 01' 25" W 36.53 feet along the northwest right-of-way of
Shipyard Road to the said Point of Beginning.


PARCEL C Leasehold Interest


All that portion of Beach Boulevard (now abandoned) lying south of the north
line of Lot 7, Block 100, Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08° 44' 36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 55.05 feet along
the north line of said Lot 7 to the Point of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the new right-of-way of Shipyard Road; thence continue N 89°
48' 38" E 5.63 feet to the west side of the top of a concrete seawall, said
seawall being located east of and contiguous with now or former Beach Boulevard;
thence meander along the west side of the top of a concrete seawall the
following ten courses, S 08° 39' 32" E 10.55 feet, S 08° 40' 35" E 100.06 feet,
S 08° 42' 08" E 80.83 feet, S 08° 36' 24" E 18.82 feet, S 08° 45' 41" E 100.59
feet, S 08° 46' 04" E 99.96 feet, S 08° 44' 59" E 99.52 feet, S 08° 44' 47" E
99.70 feet, S 08° 40' 43" E 100.10 feet, S 08° 43' 50" E 88.77 feet; thence N 81
° 11' 47" E 2.95 feet to the northwest corner of a Public Trust Tidelands Lease
parcel; thence S 08° 48' 13" E 299.95 feet along the west line of a Public Trust
Tidelands Lease parcel to a point located on the southerly edge of an existing
bulkhead on the north side of Bayou Caddy, thence meander westerly and southerly
along the edge of said bulkhead the following four courses, S 81° 26' 42" W
36.52 feet, S 06° 34' 36" E 32.37 feet, S 83° 24' 18" W 17.73 feet, S 73° 55'
30" W 7.67 feet to a point located on the now or formerly west right-of-way of
Beach Boulevard; thence N 08° 44' 09" W 449.69 feet along said now or formerly
west right-of-way of Beach Boulevard to a point located on the former south
right-of-way of Shipyard Road; thence continue N 08° 44' 09" W 516.96 feet along
said now or former west right-of-way of Beach Boulevard to a point located on
the new west right-of-way of Shipyard Road; thence N 10° 03' 05" E 149.65 feet
along the new east right-of-way of Shipyard Road to the beginning of a curve to
the left; thence northerly 24.70 feet along said curve of the new east
right-of-way of Shipyard Road, said curve having a central angle of 08° 34' 43"
with a radius of 165.00 feet, also having a chord bearing and distance of N 05°
45' 43" E 24.68 feet to the said Point of Beginning.


PARCEL F Non-Exclusive Easement Interest


A parcel of land (easement) located in Gulfview Subdivision (Subdivision Plat
Book 1, Page 27), also being located in that part of the NE 1/4 of the NE 1/4
lying north of Bayou Caddy in Section 30, Township 9 South, Range 14 West,
Hancock County, Mississippi; and being more particularly described as follows:


For the Point of Beginning, Commence at an iron rod located at the southwest
corner of Lot 9, Block 77, Gulfview Subdivision, said iron rod also being
located at the following coordinates, N. 269050.32, E. 796270.02
(M.S.P.C.S.-East Zone/NAD 83 in feet);





--------------------------------------------------------------------------------





thence N 76° 46' 38" W 133.64 feet; thence N 89° 48' 38" E 130.00 feet to the
west line of said Lot 9, Block 77; thence S 80° 41' 59" E 50.69 feet; thence N
87° 51' 33" E 98.62 feet to a point in a canal; thence N 89° 48' 38" E 245.10
feet to a point located on the west line of property now or formerly to Terryl
M. Ladner, said point having the following coordinates, N. 269077.62, E.
796663.60; thence S 02° 59' 02" E 37.58 feet along said west line of property
now or formerly to Terryl M. Ladner (W.D. Book BB23, Pages 240-241), to a point
located on the northwest right-of-way of Shipyard Road; thence S 66° 39' 08" W
27.82 feet along said northwest right-of-way of Shipyard Road to a point located
on the east line of property now or formerly to Strong (W.D. Book AA5, Pages
33-35); thence N 02° 50' 06" W 10.18 feet along said east line of property now
or formerly to Strong, to the southeast corner of a parcel of land conveyed by
Strong to Cure, et al (W.D Book BB94, Pages 576-578); thence S 88° 53' 02" W
90.00 feet along the south line of said parcel of land conveyed by Strong to
Cure, et al; thence N 74° 12' 03" W 22.44 feet; thence N 87° 11' 53" W 69.68
feet; thence S 87° 51' 33" W 150.40 feet; thence N 76° 46' 38" W 39.06 feet to
the said Point of Beginning.


PARCEL G Leasehold Interest


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at an iron rod located at the southwest corner of Lot 9, Block 77,
Gulfview Subdivision, said iron rod also being located at the following
coordinates, N. 269050.32, E. 796270.02 (M.S.P.C.S.-East Zone/NAD 83 in feet);
thence N 00° 11' 22" W 31.00 feet along the west line of Block 77 to the Point
of Beginning; thence S 89° 48' 38" W 130.00 feet; thence N 81° 05' 57" W 50.64
feet; thence N 77° 18' 52" W 71.81 feet; thence N 85° 02' 49" W 100.40 feet;
thence S 89° 48' 38" W 100.00 feet to the west line of Block 76, Gulfview
Subdivision; thence N 00° 11' 22" W 443.51 feet along said west line of Block
76, to the northwest corner of Lot 8, Block 76, Gulfview Subdivision; thence N
89° 48' 38" E 450.00 feet along the north line of said Block 76 and the easterly
projection thereof to the northwest corner of Lot 8, Block 77, Gulfview
Subdivision; thence S 00° 11' 22" E 476.51 feet along the west line of said
Block 77 to the said Point of Beginning.


PARCEL H Non-exclusive Easement Interest / a.k.a Water Tower Site


A parcel of land located in that portion of the NW 1/4 of the NW 1/4 lying north
of Bayou Caddy in Section 29, Township 9 South, Range 14 West, Hancock County,
Mississippi; and being more particularly described as follows:


Commence at an iron rod located at the intersection of the northwest
right-of-way of Shipyard Road with the east line of Block 98 Gulfview
Subdivision, said iron rod also being located at the following coordinates, N.
269352.04, E. 797139.03 (M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 00° 11'
22" E 36.71 feet to the intersection of the east line of Block 98, Gulfview
Subdivision with the southeast right-of-way of Shipyard Road; thence N 54° 53'
02" E 36.68 feet along the southeast right-of-way of Shipyard Road; thence N 53°
55' 51" E 20.43 feet along the southeast right-of-way of Shipyard Road; thence S
00° 04' 51" E 333.61 feet to the Point of Beginning; thence N 71° 38' 14" E
27.58 feet; thence S 75° 27' 27" E 20.25 feet; thence S 18° 21' 46" E 49.85 feet
to a point located on the south edge of an existing bulkhead, said point being
located at the following coordinates, N. 268971.14, E. 797247.61; thence S 71°
38' 14" W 50.00 feet along said south edge of an existing bulkhead; thence N 18°
21' 46" W 44.43 feet; thence N 00° 04' 51" W 17.29 feet to the said Point of
Beginning.


PARCEL I (Intentionally Omitted.)


PARCEL J Leasehold Interest


Commencing at a concrete post which is the Southwest corner of Section 36,
Tp.8S, R15W; thence East 828.5 feet along the Section line to an iron pipe,
thence North 1037.5 feet, more or less, to an iron pipe on the South line of
R.O.W. of U.S. Highway 90 as the point of beginning; thence North 88 degrees 7
minutes West 128 feet, more or less, along the South line of the above mentioned
ROW to a point which is 43 feet East of the East Driveway; thence South 180 feet
to a point; thence S 88 degrees 7 minutes E 128 feet, more or less, to a point
which is due South of the point of beginning, thence N. 180 feet to the point of
beginning; being a part of the S W 1/4 of the SW 1/4, Section 36, Township 8 S.,
Range 15W., Hancock County, Mississippi.


PARCEL "K" (Leasehold Interest)


ADDED TO DESCRIPTION OF THE PROPERTY


Abandoned Roadway Parcel (Leasehold Interest)


FORMER R.O.W. FOR SHIPYARD ROAD (2006)







--------------------------------------------------------------------------------





A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08° 44' 36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 25.03 feet along
the north line of said Lot 7 to the Point Of Beginning, said point also being
located at the south end of right-of-way for Beach Boulevard, said point also
being located on the now or former west right-of-way of Shipyard Road; thence
continue N 89° 48' 38" E 30.02 feet along the north line of said Lot 7, also
being along the south end of right-of-way for Beach Boulevard; thence southerly
24.70 feet along a curve concave to the west, having a central angle of 08° 34'
43" with a radius of 165.00 feet, also having a chord bearing and distance of S
05° 45' 43" W 24.68 feet to the end of said curve; thence S 10° 03' 05" W 191.64
feet to the beginning of a curve to the left; thence southerly 50.85 feet along
said curve having a central angle of 18° 47' 54" with a radius of 155.00 feet,
also having a chord bearing and distance of S 00° 39' 08" W 50.63 feet to the
end of said curve; thence S 08° 44' 49" E 343.72 feet to the beginning of a
curve to the right; thence southerly and southwesterly 92.72 feet along said
curve having a central angle of 54° 12' 26" with a radius of 98.00 feet, also
having a chord bearing and distance of S 18° 21' 24" W 89.30 feet to the end of
said curve; thence S 45° 27' 37" W 165.84 feet; thence S 47° 08' 34" W 66.03
feet; thence S 53° 55' 51" W 26.24 feet; thence S 54° 53' 02" W 36.68 feet;
thence S 54° 53' 02" W 405.48 feet to a point located at the northeast corner of
property now or formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14);
thence N 02° 59' 02" W 35.15 feet to a point located at the southeast corner of
property now or formerly to Terryl M. Ladner (W.D. Book BB23, Pages 240-241);
thence N 54° 50' 16" E 407.80 feet; thence N 55° 01' 25" E 36.53 feet; thence N
47° 09' 52" E 66.93 feet; thence N 45° 27' 37" E 165.40 feet to the beginning of
a curve to the left; thence northeasterly and northerly 64.33 feet along said
curve having a central angle of 54° 12' 26" with a radius of 68.00 feet, also
having a chord bearing and distance of N 18° 21' 24" E 61.96 feet to the end of
said curve; thence N 08° 44' 49" W 343.72 feet to the beginning of a curve to
the right; thence northerly 60.70 feet along said curve having a central angle
of 18° 47' 54" with a radius of 185.00 feet, also having a chord bearing and
distance of N 00° 39' 08" E 60.43 feet to the end of said curve; thence N 10°
03' 05" E 191.64 feet to the beginning of a curve to the left; thence northerly
19.34 feet along said curve having a central angle of 08° 12' 33" with a radius
of 135.00 feet, also having a chord bearing and distance of N 05° 56' 49" E
19.33 feet to a point located on the north line of Lot 7, Block 100, Gulfview
Subdivision, said point also being located at the south end of right-of-way for
Beach Boulevard, also said point being the said Point Of Beginning.


PARCEL L


LESS AND EXCEPTED FROM PARCELS A, B, C AND K:
RELOCATED ROADWAY PARCEL


NEW R.O.W. FOR SHIPYARD ROAD (2006)


A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:


Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08° 44' 36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89° 48' 38" E 40.60 feet along
the north line of said Lot 7, also being along the south end of right-of-way for
Beach Boulevard; thence S 11° 36' 42" W 25.62 feet; thence S 10° 02' 59" W
190.35 feet to the beginning of a curve to left; thence southerly 54.43 feet
along said curve having a central angle of 19° 00' 52" with a radius of 164.00
feet, also having a chord bearing and distance of S 00° 32' 33" W 54.18 feet to
the end of said curve; thence S 08° 57' 53" E 96.61 feet; thence S 08° 44' 21" E
141.83 feet to the beginning of a curve to the right; thence southerly and
southwesterly 65.31 feet along said curve having a central angle of 49° 53' 41"
with a radius of 75.00 feet, also having a chord bearing and distance of S 16°
12' 30" W 63.27 feet to the end of said curve; thence S 41° 09' 20" W 137.98
feet to the beginning of a curve to the right; thence southwesterly and westerly
34.94 feet along said curve having a central angle of 40° 02' 27" with a radius
of 50.00 feet, also having a chord bearing and distance of S 61° 10' 34" W 34.24
feet to the end of said curve; thence S 81° 11' 47" W 53.04 feet to the
beginning of a curve to the left; thence westerly and southwesterly 49.90 feet
along said curve having a central angle of 57° 10' 47" with a radius of 50.00
feet, also having a chord bearing and distance of S 52° 36' 23" W 47.85 feet to
the end of said curve; thence S 24° 01' 00" W 90.89 feet to the beginning of a
curve to the right; thence southerly and southwesterly 39.03 feet along said
curve having a central angle of 30° 00' 50" with a radius of 74.50 feet, also
having a chord bearing and distance of S 39° 01' 25" W 38.58 feet to the end of
said curve; thence S 54° 01' 50" W 168.09 feet to the beginning of a curve to
the left; thence southwesterly and southerly 27.52 feet along said curve having
a central angle of 39° 55' 07" with a radius of 39.50 feet, also having a chord
bearing and distance of S 34° 04' 16" W 26.97 feet to the





--------------------------------------------------------------------------------





end of said curve; thence S 14° 06' 43" W 78.39 feet to the beginning of a curve
to the right; thence southerly and southwesterly 54.02 feet along said curve
having a central angle of 40° 43' 33" with a radius of 76.00 feet, also having a
chord bearing and distance of S 34° 28' 30" W 52.89 feet to the end of said
curve; thence S 54° 50' 16" W 91.05 feet to a point located on the east line of
property now or formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14);
thence N 02° 59' 02" W 42.53 feet to a point located on the east line of
property now or formerly to Terryl M. Ladner (W.D. Book BB23J Pages 240-241);
thence N 54° 50' 16" E 68.40 feet to the beginning of a curve to the left;
thence northeasterly and northerly 28.43 feet along said curve having a central
angle of 40° 43' 33" with a radius of 40.00 feet, also having a chord bearing
and distance of N 34° 28' 30" E 27.84 feet to the end of said curve; thence N
14° 06' 43" E 78.39 feet to the beginning of a curve to the right; thence
northerly and northeasterly 52.60 feet along said curve having a central angle
of 39° 55' 07" with a radius of 75.50 feet, also having a chord bearing and
distance of N 34° 04' 16" E 51.54 feet to the end of said curve; thence N 54°
01' 50" E 168.09 feet to the beginning of a curve to the left; thence
northeasterly and northerly 20.17 feet along said curve having a central angle
of 30° 00' 50" with a radius of 38.50 feet, also having a chord bearing and
distance of N 39° 01' 25" E 19.94 feet to the end of said curve; thence N 24°
01' 00" E 121.25 feet to the beginning of a curve to the right; thence
northeasterly and easterly 56.39 feet along said curve having a central angle of
57° 10' 47" with a radius of 56.50 feet, also having a chord bearing and
distance of N 52° 36' 23" E 54.07 feet to the end of said curve; thence N 81°
11' 47" E 60.17 feet to the beginning of a curve to the left; thence easterly
and northeasterly 39.48 feet along said curve having a central angle of 40° 02'
27" with a radius of 56.50 feet, also having a chord bearing and distance of N
61° 10' 34" E 38.69 feet to the end of said curve; thence N 41° 09' 20" E 103.84
feet to the beginning of a curve to the left; thence northeasterly and northerly
33.96 feet along said curve having a central angle of 49° 53' 41" with a radius
of 39.00 feet, also having a chord bearing and distance of N 16° 12' 30" E 32.90
feet to the end of said curve; thence N 08° 44' 21" W 141.76 feet; thence N 08°
57' 53" W 96.54 feet to the beginning of a curve to the right; thence northerly
66.37 feet along said curve having a central angle of 19° 00' 52" with a radius
of 200.00 feet, also having a chord bearing and distance of N 00° 32' 33" E
66.07 feet to the end of said curve; thence N 10° 02' 59" E 190.36 feet; thence
North 18.68 feet to a point located on the north line of Lot 7, Block 100,
Gulfview Subdivision, said point also being located at the south end of
right-of-way for Beach Boulevard, also said point being the said Point of
Beginning.





